 

Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

January 4, 2011

 

among

 

GAMESTOP CORP.,

as Lead Borrower for:

 

GAMESTOP CORP.

GAMESTOP, INC.

SUNRISE PUBLICATIONS, INC.

ELECTRONICS BOUTIQUE HOLDINGS CORP.

ELBO INC.

EB INTERNATIONAL HOLDINGS, INC.

KONGREGATE INC.

GAMESTOP TEXAS LTD.

MARKETING CONTROL SERVICES, INC.

SOCOM LLC

 

The LENDERS Party Hereto,

 

BANK OF AMERICA, N.A.

as Issuing Bank,

 

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent,

 

WELLS FARGO CAPITAL FINANCE, LLC,

as Syndication Agent

 

U.S. BANK NATIONAL ASSOCIATION

and

REGIONS BANK,

as Co-Documentation Agents,

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Sole Lead Arranger and Sole Bookrunner

________________________________

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

1.

DEFINITIONS.........................................................................................................

1

1.1

Defined
Terms......................................................................................................

1

1.2

Terms
Generally....................................................................................................

37

1.3

Accounting
Terms.................................................................................................

37

1.4

Rounding..............................................................................................................

38

1.5

Times of
Day........................................................................................................

38

1.6

Letter of Credit
Amounts.......................................................................................

38

2.

AMOUNT AND TERMS OF
CREDIT....................................................................

38

2.1

Commitment of the
Lenders...................................................................................

38

2.2

Reserves; Changes to
Reserves.............................................................................

39

2.3

Making of
Loans...................................................................................................

40

2.4

Overadvances.......................................................................................................

42

2.5

Swingline
Loans....................................................................................................

42

2.6

Letters of
Credit....................................................................................................

43

2.7

Settlements Amongst
Lenders................................................................................

48

2.8

Notes; Repayment of
Loans..................................................................................

49

2.9

Interest on
Loans..................................................................................................

49

2.10

Default
Interest......................................................................................................

50

2.11

Certain
Fees.........................................................................................................

50

2.12

Unused Commitment
Fee......................................................................................

50

2.13

Letter of Credit
Fees.............................................................................................

51

2.14

Nature of
Fees......................................................................................................

52

2.15

Termination or Reduction of
Commitments.............................................................

52

2.16

Alternate Rate of
Interest.......................................................................................

52

2.17

Conversion and Continuation of
Loans...................................................................

53

2.18

Mandatory Prepayment; Cash Collateral; Commitment
Termination........................

54

2.19

Optional Prepayment of Loans; Reimbursement of
Lenders....................................

55

2.20

Maintenance of Loan Account; Statements of
Account...........................................

57

2.21

Cash
Receipts.......................................................................................................

57

2.22

Application of Payments.

59

2.23

Increased
Costs....................................................................................................

60

2.24

Change in
Legality.................................................................................................

61

2.25

Payments; Sharing of
Setoff...................................................................................

62

2.26

Taxes....................................................................................................................

64

2.27

Security Interests in
Collateral................................................................................

66

2.28

Mitigation Obligations; Replacement of
Lenders.....................................................

66

2.29

Increase in
Commitments.......................................................................................

67

3.

REPRESENTATIONS AND
WARRANTIES..........................................................

69

3.1

Organization;
Powers............................................................................................

69

3.2

Authorization;
Enforceability..................................................................................

69

3.3

Governmental Approvals; No
Conflicts..................................................................

69

 

 

(ii)

 

 

--------------------------------------------------------------------------------



 

 

3.4

Financial
Condition.............................................................................................

70

3.5

Properties...........................................................................................................

70

3.6

Litigation and Environmental
Matters...................................................................

70

3.7

Compliance with Laws and
Agreements..............................................................

71

3.8

Investment and Holding Company
Status.............................................................

71

3.9

Taxes.................................................................................................................

71

3.10

ERISA...............................................................................................................

71

3.11

Interdependence of Borrower Affiliated
Group....................................................

71

3.12

Disclosure..........................................................................................................

73

3.13

Subsidiaries........................................................................................................

73

3.14

Insurance............................................................................................................

73

3.15

Labor
Matters....................................................................................................

73

3.16

Certain
Transactions...........................................................................................

73

3.17

Restrictions on the Borrower Affiliated
Group.....................................................

74

3.18

Security
Documents............................................................................................

74

3.19

Federal Reserve
Regulations...............................................................................

74

3.20

Solvency............................................................................................................

74

3.21

Intellectual Property, Licenses and
Permits..........................................................

75

4.

CONDITIONS......................................................................................................

75

4.1

Effective
Date.....................................................................................................

75

4.2

Conditions Precedent to Each Loan and Each Letter of
Credit.............................

78

5.

AFFIRMATIVE
COVENANTS............................................................................

78

5.1

Financial Statements and Other
Information.........................................................

79

5.2

Notices of Material
Events..................................................................................

81

5.3

Information Regarding
Collateral.........................................................................

82

5.4

Existence; Conduct of
Business...........................................................................

82

5.5

Payment of
Obligations.......................................................................................

82

5.6

Maintenance of
Properties..................................................................................

83

5.7

Insurance............................................................................................................

83

5.8

Casualty and
Condemnation................................................................................

84

5.9

Books and Records; Inspection and Audit
Rights................................................

84

5.10

Fiscal
Year.........................................................................................................

85

5.11

Physical
Inventories............................................................................................

85

5.12

Compliance with
Laws........................................................................................

86

5.13

Use of Proceeds and Letters of
Credit................................................................

86

5.14

Additional
Subsidiaries........................................................................................

86

5.15

Further
Assurances.............................................................................................

87

6.

NEGATIVE
COVENANTS...................................................................................

87

6.1

Indebtedness and Other
Obligations....................................................................

87

6.2

Liens..................................................................................................................

89

6.3

Fundamental
Changes.........................................................................................

90

6.4

Investments, Loans, Advances, Guarantees and
Acquisitions...............................

91

 

(iii)

 

 

--------------------------------------------------------------------------------



 

 

6.5

Asset
Sales..............................................................................................................

92

6.6

Restrictive
Agreements.............................................................................................

93

6.7

Restricted Payments; Certain Payments of
Indebtedness...........................................

93

6.8

Transactions with
Affiliates.......................................................................................

94

6.9

Additional
Subsidiaries.............................................................................................

94

6.10

Amendment of Material
Documents..........................................................................

94

6.11

Fixed Charge Coverage
Ratio..................................................................................

95

6.12

Environmental
Laws.................................................................................................

95

6.13

Fiscal
Year..............................................................................................................

95

7.

EVENTS OF
DEFAULT........................................................................................

95

7.1

Events of
Default......................................................................................................

95

7.2

Remedies on
Default................................................................................................

99

7.3

Application of
Proceeds...........................................................................................

99

8.

THE
AGENTS........................................................................................................

100

8.1

Administration by Administrative
Agent....................................................................

101

8.2

The Collateral
Agent................................................................................................

101

8.3

Agreement of Required
Lenders...............................................................................

101

8.4

Liability of
Agents....................................................................................................

102

8.5

Notice of
Default.....................................................................................................

103

8.6

Lenders’ Credit
Decisions........................................................................................

103

8.7

Reimbursement and
Indemnification..........................................................................

103

8.8

Rights of
Agents.......................................................................................................

104

8.9

Notice of
Transfer....................................................................................................

104

8.10

Successor
Agent......................................................................................................

104

8.11

Reports and Financial
Statements.............................................................................

105

8.12

Delinquent
Lender....................................................................................................

106

8.13

Syndication Agent and Documentation
Agent............................................................

107

8.14

Agent for
Perfection.................................................................................................

107

8.15

Relation Among the
Lenders....................................................................................

107

8.16

Collateral and Guaranty
Matters...............................................................................

108

9.

MISCELLANEOUS...............................................................................................

108

9.1

Notices....................................................................................................................

108

9.2

Waivers;
Amendments.............................................................................................

109

9.3

Expenses; Indemnity; Damage
Waiver......................................................................

111

9.4

Designation of Lead Borrower as Borrowers’
Agent.................................................

113

9.5

Successors and
Assigns...........................................................................................

114

9.6

Survival...................................................................................................................

117

9.7

Counterparts; Integration;
Effectiveness....................................................................

117

9.8

Severability..............................................................................................................

118

9.9

Right of
Setoff..........................................................................................................

118

9.10

Governing Law; Jurisdiction; Consent to Service of
Process......................................

118

9.11

WAIVER OF JURY
TRIAL...................................................................................

119

 

(iv)

 

 

 

--------------------------------------------------------------------------------



 

 

9.12

Headings.................................................................................................................

120

9.13

Interest Rate
Limitation............................................................................................

120

9.14

Additional
Waivers..................................................................................................

120

9.15

Patriot
Act...............................................................................................................

122

9.16

Foreign Asset Control
Regulations............................................................................

122

9.17

Confidentiality..........................................................................................................

122

9.18

No Advisory or Fiduciary
Responsibility...................................................................

123

9.19

Existing Credit Agreement Amended and
Restated...................................................

124

 

 

 

 

(v)

 

 

 

 

--------------------------------------------------------------------------------



 

 

EXHIBITS

 

A         Assignment and Acceptance

B-1      Revolving Note

B-2      Swingline Note

C         Opinion of Counsel to Borrowers

D         Borrowing Base Certificate

E          Compliance Certificate

 

 

 

 

(vi)

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULES

 

1.1                   Lenders and Commitments

2.21(b)             Credit Card Arrangements

2.21(c)             Blocked Account Agreements

3.5(b)(i)           Title to Properties; Real Estate Owned

3.5(b)(ii)           Leased Properties

3.6                   Disclosed Matters

3.10                 ERISA Plans

3.13                 Subsidiaries

3.14                 Insurance

3.16                 Borrower Affiliated Group Transactions

3.21                 Intellectual Property

5.1(h)               Financial Reporting Requirements

6.1                   Indebtedness

6.2                   Liens

6.4                   Investments

 

 

 

 

(vii)

 

 

 

 

--------------------------------------------------------------------------------



 

This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of January 4, 2011 among
GAMESTOP CORP., a corporation organized under the laws of the State of Delaware
having a place of business at 625 Westport Parkway, Grapevine, Texas 76051, as
Lead Borrower; the Subsidiary Borrowers party hereto; the Lenders party hereto;
BANK OF AMERICA, N.A., a national banking association having a place of business
at 100 Federal Street, Boston, Massachusetts 02110, as Administrative Agent and
Collateral Agent for the Credit Parties; WELLS FARGO CAPITAL FINANCE, LLC, as
Syndication Agent; and U.S. BANK NATIONAL ASSOCIATION and REGIONS BANK, as
Co-Documentation Agents.

W I T N E S S E T H:

WHEREAS, the Lead Borrower and certain of the other Borrowers, among others,
have entered into that certain Credit Agreement, dated as of October 11, 2005
(as amended and in effect on and prior to the date hereof, the “Existing Credit
Agreement”) by, among others, the Lead Borrower and such other Borrowers, the
“Lenders” as defined therein, Bank of America, N.A. as “Administrative Agent”
and “Collateral Agent”, Citicorp North America, Inc., as “Syndication Agent”,
and Merrill Lynch Capital a Division of Merrill Lynch Business Financial
Services, Inc., as “Documentation Agent”; and

 

WHEREAS, in accordance with Section 9.2 of the Existing Credit Agreement, the
Borrowers, the Lenders and the Agents desire to amend and restate the Existing
Credit Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned hereby agree
that the Existing Credit Agreement shall be amended and restated in its entirety
to read as follows (it being agreed that this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of the Obligations
under the Existing Credit Agreement):

 

1.         DEFINITIONS.

 

1.1       Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“ACH” shall mean automated clearing house transfers.

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Excess Availability at least equal to the greater of (x) $45,000,000
and (y) fifteen percent (15%) of the Loan Cap.  For purposes of this Agreement,
the occurrence of an Accelerated Borrowing Base Delivery Event shall be deemed
continuing at the Administrative Agent’s option (i) so long as such Event of
Default has not been waived, and/or (ii) if the Accelerated Borrowing Base
Delivery Event arises as a result of the Borrowers’ failure to achieve Excess
Availability as required hereunder, until Excess Availability is at least
fifteen percent (15%) of the Loan Cap for forty-five (45) consecutive calendar
days, in which case an Accelerated Borrowing Base Delivery Event shall no longer
be deemed to be continuing for purposes of this Agreement.



 

1

 

--------------------------------------------------------------------------------



 



“Accommodation Payment” has the meaning provided in Section 9.14.

“Accounts” shall mean “accounts” as defined in the UCC, and also all accounts,
accounts receivable, and rights to payment (whether or not earned by
performance) for: (i) property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of; (ii) services rendered or to be rendered;
(iii) a policy of insurance issued or to be issued; (iv) a secondary obligation
incurred or to be incurred; or (v) arising out of the use of a credit or charge
card or information contained on or used with that card.

“Additional Commitment Lenders” shall have the meaning given to such term in
Section 2.29(c).

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b)  the Statutory Reserve Rate.  The Adjusted LIBO Rate will be adjusted
automatically as to all LIBO Borrowings then outstanding as of the effective
date of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day of each fiscal quarter of the Borrowers,
commencing May 1, 2011.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Credit Parties hereunder.

“Affiliate” means, with respect to a specified Person, (i) any director or
officer of that Person, (ii) any other Person Controlling, Controlled by or
under direct or indirect common Control with that Person (and if that Person is
an individual, any member of the immediate family (including parents, siblings,
spouse, children, stepchildren, nephews, nieces and grandchildren) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is Controlled by any
such member or trust), (iii) any other Person directly or indirectly holding 10%
or more of any class of the capital stock or other equity interests (including
options, warrants, convertible securities and similar rights) of that Person,
(iv) any other Person 10% or more of any class of whose capital stock or other
equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person, and (v) any other
Person that possesses, directly or indirectly, power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of that
Person.



 

2

 

--------------------------------------------------------------------------------



 



“Agents” shall mean collectively, the Administrative Agent and the Collateral
Agent.

“Agreement” means this Amended and Restated Credit Agreement, as modified,
amended, supplemented or restated, and in effect from time to time.

“Allocable Amount” has the meaning provided in Section 9.14.

“Applicable Law” means as to any Person: (i) all statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, and/or similar rulings, in each instance ((i) and (ii)) of or
by any Governmental Authority, or court, or tribunal which are applicable to
such Person, or any property of such Person.

“Applicable Margin” means:

(a)        From and after the Effective Date until the first Adjustment Date,
the percentages set forth in Level II of the pricing grid below; and

(b)        From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily Excess Availability as of the fiscal quarter
of the Borrowers ended immediately preceding such Adjustment Date; provided
however that notwithstanding anything to the contrary set forth herein, upon the
occurrence of an Event of Default, the Administrative Agent may, and at the
direction of the Required Lenders shall, immediately increase the Applicable
Margin to that set forth in Level I (even if the Average Daily Excess
Availability requirements for a different Level have been met) and interest
shall accrue at the Default Rate; provided further if any Borrowing Base
Certificates are at any time restated or otherwise revised (including as a
result of an audit) or if the information set forth in any Borrowing Base
Certificates otherwise proves to be false or incorrect such that the Applicable
Margin would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

Level

Average Daily Excess Availability

Prime Rate Loans

LIBO Loans

I

Less than 40% of the Total Commitments

1.50%

2.50%

II

Greater than or equal to 40% of the Total Commitments

1.25%

2.25%

 

3

 

--------------------------------------------------------------------------------



 

 

4

 

--------------------------------------------------------------------------------



 

 

 

“Appraised Value” means the net appraised liquidation value of the Borrowers’
Inventory as set forth in the Borrowers’ inventory stock ledger (expressed as a
percentage of the Cost of such Inventory) as determined from time to time by the
Administrative Agent with the assistance of an independent appraiser
satisfactory to the Administrative Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender (c) an entity or an Affiliate of an entity that
administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.5), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in the
Administrative Agent’s Permitted Discretion (after consultation with the Lead
Borrower (whose consent to any Availability Reserve shall not be required)) as
being appropriate (a) to reflect the impediments to the Agents’ ability to
realize upon the Collateral, (b) to reflect claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Collateral, (c) to reflect criteria, events, conditions,
contingencies or risks which adversely affect any component of the Borrowing
Base, or the assets, business, financial performance or financial condition of
any Borrower or Guarantor, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include (but are not limited to) reserves based on
(i)  rent; (ii) Customer Credit Liabilities; (iii) customs, duties, and other
costs to release Inventory which is being imported into the United States; (iv)
outstanding taxes and other governmental charges, including, ad valorem, real
estate, personal property, and other taxes which might have priority over the
interests of the Collateral Agent in the Collateral; (v) the Note Repayment
Reserve; (vi) salaries, wages and benefits due to employees of any Borrower;
(vii) customer deposits, (viii) reserves for reasonably anticipated changes in
the Appraised Value of Eligible Inventory between appraisals; (ix) reserves with
respect to any cash management, Hedging Agreement or other banking or financial
services provided by any Lender, the Agent, the Arranger or any of their
respective Affiliates, and (x) warehousemen’s or bailee’s charges and other
Permitted Encumbrances which may have priority over the interests of the
Collateral Agent in the Collateral.  Availability Reserves shall be established
and calculated in a manner and methodology consistent with the Administrative
Agent’s practices as of the Effective Date with other similarly situated
borrowers.



 

5

 

--------------------------------------------------------------------------------



 



“Average Daily Excess Availability” shall mean the average daily Excess
Availability for the immediately preceding fiscal quarter of the Borrowers.

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by the Issuing Bank.

“Bank of America” shall mean Bank of America, N.A., a national banking
association.

“Bank of America Concentration Account” has the meaning provided therefor in
Section 2.21(d).

“Bank Products” means any services of facilities provided to any Borrower by the
Administrative Agent, the Collateral Agent, any Lender or any of their
respective Affiliates, including, without limitation, on account of (a) Hedging
Agreements, (b) purchase cards, and (c) leasing, but excluding Cash Management
Services.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“Blocked Account Agreements” shall mean agency agreements with respect to an
account established by a Borrower, in form and substance satisfactory to the
Collateral Agent, establishing control (as defined in the UCC) of such account
by the Collateral Agent and whereby the bank maintaining such account agrees,
upon the occurrence and during the continuance of a Cash Dominion Event, to
comply only with the instructions originated by the Collateral Agent without the
further consent of any Borrower.

“Blocked Account Banks” shall mean each bank with whom deposit accounts are
maintained in which any funds of any of the Borrowers from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Blocked Accounts” shall mean each deposit account of the Borrowers which is the
subject of a Blocked Account Agreement.

 

6

 

--------------------------------------------------------------------------------



 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means, individually and collectively, GameStop Corp., the Subsidiary
Borrowers, and any other Person who becomes a Borrower hereunder.

“Borrower Affiliated Group” shall mean, collectively, (i) the Borrowers and (ii)
each of the Subsidiaries of the Borrowers in existence from time to time,
including, without limitation, GameStop Europe Holdings S.a.r.l. and its
Subsidiaries.

“Borrowing” shall mean the incurrence of Loans of a single Type, on a single
date and having, in the case of LIBO Loans, a single Interest Period, or (b) a
Swingline Loan.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a)        the Cost of Eligible Inventory, net of Inventory Reserves, multiplied
by 90%, multiplied by the Appraised Value of Eligible Inventory; plus

(b)        ninety (90%) percent multiplied by the then Eligible Credit Card
Receivables; minus

(c)        the then amount of all Availability Reserves.

“Borrowing Base Certificate” has the meaning assigned to such term in
Section 5.1(f).

“Borrowing Request” means a request by the Lead Borrower on behalf of the
Borrowers for a Borrowing in accordance with Section 2.3.

“Breakage Costs” shall have the meaning set forth in Section 2.19(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to remain closed, provided that, when used in
connection with a LIBO Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.

“Capital Expenditures” of any Person means, for any period, to the extent
capitalized in accordance with GAAP, any expenditure for fixed assets (both
tangible and intangible), including assets being constructed (whether or not
completed), leasehold improvements, capital leases under GAAP, installment
purchases of machinery and equipment, acquisitions of real estate and other
similar expenditures including (i) in the case of a purchase, the entire
purchase price, whether or not paid during the fiscal period in question,
(ii) in the case of any Capitalized Lease Obligation, the capitalized amount
thereof (determined in accordance with GAAP) and (iii) without duplication,
expenditures in or from any construction-in-progress account of any member of
the Borrower Affiliated Group, provided, however, that expenditures for a
Permitted Acquisition or Permitted Foreign Acquisition shall not constitute
Capital Expenditures.



 

7

 

--------------------------------------------------------------------------------



 



“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” shall mean an interest-bearing account established by
the Borrowers with the Collateral Agent at Bank of America under the sole and
exclusive dominion and control of the Collateral Agent designated as the
“GameStop Corp. Cash Collateral Account”.

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Excess
Availability at least equal to the greater of (x) $45,000,000 or (y) fifteen
(15%) percent of the Loan Cap.  For purposes of this Agreement, the occurrence
of a Cash Dominion Event shall be deemed continuing at the Administrative
Agent’s option (i) so long as such Event of Default has not been waived, and/or
(ii) if the Cash Dominion Event arises as a result of the Borrowers’ failure to
achieve Excess Availability as required hereunder, until Excess Availability
exceeds the greater of (x) $45,000,000 or (y) fifteen (15%) percent of the Loan
Cap for forty-five (45) consecutive days, in which case a Cash Dominion Event
shall no longer be deemed to be continuing for purposes of this Agreement;
provided that a Cash Dominion Event shall be deemed continuing (even if Excess
Availability exceeds the required amounts for forty-five (45) consecutive days
or such Event of Default has been waived) (i) for any twelve month period if a
Cash Dominion Event has previously occurred and been discontinued one time
during such twelve month period and (ii) at all times if a Cash Dominion Event
has previously occurred and been discontinued four times since the Effective
Date.  The termination of a Cash Dominion Event as provided herein shall in no
way limit, waive or delay the occurrence of a subsequent Cash Dominion Event in
the event that the conditions set forth in this definition again arise.

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Borrower by the Administrative Agent, the
Collateral Agent or any Lender or any of their respective Affiliates: (a) ACH
transactions, (b) cash management services, including, without limitation,
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) foreign exchange facilities, (d) credit
card processing services, and (e) credit or debit cards.

“Cash Receipts” has the meaning provided therefor in Section 2.21(d).

 

8

 

--------------------------------------------------------------------------------



 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Lead Borrower
by Persons who were neither (i) nominated by the board of directors of the Lead
Borrower nor (ii) appointed by directors so nominated; or (b) any person (within
the meaning of the Securities and Exchange Act of 1934, as amended), is or
becomes the beneficial owner (within the meaning of Rule 13d-3 and 13d-5 of the
Securities and Exchange Act of 1934, as amended) directly or indirectly of forty
percent (40%) or more of the total voting power of the Voting Stock of the Lead
Borrower on a fully diluted basis, whether as a result of the issuance of
securities of the Lead Borrower, any merger, consolidation, sale, or
distribution, or otherwise, or (c) except as otherwise permitted pursuant to
this Agreement, the failure of the Lead Borrower to own, directly or indirectly,
100% (or such other percentage as may be owned directly or indirectly but in no
event less than that percentage so owned as of the date of acquisition or
creation thereof) of the capital stock or ownership interest, as applicable, of
all members of the Borrower Affiliated Group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (or, in the case of any Person which becomes a Lender or
Participant thereafter, the date on which such Person becomes a Lender or
Participant), (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date (or, in the case of any Person which becomes a Lender or
Participant thereafter, the date on which such Person becomes a Lender or
Participant) or (c) compliance by any Lender or the Issuing Banks (or, for
purposes of Section 2.23, by any lending office of such Lender or by such
Lender’s or any Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date (or, in the case
of any Person which becomes a Lender or Participant thereafter, the date on
which such Person becomes a Lender or Participant); provided however, for
purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith are deemed to have gone into effect and been adopted after the
Effective Date.

“Charges” has the meaning provided therefor in Section 9.13.

“Closing Date” means October 11, 2005.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document.

 

9

 

--------------------------------------------------------------------------------



 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any
Borrower, pursuant to which such Person (i) acknowledges the Collateral Agent’s
Lien on the Collateral, (ii) releases or subordinates such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) provides
the Collateral Agent with access to the Collateral held by such bailee or other
Person or located in or on such Real Estate, (iv) as to any landlord, provides
the Collateral Agent with a reasonable time to sell and dispose of the
Collateral from such Real Estate, and (v) makes such other agreements with the
Collateral Agent as the Agents may reasonably require.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under the Security Documents.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder in the amount set forth opposite its name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be increased pursuant to Section 2.29 hereof or reduced from time
to time pursuant to Section 2.15 hereof.

“Commitment Increase” shall have the meaning provided in Section 2.29(a).

“Commitment Fee” has the meaning provided therefor in Section 2.12.

“Commitment Percentage” shall mean, with respect to each Lender, that percentage
of the Commitments of all Lenders hereunder in the amount set forth opposite its
name on Schedule 1.1 hereto or as may subsequently be set forth in the Register
from time to time, as the same may be increased pursuant to Section 2.29 hereof
or reduced from time to time pursuant to Section 2.15 hereof.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, refers to the application or preparation of such term, test,
statement or report (as applicable) based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.

“Consolidated EBITDA” of the Borrower Affiliated Group (excluding any
Subsidiaries which are not Domestic Subsidiaries Controlled by the Borrowers)
means, for any twelve month period, the result for such period of (i)
Consolidated Net Income, plus (ii) depreciation, amortization and all other
non-cash charges that were deducted in the calculation of Consolidated Net
Income for such period plus (iii) provisions for income taxes that were deducted
in the calculation of Consolidated Net Income for such period, plus (iv)
Consolidated Interest Expense, plus (v) extraordinary non-cash losses to the
extent such losses have not been and will not become cash losses in a later
fiscal period.  Each calculation of Consolidated EBITDA under this Agreement
shall be made for the twelve month period ending on the date of such
calculation.



 

10

 

--------------------------------------------------------------------------------



 



“Consolidated Interest Expense” means, for any period for the Borrower
Affiliated Group (excluding any Subsidiaries which are not Domestic Subsidiaries
Controlled by the Borrowers), total interest and all amortization of debt
discount and expense (including that attributable to Capital Lease Obligations
in accordance with GAAP) of the Borrower Affiliated Group (excluding any
Subsidiaries which are not Domestic Subsidiaries Controlled by the Borrowers) on
a Consolidated basis with respect to all outstanding Indebtedness of the
Borrower Affiliated Group (excluding any Subsidiaries which are not Domestic
Subsidiaries Controlled by the Borrowers), including, without limitation, all
commitment fees, fees and charges owed with respect to letters of credit,
balance deficiency fees and similar expenses, and bankers’ acceptance financing
and net costs under Hedging Agreements, but excluding any non-cash or deferred
interest financing costs.

“Consolidated Net Income” means, for any period with respect to the Borrower
Affiliated Group (excluding any Subsidiaries which are not Domestic Subsidiaries
Controlled by the Borrowers), the net income (or loss) of the Borrower
Affiliated Group (excluding any Subsidiaries which are not Domestic Subsidiaries
Controlled by the Borrowers) on a Consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, provided that there
shall be excluded (i) the income (or loss) of any Person in which any other
Person (other than the Lead Borrower or any of its Domestic Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Lead Borrower or any of its Domestic
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of the Lead Borrower or
any of its Domestic Subsidiaries or is merged into or consolidated with the Lead
Borrower or any of its Domestic Subsidiaries or that Person’s assets are
acquired by the Lead Borrower or any of its Domestic Subsidiaries, and (iii) the
income (or loss) of any Subsidiaries other than Domestic Subsidiaries Controlled
by the Borrower.

“Consolidated Net Worth” means, with respect to the Borrower Affiliated Group
(excluding any Subsidiaries which are not Domestic Subsidiaries Controlled by
the Borrowers), the difference between its Consolidated total assets and its
Consolidated total liabilities, all as determined in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

11

 

--------------------------------------------------------------------------------



 

“Cost” means the cost value of Inventory as reported on the Borrowers’ inventory
stock ledger using the average cost method of accounting based on practices
which are in effect on the date of this Agreement.  “Cost” does not include
inventory capitalization costs or other non-purchase price charges (other than
in-bound freight) used in the Borrowers’ calculation of cost of goods sold.

“Covenant Compliance Event” means either (a) that an Event of Default has
occurred and is continuing, or (b) Excess Availability is less than the greater
of (x) $40,000,000 or (y) 12.5% of the Loan Cap. For purposes hereof, the
occurrence of a Covenant Compliance Event shall be deemed continuing at the
Administrative Agent’s option (i) so long as such Event of Default has not been
waived, and/or (ii) if the Covenant Compliance Event arises as a result of the
Borrowers’ failure to achieve Excess Availability as required hereunder, until
Excess Availability has exceeded fifteen (15%) percent of the Loan Cap for
ninety (90) consecutive days, in which case a Covenant Compliance Event shall no
longer be deemed to be continuing for purposes of this Agreement; provided that
a Covenant Compliance Event shall be deemed continuing (even if an Event of
Default is no longer continuing and/or Excess Availability exceeds the required
amount for ninety (90) consecutive days) at all times after a Covenant
Compliance Event has occurred and been discontinued on five (5) occasion(s)
after the Effective Date. The termination of a Covenant Compliance as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent
Covenant Compliance Event in the event that the conditions set forth in this
definition again arise.

“Credit Card Notifications” has the meaning provided therefor in Section
2.21(a).

“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.

“Credit Party” means (a) the Lenders, (b) the Agents and their respective
Affiliates, (c) the Issuing Bank, (d) the Arranger, (e) each beneficiary of each
indemnification obligation undertaken by any Borrower under any Loan Document,
and (f) the successors and permitted assigns of each of the foregoing.

“Customer Credit Liabilities” means, at any time, the aggregate face value at
such time of (a) outstanding gift certificates and gift cards of the Borrowers
entitling the holder thereof to use all or a portion of the certificate to pay
all or a portion of the purchase price for any Inventory, including, without
limitation, “GameStop Loyalty Cards” or other discount cards, and (b)
outstanding merchandise credits of the Borrowers.

“Customs Broker Agreement” means an agreement in form and substance satisfactory
to the Agents among a Borrower or Guarantor, a customs broker, freight forwarder
or other carrier, and the Collateral Agent, in which the customs broker, freight
forwarder or other carrier acknowledges that it has control over and holds the
documents evidencing ownership of the subject Inventory for the benefit of the
Collateral Agent and agrees, upon notice from the Collateral Agent, to hold and
dispose of the subject Inventory solely as directed by the Collateral Agent.



 

12

 

--------------------------------------------------------------------------------



 



“DDA” means any checking or other demand deposit account maintained by any
Borrower.

“DDA List” has the meaning provided therefor in Section 2.21(a).

“DDA Notification” has the meaning provided therefor in Section 2.21(a).

“Debt Service Charges” means for any period, the sum of (a) Consolidated
Interest Expense paid or required to be paid for such period, plus (b) principal
payments made or required to be made on account of Indebtedness (excluding the
Obligations and any obligations under Synthetic Leases but including, without
limitation, Capital Lease Obligations) of the Borrower Affiliated Group
(excluding any Subsidiaries which are not Domestic Subsidiaries Controlled by
the Borrowers) for such period, in each case determined on a Consolidated basis
in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” has the meaning provided therefor in Section 2.10.

“Delinquent Lender” has the meaning given that term in Section 8.12.

“Deteriorating Lender” means any Delinquent Lender or any Lender as to which (a)
the Issuing Bank or the Swingline Lender has a reasonable belief that such
Lender has defaulted in fulfilling its obligations generally under other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent or becomes the subject of a bankruptcy, insolvency or similar
proceeding.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of any Borrower organized under the
laws of any jurisdiction of the United States of America.

 

13

 

--------------------------------------------------------------------------------



 

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval system
maintained by the Securities and Exchange Commission.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived by the Agents).

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; and (d) any other
Person (other than a natural person) approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Borrower
or Facility Guarantor or any member of the Borrower Affiliated Group.

“Eligible Credit Card Receivables” means Accounts due to a Borrower on a
non‑recourse basis from Visa, MasterCard, American Express Company, Discover,
and other major credit card and debit card processors, in each case acceptable
to the Administrative Agent in its reasonable discretion, as arise in the
ordinary course of business, which have been earned by performance and are
deemed by the Administrative Agent in its reasonable discretion to be eligible
for inclusion in the calculation of the Borrowing Base. Without limiting the
foregoing, unless the Administrative Agent otherwise agrees, none of the
following shall be deemed to be Eligible Credit Card Receivables:

(a)        Accounts that have been outstanding for more than five (5) Business
Days from the date of sale;

(b)        Accounts with respect to which a Borrower does not have good and
valid title, free and clear of any Lien (other than Liens granted to the
Collateral Agent for its own benefit and the ratable benefit of the other Credit
Parties);

(c)        Accounts that are not subject to a first priority security interest
in favor of the Collateral Agent for its own benefit and the ratable benefit of
the other Credit Parties (it being the intent that chargebacks in the ordinary
course by the credit card processors shall not be deemed violative of this
clause);

(d)        Accounts which are disputed, are with recourse, or with respect to
which a claim, counterclaim, offset or chargeback has been asserted (to the
extent of such claim, counterclaim, offset or chargeback);

(e)        Accounts which are acquired in a Permitted Acquisition unless and
until the Administrative Agent has completed a commercial finance examination of
such Accounts, establishes an advance rate (which is no higher than the advance
rates for existing Eligible Accounts unless the Supermajority Lenders otherwise
consent) and reserves (if applicable) therefor, and otherwise agrees that such
Accounts shall be deemed Eligible Credit Card Receivables; or



 

14

 

--------------------------------------------------------------------------------



 



(f)         Accounts which the Administrative Agent determines in its Permitted
Discretion to be uncertain of collection.

“Eligible In-Transit Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory (a) which
has been shipped from a foreign location for receipt by a Borrower within sixty
(60) days of the date of determination, but which has not yet delivered to such
Borrower, (b) for which payment has been made by a Borrower and title has passed
to such Borrower, (c) for which the document of title is reasonably acceptable
to the Collateral Agent and reflects a Borrower as consignee (along with
delivery to such Borrower of the documents of title with respect thereto), (d)
as to which the Collateral Agent has control over the documents of title which
evidence ownership of the subject Inventory (such as, if requested by the
Collateral Agent, by the delivery of a Customs Broker Agreement, reasonably
satisfactory to the Collateral Agent), and (e) which otherwise would constitute
Eligible Inventory.

“Eligible Inventory” shall mean, as of the date of determination thereof, (a)
Eligible In-Transit Inventory, (b) Eligible L/C Inventory, and (c) items of
Inventory of the Borrowers that are finished goods, merchantable and readily
saleable to the public in the ordinary course deemed by the Administrative Agent
in its reasonable discretion to be eligible for inclusion in the calculation of
the Borrowing Base. Without limiting the foregoing, unless otherwise approved in
writing by the Administrative Agent, none of the following shall be deemed to be
Eligible Inventory:

(a)  Inventory that is not owned solely by a Borrower, or is leased by or is on
consignment to a Borrower, or which is consigned by a Borrower, or such Borrower
does not have good and valid title thereto;

(b)  Inventory (including any portion thereof in transit from vendors, other
than Eligible In-Transit Inventory and Eligible L/C Inventory) that is not
located at a warehouse facility or store that is owned or leased by Borrower;

(c)  Inventory that represents (i) goods damaged, defective or otherwise
unmerchantable, or (ii) goods returned to the vendor;

(d)  Inventory that is not located in the United States of America (excluding
territories and possessions thereof) other than Eligible In-Transit Inventory
and Eligible L/C Inventory;

 

15

 

--------------------------------------------------------------------------------



 

(e)  Inventory that is not subject to a perfected first‑priority security
interest in favor of the Collateral Agent for the benefit of the Credit Parties;

(f)  Inventory which consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;

(g)  Inventory as to which insurance in compliance with the provisions of
Section 5.7 hereof is not in effect;

(h)  Inventory which has been sold but not yet delivered; or

(i)   Inventory which is acquired in a Permitted Acquisition or which is owned
by a Subsidiary created after the Effective Date (except to the extent that such
Inventory has been acquired by such Subsidiary from another Borrower and
otherwise constitutes Eligible Inventory) unless and until the Collateral Agent
has completed an appraisal of such Inventory and a commercial finance
examination, establishes an advance rate (which is no higher than the advance
rate for existing Eligible Inventory unless the Supermajority Lenders otherwise
consent) and Inventory Reserves (if applicable) therefor, and otherwise agrees
that such Inventory shall be deemed Eligible Inventory.

“Eligible L/C Inventory” shall mean, as of the date of determination thereof,
without duplication of other Eligible Inventory, Inventory (a) not yet delivered
to the Borrowers, (b) the purchase of which is supported by a Commercial Letter
of Credit having an expiry within sixty (60) days of such date of determination,
(c) which has been consigned to a Borrower as consignee (along with delivery to
a Borrower of the documents of title with respect thereto), (d) as to which the
Collateral Agent has control over the documents of title which evidence
ownership of the subject Inventory (such as, if requested by the Collateral
Agent, by the delivery of a Customs Broker Agreement, reasonably satisfactory to
the Collateral Agent), and (e) which otherwise would constitute Eligible
Inventory.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources, or
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.



 

16

 

--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by a Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Section 7.1.  An
“Event of Default” shall be deemed to have occurred and to be continuing unless
and until that Event of Default has been duly waived by the Administrative Agent
in writing or cured to the reasonable satisfaction of the Administrative Agent.

“Excess Availability” means, as of any date of determination, the excess, if
any, of (a) the Loan Cap, over (b) the outstanding Credit Extensions.

“Excluded Taxes” means, with respect to the Agents, any Lender, the Issuing
Banks or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income or franchise taxes imposed on
(or measured by) its gross or net income by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by a Borrower under Section
2.26(b)), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.24, except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 2.24 and (d)
any United States federal withholding tax that would not have been imposed but
for a failure by such recipient (or any financial institution through which any
payment is made to such recipient) to comply with the applicable requirements of
FATCA.



 

17

 

--------------------------------------------------------------------------------



 



“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, indemnity payments and any purchase price adjustments.

“Facility Guaranty” means the Guaranty executed by the Facility Guarantors in
favor of the Credit Parties.

“Facility Guarantors” means each direct or indirect Domestic Subsidiary of the
Borrowers.

“FATCA” shall mean Sections 1471 through 1474 of the Code and the United States
Treasury Regulations or published guidance with respect thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter entitled “Fee Letter” by, among others, GameStop
Corp. and the Administrative Agent dated as of October 22, 2010, as such letter
may from time to time be amended.

 

18

 

--------------------------------------------------------------------------------



 

“Financial Officer” means, with respect to any Borrower, the chief financial
officer, chief accounting officer, controller, assistant controller, treasurer,
or assistant treasurer of such Borrower.

“Fixed Charge Coverage Ratio” means, as of the last day of any month, for the
twelve-month period then ended, the ratio of (a) an amount equal to Consolidated
EBITDA less Capital Expenditures less Taxes paid in cash, in each case for such
period, to (b) Debt Service Charges for such period.  Consolidated EBITDA,
Capital Expenditures and Taxes shall be calculated without regard to (i) those
items attributable to any Person prior to the date it becomes a Domestic
Subsidiary of the Lead Borrower or any of its other Domestic Subsidiaries or is
merged into or consolidated with the Lead Borrower or any of its Domestic
Subsidiaries or that Person’s assets are acquired by the Lead Borrower or any of
its Domestic Subsidiaries and (ii) any Subsidiaries other than Domestic
Subsidiaries Controlled by the Borrowers.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fronting Fee” has the meaning provided therefor in Section 2.13(d).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means accounting principles which are (a) consistent with those
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors (or successors) in effect and applicable to that accounting period
in respect of which reference to GAAP is being made, and (b) consistently
applied with past financial statements of the Borrower Affiliated Group adopting
the same principles.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the primary purpose of assuring the
owner of such Indebtedness or other obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.



 

19

 

--------------------------------------------------------------------------------



 



“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold and
other fungi, bacteria, and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, including any material listed as a
hazardous substance under Section 101(14) of CERCLA.

“Hedging Agreement” means any interest rate protection agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
foreign currency exchange agreement, commodity price protection agreement, or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates.

“Increase Effective Date” shall have the meaning provided in Section 2.29(d).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including any obligations which are without
recourse to the credit of such Person), (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) to the extent
not otherwise included, all net obligations of such Person under Hedging
Agreements, and (k) the principal and interest portions of all rental
obligations of such Person under any Synthetic Lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.



 

20

 

--------------------------------------------------------------------------------



 



“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided therefor in Section 9.3(b).

“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property; and all
common law and other rights throughout the world in and to all of the foregoing.

“Intellectual Property Security Agreement” shall mean the Amended and Restated
Patent and Trademark Security Agreement dated as of the date hereof and executed
and delivered by the Borrowers to the Collateral Agent for the ratable benefit
of the Credit Parties.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first day of each month, and (b) with respect to any LIBO
Loan, on the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part, and, in addition, if such LIBO Loan has an Interest
Period of greater than 90 days, on the last day of the third month of such
Interest Period.

“Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Lead Borrower may elect by notice to the Administrative Agent
in accordance with the provisions of this Agreement, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month during which such Interest Period ends) shall end on the last
Business Day of the calendar month of such Interest Period, (c) any Interest
Period which would otherwise end after the Termination Date shall end on the
Termination Date, and (d) notwithstanding the provisions of clause (c), no
Interest Period shall have a duration of less than one month, and if any
Interest Period applicable to a LIBO Borrowing would be for a shorter period,
such Interest Period shall not be available hereunder. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.



 

21

 

--------------------------------------------------------------------------------



 



“Inventory” has the meaning assigned to such term in the Security Agreement.

“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves as may be established from time to time by the Administrative Agent in
the Administrative Agent’s Permitted Discretion (after consultation with the
Lead Borrower (whose consent to any Inventory Reserve shall not be required))
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as may affect the appraised value
of the Eligible Inventory. Without limiting the generality of the foregoing,
Inventory Reserves may include (but are not limited to) reserves based on (i)
obsolescence; (ii) seasonality; (iii) Shrink; (iv) imbalance; (v) change in
Inventory character; (vi) change in Inventory composition; (vii) change in
Inventory mix; (viii) markdowns (both permanent and point of sale); and (ix)
retail markons and markups inconsistent with prior period practice and
performance; industry standards; current business plans; or advertising calendar
and planned advertising events.  Inventory Reserves shall be established and
calculated in a manner and methodology consistent with the Administrative
Agent’s practices as of the Effective Date with other similarly situated
borrowers.

“Investment” has the meaning provided therefore in Section 6.4.

“Issuing Bank” means (i) Bank of America, and any successor to Bank of America
in such capacity, and (ii) any other Lender consented to by the Administrative
Agent and the Lead Borrower (such consent not to be unreasonably withheld). Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

“L/C Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

22

 

--------------------------------------------------------------------------------



 

“Lead Borrower” means GameStop Corp.

“Lenders” shall mean the Persons identified on Schedule 1.1 and each assignee
that becomes a party to this Agreement as set forth in Section 9.5(b).

“Letter of Credit” shall mean each Banker’s Acceptance and each letter of credit
that is (i) issued pursuant to this Agreement for the account of any Borrower or
any Facility Guarantor, (ii) a Standby Letter of Credit or Commercial Letter of
Credit, (iii) issued in connection with the purchase of Inventory by any
Borrower or any Facility Guarantor or for any other purpose that is reasonably
acceptable to the Administrative Agent, and (iv) in form and substance
reasonably satisfactory to the Issuing Bank.

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.13.

“Letter of Credit Outstandings” shall mean, at any time, the sum of (a) with
respect to Letters of Credit outstanding at such time, the aggregate maximum
amount that then is or at any time thereafter may become available for drawing
or payment thereunder plus (b) all amounts theretofore drawn or paid under
Letters of Credit for which the Issuing Bank has not then been reimbursed.

“LIBO Borrowing” shall mean a Borrowing comprised of LIBO Loans.

“LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Section
2.3.

“LIBO Rate” means, with respect to any LIBO Borrowing for any Interest Period,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Loan being made, continued or converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

23

 

--------------------------------------------------------------------------------



 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Line Letter” means that certain uncommitted discretionary line of credit made
by Bank of America, N.A. in favor of GameStop Europe Holdings S.a.r.l. and
certain of its subsidiaries, pursuant to which Bank of America, N.A. may, in its
discretion, make loans and issue commercial and standby letters of credit or
bank guarantees in an amount of up to $20,000,000 in the aggregate.

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies afforded to such Agents under the Loan Documents
and Applicable Law as a creditor of the Borrowers with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Borrowers acting with
the consent of the Administrative Agent, of any public, private or
“going-out-of-business”, “store closing” or other similar sale or any other
disposition of the Collateral for the purpose of liquidating the Collateral. 
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

“Loan Account”  has the meaning assigned to such term in Section 2.20(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Total
Commitments or (b) the Borrowing Base.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty and any other instrument or agreement now or hereafter
executed and delivered in connection herewith or therewith, including (i) any
Cash Management Services provided by the Administrative Agent, the Collateral
Agent, any Lender or any of their respective Affiliates, and (ii) any Bank
Product provided by the Administrative Agent, the Collateral Agent, any Lender
or any of their respective Affiliates, each as amended and in effect from time
to time.

“Loans” shall mean all loans (including, without limitation, Revolving Loans and
Swingline Loans) at any time made to the Borrowers or for account of the
Borrowers pursuant to this Agreement.

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

24

 

--------------------------------------------------------------------------------



 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, condition, financial or otherwise, of the Borrower
Affiliated Group, taken as a whole, (b) the ability of the Borrower Affiliated
Group, taken as a whole, to perform any material obligation or to pay any
Obligations under this Agreement or any of the other Loan Documents, or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or any of the material rights or remedies of the Administrative Agent, the
Collateral Agent or the Lenders hereunder or thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrowers in an aggregate principal amount
exceeding $20,000,000.  In all events, the Senior Notes shall be deemed Material
Indebtedness.

“Material Foreign Subsidiary” means each Foreign Subsidiary which is a direct
Subsidiary of a Borrower which, as of the last day of any fiscal quarter,
satisfied any one or more of the following tests:

            (a)        such Foreign Subsidiary’s total tangible assets (after
intercompany eliminations), as determined in accordance with GAAP, exceeds 10%
of consolidated total tangible assets of the Borrower Affiliated Group); or

            (b)        such Foreign Subsidiary’s Consolidated Net Income for the
previous twelve months ending as of the last day of such fiscal quarter exceeds
10% of the Consolidated Net Income for the previous twelve months ending as of
the last day of such fiscal quarter of the Borrower Affiliated Group; or

            (c)        such Foreign Subsidiary’s Consolidated Net Worth exceeds
10% of the Consolidated Net Worth of the Borrower Affiliated Group.

“Maturity Date” means January 4, 2016.

“Maximum Rate” has the meaning provided therefor in Section 9.13.

“Micromania Acquisition” means the acquisition by the Lead Borrower or a
Subsidiary thereof of the issued and outstanding equity interests in SFMI
Micromania S.A.S. pursuant to that certain purchase agreement by and among the
Lead Borrower and SFMI Micromania S.A.S.

“Minority Lenders” has the meaning provided therefor in Section 9.2(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means the Mortgages, Security Agreements and Assignments and Deeds
of Trust between the Borrower owning the Real Estate encumbered thereby and the
Collateral Agent for its own benefit and the ratable benefit of the other Credit
Parties.

 

25

 

--------------------------------------------------------------------------------



 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Noncompliance Notice" has the meaning provided therefor in Section 2.5(b).

“Notes” shall mean (i) the promissory notes of the Borrowers substantially in
the form of Exhibit B-1, each payable to the order of any Lender requesting such
Note, evidencing the Revolving Loans, and (ii) if requested by the Swingline
Lender, the promissory note of the Borrowers substantially in the form of
Exhibit B-2, payable to the Swingline Lender, evidencing the Swingline Loans.

“Note Repayment Reserve” means, during any Note Reserve Period, an amount equal
to the then outstanding principal balance of the Senior Notes, which
Availability Reserve shall remain in place until the Senior Notes are defeased,
repurchased, refinanced to have a maturity date that is later than the Maturity
Date, or paid in full as provided herein.

“Note Reserve Period” means the period beginning 90 days prior to the scheduled
maturity of the Senior Notes and ending on the date of the defeasment,
repurchase, refinancing to have a maturity date that is later than the Maturity
Date, or repayment in full of the Senior Notes as provided herein.

“Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
principal of, and interest (including all interest that accrues after the
commencement of any proceeding under any Debtor Relief Laws naming any such
Borrower as the debtor in such proceeding, whether or not allowed in such case
or proceeding) on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Borrowers under the Credit Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Borrowers to the Credit Parties under this Agreement and
the other Loan Documents (including all fees, costs, expenses and indemnities
that accrues after the commencement of any proceeding under any Debtor Relief
Laws naming any such Borrower as the debtor in such proceeding, whether or not
allowed in such case or proceeding), (b) the due and punctual payment and
performance of all covenants, agreements, obligations and liabilities of the
Borrowers under or pursuant to this Agreement and the other Loan Documents, and
(c) the payment and performance under any transaction with any of the Arranger,
Agents or any Lender, or any of their respective Affiliates, which arises out of
(i) any Cash Management Services, or (ii) Bank Products.

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.



 

26

 

--------------------------------------------------------------------------------



 



“Overadvance” means, at any time of calculation, a circumstance in which the
Credit Extensions exceed the Loan Cap.

“Participant” has the meaning provided therefore in Section 9.5(e).

“Payment Conditions” means, at the time of determination, that (a) no Default or
Event of Default then exists or would arise as a result of the making such
payment, (b) the Borrowers have maintained Excess Availability equal to or
greater than twenty (20%) percent of the then Borrowing Base for each day of the
thirty (30) days prior to making such payment, (c) after giving effect to such
payment, Excess Availability will be equal to or greater than twenty (20%)
percent of the then Borrowing Base, (d) Administrative Agent has determined that
Excess Availability, as projected on a pro-forma basis for each day of the
twelve (12) months following such payment, will be equal to or greater than
twenty (20%) percent of the then Borrowing Base, and (e) (i) with respect to any
Restricted Payment for which the Payment Conditions are required to be
satisfied, either (x) after giving effect to any such Restricted Payment, the
Credit Extensions hereunder shall be not greater than 25% of the Total
Commitments, or (y) after giving effect to such Restricted Payment, the Fixed
Charge Coverage Ratio, as calculated on a pro-forma basis for the twelve months
prior to such Restricted Payment, shall be equal to or greater than 1.1:1.0, or
(ii) with respect to any prepayment of the Senior Notes for which the Payment
Conditions are required to be satisfied, after giving effect to such prepayment,
the Fixed Charge Coverage Ratio, as calculated on a pro-forma basis for the
twelve months prior to such prepayment, shall be greater than 1.0:1.0.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Annex 1 to the
Security Agreement or any other form approved by the Collateral Agent.

“Permitted Acquisition” means an Investment in, a purchase of the capital stock
in, or the acquisition of all or a substantial portion of the assets or
properties of, any Person, the entering into any exchange of securities with any
Person, or the entering into any transaction, merger or consolidation of any
Person, or any acquisition of any retail store locations of any Person, in each
case that is organized under the laws of the United States (each of the
foregoing an “Acquisition”) in each case which satisfies each of the following
conditions:

(i)         The Acquisition is of a business permitted to be conducted by the
Borrowers pursuant to Section 6.3(b) hereof; and

 

27

 

--------------------------------------------------------------------------------



 

(ii)        Prior to and after giving effect to the Acquisition, no Default or
Event of Default will exist or will arise therefrom; and

(iii)       The Person making the Acquisition must be a Borrower or a Subsidiary
which will become a Borrower or Facility Guarantor in accordance with Section
5.14 hereof and the Borrowers (including such Person) shall take such steps as
are necessary to grant to the Collateral Agent, for the benefit of the Credit
Parties, a legal, valid and enforceable first priority security interest (except
as provided in Section 6.2 hereof) in all of the assets and capital stock
acquired in connection with such acquisition;

(iv)       If a Borrower shall merge with such other Person, such Borrower shall
be the surviving party of such merger; and

(v)        (A)  Excess Availability on a pro-forma basis after giving effect to
any such Acquisition, and on a projected basis for the twelve (12) months
following such Acquisition, shall be greater than 17.5% of the Borrowing Base,
and (B) after giving effect to such Acquisition, the Fixed Charge Coverage
Ratio, as calculated on a pro-forma basis for the twelve months prior to such
Acquisition, shall be greater than 1.0:1.0.

“Permitted Discretion” means the Administrative Agent’s good faith credit
judgment based upon any factor or circumstance which it reasonably believes in
good faith: (i) will or could reasonably be expected to adversely affect the
value of the Collateral, the enforceability or priority of the Collateral
Agent’s Liens thereon in favor of the Credit Parties or the amount which the
Collateral Agent and the Credit Parties would likely receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral; (ii) suggests that any collateral report or financial
information delivered to the Administrative Agent by or on behalf of the
Borrower Affiliated Group is incomplete, inaccurate or misleading in any
material respect; (iii) could reasonably be expected to materially increase the
likelihood of a proceeding under any Debtor Relief Law involving any member of
the Borrower Affiliated Group; or (iv) creates or reasonably could be expected
to create a Default or Event of Default.  In exercising such judgment, the
Administrative Agent may consider such factors or circumstances already included
in or tested by the definition of Eligible Credit Card Receivables, Eligible
in-Transit Inventory, Eligible Inventory, or Eligible L/C Inventory, as well as
any of the following: (A) the financial and business climate and prospects of
any member of the Borrower Affiliated Group’s industry and general macroeconomic
conditions; (B) changes in demand for and pricing of Inventory; (C) changes in
any concentration of risk with respect to Inventory; (D) any other factors or
circumstances that will or could reasonably be expected to have a Material
Adverse Effect; (E) audits of books and records by third parties, history of
chargebacks or other credit adjustments; and (F) any other factors that change
or could reasonably be expected to change the credit risk of lending to the
Borrowers on the security of the Inventory.  Notwithstanding the foregoing, it
shall not be within Permitted Discretion for the Administrative Agent to
establish Reserves which are duplicative of each other whether or not such
reserves fall under more than one reserve category.



 

28

 

--------------------------------------------------------------------------------



 



“Permitted Encumbrances” means:

(i)         Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.5;

(ii)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.5;

(iii)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, old-age pension
and other social security laws or regulations;

(iv)       deposits to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(v)        judgment liens in respect of judgments that do not constitute an
Event of Default under Section 7.1(m);

(vi)       easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrowers or any other member of the
Borrower Affiliated Group;

(vii)      Possessory liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing

(viii)      Liens in favor of a financial institution encumbering deposits
(including the right of setoff) held by such financial institution in the
ordinary course of its business and which are within the general parameters
customary in the banking industry; and

(ix)       Landlords’ and lessors’ liens in respect of rent that is not overdue
by more than thirty (30) days or which is being contested in compliance with
Section 5.5;

 

29

 

--------------------------------------------------------------------------------



 

provided that, except as provided in any one or more of clauses (i) through (ix)
above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

“Permitted Foreign Acquisition” means any Investment made by a Borrower or
Subsidiary of any Borrower in, a purchase of the capital stock or other equity
interests of, or the acquisition of all or a substantial portion of the assets
or properties of, any Person, the entering into any exchange of securities with
any Person, or the entering into any transaction, merger or consolidation of any
Person, or any acquisition of any retail store locations of any Person, in each
case, that is organized under the laws of a jurisdiction other than the United
States of America or any state thereof or the District of Columbia (a “Foreign
Acquisition”), in each case which satisfies each of the following conditions:

(a)        The Foreign Acquisition is of a business permitted to be conducted by
the Borrowers pursuant to Section 6.3(b) hereof; and

(b)        Prior to and after giving effect to the Foreign Acquisition, no
Default or Event of Default will exist or will arise therefrom;

(c)        If a Borrower shall merge with such other Person, such Borrower shall
be the surviving party of such merger;

(d)        (A)  Excess Availability on a pro-forma basis after giving effect to
any such Foreign Acquisition, and on a projected basis for the twelve (12)
months following such Foreign Acquisition, shall be greater than 17.5% of the
Borrowing Base, and (B) after giving effect to such Foreign Acquisition, the
Fixed Charge Coverage Ratio, as calculated on a pro-forma basis for the twelve
months prior to such Acquisition, shall be greater than 1.0:1.0; and

(e)        The total consideration paid or payable in connection with the
Foreign Acquisition does not exceed (A) $150,000,000, in each case for any one
transaction or a series of related transactions, (B) $300,000,000 for all such
transactions in any twelve month period, or (C) $500,000,000 in the aggregate
for all such acquisitions from and after the Effective Date.

“Permitted Investments” means each of the following:

(i)         direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

 

30

 

--------------------------------------------------------------------------------



 

(ii)        Investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 or P-1 from S&P or from Moody’s;

(iii)       Investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and demand deposit and money market
deposit accounts issued or offered by, any domestic office or European Union
office of any commercial bank organized under the laws of the United States of
America, any state thereof or the European Union that has a combined capital and
surplus and undivided profits of not less than $100,000,000; provided that such
Investments shall be limited to commercial banks organized under the laws of the
United States of America or any state thereof during the continuance of a Cash
Dominion Event;

(iv)       fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (iii) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(v)        money market mutual funds, 90% of the investments of which are in
cash or investments contemplated by clauses (i) through (iv) of this definition;
and

(vi)       Investments by a Borrower consistent with such Borrower’s current
investment policy, which Investments are approved by the Administrative Agent
from time to time;

provided that, notwithstanding the foregoing, after the occurrence and during
the continuance of a Cash Dominion Event, (i) no such new Investments shall be
permitted by a Borrower unless either (A) no Loans are then outstanding, or (B)
the Investment is a temporary Investment pending expiration of an Interest
Period for a LIBO Loan, the proceeds of which Investment will be applied to the
Obligations after the expiration of such Interest Period,  and (ii) all such
Investments are pledged by the applicable Borrower to the Administrative Agent
as additional collateral for the Obligations pursuant to such agreements as may
be reasonably required by the Administrative Agent.

“Permitted Overadvance” means an Overadvance determined by the Administrative
Agent, in its reasonable discretion, (a) which is made to maintain, protect or
preserve the Collateral and/or the Lenders’ rights under the Loan Documents or
which is otherwise for the benefit of the Credit Parties, or (b) which is made
to enhance the likelihood of, or to maximize the amount of, repayment of any
Obligation, or (c) is made to pay any other amount chargeable to any Borrower
hereunder; provided that Permitted Overadvances shall not (i) exceed ten percent
of the then Borrowing Base in the aggregate outstanding at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than thirty
consecutive Business Days, unless in case of clause (ii) the Required Lenders
otherwise agree; and provided further that the foregoing shall not (1) modify or
abrogate any of the provisions of Section 2.6(f) regarding the Lenders’
obligations with respect to L/C Disbursements or the provisions of Section 2.5
and 2.7 regarding the Lenders’ obligations with respect to Swingline Loans, or
(2) result in any claim or liability against the Administrative Agent
(regardless of the amount of any Overadvance) for Unintentional Overadvances,
and such Unintentional Overadvances shall not reduce the amount of Permitted
Overadvances allowed hereunder, and further provided that in no event shall the
Administrative Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions (including any Overadvance or proposed
Overadvance) would exceed the Total Commitments.



 

31

 

--------------------------------------------------------------------------------



 



“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced (e) no Permitted Refinancing shall
have different direct or indirect obligors, or greater guarantees or security,
than the Indebtedness being Refinanced, (f) such Permitted Refinancing shall be
otherwise on terms not materially less favorable to the Credit Parties than
those contained in the documentation governing the Indebtedness being
Refinanced, including, without limitation, with respect to amortization,
maturity, financial and other covenants, (g) the interest rate applicable to any
such Permitted Refinancing shall not exceed the then applicable market interest
rate, and (h) at the time thereof, no Default or Event of Default shall have
occurred and be continuing; provided further that the Senior Notes may be
Refinanced (x) with the proceeds of Revolving Loans, to the extent otherwise
permitted hereunder or (y) with other Indebtedness as to which the provisions of
clauses (a), (c), and (f) shall not apply.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

32

 

--------------------------------------------------------------------------------



 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Amended and Restated Pledge Agreement dated as of
the Effective Date and executed and delivered by one or more of the Borrowers to
the Collateral Agent, for the benefit of the Credit Parties, as the same may be
amended and in effect from time to time, pursuant to which, without limitation,
(i) all of the issued and outstanding capital stock of all Domestic Subsidiaries
owned by a Borrower and (ii) sixty-five percent (or such lesser amount owned by
such Borrower) of all of the issued and outstanding capital stock of all Foreign
Subsidiaries is pledged to the Collateral Agent (in each case, other than
Subsidiaries that are not directly or indirectly wholly owned by such Borrower).

“Prepayment Event” means:

(a)        Any disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Borrower or Guarantor (other than,
during the occurrence of a Cash Dominion Event, dispositions of Inventory in the
ordinary course of business);

(b)        Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of a Borrower or Guarantor;

(c)        The incurrence by a Borrower or Guarantor of any Indebtedness for
borrowed money other than Permitted Indebtedness; or

(d)        The receipt by any Borrower or Guarantor of any Extraordinary
Receipts;

provided that any receipt of proceeds from any of the foregoing clauses (a)
through (d) in an amount not to exceed $20,000,000 in the aggregate prior to the
continuance of a Cash Dominion Event shall not be deemed a Prepayment Event.

“Prime Rate” shall mean, for any day, the highest of (a) the annual rate of
interest then most recently announced by Bank of America at its head office in
Charlotte, North Carolina as its “Prime Rate”, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% (0.50%) per annum, or (c) the LIBO Rate
for a 30 day interest period as determined on such day, plus 1.0% per annum. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in Bank of America’s prime rate, the Federal Funds Effective Rate or the LIBO
Rate, respectively, shall take effect at the opening of business on the day
specified in the public announcement of such change.



 

33

 

--------------------------------------------------------------------------------



 



“Prime Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Section 2.3.

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned or leased by any
Borrower, including all easements, rights-of-way, and similar rights relating
thereto and all leases, tenancies, and occupancies thereof.

“Register” has the meaning set forth in Section 9.5(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” has the meaning set forth in Section 101(22) of CERCLA.

“Required Lenders” shall mean, at any time, Lenders having Commitments greater
than 50% of the Total Commitments, or if the Commitments have been terminated,
Lenders whose percentage of the outstanding Loans and Letters of Credit
aggregate greater than 50% of all such Loans and Letters of Credit Outstanding;
provided that the Commitment of, and the portion of the Credit Extensions held
or deemed held by, any Delinquent Lender or Deteriorating Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Reserves” means the Inventory Reserves and Availability Reserves.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of any Borrower or any option, warrant or other
right to acquire any such shares of capital stock of any Borrower.

“Revolving Loans” means all Loans at any time made by a Lender pursuant to
Section 2.

 

34

 

--------------------------------------------------------------------------------



 

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Effective Date and executed and delivered by the Borrowers to the
Collateral Agent for the benefit of the Credit Parties, as amended and in effect
from time to time.

“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreement, the Pledge Agreement, the Facility Guaranty, the Mortgages
and each other security agreement, guaranty or other instrument or document
executed and delivered pursuant to Section 5.15 or any other provision hereof or
any other Loan Document, to secure any of the Obligations.

“Senior Notes” means the Senior Floating Rate Notes Due 2011 and 8% Senior Notes
Due 2012 issued by GSC Holdings Corp. and GameStop, Inc. under an Indenture
dated as of September 28, 2005 with Citibank, N.A., as Trustee and any
securities issued in lieu or in replacement thereof.

“Senior Note Documents” means the documents, instruments and other agreements
now or hereafter executed and delivered in connection with the Senior Notes.

“Settlement Date” has the meaning provided in Section 2.7(b) .

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person’s ability to pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Statutory Reserve Rate” means, for any Interest Period, the rate (expressed as
a decimal) applicable to the Administrative Agent during such Interest Period
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. LIBO Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.



 

35

 

--------------------------------------------------------------------------------



 



“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or one or more subsidiaries of the parent.

“Subsidiary Borrowers” means, individually and collectively, GameStop, Inc., 
Sunrise Publications, Inc., Electronics Boutique Holdings Corp., ELBO Inc., EB
International Holdings, Inc., Kongregate Inc., GameStop Texas Ltd., Marketing
Control Services, Inc., SOCOM, LLC, and any other Domestic Subsidiary which
becomes a Borrower hereunder.

“Supermajority Lenders” shall mean, at any time, Lenders having Commitments
greater than 66 2/3% of the Total Commitments, or if the Commitments have been
terminated, Lenders whose percentage of the outstanding Loans and Letters of
Credit aggregate greater than 66 2/3% of all such Loans and Letters of Credit
Outstanding; provided that the Commitment of, and the portion of the Credit
Extensions held or deemed held by, any Delinquent Lender or Deteriorating Lender
shall be excluded for purposes of making a determination of Supermajority
Lenders.

“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” shall mean a Loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.5 hereof.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which does not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.        



 

36

 

--------------------------------------------------------------------------------



 



“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Loans are accelerated and the
Commitments are terminated in accordance with Section 7.1, or (iii) the date of
the occurrence of any Event of Default pursuant to Section 7.1(j) or 7.1(k).

“Total Commitments” shall mean, at any time, the sum of the Commitments at such
time.  As of the Effective Date, the Total Commitments are $400,000,000.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Prime Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if a term is defined in Article 9
of the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“UFCA” has the meaning provided in Section 9.14.

“UFTA” has the meaning provided in Section 9.14.

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Borrowers.

“Unused Commitment” shall mean, on any day, (a) the then Total Commitments minus
(b) the sum of (i) the principal amount of Loans then outstanding (including the
principal amount of Swingline Loans then outstanding), and (ii) the then Letter
of Credit Outstandings.

 

37

 

--------------------------------------------------------------------------------



 

“Voting Stock” means, with respect to any corporation, the outstanding stock of
all classes (or equivalent interests) which ordinarily, in the absence of
contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such corporation, even though the
right so to vote has been suspended by the happening of such contingency.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

 

38

 

--------------------------------------------------------------------------------



 

1.2       Terms Generally.  The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns or, for natural persons, such Person’s successors, heirs, executors,
administrators and other legal representatives, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections, Exhibits and Schedules shall be construed
to refer to Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) all
financial statements and other financial information provided by the Borrowers
and each other member of the Borrower Affiliated Group to the Administrative
Agent or any Lender shall be provided with reference to Dollars, and (g) this
Agreement and the other Loan Documents are the result of negotiation among, and
have been reviewed by counsel to, among others, the Borrower Affiliated Group
and the Administrative Agent and are the product of discussions and negotiations
among all parties.  Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent’s or any Lender’s
involvement in the preparation of such documents.

1.3       Accounting Terms.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the Effective Date, on a basis consistent with the
financial statements referred to in Section 3.4of this Agreement, provided that,
if the Borrowers request an amendment to any provision hereof to reflect the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
provision shall have been amended in accordance herewith.  Notwithstanding the
foregoing, any obligations of a Person under a lease (whether existing now or
entered into in the future) that is not (or would not be) a Capital Lease
Obligation under GAAP as in effect on the Effective Date, shall not be treated
as a Capital Lease Obligation solely as a result of the adoption of changes in
GAAP outlined by the Financial Accounting Standards Board in its press release
dated March 19, 2009.



 

39

 

--------------------------------------------------------------------------------



 



1.4       Rounding. 

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.5       Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.6       Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to be the maximum face amount of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit, whether or not such maximum face amount is in effect at such
time.

2.         AMOUNT AND TERMS OF CREDIT

2.1       Commitment of the Lenders.

(a)        Each Lender severally and not jointly with any other Lender, agrees,
upon the terms and subject to the conditions herein set forth, to extend credit
to the Borrowers on a revolving basis, in the form of Revolving Loans and
Letters of Credit and in an amount not to exceed the lesser of such Lender’s
Commitment or such Lender’s Commitment Percentage of the Loan Cap, subject to
the following limitations:

(i)         The aggregate outstanding amount of the Credit Extensions shall not
at any time exceed the Loan Cap.

(ii)        No Lender shall be obligated to issue any Letter of Credit, and
Letters of Credit shall be available from the Issuing Bank, subject to the
ratable participation of all Lenders, as set forth in Section 2.6. The aggregate
Letter of Credit Outstandings shall not at any time exceed $50,000,000.

(iii)       Subject to all of the other provisions of this Agreement, Revolving
Loans that are repaid may be reborrowed prior to the Termination Date. No new
Credit Extension, however, shall be made to the Borrowers after the Termination
Date.



 

40

 

--------------------------------------------------------------------------------



 



(b)        Each Borrowing of Revolving Loans (other than Swingline Loans) shall
be made by the Lenders pro rata in accordance with their respective
Commitments.  The failure of any Lender to make any Loan shall neither relieve
any other Lender of its obligation to fund its Loan in accordance with the
provisions of this Agreement nor increase the obligation of any such other
Lender.

2.2       Reserves; Changes to Reserves.

(a)        The initial Inventory Reserves and Availability Reserves as of the
Effective Date are the following:

(i)         Return to Vendor (an Inventory Reserve):  An amount equal to the
Cost of Inventory for which vendors are to furnish credit to the Borrower
Affiliated Group as reflected in the Borrower Affiliated Group’s books and
records from time to time.

(ii)        Shrink (an Inventory Reserve):  An amount equal to the one month
accrual for Shrink reflected in the Borrower Affiliated Group’s books and
records from time to time.

(iii)       Defective and Refurbishment Parts (an Inventory Reserve):  An amount
equal to the amount of defective goods and goods at the refurbishment center for
repair reflected in the Borrower Affiliated Group’s books and records from time
to time.

(iv)       Internal Warranties (an Inventory Reserve):  An amount equal to the
amount of internal warranties reflected in the cost of the Borrower Affiliated
Group’s Inventory from time to time.

(v)        Customer Credit Liabilities (an Availability Reserve):  An amount
equal to 30% of the amount of gift certificates and merchandise credits
reflected in the Borrower Affiliated Group’s books and records from time to
time.

(vi)       Customer Deposits (an Availability Reserve): An amount equal to 30%
of the outstanding customer deposits held by the Borrowers as reflected in the
Borrowers’ books and records.

(vii)      Rent (an Availability Reserve):  An amount equal to one month’s rent
for each location in the States of Pennsylvania, Virginia, Washington and any
other state which provides a lien for landlords which may have priority over the
Collateral Agent’s Lien (except for those locations for which the Agents have
received a Collateral Access Agreement satisfactory in form to the Agents).



 

41

 

--------------------------------------------------------------------------------



 



(b)        The Administrative Agent may hereafter, on three (3) Business Days
written notice to the Lead Borrower, establish additional Reserves or change any
of the foregoing Reserves, in the exercise of the Permitted Discretion of the
Administrative Agent (provided that no such prior notice shall be required if a
Cash Dominion Event exists or for  (1) changes to any Reserves resulting solely
by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized (such as, but
not limited to, Rent and Customer Credit Liabilities), or (2) changes to
Reserves or establishment of additional Reserves if a Material Adverse Effect
has occurred or it would be reasonably likely that a Material Adverse Effect to
the Lenders would occur were such Reserve not changed or established prior to
the expiration of such three (3) Business Day period); provided, however, that
as long as no Event of Default then exists and is continuing, the Administrative
Agent shall not modify the methodology in which Reserves described in Section
2.2(a) hereof are determined from time to time.

2.3       Making of Loans.

(a)        Except as set forth in Sections 2.16 and 2.24, Loans (other than
Swingline Loans) by the Lenders shall be either Prime Rate Loans or LIBO Loans
as the Lead Borrower on behalf of the Borrowers may request subject to and in
accordance with this Section 2.3, provided that all Swingline Loans shall be
only Prime Rate Loans. All Loans made pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, be Loans of the same Type.  Each
Lender may fulfill its Commitment with respect to any Loan by causing any
lending office of such Lender to make such Loan; but any such use of a lending
office shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of the applicable Note.  Each Lender shall, subject to
its overall policy considerations, use reasonable efforts (but shall not be
obligated) to select a lending office which will not result in the payment of
increased costs by the Borrowers pursuant to Section 2.23.  Subject to the other
provisions of this Section 2.3 and the provisions of Section 2.24, Borrowings of
Loans of more than one Type may be incurred at the same time, but no more than
seven (7) Borrowings of LIBO Loans may be outstanding at any time.

(b)        The Lead Borrower shall give the Administrative Agent three (3)
Business Days’ prior telephonic notice (thereafter confirmed in writing) of each
LIBO Borrowing and one (1) Business Day’s prior notice of each Borrowing of
Prime Rate Loans. Any such notice, to be effective, must be received by the
Administrative Agent not later than 11:00 a.m. on the third Business Day in the
case of LIBO Loans prior to, and on the first Business Day in the case of Prime
Rate Loans prior to, the date on which such Borrowing is to be made. Such notice
shall be irrevocable and shall specify the amount of the proposed Borrowing
(which shall be in an integral multiple of $100,000, but not less than
$1,000,000 in the case of LIBO Loans) and the date thereof (which shall be a
Business Day) and shall contain disbursement instructions.  Such notice shall
specify whether the Borrowing then being requested is to be a Borrowing of Prime
Rate Loans or LIBO Loans and, if LIBO Loans, the Interest Period with respect
thereto. If no election of Interest Period is specified in any such notice for a
Borrowing of LIBO Loans, such notice shall be deemed a request for an Interest
Period of one month.  If no election is made as to the Type of Loan, such notice
shall be deemed a request for a Borrowing of Prime Rate Loans.  The
Administrative Agent shall promptly notify each Lender of its proportionate
share of such Borrowing, the date of such Borrowing, the Type of Borrowing being
requested and the Interest Period or Interest Periods applicable thereto, as
appropriate.  On the borrowing date specified in such notice, each Lender shall
make its share of the Borrowing available at the office of the Administrative
Agent at 100 Federal Street, Boston, Massachusetts 02110, no later than 12:00
noon, in immediately available funds.  Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with this
Section and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrowers, the interest rate
applicable to Prime Rate Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  Upon receipt of the funds made available by the
Lenders to fund any Borrowing hereunder, the Administrative Agent shall disburse
such funds in the manner specified in the notice of borrowing delivered by the
Lead Borrower and shall use reasonable efforts to make the funds so received
from the Lenders available to the Borrowers no later than 3:00 p.m.



 

42

 

--------------------------------------------------------------------------------



 



(c)        The Administrative Agent, without the request of the Lead Borrower,
may advance any interest, fee, service charge, or other payment to which any
Agent or their Affiliates or any Lender is entitled from any Borrower pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby.  The Administrative
Agent shall notify the Lead Borrower of any such advance or charge no later than
one Business Day prior to the making thereof.  Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and each Borrower’s obligations under Section 2.4.  Any amount which is
added to the principal balance of the Loan Account as provided in this Section
2.3(c) shall bear interest at the interest rate then and thereafter applicable
to Prime Rate Loans.



 

43

 

--------------------------------------------------------------------------------



 



2.4       Overadvances. 

(a)        The Agents and the Lenders have no obligation to make any Loan or to
provide any Letter of Credit if an Overadvance would result.

(b)        The Administrative Agent may, in its discretion, make Permitted
Overadvances without the consent of the Lenders and each Lender shall be bound
thereby.  Any Permitted Overadvances may constitute Swingline Loans.  The making
of any Permitted Overadvance is for the benefit of the Borrowers; such Permitted
Overadvances constitute Revolving Loans and Obligations. The making of any such
Permitted Overadvances on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvances on any other
occasion or to permit such Permitted Overadvances to remain outstanding.

(c)        The making by the Administrative Agent of a Permitted Overadvance
shall not modify or abrogate any of the provisions of Section 2.6(f) regarding
the Lenders’ obligations to purchase participations with respect to L/C
Disbursements or Section 2.7 regarding any Lender’s reimbursement obligations
with respect to Swingline Loans

2.5       Swingline Loans.

(a)        The Swingline Lender is authorized by the Lenders and shall, subject
to the provisions of this Section, make Swingline Loans up to $25,000,000 in the
aggregate outstanding at any time consisting only of Prime Rate Loans, upon a
notice of Borrowing received by the Administrative Agent and the Swingline
Lender (which notice, at the Swingline Lender's discretion, may be submitted
prior to 1:00 p.m. on the Business Day on which such Swingline Loan is
requested); provided that the Swingline Lender shall not be obligated to make
any Swingline Loan in its reasonable discretion if any Lender at such time is a
Deteriorating Lender, unless the Swingline Lender has entered into satisfactory
arrangements with the Borrowers or such Lender to eliminate the Swingline
Lender’s risk of full reimbursement with respect to such Swingline Loan.
Swingline Loans shall be subject to periodic settlement with the Lenders under
Section 2.7 below.

(b)        Swingline Loans may be made only in the following circumstances: (A)
for administrative convenience, the Swingline Lender shall, at the Lead
Borrower’s request, make Swingline Loans in reliance upon the Borrowers’ actual
or deemed representations under Section 4.2, that the applicable conditions for
borrowing are satisfied or (B) for Permitted Overadvances.  If the conditions
for borrowing under Section 4.2 cannot be fulfilled, the Lead Borrower shall
give immediate notice thereof to the Administrative Agent and the Swingline
Lender (a “Noncompliance Notice”), and the Administrative Agent shall promptly
provide each Lender with a copy of the Noncompliance Notice. If the conditions
for borrowing under Section 4.2 cannot be fulfilled, the Required Lenders may
direct the Swingline Lender to, and the Swingline Lender thereupon shall, cease
making Swingline Loans (other than Permitted Overadvances) until such conditions
can be satisfied or are waived in accordance with Section 9.2. Unless the
Required Lenders so direct the Swingline Lender, the Swingline Lender may, but
is not obligated to, continue to make Swingline Loans beginning one Business Day
after the Non-Compliance Notice is furnished to the Lenders. Notwithstanding the
foregoing, no Swingline Loans shall be made pursuant to this subsection (b)
(other than Permitted Overadvances) if the aggregate outstanding amount of the
Credit Extensions would exceed the  Loan Cap.



 

44

 

--------------------------------------------------------------------------------



 



2.6       Letters of Credit.

(a)        Upon the terms and subject to the conditions herein set forth, the
Lead Borrower on behalf of the Borrowers, may request the Issuing Bank, at any
time and from time to time after the date hereof and prior to the Termination
Date, to issue, and subject to the terms and conditions contained herein, the
Issuing Bank shall issue, for the account of the relevant Borrower, one or more
Letters of Credit; provided that no Letter of Credit shall be issued if after
giving effect to such issuance (i) the aggregate Letter of Credit Outstandings
shall exceed $50,000,000, or (ii) the aggregate Credit Extensions would exceed
the Loan Cap; and provided, further, that no Letter of Credit shall be issued if
the Issuing Bank shall have received notice from the Administrative Agent or the
Required Lenders that the conditions to such issuance have not been met; and
provided further that the Issuing Bank shall not be required to issue any such
Letter of Credit in its reasonable discretion if: (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Issuing Bank from issuing such Letter of Credit, or any
Applicable Law relating to the Issuing Bank or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it, (B) the issuance of such Letter
of Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally, or (C) any Lender is at such time a Deteriorating
Lender hereunder, unless the Issuing Bank has entered into satisfactory
arrangements with the Borrowers or such Lender to eliminate the Issuing Bank’s
risk of full reimbursement with respect to such Letter of Credit.  Any Issuing
Bank (other than Bank of America) shall notify the Administrative Agent in
writing on each Business Day of all Letters of Credit issued on the prior
Business Day by such Issuing Bank, provided that (A) until the Administrative
Agent advises any such Issuing Bank that the provisions of Section 4.02 are not
satisfied, or (B) the aggregate amount of the Letters of Credit issued in any
such week exceeds such amount as shall be agreed by the Administrative Agent and
the Issuing Bank, such Issuing Bank shall be required to so notify the
Administrative Agent in writing only once each week of the Letters of Credit
issued by such Issuing Bank during the immediately preceding week as well as the
daily amounts outstanding for the prior week, such notice to be furnished on
such day of the week as the Administrative Agent and such Issuing Bank may
agree.



 

45

 

--------------------------------------------------------------------------------



 



(b)        Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five (5)
Business Days prior to the Maturity Date, provided that each Letter of Credit
may, upon the request of the Lead Borrower, include a provision whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of twelve (12) months or less (but not beyond the date that is five (5)
Business Days prior to the Maturity Date) unless the Issuing Bank which issued
such Letter of Credit notifies the beneficiary thereof at least thirty (30) days
prior to the then-applicable expiration date that such Letter of Credit will not
be renewed.

(c)        Drafts drawn under any Letter of Credit shall be reimbursed by the
Borrowers in dollars on the same Business Day of any such payment thereof by the
Issuing Bank by paying to the Administrative Agent an amount equal to such
drawing (together with interest as provided in Section 2.6(e)) not later than
12:00 noon on (i) the date that the Lead Borrower shall have received notice of
such drawing, if such notice is received prior to 10:00 a.m., on such date, or
(ii) the Business Day immediately following the day that the Lead Borrower
receives such notice, if such notice is received after 10:00 a.m. on the day of
drawing, provided that the Lead Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.3 or 2.5 that
such payment be financed with a Revolving Loan consisting of a Prime Rate Loan,
or a Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting Prime Rate Loan or Swingline Loan. The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit issued by the Issuing
Bank. The Issuing Bank shall promptly notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make payment thereunder (which payment
shall not be made until two (2) Business Days after such notice from the Issuing
Bank to the Borrower), provided that any failure to give or delay in giving such
notice shall not relieve the Borrowers of their obligation to reimburse the
Issuing Bank and the Lenders with respect to any such payment.



 

46

 

--------------------------------------------------------------------------------



 



(d)        If the Issuing Bank shall make any L/C Disbursement, then, unless the
Borrowers shall reimburse the Issuing Bank in full on the date such payment is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such payment is made to but excluding the date that the
Borrowers reimburse the Issuing Bank therefor, at the rate per annum then
applicable to Prime Rate Loans, provided that if the Borrowers fail to reimburse
the Issuing Bank when due pursuant to paragraph (c) of this Section, then
Section 2.10 shall apply. Interest accrued pursuant to this paragraph shall be
for the account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (f) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

(e)        Immediately upon the issuance of any Letter of Credit by the Issuing
Bank (or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of the Issuing Bank, the Issuing Bank
shall be deemed to have sold to each Lender, and each such Lender shall be
deemed unconditionally and irrevocably to have purchased from the Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Commitment Percentage, in such Letter of Credit, each
drawing thereunder and the obligations of the Borrowers under this Agreement and
the other Loan Documents with respect thereto. Upon any change in the
Commitments pursuant to Section 2.15, 2.29 and/or 9.5, it is hereby agreed that
with respect to all Letter of Credit Outstandings, there shall be an automatic
adjustment to the participations hereby created to reflect the new Commitment
Percentages of the assigning and assignee Lenders.   Any action taken or omitted
by the Issuing Bank under or in connection with a Letter of Credit issued by the
Issuing Bank, if taken or omitted in the absence of gross negligence, bad faith
or willful misconduct, shall not create for the Issuing Bank any resulting
liability to any Lender.

(f)         In the event that the Issuing Bank makes any L/C Disbursement and
the Borrowers shall not have reimbursed such amount in full to the Issuing Bank
pursuant to Section 2.6(c), the Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Lender of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent for the account of the Issuing Bank the amount of such Lender’s Commitment
Percentage of such unreimbursed payment in dollars and in same day funds. If the
Issuing Bank so notifies the Administrative Agent, and the Administrative Agent
so notifies the Lenders prior to 11:00 a.m., on any Business Day, each such
Lender shall make available to the Issuing Bank such Lender’s Commitment
Percentage of the amount of such payment on such Business Day in same day funds
(or if such notice is received by the Lenders after 11:00 a.m. on the day of
receipt, payment shall be made on the immediately following Business Day).  If
and to the extent such Lender shall not have so made its Commitment Percentage
of the amount of such payment available to the Issuing Bank, such Lender agrees
to pay to the Issuing Bank, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Issuing Bank at the Federal
Funds Effective Rate. Each Lender agrees to fund its Commitment Percentage of
such unreimbursed payment notwithstanding a failure to satisfy any applicable
lending conditions or the provisions of Sections 2.3 or 2.6, or the occurrence
of the Termination Date. The failure of any Lender to make available to the
Issuing Bank its Commitment Percentage of any payment under any Letter of Credit
shall neither relieve any Lender of its obligation hereunder to make available
to the Issuing Bank its Commitment Percentage of any payment under any Letter of
Credit on the date required, as specified above, nor increase the obligation of
such other Lender. Whenever any Lender has made payments to the Issuing Bank in
respect of any reimbursement obligation for any Letter of Credit, such Lender
shall be entitled to share ratably, based on its Commitment Percentage, in all
payments and collections thereafter received on account of such reimbursement
obligation.



 

47

 

--------------------------------------------------------------------------------



 



(g)        Whenever any Borrower desires that the Issuing Bank issue a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Lead Borrower shall give to the Issuing Bank and the Administrative
Agent at least two (2) Business Days’ prior written (including telegraphic,
telex, facsimile or cable communication) notice (or such shorter period as may
be agreed upon in writing by the Issuing Bank and Borrower) specifying the date
on which the proposed Letter of Credit is to be issued, amended, renewed or
extended (which shall be a Business Day), the stated amount of the Letter of
Credit so requested, the expiration date of such Letter of Credit, the name and
address of the beneficiary thereof, and the provisions thereof. If requested by
the Issuing Bank, the applicable Borrower shall also submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for the issuance, amendment, renewal or extension of a Letter of Credit.

(h)        The obligations of the Borrowers to reimburse the Issuing Bank for
any L/C Disbursement shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, setoff, defense or other
right which the Borrowers may have at any time against a beneficiary of any
Letter of Credit or against the Issuing Bank or any of the Lenders, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Issuing Bank of any Letter of
Credit issued by the Issuing Bank against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit; (v) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrowers’ obligations hereunder; or (vi) the fact that any
Event of Default shall have occurred and be continuing. None of the
Administrative Agent, the Lenders, the Issuing Bank or any of their Affiliates
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank,
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by Applicable Law) suffered by the Borrowers
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.



 

48

 

--------------------------------------------------------------------------------



 



(i)         If any Event of Default shall occur and be continuing, on the
Business Day that the Lead Borrower receives notice from the Administrative
Agent or the Required Lenders demanding the deposit of cash collateral pursuant
to this paragraph, the Borrowers shall deposit in the Cash Collateral Account an
amount in cash equal to 105% of the Letter of Credit Outstandings as of such
date plus any accrued and unpaid interest thereon. Each such deposit shall be
held by the Collateral Agent as collateral for the payment and performance of
the Obligations of the Borrowers under this Agreement. The Collateral Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such Cash Collateral Account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Collateral Agent at the request of the Lead Borrower
and at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such Cash Collateral Account shall be applied by the
Collateral Agent to reimburse the Issuing Bank for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the Letter of Credit Outstandings
at such time or, if the Loans have matured or the maturity of the Loans has been
accelerated, be applied to satisfy other Obligations of the Borrowers under this
Agreement.



 

49

 

--------------------------------------------------------------------------------



 



2.7       Settlements Amongst Lenders.

(a)        The Swingline Lender may, at any time, and shall, not less frequently
than weekly, on behalf of the Borrowers (which hereby authorize the Swingline
Lender to act in their behalf in that regard) request the Administrative Agent
to cause the Lenders to make a Revolving Loan (which shall be a Prime Rate Loan)
in an amount equal to such Lender's Commitment Percentage of the outstanding
amount of Swingline Loans made in accordance with Section 2.5, which request may
be made regardless of whether the conditions set forth in Section 4 have been
satisfied. Upon such request, each Lender shall make available to the
Administrative Agent the proceeds of such Revolving Loan for the account of the
Swingline Lender. If the Swingline Lender requires a Revolving Loan to be made
by the Lenders and the request therefor is received prior to 12:00 Noon, on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if the request therefor is received after
12:00 Noon, then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent or the Swingline
Lender. If and to the extent any Lender shall not have so made its transfer to
the Administrative Agent, such Lender agrees to pay to the Administrative Agent,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent at
the Federal Funds Effective Rate.

(b)        The amount of each Lender’s Commitment Percentage of outstanding
Revolving Loans shall be computed weekly (or more frequently in the
Administrative Agent’s discretion) and shall be adjusted upward or downward
based on all Revolving Loans and repayments of Revolving Loans  received by the
Administrative Agent as of 3:00 p.m. on the first Business Day following the end
of the period specified by the Administrative Agent (such date, the “Settlement
Date”).

(c)        The Administrative Agent shall deliver to each of the Lenders
promptly after the Settlement Date a summary statement of the amount of
outstanding Revolving Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement: each Lender shall
transfer to the Administrative Agent (as provided below), or the Administrative
Agent shall transfer to each Lender, such amounts as are necessary to insure
that, after giving effect to all such transfers, the amount of Revolving Loans
made by each Lender shall be equal to such Lender’s applicable Commitment
Percentage of Revolving Loans outstanding as of such Settlement Date. If the
summary statement requires transfers to be made to the Administrative Agent by
the Lenders and is received prior to 12:00 Noon on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.
that day; and, if received after 12:00 Noon, then no later than 3:00 p.m. on the
next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent at the Federal Funds Effective Rate.



 

50

 

--------------------------------------------------------------------------------



 



2.8       Notes; Repayment of Loans.

(a)        Upon the request of a Lender or the Swingline Lender, as applicable,
the Loans made by each Lender (and to the Swingline Lender, with respect to
Swingline Loans) shall be evidenced by a Note duly executed on behalf of the
Borrowers, dated the Effective Date, in substantially the form attached hereto
as Exhibit B-1 or Exhibit B-2, as applicable, payable to the order of each such
Lender (or the Swingline Lender, as applicable) in an aggregate principal amount
equal to such Lender’s Commitment (or, in the case of the Note evidencing the
Swingline Loans, $25,000,000).

(b)        Each Lender is hereby authorized by the Borrower to endorse on a
schedule attached to each Note delivered to such Lender (or on a continuation of
such schedule attached to such Note and made a part thereof), or otherwise to
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrowers to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

(c)        Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and an indemnity in form and
substance reasonably satisfactory to the Lead Borrower, and upon cancellation of
such Note, the Borrowers will issue, in lieu thereof, a replacement Note in
favor of such Lender, in the same principal amount thereof and otherwise of like
tenor.

 

51

 

--------------------------------------------------------------------------------



 

2.9       Interest on Loans.

(a)        Subject to Section 2.10, each Prime Rate Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as applicable) at a rate per annum that shall be equal to the then
Prime Rate, plus the Applicable Margin for Prime Rate Loans.

(b)        Subject to Section 2.10, each LIBO Loan shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as applicable) at a rate per annum equal, during each Interest Period
applicable thereto, to the Adjusted LIBO Rate for such Interest Period, plus the
Applicable Margin for LIBO Loans.

(c)        Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date, after the
Termination Date on demand and (with respect to LIBO Loans) upon any repayment
or prepayment thereof (on the amount prepaid).

2.10     Default Interest.  Effective upon the occurrence of any Event of
Default and at all times thereafter while such Event of Default is continuing,
at the option of the Administrative Agent or upon the direction of the Required
Lenders, interest shall accrue on all outstanding Loans (including Swingline
Loans) (after as well as before judgment, as and to the extent permitted by
law), and all fees payable under Sections 2.12 and 2.13 shall accrue, at a rate
per annum (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as applicable) equal to the rate (including the
Applicable Margin) in effect from time to time plus 2.00% per annum (the
“Default Rate”), and such interest shall be payable on demand.

2.11     Certain Fees.  The Borrowers shall pay to the Arranger, for the account
of the Arranger, and to the Administrative Agent, for the account of the
Administrative Agent and the Lenders, the fees set forth in the Fee Letter as
and when payment of such fees is due as therein set forth.

2.12     Unused Commitment Fee.  The Borrowers shall pay to the Administrative
Agent for the account of the Lenders, a commitment fee (the “Commitment Fee”)
equal to the percentages per annum set forth in the grid below (on the basis of
actual days elapsed in a year of 365 or 366 days, as applicable) multiplied by
the actual daily balance of the Unused Commitment for each day commencing on and
including the Effective Date and ending on but excluding the Termination Date:

Actual Daily Balance of Unused Commitment

Commitment Fee

Less than 40% of the Total Commitments

0.375%

Equal to or greater than 40% of the Total Commitments

0.50%

 

52

 

--------------------------------------------------------------------------------



 

 

 

  Upon the occurrence of an Event of Default, at the option of the
Administrative Agent or at the direction of the Required Lenders, the Commitment
Fee shall be determined at the rate set forth in Section 2.10.  The Commitment
Fee so accrued in any calendar quarter shall be payable on the first day of the
next calendar quarter, in arrears, except that all Commitment Fees so accrued as
of the Termination Date shall be payable on the Termination Date.  The
Administrative Agent shall pay the Commitment Fee to the Lenders based upon
their Commitment Percentage.

2.13     Letter of Credit Fees.  The Borrowers shall pay the Administrative
Agent, for the account of the Lenders, on the first day of the next calendar
quarter, in arrears, a fee (each, a “Letter of Credit Fee”) equal to the
following per annum percentages of the face amount of the following categories
of Letters of Credit outstanding during the subject quarter:

(a)        Each Standby Letter of Credit:  At the then Applicable Margin per
annum for LIBO Loans.

(b)        Each Commercial Letter of Credit and Banker’s Acceptance: Fifty
percent (50%) of the Applicable Margin per annum for LIBO Loans.

(c)        After the occurrence and during the continuance of an Event of
Default, at the option of the Administrative Agent or upon the direction of the
Required Lenders, the Letter of Credit Fee set forth in clauses (a) and (b)
above, shall be increased by an amount equal to two percent (2%) per annum.

(d)        The Borrowers shall pay to the Issuing Bank, in addition to all
Letter of Credit Fees otherwise provided for hereunder, a fronting fee (each a
“Fronting Fee”) in an amount equal to 0.125% of the face amount of each Letter
of Credit payable on the issuance of such Letter of Credit.

(e)        The Borrowers shall pay to the Issuing Bank, in addition to the
Letter of Credit Fees and Fronting Fees otherwise provided for hereunder, fees
and charges in connection with the issuance, negotiation, settlement, amendment
and processing of each Letter of Credit issued by the Issuing Bank as are
customarily imposed by the Issuing Bank from time to time in connection with
letter of credit transactions.



 

53

 

--------------------------------------------------------------------------------



 



(f)         All Letter of Credit Fees shall be calculated on the basis of actual
days elapsed in a year of 365 or 366 days, as applicable.

 

54

 

--------------------------------------------------------------------------------



 

2.14     Nature of Fees.  All fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, for the respective
accounts of the Administrative Agent, the Issuing Banks, and the Lenders, as
provided herein. All fees shall be fully earned on the date when due and shall
not be refundable under any circumstances.

2.15     Termination or Reduction of Commitments.

(a)        Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may at any time or from time to time in
part permanently reduce the Commitments. Each such reduction shall be in the
principal amount of $2,500,000 or any integral multiple of $1,000,000 in excess
thereof. Each such reduction shall (i) be applied ratably to the Commitments of
each Lender and (ii) be irrevocable when given. At the effective time of each
such reduction, the Borrowers shall pay to the Administrative Agent for
application as provided herein (i) all Commitment Fees accrued on the amount of
the Commitments so reduced through the date thereof, (ii) any amount by which
the Credit Extensions outstanding on such date exceed the amount to which the
Commitments are to be reduced effective on such date, in each case pro rata
based on the amount prepaid, and (iii) any Breakage Costs, if applicable.

(b)        Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may at any time terminate the
Commitments.  At the effective time of each such termination specified in such
notice, the Borrowers shall repay to the Administrative Agent for application as
provided herein all Obligations.

2.16     Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBO Borrowing:

(a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b)        the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter (but
in any event, within two (2) Business Days) and, until the Administrative Agent
notifies the Lead Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Borrowing Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBO
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a LIBO
Borrowing, such Borrowing shall be made as a Borrowing of Prime Rate Loans.



 

55

 

--------------------------------------------------------------------------------



 



2.17     Conversion and Continuation of Loans.  The Lead Borrower on behalf of
the Borrowers shall have the right at any time,

(a)        on three (3) Business Days’ prior irrevocable notice to the
Administrative Agent (which notice, to be effective, must be received by the
Administrative Agent not later than 11:00 a.m. on the third Business Day
preceding the date of any conversion), (x) to convert any outstanding Borrowings
of  Prime Rate Loans  (but in no event Swingline Loans) to Borrowings of LIBO
Loans, or (y) to continue an outstanding Borrowing of LIBO Loans for an
additional Interest Period,

(b)        on one Business Day’s irrevocable notice to the Administrative Agent
(which notice, to be effective, must be received by the Administrative Agent not
later than 11:00 a.m. on the date of any conversion), to convert any outstanding
Borrowings of LIBO Loans to a Borrowing of  Prime Rate Loans,

subject to the following:

(i)         no Borrowing of Loans may be converted into, or continued as, LIBO
Loans at any time when an Event of Default has occurred and is continuing;

(ii)        if less than a full Borrowing of Loans is converted, such conversion
shall be made pro rata among the Lenders, as applicable, in accordance with the
respective principal amounts of the Loans comprising such Borrowing held by such
Lenders immediately prior to such conversion;

(iii)       the aggregate principal amount of Loans being converted into or
continued as LIBO Loans shall be in an integral of $100,000 and at least
$1,000,000;

(iv)       each Lender shall effect each conversion by applying the proceeds of
its new LIBO Loan or Prime Rate Loan, as the case may be, to its Loan being so
converted;

(v)        the Interest Period with respect to a Borrowing of LIBO Loans
effected by a conversion or in respect to the Borrowing of LIBO Loans being
continued as LIBO Loans shall commence on the date of conversion or the
expiration of the current Interest Period applicable to such continued
Borrowing, as the case may be;

 

56

 

--------------------------------------------------------------------------------



 

(vi)       a Borrowing of LIBO Loans may be converted only on the last day of an
Interest Period applicable thereto;

(vii)      each request for a conversion or continuation of a Borrowing of LIBO
Loans which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one month; and

(viii)      no more than seven (7) Borrowings of LIBO Loans may be outstanding
at any time.

If the Lead Borrower does not give notice to convert any Borrowing of Prime Rate
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBO Loans, in each case as provided above, such
Borrowing shall automatically be converted to, or continued as, as applicable, a
Borrowing of Prime Rate Loans at the expiration of the then current Interest
Period. The Administrative Agent shall, after it receives notice from the
Borrower, promptly give each Lender notice of any conversion, in whole or part,
of any Loan made by such Lender.

2.18     Mandatory Prepayment; Cash Collateral; Commitment Termination.  The
outstanding Obligations shall be subject to mandatory prepayment as follows:

(a)        If at any time the amount of the Credit Extensions exceeds the Loan
Cap, the Borrowers will immediately upon notice from the Administrative Agent
(A) prepay the Loans in an amount necessary to eliminate such excess, and (B)
if, after giving effect to the prepayment in full of all outstanding Loans such
excess has not been eliminated, deposit cash into the Cash Collateral Account in
an amount equal to 105% of the Letters of Credit Outstanding.

(b)        To the extent required pursuant to Section 2.21, the Revolving Loans
shall be repaid daily in accordance with the provisions of said Section 2.21.

(c)        The Borrowers shall prepay the Revolving Loans, and the
Administrative Agent may, in its reasonable discretion, require the Borrowers to
cash collateralize the Letter of Credit Outstandings, in an amount equal to the
net proceeds received by a Borrower or Facility Guarantor on account of a
Prepayment Event, irrespective of whether a Cash Dominion Event then exists and
is continuing.

(d)        Subject to the foregoing, outstanding Prime Rate Loans shall be
prepaid before outstanding LIBO Loans are prepaid. Each partial prepayment of
LIBO Loans shall be in an integral multiple of $1,000,000. No prepayment of LIBO
Loans shall be permitted pursuant to this Section 2.18 other than on the last
day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. In order to avoid such Breakage Costs, as long as no Event
of Default has occurred and is continuing, at the request of the Lead Borrower,
the Administrative Agent shall hold all amounts required to be applied to LIBO
Loans in the Cash Collateral Account and will apply such funds to the applicable
LIBO Loans at the end of the then pending Interest Period therefor and such LIBO
Loans shall continue to bear interest at the rate set forth in Section 2.9 until
the amounts in the Cash Collateral Account have been so applied (provided that
the foregoing shall in no way limit or restrict the Agents’ rights upon the
subsequent occurrence of an Event of Default). No partial prepayment of a
Borrowing of LIBO Loans shall result in the aggregate principal amount of the
LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$1,000,000 (unless all such outstanding LIBO Loans are being prepaid in full).
Any prepayment of the Revolving Loans shall not permanently reduce the
Commitments.



 

57

 

--------------------------------------------------------------------------------



 



(e)        All amounts required to be applied to all Loans hereunder (other than
Swingline Loans) shall be applied ratably in accordance with each Lender’s
Commitment Percentage.

(f)         Upon the Termination Date, the Commitments and the credit facility
provided hereunder shall be terminated in full and the Borrowers shall pay, in
full and in cash, all outstanding Loans and all other outstanding Obligations.

2.19     Optional Prepayment of Loans; Reimbursement of Lenders.

(a)        The Borrowers shall have the right at any time and from time to time
to prepay outstanding Loans in whole or in part, (x) with respect to LIBO Loans,
upon at least two Business Days’ prior written, telex or facsimile notice to the
Administrative Agent prior to 11:00 a.m., and (y) with respect to Prime Rate
Loans, upon at least one Business Day prior written, telex or facsimile notice
to the Administrative Agent prior to 11:00 p.m., subject to the following
limitations:

(i)         All prepayments under this Section 2.19 shall be paid to the
Administrative Agent for application, first, to the prepayment of outstanding
Swingline Loans, second, to the prepayment of other outstanding Loans ratably in
accordance with each Lender’s Commitment Percentage, and third, to the funding
of a cash collateral deposit in the Cash Collateral Account in an amount equal
to 105% of all Letter of Credit Outstandings.

(ii)        Subject to the foregoing, outstanding Prime Rate Loans shall be
prepaid before outstanding LIBO Loans are prepaid. Each partial prepayment of
LIBO Loans shall be in an integral multiple of $1,000,000. No prepayment of LIBO
Loans shall be permitted pursuant to this Section 2.19 other than on the last
day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. No partial prepayment of a Borrowing of LIBO Loans shall
result in the aggregate principal amount of the LIBO Loans remaining outstanding
pursuant to such Borrowing being less than $1,000,000 (unless all such
outstanding LIBO Loans are being prepaid in full).



 

58

 

--------------------------------------------------------------------------------



 



(iii)       Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Loans to be prepaid and, in the case of LIBO
Loans, the Borrowing or Borrowings pursuant to which such Loans were made. Each
notice of prepayment shall be irrevocable and shall commit the Borrowers to
prepay such Loan by the amount and on the date stated therein. The
Administrative Agent shall, promptly after receiving notice from the Lead
Borrower hereunder, notify each Lender of the principal amount and Type of the
Loans held by such Lender which are to be prepaid, the prepayment date and the
manner of application of the prepayment.

(b)        The Borrowers shall reimburse each Lender on demand for any loss
incurred or to be incurred by it in the reemployment of the funds released (i)
resulting from any prepayment (for any reason whatsoever, including, without
limitation, conversion to Prime Rate Loans or acceleration by virtue of, and
after, the occurrence of an Event of Default) of any LIBO Loan required or
permitted under this Agreement, if such Loan is prepaid other than on the last
day of the Interest Period for such Loan or (ii) in the event that after the
Lead Borrower delivers a notice of borrowing under Section 2.3 in respect of
LIBO Loans, such Loans are not borrowed on the first day of the Interest Period
specified in such notice of borrowing for any reason. Such loss shall be the
amount as reasonably determined by such Lender as the excess, if any, of (A) the
amount of interest which would have accrued to such Lender on the amount so paid
or not borrowed at a rate of interest equal to the Adjusted LIBO Rate  for such
Loan, for the period from the date of such payment or failure to borrow to the
last day (x) in the case of a payment or refinancing of a LIBO Loan other than
on the last day of the Interest Period for such Loan, of the then current
Interest Period for such Loan or (y) in the case of such failure to borrow, of
the Interest Period for such LIBO Loan which would have commenced on the date of
such failure to borrow, over (B) the amount of interest which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the London interbank market (collectively,
“Breakage Costs”). Any Lender demanding reimbursement for such loss shall
deliver to the Lead Borrower from time to time one or more certificates setting
forth the amount of such loss as determined by such Lender and setting forth in
reasonable detail the manner in which such amount was determined.

 

59

 

--------------------------------------------------------------------------------



 

(c)        In the event the Borrowers fail to prepay any Loan on the date
specified in any prepayment notice delivered pursuant to Section 2.19(a), the
Borrowers on demand by any Lender shall pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
actual loss incurred by such Lender as a result of such failure to prepay,
including, without limitation, any loss, cost or expenses incurred by reason of
the acquisition of deposits or other funds by such Lender to fulfill deposit
obligations incurred in anticipation of such prepayment. Any Lender demanding
such payment shall deliver to the Lead Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined.

(d)        Whenever any partial prepayment of Loans are to be applied to LIBO
Loans, such LIBO Loans shall be prepaid in the chronological order of their
Interest Payment Dates.

2.20     Maintenance of Loan Account; Statements of Account.

(a)        The Administrative Agent shall maintain an account on its books in
the name of the Borrowers (the “Loan Account”) which will reflect (i) all Loans
and other advances made by the Lenders to the Borrowers or for the Borrowers’
account, (ii) all L/C Disbursements, fees and interest that have become payable
as herein set forth, and (iii) any and all other monetary Obligations that have
become payable.

(b)        The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or otherwise for the Borrowers’ account,
including all amounts received in the Bank of America Concentration Account from
the Blocked Account Banks, and the amounts so credited shall be applied as set
forth in Sections 2.22(a) and (b) After the end of each month, the
Administrative Agent shall send to the Lead Borrower a statement accounting for
the charges, loans, advances and other transactions occurring among and between
the Administrative Agent, the Lenders and the Borrowers during that month. The
monthly statements shall, absent manifest error, be an account stated, which is
final, conclusive and binding on the Borrowers.

2.21     Cash Receipts.

(a)        At the request of Administrative Agent, at any time after the
occurrence and during the continuance of a Cash Dominion Event, the Borrowers
shall deliver to the Administrative Agent (i) a list of all present DDAs
maintained by the Borrowers, which list includes, with respect to each
depository (A) the name and address of that depository; (B) the account
number(s) maintained with such depository; and (C) to the extent known, a
contact person at such depository (the “DDA List”), (ii) notifications executed
on behalf of the Borrowers to each depository institution identified on the DDA
List in form and substance reasonably satisfactory to the Administrative Agent,
of the Administrative Agent’s interest in such DDA (each, a “DDA Notification”),
and (iii) notifications (the “Credit Card Notifications”) executed on behalf of
the Borrowers with each of the Borrowers’ major credit card processors in form
and substance reasonably satisfactory to the Administrative Agent.



 

60

 

--------------------------------------------------------------------------------



 



(b)        Annexed hereto as Schedule 2.21(b) is a list describing all
arrangements to which any Borrower is a party with respect to the payment to any
Borrower of the proceeds of all credit card charges for sales by such Borrower.

(c)        On or prior to the Effective Date the Borrowers shall have entered
into a Blocked Account Agreement with the Blocked Account Banks as set forth on
Schedule 2.21(c) hereto in form and substance reasonably satisfactory to the
Administrative Agent.

(d)        The DDA Notifications and Credit Card Notifications shall require,
after the occurrence and during the continuance of a Cash Dominion Event, the
sweep on each Business Day of all available cash receipts and other proceeds
from the sale or disposition of any Collateral, including, without limitation,
the proceeds of all credit card charges (all such cash receipts and proceeds,
“Cash Receipts”), to (x) a concentration account maintained by the Borrowers at
Bank of America, which shall be a Blocked Account (the “Bank of America
Concentration Account”), or (z) another Blocked Account, as the Administrative
Agent may direct.

(e)        The Blocked Account Agreements (other than the Blocked Account
Agreement with respect to the Bank of America Concentration Account) shall
require, after the occurrence and during the continuance of a Cash Dominion
Event, the sweep on each Business Day of all Cash Receipts to the Bank of
America Concentration Account or to such other account as the Administrative
Agent may direct.

(f)         If at any time after the occurrence and during the continuance of a
Cash Dominion Event, any cash or cash equivalents owned by the Borrowers are
deposited to any account, or held or invested in any manner, otherwise than in a
Blocked Account that is subject to a Blocked Account Agreement as required
herein, the Administrative Agent shall require the Borrowers to have all funds
held in such account transferred to the Bank of America Concentration Account or
such other Blocked Account daily or otherwise as the Administrative Agent may
direct.

(g)        The Borrowers may close DDAs or Blocked Accounts (other than the Bank
of America Concentration Account) and/or open new DDAs or Blocked Accounts,
subject to the execution and delivery to the Administrative Agent of appropriate
DDA Notifications or Blocked Account Agreements consistent with the provisions
of this Section 2.21. Unless consented to in writing by the Administrative
Agent, the Borrowers may not enter into any agreements with additional credit
card processors unless contemporaneously therewith, a Credit Card Notification
is executed and delivered to the Administrative Agent.



 

61

 

--------------------------------------------------------------------------------



 



(h)        The Bank of America Concentration Account is and shall remain, a
Blocked Account. Each Borrower acknowledges and agrees that, subject to the
provisions of subparagraph (i) below, (i) such Borrower has no right of
withdrawal from the Bank of America Concentration Account, (ii) the funds on
deposit in the Bank of America Concentration Account shall continue to be
collateral security for all of the Obligations and (iii) the funds on deposit in
the Bank of America Concentration Account shall be applied as provided in
Section 2.22(a).

(i)         So long as no Cash Dominion Event has occurred and is continuing,
the Borrowers may direct, and shall have sole control over, the manner of
disposition of its funds in the DDA Accounts and the Blocked Accounts (other
than the Bank of America Concentration Account).

(j)         After the occurrence and during the continuation of a Cash Dominion
Event, the Borrowers shall cause the ACH or wire transfer to, upon the
Administrative Agent’s instruction, any Blocked Account, no less frequently than
daily (unless the Commitments have been terminated hereunder and the Obligations
have been paid in full) of the then contents of each DDA, each such transfer to
be net of any minimum balance, not to exceed $10,000 with respect to any one DDA
and $250,000 in the aggregate for all DDAs, as may be required to be maintained
in the subject DDA by the bank at which such DDA is maintained, and, in
connection with each such transfer, the Borrowers shall also provide the
Administrative Agent with an accounting of the contents of each DDA.

(k)        After the occurrence and during the continuation of a Cash Dominion
Event, whether or not any Obligations are then outstanding, the Borrowers shall
cause the ACH or wire transfer, upon the Administrative Agent’s instruction, to 
the Bank of America Concentration Account of the then entire balance of each
Blocked Account (other than the Bank of America Concentration Account) available
to the Borrowers, net of such minimum balance, not to exceed $10,000, as may be
required to be maintained in the subject Blocked Account by the bank at which
such Blocked Account is maintained.

(l)         In the event that, notwithstanding the provisions of this Section
2.21, after the occurrence of a Cash Dominion Event, the Borrowers receive or
otherwise have dominion and control of any such proceeds or collections, such
proceeds and collections shall be held in trust by the Borrowers for the
Administrative Agent and shall not be commingled with any of the Borrowers’
other funds or deposited in any account of Borrower other than as instructed by
the Administrative Agent.

 

62

 

--------------------------------------------------------------------------------



 

2.22     Application of Payments.

(a)        As long as the time for payment of the Obligations has not been
accelerated and no Liquidation has commenced, all amounts received in the Bank
of America Concentration Account from any source, including the Blocked Account
Banks, and other amounts received by the Administrative Agent, shall be applied,
on the day of receipt, in the following order: first, to pay any fees and
expense reimbursements and indemnification then due and payable to the
Administrative Agent, the Issuing Banks, and the Collateral Agent; second, to
pay interest then due and payable on Credit Extensions; third, to repay any
outstanding Swingline Loans; fourth, to repay any outstanding Revolving Loans
that are Prime Rate Loans and any outstanding reimbursement obligations under
Letters of Credit; fifth, to repay any outstanding Revolving Loans that are LIBO
Loans and all Breakage Costs due in respect of such repayment pursuant to
Section 2.19(b) or, at the Lead Borrower’s option, to fund a cash collateral
deposit to the Cash Collateral Account sufficient to pay, and with direction to
pay, all such outstanding LIBO Loans on the last day of the then-pending
Interest Period therefor from such Cash Collateral Account; sixth, if an Event
of Default exists, to fund a cash collateral deposit in the Cash Collateral
Account in an amount equal to 105% of all Letter of Credit Outstandings;
seventh, to pay all other Obligations that are then outstanding and then due and
payable.  If all amounts set forth in clauses first through and including
seventh above are paid, any excess amounts shall be deposited in a separate cash
collateral account, and shall be released to the Lead Borrower on the day of
receipt.  So long as no Event of Default has occurred and is continuing, and, to
the extent required by the Administrative Agent, in its reasonable discretion,
upon the repayment of any outstanding Revolving Loans that are LIBO Loans, the
Administrative Agent shall release the funds held in the Cash Collateral Account
pursuant to clause fifth above to the Borrowers upon the Lead Borrower’s
request.

(b)        All credits against the Obligations shall be effective on the day of
receipt thereof, and shall be conditioned upon final payment to the
Administrative Agent of the items giving rise to such credits. If any item
deposited to the Bank of America Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the Loan Account and
the Borrowers shall indemnify the Administrative Agent, the Collateral Agent,
the Issuing Banks and the Lenders against all claims and losses resulting from
such dishonor or return.

2.23     Increased Costs.

(a)        If any Change in Law shall:

 

63

 

--------------------------------------------------------------------------------



 

(i)         impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any holding company of any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Bank; or

(ii)        impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or LIBO Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise) other than
Taxes, which shall be governed by Section 2.26 hereof , then the Borrowers will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

(b)        If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c)        A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

64

 

--------------------------------------------------------------------------------



 

(d)        Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section within ninety (90) days of the
effective date of the relevant Change in Law shall constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

2.24     Change in Legality.

(a)        Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBO Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBO Loan or (y) at any time any Lender determines that
the making or continuance of any of its LIBO Loans has become impracticable as a
result of a contingency occurring after the date hereof which adversely affects
the London interbank market or the position of such Lender in the London
interbank market, then, by written notice to the Lead Borrower, such Lender may
(i) declare that LIBO Loans will not thereafter be made by such Lender
hereunder, whereupon any request by the Borrowers for a LIBO Borrowing shall, as
to such Lender only, be deemed a request for a Prime Rate Loan unless such
declaration shall be subsequently withdrawn; and (ii) require that all
outstanding LIBO Loans made by it be converted to Prime Rate Loans, in which
event all such LIBO Loans shall be automatically converted to Prime Rate Loans
as of the effective date of such notice as provided in paragraph (b) below. In
the event any Lender shall exercise its rights under clause (i) or (ii) of this
paragraph (a), all payments and prepayments of principal which would otherwise
have been applied to repay the LIBO Loans that would have been made by such
Lender or the converted LIBO Loans of such Lender shall instead be applied to
repay the Prime Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such LIBO Loans.

(b)        For purposes of this Section 2.24, a notice to the Lead Borrower by
any Lender pursuant to paragraph (a) above shall be effective, and if any LIBO
Loans shall then be outstanding, on the last day of the then-current Interest
Period; and otherwise such notice shall be effective on the date of receipt by
the Lead Borrower.

2.25     Payments; Sharing of Setoff.

(a)        The Borrowers shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of drawings under Letters of Credit, or of amounts payable
under Sections 2.19(b), 2.23 or 2.26, or otherwise) prior to 2:00 p.m. on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 100 Federal Street,
Boston, Massachusetts, except payments to be made directly to the Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.19(b), 2.23, 2.26 or 9.3 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document (other than payments with respect to LIBO Borrowings) shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, if any payment due with respect to
LIBO Borrowings shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, unless that
succeeding Business Day is in the next calendar month, in which event, the date
of such payment shall be on the last Business Day of subject calendar month,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in dollars.



 

65

 

--------------------------------------------------------------------------------



 



(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed
drawings under Letters of Credit, interest and fees then due hereunder, such
funds shall be applied ratably among the parties entitled thereto in accordance
with the provisions of Section 2.22(a) or 7.3 hereof, as applicable.

(c)        If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in drawings under Letters of
Credit or Swingline Loans resulting in such Lender’s receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in
drawings under Letters of Credit and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in drawings under Letters of
Credit and Swingline Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in drawings under Letters of Credit
and Swingline Loans, provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in drawings under Letters of
Credit to any assignee or participant, other than to the Borrowers or any
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.



 

66

 

--------------------------------------------------------------------------------



 



(d)        Unless the Administrative Agent shall have received notice from the
Lead Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

2.26     Taxes.

(a)        Any and all payments by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes,
provided that if the Borrowers shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Agents, any Lender
or the Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrowers shall
make such deductions, and (iii) the Borrowers shall pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.

(b)        In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c)        The Borrowers shall indemnify the Agents, each Lender and the Issuing
Bank, within ten (10) Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender
or the Issuing Bank, as the case may be, on or with respect to any payment by or
on account of any obligation of the Borrowers hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender or the
Issuing Bank, or by any Agent on its own behalf or on behalf of a Lender or the
Issuing Bank setting forth in reasonable detail the manner in which such amount
was determined, shall be conclusive absent manifest error.



 

67

 

--------------------------------------------------------------------------------



 



(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)        Any Foreign Lender that is entitled to an exemption from or reduction
in withholding tax shall deliver to the Lead Borrower and the Administrative
Agent two copies of either United States Internal Revenue Service Form W-8BEN or
Form W-8ECI, or any subsequent versions thereof or successors thereto, or, in
the case of a Foreign Lender’s claiming exemption from or reduction in U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a Form W-8BEN, or any subsequent versions
thereof or successors thereto (and, if such Foreign Lender delivers a Form
W-8BEN, a certificate representing that such Foreign Lender is not a bank for
purposes of Section 881(c) of the Code, is not a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of the Borrowers and is not a
controlled foreign corporation related to the Borrowers (within the meaning of
Section 864(d)(4) of the Code)), properly completed and duly executed by such
Foreign Lender claiming complete exemption from or reduced rate of, United
States federal withholding tax on payments by the Borrowers under this Agreement
and the other Loan Documents, or in the case of a Foreign Lender claiming
exemption for “portfolio interest” certifying that it is not a foreign
corporation, partnership, estate or trust. Such forms shall be delivered by each
Foreign Lender on or before the date it becomes a party to this Agreement (or,
in the case of a transferee that is a participation holder, on or before the
date such participation holder becomes a transferee hereunder) and on or before
the date, if any, such Foreign Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
each Foreign Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Foreign Lender.
Notwithstanding any other provision of this Section 2.26(e), a Foreign Lender
shall not be required to deliver any form pursuant to this 2.26(e) that such
Foreign Lender is not legally able to deliver.

 

68

 

--------------------------------------------------------------------------------



 

(f)         The Borrowers shall not be required to indemnify any Foreign Lender
or to pay any additional amounts to any Foreign Lender in respect of United
States federal withholding tax pursuant to paragraph (a) or (c) above to the
extent that the obligation to pay such additional amounts would not have arisen
but for a failure by such Foreign Lender to comply with the provisions of
paragraph (e) above. Should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrowers shall, at such
Lender’s expense, take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

(g)        If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Lead Borrower and the Administrative Agent, at the
time or times prescribed by Applicable Law and at such time or times reasonably
requested by the Lead Borrower or the Administrative Agent, such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Lead Borrower or the Administrative Agent as may be necessary
for the Lead Borrower or the Administrative Agent to comply with its obligations
under FATCA, to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

2.27     Security Interests in Collateral.  To secure their Obligations under
this Agreement and the other Loan Documents, the Borrowers shall grant, and
shall cause each Facility Guarantor to grant to the Collateral Agent, for its
benefit and the ratable benefit of the other Credit Parties, a first-priority
security interest or mortgage Lien in all of the Collateral pursuant hereto and
to the Security Documents.

2.28     Mitigation Obligations; Replacement of Lenders.

(a)        If any Lender requests compensation under Section 2.23, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.26,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.23 or 2.26, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Borrowers shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement on a date after the Effective Date and (ii) the relevant
Change in Law occurs on a date prior to the date such Lender becomes a party
hereto.



 

69

 

--------------------------------------------------------------------------------



 



(b)        If any Lender requests compensation under Section 2.23, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.26,
or if any Lender is a Deteriorating Lender or a Defaulting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.5), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment or to an Eligible Assignee),
provided that (i) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in unreimbursed
drawings under Letters of Credit and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts) and (ii) in the case of any
such assignment resulting from a claim for compensation under Section 2.23 or
payments required to be made pursuant to Section 2.26, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

2.29     Increase in Commitments.

(a)        Provided no Default then exists or would arise therefrom, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the Lead
Borrower may from time to time request an increase in the Total Commitments
(each such increase, a “Commitment Increase”) by an amount (for all such
requests) not exceeding $150,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $50,000,000, and (ii) the Lead Borrower
may make a maximum of three such requests.  At the time of sending such notice,
the Lead Borrower (in consultation with the Administrative Agent) shall specify
the time period within which each Lender is requested to respond (which shall in
no event be less than ten Business Days from the date of delivery of such notice
to the Lenders).

(b)        Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Commitment Percentage of
such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment.



 

70

 

--------------------------------------------------------------------------------



 



(c)        The Administrative Agent shall notify the Lead Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), to the
extent that the existing Lenders decline to increase their Commitments, or
decline to increase their Commitments to the amount requested by the Lead
Borrower, the Administrative Agent, in consultation with the Lead Borrower, will
use its reasonable efforts to arrange for other Eligible Assignees to become a
Lender hereunder and to issue commitments in an amount equal to the amount of
the increase in the Total Commitments requested by the Lead Borrower and not
accepted by the existing Lenders (and the Lead Borrower may also invite
additional Eligible Assignees to become Lenders) (such additional Lenders,
“Additional Commitment Lenders”), provided, however, that without the consent of
the Administrative Agent, at no time shall the Commitment of any Additional
Commitment Lender be less than $10,000,000.

(d)        If the Total Commitments are increased in accordance with this
Section, the Administrative Agent, in consultation with the Lead Borrower, shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such Commitment Increase.  The Administrative Agent shall promptly
notify the Lead Borrower and the Lenders of the final allocation of such
Commitment Increase and the Increase Effective Date and on the Increase
Effective Date (i) the Total Commitments under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Commitment
Increase, and (ii) Schedule 1.1 shall be deemed modified, without further
action, to reflect the revised Commitments and Commitment Percentages of the
Lenders.

(e)        As a condition precedent to any such Commitment Increase, (i) the
Lead Borrower shall deliver to the Administrative Agent a certificate of each
Borrower dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a responsible officer of such Borrower (A) certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
such Commitment Increase, and (B) certifying that, before and after giving
effect to such Commitment Increase, (1) the representations and warranties
contained in Section 4 and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.29, the representations and warranties contained in
Section 3.4 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 5.1; (ii) the
Borrowers, the Administrative Agent, and any Additional Commitment Lender shall
have executed and delivered a joinder to the Loan Documents in such form as the
Administrative Agent shall reasonably require; (iii) the Borrowers shall have
paid such fees and other compensation to the Additional Commitment Lenders as
the Lead Borrower and such Additional Commitment Lenders shall agree; (iv) the
Borrowers shall have paid such arrangement fees to the Administrative Agent as
the Lead Borrower and the Administrative Agent may agree; (v) if requested by
the Administrative Agent, the Borrowers shall deliver to the Administrative
Agent and the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrowers
reasonably satisfactory to the Administrative Agent and dated such date; (vi)
the Borrowers and each Additional Commitment Lender shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably have requested; and (vii) no Default exists.  The Borrowers shall
prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 2.19(b)) to the extent necessary
to keep the outstanding Loans ratable with any revised Commitment Percentages
arising from any nonratable increase in the Commitments under this Section 2.29.



 

71

 

--------------------------------------------------------------------------------



 



(f)         This Section shall supersede any provisions in Sections 2.25 or 9.2
to the contrary.

3.         REPRESENTATIONS AND WARRANTIES  Each Borrower, for itself and on
behalf of each other member of the Borrower Affiliated Group, represents and
warrants to the Agents and the Lenders that:

3.1       Organization; Powers.  Each member of the Borrower Affiliated Group is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and each such Person has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

3.2       Authorization; Enforceability.  The transactions contemplated hereby
and by the other Loan Documents to be entered into by each Borrower and Facility
Guarantor are within such Borrower’s and Facility Guarantor’s corporate powers
and have been duly authorized by all necessary corporate, and, if required,
stockholder action. This Agreement has been duly executed and delivered by each
Borrower and constitutes, and each other Loan Document to which any Borrower or
Facility Guarantor is a party, when executed and delivered by such Borrower or
Facility Guarantor will constitute, a legal, valid and binding obligation of
such Borrower or Facility Guarantor (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

72

 

--------------------------------------------------------------------------------



 

3.3       Governmental Approvals; No Conflicts.  The transactions to be entered
into contemplated by the Loan Documents (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) for such as have been obtained or made and
are in full force and effect, (ii) for those which could not be reasonably be
expected to have a Material Adverse Effect, and (iii) for  filings and
recordings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any Applicable Law or regulation or the charter, by‑laws or other
organizational documents of any Borrower or any other member of the Borrower
Affiliated Group or any order of any Governmental Authority, except for such
violation which could not reasonably be expected to have a Material Adverse
Effect, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Borrower or any other member of
the Borrower Affiliated Group or their respective assets, except for such
violation or default which could not reasonably be expected to have a Material
Adverse Effect, or give rise to a right thereunder to require any material
payment to be made by any Borrower or any other member of the Borrower
Affiliated Group, and (d) will not result in the creation or imposition of any
Lien on any material asset of any Borrower or any other member of the Borrower
Affiliated Group, except Liens created under the Loan Documents or otherwise
permitted hereby or thereby.

3.4       Financial Condition.   The Lead Borrower has heretofore furnished to
the Lenders the audited consolidated balance sheet, and statements of income,
stockholders’ equity, and cash flows for Borrower Affiliated Group as of and for
the fiscal year ending January 30, 2010 and the unaudited consolidated balance
sheet and statements of income, stockholders’ equity, and cash flows for
Borrower Affiliated Group for the fiscal quarters ending October 30, 2010.  Such
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Borrower Affiliated Group,
in each case, as of such dates and for such periods in accordance with GAAP.

3.5       Properties.

(a)        Each member of the Borrower Affiliated Group has good title to, or
valid leasehold interests in, all of such Person’s real and personal property
material to its business, except for defects which could not reasonably be
expected to have a Material Adverse Effect.

(b)        Schedule 3.5(b)(i) sets forth the address (including county) of all
Real Estate that is owned by each member of the Borrower Affiliated Group as of
the Effective Date, together with a list of the holders of any mortgage or other
Lien thereon. Schedule 3.5(b)(ii) sets forth the address of all Real Estate that
is leased by each member of the Borrower Affiliated Group as of the Effective
Date.  Each of such leases is in full force and effect and no Borrower or
Facility Guarantor is in default of the terms thereof, except for such defaults
which would not reasonably be expected to have a Material Adverse Effect.

 

73

 

--------------------------------------------------------------------------------



 

3.6       Litigation and Environmental Matters.

(a)        There are no actions, suits, investigations, or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any member of the Borrower Affiliated Group, threatened against or
affecting any such Person (i)  as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than those set forth on Schedule 3.6) or (ii) that involve any of
the Loan Documents.

(b)        Except for the matters set forth on Schedule 3.6, and except as could
not reasonably be expected to have a Material Adverse Effect, no member of the
Borrower Affiliated Group (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c)        Since the Effective Date, there has been no change in the status of
the matters set forth on Schedule 3.6 that, individually or in the aggregate,
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

3.7       Compliance with Laws and Agreements.  Each member of the Borrower
Affiliated Group is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to such Person or its property and all
indentures, material agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

3.8       Investment and Holding Company Status.  No member of the Borrower
Affiliated Group is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 2005.

3.9       Taxes.  Each member of the Borrower Affiliated Group has timely filed
or caused to be filed all tax returns and reports required to have been filed
and has paid or caused to be paid all taxes required to have been paid by it,
except (a) taxes that are being contested in good faith by appropriate
proceedings, for which such Person has set aside on its books adequate reserves,
and as to which no Lien has arisen, or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

74

 

--------------------------------------------------------------------------------



 

3.10     ERISA.  Except as set forth in Schedule 3.10, no member of the Borrower
Affiliated Group is party to a Plan.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) does not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) does not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

3.11     Interdependence of Borrower Affiliated Group.

(a)        The business of each member of the Borrower Affiliated Group shall
benefit from the successful performance of the business of each other member of
the Borrower Affiliated Group, and the Borrower Affiliated Group as a whole.

(b)        Each member of the Borrower Affiliated Group has cooperated to the
extent necessary and shall continue to cooperate with each other member of the
Borrower Affiliated Group to the extent necessary in the development and conduct
of each other member of the Borrower Affiliated Group’s business, and shall to
the extent necessary share and participate in the formulation of methods of
operation, distribution, leasing, inventory control, and other similar business
matters essential to each member of the Borrower Affiliated Group's business.

(c)        The failure of any member of the Borrower Affiliated Group to
cooperate with all other members of the Borrower Affiliated Group in the conduct
of their respective businesses shall have an adverse impact on the business of
each other member of the Borrower Affiliated Group, and the failure of any
member of the Borrower Affiliated Group to associate or cooperate with all other
members of the Borrower Affiliated Group is reasonably likely to impair the
goodwill of such other members of Borrower Affiliated Group and the Borrower
Affiliated Group as a whole.

(d)        Each Borrower and Facility Guarantor is accepting joint and several
liability for the Obligations on the terms and conditions set forth in Section
9.14 hereof and represents and warrants that the financial accommodations being
provided hereby are for the mutual benefit, directly and indirectly, of each
Borrower and Facility Guarantor.

 

75

 

--------------------------------------------------------------------------------



 

3.12     Disclosure.  The Borrowers have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any member
of the Borrower Affiliated Group is subject, and all other matters known to any
such Person, that, individually or in the aggregate, in each case, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any member of the Borrower Affiliated Group to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

3.13     Subsidiaries.  On and as of the Effective Date, the authorized capital
stock or other equity, and the number of issued and outstanding shares of
capital stock or other equity, of the Borrowers and each other member of the
Borrower Affiliated Group is as described in Schedule 3.13.  All such
outstanding shares of capital stock or other equity of the Borrowers and each
other member of the Borrower Affiliated Group have been duly and validly issued,
in compliance with all legal requirements relating to the authorization and
issuance of shares of capital stock or other equity, and are fully paid and
non-assessable.  There is no other capital stock or ownership interest of any
class outstanding. Except as set forth on Schedule 3.13, no member of the
Borrower Affiliated Group is party to any joint venture, general or limited
partnership, or limited liability company, agreements or any other business
ventures or entities.

3.14     Insurance.  Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Borrower Affiliated Group as of the Effective
Date. Each of such policies is in full force and effect. As of the Effective
Date, all premiums in respect of such insurance that are due and payable have
been paid.

3.15     Labor Matters.  There are no strikes, lockouts or slowdowns against any
member of the Borrower Affiliated Group pending or, to the knowledge of the
Borrowers, threatened.  The hours worked by and payments made to employees of
the members of the Borrower Affiliated Group have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters to the extent that any such violation
could reasonably be expected to have a Material Adverse Effect. All payments due
from any member of the Borrower Affiliated Group, or for which any claim may be
made against any such Person, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of such member.  The consummation of the transactions contemplated
by the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any member of the Borrower Affiliated Group is bound.

 

76

 

--------------------------------------------------------------------------------



 

3.16     Certain Transactions.  Except as set forth on Schedule 3.16, none of
the officers, partners, or directors of any member of the Borrower Affiliated
Group is presently a party to any transaction, and, to the knowledge of the
executive officers of the Borrowers, none of the employees of any member of the
Borrower Affiliated Group is presently a party to any material transaction, with
any other member of the Borrower Affiliated Group or any Affiliate (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, partner, director or such employee
or, to the knowledge of the executive officers of the Borrowers, any
corporation, partnership, trust or other entity in which any officer, partner,
director, or any such employee or natural person related to such officer,
partner, director or employee or other Person in which such officer, partner,
director or employee has a direct or indirect beneficial interest, has a
substantial direct or indirect beneficial interest or is an officer, director,
trustee or partner.

3.17     Restrictions on the Borrower Affiliated Group.  No member of the
Borrower Affiliated Group is a party to or bound by any contract, agreement or
instrument, or subject to any charter or other corporate restriction, that has
or could reasonably be expected to have a Material Adverse Effect.

3.18     Security Documents.  The Security Documents create in favor of the
Collateral Agent, for the ratable benefit of the Credit Parties, a legal, valid
and enforceable security interest or mortgage Lien, as applicable, in the
Collateral, and the Security Documents constitute, or will upon the filing of
financing statements and the obtaining of “control”, in each case with respect
to the relevant Collateral as required under the applicable Uniform Commercial
Code, the creation of a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the Borrowers and each Facility
Guarantor thereunder in such Collateral, in each case prior and superior in
right to any other Person (other than Permitted Encumbrances having priority
under Applicable Law), except as permitted hereunder or under any other Loan
Document.

3.19     Federal Reserve Regulations.

(a)        No member of the Borrower Affiliated Group is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

(b)        No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or X.

 

77

 

--------------------------------------------------------------------------------



 

3.20     Solvency.  The Borrower Affiliated Group, taken as a whole, is Solvent.
No transfer of property is being made by any Borrower and no obligation is being
incurred by any Borrower in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Borrower.

3.21     Intellectual Property, Licenses and Permits.  Except as otherwise set
forth on Schedule 3.21 hereto, each member of the Borrower Affiliated Group
owns, or is licensed to use, all Intellectual Property, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of its business
as substantially now conducted without known conflict with any rights of any
other Person and, in each case, free of any Lien that is not a Permitted
Encumbrance.

4.         CONDITIONS.

4.1       Effective Date.  The effectiveness of this Agreement is subject to the
following conditions precedent:

(a)        The Agents (or their counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement and all other Loan Documents
(including, without limitation, the Security Documents) signed on behalf of such
party or (ii) written evidence satisfactory to the Agents (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and all other Loan Documents.

(b)        The Agents shall have received a favorable written opinion (addressed
to each Agent and the Lenders on the Effective Date and dated the Effective
Date) of Bryan Cave LLP, counsel for the Borrowers, substantially in the form of
Exhibit C, covering such matters relating to the Borrowers, the Loan Documents
or the transactions contemplated thereby as the Required Lenders shall
reasonably request. The Borrowers hereby request such counsel to deliver such
opinion.

(c)        The Agents shall have received such documents and certificates as the
Agents or their counsel may reasonably request relating to the organization,
existence and good standing of each member of the Borrower Affiliated Group, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Borrower Affiliated Group, the Loan
Documents or the transactions contemplated thereby, all in form and substance
reasonably satisfactory to the Agents and their counsel.

(d)        The Agents shall have received a Borrowing Base Certificate dated the
Effective Date, relating to the month ended on November 27, 2010, and executed
by a Financial Officer of the Lead Borrower.

 

78

 

--------------------------------------------------------------------------------



 

(e)        The Agents shall have received a certificate from the chief financial
officer of the Lead Borrower, together with such other evidence reasonably
requested by the Agents, in each case reasonably satisfactory in form and
substance to the Agents, (i) with respect to the solvency of the Borrower
Affiliated Group on a consolidated basis, as of the Effective Date, and (ii)
certifying that, as of the Effective Date, the representations and warranties
made by the Borrowers in the Loan Documents are true and complete in all
material respects and that no event has occurred (or failed to occur) which is
or which, solely with the giving of notice or passage of time (or both) would be
a Default or an Event of Default.

(f)         All necessary consents and approvals to the transactions
contemplated hereby shall have been obtained and shall be reasonably
satisfactory to the Agents, including, without limitation, consents from all
requisite material Governmental Authorities and except as would not reasonably
be expected to have or result in a Material Adverse Effect.

(g)        No event shall have occurred that could reasonably be expected to
have a Material Adverse Effect.

(h)        The Administrative Agent shall have received and be satisfied with
updated projections prepared on an annual basis (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow) for the period commencing on the Effective Date and ending with the
fiscal year in which the Maturity Date occurs.

(i)         Except as set forth on Schedule 3.6, there shall not be pending any
litigation or other proceeding, the result of which could reasonably be expected
to have a Material Adverse Effect on the Borrower Affiliated Group, taken as a
whole.

(j)         After giving effect to the consummation of the transactions
contemplated on the Effective Date, no Default or Event of Default shall then
exist.

(k)        The Collateral Agent shall have received results of searches from
such jurisdictions as may be reasonably required by the Collateral Agent or
other evidence reasonably satisfactory to the Collateral Agent (in each case
dated as of a date reasonably satisfactory to the Collateral Agent) indicating
the absence of Liens on the Collateral, including, without limitation,
receivables from credit card processors, except for Permitted Encumbrances.

(l)         The Collateral Agent shall have received all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create or perfect the first priority Liens intended to be created
under the Loan Documents and all such documents and instruments shall have been
so filed, registered or recorded to the satisfaction of the Collateral Agent.



 

79

 

--------------------------------------------------------------------------------



 



(m)       The Collateral Agent shall have received the Blocked Account
Agreements required to be delivered hereunder on or before the Effective Date.

(n)        The Agents shall have received the results of a commercial financial
examination and inventory appraisal, which results shall be satisfactory to the
Agents in their Permitted Discretion.

(o)        All fees due at or immediately after the Effective Date and all
reasonable costs and expenses incurred by the Agents in connection with this
Agreement and the other Loan Documents (including the reasonable fees and
expenses of counsel to the Agents) shall have been paid in full.

(p)        The consummation of the transactions contemplated hereby shall not
(a) violate any Applicable Law, or (b) conflict with, or result in a default or
event of default under, any material agreement of Borrowers or any other member
of the Borrower Affiliated Group, taken as a whole (and the Agents and the
Lenders shall receive a satisfactory opinion of Borrowers’ counsel to that
effect).  No event shall exist which is, or solely with the passage of time, the
giving of notice or both, would be a default under any material agreement of any
member of the Borrower Affiliated Group.

(q)        No material changes in governmental regulations or policies affecting
the Borrowers, the Agents, or any Lender involved in this transaction shall have
occurred prior to the Effective Date which could, individually or in the
aggregate,  materially adversely effect the transaction contemplated by this
Agreement.

(r)        After giving effect to the consummation of the transactions
contemplated on the Effective Date, Excess Availability shall be not less than
$175,000,000.

(s)        The Collateral Agent shall have received, and be satisfied with,
evidence of the Borrowers’ insurance, together with such endorsements as are
required by the Loan Documents.

(t)         Any other information (financial or otherwise) reasonably requested
by the Agents shall have been received by, and shall be in form and substance
reasonably acceptable to, the Agents, and the Agents shall have completed all
due diligence to the satisfaction of the Agents.

 

80

 

--------------------------------------------------------------------------------



 

(u)        There shall have been delivered to the Administrative Agent such
additional instruments and documents as the Agents or counsel to the Agents
reasonably may require or request.

The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

4.2       Conditions Precedent to Each Loan and Each Letter of Credit.  In
addition to those conditions described in Section 4.1, the obligation of the
Lenders to make each Loan and of the Issuing Bank to issue, renew or extend each
Letter of Credit, is subject to the following conditions precedent:

(a)        Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing or issuance, as the case may be, as required by
Section 2.3.

(b)        Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit hereunder with the same effect as if made on and as of
such date, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects and (iii) for purposes of this Section 4.2, the representations and
warranties contained in Section 3.4 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a), (b) or (c), as applicable, of
Section 5.1.

(c)        No Default. On the date of each Borrowing hereunder and the issuance
of each Letter of Credit, the Borrowers shall be in compliance with all of the
terms and provisions set forth herein and in the other Loan Documents to be
observed or performed and no Default or Event of Default shall have occurred and
be continuing.

(d)        Borrowing Base Certificate. The Administrative Agent shall have
received the  most recently required Borrowing Base Certificate, with each such
Borrowing Base Certificate including schedules as required by the Administrative
Agent.

The request by the Borrowers for, and the acceptance by the Borrowers of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 4.2 have
been satisfied at that time and that after giving effect to such extension of
credit the Borrowers shall continue to be in compliance with the Borrowing
Base.  The conditions set forth in this Section 4.2 are for the sole benefit of
the Administrative Agent and each Lender and may be waived by the Administrative
Agent in whole or in part without prejudice to the Administrative Agent or any
Lender.



 

81

 

--------------------------------------------------------------------------------



 



5.         AFFIRMATIVE COVENANTS.  Until the Commitments have expired or been
terminated, all Loans and other Obligations hereunder have been paid or
satisfied in full in cash (other than contingent indemnification claims for
which a claim has not been asserted), and all Letters of Credit shall have
expired or terminated and all L/C Disbursements have been reimbursed, each
Borrower covenants and agrees with the Agents and the Lenders that:

5.1       Financial Statements and Other Information.  The Borrowers will
furnish to the Agents:

(a)        within ninety (90) days after the end of each fiscal year of the
Borrower Affiliated Group, a consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all audited and reported on by BDO Seidman or another
independent public accountant of recognized national standing (without a “going
concern” or like qualification or exception and without a qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower Affiliated Group on a
consolidated basis in accordance with GAAP consistently applied;

(b)        within forty-five (45) days after the end of each fiscal quarter of
the Borrower Affiliated Group, a consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows, as of the end of
and for such fiscal quarter and the elapsed portion of the fiscal year, with
comparative results to the same fiscal periods of the prior fiscal year, all
certified by a Financial Officer of the Lead Borrower as presenting in all
material respects the financial condition and results of operations of the
Borrower Affiliated Group on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year end audit adjustments and the
absence of footnotes;

(c)        if at any time (i) Excess Availability is less than forty (40%)
percent of the Loan Cap or (ii) an Event of Default has occurred and is
continuing, within thirty (30) days after the end of each of the fiscal months
of each fiscal year of the Borrower Affiliated Group, a consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows,
as of the end of and for such fiscal month and the elapsed portion of the fiscal
year, with comparative results to the same fiscal periods of the prior fiscal
year, all certified by a Financial Officer of the Lead Borrower as presenting in
all material respects the financial condition and results of operations of the
Borrower Affiliated Group on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year end audit adjustments and the
absence of footnotes;



 

82

 

--------------------------------------------------------------------------------



 



(d)        concurrently with any delivery of financial statements under
clause (a), (b) or (c) above, a certificate of a Financial Officer of the Lead
Borrower in the form of Exhibit E hereto (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations with respect to the Fixed Charge Coverage
Ratio for such period (whether or not such ratio is required to be tested
pursuant to Section 6.11 hereof), and (iii) stating whether any change in GAAP
or in the application thereof has occurred since the date of the Borrowers’
audited financial statements referred to in Section 3.4 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(e)        within thirty (30) days after the commencement of each fiscal year of
the Borrower Affiliated Group, a detailed consolidated budget by quarter
(provided that, such budget shall be by month at all times after a Cash Dominion
Event has occurred and is continuing or at any time when an Accelerated
Borrowing Base Delivery Event is continuing) for such fiscal year (including a
projected consolidated balance sheet, related statements of projected operations
and cash flow), and an Excess Availability model by month, as of the end of and
for such fiscal year);

(f)         within ten (10) days after the end of each fiscal month, a
certificate in the form of Exhibit D (a “Borrowing Base Certificate”) showing
the Borrowing Base as of the close of business on the last day of the
immediately preceding month, each such Certificate to be certified as complete
and correct on behalf of the Borrower Affiliated Group by a Financial Officer of
the Lead Borrower, provided, however, if and so long as an Accelerated Borrowing
Base Delivery Event is continuing, such Borrowing Base Certificate (showing the
Borrowing Base as of the close of business on the last day of the immediately
preceding week) shall be delivered weekly on Wednesday of each week;

(g)        within thirty (30) days after the commencement of each fiscal year,
projected sales and inventory levels and cash flow for the Borrowers’ stores for
each month of the following fiscal year;

(h)        the financial and collateral reports described on Schedule 5.1(h)
hereto, at the times set forth in such Schedule;

(i)         promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Lead Borrower or any other member of the Borrower Affiliated Group with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, as the case may be; provided that the Borrowers shall not be required
to deliver copies of any of the foregoing items to the extent that the Borrowers
have notified the Agents that such items are available to the Agents on EDGAR or
the Lead Borrower’s website, and such items are so available;



 

83

 

--------------------------------------------------------------------------------



 



(j)         Fifteen (15) days’ after the consummation of a Permitted
Acquisition, (A) copies of purchase and sale agreements or other acquisition
documents to be executed in connection with the Permitted Acquisition, and (B)
with respect to any Permitted Acquisition for aggregate consideration of equal
to or greater than $35,000,000, (i) copies of the most recent audited, and if
later, unaudited financial statements of the Person which is the subject of the
Permitted Acquisition, and (ii) an unaudited pro forma Consolidated balance
sheet and income statement of the Borrower Affiliated Group as of the end of the
most recently completed fiscal quarter but prepared as though the Permitted
Acquisition had occurred on such date and related pro forma calculations of
average Excess Availability for the subsequent four fiscal quarters period;

(k)        notice of any (i) sale or other disposition of assets of any Borrower
permitted under Section 6.5(e) hereof promptly following the date of
consummation such sale or disposition or (ii) incurrence of any Indebtedness
permitted under Section 6.1(e) promptly following the incurrence of such
Indebtedness;

(l)         promptly upon receipt thereof, copies of all reports submitted to
the Lead Borrower or any other member of the Borrower Affiliated Group by
independent certified public accountants in connection with each annual, interim
or special audit of the books of the Borrower Affiliated Group made by such
accountants, including any management letter commenting on the Borrowers’
internal controls submitted by such accountants to management in connection with
their annual audit; and

(m)       promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Lead
Borrower or any other member of the Borrower Affiliated Group, or compliance
with the terms of any Loan Document, as the Agents or any Lender may reasonably
request.

5.2       Notices of Material Events. The Borrowers will, and will cause each
other member of the Borrower Affiliated Group to furnish to the Administrative
Agent, the Issuing Bank, and the Collateral Agent prompt written notice of the
following:

(a)        the occurrence of any Default or Event of Default;

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any member
of the Borrower Affiliated Group that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;



 

84

 

--------------------------------------------------------------------------------



 



(c)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(d)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect;

(e)        any change in any Borrower’s chief executive officer or chief
financial officer;

(f)         any collective bargaining agreement or other labor contract to which
any member of the Borrower Affiliated Group becomes a party, or the application
for the certification of a collective bargaining agent;

(g)        the filing of any Lien for unpaid taxes in an aggregate amount in
excess of $2,500,000 against any member of the Borrower Affiliated Group; and

(h)        the discharge by any Borrower of its present independent accountants
or any withdrawal or resignation by such independent accountants.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.

5.3       Information Regarding Collateral.  The Lead Borrower will furnish to
the Agents thirty (30) days’ prior written notice of any change (i) in any
member of the Borrower Affiliated Group’s corporate or legal name used to
identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of any member of the Borrower Affiliated
Group’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility), (iii) in any member of the
Borrower Affiliated Group’s organizational structure or (iv) in any member of
the Borrower Affiliated Group’s jurisdiction of incorporation or formation,
Federal Taxpayer Identification Number or organizational identification number
assigned to it by its state of organization.

5.4       Existence; Conduct of Business.  Each Borrower will, and will cause
each other member of the Borrower Affiliated Group to, do or cause to be done
all things necessary to comply with its respective charter, certificate of
incorporation, articles of organization, and/or other organizational documents,
as applicable; and by-laws and/or other instruments which deal with corporate
governance, and to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.3 or any sale, lease,
transfer or other disposition permitted by Section 6.5.



 

85

 

--------------------------------------------------------------------------------



 



5.5       Payment of Obligations.  Each Borrower will, and will cause each other
member of the Borrower Affiliated Group to, pay its Indebtedness and other
obligations, including tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Borrower or such
other member of the Borrower Affiliated Group has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation, (d) no Lien secures
such obligation and (e) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Administrative Agent
under Section 2.2(b).

5.6       Maintenance of Properties.  Each Borrower will, and will cause each
other member of the Borrower Affiliated Group to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted and with the exception of asset dispositions
permitted hereunder.

5.7       Insurance.

(a)        Each Borrower will, and will cause each other member of the Borrower
Affiliated Group to,  (i) maintain insurance with financially sound and
reputable insurers reasonably acceptable to the Administrative Agent (or, to the
extent consistent with prudent business practice, a program of self-insurance
consistent with current practices) on such of its property and in at least such
amounts and against at least such risks as is customary with companies in the
same or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death occurring
upon, in or about or in connection with the use of any properties owned,
occupied or controlled by it (including the insurance required pursuant to the
Security Documents); (ii) maintain such other insurance as may be required by
law; and (iii) furnish to the Administrative Agent, upon written request, full
information as to the insurance carried.  The Administrative Agent shall not, by
the fact of approving, disapproving, accepting, obtaining or failing to obtain
any such insurance, incur liability for the form or legal sufficiency of
insurance contracts, solvency of insurance companies or payment of lawsuits, and
each Borrower and each other member of the Borrower Affiliated Group hereby
expressly assumes full responsibility therefor and liability, if any,
thereunder.  The Borrowers shall, and shall cause each other member of the
Borrower Affiliated Group to, furnish to the Administrative Agent certificates
or other evidence satisfactory to the Administrative Agent of compliance with
the foregoing insurance provisions.



 

86

 

--------------------------------------------------------------------------------



 



(b)        Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a lenders’ loss
payable clause, in form and substance reasonably satisfactory to the Collateral
Agent, which endorsements or amendments shall provide that the insurer shall pay
all proceeds otherwise payable to the Borrowers under the policies directly to
the Collateral Agent, (ii) a provision to the effect that none of the Borrowers,
the Administrative Agent, the Collateral Agent, or any other party shall be a
coinsurer and (iii) such other provisions as the Collateral Agent may reasonably
require from time to time to protect the interests of the Lenders.  Commercial
general liability policies shall be endorsed to name the Collateral Agent as an
additional insured. Business interruption policies shall name the Collateral
Agent as a loss payee and shall be endorsed or amended to include (i) a
provision that, from and after the Effective Date, the insurer shall pay all
proceeds in excess of $5,000,000 otherwise payable to the Borrowers under the
policies directly to the Administrative Agent or the Collateral Agent, provided,
however, that the Agents, at their option, may waive such requirement to
delivery any such proceeds prior to the occurrence of a Cash Dominion Event, and
the Agents hereby agree that prior to the occurrence of a Cash Dominion Event,
the Agents shall remit any such proceeds received by Agents under the policies
to Borrowers, provided further that after the occurrence of a Cash Dominion
Event, the Agents shall apply any proceeds received in accordance with Section
2.22 or 7.3 hereof, as applicable, (ii) a provision to the effect that none of
the Borrowers, the Administrative Agent, the Collateral Agent or any other party
shall be a co‑insurer and (iii) such other provisions as the Collateral Agent
may reasonably require from time to time to protect the interests of the
Lenders.   Each such policy referred to in this paragraph also shall provide
that it shall not be canceled, modified or not renewed except upon not less than
30 days’ prior written notice thereof by the insurer to the Collateral Agent
(giving the Collateral Agent the right to cure defaults in the payment of
premiums). The Borrowers shall deliver to the Collateral Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Collateral Agent) together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor.

 

87

 

--------------------------------------------------------------------------------



 

5.8       Casualty and Condemnation.  Each Borrower will furnish to the Agents
and the Lenders prompt written notice of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding.

5.9       Books and Records; Inspection and Audit Rights.

(a)        Each Borrower will, and will cause each other member of the Borrower
Affiliated Group to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. Each Borrower will permit any representatives
designated by any Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

(b)        Each Borrower will, and will cause each other member of the Borrower
Affiliated Group to, from time to time upon the reasonable request and
reasonable prior notice of the Collateral Agent or the Required Lenders through
the Administrative Agent, permit any Agent or professionals (including
consultants, accountants, lawyers and appraisers) retained by the Agents to
conduct appraisals, commercial finance examinations and other evaluations,
including, without limitation, of (i) the Borrowers’ practices in the
computation of the Borrowing Base and (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves, and pay the reasonable fees and
expenses of the Agents or such professionals with respect to such evaluations
and appraisals, provided that prior to the occurrence and continuation of an
Event of Default, the Borrowers shall only be required to pay the fees and
expenses for (i) one commercial finance examination and one appraisal during
each twelve month period following the Effective Date so long as the conditions
set forth in clauses (ii) or (iii) below do not apply, (ii) two commercial
finance examinations and two appraisals during each twelve month period
following the Effective Date if Excess Availability is at any time less than
fifty percent (50%) of the Loan Cap, and (iii) three commercial finance
examinations and three appraisals during each twelve month period following the
Effective Date if Excess Availability is at any time less than fifteen percent
(15%) of the Loan Cap.  Notwithstanding the foregoing limitations on the
Borrowers’ obligation to pay the expenses for appraisals and commercial finance
examinations prior to the occurrence of an Event of Default, the Administrative
Agent may, (i) undertake such additional appraisals and commercials finance
examinations prior to the occurrence of an Event of Default as it, in its
Permitted Discretion, deems necessary, at the expense of the Lenders, and (ii)
if an Event of Default shall have occurred and be continuing, undertake such
additional appraisals and commercial finance examinations at the Borrowers’
expense as it deems appropriate.



 

88

 

--------------------------------------------------------------------------------



 



(c)        The Borrowers shall, at all times, retain BDO Seidman, LLP or other
independent certified public accountants who are reasonably satisfactory to the
Administrative Agent and instruct such accountants to cooperate with, and be
available to, the Administrative Agent or its representatives to discuss the
Borrowers’ financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
accountants, as may be raised by the Administrative Agent.

5.10     Fiscal Year.  Each of the Borrowers and each other member of the
Borrower Affiliated Group shall have a fiscal year ending on the Saturday
closest to January 31 of each year and shall notify the Administrative Agent of
any change in such fiscal year.

5.11     Physical Inventories.

(a)        The Collateral Agent, at the expense of the Borrowers, may
participate in and/or observe each physical count and/or inventory of so much of
the Collateral as consists of Inventory which is undertaken on behalf of the
Borrowers so long as such participation does not disrupt the normal inventory
schedule or process, provided that such participation shall be limited to once
in any twelve month period after the Effective Date (unless a Cash Dominion
Event shall have occurred and be continuing).

(b)        The Borrowers, at their own expense, shall cause not less than one
physical inventory of the Borrowers’ inventory to be undertaken in each twelve
(12) month period during which this Agreement is in effect, conducted by the
Borrowers and using practices consistent with practices in effect on the date
hereof.

(c)        At the Administrative Agent’s request, the Borrowers, within
forty-five (45) days following the completion of such inventory, shall provide
the Collateral Agent with a reconciliation of the results of each such inventory
(as well as of any other physical inventory undertaken by the Borrowers) and
shall post such results to the Borrowers’ stock ledger and general ledger, as
applicable.

(d)        If and so long as there are any Loans outstanding, the Collateral
Agent, in its discretion, if any Event of Default exists, may cause such
additional inventories to be taken as the Collateral Agent determines (each, at
the expense of the Borrowers).  The Collateral Agent shall use its best efforts
to schedule any such inventories so as to not unreasonably disrupt the operation
of the Borrowers’ business.

 

89

 

--------------------------------------------------------------------------------



 

5.12     Compliance with Laws.  Each Borrower will, and will cause each other
member of the Borrower Affiliated Group to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

5.13     Use of Proceeds and Letters of Credit.  The proceeds of Loans made
hereunder and Letters of Credit issued hereunder will be used only (a) for
Restricted Payments permitted hereunder, Permitted Acquisitions and Permitted
Foreign Acquisitions, (b) to finance the acquisition of working capital assets
of the Borrowers, including the purchase of inventory and equipment, in each
case in the ordinary course of business, (c) to finance Capital Expenditures of
the Borrowers, and (d) for general corporate purposes, all to the extent
permitted herein. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X or to make payments of
principal or fees on the Senior Notes, except as provided in Section 6.1(b)
hereof.

5.14     Additional Subsidiaries.

(a)        If any additional Domestic Subsidiary of any Borrower is formed or
acquired after the Closing Date, the Lead Borrower will promptly notify the
Agents and the Lenders thereof and (i) if a wholly owned Domestic Subsidiary,
the Borrowers will cause each such Domestic Subsidiary, to become a Borrower or
Facility Guarantor hereunder, as the Administrative Agent or the Lead Borrower
may request, and under each applicable Security Document in the manner provided
therein within thirty (30) days after such Domestic Subsidiary is formed or
acquired and promptly take such actions to create and perfect Liens on such
Domestic Subsidiary’s assets to secure the Obligations as any Agent shall
reasonably request and (ii) any shares of capital stock owned, and if any
Indebtedness of such Domestic Subsidiary (whether or not wholly owned) are
owned, by or on behalf of any Borrower, the Borrowers will cause such shares and
promissory notes evidencing such Indebtedness to be pledged within thirty (30)
Days after such Domestic Subsidiary is formed or acquired.

(b)        If any additional Material Foreign Subsidiary of any Borrower is
formed or acquired after the Closing Date or if a Foreign Subsidiary becomes a
Material Foreign Subsidiary, the Lead Borrower will notify the Agents and the
Lenders thereof and the Borrowers shall cause 65% of the outstanding shares of
Voting Stock of such Material Foreign Subsidiary (or such lesser percentage as
is owned by any such Borrower) to be pledged within sixty (60) days after such
Material Foreign Subsidiary is formed or acquired or such Subsidiary becomes a
Material Foreign Subsidiary.

5.15     Further Assurances.  Each member of the Borrower Affiliated Group will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Applicable Law, or which any Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Borrowers. The Borrowers also agree to
provide to the Agents, from time to time upon request, evidence reasonably
satisfactory to the Agents as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.



 

90

 

--------------------------------------------------------------------------------



 



6.         NEGATIVE COVENANTS.   Until the Commitments have expired or been
terminated, all Loans and other Obligations hereunder have been paid or
satisfied in full in cash (other than contingent indemnification claims for
which a claim has not been asserted), and all Letters of Credit shall have
expired or terminated and all L/C Disbursements have been reimbursed, each
Borrower covenants and agrees with the Agents and the Lenders that:

6.1       Indebtedness and Other Obligations.  The Borrowers will not, and will
not permit any other member of the Borrower Affiliated Group to, create, incur,
assume or permit to exist any Indebtedness, except:

(a)        Indebtedness created under the Loan Documents;

(b)        Indebtedness created under the Senior Note Documents, provided that,
the principal of the Senior Notes shall not be repaid or prepaid (i) unless the
Payment Conditions are satisfied; or (ii) except from the proceeds of a
Permitted Refinancing;

(c)        Indebtedness set forth in Schedule 6.1 and any Permitted Refinancing
thereof;

 

91

 

--------------------------------------------------------------------------------



 

(d)        Indebtedness of any Borrower or Subsidiary to any other Borrower or
Subsidiary, provided, however, that (i) the aggregate amount of Indebtedness due
to the Borrowers by Domestic Subsidiaries which are not wholly-owned and which
are not Borrowers or Facility Guarantors hereunder, when combined with the
amount of Investments set forth in Section 6.4(e)(i), shall not exceed
$25,000,000 for any Subsidiary and $100,000,000 in the aggregate unless the
Payment Conditions are met, and (ii) the aggregate amount of Indebtedness due to
any Borrower by Foreign Subsidiaries, when combined with the amount of
Investments in Foreign Subsidiaries set forth in Section 6.4(e)(ii), shall not
exceed the limits set forth in Section 6.4(e)(ii) unless the Payment Conditions
are met, and further provided in each case that (A) no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, and (B) immediately after giving effect to the incurrence of
such Indebtedness and on a pro forma and projected basis for a period of ninety
(90) days thereafter, Excess Availability shall be not less than $80,000,000;

(e)        Indebtedness of  the Borrower Affiliated Group to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof, provided that the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $50,000,000 at any time outstanding;

(f)         Indebtedness incurred to finance any Real Estate owned by any
Borrower or incurred in connection with any sale-leaseback transaction;

(g)        Indebtedness under Hedging Agreements, other than for speculative
purposes, entered into in the ordinary course of business;

(h)        Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of stores;

(i)         (x) Indebtedness of any Foreign Subsidiary to any other Foreign
Subsidiary and (y) Indebtedness of any Domestic Subsidiary which is not a
Borrower or Facility Guarantor to other Domestic Subsidiaries which are not
Borrowers or Facility Guarantors;

(j)         Guarantees by any member of the Borrower Affiliated Group of
Indebtedness of any other member of the Borrower Affiliated Group, provided that
such Indebtedness is otherwise permitted by this Section 6.1;

 

92

 

--------------------------------------------------------------------------------



 

(k)        Indebtedness of any Person that becomes a Subsidiary after the
Closing Date, provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate outstanding
principal amount of Indebtedness permitted by this subsection (k) shall not
exceed $50,000,000 at any time outstanding;

(l)         Indebtedness incurred under a letter of credit facility in an amount
not to exceed $25,000,000;

(m)       Indebtedness of any Borrower or Subsidiary to any other Borrower or
Subsidiary in connection with the Micromania Acquisition; provided that such
Indebtedness does not exceed $650,000,000 in the aggregate;

(n)        Indebtedness under the Line Letter; and

(o)        other unsecured Indebtedness in an aggregate principal amount not
exceeding $250,000,000 at any time outstanding; provided that in the event that
a member of the Borrower Affiliated Group undertakes a Permitted Acquisition or
Permitted Foreign Acquisition, the total consideration paid or payable in
connection therewith is greater than $500,000,000, such Person may incur other
unsecured Indebtedness in an aggregate amount not exceeding $500,000,000 for the
payment of the purchase price for all such Permitted Acquisitions or Permitted
Foreign Acquisitions, as applicable, provided further that no Default or Event
of Default has occurred and is continuing or would result from the incurrence of
such Indebtedness.

6.2       Liens.  The Borrowers will not, and will not permit any other member
of the Borrower Affiliated Group to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

(a)        Liens created under the Loan Documents;

(b)        Permitted Encumbrances;

(c)        any Lien on any property or asset of any Borrower or other member of
the Borrower Affiliated Group set forth in Schedule 6.2, provided that (i) such
Lien shall not apply to any other property or asset of such Person and (ii) such
Lien shall secure only those obligations that it secures as of the Effective
Date, and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d)        Liens on fixed or capital assets acquired by any Borrower or other
member of the Borrower Affiliated Group, provided that (i) such Liens secure
Indebtedness permitted by Section 6.1(e), (ii) such Liens and the Indebtedness
secured thereby are incurred on or prior to or within 60 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring such
fixed or capital assets (iv) such Liens shall not apply to any other property or
assets of the Borrowers or other member of the Borrower Affiliated Group, and
(v) at the Collateral Agent’s option with respect to Liens which arise after the
Closing Date, the Collateral Agent shall have entered into an intercreditor
agreement with the holder of such Lien on terms reasonably satisfactory to the
Collateral Agent;



 

93

 

--------------------------------------------------------------------------------



 



(e)        Liens to secure Indebtedness permitted by Section 6.1(f) provided
that such Liens shall not apply to any property or assets of the Borrowers other
than the Real Estate so financed or which is the subject of a sale-leaseback
transaction;

(f)         Liens on cash collateral to secure Indebtedness permitted by Section
6.1(l); and

(g)        Security interests existing on any property or assets (other than
Inventory, Accounts, and the Proceeds thereof) prior to the acquisition thereof
by any member of the Borrower Affiliated Group or existing on any property or
assets (other than Inventory, Accounts, and the Proceeds thereof) of any Person
that becomes a Subsidiary after the Effective Date prior to the time such Person
becomes a Subsidiary, provided that (i) such security interests secure
Indebtedness permitted by Section 6.1(k), (ii) such security interests are not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as applicable, (iii) such security interests shall
not apply to any other property or assets of the Borrower or any Subsidiary and
(iv) such security interests shall secure only the Indebtedness that such
security interests secure on the date of such acquisition or the date such
Person becomes a Subsidiary, as applicable, and any extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof.

6.3       Fundamental Changes. 

 

(a)        The Borrowers shall not, and shall not permit any other member of the
Borrower Affiliated Group to, liquidate, merge or consolidate into or with any
other Person or enter into or undertake any plan or agreement of liquidation,
merger or consolidation with any other Person, provided that (i) a Borrower may
merge with another company in connection with a Permitted Acquisition or
Permitted Foreign Acquisition if such Borrower is the surviving company, (ii)
any wholly-owned Subsidiary of any Borrower may merge or consolidate into or
with such Borrower or any other wholly-owned Subsidiary of such Borrower if no
Default or Event of Default has occurred and is continuing or would result from
such merger and if such Borrower or such Subsidiary is the surviving company,
(iii) a Subsidiary of any Borrower may merge into another entity in connection
with a Permitted Acquisition or Permitted Foreign Acquisition if, upon
consummation of such merger, the surviving entity shall be a direct or indirect
wholly-owned Subsidiary of such Borrower and, if the surviving entity is a
Domestic Subsidiary, a party to the Security Documents, (iv) any Domestic
Subsidiary may merge into any other Domestic Subsidiary, (v) any Foreign
Subsidiary may merge into any other Foreign Subsidiary and (vi) any Subsidiary
(other than a Borrower) may liquidate or dissolve if the Lead Borrower
determines in good faith that such liquidation is in the best interests of the
Borrowers and would not have a Material Adverse Effect.



 

94

 

--------------------------------------------------------------------------------



 



(b)        The Borrowers shall not, and shall not permit any other member of the
Borrower Affiliated Group to, engage to any material extent in any business
other than businesses of the type conducted by the Borrower Affiliated Group on
the Effective Date and businesses reasonably related or complementary thereto,
except that the Borrowers or any other member of the Borrower Affiliated Group
may withdraw from any business activity which such Person’s board of directors
reasonably deems unprofitable or unsound, provided that promptly after such
withdrawal, the Lead Borrower shall provide the Administrative Agent with
written notice thereof.

6.4       Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrowers shall not, and shall not permit any other member of the Borrower
Affiliated Group to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (each of the
foregoing, an “Investment”), except for:

(a)        Permitted Acquisitions and Permitted Foreign Acquisitions;

(b)        Permitted Investments;

(c)        Investments existing on the Effective Date, and set forth on
Schedule 6.4, to the extent such investments would not be permitted under any
other clause of this Section;

(d)        Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

95

 

--------------------------------------------------------------------------------



 

(e)        Investments by a Borrower in such Borrower’s Subsidiaries, provided,
however, that (i) the aggregate amount of Investments in Domestic Subsidiaries
which are not wholly-owned and which are not Borrowers or Facility Guarantors
hereunder, when combined with the amount of Indebtedness set forth in Section
6.1(d)(i), shall not exceed $25,000,000 for any Subsidiary and $100,000,000 in
the aggregate unless the Payment Conditions are met, and (ii) the aggregate
amount of Investments in Foreign Subsidiaries, when combined with the amount of
Indebtedness due from Foreign Subsidiaries set forth in Section 6.1(d)(ii), may
not at any time exceed (i) $125,000,000 per annum or (ii) $500,000,000 in the
aggregate from and after the Effective Date unless the Payment Conditions are
met, and further provided in each case that (A) no Default or Event of Default
has occurred and is continuing or would result from such Investment, and (B)
immediately after giving effect to such Investment and on a pro forma basis for
a period of ninety (90) days thereafter, Excess Availability shall be not less
than $80,000,000;

(f)         Guarantees by a Borrower or Guarantor of Indebtedness and other
obligations of another Borrower or Guarantor; and

(g)        loans or advances to employees for the purpose of travel,
entertainment or relocation in the ordinary course of business and consistent
with past practices, not exceeding $1,000,000 in the aggregate at any time
outstanding; provided, that no such advances to any single employee shall exceed
$250,000 in the aggregate.

6.5       Asset Sales.  The Borrowers will not, and will not permit any other
member of the Borrower Affiliated Group to, sell, transfer, lease or otherwise
dispose of any asset, including any capital stock, nor will any Borrower issue
any additional shares of its capital stock or other ownership interest in such
Borrower, except:

(a)        (i) sales of Inventory in the ordinary course of business, or (ii)
used or surplus equipment, or (iii)  Permitted Investments, in each case in the
ordinary course of business;

(b)        sales, transfers and dispositions among the Borrower Affiliated Group
(excluding, however, any sales, transfers and dispositions of Inventory or
proceeds thereof, from any Borrower or any Facility Guarantor except to Borrower
or another Facility Guarantor), provided that any such sales, transfers or
dispositions involving a Subsidiary that is not a Borrower or a Facility
Guarantor shall be made in compliance with Section 6.8;

(c)        sales, transfers and dispositions by the Lead Borrower of the capital
stock of any member of the Borrower Affiliated Group that does not own Eligible
Inventory or the proceeds thereof.

 

96

 

--------------------------------------------------------------------------------



 

(d)        sales or other transfers of assets pursuant to store closures
provided that in any fiscal year, Borrowers shall not close more than ten
percent (10%) of Borrowers’ stores open at the beginning of such fiscal year;

(e)        sales, transfers, or dispositions of assets, which in the reasonable
determination of the Lead Borrower, are duplicative and unnecessary as a result
of a Permitted Acquisition or Permitted Foreign Acquisition; provided that (x)
such assets are no longer necessary for the conduct of the Borrowers’ business,
and (y) the aggregate consideration for such sales, transfers or dispositions
shall not exceed $75,000,000;

(f)         other sales, transfers, or dispositions of assets not in the
ordinary course of business and not pursuant to store closures provided that (x)
no Default or Event of Default then exists or would arise therefrom and (y) the
aggregate consideration for such sales, transfers or dispositions shall not
exceed $75,000,000;

(g)        sales or issuances by the Lead Borrower of any of its capital stock
that does not result in a Change of Control; and

(h)        sales or issuances of capital stock to any Borrower;

provided that all sales, transfers, leases and other dispositions of Inventory
and the proceeds thereof shall be made for cash consideration, and further
provided that that all sales, transfers, leases and other dispositions permitted
hereby (other than sales, transfers and other dispositions permitted under
clauses (a)(ii), (b) (subject to the proviso therein), (g) and (h)) shall be
made at arm’s length and for fair value; and further provided that the authority
granted hereunder may be terminated in whole or in part by the Agents upon the
occurrence and during the continuance of any Event of Default.

6.6       Restrictive Agreements.  The Borrowers will not, and will not permit
any other member of the Borrower Affiliated Group to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any member
of the Borrower Affiliated Group to create, incur or permit to exist any Lien
upon any of its property or assets or (b) the ability of any member of the
Borrower Affiliated Group to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrowers or any other member of the Borrower Affiliated Group or to guarantee
Indebtedness of the Borrowers or any other member of the Borrower Affiliated
Group, provided that  (i) the foregoing shall not apply to restrictions and
conditions imposed by Applicable Law or by any Loan Document, (ii) the foregoing
restrictions shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary that is to be
sold and such sale is permitted hereunder, (iii) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment or subleasing thereof.



 

97

 

--------------------------------------------------------------------------------



 



6.7       Restricted Payments; Certain Payments of Indebtedness.

(a)        The Borrowers will not, and will not permit any other member of the
Borrower Affiliated Group to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except as long as no Default or Event of
Default exists or would arise therefrom, and after giving effect thereto, the
Borrowers are Solvent (i) any Borrower may declare and pay dividends with
respect to its capital stock payable solely in additional shares of their common
stock, (ii) the Subsidiaries of the Lead Borrower may declare and pay cash
dividends with respect to their capital stock, and (iii) only if the Payment
Conditions are then satisfied, the Lead Borrower may  repurchase its capital
stock and/or declare and pay cash dividends to its shareholders.

(b)        The Borrowers will not at any time, and will not permit any other
member of the Borrower Affiliated Group to make or agree to pay or make,
directly or indirectly, any payment or other distribution (whether in cash
securities or other property) of or in respect of principal of or interest on
any Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness, except:

(i)         only if the Payment Conditions are then satisfied, the Senior Notes
in accordance with Section 6.1(b).

(ii)        payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness permitted under Section 6.1 (other
than in connection with Indebtedness the principal of which is prohibited from
payment in accordance with Section 6.1(b)); and

(iii)       Permitted Refinancings of Indebtedness described in clause (ii)
above.

6.8       Transactions with Affiliates.  The Borrowers will not at any time
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business that are at prices and on terms and conditions not
less favorable to the Borrowers than could be obtained on an arm’s-length basis
from unrelated third parties, and (b) transactions between or among the
Borrowers not involving any other Affiliate, which would not otherwise violate
the provisions of the Loan Documents.



 

98

 

--------------------------------------------------------------------------------



 



6.9       Additional Subsidiaries.  The Borrowers will not, and will not permit
any other member of the Borrower Affiliated Group to, create any additional
Subsidiary unless no Default or Event of Default would arise therefrom and the
requirements of Section 5.14 are satisfied.

6.10     Amendment of Material Documents.  The Borrowers will not, and will not
permit any other member of the Borrower Affiliate Group to, amend, modify or
waive any of its rights under (a) its certificate of incorporation, by-laws or
other organizational documents, or (b) any other instruments, documents or
agreements, in each case to the extent that such amendment, modification or
waiver would be adverse to the interests of the Lenders.

6.11     Fixed Charge Coverage Ratio.  In the event that a Covenant Compliance
Event has occurred and is continuing, the Borrowers shall not permit the Fixed
Charge Coverage Ratio to be less than 1.1:1.0.

6.12     Environmental Laws.  The Borrowers shall not (a)  fail to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, or (b) become subject to
any Environmental Liability, in each case which is reasonably likely to have a
Material Adverse Effect.

6.13     Fiscal Year.  The Borrowers shall not change their fiscal year without
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld.

7.         EVENTS OF DEFAULT.

7.1       Events of Default.  If any of the following events (“Events of
Default”) shall occur:

(a)        the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)        the Borrowers shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or any other Loan Document, within three
(3) Business Days when the same shall become due and payable;

(c)        any representation or warranty made or deemed made by or on behalf of
any Borrower or any other member of the Borrower Affiliated Group in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;



 

99

 

--------------------------------------------------------------------------------



 



(d)        the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in Sections 2.21, 5.1(f), 5.4, 5.7, 5.13, or in
Section 6;

(e)        the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.1(a), 5.1(b), 5.1(c), 5.1(d),
5.1(e), 5.2, 5.9, or 5.14 within three (3) Business Days after notice from the
Administrative Agent to the Lead Borrower that the Borrowers have failed to
observe or perform such covenant, condition or agreement;

(f)         any Borrower or any other member of the Borrower Affiliated Group
shall fail to observe or perform any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (a), (b), (c), (d) or
(e) of this Section), and such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Lead Borrower;

(g)        any Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein);

(h)        (i) any Borrower or any other member of the Borrower Affiliated Group
shall fail to perform any material covenant or condition contained in the Line
Letter or any other material contract or agreement to which it is party as and
when such performance is required (after giving effect to the expiration of any
grace or cure period set forth therein); or (ii) any Borrower or any other
member of the Borrower Affiliated Group shall fail to perform any material
covenant or condition contained in any contract or other agreement between any
member of the Borrower Affiliated Group, which failure has a Material Adverse
Effect;

(i)         any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any such Material Indebtedness or any trustee
or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity;

(j)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Borrower or any other member of the Borrower Affiliated Group
or its debts, or of a substantial part of its assets, under any Debtor Relief
Law or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any other member of the
Borrower Affiliated Group or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered
and continue unstayed and in effect for 60 days;



 

100

 

--------------------------------------------------------------------------------



 



(k)        any Borrower or any other member of the Borrower Affiliated Group
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
other member of the Borrower Affiliated Group or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(l)         any Borrower or any other member of the Borrower Affiliated Group
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(m)       one or more uninsured judgments for the payment of money in an
aggregate amount in excess of $25,000,000 shall be rendered against any Borrower
or any other member of the Borrower Affiliated Group or any combination thereof
and the same shall remain undischarged for a period of 45 consecutive days
during which execution shall not be effectively stayed, or any action shall be
successfully legally taken by a judgment creditor to attach or levy upon any
material assets of any Borrower or any other member of the Borrower Affiliated
Group to enforce any such judgment;

(n)        any challenge by or on behalf of any Borrower to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto;

(o)        any challenge by or on behalf of any other Person to the validity of
any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered adverse to the Agents and the
Lenders.



 

101

 

--------------------------------------------------------------------------------



 



(p)        any Lien purported to be created under any Security Document shall be
asserted by any Borrower or any other member of the Borrower Affiliated Group
not to be a valid and perfected Lien on any Collateral, with the priority
required by the applicable Security Document, except as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents;

(q)        a Change in Control shall occur;

(r)        an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrowers
in an aggregate amount exceeding $25,000,000;

(s)        the occurrence of any uninsured loss to any material portion of the
Collateral;

(t)         the indictment of any Borrower or any other member of the Borrower
Affiliated Group, under any federal, state, municipal, and other civil or
criminal statute, rule, regulation, order, or other requirement having the force
of law where the relief, penalties, or remedies sought or available include the
forfeiture of any assets of any Borrower or any other member of the Borrower
Affiliated Group having a fair market value in excess of $25,000,000;

(u)        the imposition of any stay or other order against any Borrower or any
other member of the Borrower Affiliated Group, the effect of which (i) is to
restrain in any material way the conduct by the Borrower Affiliated Group, taken
as a whole, of their business in the ordinary course and (ii) would have a
Material Adverse Effect; or

(v)        except as otherwise permitted hereunder, the determination by any
Borrower or any other member of the Borrower Affiliated Group, whether by vote
of such Person’s board of directors or otherwise to: suspend the operation of
such Person’s business in the ordinary course, liquidate all or a material
portion of such Person’s assets or store locations, or employ an agent or other
third party to conduct any so-called store closing, store liquidation or
“Going-Out-Of-Business” sales.

then, and in every such event (other than an event with respect to each Borrower
or any other member of the Borrower Affiliated Group described in clause (j) or
(k) of this Section), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Lead Borrower, take either or both of the following
actions, at the same or different times:  (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers; and (iii) require the
Borrowers to furnish cash collateral in an amount equal to 105% of the Letter of
Credit Outstandings, and in case of any event with respect to any Borrower or
any other member of the Borrower Affiliated Group described in clause (j) or (k)
of this Section, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.



 

102

 

--------------------------------------------------------------------------------



 



7.2       Remedies on Default.  In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the maturity of the
Loans shall have been accelerated pursuant hereto, the Administrative Agent may
proceed to protect and enforce its rights and remedies under this Agreement, the
Notes or any of the other Loan Documents by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Agents or the
Lenders. No remedy herein is intended to be exclusive of any other remedy and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.

7.3       Application of Proceeds.  After the occurrence of an Event of Default
and acceleration of the Obligations, all proceeds realized from any Borrower or
on account of any Collateral shall be applied as follows:

FIRST, to payment of that portion of the Obligations (excluding Obligations set
forth in clause (c) of the definition thereof) constituting fees and indemnities
due to the Administrative Agent, the Lenders and the Issuing Bank under the Loan
Documents, and the payment of all reasonable costs and expenses incurred by the
Agents in connection with such collection or sale or otherwise in connection
with this Agreement or any of the Obligations, includ­ing all court costs and
the reasonable fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Agents hereunder or under any other Loan Document on
behalf of any Borrower or Facility Guarantor and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder, under any other Loan Document;



 

103

 

--------------------------------------------------------------------------------



 



SECOND, to the payment of accrued and unpaid interest and principal on the
Swingline Loans;

THIRD, to the payment of accrued and unpaid interest on the Revolving Loans;

FOURTH, pro rata to the payment of outstanding principal on the Revolving Loans;

FIFTH, to the Cash Collateral Account as collateral for Letter of Credit
Outstandings up to 105% thereof;

SIXTH, to the payment of all Obligations of the Borrowers and Facility
Guarantors set forth in clause (c)(i) of the definition of Obligations;

SEVENTH, to the payment of all Obligations of the Borrowers and Facility
Guarantors set forth in clause (c)(ii) of the definition of Obligations; and

EIGHTH, to the Borrowers, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

 

104

 

--------------------------------------------------------------------------------



 

8.         THE AGENTS.

8.1       Administration by Administrative Agent.  Each Lender, the Collateral
Agent and the Issuing Bank hereby irrevocably designate Bank of America as
Administrative Agent under this Agreement and the other Loan Documents.  The
general administration of the Loan Documents shall be by the Administrative
Agent. The Lenders, the Collateral Agent and the Issuing Bank each hereby
irrevocably authorizes the Administrative Agent (i) to enter into the Loan
Documents to which it is a party and (ii) at its discretion, to take or refrain
from taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents and the Notes as are delegated
by the terms hereof or thereof, as appropriate, together with all powers
reasonably incidental thereto. The Administrative Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Administrative
Agent.

8.2       The Collateral Agent.  Each Lender, the Administrative Agent and the
Issuing Bank hereby irrevocably (i) designate Bank of America as Collateral
Agent under this Agreement and the other Loan Documents, (ii) authorize the
Collateral Agent to enter into the Security Documents and the other Loan
Documents to which it is a party and to perform its duties and obligations
thereunder, together with all powers reasonably incidental thereto, and (iii)
agree and consent to all of the provisions of the Security Documents. All
Collateral shall be held or administered by the Collateral Agent (or its
duly-appointed agent) for its benefit and for the ratable benefit of the other
Credit Parties. Any proceeds received by the Collateral Agent from the
foreclosure, sale, lease or other disposition of any of the Collateral and any
other proceeds received pursuant to the terms of the Security Documents or the
other Loan Documents shall be paid over to the Administrative Agent for
application as provided in Sections 2.18, 2.22, or 7.3, as applicable. The
Collateral Agent shall have no duties or responsibilities except as set forth in
this Agreement and the remaining Loan Documents, nor shall it have any fiduciary
relationship with any Lender, and no implied covenants, responsibilities,
duties, obligations, or liabilities shall be read into the Loan Documents or
otherwise exist against the Collateral Agent.

8.3       Agreement of Required Lenders.  Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
only the Required Lenders, action shall be taken by the Agents for and on behalf
or for the benefit of all Lenders upon the direction of the Required Lenders,
and any such action shall be binding on all Lenders. No amendment, modification,
consent, or waiver shall be effective except in accordance with the provisions
of Section 9.2.

Upon the occurrence of an Event of Default, the Agents shall take such action
with respect thereto as may be reasonably directed by the Required Lenders;
provided that unless and until the Agents shall have received such directions,
the Agents may (but shall not be obligated to) take such action as they shall
deem advisable in the best interests of the Lenders. In no event shall the
Agents be required to comply with any such directions to the extent that the
Agents believe that the Agents’ compliance with such directions would be
unlawful.



 

105

 

--------------------------------------------------------------------------------



 



8.4       Liability of Agents.

(a)        Each of the Agents, when acting on behalf of the Lenders and the
Issuing Banks, may execute any of its respective duties under this Agreement by
or through any of its respective officers, agents and employees, and none of the
Agents nor their respective directors, officers, agents or employees shall be
liable to the Lenders or the Issuing Bank or any of them for any action taken or
omitted to be taken in good faith, or be responsible to the Lenders or the
Issuing Bank or to any of them for the consequences of any oversight or error of
judgment, or for any loss, except to the extent of any liability imposed by law
by reason of such Agent’s own gross negligence or willful misconduct. The Agents
and their respective directors, officers, agents and employees shall in no event
be liable to the Lenders or the Issuing Bank or to any of them for any action
taken or omitted to be taken by them pursuant to instructions received by them
from the Required Lenders or in reliance upon the advice of counsel selected by
it. Without limiting the foregoing, none of the Agents, nor any of their
respective directors, officers, employees, or agents (A) shall be responsible to
any Lender or the Issuing Bank for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any recital, statement,
warranty or representation in, this Agreement, any Loan Document or any related
agreement, document or order, or (B) shall be required to ascertain or to make
any inquiry concerning the performance or observance by any Borrower of any of
the terms, conditions, covenants, or agreements of this Agreement or any of the
Loan Documents, or (C) shall be responsible to any Lender or the Issuing Bank
for the state or condition of any properties of the Borrowers or any other
obligor hereunder constituting Collateral for the Obligations of the Borrowers
hereunder, or any information contained in the books or records of the
Borrowers; or (D) shall be responsible to any Lender or the Issuing Bank for the
validity, enforceability, collectibility, effectiveness or genuineness of this
Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (E) shall be responsible to any
Lender or the Issuing Bank for the validity, priority or perfection of any lien
securing or purporting to secure the Obligations or the value or sufficiency of
any of the Collateral.

(b)        The Agents may execute any of their duties under this Agreement or
any other Loan Document by or through their agents or attorneys-in-fact, and
shall be entitled to the advice of counsel concerning all matters pertaining to
their rights and duties hereunder or under the Loan Documents.  The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by them with reasonable care.

 

106

 

--------------------------------------------------------------------------------



 

(c)        None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to the Borrowers on account
of the failure or delay in performance or breach by any Lender (other than by
any Agent in its capacity as a Lender) or the Issuing Bank of any of their
respective obligations under this Agreement or the Notes or any of the Loan
Documents or in connection herewith or therewith.

(d)        The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Borrowers),
independent accountants and other experts selected by the Agents.  The Agents
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless they shall first receive such advice
or concurrence of the Required Lenders as they deem appropriate or they shall
first be indemnified to their satisfaction by the Lenders against any and all
liability and expense which may be incurred by them by reason of the taking or
failing to take any such action.

8.5       Notice of Default.  The Agents shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless the Agents
have actual knowledge of the same or has received notice from a Lender or the
Lead Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Agents obtain such actual knowledge or receives such a notice, the
Agents shall give prompt notice thereof to each of the Lenders.  The Agents
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders.  Unless and until the Agents
shall have received such direction, the Agents may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to any
such Default or Event of Default as they shall deem advisable in the best
interest of the Lenders.

8.6       Lenders’ Credit Decisions.  Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender, and
based on the financial statements prepared by the Borrowers and such other
documents and information as it has deemed appropriate, made its own credit
analysis and investigation into the business, assets, operations, property, and
financial and other condition of the Borrowers and has made its own decision to
enter into this Agreement and the other Loan Documents.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in
determining whether or not conditions precedent to closing any Loan hereunder
have been satisfied and in taking or not taking any action under this Agreement
and the other Loan Documents.

 

107

 

--------------------------------------------------------------------------------



 

8.7       Reimbursement and Indemnification.  Each Lender agrees (i) to
reimburse (x) each Agent for such Lender’s Commitment Percentage of any expenses
and fees incurred by such Agent for the benefit of the Lenders or the Issuing
Bank under this Agreement, the Notes and any of the Loan Documents, including,
without limitation, counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Lenders or the Issuing Bank, and any
other expense incurred in connection with the operations or enforcement thereof
not reimbursed by the Borrowers and (y) each Agent for such Lender’s Commitment
Percentage of any expenses of such Agent incurred for the benefit of the Lenders
or the Issuing Bank that the Borrowers have agreed to reimburse pursuant to
Section 9.3 and has failed to so reimburse and (ii) to indemnify and hold
harmless the Agents and any of their directors, officers, employees, or agents,
on demand, in the amount of such Lender’s Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against it
or any of them in any way relating to or arising out of this Agreement, the
Notes or any of the Loan Documents or any action taken or omitted by it or any
of them under this Agreement, the Notes or any of the Loan Documents to the
extent not reimbursed by the Borrowers (except such as shall result from their
respective gross negligence or willful misconduct).  The provisions of this
Section 8.7 shall survive the repayment of the Obligations and the termination
of the Commitments.

8.8       Rights of Agents.   It is understood and agreed that Bank of America
shall have the same rights and powers hereunder (including the right to give
such instructions) as the other Lenders and may exercise such rights and powers,
as well as its rights and powers under other agreements and instruments to which
it is or may be party, and engage in other transactions with the Borrowers, as
though it were not the Administrative Agent or the Collateral Agent,
respectively, of the Lenders under this Agreement.  Without limiting the
foregoing, the Agents and their Affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Borrowers and their Subsidiaries and
Affiliates as if it were not the Agent hereunder.

8.9       Notice of Transfer.  The Agents may deem and treat a Lender party to
this Agreement as the owner of such Lender’s portion of the Loans for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 9.5(b).

8.10     Successor Agent.  Any Agent may resign at any time by giving five (5)
Business Days’ written notice thereof to the Lenders, the Issuing Bank, the
other Agents and the Lead Borrower. Upon any such resignation of any Agent, the
Required Lenders shall have the right to appoint a successor Agent, which so
long as there is no Default or Event of Default shall be reasonably satisfactory
to the Lead Borrower (whose consent shall not be unreasonably withheld or
delayed). If no successor Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation, the retiring Agent may, on
behalf of the Lenders, the other Agents and the Issuing Bank, appoint a
successor Agent which shall be a Lender or a commercial bank (or affiliate
thereof) organized under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of a least $500,000,000
which, so long as there is no Default or Event of Default, shall be reasonably
satisfactory to the Lead Borrower (whose consent shall not be unreasonably
withheld or delayed). Upon the acceptance of any appointment as Agent by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation hereunder as such Agent,
the provisions of this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was such Agent under this Agreement.



 

108

 

--------------------------------------------------------------------------------



 



8.11     Reports and Financial Statements. 

(a)        Promptly after receipt thereof from the Borrowers, the Administrative
Agent shall remit to each Lender and the Collateral Agent copies of all
financial statements required to be delivered by the Borrowers hereunder, all
commercial finance examinations and appraisals of the Collateral received by the
Administrative Agent and all notices received by the Administrative Agent under
Section 5.2 hereof, and a copy of any Borrowing Base Certificate so received
(collectively, the “Reports”).

(b)        By signing this Agreement, each Lender:

(i)         agrees to furnish the Administrative Agent with a summary of all
Bank Products (including, without limitation, all Hedging Agreements) and Cash
Management Services due from a Borrower or Facility Guarantor or to become due
to such Lender from time to time. In connection with any distributions to be
made hereunder, the Administrative Agent shall be entitled to assume that no
amounts are due from a Borrower or Facility Guarantor to any Lender on account
of any Bank Products or Cash Management Services unless the Administrative Agent
has received written notice thereof from such Lender;

(ii)        expressly agrees and acknowledges that the Administrative Agent
makes no representation or warranty as to the accuracy of the Reports, and shall
not be liable for any information contained in any Report;

(iii)       expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Borrower Affiliated Group and will rely significantly upon the
Borrowers’ books and records, as well as on representations of the Borrowers’
personnel;



 

109

 

--------------------------------------------------------------------------------



 



(iv)       agrees to keep all Reports confidential in accordance with the
provisions of Section 9.17 hereof; and

(v)        without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agents and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrowers, or the indemnifying Lender's participation
in, or the indemnifying Lender's purchase of, a Loan or Loans; and (ii) to pay
and protect, and indemnify, defend, and hold the Agents and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

8.12     Delinquent Lender. 

(a)        If for any reason any Lender shall become a Deteriorating Lender or
shall fail or refuse to abide by its obligations under this Agreement, including
without limitation its obligation to make available to Administrative Agent its
Commitment Percentage of any Revolving Loans, expenses or setoff or purchase its
pro rata share of a participation interest in the Swingline Loans (a “Delinquent
Lender”) and such failure is not cured within one (1) Business Day after receipt
from the Administrative Agent of written notice thereof, then, in addition to
the rights and remedies that may be available to the other Credit Parties, the
Borrowers or any other party at law or in equity, and not at limitation thereof,
(i) such Deteriorating Lender’s or Delinquent Lender’s right to participate in
the administration of, or decision-making rights related to, the Obligations
hereunder, this Agreement or the other Loan Documents shall be suspended during
the pendency of such failure or refusal, and (ii) a Deteriorating Lender or
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrowers, whether on account of outstanding Loans, interest, fees
or otherwise, to the remaining non-Delinquent Lenders for application to, and
reduction of, their proportionate shares of all outstanding Obligations
hereunder until, as a result of application of such assigned payments the
Lenders’ respective Commitment Percentages of all outstanding Obligations
hereunder shall have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency, and (iii) at the option of the Administrative Agent, any amount
payable to such Deteriorating Lender or Delinquent Lender hereunder (whether on
account of principal, interest, fees or otherwise) shall, in lieu of being
distributed to such Deteriorating Lender or Delinquent Lender, be retained by
the Administrative Agent as cash collateral for future funding obligations of
the Deteriorating Lender or Delinquent Lender in respect of any Loan or existing
or future participating interest in any Swingline Loan or Letter of Credit.  The
Delinquent Lender’s decision-making and participation rights and rights to
payments as set forth in clauses (i) and (ii) hereinabove shall be restored only
upon the payment by the Delinquent Lender of its Commitment Percentage of any
Obligations hereunder, any participation obligation, or expenses as to which it
is delinquent, together with interest thereon at Federal Funds Effective Rate
from the date when originally due until the date upon which any such amounts are
actually paid.



 

110

 

--------------------------------------------------------------------------------



 



(b)        The non- Delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Deteriorating
Lender or Delinquent Lender for no cash consideration (pro rata, based on the
respective Commitments of those Lenders electing to exercise such right), of the
Deteriorating Lender’s or Delinquent Lender’s Commitment to fund future Loans. 
Upon any such purchase of the Commitment Percentage of any Deteriorating Lender
or Delinquent Lender, the Deteriorating Lender’s or Delinquent Lender’s share in
future Credit Extensions and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Deteriorating Lender or
Delinquent Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest, including, if so requested, an Assignment
and Acceptance.

(c)        Each Deteriorating Lender and Delinquent Lender shall indemnify the
Administrative Agent and each non- Delinquent Lender from and against any and
all loss, damage or expenses, including but not limited to reasonable attorneys’
fees and funds advanced by the Administrative Agent or by any non-Delinquent
Lender, on account of a Deteriorating Lender’s or Delinquent Lender’s failure to
timely fund its Commitment Percentage of a Loan or to otherwise perform its
obligations under the Loan Documents.

8.13     Syndication Agent and Documentation Agent.  Neither the Syndication
Agent or Documentation Agent, in their capacity as such, shall have any
obligation, responsibility or required performance hereunder and shall not
become liable in any manner to any party hereto.  No party shall have any
obligation or liability, or owe any performance, hereunder, to the Syndication
Agent or Documentation Agent in their capacity as such.

8.14     Agent for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other Applicable Law of the
United States can be perfected only by possession or control.  Should any Lender
(other than the Agents) obtain possession or control of any such Collateral,
such Lender shall notify the Agents thereof, and, promptly upon the Collateral
Agent's request therefor shall deliver such Collateral to the Collateral Agent
or otherwise deal with such Collateral in accordance with the Collateral Agent's
instructions.



 

111

 

--------------------------------------------------------------------------------



 



8.15     Relation Among the Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Agents) authorized to act for, any other Lender.

8.16     Collateral and Guaranty Matters.

The Credit Parties irrevocably authorize the Agents, at their option and in
their discretion,

(a)        to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Commitments
and (A) payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted) and (B)(x) the
expiration or termination of all Letters of Credit, or (y) the deposit of cash
collateral with the Administrative Agent in an amount equal to 105% of the
Letter of Credit Outstandings, (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing by the applicable
Lenders in accordance with Section 9.2;

(b)        to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.2(d); and

(c)        to release any Facility Guarantor from its obligations under the
Facility Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by any Agent at any time, the applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Facility Guarantor from
its obligations under the Facility Guaranty pursuant to this Section 8.16.  In
each case as specified in this Section 8.16, the Agents will, at the Borrowers’
expense, execute and deliver to the applicable Borrower or Facility Guarantor
such documents as such party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Facility Guarantor from its obligations under the Facility
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 8.16.



 

112

 

--------------------------------------------------------------------------------



 



9.         MISCELLANEOUS.

9.1       Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a)        if to any Borrower, to it at GameStop Corp., 625 Westport Parkway,
Grapevine, Texas 76051, Attention: Robert Lloyd, Chief Financial Officer
(Telecopy  No. (817) 424-2820) and at GameStop Corp., 600 Willowbrook Lane,
Suite 622, West Chester, Pennsylvania 19382, Attention: Daniel Kaufman, Senior
Vice President and General Counsel (Telecopy  No. (484) 991-1944), with a copy
to Bryan Cave LLP, 1290 Avenue of the Americas, New York, New York 10104,
Attention: Jay Dorman, Esquire (Telecopy No. (212) 541-1418;

(b)        if to the Administrative Agent or the Collateral Agent, to Bank of
America, N.A., 100 Federal Street, Boston, Massachusetts 02110, Attention of
Stephen Garvin (Telecopy No. (617) 434-6685), with a copy to Riemer & Braunstein
LLP, Three Center Plaza, Boston, Massachusetts 02108, Attention: David S.
Berman, Esquire (Telecopy No. (617) 880-3456);

(c)        if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages hereto or on any Assignment and Acceptance for such
Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

9.2       Waivers; Amendments.

(a)        No failure or delay by the Agents, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Agents, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.



 

113

 

--------------------------------------------------------------------------------



 



(b)        Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document
(other than any Loan Document under clause (i) or (ii) of the definition
thereof), pursuant to an agreement or agreements in writing entered into by the
Agents and the Borrowers that are parties thereto, in each case with the consent
of the Required Lenders, provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender or the Total
Commitments (except as provided in Section 2.29) without the consent of each
Lender affected thereby, (ii) reduce the principal amount of any Loan or L/C
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or
L/C Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, without the written
consent of each Lender affected thereby, or postpone the scheduled date of
expiration of the Commitments or the Maturity Date, without the written consent
of all Lenders affected thereby; (iv) change Sections 2.18, 2.21, 2.22 or 7.3,
without the written consent of each Lender, (v) change any of the provisions of
this Section 9.2 or the definition of the term “Required Lenders”,
“Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender, (vi) release any Borrower owning
Inventory or the proceeds thereof from its obligations under any Loan Document,
or limit its liability in respect of such Loan Document, without the written
consent of each Lender, (vii) except for sales described in Section 6.5 or as
permitted in the Security Documents, release any material portion of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender, (viii) increase any advance rate percentage set forth in the
definition of “Borrowing Base” without the written consent of each Lender; or
otherwise change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written Consent of the
Supermajority Lenders, provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves in its Permitted Discretion, (ix) change the definition of “Permitted
Overadvance”, without the written consent of each Lender, (x) subordinate the
Obligations hereunder, or the Liens granted hereunder or under the other Loan
Documents, to any other Indebtedness or Lien, as the case may be without the
prior written consent of each Lender, and provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Agents or the Issuing Bank or Swingline Lender without the prior written consent
of the Agents or the Issuing Bank, as the case may be.



 

114

 

--------------------------------------------------------------------------------



 



(c)        Notwithstanding anything to the contrary contained in this Section
9.2, in the event that the Borrowers request that this Agreement or any other
Loan Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to Section 9.2(b) and such amendment is approved
by the Required Lenders, but not by the requisite percentage of the Lenders, the
Borrowers, and the Required Lenders shall be permitted to amend this Agreement
without the consent of the Lender or Lenders which did not agree to the
modification or amendment requested by the Borrowers (such Lender or Lenders,
collectively the “Minority Lenders”) to provide for (w) the termination of the
Commitment of each of the Minority Lenders, (x) the addition to this Agreement
of one or more Eligible Assignees, or an increase in the Commitment of one or
more of the Required Lenders, so that the aggregate Commitments after giving
effect to such amendment shall be in the same amount as the aggregate
Commitments immediately before giving effect to such amendment, (y) if any Loans
are outstanding at the time of such amendment, the making of such additional
Loans by such new or increasing Lender or Lenders, as the case may be, as may be
necessary to repay in full the outstanding Loans (including principal, interest,
and fees) of the Minority Lenders immediately before giving effect to such
amendment and (z) such other modifications to this Agreement or the Loan
Documents as may be appropriate and incidental to the foregoing.

(d)        No notice to or demand on any Borrower shall entitle any Borrower to
any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement shall be effective against the Borrowers unless
signed by the Borrowers.

9.3       Expenses; Indemnity; Damage Waiver.

(a)        Except as otherwise limited herein, the Borrowers shall jointly and
severally pay (i) all reasonable out-of-pocket expenses incurred by the Agents
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Agents, outside consultants for the Agents, appraisers, and for
commercial finance examinations, in connection with the arrangement of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all reasonable
out-of-pocket expenses incurred by the Agents, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel and any
outside consultants for the Agents, the Issuing Bank or any Lender, for
appraisers, commercial finance examinations, and environmental site assessments,
in connection with the enforcement or protection of its rights in connection
with the Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Lenders who are not the Agents or the Issuing Bank shall be entitled to
reimbursement for no more than one counsel representing all such Lenders (absent
a conflict of interest in which case the Lenders may engage and be reimbursed
for additional counsel).



 

115

 

--------------------------------------------------------------------------------



 



(b)        The Borrowers shall jointly and severally indemnify the Agents, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated by
the Loan Documents or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Borrower or any other member of the Borrower Affiliated
Group, or any Environmental Liability related in any way to Borrower or any
other member of the Borrower Affiliated Group, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or any Affiliate of such Indemnitee (or of
any officer, director, employee, advisor or agent of such Indemnitee or any such
Indemnitee’s Affiliates).  In connection with any indemnified claim hereunder,
the Indemnitee shall be entitled to select its own counsel and the Borrowers
shall promptly pay the reasonable fees and expenses of such counsel.



 

116

 

--------------------------------------------------------------------------------



 



(c)        To the extent that any Borrower fails to pay any amount required to
be paid by it to the Agents or the Issuing Bank under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Agents or the Issuing
Bank, as the case may be, such Lender’s Commitment Percentage of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agents or the Issuing Bank.

(d)        To the extent permitted by Applicable Law, no party hereto shall
assert, and each party hereby waives, any claim against any Borrower or
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated by the Loan
Documents, any Loan or Letter of Credit or the use of the proceeds thereof.

(e)        All amounts due under this Section shall be payable promptly after
written demand therefor.

9.4       Designation of Lead Borrower as Borrowers’ Agent.

(a)        Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Borrower's agent to obtain Loans and Letters of Credit
hereunder, the proceeds of which shall be available to each Borrower for those
uses as those set forth herein. As the disclosed principal for its agent, each
Borrower shall be obligated to the Agents and each Lender on account of Loans so
made and Letters of Credit so issued hereunder as if made directly by the
Lenders to that Borrower, notwithstanding the manner by which such Loans and
Letters of Credit are recorded on the books and records of the Lead Borrower and
of any Borrower.

(b)        Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes, guarantees, and agrees to discharge all Obligations of
all other Borrowers as if the Borrower so assuming and guarantying were each
other Borrower.

 

117

 

--------------------------------------------------------------------------------



 

(c)        The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a "Borrower") on whose behalf the Lead Borrower has requested a Loan.
The Lead Borrower shall cause the transfer of the proceeds of each Loan to the
(those) Borrower(s) on whose behalf such Loan was obtained. Neither the Agents
nor any Lender shall have any obligation to see to the application of such
proceeds.

(d)        Each of the Borrowers shall remain jointly and severally liable to
the Agents and the Lenders for the payment and performance of all Obligations
(which payment and performance shall continue to be secured by all Collateral
granted by each of the Borrowers) notwithstanding any determination by the
Administrative Agent to cease making Loans or causing Letters of Credit to be
issued to or for the benefit of any Borrower.

(e)        The authority of the Lead Borrower to request Loans on behalf of, and
to bind, the Borrowers, shall continue unless and until the Administrative Agent
acts as provided in subparagraph (c), above, or the Administrative Agent
actually receives

(i)         written notice of: (i) the termination of such authority, and (ii)
the subsequent appointment of a successor Lead Borrower, which notice is signed
by the respective Presidents of each Borrower (other than the President of the
Lead Borrower being replaced) then eligible for borrowing under this Agreement;
and

(ii)        written notice from such successive Lead Borrower (i) accepting such
appointment; (ii) acknowledging that such removal and appointment has been
effected by the respective Presidents of such Borrowers eligible for borrowing
under this Agreement; and (iii) acknowledging that from and after the date of
such appointment, the newly appointed Lead Borrower shall be bound by the terms
hereof, and that as used herein, the term "Lead Borrower" shall mean and include
the newly appointed Lead Borrower.

9.5       Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any such attempted assignment or transfer without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.



 

118

 

--------------------------------------------------------------------------------



 



(b)        Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), provided that
(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, each of the Lead Borrower (but only if no Event of Default
then exists), the Agents and the Issuing Bank must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10,000,000 unless
the Administrative Agent otherwise consents, (iii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with,
unless waived by the Administrative Agent, a processing and recordation fee of
$3,500.  Subject to acceptance and recording thereof pursuant to paragraph (d)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 9.3). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (e) of this Section.

(c)        The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Boston, Massachusetts a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Lead Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.



 

119

 

--------------------------------------------------------------------------------



 



(d)        Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Eligible Assignee, the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(e)        Any Lender may, without the consent of the Borrowers, the Agents, and
the Issuing Bank, sell participations to one or more banks or other entities,
other than Borrower or Facility Guarantor or any member of the Borrower
Affiliated Group (a “Participant”), in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it), provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Agents, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation in
the Commitments, the Loans and the Letters of Credit Outstandings shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.2(b) that
affects such Participant. Subject to paragraph (f) of this Section and Section
2.28, the Borrowers agree that each Participant shall be entitled to the
benefits (and subject to the obligations) of Sections 2.23, 2.25, and 2.26 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.9 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.25(c) as though it were a Lender.

(f)         A Participant shall not be entitled to receive any greater payment
under Section 2.23 or 2.26 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.26 unless
(i) the Lead Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.26(e) as though it were a Lender and (ii) such Participant is eligible
for exemption from the withholding tax referred to therein, following compliance
with Section 2.26(e).



 

120

 

--------------------------------------------------------------------------------



 



(g)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(h)        Notwithstanding any provision to the contrary, any Lender (an
“Assigning Lender”) may assign to one or more special purpose funding vehicles
(each, an “SPV”) all or any portion of its funded Loans (without the
corresponding Commitment), without the consent of any Person or the payment of a
fee, by execution of a written assignment agreement in a form agreed to by such
Assigning Lender and such SPV, and may grant any such SPV the option, in such
SPV’s sole discretion, to provide the Borrowers all or any part of any Loans
that such Assigning Lender would otherwise be obligated to make pursuant to this
Agreement.  Such SPVs shall have all the rights which a Lender making or holding
such Loans would have under this Agreement, but no obligations.  The Assigning
Lender shall remain liable for all its original obligations under this
Agreement, including its Commitment (although the unused portion thereof shall
be reduced by the principal amount of any Loans held by an SPV). 
Notwithstanding such assignment, the Agent and Borrower may deliver notices to
the Assigning Lender (as agent for the SPV) and not separately to the SPV unless
the Agent and Borrower are requested in writing by the SPV (or its agent) to
deliver such notices separately to it.   The Borrowers shall, at the request of
any Assigning Lender, execute and deliver to such Person as such Assigning
Lender may designate, a Note in the amount of such Assigning Lender's original
Note to evidence the Loans of such Assigning Lender and related SPV.

9.6       Survival.  All covenants, agreements, representations and warranties
made by the Borrowers in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.23, 2.26, and 9.3 and
Section 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate under the circumstances to protect the Credit Parties against (x)
loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to bank products or cash management services, and (z) any
Obligations that may thereafter arise under Section 9.3 hereof.



 

121

 

--------------------------------------------------------------------------------



 



9.7       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Agents and the Lenders and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, pdf or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

9.8       Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.9       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrowers against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured and regardless of the adequacy of the
Collateral. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender
may have.



 

122

 

--------------------------------------------------------------------------------



 



9.10     Governing Law; Jurisdiction; Consent to Service of Process.

(a)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b)        The Borrowers agree that any suit for the enforcement of this
Agreement or any other Loan Document may be brought in any court of the State of
New York sitting in the Borough of Manhattan or any federal court sitting
therein as the Administrative Agent may elect in its sole discretion and consent
to the non-exclusive jurisdiction of such courts.  The Borrowers hereby waive
any objection which they may now or hereafter have to the venue of any such suit
or any such court or that such suit is brought in an inconvenient forum. The
Borrowers agree that any action commenced by any Borrower asserting any claim or
counterclaim arising under or in connection with this Agreement or any other
Loan Document shall be brought solely in a court of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consent to the
exclusive jurisdiction of such courts with respect to any such action.

(c)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

9.11     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

123

 

--------------------------------------------------------------------------------



 

9.12     Headings.  Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

9.13     Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

9.14     Additional Waivers.

(a)        The Obligations are joint and several obligations of each Borrower. 
To the fullest extent permitted by Applicable Law, the obligations of Borrower
hereunder shall not be affected by (i) the failure of any Agent or any other
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Borrower under the provisions of this Agreement, any
other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement, any other Loan Document, or any other agreement, with respect to any
other Borrower of the Obligations under this Agreement, or (iii) the failure to
perfect any security interest in, or the release of, any of the security held by
or on behalf of the Collateral Agent or any other Credit Party.

(b)        The obligations of each Borrower hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the payment in full in cash of the Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Borrower hereunder shall
not be discharged or impaired or otherwise affected by the failure of any Agent
or any other Credit Party to assert any claim or demand or to enforce any remedy
under this Agreement, any other Loan Document or any other agreement, by any
waiver or modification of any provision of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Borrower or that would otherwise operate as a discharge of any
Borrower as a matter of law or equity (other than the payment in full in cash of
all the Obligations).



 

124

 

--------------------------------------------------------------------------------



 



(c)        To the fullest extent permitted by Applicable Law, each Borrower
waives any defense based on or arising out of any defense of any other Borrower
or the unenforceability of the Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of any other Borrower, other
than the payment in full in cash of all the Obligations. The Collateral Agent
and the other Credit Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Obligations, make any other accommodation with any other
Borrower, or exercise any other right or remedy available to them against any
other Borrower, without affecting or impairing in any way the liability of any
Borrower hereunder except to the extent that all the Obligations have been paid
in full in cash. Pursuant to Applicable Law, each Borrower waives any defense
arising out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Borrower against any other
Borrower, as the case may be, or any security.

(d)        Each Borrower is obligated to repay the Obligations as joint and
several obligors under this Agreement.  Upon payment by any Borrower of any
Obligations, all rights of such Borrower against any other Borrower arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Obligations and the
termination of all Commitments to any Borrower under any Loan Document.    In
addition, any indebtedness of any Borrower now or hereafter held by any Borrower
is hereby subordinated in right of payment to the prior payment in full of the
Obligations.  Until the Obligations are paid in full, none of the Borrowers will
demand, sue for, or otherwise attempt to collect any such indebtedness.  If any
amount shall erroneously be paid to any Borrower on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Borrower, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement and the other Loan
Documents.  To the extent that any Borrower shall, under this Agreement as a
joint and several obligor, repay any of the Obligations constituting Revolving
Loans made to another Borrower hereunder (an “Accommodation Payment”), then the
Borrower making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Borrowers in an
amount equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers.  As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.



 

125

 

--------------------------------------------------------------------------------



 



9.15     Patriot Act.  Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the "Act"), it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of each Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Act.  Each Borrower is
in compliance, in all material respects, with the Patriot Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

9.16     Foreign Asset Control Regulations.

Neither of the advance of the Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the "Trading With the Enemy Act") or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the "Foreign Assets Control Regulations") or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the "Executive Order") and (b) the Act.  Furthermore, none of the
Borrowers or their Affiliates (a) is or will become a "blocked person" as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such "blocked person" or in
any manner violative of any such order.

 

126

 

--------------------------------------------------------------------------------



 

9.17     Confidentiality.  Each of the Lenders agrees that it will use its best
efforts not to disclose without the prior consent of the Borrowers (other than
to its employees, auditors, counsel or other professional advisors, to
Affiliates or to another Lender if the Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, which party shall be informed of the confidential nature
thereof) any information with respect to any Borrower which is furnished
pursuant to this Agreement provided that any Lender may disclose any such
information (a) as has become generally available to the public, (b) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in response to any summons or subpoena or in connection with any litigation,
provided that if the Lender is able to do so prior to complying with the summons
or subpoena, such Lender shall provide the Borrowers with prompt notice of such
requested disclosure so that the Borrowers may seek a protective order or other
appropriate remedy (nothing contained herein however shall result in such
Lender’s non-compliance with Applicable Law), (d) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (e) in connection
with the enforcement of remedies under this Agreement and the other Loan
Documents, and (f) to any prospective transferee in connection with any
contemplated transfer of any of the Loans or Notes or any interest therein by
such Lender provided that such prospective transferee agrees to be bound by the
provisions of this Section. The Borrowers hereby agree that the failure of a
Lender to comply with the provisions of this Section 9.17 shall not relieve the
Borrowers of any of their obligations to such Lender under this Agreement and
the other Loan Documents.  Notwithstanding the foregoing, each Borrower consents
to the publication by Administrative Agent of advertising material relating to
the financing transactions contemplated by this Agreement using any Borrower’s
or Facility Guarantor’s name, product photographs, logo or trademark.  The
Administrative Agent shall provide a draft reasonably in advance of any
advertising material to the Lead Borrower for review and comment prior to the
publication thereof.  The Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

9.18     No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the
Borrowers each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrowers and the Facility Guarantors, on the one hand, and the
Credit Parties, on the other hand, and each of the Borrowers and the Facility
Guarantors is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Borrowers and the
Facility Guarantors or any of their respective Affiliates, stockholders,
creditors or employees or any other Person; (iii) none of the Credit Parties has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrowers and the Facility Guarantors with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Borrower or Facility Guarantor or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Borrower or Facility Guarantor or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and the Facility
Guarantors and their respective Affiliates, and none of the Credit Parties has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Credit Parties have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and each of
the Borrowers and the Facility Guarantors has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of the Borrowers hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against each of the Credit
Parties with respect to any breach or alleged breach of agency or fiduciary
duty.



 

127

 

--------------------------------------------------------------------------------



 



9.19     Existing Credit Agreement Amended and Restated.

Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety and (b) the rights and obligations of the parties
under the Existing Credit Agreement shall be subsumed within, and be governed
by, this Agreement; provided, however, that the Borrowers hereby agree that (i)
the Letter of Credit Outstandings under, and as defined in, the Existing Credit
Agreement on the Effective Date shall be Letter of Credit Outstandings
hereunder, and (ii) all Obligations of the Borrowers and Guarantors under, and
as defined in, the Existing Credit Agreement shall remain outstanding, shall
constitute continuing Obligations secured by the Collateral, and this Agreement
shall not be deemed to evidence or result in a novation or repayment and
reborrowing of such obligations and other liabilities.

 

[balance of page left intentionally blank; signature pages follow]

 

 

128

 

--------------------------------------------------------------------------------



 

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as a sealed instrument
as of the day and year first above written.

 

 

 

 

GAMESTOP CORP.

GAMESTOP, INC.

SUNRISE PUBLICATIONS, INC.

ELECTRONICS BOUTIQUE HOLDINGS

CORP.

ELBO INC.

EB INTERNATIONAL HOLDINGS, INC.

GAMESTOP TEXAS LTD.

as Borrowers

 

 

 

 

By:

/s/ Robert A. Lloyd

 

Name:

Robert A. Lloyd

 

Title:

EVP & CFO

 

 

 

KONGREGATE INC., as a Borrower

 

 

 

 

By:

/s/ J. Paul Raines

 

Name:

J. Paul Raines

 

Title:

CEO

 

 

 

MARKETING CONTROL SERVICES,

INC., as a Borrower

 

 

 

 

By:

/s/ Kevin Weimerskirch

 

Name:

Kevin Weimerskirch

 

Title:

President & Sec

 

 

 

SOCOM LLC, as a Borrower

 

 

 

 

By:

/s/ Mark Summey

 

Name:

Mark Summey

 

Title:

President

 

 

 

--------------------------------------------------------------------------------



 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent, as Collateral
Agent, as Issuing Bank, and as Lender

 

 

 

 

By:

/s/ Stephen Garvin

 

Name:

Stephen Garvin

 

Title:

Managing Director

 

Address: 100 Federal Street, 9th Floor
                Boston, Massachusetts 02110
Attn: Mr. Stephen Garvin

Telephone: (617) 434-9399
Telecopy: (617) 434-6685

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

By:

/s/ Mike Mendenhall

 

Name:

Mike Mendenhall

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

HSBC BANK USA NA, as a Lender

 

 

 

 

By:

/s/ John N. McDevitt

 

Name:

John N. McDevitt

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------



 

 

JP MORGAN CHASE BANK, N.A., as a

Lender

 

 

 

 

By:

/s/ Andrew Ray

 

Name:

Andrew Ray

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------



 

 

REGIONS BANK, as a Lender

 

 

 

 

By:

/s/ George Louis McKinley

 

Name:

George Louis McKinley

 

Title:

Attorney in Fact

 

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

 

 

 

By:

/s/ Lynn Gosselin

 

Name:

Lynn Gosselin

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Robert C. Chakasign

 

Name:

Robert C. Chakasign

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender

 

 

 

 

By:

/s/ Craig Winslow

 

Name:

Craig Winslow

 

Title:

Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULES TO

AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




SCHEDULE 1.1

LENDERS AND COMMITMENTS

Lender     Commitment Amount   Bank of America, N.A. $ 85,000,000   Wells Fargo
Bank, National Association $ 65,000,000   Regions Bank $ 55,000,000   U.S. Bank
National Association $ 55,000,000   JPMorgan Chase Bank, N.A. $ 45,000,000  
Fifth Third Bank $ 45,000,000   HSBC Business Credit Inc. $ 35,000,000   General
Electric Capital Corporation $ 15,000,000   TOTAL: $ 400,000,000  


--------------------------------------------------------------------------------




SCHEDULE 2.21(b)

CREDIT CARD ARRANGEMENTS

     The Borrowers accept the following credit cards as well as most debit
cards: Visa, MasterCard, American Express, Discover, AAEFES Star Card,
University of Central Florida Card, Florida International University Panther
Card, ATM and debit cards pursuant to the following agreements:

1)      American Express Card Acceptance Agreement dated April 25, 2005 between
GameStop, Inc. and American Express Travel Related Services Company, Inc. 2)   
  Merchant Services Agreement dated May 1, 2006 between GameStop, Inc. and
Discover Financial Services, Inc. 3)      Bank Card Merchant Agreement dated
December 18, 2007 between GameStop, Inc. and Firth Third Processing Solutions.
4)      Lease Agreements dated circa August 2008 between SOCOM LLC and AAFES.
5)      Merchant Agreement dated November 17, 2008 between Kongregate, Inc. and
Braintree Payment Solutions, Inc. 6)      Agreement dated September 21, 2010
between GameStop, Inc. and the University of Central Florida 7)      Agreement
dated October 15, 2010 between GameStop, Inc. and Florida International
University.

All settlement proceeds are delivered daily by wire, ACH or check to the one of
the following operating accounts:

Entity Bank Account Number GameStop, Inc. Bank of America, NA 004882253194 SOCOM
LLC Bank of America, NA 586004802168 Kongregate, Inc. Bank of America, NA
269669654


Merchant processors are authorized to debit or credit process and/or bank
accounts for fees and chargebacks pursuant to their respective merchant
agreements.

--------------------------------------------------------------------------------




SCHEDULE 2.21(c)

BLOCKED ACCOUNT BANKS

Bank of America, N.A.

1.      Account Number xxxxxx6523 2.      Account Number xxxxxx2168

--------------------------------------------------------------------------------




SCHEDULE 3.5(b)(i)

TITLE TO PROPERTIES; REAL ESTATE OWNED

List and Address of Owned Real Estate plus holder of any mortgage

1) Owner: GameStop Texas Ltd. Corporate Offices and Distribution Center 625 &
633 Westport Pkwy Grapevine, Tarrant County, TX 76051

There is no mortgage holder on these properties

2) Owner: GameStop Texas Ltd. Refurbishment Operations Center 2200 William D.
Tate Ave. Grapevine, Tarrant County, TX 76051

There is no mortgage on this property

3) Owner: Electronics Boutique Australia Pty. Ltd. Offices and Distribution
Center 59 Bancroft Rd.

Pikenba, Brisbane, Clayfield, QLD 4008 AUSTRALIA

There is no mortgage holder on this property

4) Owner: Electronics Boutique Australia Pty. Ltd. Undeveloped land (future
headquarters and distribution center) Backhouse Place Eagle Farm, QLD 4009
AUSTRALIA

5) Owner: Electronics Boutique International Canada Inc. Offices and
Distribution Center 8995 Airport Rd.

Brampton, Peel County, ON L6T 5T2 CANADA

There is no mortgage holder on this property

--------------------------------------------------------------------------------




6) Owner: GameStop Deutschland GmbH Offices and Distribution Center
Fraunhoferstr. 84 87700 Memmingen Schwabia GERMANY

There is no mortgage holder on this property

7) Owner: GameStop Italy Srl Offices and Distribution Center Via Dei Lavoratori
6 20090 Buccinasco Milano ITALY

There is no mortgage holder on this property

8) Owner: GameStop Sweden AB Offices and Distribution Center Hammarvagen 5 232
37 Arlov, Scania SWEDEN

There is no mortgage holder on this property

9) Owner: Micromania France SAS Undeveloped real estate (marketed for sale)
Number 27, Section AB

Biot FRANCE

There is no mortgage holder on this property

--------------------------------------------------------------------------------




Store Number Location Name

318      Dimond Center

1703 Anchorage 5th Avenue Mall 1833 Bentley Mall 3219 Fairbanks Center 6139
Tikahtnu Commons 6140 Cottonwood Creek Place 6803 Elmendorf AFB 5769 Walmart
Shopping Center


102      Bel Air Mall 103      Riverchase Galleria 256      University Mall 324 
    Regency Square Mall

1208 Eastdale Mall 1311 Madison Square Mall 1584 Colonial Promenade 1595
Trussville S/C 1597 Vestavia Hills City Center 2589 Pell City Station S/C
-Walmart 2608 Selma Plaza 2668 Premiere Place Shopping Center 2771 Super
Wal-mart Boaz 2792 Cherokee Crossing / Cullman SWM 2952 Huntsville Commons 2989
Attalla Plaza 3018 Westside Pavilion 3030 Hartselle Plaza 3032 Merchant's Cove
3051 Airport Blvd 3052 Leed's S/C 3065 Troy Plaza 3101 Schillinger SWM 3150
Eastern Blvd 3177 Wetumpka S/C 3379 Peach Orchard Pavillion fka Jasper SWM 3382
Demopolis SWM 3431 Roebuck-see 7021 3506 Enterprise Plaza 3534 Five Points West
Shopping Center 3654 Midtown S/C 3693 Shops @ Eastwood 3847 Oxford Exchange 3858
Dothan Pavillion 3867 South Dothan WMSC 3896 Pelican Place at Craft Farms 3915
WMSC Athens aka French Farms Pavilion 3917 Colonial Promenade Tannehill 3945
Midtown Village 3967 Wildwood Centre 4115 University Village - Colonial 4268
BROOKWOOD VILLAGE   4351 QUINTARD MALL 4403 WIREGRASS COMMONS 4750 Shops of
Schillinger   4814 Oliver Creek Crossing 4846 Shoppes at East Chase, The 4850
Jubilee Square   4900 Valley Bend at Jones Farm 5059 River Ridge 5120 Mobile
Festival Center 5138 Colonial Promenade at Trussville II 5277 Tiger Town 5331
Coosa Town Center 5359 Decatur Commons 5375 Edgemont Town Center 5512 Florence
Center 5601 Colonial Promenade Alabaster 5618 Patton Creek 5722 Wal-Mart Plaza
5723 English Village 5726 Gateway Commons 5745 Redstone Ridge 5767 Saraland
Shopping Center 5768 Rangeline Plaza


        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)             Location
Location Location Lease Init Current Term Current Term Location Type   Location
Address1   Location Address2   Location City State Country Zip Code Area Start
Date End Date Description   800 East Dimond Boulevard       Anchorage AK USA
99515 1485 9/1/2004 8/31/2014 Mall   320 West 5th Avenue, Suite 172      
Anchorage AK USA 99501 1215 2/1/2007 1/31/2014 Strip   32 College Road  
Building M Space 12   Fairbanks AK USA 99701 1287 10/1/2008 1/31/2016 Mall   419
Merhar Avenue   Suite A   Fairbanks AK USA 99701 1875 1/1/2011 1/31/2011 Strip  
1118 N. Muldoon Road Suite 165       Anchorage AK USA 99504 1300 8/12/2008
4/30/2014 Strip   1867 E George Parks Way   Parks Hwy. & Wasilla Hwy.   Wasilla
AK USA 99654 1300 2/27/2008 1/31/2014 Strip   8535 Wewalk Dr.       Elmendorf
AFB AK USA 99506 1080 10/4/2010 10/3/2012 Strip   7941 Moffett Rd       Semmes
AL USA 36575 1508 3/6/2006 3/31/2011 Strip   3207 Bel Air Mall   Suite C-3  
Mobile AL USA 36606 1200 1/1/2011 1/31/2011 Mall   201 Riverchase Galleria      
Birmingham AL USA 35244 1526 2/1/2010 1/31/2013 Mall   1701 McFarland Blvd East
#126   Space #B-5   Tuscaloosa AL USA 35405 1528 8/1/2006 7/31/2011 Mall   301
Cox Creek Boulevard       Florence AL USA 35630 1346 6/1/2011 5/31/2012 Mall  
1068 Eastdale Mall       Montgomery AL USA 36117 1368 2/1/2000 1/31/2011 Mall  
5901 University Drive       Huntsville AL USA 35806 923 2/1/2010 1/31/2013 Mall
  2798 John Hawkins Prkway, # 120       Hoover AL USA 35244 1600 11/1/2010
10/31/2012 Strip   5964 Chalkville Mountain Road       Birmingham AL USA 35235
2800 2/1/2009 1/31/2014 Strip   790 Montgomery Hwy Ste. 106       Vestavia Hills
AL USA 35216 1860 2/1/2008 1/31/2011 Strip   41 Vaughn Lane       Pell City AL
USA 35128 1400 10/1/2008 9/30/2013 Strip   2414 Kimble Road   Suite J   Selma AL
USA 36701 1800 2/1/2009 1/31/2014 Strip   1961 Cobbs Ford Road       Prattville
AL USA 36066 2100 2/1/2010 1/31/2012 Strip   2200 Hwy 431   Ste F   Boaz AL USA
35957 1600 4/1/2009 3/31/2014 Strip   1850 Cherokee Avenue SW   Suite A  
Cullman AL USA 35055 1581 2/1/2010 1/31/2015 Strip   North Memorial Pkwy @
Sparkman Drive   @ Sparkman Drive   Huntsville AL USA   1600 2/2/2006 1/31/2011
Strip   977 Gilbert Ferry Rd., SE       Attalla AL USA 35954 1600 2/1/2011
1/31/2013 Strip   6275 University Drive NW # 28 A Huntsville AL USA 35806 1800
1/1/2010 1/31/2012 Strip   1199 Hwy 31 NW       Hartselle AL USA 35640 1600
2/1/2010 1/31/2013 Strip   2108 South McKenzie Street   Suite Unit #5   Foley AL
USA 36536 1365 1/12/2006 1/31/2011 Strip   3691 Airport Boulevard   Suite 110  
Mobile AL USA 36608 1960 2/1/2010 1/31/2011 Strip   8525 Whitefield Avenue NE  
Suite 115   Leeds AL USA 35094 1750 1/1/2010 12/31/2011 Strip   1416 Highway 231
South       Troy AL USA 36081 1400 2/1/2010 1/31/2013 Strip   685-A Shillinger
Road South   Unit A   Mobile AL USA 36608 1200 2/1/2010 1/31/2012 Strip   3889
East South Blvd.       Montgomery AL USA 36116 2500 2/1/2011 1/31/2013 Strip  
4638 Highway 231       Wetumpka AL USA 36092 2000 11/9/2006 1/31/2012 Strip  
1705 Highway 78 E   Suite 1100   Jasper AL USA 35501 2400 12/1/2010 11/30/2013
Strip   969 Hwy 80 West Suite A       Demopolis AL USA 36732 1400 4/1/2010
3/31/2011 Strip   9256 Parkway East, Suite C       Birmingham AL USA 35206 1500
7/22/2005 1/31/2016 Strip   600 Boll Weevil Circle       Enterprise AL USA 36330
2550 10/21/2005 1/31/2011 Strip   2239 Bessemer Road   Suite 14   Birmingham AL
USA 35208 2150 10/14/2005 1/31/2011 Strip   921 Ann St       Montgomery AL USA
36107 1500 10/13/2006 1/31/2012 Strip   1632 Montclair Blvd Shop A -8  
Birmingham AL USA 35210 2030 12/31/2007 1/31/2013 Strip   254 Oxford Exchange
Boulevard       Oxford AL USA 36203 1600 1/24/2007 1/31/2013 Strip   4521
Montgomery Hwy   Suite 2   Dothan AL USA   1500 9/20/2007 9/30/2012 Strip   3255
South Oates Street       Dothan AL USA 36301 1200 4/26/2007 4/30/2012 Strip  
Hwy 59 & Co. Rd. 4       Gulf Shores AL USA   1294 5/29/2007 5/31/2012 Strip  
229 French Farm Blvd, Unit M       Athens AL USA   1500 7/19/2007 7/31/2012
Strip   4933 Promenade Pkwy Ste 147       McCalla AL USA 35022 1600 5/15/2008
7/31/2013 Strip   1800 McFarland Blvd East   Space 222   Tuscaloosa AL USA 35405
1816 11/1/2007 10/31/2012 Strip   223 Lakeshore Parkway   Suite 103   Birmingham
AL USA 35209 1376 3/7/2008 3/31/2013 Strip   1627-28A OPELIKA ROAD Unit 28A    
  AUBURN AL USA 36830 862 8/1/2010 7/31/2012 Mall   765 BROOKWOOD VILLAGE Unit
205A       BIRMINGHAM AL USA 35209 1008 11/2/2001 11/30/2011 Mall     700
QUINTARD DRIVE SPACE 41 Unit 41       OXFORD AL USA 36203 1284 12/1/2010
1/31/2012 Mall   900 COMMON DRIVE Unit 37       DOTHAN AL USA 36303 1011
4/1/2009 1/31/2011 Mall   740 Schillinger Road Unit B-3       Mobile AL USA
36695 1200 3/1/2008 2/28/2013 Strip   NWC Atlanta Hwy & McLemore Road Unit      
                  Store #18       Montgomery AL USA 36117 1400 10/1/2007
9/30/2012 Strip   7040 Eastchase Parkway       Montgomery AL USA 36117 1515
2/1/2008 1/31/2013 Strip   6880 US Highway 90 Unit #6       Daphne AL USA 36526
1400 2/1/2008 1/31/2011 Strip     2750 Carl T. Jones Road SE Unit Suite 815    
  Huntsville AL USA 35802 1600 5/1/2008 4/30/2013 Strip   4616 Highway 280 Unit
      Birmingham AL USA 35242 1450 11/1/2008 10/31/2013 Strip   Airport Blvd &
Montimar Drive Unit 100 G       Mobile AL USA 36608 1500 3/1/2009 2/28/2014
Strip   5870 Trussville Crossing Blvd. Unit       Trussville AL USA 35173 1600
3/1/2009 2/29/2012 Strip   U.S. Highway 280 & I-85 Unit B-2       Opelika AL USA
36830 1500 10/1/2009 9/30/2011 Strip   300 E. Meighan Blvd. Unit       Gadsden
AL USA 35903 1400 4/1/2010 3/31/2013 Strip   1605 Beltline Road SW Unit Suite
D-4       Decatur AL USA 35601 1700 2/1/2010 1/31/2012 Strip   437 Greensprings
Highway Unit 131       Homewood AL USA 35209 1200 2/1/2010 1/31/2013 Strip   366
Cox Creek Parkway Unit D       Florence AL USA 35630 1300 2/1/2010 1/31/2015
Strip   300 Colonial Promenade Parkway #3100       Alabaster AL USA 35007 1600
9/1/2010 8/31/2013 Strip   4421 Creekside Ave   Suite 113   Hoover AL USA 35244
1800 10/1/2010 1/31/2011 Strip   8572 Hwy 20 W, Unit Q       Madison AL USA
35758 1200 2/1/2008 1/31/2013 Strip   2812 Spring Ave SW       Decatur AL USA
35603 2000 5/1/2008 4/30/2011 Strip   3000 Pepperell Parkway, Suite 4      
Opelika AL USA 36801 1400 9/1/2008 8/31/2013 Strip   11700 S. Memorial Parkway,
SW       Huntsville AL USA   1538 3/1/2009 2/29/2012 Strip   1204 Shelton Beach
Rd, Suite 4       Saraland AL USA 36571 1400 7/1/2010 6/30/2012 Strip   5300
Halls Mill Rd, Suite A       Theodore AL USA 36619 1500 10/1/2010 9/30/2013
Strip  


--------------------------------------------------------------------------------




            LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   5770 Sylacuga
Center 41176 Highway 280       Sylacauga AL USA 35150 1400 5/1/2010 4/30/2012
Strip   5851 Southgate Mall 519 Avalon Ave. Suite 39       Muscle Shoals AL USA
35661-2812 2700 8/16/2007 8/31/2012 Strip   5859 Hillcrest Center 91 Kelley Blvd
      Millbrook AL USA 36054 1600 7/26/2007 1/31/2013 Strip   6636 SWM Northport
5500 McFarland Blvd. Ste 800       Northport AL USA 35476 1192 6/4/2010
6/30/2015 Strip   6687 SWM Gardendale 841 Odum Rd.       Gardendale AL USA 35071
1585 10/21/2010 1/31/2016 Strip   6747 SWM Fort Payne 1906 Glenn Blvd. Suite 100
      Ft. Payne AL USA 35968 2000 12/2/2010 1/31/2016 Strip   6824 Fort Rucker
Bldg 9214 Hutto Plaza 5th Ave       Ft. Rucker AL USA 36362 1000 10/4/2010
10/3/2012 Strip   6844 Redstone Arsenal         Redstone Arsenal AL USA   1000  
  Strip   6847 Maxwell Gunter AFB 55 South Mitchell Street       Maxwell AFB AL
USA   1200     Strip   7016 Westside Pavilion 6275 University Drive NW # 28 B
Huntsville AL USA 35806 5200 1/1/2010 1/31/2012 Strip   7021 Roebuck Center 9256
Parkway East, Suite C       Birmingham AL USA 35206 5039 7/22/2005 1/31/2016
Strip   7022 Airport Blvd 3691 Airport Blvd.   Suite 100   Mobile AL USA 36608
5000 2/1/2010 1/31/2011 Strip   7023 Prattville Plaza 1928 Cobbs Ford Road      
Prattville AL USA 36066 5000 12/7/2004 12/6/2015 Strip   7043 Midtown Village
1800 McFarland Blvd East       Tuscaloosa AL USA 35405 3312 11/3/2007 11/30/2012
Strip   1021 Central Mall 5111 Roger Avenue       Ft. Smith AR USA 72903 852
8/29/2005 1/31/2011 Mall   1041 McCain Mall 3929 McCain Boulevard       Little
Rock AR USA 72116 965 5/1/2007 4/30/2012 Mall   2510 Spring Creek Centre 637 E.
Joyce Blvd.   Suite 108   Fayetteville AR USA 72703 1400 8/1/2008 7/31/2013
Strip   2526 Valley Park Center 3053 East Main St.   Suite B   Russellville AR
USA 72802 1000 8/1/2008 7/31/2011 Strip   2527 Conway Commons 559 Elsinger Blvd.
      Conway AR USA 72032 2000 3/1/2009 2/28/2014 Strip   2657 Magnolia Plaza 50
Hwy 79 Bypass N.   Suite K   Magnolia AR USA 71753 2477 2/1/2010 1/31/2013 Strip
  2724 Clarksville Plaza 1229 Market Street   Suite 9   Clarksville AR USA 72830
1800 2/1/2009 1/31/2011 Strip   2879 Arkadelphia Center 112 W.P. Malone Drive  
Suite I   Arkadelphia AR USA 71923 1500 2/1/2010 1/31/2011 Strip   2940 Mill
Creek Plaza 2307 South Zero Street   Suite 104   Ft Smith AR USA 72901 1600
2/1/2010 1/31/2015 Strip   2947 Shops at Pine Bluff (The) 5401 S. Olive   Suite
100   Pine Bluff AR USA 71601 2520 7/1/2009 9/30/2012 Strip   3056 Rocky Branch
S/C 3511 East Race Avenue   Suite 100   Searcy AR USA 72143 2500 8/1/2010
7/31/2013 Strip   3059 Texarkana Plaza 131 Arkansas Blvd       Texarkana AR USA
71854 1800 2/1/2010 1/31/2013 Strip   3193 Turner Place 1810 E Highland   Suite
G   Jonesboro AR USA 72401 1750 2/1/2010 1/31/2013 Strip   3222 Centre at McCain
East 4530 E. McCain   Suite 1   North Little Rock AR USA 72117 2600 9/1/2010
8/31/2013 Strip   3247 Berryville Retail Center 928 West Trimble Avenue   Suite
C   Berryville AR USA 72616 2000 2/1/2010 1/31/2011 Strip   3324 Siloam Springs
SWM 3195A US Hwy 412A       Siloam Springs AR USA 72761 1365 5/1/2010 1/31/2011
Strip   3438 Malvern Plaza 2300 Leopard Lane, Suite H       Malvern AR USA 72104
1600 9/1/2005 1/31/2011 Strip   3549 Porter Commons 3700 East State Highway 18  
Space G   Blytheville AR USA 72315 1800 12/1/2005 1/31/2011 Strip   3937 The
Mall @ Turtle Creek 3000 E Highland Dr Suite 605       Jonesboro AR USA 72401
1598 6/7/2007 6/30/2017 Strip   4409 Hot Springs Mall Highway 7 South Unit A-11
      Hot Springs AR USA 71913 1000 9/9/2002 9/30/2012 Mall   4810 Steele
Crossing Shopping Center 3557 N. Shiloh Drive Unit       Fayetteville AR USA
72703 1680 10/1/2007 1/31/2011 Strip   4864 Chenal Place 12319 Chenal Parkway
Unit Suite B       Little Rock AR USA 72211 2000 2/1/2008 1/31/2013 Strip   5546
Broadway Crossing 3231 Main Street Unit       Bryant AR USA 72022 1400 5/1/2010
4/30/2013 Strip   5878 West Pointe Shopping Center 2900 Kings Hwy.   Suite A050
  Paragould AR USA 74250 2000 8/16/2007 8/31/2012 Strip   5906 Jacksonville
Plaza Shopping Center 2050 John Harden Dr, Suite E       Jacksonville AR USA  
1500 10/10/2007 1/31/2013 Strip   6532 SWM Meadow Park Plaza 1428 Hwy. 62-65
North Suite D       Harrison AR USA 72601 2000 10/14/2010 1/31/2016 Strip   6540
SWM Mabelvale Plaza 10215 Mabelvale Dr., Suite 151       Little Rock AR USA
72209 1440 9/30/2009 9/30/2014 Strip           2203 Promenade Blvd Ste          
          6557 Pinnacle Hills Promenade 2203 S. 45th Street   3120   Rogers AR
USA 72758 1640 10/14/2009 1/31/2015 Strip   6606 SWM Marketplace at West Memphis
798 W. Service Rd.       West Memphis AR USA 72301 2000     Strip   6702 Crystal
Hill Plaza 13220 Crystal Hill Rd       North Little Rock AR USA 72113 2200
11/11/2010 1/31/2016 Strip   6730 SWM Hot Springs M/P 4023 Central Ave       Hot
Spring AR USA 71913 2525     Strip   6746 Eagle Mountain Center 17 Eagle
Mountain Blvd.       Batesville AR USA 72501 1900 9/13/2010 9/30/2015 Strip  
6793 SWM Mt. Home Plaza 1320 Hwy. 62       Mt. Home AR USA 72653 1500     Strip
  6848 Little Rock AFB 668 Cannon Drive       Little Rock AR USA   1450
10/4/2010 10/3/2012 Strip   6911 Valley Village Plaza 2301 East Main Street    
  Russellville AR USA 72802 2202     Strip   379 Prescott Gateway 3250 Gateway
Blvd.   Suite 354   Prescott AZ USA 86303 1407 1/1/2009 1/31/2014 Mall   381
Fiesta Mall 2104 Fiesta Mall       Mesa AZ USA 85202 1133 1/1/2009 1/31/2013
Mall   387 Chandler Fashion Center 3499 West Chandler Blvd #2328       Chandler
AZ USA 85226 1122 1/1/2009 1/31/2013 Mall   416 Fry's Plaza 4345 W. Bethany Home
Road       Glendale AZ USA 85301 1423 5/1/2008 4/30/2013 Strip   868 Tucson
Place Community Center 405 East Wetmore Rd. #113       Tucson AZ USA 85705-1700
1531 11/1/2009 10/31/2012 Strip   870 Broadway Center 5620 East Broadway Blvd.  
    Tucson AZ USA 85711 2130 10/1/2007 9/30/2012 Strip   876 Desert Sky Festival
7333 West Thomas Road       Phoenix AZ USA 85003 2035 10/1/2009 9/30/2011 Strip
  886 Scottsdale Pavillion 8980 East Indian Bend, Suite D2       Scottsdale AZ
USA 85250 2312 2/1/2011 1/31/2012 Strip   899 Mesa Grande 1639 South Stapley Dr.
#102       Mesa AZ USA 85204 1832 12/1/2009 11/30/2011 Strip   901 Deer Valley
Towne Center 3013 Aqua Fria Freeway, C1-C       Phoenix AZ USA 85027 1740
1/1/2010 12/31/2011 Strip   936 Metro Center 9617 North Metro Parkway West, #
1004       Phoenix AZ USA 85021 1221 1/1/2009 1/31/2013 Strip   1320 Park Mall
5870 East Broadway       Tucson AZ USA 85711 1366 9/1/2008 1/31/2013 Mall   1354
Flagstaff Mall 4650 N Highway 89   Suite C-12   Flagstaff AZ USA 86004 1526
1/1/2009 3/31/2014 Mall   1558 Arrowhead Festival 7350 Westville Road # 101    
  Glendale AZ USA 85308 1197 9/1/2007 8/31/2012 Strip           Paradise Valley
- Space No.                     1707 Paradise Valley 4550-164 East Cactus Road B
-58   Phoenix AZ USA 85032 801 1/1/2009 1/31/2013 Mall   1778 Campbell Plaza
2910 North Campbell Avenue       Tucson AZ USA 85719 1228 7/1/2010 6/30/2011
Strip   1844 Chris-Town 1703 W. Bethany Home Road   Suite 7   Phoenix AZ USA
85015 1140 6/7/2001 6/30/2011 Mall   1867 Arrowhead Towne Center 7700 West
Arrowhead Towne Center   Suite 2046   Glendale AZ USA 85308 1064 1/1/2009
1/31/2013 Mall   2268 Copper Point 4030 West Ray Road, Suite 2       Chandler AZ
USA 85226 1283 3/1/2008 2/28/2013 Strip   2272 Gateway Pavillions 10030 W.
McDowell Road, # 130       Avondale AZ USA 85323 1505 4/1/2008 3/31/2013 Strip  
2279 Northern Crossing 5707 West Northern Ave.   Suite 105   Glendale AZ USA
85301 1400 7/1/2010 1/31/2011 Strip   2402 Gilbert Fiesta 139 Williams Field
Road, Suite 109       Gilbert AZ USA 85296 1200 6/1/2010 1/31/2011 Strip   2417
Cactus Corner 5016 W. Cactus Street   Suite C   Phoenix AZ USA 85304 1500
2/1/2009 1/31/2014 Strip   2472 Falcon Gateway 4545 E. McKellips   Suite 106  
Mesa AZ USA 85215 1250 5/13/2009 5/12/2014 Strip   2568 Tuscano Town Center 7625
W. Lower Buckeye Road # 115   Phoenix AZ USA 85043 1400 12/1/2009 1/31/2013
Strip   2577 Alma & Queen Creek 2860 S. Alma School Rd.   Sutie 34   Chandler AZ
USA 85248 1120 12/1/2008 11/30/2013 Strip   2664 Yuma Palms fka Yuma Plains 1309
S. Yuma Palms Prkwy E - O6   Yuma AZ USA 85364 2030 1/1/2010 1/31/2013 Strip  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   2681 Legacy Village
2160 E. Baseline Road Suite 122 Phoenix AZ USA 85042 1820 12/1/2009 1/31/2012
Strip   2760 Scottsdale Wal-Mart 15227 N. Northsight Blvd. Suite 110 Scottsdale
AZ USA 85260 1599 11/1/2009 10/31/2012 Strip   2796 Union Hills South 8151 West
Union Hills Drive Suite 115 Glendale AZ USA 85308 1363 2/3/2005 1/31/2011 Strip
  2808 Nogales Plaza 354 Grand Court Plaza Drive   Nogales AZ USA 85628 3328
6/1/2009 5/31/2014 Strip   2837 Santan Gateway 1005 S Arizona Avenue Ste. 8
Chandler AZ USA 85249 1400 8/1/2010 7/31/2012 Strip   2856 Casa Grande 1747 E
Florence Blvd Space # 103 Casa Grande AZ USA 85222-4763 1538 2/1/2010 1/31/2013
Strip   2860 Village Plaza 12611 N. Tatum Blvd   Phoenix AZ USA 85032 1050
1/1/2009 1/31/2011 Strip   2862 Arizona Pavilions 8260 N. Cortaro Road Suite 182
Marana AZ USA 85743 1540 4/16/2004 4/15/2014 Strip         1656 W, Valencia Rd
Suite                   2929 Midvale Park Valencia Rd & S. Midvale Park Rd. 100
Tucson AZ USA 85746 1680 7/25/2008 7/31/2013 Strip   2950 15 Desert Sky
Esplanade 7515 W Encanto Blvd Suite 4 Phoenix AZ USA 85035 1891 12/1/2009
11/30/2011 Strip   3081 Village at Boulders 1260 Gayle Gardner   Prescott AZ USA
86305 1400 3/30/2006 3/31/2011 Strip   3283 Superstition Gateway Signal Butte
Rd, & US 60   Mesa AZ USA   1130 11/6/2006 1/31/2012 Strip   3284 Madera
Marketplace 18690 South Nogales Hwy Space #124 Sahuarita AZ USA   1462 9/29/2007
1/31/2018 Strip   3311 Douglas Retail Center 3rd Street & Chirichua Street  
Douglas AZ USA 85607 2000 9/9/2006 9/30/2011 Strip   3362 The Groves 1320 West
Elliott Ste. 104 Tempe AZ USA 85284 1170 6/1/2010 5/31/2013 Strip   3378
Estrella Marketplace I-10 @ Estrella Parkway   Goodyear AZ USA 85338 1500
3/18/2008 1/31/2014 Strip   3482 Bullhead City 2840 Highway 95 Suite 202
Bullhead City AZ USA 86442 1500 11/11/2005 1/31/2011 Strip   3578 1766 S
Greenfield Road 1766 S. Greenfield Rd   Mesa AZ USA 85206 1450 2/23/2006
2/28/2011 Strip   3663 Woodlands Village     Flagstaff AZ USA   1485     Strip  
3666 Pecan Promenade NEC 99th Avenue & Lower Buckeye   Phoenix AZ USA   1200
10/26/2006 10/31/2011 Strip   3674 Tempe Marketplace 2040 East Rio Salado
Parkway Suite 110 Tempe AZ USA 85281 1350 10/18/2007 1/31/2013 Strip   3712
Sundance T/C 946 S Watson Rd, Suite 102   Buckeye AZ USA 85326 1482 8/2/2007
1/31/2013 Strip   4032 Superstition Springs Center 6555 E. Southern Ave. Unit
L-4   Mesa AZ USA 85206 1008 1/1/2009 1/31/2013 Mall   4060 MALL AT SIERRA VISTA
2200 EL MERCADO LOOP Unit 1132   SIERRA VISTA AZ USA 85635 983 1/1/2010
1/31/2011 Mall   4095 Scottsdale Fashion Square 7014-2121 E. Camelback Rd. Unit
2121   Scottsdale AZ USA 85251 765 1/1/2009 12/31/2016 Mall   4518 ARIZONA MILLS
5000 ARIZONA MILLS CIRCLES Unit 537   TEMPE AZ USA 85282 1256 12/1/2007
1/31/2015 Mall   4595 TUCSON MALL 4500 NORTH ORACLE ROAD Unit 167   TUCSON AZ
USA   1927 11/17/2008 1/31/2016 Mall   4689 DESERT PALMS POWER CENTER 3833 E.
THOMAS RD. Unit A-6   PHOENIX AZ USA 85018 1205 9/1/2006 8/31/2011 Strip   4710
Crossroads Festival Shopping Center 4811 E. Grant Rd. Unit 105   Tucson AZ USA
85712 1210 11/1/2009 10/31/2012 Strip   4714 West Point Crossing 1197 W.
Irvington Rd. Unit 101   Tucson AZ USA 85714 1421 10/31/2001 10/31/2011 Strip  
4739 Arrowhead Palms 16879 N. 75th Ave. Unit 102   Peoria AZ USA 85382 1585
9/1/2010 8/31/2011 Strip   4740 Val Vista Towne Center 1385 E. Warner road Unit
Suite 2   Gilbert AZ USA 85296 1200 3/1/2008 2/28/2011 Strip   4741 Foothills
Park Place 4802 E. Ray Road Unit F-13/ Suite 7   Phoenix AZ USA 85044 1388
8/1/2007 7/31/2012 Strip   4742 Paradise Valley Marketplace 10810 N. Tatum Blvd.
Unit 116   Phoenix AZ USA 85028 1015 12/1/2008 11/30/2011 Strip       NWC 91st &
Northern Agua Fria Freeway                     4752 Peoria Crossing Loop 101
Unit   Peoria AZ USA 85345 1500 3/1/2008 2/28/2013 Strip     4761 Palmilla
Center 13070 W. Rancho Santa Fe Blvd. Unit C-5   Avondale AZ USA 85323 1500
9/1/2010 8/31/2012 Strip   4763 Red Mountain Gateway 2015 N Power Road Unit 104
  Mesa AZ USA 85215 1373 12/1/2007 11/30/2012 Strip   5014 Foothills Mall, The
7475 LaCholla Unit Suite K-110   Tuscon AZ USA 85743 1200 8/1/2009 7/31/2014
Strip   5107 Old Spanish Trail Crossing 22nd & Harrison Blvd. Unit   Tucson AZ
USA 85748 1400 8/1/2010 1/31/2011 Strip   5208 Yuma Palms 1418 S. Yuma Palms
Parkway Unit H-08   Yuma AZ USA 85364 1400 3/1/2010 2/28/2013 Strip   5222
Gilbert Gateway 4980 S. Power Road Unit Suite 101   Gilbert AZ USA 85236 1167
4/1/2010 3/31/2013 Strip   5223 Crossroads Town Center 3841 S. Gilbert Road Unit
Suite 104   Gilbert AZ USA 85296 1167 7/1/2010 6/30/2012 Strip     5236 Happy
Valley Towne Center 2501 Happy Valley Road Unit Suite 32-1000   Phoenix AZ USA
58027 1350 3/1/2010 2/28/2013 Strip   5423 Metro Power Center 9620 North Metro
Parkway Unit 141   Phoenix AZ USA 85051 1800 3/1/2010 2/28/2011 Strip   5433
Sierra Vista Outparcel (plaza Vista) 439 N. Hwy 90 Suite E   Sierra Vista AZ USA
85635 1200 3/1/2010 8/31/2011 Strip   5547 Chandler Village Frye Road and
Galleria Way Unit B101   Chandler AZ USA 85226 1470 8/1/2010 7/31/2011 Strip  
5572 Safeway Plaza 3930 Stockton Hill Road   Kingman AZ USA 86409 1440 6/1/2010
5/31/2013 Strip   5614 San Tan Village 2795 S. Market Street Unit 3070 Ste 109
Gilbert AZ USA 85296 1195 2/1/2011 1/31/2013 Strip   5815 Woodlands Village 2700
S Woodlands Village Suite 260 Flagstaff AZ USA 86001 1965 9/25/2007 7/31/2012
Strip   5966 Camino A Lago M/P 21391 North Lake Pleasant Parkway Suite 1800
Peoria AZ USA 85382 1392 10/2/2008 1/31/2014 Strip   5968 Eastpointe Marketplace
6970 East 22nd Street A 118   Tucson AZ USA 85710 1204 2/3/2008 2/2/2013 Strip  
5993 Bell Towne Center 475 East Bell Rd. Suite 160 Shops K Phoenix AZ USA 85022
1238 12/11/2008 1/31/2015 Strip   5994 SWM at Country Club & Baseline 350 W.
Baseline Rd. Suite 101   Mesa AZ USA 85210 1280 10/30/2008 1/31/2014 Strip  
6128 The Shops at Lake Havasu 5601 North State Route 95 Space #808 Lake Havasu
City AZ USA 86404 1840 10/2/2008 1/31/2019 Strip   6195 Glendale Town Center
10240 N. 43rd and Peroia Ave. Suite 1   Glendale AZ USA 85302 1497 9/18/2008
9/30/2013 Strip         Tangerine Road & Oracle                   6197 Oro
Valley 2060 E. Tangerine Rd Suite 162 Road Oro Valley AZ USA 85737 1480
2/19/2009 1/31/2015 Strip         Tatum Blvd. and Pima                   6282
Desert Ridge Marketplace 21001 N Tatum Blvd Ste 38-1322 freeway Phoenix AZ USA
85260 1742 12/11/2008 1/31/2014 Strip   6450 Maryvale Plaza 5215 W. Indian
School Rd. Suite 102 Phoenix AZ USA 85031 1460 3/26/2009 3/31/2014 Strip   6678
SWM Sierra Vista 480 N. Hwy 90 Bypass Suite A3 Space 102 Bldg A Sierra Vista AZ
USA 85635 1440 11/23/2010 1/31/2016 Strip   6769 Park Pineway Plaza 4431 S.
White Mountain Rd. Suite C-4   Show Low AZ USA 85901 1200 12/1/2010 11/30/2015
Strip   6832 Luke AFB 7282 N. 137th Ave.   Luke AZ USA 85309 1000 10/4/2010
10/3/2012 Strip   6833 Davis Montham AFB 3500 S. Craycroft Rd.   Tucson AZ USA
85707 1100 10/4/2010 10/3/2012 Strip   6835 Fort Huachuca 52025 Bldg   Sierra
Vista AZ USA 85613 1200 10/4/2010 10/3/2012 Strip   6855 MCAS Yuma PO BOX 99132
  Yuma AZ USA 85369 871     Strip   KONG Kongregate Headquarters 545 Mission St.
  San Francisco CA USA 94105 5297 12/20/2010 12/31/2013 Office   167 Sun Valley
Mall 117 Sun Valley Mall Willow Pass Road Concord CA USA 94520 1350 2/1/2010
1/31/2011 Mall   189 Montclair Plaza 5116 Montclair Plaza Lane   Montclair CA
USA 91763 1337 6/15/2001 1/31/2012 Mall   222 Del Amo Fashion Square 205 Del Amo
Fashion Square   Torrance CA USA 90503 1500 2/1/2008 1/31/2015 Mall   337 Plaza
Bonita 3030 Plaza Bonita Rd. Store #2024 National City CA USA 91950 1800
2/1/2005 1/31/2012 Mall   341 Santa Rosa Plaza 1005 Santa Rosa Plaza   Santa
Rosa CA USA 95401 1465 5/1/2010 4/30/2013 Mall   423 Vista Town Center 510
Hacienda Drive, Suite 101   Vista CA USA 92083 1484 7/22/2010 7/31/2012 Strip  
425 Mission Marketplace 467-7 College Blvd   Oceanside CA USA 92057 1900
4/8/2007 4/7/2012 Strip  


--------------------------------------------------------------------------------




434      El Cerrito Plaza 444      Alhambra Courtyard S/C 446      El Cajon -
Target Center 455      Carson Depot S/C 468      Commerce S/C 502      Glendale
Galleria 512      Parkway Plaza 514      Plaza Bonita 690      Serra Center 692 
    Pleasant Hill Shopping Center 693      Westgate Mall 695      Fremont Hub
696      San Antonio Center 698      RENEWAL WINFIELD SC 702      Hilltop Plaza
711      The Promenade 715      Vacaville Commons 717      Brown Ranch
Marketplace 738      Sunrise Festival Shopping Center 746      Coddingtown Mall
748      College Square Shopping Center 754      Merced Mall 758      Laguna
Crossroads 793      Towne Square Shopping Center 796      Cerritos Town Center
800      Michael's Plaza 801      Puente Hills Town Center 812      3600 Stevens
Creek 818      Terra Vista Town Center 825      The Plant 828      Shopping at
the Rose 829      Hastings Village Shopping Center 834      Fullerton Metro
Center 835      Brea Plaza 837      Marshall's Montclair Center 852     
Eastland Shopping Center 853      Long Beach Towne Center 862      The Quad at
Whittier 864      Bridgecourt 866      The Marketplace at Palmdale 869     
Escondido Promenade 874      Clairemont Town Square 880      Crossroads at Santa
Maria 892      Hacienda Crossings 893      Northridge Grove Shopping Center 905 
    The Marketplace 3/Irvine 916      Loma Square 917      The Village Center
929      Ming Plaza 934      Sequoia Station 942      Discovery Village Shopping
Center 943      Temecula Power Center 991      Butterfield Valley Village 993   
  Southbay Pavillion

1010 Montebello Town Center 1050 Southland Mall 1055 Arden Fair 1068 Oakridge
Mall 1082 Solano Mall 1096 Westfield Culver City f/k/aFoxHills Mall 1119 Vintage
Faire Mall 1151 Capitola Mall 1154 Sierra Vista Mall 1167 Palm Desert Town
Center 1183 Mall of Victor Valley 1212 Sunrise Mall 1214 Antelope Valley Mall
1216 Bayshore Mall 1228 New Park Mall 1235 Sherwood Mall 1246 South Coast Plaza
1259 Mall at Yuba City (The) 1267 County East Mall/Somersville Town Center 1296
Inland Center 1301 Moreno Valley Mall (GS) 1322 Mt. Shasta Mall 1323 Chico Mall
1346 Visalia Mall


      LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   3050 El Cerrito Plaza
    El Cerrito CA USA 94530 1200 2/1/2009 1/31/2014 Strip   333 E. Main St.,
Suite A     Alhambra CA USA 91801 1300 8/30/2007 8/29/2012 Strip   318 Broadway
    El Cajon CA USA 92021 1200 2/1/2011 1/31/2014 Strip   214 East Sepulveda
Blvd.     Carson CA USA 90745 1180 7/1/2007 6/30/2012 Strip   5716 E. Whittier
Blvd.     Commerce CA USA 90022 1000 9/1/2007 8/31/2012 Strip   2148 Glendale
Galleria     Glendale CA USA 91210 1819 2/1/2008 1/31/2013 Mall   399 Parkway
Plaza     El Cajon CA USA 92020 954 2/1/2010 1/31/2011 Mall   3030 Plaza Bonita
Road     National City CA USA 91950 927 5/1/2000 1/31/2011 Mall   4929 Junipero
Serra Blvd.     Colma CA USA 94014 2000 2/1/2011 1/31/2014 Strip   552 Contra
Costa Blvd.     Pleasant Hill CA USA 94523 1943 2/1/2008 1/31/2013 Strip   1546
Saratoga Ave. # 303 San Jose CA USA 95129 1235 7/1/2008 6/30/2011 Strip   39012
Fremont Hub   Unit 121 Fremont CA USA 94538 1506 10/1/2008 9/30/2011 Strip   510
Showers Drive   Space 1 Bldg A Mountain View CA USA 94040 1800 2/20/2006
2/19/2011 Strip   966 Blossom Hill Road     San Jose CA USA 95123 2600 2/1/2006
1/31/2011 Strip   3800 Klose Way     Richmond CA USA 94804 1220 2/1/2009
1/31/2011 Strip   3501 McHenry Avenue   Su. A4, Unit 34-2 Modesto CA USA 96356
900 6/1/2006 5/31/2011 Strip   2040-A Harbison Drive     Vacaville CA USA 95687
1600 7/1/2006 1/31/2012 Strip   3555 Clares Street, Suite GG     Capitola CA USA
95010 1208 3/1/2010 2/29/2012 Strip   7945 Greenback Lane     Citrus Heights CA
USA 95610 1824 1/1/2010 1/31/2012 Strip   355 Coddingtown Mall     Santa Rosa CA
USA 95401 960 5/1/2005 4/30/2015 Strip   915 W. March Lane     Stockton CA USA
95207 1238 12/1/2008 11/30/2013 Strip   670 Merced Mall     Merced CA USA 95348
1150 9/2/2004 9/30/2012 Strip   7717 Laguna Blvd., Suite 300     Elk Grove CA
USA 95758 1400 3/1/2008 2/28/2013 Strip   3181 West Shaw     Fresno CA USA 93711
1200 1/1/2011 1/31/2011 Strip   17550 Bloomfield Avenue, Suite F     Cerritos CA
USA 90703 1205 12/1/2007 1/31/2012 Strip   10333 Magnolia Avenue     Riverside
CA USA 92505 1238 12/1/2009 1/31/2013 Strip   17420 E. Colima Road     Rowland
Heights CA USA 91748 1782 12/1/2006 11/30/2011 Strip   3600 Stevens Creek
Boulevard     San Jose CA USA 95117 4000 10/1/2002 2/28/2015 Strip   10730
Foothill Blvd. #140     Rancho Cucamonga CA USA 91730 1669 10/1/2009 9/30/2011
Strip   8000 Van Nuys Blvd.     Van Nuys CA USA 91361 1470 1/1/2010 1/31/2012
Strip   2051 N. Rose Avenue, Suite 140     Oxnard CA USA 93030 1828 1/1/2010
12/31/2014 Strip   3401 East Foothill Blvd.     Pasadena CA USA 91107 900
1/1/2007 12/31/2011 Strip   126 W. Orangethorpe Ave.     Fullerton CA USA 92831
1550 12/18/2010 1/31/2013 Strip   477 S. Associated Rd., Suite C     Brea CA USA
92821 1971 11/1/2009 10/31/2011 Strip   9015-B Central Ave.     Montclair CA USA
91763 1105 12/1/2008 1/31/2012 Strip   2648 East Workman Avenue # 3007 West
Covina CA USA 91791 1049 4/1/2010 3/31/2011 Strip   7573 Carson Blvd.     Long
Beach CA USA 90822 1297 9/1/2009 1/31/2011 Strip   13502 Whittier Blvd., Suite
A-2     Whittier CA USA 93455 1400 11/1/2008 1/31/2012 Strip   3980 Hollis
Street     Emeryville CA USA 94608 1550 2/1/2011 1/31/2013 Strip   39450 10th
Street West     Palmdale CA USA 93550 1700 1/1/2008 1/31/2013 Strip   1250 Auto
Parkway     Escondido CA USA 92029 1243 9/1/2010 8/31/2012 Strip   3952 E.
Clairemont Mesa Blvd.     San Diego CA USA 92117 1272 11/1/2010 10/31/2012 Strip
  2204 South Bradley Road   Suite D-6 Santa Maria CA USA 93455 1600 11/1/2010
10/31/2013 Strip   4920 Dublin Blvd.     Dublin CA USA 94568 1446 3/1/2010
2/29/2012 Strip   9060 Tampa Avenue     Northridge CA USA 91324 2140 12/1/2009
11/30/2011 Strip   13210 Jamboree Road     Irvine CA USA 92602 1224 12/1/2010
1/31/2011 Strip   3357 Rosecrans Street, Suite 1-C     San Diego CA USA 92110
1625 2/1/2011 1/31/2013 Strip   12624 Amargosa Road, Suite B     Victorville CA
USA 92392 1600 2/1/2009 1/31/2014 Strip   3743 Ming Avenue     Bakersfield CA
USA 93309 1326 2/1/2009 1/31/2014 Strip   1063 El Camino Real     Redwood CA USA
94063 1142 1/21/2009 1/31/2012 Strip   909 Dana Drive,   Suite 2E Redding CA USA
96003 1323 9/1/2006 10/31/2011 Strip   40464 Winchester Rd.     Temecula CA USA
92591 1585 5/1/2010 4/30/2012 Strip   25073 Sunnymead Blvd., Suite D-12    
Moreno Valley CA USA   1200 2/1/2008 1/31/2013 Strip   20810 Avalon Blvd.    
Carson CA USA 90746 1114 3/1/2008 2/28/2013 Strip   1715 Montebello Town Cntr  
  Montebello CA USA 90640 1200 12/1/2008 11/30/2011 Mall   One Southland Mall
#96     Hayward CA USA 94545 2574 9/9/2009 8/31/2016 Mall   1689 Arden Way  
Suite #2080 Sacramento CA USA 95815 1065 12/15/2000 1/31/2011 Mall   105
Oakridge Mall   #D15 San Jose CA USA 95123 1486 2/1/2005 1/31/2013 Mall   1350
Travis Boulevard     Fairfield CA USA 94533 1565 2/1/2009 1/31/2012 Mall   6000
Sepulveda Blvd. Suite 1521     Culver City CA USA 90230 1672 9/22/2006 1/31/2014
Mall   3401 Dale Road   Suite 471 Modesto CA USA 95356 1028 1/1/2009 1/31/2013
Mall   1855 41st Avenue   Unit C13 Capitola CA USA 95010 1385 1/1/2009 1/31/2014
Mall   1050 Shaw Avenue     Clovis CA USA 93612 1672 2/1/2008 1/31/2013 Mall  
72840 Highway 111, # A-113     Palm Desert CA USA 92260 1528 2/1/2003 1/31/2013
Mall   14440 Bear Valley Rd.     Victorville CA USA 92392 1582 1/1/2009
11/30/2017 Mall   6041 Sunrise Mall     Sacramento CA USA 93610 1310 2/1/2001
1/31/2011 Mall   1233 West Avenue P     Palmdale CA USA 93551 1290 12/1/2005
1/31/2011 Mall   3300 Broadway     Eureka CA USA 95501 865 2/1/2001 1/31/2011
Mall   New Park Mall # 2045     Newark CA USA 94560 882 2/1/2003 1/31/2013 Mall
  5308 Pacific Avenue     Stockton CA USA 95207 1084 2/1/2007 1/31/2012 Mall  
3333 Bristol Street # 2052 Costa Mesa CA USA 92626 1210 6/30/2006 1/31/2017 Mall
  1201-D Colusa Avenue     Yuba City CA USA 95991 1185 2/1/2007 1/31/2012 Mall  
2550 Somersville Road     Antioch CA USA 94509 956 1/1/2009 12/31/2012 Mall  
222 Inland Center Drive   Space #418 San Bernardino CA USA 92408 933 1/1/2009
1/31/2013 Mall   22500 Town Circle #2153     Moreno Valley CA USA 92553 1000
6/1/2007 5/31/2017 Mall   900 Dana Drive Suite #C14     Redding CA USA 96003
1140 11/1/2008 10/31/2011 Mall   1950 E. 20th Street     Chico CA USA 95928 1349
2/1/2011 1/31/2012 Mall   2155 S. Mooney Blvd     Visalia CA USA 93277 1302
2/1/2010 1/31/2011 Mall  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   1402 Northridge
Fashion Center 9301 Tampa Avenue     Northridge CA USA 91324 2354 2/1/2006
1/31/2013 Mall   1403 Mission Valley Center 1640 Camino Del Rio North     San
Diego CA USA 92108 1423 2/1/2003 1/31/2013 Mall   1408 Valley Plaza 2701 Ming
Avenue #G-7     Bakersfield CA USA 93304 850 2/1/2010 1/31/2011 Mall   1423 La
Cumbre Plaza 140 South Hope Avenue #A-4     Santa Barbara CA USA 93105 1327
1/1/2009 1/31/2013 Mall   1426 Galleria at Tyler 2146 Galleria @ Tyler    
Riverside CA USA 92503 970 8/6/2002 7/31/2012 Mall   1552 University Square 5971
University Ave. Suite 308     San Diego CA USA 92115 1650 8/1/2010 7/31/2012
Strip   1559 Patomac Plaza 6810 Balvoa Blvd., Suite H     Van Nuys CA USA 91406
1000 10/1/2008 1/31/2011 Strip   1566 Promenade @ Garden Grove 9877 Chapman
Ave., Suite B     Garden Grove CA USA 92841 1200 12/1/2010 11/30/2013 Strip  
1572 North Lake Square 1253 North Lake Avenue, Suite 44     Pasadena CA USA
91104 1100 2/1/2008 1/31/2013 Strip   1609 Mira Mesa 8135 Mira Mesa Blvd. #3    
San Diego CA USA 92126 1985 7/1/2008 6/30/2013 Strip   1626 Michael's Plaza 4020
East Main Suite #B5     Ventura CA USA 93003 1496 12/1/2009 1/31/2011 Strip  
1627 El Camino North 2535-C Vista Way     Oceanside CA USA 92054 1601 12/25/2008
12/31/2013 Strip   1630 La Mirada 15274 Rose Crans Ave     La Mirada CA USA
90638 1050 12/1/2005 1/31/2011 Strip   1640 Candlewood Square-Lakewood 4107
Candlewood     Lakewood CA USA 90712 1500 4/1/2010 3/31/2011 Strip   1660 Rancho
Cordova Twn. Cntr 10853 Olson Drive     Rancho Cordova CA USA 95670 2000
12/1/2010 1/31/2014 Strip   1665 Blackstone & Alluvial 7677 N. Blackstone    
Fresno CA USA 93720 1500 1/1/2011 1/31/2011 Strip   1671 Madison Mall 8854
Madison Avenue     Fair Oaks CA USA 95628 2700 1/1/2011 1/31/2013 Strip   1691
Cypress Shopping Center 6879 Katella Avenue   #1691 - Cypress Center Cypress CA
USA   1495 10/1/2007 9/30/2012 Strip   1705 Webberstown Mall 4950 Pacific Avenue
    Stockton CA USA 95207 1041 7/20/2001 7/31/2011 Mall   1710 Lemon Grove 7048
Broadway     Lemon Grove CA USA 91945 1272 12/1/2009 1/31/2012 Strip   1753
Atlantic Square 2218 S. Atlantic Blvd     Monterrey Park CA USA 91754 1200
4/1/2010 3/31/2012 Strip   1756 South Bay Plaza 1210 E. Plaza Blvd # 407 San
Diego CA USA 91950 2600 2/1/2010 1/31/2011 Strip   1757 Banco Popular 645 "H",
Ste. H     Chula Vista CA USA 91910 1560 4/1/2010 3/31/2011 Strip   1780
Chesterfield Square 1810 W. Slauson     Los Angeles CA USA 90047 1100 7/1/2007
6/30/2012 Strip   1828 Great Mall of the Bay Area 447 Great Mall Drive #124A    
Milpitas CA USA 95035 2515 10/25/2010 1/31/2016 Mall   1846 Serramonte Center 3
Serramonte Center   Space #649 Daly City CA USA 94105 1225 2/1/2009 1/31/2014
Mall   1850 Westminster Mall 1250 Westminster Mall #2061A     Westminster CA USA
92683 1414 6/27/2001 1/31/2012 Mall   1863 Panorama Mall 8401 Van Nuys Blvd.  
Space #54 Panorama City CA USA 91402 1225 1/1/2009 1/31/2014 Mall   1869 West
Covina Mall 112 Plaza Drive   Space #797 West Covina CA USA 91790 681 11/20/2003
6/30/2013 Mall   1871 Santa Anita Mall 400 S. Baldwin Avenue T -58 Arcadia CA
USA 91007 1390 10/1/2004 6/30/2014 Mall   2208 Aliso Viejo Plaza 27032 A La Paz
Road     Aliso Viejo CA USA 92656 1200 2/1/2011 1/31/2013 Strip   2212 Encinitas
Village 127 N. El Camino Real, Suite B     San Diego CA USA 92024 1200 10/1/2010
9/30/2012 Strip   2215 Lakewood Marketplace 5545 Woodruff Avenue     Lakewood CA
USA 90713 1095 12/1/2007 11/30/2012 Strip   2216 Maywood Square 4435 Slavson
Ave.     Maywood CA USA 90270 1420 1/1/2011 1/31/2011 Strip   2249 54th & El
Cajon 5439 El Cajon Blvd.     San Diego CA USA 92115 1500 2/1/2008 1/31/2011
Strip   2252 Foothill Ranch 26746 # 4 B Portola Parkway     Foothill Ranch CA
USA 92610 1600 2/1/2008 1/31/2013 Strip   2254 San Carlos Village 8898 Navajo
Road   Suite C San Diego CA USA 92119 1200 3/1/2009 2/28/2012 Strip     2256
Rancho Santa Margarita 30602 Santa Margarita Pkwy     RanchoSantaMargarita CA
USA 92688 1104 11/1/2010 1/31/2011 Strip   2277 Meadowview & Freeport 1441
Meadowview Rd., Suite 104     Sacromento CA USA 95832 1274 1/1/2008 12/31/2012
Strip   2288 Corona 650 South Lincoln Avenue 111     Corona CA USA 92882 1367
1/1/2008 12/31/2012 Strip   2290 Marketplace @ Hollywood Park 3351 West Century
Blvd   Suite 102 Inglewood CA USA 90303 1070 7/1/2008 6/30/2013 Strip   2304
River Oaks 24315 W. Magic Mtn. Pkwy     Valencia CA USA   1133 2/1/2008
1/31/2013 Strip   2341 Circle Center 1992 Ximeno Ave     Long Beach CA USA 90815
1107 9/1/2008 8/31/2011 Strip   2342 Harbor & Wilson 2200 Harbor Boulevard,
Suite A - 140     Costa Mesa CA USA 92627 1825 2/1/2011 1/31/2014 Strip   2356
Arden Square 3198 Arden Way     Sacramento CA USA   2416 3/6/2008 3/5/2013 Strip
  2357 Auburn & Madison 5163 Madison Ave.     Sacramento CA USA 95641 1880
6/1/2008 5/31/2011 Strip   2362 Taylor Center 2820 Marconi     Sacramento CA USA
95821 2559 6/1/2008 5/31/2011 Strip   2364 Magnolia Center 221 South Magnolia
Avenue     Anaheim CA USA 92804 1150 4/3/2008 4/2/2013 Strip   2365 Magnolia &
Warner 9025 Warner Avenue   Suite C Fountain Valley CA USA 92708 1275 6/1/2008
5/31/2011 Strip   2366 Newland Center 19740 Beach Boulevard     Huntington Beach
CA USA 92648 1216 5/1/2008 4/30/2011 Strip   2367 Cerritos Town Center 11457
South Street, Space A-1     Cerritos CA USA 90703 1579 2/1/2008 1/31/2013 Strip
  2368 The Crossroads 3972 Barranca Parkway, Suite B     Irvine CA USA 92606
2100 5/19/2009 7/31/2013 Strip   2370 Pico Town Center 8764 Washington
Boulevard, Bldg C-7B     Pico Rivera CA USA 90660 1500 6/1/2008 5/31/2013 Strip
  2371 Santee Trolley 9836 Mission Gorge, Suite B     San Diego CA USA 92071
1471 4/1/2008 3/31/2013 Strip   2375 Anaheim Town Center Sq. 2004 East Lincoln
Avenue     Anaheim CA USA 92806 2910 1/1/2011 1/31/2014 Strip   2376 Berkley
Square 984 East Badillo, Suite C     Covina CA USA 91724 1210 2/1/2009 1/31/2014
Strip   2379 Norwalk Town Center 13925 A Pioneer Boulevard     Norwalk CA USA
90650 3000 3/1/2008 2/28/2013 Strip   2380 Trussville S/C 1715 E. Katella Avenue
  Unit B Orange CA USA 92867 1531 2/1/2009 1/31/2012 Strip   2393 Bristol &
Segerstom 2860 South Bristol Street   Suite B Santa Ana CA USA 92707 1250
2/1/2009 1/31/2014 Strip   2394 Broadway & Oxford 1218 Broadway Avenue   Suite
103 Chula Vista CA USA 91910 1500 11/1/2008 10/31/2013 Strip     2395 Carmel
Mountain Ranch 11865 Carmel Mountain Road, Suite 1107     San Diego CA USA 92128
1600 4/1/2008 3/31/2013 Strip   2397 Elverta Landing 4141 Elverta Road   Suite
101 Antelope CA USA 95843 1148 6/1/2008 5/31/2013 Strip   2399 Home Depot Plaza
1485 E. Valley Parkway, Suite A-6     Escondido CA USA 92027 1020 9/1/2010
8/31/2012 Strip   2400 4th Street & C 20 Third Avenue   Suite 200 Chula Vista CA
USA 91910 1200 2/1/2010 1/31/2012 Strip   2406 Liberty Plaza 8330 Long Beach
Blvd     Southgate CA USA 90280 1722 5/1/2008 4/30/2011 Strip   2432 Power
Center/Target 186 North 12th Avenue   Suite 109 Hanford CA USA   1700 11/1/2009
1/31/2013 Strip   2436 Los Coyotes & Spring 5900 East Spring Street   Ste 1 Long
Beach CA USA 90815 1500 9/1/2008 8/31/2013 Strip   2438 Paramount & Del Amo 4941
Paramount Blvd.     Lakewood CA USA 90712 1585 12/1/2009 1/31/2011 Strip   2439
Artesia & Prairie 3961 Artesia Boulevard     Torrance CA USA 90504 1600 2/1/2009
1/31/2012 Strip   2440 Target @ Riverside 2851 Canyon Springs Pkwy   Suite 1
Riverside CA USA 92507 1501 2/1/2010 1/31/2013 Strip   2441 Pacific Coast Plaza
1685 W. Pacific Coast Highway   Suite B Harbor City CA USA 90710 1200 5/1/2009
4/30/2012 Strip   2459 Lakeshore Plaza 1501 Sloat Boulevard   Suite C San
Francisco CA USA 94132 1192 7/6/2008 7/5/2013 Strip   2469 Calvine Crossing 8250
Calvine Road   Suite D Sacramento CA USA 95823 1786 3/1/2009 2/28/2014 Strip  
2470 Atlantic Crossing / Lynwood Plaza 10919 Atlantic Avenue     Lynwood CA USA
90262 1260 8/1/2008 7/31/2011 Strip   2471 El Monte Center 11912 Valley
Boulevard   Suite C El Monte CA USA 91732 1200 7/1/2008 6/30/2013 Strip   2473
Dublin Place 7196 Amador Plaza Road     Dublin CA USA 94568 1950 2/1/2009
1/31/2014 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   2497 Bell Gardens
Marketplace 6939 D. Eastern Avenue     Bell Gardens CA USA 90201 1190 2/1/2009
1/31/2012 Strip   2504 Centre @ La Quinta 79405 Hwy 111   Space S-3 La Quinta CA
USA 92253 1600 1/1/2009 12/31/2013 Strip   2506 Nordahl Marketplace 751 Center
Drive   Suite 9B-2 San Marcos CA USA 92069 1504 1/1/2009 12/31/2013 Strip   2508
Woodman - Van Nuys 9700 Woodman   Suite 20A Arleta CA USA 91331 1499 12/1/2008
1/31/2012 Strip   2515 Broadstone Plaza 2779 E. Bidwell   Suite 100 Folsom CA
USA 95630 1411 11/1/2008 10/31/2013 Strip   2534 Downey Center 12138 Lakewood
Blvd     Downey CA USA 90242 1200 1/12/2006 1/31/2011 Strip   2535 Florence &
Mountain Veiw 2902 Florence Ave. E.   Unit 100 Huntington Park CA USA 90255 1500
4/1/2009 3/31/2012 Strip   2539 Montebello S/C / Beverly & Garfield 2900 W.
Beverly Blvd.   Suite E Montebello CA USA 90640 1500 2/1/2009 1/31/2012 Strip  
2593 Gage Village 1401 E Gage Avenue   Ste B Los Angeles CA USA 90001 1000
11/1/2008 10/31/2011 Strip   2600 North Valley Plaza 855 East Avenue, Ste. 240  
  Chico CA USA 95926 1280 11/1/2008 10/31/2011 Strip   2601 University Mall 825
Russell Blvd., Ste. 23     Davis CA USA 95616 1245 12/1/2008 11/30/2011 Strip  
2624 Ceasar Chavez 3472 Ceasar E. Chavez Ave.     Los Angeles CA USA 90063 1500
10/1/2008 9/30/2011 Strip   2629 Imperial Valley 3451 S. Dogwood Avenue     El
Centro CA USA 92243 1242 3/9/2005 3/31/2015 Mall   2630 Sunset & St. Andrews
5533 Sunset Blvd.     Hollywood CA USA 90025 1520 2/1/2010 1/31/2013 Strip  
2631 The Marketplace 2633 Foothill Blvd     La Crescenta CA USA 91214 1050
2/1/2009 1/31/2012 Strip   2641 Packwood Shopping Center 4237 S. Mooney Blvd.  
# P 2 Visalia CA USA 93277 1278 10/1/2009 9/30/2013 Strip   2661 Rialto Center
120 W. Baseline Street, # B     Rialto CA USA 92376 1420 2/1/2010 1/31/2013
Strip   2662 Citrus Plaza 27512 Lugonia Avenue   Suite B2-F Redland CA USA 92374
1500 1/1/2010 12/31/2012 Strip   2675 Metro Center 37 Colma Blvd.     Colma CA
USA 94014 2340 2/1/2009 1/31/2011 Strip   2690 Corona Crossing 2620 Tuscany
Street #102     Corona CA USA 92881 3000 2/1/2010 1/31/2012 Strip   2720 Las
Positas / Livermore S/C 2221 Las Positas Rd   Suite G-01 Livermore CA USA 94551
1400 2/1/2005 1/31/2011 Strip   2721 Tracy Pavillion 2531 Naglee Road     Tracy
CA USA 95304 1300 2/1/2010 1/31/2012 Strip   2737 Edgewood Plaza/Azusa Ave &
Gladstone St 1311 Gladstone Street     Azusa CA USA 91702 2060 12/1/2008
11/30/2011 Strip   2747 Panda Roseville Center 1450 Lead Hill Boulevard   Suite
100 Roseville CA USA 95661 1500 2/1/2010 1/31/2012 Strip   2749 Eastlake Terrace
2127 Olympic Parkway   Suite 1004 Chula Vista CA USA 91914 1500 6/1/2009
5/31/2012 Strip   2758 Northpointe Shopping Center 3801 Pelandale Avenue   Suite
E-9 Modesto CA USA 95356 2380 5/1/2010 4/30/2012 Strip   2781 Wal-Mart at
Roseville 920 Pleasant Grove Blvd #2G     Roseville CA USA 95678 2000 5/12/2006
5/31/2011 Strip   2817 Plaza Del Lago aka Panda Tulare Center 1212 E. Prosperity
Avenue   Space A-5 Tulare CA USA 93274 1600 9/30/2009 9/30/2014 Strip   2838
Pacific Commons 43558 Christy Street     Fremont CA USA 94538 1618 2/10/2005
3/31/2015 Strip   2925 Dixon Wal-Mart 105 East Dorset Drive   Ste A Dixon CA USA
95620 1500 12/1/2010 1/31/2011 Strip   2978 SLO Promenade 487 Madonna Road # 4
San Luis Obispo CA USA 93405 1876 2/1/2010 1/31/2012 Strip   2990 San Juan &
Northgate / Natomas Gardens 3645 Northgate Blvd # 2 Sacramento CA USA 95834 1634
11/1/2009 10/31/2014 Strip   3010 Palmdale / Destination O-8 39904 10th Street
West   Suite A Palmdale CA USA 93551 1567 3/1/2010 2/29/2012 Strip   3057 Moreno
Valley Plaza 12761 Moreno Beach Drive     Moreno Valley CA USA 92555 1510
4/3/2006 4/29/2013 Strip   3060 Crossroads Plaza 1113 Imperial Avenue West  
Suite 102 Calexico CA USA 92231 1800 7/1/2010 6/30/2012 Strip   3079 Eastridge
Mall 2200 Eastridge Loop   Suite 2087 San Jose CA USA 95122 1125 8/18/2005
1/31/2016 Mall   3117 Southland Plaza 635 Saturn Blvd. Suite A     San Diego CA
USA 92154 1800 8/1/2008 7/31/2013 Strip   3187 Brea Union Plaza 2515 Imperial
Hwy   Suite B Brea CA USA 92821 1200 1/12/2010 1/31/2011 Strip   3200 Yuba City
Marketplace Harter Rd & Colusa Highway     Yuba City CA USA   1950 5/18/2006
1/31/2012 Strip   3201 Whittwood T/C 15524 Whittier Blvd.   Building 8 Whittier
CA USA 90603 1456 6/9/2005 6/30/2012 Strip   3331 Buena Park Beach &
Orangethorpe     Buena Park CA USA   1500 4/20/2006 4/30/2011 Strip   3352 Ross
Center 19203 Ventura Blvd.     Tarzana CA USA 91556 2300 5/1/2008 4/30/2013
Strip   3385 Del Mar Highlands 3545 Del Mar Heights Rd. # C -6 San Diego CA USA
92130 1065 9/1/2010 8/31/2013 Strip   3411 Stevens Creek 20735 Stevens Creek
Blvd   Ste. D Cupertino CA USA 95014 991 9/1/2010 8/31/2012 Strip   3419
Crossroads @ RiverbankTarget Home Depo 2441 Claribel Road   Suite H Riverbank CA
USA   1680 3/10/2006 1/31/2014 Strip   3448 Commons @ La Verne 1610 Foothill
Blvd     La Verne CA USA 91750 1300 5/22/2008 5/31/2013 Strip   3478 Red Bluff
Wal-Mart 955 South Main Street     Red Bluff CA USA 96080 1500 6/8/2006
6/30/2011 Strip   3483 San Jose Market Center SEC W Taylor St & Coleman Ave Shop
# 1I, Suite 90 San Jose CA USA   1709 5/8/2006 1/31/2017 Strip   3536 Colonies
Crossroads Freeway 210 & Campus     Upland CA USA   1100 11/1/2010 10/31/2012
Strip   3537 Santa Ana Square Seventeenth St. & Grand Ave.     Santa Ana CA USA
  2000 6/1/2006 5/31/2011 Strip   3545 Plaza de San Jose 1110 King Road     San
Jose CA USA 95122 1683 2/1/2006 1/31/2011 Strip   3558 Monte Vista Crossing S/C
Hwy 99 & Monte Vista   Suite D Turlock CA USA   1600 12/21/2006 12/31/2011 Strip
  3576 6450 Folsom Boulevard 6450 Folsom Blvd   Suite 103 Sacramento CA USA
95819 1273 2/1/2011 1/31/2013 Strip   3580 Mall @ Simi Valley T/C 1555 Simi Town
Center Way # 720 Simi Valley CA USA 93062 1213 10/27/2005 1/31/2016 Strip   3584
Clovis Commons 785 Herndon Avenue   Suite 300 Clovis CA USA 93612 1485 3/16/2006
3/31/2011 Strip   3611 El Centro T/C Impertial Ave & Bradsaw Ave     El Centro
CA USA 92243 1400 2/11/2006 2/28/2011 Strip   3620 The Marketplace 810 East
Valley Boulevard     Alhambra CA USA 91801 1455 4/6/2006 4/30/2011 Strip   3629
Union Landing I-880 & Dyer Street     Union City CA USA 94587 1200 4/27/2006
1/31/2012 Strip   3675 La Alameda S/C 2104 East Florence Ave     Walnut Park CA
USA 90255 1503 4/21/2008 4/30/2018 Strip   3680 Gateway Plaza 10635 S. Carmenita
Road     Sante Fe Springs CA USA   1470 2/1/2007 1/31/2012 Strip   3687 Oak
Grove Crossing 18285   Unit 1L Lake Elsinore CA USA 92530 1770 10/19/2006
1/31/2012 Strip   3729 Jewel Plaza aka Main & McFadden 1030 South Main     Santa
Ana CA USA 92707 1800 12/2/2006 12/1/2011 Strip   3747 Lincoln Crossing 129
Ferrari Ranch Rd   Suite 150 Lincoln CA USA 95648 1500 8/23/2007 8/31/2012 Strip
  3748 Florin T/C Stockton & Florin   6029 Florin Rd Ste 600 Sacramento CA USA
95823 1791 6/17/2008 8/31/2013 Strip   3749 Coachella Gateway 49225 Grapefruit
Boulevard # 4 Coachella CA USA 92236 1273 10/20/2006 10/19/2016 Strip   3763
Jess Ranch Marketplace 19201-H Bear Valley Rd, Suite 102     Apple Valley CA USA
  1457 7/13/2007 7/31/2012 Strip   3764 Torrance Crossroads 24329 Crenshaw
Boulevard   Suite H Torrance CA USA 90505 2013 11/21/2006 1/31/2012 Strip   3765
Bellflower Marketplace 14303 Bellflower Rd Suite B     Bellflower CA USA 90706
1160 7/5/2007 7/31/2012 Strip     3766 San Jacinto Wal-Mart Center SEC San
Jacinto & Commonwealth Avenue   Bldg B, Unit 7 San Jacinto CA USA   1500
3/1/2008 2/28/2015 Strip   3798 Westlake S/C 436 Westlake Center     Daly City
CA USA 94015 1432 1/22/2007 3/31/2012 Strip   3807 Orchards @ Saddleback 23632
El Toro Road, Suite C     Lake Forest CA USA 92630 1846 4/19/2007 4/30/2012
Strip   3808 West Covina Heights 2360 S. Azusa Ave.   Suite E West Covina CA USA
91792 1500 7/31/2008 7/31/2013 Strip   3810 Desert Gateway 34580 Monterey Avenue
  suite 100 Palm Desert CA USA   1560 12/8/2007 1/31/2013 Strip   3812 Carson &
Atlantic 4010 Atlantic Ave.   Suite F Long Beach CA USA 90807 1488 11/26/2007
5/31/2015 Strip   3815 Topanga Plaza 6600 Topanga Canyon # 69 Canoga Park CA USA
91303 1616 10/9/2006 1/31/2016 Strip   3816 Del Monte Center 692 Delmonte
Shopping Center #18-B     Monterey CA USA 93940 1281 10/1/2006 1/31/2017 Strip  
3817 Plaza Camino Real 2525 ElCamino Real   Store #136 Carlsbad CA USA 92008
1077 9/21/2006 1/31/2016 Strip  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   3831 Eastvale
Gateway 12303 Limonette Ave   Mira Loma CA USA 91752 1413 3/1/2008 2/28/2013
Strip   3843 Norton Plaza 10930 Long Beach Blvd., Units 1,2,&3   Lynwood CA USA
90262 1592 2/15/2007 1/31/2012 Strip   3849 Manhattan Beach & Crenshaw 15900
Crenshaw Boulevard   Gardena CA USA 90249 1230 5/17/2007 1/31/2013 Strip   3877
Woodbury Town Center 6278 Sand Canyon Blvd   Irvine CA USA 92620 1880 5/1/2007
4/30/2012 Strip   3878 Wilshire & Vermont 3183 Wilshire   Los Angeles CA USA
90010 1476 1/10/2008 1/31/2013 Strip   3879 Center at Rancho Niguel 28241 Crown
Valley Parkway Suite D Laguna Niguel CA USA 92677 1429 5/17/2007 5/31/2012 Strip
  3897 Cardenas Marketplace NEQ Foothill & Citrus   Fontana CA USa   1528
4/1/2007 3/31/2012 Strip   3905 Union Bank Plaza 15915 Bellflower Blvd.  
Bellflower CA USA   1500 6/26/2008 1/31/2014 Strip   3906 17th Street Plaza 122
E. 17th St (17th & Main) Suite 102 Santa Ana CA USA 92706 1420 7/9/2007
11/29/2012 Strip   3919 Sanger Shopping Center 775 Bethel Avenue Unit 104  
Sanger CA USA 93657 1475 11/1/2007 10/31/2012 Strip   3920 Stony Point Plaza 750
Stony Point Road, Suite A-165   Santa Rosa CA USA 95407 2000 11/13/2008
11/30/2013 Shopping Centre   3924 Amador Ridge Shopping Center 12030 Industry
Blvd Space 15   Jackson CA USA 95642 1800 9/13/2007 9/30/2012 Strip   3938
Gateway Plaza Plaza Drive & Turner Parkway   Vallejo CA USA   1000 6/2/2007
6/30/2012 Strip   3961 Pacific Arcade Plaza 6330 Pacific Blvd Suite 101  
Huntington CA USA 90255 1200 3/22/2007 3/14/2012 Strip   3971 Centerpointe
Shopping Center 1100 Mt. Vernon Space E   Colton CA USA 92324 1000 10/16/2008
10/31/2013 Strip   3972 Ocean Ranch 32525 Golden Lantern, Suite C   Dana Pointe
CA USA 92629 985 7/1/2007 6/30/2012 Strip   3980 Atwater Marketplace 1613
Bellevue Road   Atwater CA USA 95301 1300 7/13/2007 7/31/2012 Strip   3991
Sonora Crossroads Shopping Center 1245 San Quinetti Road   Sonora CA USA 95370
1200 8/30/2007 8/31/2012 Strip   3993 Shiloh Center 6540 Hembree Ln   Windsor CA
USA 95492 1900 3/13/2008 3/31/2013 Strip   3996 Anderson Marketplace 5030 Rhonda
Rd Suite B Anderson CA USA   1400 10/19/2007 1/31/2013 Strip   3997 The Commons
at Madera 2180 W. Cleveland Suite 108   Madera CA USA 93637 1500 10/9/2008
10/31/2013 Strip   3999 Central Valley Plaza 2225 Plaza Pkwy, Suite K-2  
Modesto CA USA 95350 2800 9/14/2007 9/30/2012 Strip   4011 Horton Plaza 566
Horton Plaza Unit 332   San Diego CA USA 92101 779 11/11/2001 6/30/2011 Mall  
4014 BREA MALL 1065 BREA MALL Unit 2022-A   BREA CA USA 92821 750 4/1/2006
4/30/2016 Mall   4016 DOWNTOWN PLAZA 515 L Street Unit 1046   Sacramento CA USA
95814 1181 2/1/2009 1/31/2011 Mall   4026 NORTHRIDGE MALL 638 NORTHRIDGE MALL
Unit   SALINAS CA USA 93906 1173 1/1/2009 6/30/2013 Mall   4043 BLOCK AT ORANGE
20 CITY BOULEVARD WEST Unit H810   ORANGE CA USA 92868 1283 12/1/2008 1/31/2012
Mall   4069 PROMENADE IN TEMECULA VALLEY 40820 WINCHESTER ROAD Unit 1130  
TEMECULA CA USA 92591 1297 11/1/2009 10/31/2012 Mall   4072 GALLERIA AT SOUTH
BAY 1815 HAWTHORNE BOULEVARD Unit   REDONDO BEACH CA USA 90278 980 4/1/2008
3/31/2011 Mall   4075 STONESTOWN GALLERIA 3251 20TH AVE Unit   SAN FRANCISCO CA
USA 94132 917 4/1/2009 3/31/2014 Mall   4106 SANTA ROSA PLAZA 2035 SANTA ROSA
PLAZA Unit 2035   SANTA ROSA CA USA 95401 1486 8/1/2006 7/31/2011 Mall   4114
IRVINE SPECTRUM CENTER 71 FORTUNE DRIVE Unit 25 SUITE 942 IRVINE CA USA 92618
1495 8/25/2008 8/31/2015 Strip     4133 PACIFIC VIEW VENTURA 3301-2331 EAST MAIN
STREET Unit 2331   VENTURA CA USA 93003 1002 1/1/2009 1/31/2013 Mall       2855
STEVENS CREEK BLVD SPACE                     4177 VALLEY FAIR A279 Unit A-277  
SANTA CLARA CA USA 95050 1122 3/16/2001 1/31/2011 Mall   4193 UNIVERSITY TOWNE
CENTER 4425 LAJOLLA VILLAGE DR Unit D-9 SUITE D12 SAN DIEGO CA USA 92122 1400
11/1/2000 1/31/2011 Mall   4196 SANTA ANITA FASHION PARK 400 SOUTH BALDWIN AVE
Unit A-2   ARCADIA CA USA 91007 1698 5/13/2001 1/31/2012 Mall   4244 HILLTOP
MALL 1224 HILLTOP MALL RD Unit A105   RICHMOND CA USA 94806 1000 2/1/2010
1/31/2011 Mall   4257 WEST VALLEY MALL 3200 S. NAGLEE RD. Unit 520 SPACE 520
TRACY CA USA 95376 1000 2/1/2010 1/31/2011 Mall   4273 ANTELOPE VALLEY MALL 1233
WEST AVENUE P Unit 895 UNIT 895 PALMDALE CA USA 93551 794 2/26/2001 2/28/2011
Mall   4279 MALL AT NORTHGATE 4400 NORTHGATE MALL Unit   SAN RAFAEL CA USA 94903
1083 11/13/2009 1/31/2017 Mall   4291 STONEWOOD SHOPPING CENTER 177 STONEWOOD
STREET Unit #A23   DOWNEY CA USA 90241 1465 1/1/2009 5/31/2011 Mall     4295
OAKS, THE 312 WEST HILLCREST DRIVE Unit I-L-014   THOUSAND OAKS CA USA 91360 947
11/1/2010 1/31/2011 Mall   4297 MAIN PLACE 736 MAIN PLACE Unit SPACE 736 SANTA
ANA CA USA 92705 954 5/1/2007 6/30/2012 Mall   4309 CENTURY CITY SHOPPING CENTER
10250 SANTA MONICA BLVD. Unit 29   LOS ANGELES CA USA 90067 815 7/28/2001
7/31/2011 Mall   4316 STONERIDGE MALL 1384 STONERIDGE MALL Unit D-102  
PLEASANTON CA USA 94588 1272 2/1/2010 1/31/2013 Mall   4322 ONTARIO MILLS 1
MILLS CIRCLE Unit 324 SP 324 ONTARIO CA USA 91764 1468 12/1/2006 1/31/2014 Mall
  4339 NORTH COUNTY FAIR 200 E. VIA RANCH PKWY Unit 429 SUITE 429 ESCONDIDO CA
USA 92025 860 2/1/2008 1/31/2013 Mall   4360 WESTSIDE PAVILION 10800 WEST PICO
BLVD Unit 353 SUITE 353 W LOS ANGELES CA USA 90064 1358 1/1/2009 4/30/2016 Mall
  4362 PASEO NUEVO 803 PASEO NUEVO Unit 803   SANTA BARBARA CA USA 93101 1440
9/1/2009 1/31/2011 Mall   4370 Promenade at Howard Hughes Center, The 6081
Center Drive Unit 212   Los Angeles CA USA 90045 1589 4/28/2003 3/31/2013 Mall  
4372 Valley Plaza 2701 Ming Avenue Unit   Bakersfield CA USA 93304 800 10/1/2002
1/31/2013 Mall     4377 GALLERIA AT ROSEVILLE 1151 GALLERIA BLVD SUITE 210 Unit
210   ROSEVILLE CA USA 95678 1012 9/1/2010 8/31/2015 Mall   4427 PARKWAY PLAZA
753 PARKWAY PLAZA Unit Y-15   EL CAJON CA USA 92020 1196 6/30/2001 6/30/2011
Mall   4428 Fresno Fashion Fair 703 E Shaw Ave Spc E-16   Fresno CA USA 93710
1154 1/1/2009 8/31/2014 Mall   4437 151 Powell Street 151 Powell Street Unit  
San Francisco CA USA 94102 3000 9/1/2007 8/31/2012 Strip   4450 EAGLE ROCK PLAZA
2700 COLORADO BLVD Unit 119   LOS ANGELES CA USA 90041 735 8/10/2000 1/31/2011
Mall   4471 PLAZA CAMINO REAL 2525 EL CAMINO REAL Unit 106-A   CARLSBAD CA USA
92008 1139 2/1/2002 6/30/2012 Mall     4475 LOS CERRITOS CENTER 164 LOS CERRITOS
CENTER Unit A-19A SPACE A-19 LOS CERRITOS CA USA 90701 900 1/1/2009 1/31/2013
Mall   4492 VALENCIA TOWN CTR 24201 VALLENCIA BLVD. Unit 2089 SUITE 2090
VALENCIA CA USA 91355 800 4/29/2003 4/30/2013 Mall   4502 Media City Center 201
E. Magnolia Blvd. Unit Space No. 319   Burbank CA USA 91501 719 12/1/2002
1/31/2013 Mall   4511 Hanford Mall Lacey Blvd. & 12th Avenue Unit   Hanford CA
USA 93230 1682 11/1/2002 1/31/2013 Mall   4547 MISSION VIEJO 27000 Crown Valley
Pkwy, Unit 180   Mission Viejo CA USA 92691 1151 2/1/2010 1/31/2013 Mall    
4570 HILLSDALE 417 HILLSDALE SHOPPING CENTER Unit SP 2131 SAN MATEO CA USA 94403
1658 10/13/2008 12/31/2018 Mall   4572 Bay Street 5614 Bay Street Unit #210  
Emeryville CA USA 94608 1273 2/1/2010 1/31/2011 Mall       13455 MAXELLA AVENUE
SUITE 248 Unit                     4574 MARINA MARKETPLACE 248   LOS ANGELES CA
USA 90292 1257 1/1/2011 1/31/2011 Strip       Crenshaw & Martin Luther King Jr.
Blvds.                     4577 Baldwin Hills Crenshaw Plaza Unit Space No. 274
  Los Angeles CA USA 90008 1596 1/19/2003 1/31/2013 Strip   4605 Shops at
Tanforan, The 191 Tanforan Park Unit   San Bruno CA USA 94066 1492 10/7/2005
3/31/2015 Mall   4608 Buena Park Downtown 8320 La Palma Avenue Unit B-4   Buena
Park CA USA 90620 1283 2/1/2009 1/31/2011 Mall   4619 Universal CityWalk 1000
Universal Center Drive Unit 101   Universal City CA USA 91608 2859 5/1/2009
4/30/2014 Street Front   4624 Victoria Gardens 12586 N Main Street Unit 3917  
Rancho Cucamonga CA USA 91739 1064 10/28/2004 1/31/2015 Mall  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)     4644 LAKEWOOD
CENTER MALL 129 LAKEWOOD CENTER MALL Unit 129     LAKEWOOD CA USA 90712 1367
10/26/2009 1/31/2016 Mall   4887 Berkeley Center 2200 Shattuck Avenue Unit    
Berkeley CA USA 94704 1477 2/1/2008 1/31/2013 Street Front   4888 La Habra
Westridge Plaza 1370 S. Beach Blvd. Unit Suite B     La Habra CA USA 90631 923
5/1/2008 4/30/2013 Strip   4905 North Ranch Mall 3955-B Thousand Oaks Blvd. Unit
    Westlake Village CA USA 91362 1514 3/15/2008 3/14/2013 Strip   4918
Edgewater on Monterey Bay Suite 925D Unit Suite 925 D   Playa Avenue Sand City
CA USA   1400 3/1/2008 2/28/2013 Strip       5885 Jarvis Avenue Unit 5885 Jarvis
                      4922 Newark Marketplace Avenue     Newark CA USA 94560 791
5/1/2008 4/30/2013 Strip   4926 West Valley Shopping Center 5205 Prospect Road
Unit Suite 130     San Jose CA USA 95129 1140 3/1/2008 2/28/2013 Strip   4933
Gateway Center Rosecrans Ave & Hindry Ave Unit     Hawthorne CA USA   1625
6/1/2008 5/31/2013 Strip   4938 Camarillo Town Center 107-351 W. Ventura Blvd.
Unit 243A     Camarillo CA USA 93010 1250 5/15/2008 5/14/2013 Strip   4960 Snell
& Branham Plaza 185 Branham Lane Unit Suite 185-3   Suite 185-3 San Jose CA USA
  1421 8/1/2008 7/31/2013 Strip   4966 Center at Slatten Ranch, The 5819 Lone
Tree Way Unit Suite F     Antioch CA USA 94531 1500 2/1/2009 1/31/2014 Strip  
4988 Cherry Orchard 322 El Camino Real Unit Suite B-2     Sunnyvale CA USA 94087
1482 7/1/2010 6/30/2011 Strip       8126 East Santa Ana Canyon Road Unit        
              4992 Anaheim Hills Festival Suite 129     Anaheim CA USA 92808
1400 7/1/2009 6/30/2012 Strip   4993 Pacheco Pass Shopping Center 890 Rentz Lane
Unit     Gilroy CA USA 95020 1500 11/26/2003 1/31/2014 Strip   4994 Chino
Spectrum Towne Center 3935 Grand Avenue Unit     Chino CA USA   1500 9/1/2008
1/31/2013 Strip   4997 1415 E. 14th St. (Safeway Center) 1415 E. 14th Street
Unit Suite A     San Leandro CA USA 94577 2196 6/10/2003 6/30/2013 Strip   4998
Mariposa Shopping Center Homestead & Kiely Road Unit     Santa Clara CA USA
95053 1500 2/1/2009 1/31/2014 Strip   5001 Bayhill Shopping Center 851 Cherry
Ave Unit Suite #17     San Bruno CA USA 94066 1560 2/1/2009 1/31/2012 Strip  
5015 Washington Square 365 South McDowell Blvd. Unit 7     Petaluna CA USA 94954
2426 10/1/2008 9/30/2013 Strip   5016 Cochrane Plaza 250 Cochrane Plaza Unit
Suite 140     Morgan Hill CA USA 95037 1438 2/1/2009 1/31/2012 Strip   5027 City
Place 285 E. 5th Street Space B-130     Long Beach CA USA 90802 3000 9/13/2010
9/30/2015 Strip   5039 The Marketplace at Davis 1361 W Covell Blvd, Suite 17B  
  Davis CA USA 95616 1453 2/1/2009 1/31/2012 Strip   5047 Pavillion at Redlands
2094 West Redlands Blvd. Unit     Redlands CA USA 92374 1600 10/1/2008 9/30/2013
Strip   5050 Apple Village 1780 E. Main Street Unit Suite 1     Woodland CA USA
95776 2025 2/1/2010 1/31/2012 Strip   5061 Gateway Courtyard 1630 Gateway Blvd.
Suite B Unit     Fairfield CA USA 94533 1470 10/1/2008 9/30/2013 Strip   5069
Eastlake Village Marketplace 970 Eastlake Parkway Unit Suite 160   STE 107 Chula
Vista CA USA 91914 1917 2/1/2011 1/31/2014 Strip   5073 Mira Mesa Mall 8118 Mira
Mesa Blvd. Unit 118-8     San Diego CA USA 92126 1200 9/1/2008 8/31/2013 Strip  
5082 Park Plaza at Aliso Viejo Town Center 26705 Aliso Creek Road Unit Suite A  
  Aliso Viejo CA USA 92656 876 7/1/2008 6/30/2013 Strip       SWC 1-5 and Camino
de La Plaza Unit                       5087 Las Americas Suite B-447     San
Diego CA USA 92173 1200 5/20/2005 5/31/2015 Strip   5088 Fairway Target Pads
10451 Fairway Place Unit     Roseville CA USA 95678 1600 10/1/2009 9/30/2013
Strip   5116 Falcon Ridge Town Center 15270 Summit Rd, #E5     Fontana CA USA
92335 1260 4/1/2010 3/31/2012 Strip   5121 Point Loma Plaza 3619 Midway Drive
Unit H     San Diego CA USA 92110 972 2/1/2009 1/31/2014 Strip   5122 Vista
Village 20 Main Street Unit Suite 125   Suite 125 Vista CA USA 92083 1800
2/1/2009 1/31/2014 Strip   5128 Mountain Square Shopping Center 378 S. Mountain
Avenue Unit     Upland CA USA 91786 1625 10/1/2008 9/30/2013 Strip   5139 Costco
Plaza Broadway & Oxford Unit     Chula Vista CA USA 91911 1132 8/1/2010
7/31/2013 Strip   5145 2673 Mission Street 2673 Mission Street Unit     San
Francisco CA USA 94110 2075 7/1/2008 6/30/2013 Strip   5148 Riverside Plaza 3555
Riversize Plaza Unit Suite S110     Riverside CA USA 92506-2721 1307 2/1/2010
1/31/2013 Strip   5167 Stevenson Ranch Plaza 24919 The Old Road Unit    
Stevenson Ranch CA USA 91355 2045 8/1/2008 7/31/2013 Strip   5179 Southland
Landing Southland Drive Unit Building B     Hayward CA USA 94545 1600 2/1/2010
1/31/2013 Strip   5195 Plaza Mayor 5027 Pacific Coast Highway Unit     Torrence
CA USA 90505 1600 7/1/2008 1/31/2011 Strip   5196 Victorville Entertainment
Center 14190 Bear Valley Road Unit     Victorville CA USA 92392 1440 6/1/2010
2/28/2013 Strip   5197 Spreckels Park 1339 Historic Plaza Drive Unit     Manteca
CA USA 95337 1600 8/1/2010 1/31/2011 Strip   5199 8162 Talbert Avenue 8162
Talbert Avenue Unit Suite 101     Huntington Beach CA USA 92646 1000 9/26/2003
9/30/2013 Strip   5200 University Village 1201 University Avenue Unit Suite 108
    Riverside CA USA 92507 1415 2/1/2009 1/31/2012 Strip   5226 Northwest
Promenade II 9160 Rosedale Highway Unit Suite 700     Bakersfield CA USA 93312
2300 3/1/2009 2/28/2014 Strip   5227 Park Plaza Shopping Center 690 Mangrove
Avenue Unit     Chico CA USA 95928 1819 6/1/2009 5/31/2011 Strip   5228 Cypress
Point 1020 E. Cypress Avenue Unit Suite A     Redding CA USA 96002 2023 7/1/2010
8/31/2011 Strip   5256 Park Plaza 980 North Western Avenue Unit Suite B2     San
Pedro CA USA 90732 1154 2/1/2009 1/31/2014 Strip       2475 San Ramon Valley
Blvd. Unit Suite                       5264 Diablo Plaza 108     San Ramon CA
USA 94583 968 2/1/2009 1/31/2014 Strip   5265 Campus Plaza Center 6083 El Cajon
Blvd. Unit B -2 San Diego CA USA 92115 1438 3/1/2009 2/28/2011 Strip   5266
Creekside Marketplace 595 Grand Avenue Unit Suite F-104     San Marcos CA USA
92069 1325 10/1/2009 9/30/2011 Strip   5267 Rockridge Shopping Center 5110
Broadway Unit Suite A     Oakland CA USA 94611 1380 11/1/2010 1/31/2011 Strip  
  5268 Grossmont Plaza 5454 Grossmont Center Drive Unit Suite C     La Mesa CA
USA 19142 1869 2/1/2009 1/31/2012 Strip   5279 Lincoln & Pico 1910 Lincoln
Boulevard Unit     Santa Monica CA USA 90405 2230 2/1/2009 1/31/2014 Strip  
5280 Olivewood Center 1340 West Olive Avenue Unit   Suite 101 Merced CA USA
95348 1680 4/1/2009 3/31/2012 Strip   5282 Covina Town Square 1404 North Azuza
Avenue Unit Suite D     Covina CA USA 91722 1504 3/1/2009 2/29/2012 Strip   5291
Woodside Central 2527 El Camino Real Unit 7     Redwood City CA USA 94577 1511
3/1/2009 2/29/2012 Strip   5298 Costa Mesa Square 1450 Baker Street Unit    
Costa Mesa CA USA 92626 1186 5/7/2009 5/6/2014 Strip   5319 Sunset & Vine 1509
Vine Street Unit 106     Hollywood CA USA 90028 1600 8/1/2009 1/31/2011 Strip  
    2038 South Mooney Boulevard Unit Suite M-                       5322 Kohl's
Shopping Center 7     Visalia CA USA 93277 1600 6/1/2009 5/31/2014 Strip   5332
Tweedy Boulevard 4181 Tweedy Boulevard Unit Suite 103     South Gate CA USA
90280 1901 5/22/2004 5/21/2014 Strip   5374 Monroe Street 81-952 Highway 111
Unit     Indio CA USA 92201 1500 2/19/2005 1/31/2015 Strip   5378 Mission &
Ocean 4625 Misson Street Unit     San Francisco CA USA 94112 1440 10/1/2009
9/30/2011 Strip   5380 Glendora Center 1331 S. Lone Hille Avenue Unit 160    
Glendora CA USA 91740 2000 9/1/2009 1/31/2011 Strip   5382 Elk Grove Commons
9688 Bruceville Road Unit Suite 100     Elk Grove CA USA 95758 1919 9/1/2009
1/31/2011 Strip   5383 Park Oaks Center 1744 Moorpark Road Suite B     Thousand
Oaks CA USA 91360 1488 7/7/2009 7/6/2011 Strip   5384 Atlantic & Florence Center
7200 Atlantic Boulevard Unit     Cudhay CA USA 90201 1500 6/3/2005 6/30/2015
Strip   5386 Mountain & Hamilton 904-946 Hamilton Road Unit 4     Duarte CA USA
91010 1500 7/1/2010 6/30/2012 Strip   5403 Highland Avenue Plaza 4160 Highland
Avenue Unit Suite H     Highland CA USA 92346 1800 2/1/2010 1/31/2013 Strip  
5404 Vineyard Valley 16989 Valley Boulevard Unit Suite A     Fontana CA USA
92335 1932 7/17/2009 7/16/2012 Strip   5405 Ventura Gateway Shopping Center 4860
Telephone Road Unit     Ventura CA USA 93003 1566 9/6/2009 9/5/2014 Strip  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   5406 The Valley
Shopping Center 708 E. Arrow Highway Unit   Pomona CA USA 91767 1866 7/1/2010
6/30/2011 Strip       7100 Santa Monica Boulevard Unit Suite                    
5418 West Hollywood Gateway 117   West Hollywood CA USA 90046 2716 7/1/2010
9/30/2014 Strip   5424 Platt Village 6432 Platt Avenue Unit   West Hills CA USA
91307 1496 7/1/2009 6/30/2014 Strip   5434 Centerpoint Mall 2655 Stavers Road
Unit Suite B   Oxnard CA USA 93033 1755 2/1/2010 1/31/2011 Strip   5435 Campus
Crossroads 5250 University Avenue Unit F   San Bernadino CA USA 92407 1438
4/1/2010 3/31/2013 Strip   5436 Fashion Faire Place 15100 Hesperian Blvd. Unit
400-B   San Leandro CA USA 94578 1629 2/1/2010 1/31/2013 Strip   5449 Sunrise &
Ramon 425 S. Sunrise Way Unit E-2   Palm Springs CA USA 92262 1533 2/1/2010
1/31/2012 Strip   5450 Century & Yukon 3550 Century Blvd Unit 101   Inglewood CA
USA   1600 8/1/2010 7/31/2013 Strip   5459 Shaw Marketplace 3737 W. Shaw Avenue
Unit   Fresno CA USA 93711 1620 4/1/2010 3/31/2013 Strip   5460 The Berger 8460
Edgewater Road Unit 1 B   Oakland CA USA 94621 1688 5/1/2005 4/30/2015 Strip  
5466 Compton & Alameda 145 E Compton Blvd Unit   Compton CA USA 90220 1741
3/11/2010 1/31/2011 Strip   5467 Missouri Flat Village 3957 Missouri Flat Road
Unit   Placerville CA USA 95667 1200 4/1/2010 3/31/2011 Strip   5521 El Paseo
Simi 2944 Tapo Canyon Rd. Unit Suite K   Simi Valley CA USA 93063 1191 4/1/2010
3/31/2012 Strip   5548 Wal-Mart Pittsburg 2137 Loveridge Road Unit   Pittsburg
CA USA 94565 1620 4/1/2010 3/31/2011 Strip   5549 Venice & Overland 3855
Overland Avenue Unit   Culver City CA USA 90232 1500 12/1/2009 11/30/2013 Strip
  5550 Natomas Marketplace NWC Truxel Road and Interstate 80 Unit   Sacramento
CA USA 95834 1650 5/1/2010 4/30/2012 Strip   5591 Bella Terra 7821 Edinger Ave
Unit Suite B-146 Huntington Beach CA USA 92647 1534 9/1/2010 8/31/2013 Strip  
5592 Paseo Sepulveda 9000 Sepulveda Blvd Suite 3-E North Hills CA USA 91343 1417
9/16/2004 9/30/2015 Strip       SW Corner of River Road & Niblick Road          
          5593 Woodland Plaza Unit   Paso Robles CA USA   1500 10/1/2010
1/31/2011 Strip   5594 Page Plaza 1119 S. Sanderson Ave Unit Suite C   Hemet CA
USA 92545 1500 10/1/2010 1/31/2011 Strip   5800 47th Street Pavilion 38045 47th
Street East Shops 3, Suite A Palmdale CA USA 93552 1449 2/1/2009 1/31/2014 Strip
  5805 Ocean View Plaza 638 Camino de los Mares, Suite D2-B   San Clemente CA
USA 92673 1404 6/1/2007 12/31/2012 Strip   5806 Rosecrans Center 1301 E.
Rosecrans Ave.   Compton CA USA 90221 1107 6/1/2007 7/31/2012 Strip   5807
Citrus Crossing Alosta & Citurs   Azusa CA USA 91702 1500 6/26/2008 6/30/2013
Strip   5809 Centre Pointe Village 26519 Carl Boyer Dr.   Santa Clarita CA USA
91350 1500 5/29/2009 5/31/2014 Strip   5824 Clayton Valley Shopping Center 5434
Ygnacio Valley Road   Concord CA USA 94521 1440 10/11/2007 10/31/2012 Strip  
5830 Whittier & Spence 3476 Whittier Blvd., Units 104-105   Los Angeles CA USA  
1179 7/18/2007 7/17/2012 Strip   5833 Greenback Corners 6306 Garfield Ave, Suite
200   Sacramento CA USA 95841 1813 11/19/2007 11/18/2012 Strip   5844 Burbank
Empire Center 1783 North Victory Lane   Burbank CA USA 91508 1139 10/18/2007
10/31/2012 Strip   5846 The Shops at Anaheim Street Center 425 W. Anaheim Street
  Long Beach CA USA 90813-2938 1513 9/1/2007 10/31/2012 Strip   5864 Waterman
Plaza 9308 Elk Grove Boulevard Suite 110 Elk Grove CA USA 95624 1450 8/6/2007
10/5/2012 Strip   5866 Madison & Dewey Market Place 6711 Madison Ave Suite 102  
Fair Oaks CA USA 95628 1100 11/5/2007 1/31/2013 Strip   5868 Beverly Place
Shopping Center 7160 Beverly   Los Angeles CA USA 90036 1536 7/5/2007 7/31/2012
Strip   5869 Ukiah Center 1214 Airport Park Boulevard, #F   Ukiah CA USA 95482
1455 6/8/2007 6/30/2012 Strip   5875 Camden Park 2065 Camden Ave.   San Jose CA
USA 95124 1164 10/6/2007 8/31/2012 Strip   5890 Fountain Valley Plaza 16123
Harbor Blvd.   Fountain Valley CA USA 92708 2769 11/1/2007 1/31/2013 Strip  
5895 SWM Rosemead 1717 Walnut Grove Ave. Suite 200 Rosemead CA USA 91770 1200
5/7/2009 5/31/2014 Strip   5912 Morgan Hill shopping Center 1057 Cochrance Rd
Space E4 Morgan Hill CA USA 95037 1100 10/1/2007 1/31/2013 Strip   5915 Blossom
Valley 2900 Geer Rd.   Turlock CA USA 95382 1446 1/24/2008 4/30/2013 Strip  
5930 Strawberry Creek 8241 Bruceville Rd. Suite 190 Elk Grove CA USA   1846
10/1/2007 9/30/2012 Strip   5945 Inglewood Center 4940 W. Century Blvd Suite #3A
Inglewood CA USA 90304 1157 10/4/2007 1/31/2013 Strip   5946 Gateway Towne
Center 110 Hidden Valley Parkway Space #D Norco CA USA 92860 1240 8/29/2007
8/31/2012 Strip   5963 San Carlos Marketplace 1135 Industrial Road Suite B San
Carlos CA USA 94070 1192 5/22/2008 5/31/2013 Strip   5991 Napa Junction 6040
Main St Suite 150   American Canyon CA USA 94503 1500 1/7/2008 1/31/2013 Strip  
5995 Scenic Place 801 Oakdale Suite D-3   Modesto CA USA 95355 1080 12/3/2007
12/31/2012 Strip   5999 Town Center Plaza 18503 Yorba Linda Blvd., Suite B  
Yorba Linda CA USA 92886 1090 1/10/2008 1/31/2013 Strip   6015 5041 Whittier
Blvd. 5041 Whittier Blvd.   Los Angeles CA USA 90022 1200 12/13/2007 1/31/2013
Strip   6016 Mountain Meadows Plaza 4275 Tierra Rejada Rd.   Moorepark CA USA
93021 1125 10/16/2008 1/31/2014 Strip   6017 Paramount Town Center West 16289
Paramount Blvd Suite E   Paramount CA USA 90723 949 12/10/2007 3/31/2013 Strip  
6021 Crenshaw and Sepulveda 2370 Crenshaw Blvd. Suite B Torrence CA USA 90503
1617 11/15/2007 11/14/2012 Strip   6026 Richmond Target Project 4200 MacDonald
Ave Suite F Richmond CA USA 94801 1200 10/6/2008 10/31/2013 Strip   6031 Dinuba
SWM 450 West El Monte Way   Dinuba CA USA 93618 1500 4/29/2008 5/31/2013 Strip  
6034 Porterville Marketplace 1276 W. Henderson Ave   Porterville CA USA 93257
1800 12/9/2010 12/31/2015 Strip   6056 Brookhurst & Alameda 510 N. Brookhurst
Spc 102   Anaheim CA USA 92801 1064 3/20/2008 3/31/2013 Strip   6057 Rosecrans
Towne Centre I 13019 Rosecrans Avenue, Suite 101   Norwalk CA USA 90650 1472
3/1/2008 2/28/2013 Strip   6067 Manhattan Center 1822 N. Sepulveda Blvd.  
Manhattan Beach CA USA 90266 1654 12/1/2007 11/30/2012 Strip   6075 Eastside
Town Center 44421 20th Street East Space G-3 Lancaster CA USA 93535 1400
2/21/2008 2/28/2013 Strip   6094 Stonecreek Plaza 1363 West Pacheco Blvd. Suite
A   Los Banos CA USA 93635 1404 3/26/2009 3/31/2014 Strip   6120 Pleasent Hill
Crossroads 2360 Monument Blvd. Suite 1D   Pleasant Hill CA USA 94523 1032
2/28/2008 2/28/2013 Strip   6121 Palm Plaza 3410 Palm Ave. Suite 101-102   San
Diego CA USA 92154 1800 11/20/2007 1/31/2013 Strip   6127 East Hills Plaza 2657
Fashion Place   Bakersfield CA USA 93305 1500 5/8/2008 5/31/2013 Strip   6135
Amerige Heights Town Center 1943 West Malvern Ave.   Fullerton CA USA 92835 1430
3/20/2008 3/31/2013 Strip   6136 Park Plaza 4635 E Avenue S Space C-101 Palmdale
CA USA 93552 2072 4/10/2008 4/30/2013 Strip   6138 Orchard Walk East 3318 Dinuba
Blvd., #1-A   Visalia CA USA 93291 1485 1/8/2009 1/31/2014 Strip   6193 The
Village at Orange 1500 East Village Way Suite #D52 or Ste #2256 Orange CA USA
92865 1201 7/31/2008 8/31/2018 Mall   6203 Gateway at Donner Pass 11260 Donner
Pass Rd. Suite C3   Trucklee CA USA 96161 1200 2/22/2009 3/31/2014 Strip   6205
Harden Ranch Plaza 1650 N. Main street & Boronda Rd.   Salinas CA USA 93906 2264
7/3/2008 7/31/2013 Strip   6207 Linda Mar Shopping Center 1221 Linda Mar Blvd.
Ste 1237   Pacifica CA USA 94944 1120 8/18/2008 9/30/2013 Strip   6208 Sky West
Commons Hesperian Blvd. West A Street 1159 West A Street Hayward CA USA 94541
1735 2/11/2008 1/31/2014 Strip   6209 The Streets of Brentwood 2505 Sand Creek
Road Suite 128 Brentwood CA USA 94513 1635 10/27/2008 1/31/2014 Mall   6216
Evergreen Commons 2990 Capitol Expressway Suite 30 San Jose CA USA 95148 3000
6/17/2008 6/30/2013 Strip   6267 Lower Sacramento Shopping Center 7910 Lower
Sacramento Rd. Suite D Stockton CA USA 95212 1738 8/14/2008 8/31/2013 Strip  
6294 Vintner Square 1418 First Street   Livermore CA USA 94550 907 11/24/2008
1/31/2014 Strip   6301 South Napa Marketplace 261 Soscol Ave NWC Imola and
Soscol Napa CA USA 94559 1000 10/13/2008 1/31/2014 Strip   6323 Balboa Mesa
Shopping Center 5665 Balboa Ave. Suite A   San Diego CA USA   1200 9/26/2008
11/30/2013 Strip   6337 Scotts Valley 245 E Mount Hermon Rd. 235 in lease Scotts
Valley CA USA 95066 1100 10/23/2008 1/31/2014 Strip  


--------------------------------------------------------------------------------




6356 First Shields Shopping Center 6357 Mission Oaks 6358 Granada Hills 6380
Tassajara Crossing 6391 Gateway Towne Center 6446 SWM Stonegate Plaza 6449
Fruitvale Station 6451 The Plaza Shopping Center 6468 Vintage Oaks 6504 North
County Square S/C   6512 Park West Place 6529 Plaza Del Amo 6538 Garden Vineyard
Plaza 6539 Countryside Marketplace 6550 North Park Plaza 6551 El Camino Real
Center 6563 370 University Ave. 6578 Stadium Center 6615 Hamilton Plaza 6616
Fullerton S/C 6641 Rivermark Village 6642 Trabuco Hills S/C 6741 Las Plumas
Plaza 6750 The Plant Shopping Center 6782 Overlook S/C 6785 Southhampton Center
6799 SWM Marketplace Beaumont 6806 Ft. Irwin 6823 Camp Pendleton 6853 MCLB
Albany 6861 MCAS Mira Mar 6862 Camp Pendleton PX 6863 MCRD San Diego 6864 MCAGCC
29 Palms 6934 Baldwin Park Towne Center 9938 Digital Art Media 9941 Kongregate
San Francisco


171      Citadel Mall(The) 246      Foothills Fashion Mall 378      Chapel Hill
447      Aurora Plaza a/k/a Hoffman Heights 453      Superior Marketplace 463   
  Valley Plaza 467      Aurora Town Center 469      Park Avenue Square 498     
Northpark Plaza 813      Colorado Boulevard

1047 Flatiron Crossing 1079 Pueblo Mall 1289 Mesa Mall 1343 Greeley Mall 1606
Westminster 1608 Westland 1672 Lakewood City Commons 1700 Thorncreek Crossing
2320 Town Center North 2329 Center Place of Greeley 2696 Waneka Marketplace 2728
Powers Pointe 2730 Hancock Plaza 2820 Rimrock Marketplace 2859 Durango Crossing
2876 Shops at Centerra 2964 Village at Avon 3007 Falcon Landing 3039 Creekside
Shopping Center 3046 La Junta 3251 Regency Square 3617 Southlands 3619 Shops @
Walnut Creek 3632 Centennial Corners 3731 Salida Shops ak/a Gateway Park 3805
Shoppes @ The Meadows 3870 Loveland SWM 3940 Glenwood Meadows Shopping Center
4198 SOUTHWEST PLAZA 4208 AURORA MALL


      LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   3235 N. First Street  
Suite 103 Fresno CA USA 93726 1730 12/18/2008 1/31/2014 Strip   2180 El Camino
Real   Hwy 101 & Del Rio Rd. Atascadero CA USA 93422 2041 2/26/2009 2/28/2014
Strip   18100 Chatsworth Street   Suite B Granada Hills CA USA 91344 1495
3/19/2009 3/31/2014 Strip   3402 Camino Tassajara     Danville CA USA 94506 1605
12/4/2008 1/31/2014 Strip   200 Towne Center Drive     Compton CA USA 90220 1567
2/5/2009 2/28/2014 Strip   3425 Murphy Canyon Rd.   Suite A San Diego CA USA
92123 2200 3/11/2009 4/30/2014 Strip   3040 East 9th Street   Suite C Oakland CA
USA 94601 1500 2/19/2010 2/18/2015 Strip   1128 B S. Main Street     Salinas CA
USA 93901 1904 5/6/2010 5/31/2015 Strip   208 or 132 Vintage Way   Space # F-11
Novato CA USA 94945 1302 8/6/2009 8/31/2014 Strip   1841 University Drive, Space
#140     Vista CA USA 92083 2000 10/15/2009 1/31/2015 Strip   10743 Trinity
Parkway and Eight Mile Rd.                       Suite AA     Stockton CA USA
95219 1552 4/22/2010 4/30/2015 Strip   21149 Hawthorne Blvd.     Torrance CA USA
90503 1800 8/28/2009 1/31/2015 Strip   3352 Floral Ave.     Selma CA USA 93622
1750 11/12/2009 11/30/2014 Strip   30098 Haun Road, Suite 310     Menifee CA USA
92584 1500 10/27/2009 1/31/2015 Strip   1706 Oakland Rd. Suite 200     San Jose
CA USA 95131 1885 2/22/2010 2/28/2015 Strip   1200 El Camino Real, Suite A2    
Belmont CA USA 94002 1419 1/15/2010 1/31/2015 Strip   370 University Ave.    
Palo Alto CA USA 94301 2850 12/24/2009 1/31/2015 Strip   2166 Daniels Street  
Hwy 120 & Airport Hwy Manteca CA USA 95337 1505 6/4/2010 6/30/2015 Strip   1700
S. Bascom Ave     Campbell CA USA 95008 2000 8/12/2010 8/31/2015 Strip   2323 E.
Chapman Ave.   Suite A Fullerton CA USA 92831 1500 10/28/2010 10/27/2015 Strip  
3914 Rivermark Plaza Drive     Santa Clara CA USA 95054 4175 5/6/2010 5/31/2020
Strip   27695 Santa Margarita Parkway     Mission Viejo CA USA 92691 1600
8/19/2010 8/31/2015 Strip   1124 "J" Oro Dam Blvd.     Oroville CA USA 95965
2000 12/3/2010 1/31/2016 Strip   1 Curtner Avenue, Suite 40, Bldg. 25     San
Jose CA USA 95125 1922 11/18/2010 1/31/2016 Strip   1439 Main Street    
Watsonville CA USA 95076 1600     Strip   810 Southhampton Rd.     Benicia CA
USA 94510 1903 11/18/2010 1/31/2016 Strip   1668 E. 2nd Street     Beaumont CA
USA 92223 1500     Strip   PO Box 105090     Ft. Irwin CA USA 92310 1200
10/4/2010 10/3/2012 Strip   Marine Corps Base Camp     Camp Pendleton CA USA
92055-5001 1735 10/30/2008 10/29/2013 Strip   814 Radford Blvd.     Albany CA
USA 31704 871     Strip   2258 Mitscher Way     San Diego CA USA 92145 1060
6/1/2009 5/31/2014 Strip   Marine Corp Base     Camp Pendleton CA USA 92055 871
    Strip   4025 Tripoli Ave     San Diego CA USA 92140 871     Strip   PO BOX
788250     Palms CA USA 92278 1000 6/1/2009 5/31/2014 Strip   14510 Baldwin Park
Town Center Drive     Baldwin Park CA USA   2000     Strip   909 N. Sepulveda
Blvd. Suite 840     El Segundo CA USA 90245 2750 4/16/2010 1/31/2011 Strip   660
Mission Street     San Francisco CA USA   1200 1/1/2011 1/31/2011 Strip   750
Citadel Drive East     Colorado Springs CO USA 80909 1263 2/1/2009 1/31/2011
Mall   215 East Foothills Parkway   Suite D-3 Fort Collins CO USA 80525 1162
2/1/2010 1/31/2011 Mall   1710 Briargate Blvd.     Colorado Springs CO USA 80920
1083 2/1/2011 1/31/2012 Mall   757-B Peoria Street     Aurora CO USA 80011 1343
4/1/2008 3/31/2011 Strip   502 Center Drive   Building A-2, Suite 2 Superior CO
USA 80027 1265 7/1/2009 6/30/2011 Strip   17030 E. Quincy Avenue, Unit B    
Aurora CO USA 80015 1200 2/1/2008 1/31/2011 Strip   14221 E. Cedar Avenue, Unit
B     Aurora CO USA 80012 1200 7/1/2009 6/30/2014 Strip   757 E. 20th Avenue  
Suite 380 Denver CO USA 80205 960 7/1/2009 6/30/2011 Strip   10343 Federal Blvd.
Unit 1     Westminster CO USA 80260 1040 8/1/2009 7/31/2012 Strip   960 Colorado
Boulevard     Denver CO USA 80222 5090 9/16/1994 1/31/2013 Strip   #1 Flatiron
Circle #2176     Broomfield CO USA 80021 1240 1/1/2009 1/31/2013 Strip   3291
Dillion Drive     Pueblo CO USA 81008 1460 2/1/2010 1/31/2012 Mall   2424 US
Highway 6 & 50   Space 0201 Grand Junction CO USA 81505 1697 1/1/2009 1/31/2013
Mall   1999 Greeley Mall, Space 11     Greeley CO USA 80631 1443 2/1/2009
1/31/2011 Mall   5714 W. 88th Avenue     Westminster CO USA 80030 1526 4/1/2008
3/31/2011 Strip   10705 West Colfax Avenue # 6 B     Lakewood CO USA 80215 1770
4/1/2009 3/31/2011 Strip   355 S. Wadsworth Boulevard # 3 Lakewood CO USA 80226
1553 12/1/2010 11/30/2012 Strip   901 East 120th Avenue   Suite #8 Northglenn CO
USA 80233 1310 2/1/2008 1/31/2013 Strip   3732 Bloomington Street     Colorado
Springs CO USA 80922 1400 8/1/2008 7/31/2013 Strip   4500 Center Place Drive  
Unit 400 Greeley CO USA 80634 1432 10/1/2008 9/30/2011 Strip   545 W. South
Boulder Road   Suite 9 LaFayette CO USA 80026 1200 5/1/2009 4/30/2011 Strip  
5620 E. Woodman Road     Colorado Springs CO USA 80920 1500 4/1/2009 3/31/2014
Strip   2850 South Academy Boulevard   Unit 109 Colorado Springs CO USA 80916
1320 3/1/2009 2/28/2014 Strip   2536 Rimrock Avenue   Suite 800 Grand Junction
CO USA 81505 1700 9/1/2009 8/31/2014 Strip   1135 S. Camino Del Rio     Durango
CO USA 81302 1800 9/1/2009 8/31/2012 Strip   6055 Sky Pond Drive   #P148
Loveland CO USA 80538 1600 11/4/2005 11/30/2015 Strip   1010 Fawcet Road    
Avon CO USA 81620 1200 9/25/2006 9/30/2011 Strip   7481 N. Academy Blvd.    
Colorado Springs CO USA 80920 1480 9/1/2010 8/31/2013 Strip   7475 W. Colfax  
Suite 101 Lakewood CO USA 80214 1726 10/12/2006 10/31/2011 Strip   7 Conley Road
  Suite 701 La Junta CO USA 81050 2400 6/1/2010 1/31/2011 Strip   1871 S. Pueblo
Blvd.   Ste 115 Pueblo CO USA 81005 2113 5/1/2010 4/30/2012 Strip   24112 E.
Orchard Rd     Aurora CO USA 80016 1400 1/29/2006 1/31/2011 Strip   10443 Town
Center Drive     Westminster CO USA 80003 1501 1/30/2006 1/31/2011 Strip   10909
East Arapahoe Place Suite 105     Centennial CO USA 80111 1400 11/21/2007
1/31/2013 Strip   3455 N Salida Street     Aurora CO USA 80011 1111 9/20/2006
1/31/2012 Strip   8331-D S. Willow Street     Lone Tree CO USA 80124 1297
7/25/2007 10/31/2012 Strip   E. Eisenhower Blvd & N. Denver Ave.     Loveland CO
USA   1248 5/31/2007 1/31/2013 Strip   25 Market Street, Unit C     Glenwood
Springs CO USA 81601 1428 5/10/2007 5/31/2012 Strip   8501 W BOWLES AVE Unit SP
1-A -92 LITTLETON CO USA 80123 1127 4/1/2008 3/31/2012 Mall   14200 E ALAMEDA
Unit 1031   SP1031 AURORA CO USA 80012 1060 1/1/2003 12/31/2012 Mall  


--------------------------------------------------------------------------------




4462 Colorado Mills 4481 TWIN PEAKS MALL 4617 Belmar 4777 Quebec Square 4839
Jefferson Village 4840 Pioneer Hills Marketplace 5041 Canyon Gate Plaza 5101
FlatAcres MarketCenter 5216 Palmer Park Power Center 5229 University Hills 5249
Broadmoor Town Center North 5363 Thornton Town Center   5387 Quincy Place Shops
5425 3235 E. Platte Avenue 5437 Plaza at Metzler Ranch 5458 Country Club   5610
Wal-Mart Pueblo and Northern 6025 Front Range Village 6188 Broomfield Corners  
6189 River Point at Sheridan 6495 Highlands Ranch 6658 Gardens on Havana 6664
SWM Ft. Collins   6715 River Landing 6718 SWM Cortez Center 6780 Arvada Shops
6800 Ft. Campbell 6802 Ft. Carson 6842 Peterson AFB


58      Danbury Fair 206      Pavilions @ Buckland Hills 384      Brassmill Mall
588      Turnpike Square 595      Price Club Plaza 607      Grade A/Shoprite
Plaza 608      Townline Square 612      Plaza at Buckland Hills 659     
Brittany West 683      Danbury Center / Airport Plaza 716      Enfield Square
773      Cross Roads Shopping Center

1275 Meriden Square 1612 Daddy's Plaza 1957 Crystal Mall 2228 Hamden Plaza 2297
Bristol Commons 2404 Price Chopper S/C 2458 Putnam Shopping Parkade 2488 Charter
Oak 3035 Berkshire Shopping Center 3480 Newington S/C 3595 Town Line Plaza 3708
Montville Commons 3742 Crossing at Lisbon 3782 Sand Hill Plaza 3784 Branhaven
Plaza 3789 Kennedy Road Marketplace 3822 Fieldstone Commons 3826 Prospect Plaza
3876 Copaco Center 3959 Groton Shoppers Mart 3973 Split Rock Corner 3977 New
Milford Plaza 4070 CONNECTICUT POST 4166 PAVILION AT BUCKLAND HILLS 4236
WESTFARMS 4243 TRUMBULL   4310 CONNECTICUT POST MALL 4325 CRYSTAL MALL 4347
TRUMBULL 4407 BRASS MILL CENTER 4449 MERIDEN SQUARE


      LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)     14500 W. Colfax
Avenue Unit Store No. 428     Lakewood CO USA 80401 1128 11/13/2002 11/30/2012
Mall   1250 SOUTH HOVER RD Unit 16     LONGMONT CO USA 80501 1048 10/1/2007
1/31/2011 Strip   7281 W. Alaska Drive Unit 2M-3-R-14     Lakewood CO USA 80226
1043 5/14/2004 5/31/2014 Mall   7505 East 35th Avenue Unit 380     Denver CO USA
80238 1368 9/1/2007 8/31/2012 Strip   9956 Remington Place Unit     Littleton CO
USA 80128 1280 2/1/2011 1/31/2013 Strip   5494 South Parker Road Unit     Aurora
CO USA 80015 1200 10/1/2008 9/30/2013 Strip   2760 Canyon Blvd. Unit     Boulder
CO USA 80302 1530 8/1/2008 7/31/2013 Strip   11467 S. 20 Mile Road Unit C-1A    
Parker CO USA 80134 1415 3/1/2009 2/28/2014 Strip   SWC Palmer Park & Powers
Unit     Colorado Springs CO USA 80915 1666 3/1/2009 2/29/2012 Strip   SEC
Colorado Blvd & Yale Avenue Unit     Denver CO USA 80210 1550 2/1/2009 1/31/2014
Strip   1908 Southgate Road Unit     Colorado Springs CO USA 80906 1428 5/1/2009
4/30/2014 Strip   10001 Grant Street Unit A     Thornton CO USA 80229 1164
2/1/2010 8/31/2012 Strip     NWC of Buckley Road & Quincy Ave. Unit B   Suite B
Aurora CO USA 80014 1482 1/17/2005 1/31/2015 Strip   3235 East Platte Avenue
Unit A     Colorado Springs CO USA 80909 1447 12/1/2009 1/31/2011 Strip   312
Metzler Drive Unit Suite B     Castle Rock CO USA 80104 1500 3/1/2010 2/29/2012
Strip   4318 9th Street Road Unit     Greeley CO USA 80634 1200 3/24/2010
3/31/2012 Strip   SW Corner of Pueblo Blvd and Redwood                      
Road Unit     Pueblo CO USA   1200 10/14/2005 1/31/2011 Strip   Harmony Rd. &
Zeigler Rd.   2842 Council Tree Ave Fort Collins CO USA 80525 1589 8/14/2008
8/31/2013 Strip   4550 West 121st Avenue, Ste 2     Broomfield CO USA 80020 1215
7/16/2009 5/31/2015 Strip       W. Hampton Ave. & S. Santa                  
3702 River Point Drive Ste C   Fe Drive Sheridian CO USA 80227 1240 2/1/2009
1/31/2014 Strip   Highkands Ranch Pky & Lucent Blvd.     Highlands Ranch CO USA
80129 1507 4/8/2010 4/30/2015 Strip   10600 E. Garden Drive     Aurora CO USA
80012 1476 8/12/2010 8/31/2015 Strip   1275 E. Magnolia Street     Ft. Collins
CO USA 80524 2500 12/6/2010 1/31/2016 Strip       S. Townsend Ave. & Rio        
          3451 Rio Grande Suite A-3   Grande Ave. Montrose CO USA 81401 2082
10/28/2010 1/31/2016 Strip   215 Sligo Street #2     Cortez CO USA 81321 1600
10/21/2010 1/31/2016 Strip   5095 Kipling Street     Arvada CO USA 80033 1500
12/2/2010 12/31/2015 Strip   5661 Screaming Eagle Blvd.     Colorado Springs CO
USA 42223 1066 10/4/2010 10/3/2012 Strip   6303 Wetzel Ave.     Fort Carson CO
USA 80913 1196 10/4/2010 10/3/2012 Strip   135 Dover     Colorado Springs CO USA
80914 645 10/4/2010 10/3/2012 Strip   7 Backus Avenue   Unit A108 Danbury CT USA
6810 1425 1/1/2009 4/30/2013 Mall   194 Buckland Hills Drive   Suite 2184
Manchester CT USA 6040 1202 3/1/2010 2/28/2011 Mall   495 Union Street   Suite
#2154 Waterbury CT USA 6706 755 12/9/2000 1/31/2011 Mall   72 Turnpike Square  
  Milford CT USA 6460 1685 9/1/2010 8/31/2011 Strip   323 Universal Dr. No.    
North Haven CT USA 6473 1800 10/1/2010 1/31/2011 Strip   360 Conneticut Ave.    
Norwalk CT USA 6854 1400 2/1/2009 1/31/2014 Strip   533 South Broad Street    
Meriden CT USA 6450 1764 4/1/2010 3/31/2012 Strip   1500-F Pleasant Valley Rd.  
B06 Manchester CT USA 6040 2192 11/1/2006 1/31/2012 Strip   601 Hartford Rd.    
New Britain CT USA 6053 2000 2/1/2009 1/31/2014 Strip   20-30 Backus Ave.    
Danbury CT USA 6813 1909 3/1/2009 2/28/2011 Strip   90 Elm Street     Enfield CT
USA 6082 1623 2/1/2009 1/31/2012 Strip   167 Parkway North     Waterford CT USA
6385 2880 2/1/2011 1/31/2013 Strip   407 Lewis Avenue     Meriden CT USA 6450
1446 2/1/2010 1/31/2011 Mall   517 C Boston Post Road     Orange CT USA 6477
1500 7/1/2011 6/30/2014 Strip   850 Hartford Turnpike #G-107     Waterford CT
USA 6385 1706 2/1/2007 1/31/2012 Mall   2100 Dixwell Avenue # 286     Hamden CT
USA 6514 1500 4/1/2008 3/31/2013 Strip   123 Farmington Avenue     Bristol CT
USA 6010 2300 4/1/2008 3/31/2013 Strip   945 Wolcott Rd.     Waterbury CT USA
6705 3966 11/1/2008 10/31/2011 Strip   62 J Providence Pike     Putnam CT USA
6260 2834 2/1/2009 1/31/2014 Strip   69 Overlook Terrace   Space G Hartford CT
USA 6106 1600 12/1/2009 11/30/2014 Strip   67 Newton Road     Danbury CT USA
6810 2376 3/17/2010 1/31/2011 Strip   2995 Berlin Turnpike     Newington CT USA
  2173 10/20/2005 1/31/2011 Strip   80 Town Line Rd     Rocky Hill CT USA 6067
2000 9/21/2006 1/31/2012 Strip   SR 32 & Fielding Terrace     Uncasville CT USA
6382 2000 3/29/2007 3/31/2012 Strip   157 River Rd, Suite 220     Lisbon CT USA
6351 2000 8/15/2009 1/31/2015 Strip   228 South Main Street     Newtoen CT USA
6470 1824 12/8/2006 12/31/2011 Strip   1060 W Main Street     Branford CT USA
6405 2000 1/8/2007 1/31/2012 Strip   1065 Kennedy Road, Suite C     Windsor CT
USA 6095 1800 7/12/2007 1/31/2013 Strip   Route 195 and I-84     Tolland CT USA
6084 1980 4/26/2007 4/30/2012 Strip   18 Kane Street   Unit A West Hartford CT
USA 6101 2000 3/1/2008 2/28/2013 Strip   335 Cottage Grove Rd.     Bloomfield CT
USA 6002 1601 10/18/2007 11/30/2012 Strip   923 Poquonnock Rd.     Groton CT USA
6340 1757 6/5/2008 1/31/2014 Strip   702 Bridgeport Ave   Suite 105 Shelton CT
USA 6484 1966 7/5/2007 7/31/2012 Strip   166 Danbury Rd Suite B     New Milford
CT USA 6776 2500 11/12/2007 1/31/2013 Strip   1201 BOSTON POST RD Unit    
MILFORD CT USA 6460 1394 2/1/2008 1/31/2015 Mall   194 BUCKLAND HILLS Unit 1010
  SP 1010 MANCHESTER CT USA 6040 1346 3/1/2010 2/28/2011 Mall   184 WESTFARMS
MALL Unit     FARMINGTON CT USA 6032 1349 2/1/2008 1/31/2014 Mall   5065 MAIN ST
Unit 1114   STORE 111 TRUMBULL CT USA 6611 1277 2/1/2010 1/31/2013 Mall   1201
BOSTON POST ROAD SPACE 1104                       Unit 1104     MILFORD CT USA  
2192 9/2/2000 1/31/2011 Mall   850 HARTFORD TURNPIKE Unit SP H -110 WATERFORD CT
USA 6385 900 2/1/2009 1/31/2011 Mall   5065 MAIN ST Unit 1114   STORE 111
TRUMBULL CT USA 6611 985 2/1/2007 1/31/2014 Mall   495 UNION STREET Unit 2174  
  WATERBURY CT USA 6706 1081 2/1/2008 1/31/2018 Mall   470 LEWIS AVENUE Unit 62A
    MERIDEN CT USA 6451 801 2/1/2010 1/31/2015 Mall  


--------------------------------------------------------------------------------




            LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   4571 STAMFORD
TOWN CENTER 100 GREYROCK PLACE Unit 132       STAMFORD CT USA 6901 1087 2/1/2008
1/31/2014 Mall   4606 Danbury Mall 7 BACKUS AVE Unit   #F210   DANBURY CT USA
6810 1188 1/1/2009 9/30/2014 Mall   4641 877 POST ROAD EAST 877 POST ROAD EAST
Unit       WESTPORT CT USA 6880 2500 8/1/2008 7/31/2013 Strip   4704 Ridgeway
Shopping Center 2391 Summer St. Unit stores 3 & 4       Stamford CT USA 6905
1400 12/14/2001 9/30/2011 Strip   4717 Black Rock Shopping Center 2285 Black
Rock Tpk. Unit       Fairfield CT USA 6432 1514 1/1/2007 12/31/2011 Strip   4736
Naugatuck Valley Shopping Center Wolcott Road and Stillson Road Unit --      
Waterbury CT USA 6705 1583 5/1/2007 4/30/2012 Strip   4775 Old Saybrook Shopping
Center 665 Boston Post Road Unit       Old Saybrook CT USA 6475 1800 8/1/2007
7/31/2012 Strip   4836 Bristol Plaza US 6 & Hefburn Road Unit       Bristol CT
USA 6010 1280 3/1/2008 2/28/2013 Strip   4838 Shops at Dale Corner, The 385 W
Main Street       Avon CT USA 6001 1512 12/14/2002 1/31/2013 Strip   5129 North
Haven Universal Drive & I-91 Unit       North Haven CT USA 6473 1800 11/1/2009
10/31/2011 Strip   5551 Eastbrook Mall 95 Storrs Road Unit   Route 195 & Route 6
  Willmantic CT USA 6226 1620 6/1/2010 5/31/2013 Strip   5816 Stratford Square
411 Barnum Ave. cutoff and Rt.1#8       Stratford CT USA 6497 2000 7/27/2007
6/30/2012 Strip   5821 Torrington Target 1906 East Main Street       Torrington
CT USA 6790 1820 12/14/2007 1/31/2013 Strip   5939 Cross Pointe 799 New Haven
Road (Rt. 63)   Space #17   Naugatuck CT USA 6670 3107 11/14/2007 1/31/2013
Strip   6089 Walmart Plaza 656 New Haven ave.       Derby CT USA 6418 1750
5/12/2008 9/30/2013 Strip   6184 Killingly Commons 1125 or 1107 Killingly
Commons Drive I -395 and Route 101   Killingly CT USA 6241 1600 3/19/2009
3/31/2014 Strip   6226 Adams Market Plaza 1377 New Haven Ave.       Milford CT
USA 6460 1600 7/18/2008 7/31/2013 Strip   6428 Brookside Shopping Center 4571
Main Street       Bridgeport CT USA 6606 1825 5/17/2009 5/31/2014 Strip   6438
Farmingdale Plaza 707 Farmington Ave.       New Britain CT USA 6053 2385
6/3/2009 6/30/2014 Strip   6497 The Village Shops I-84 & West Street      
Southington CT USA 6489 1800     Strip   6952 Shop Rite Plaza 2000 West Main
Street       Stanford CT USA 6902 1461     Strip   2412 H Street Connection 817
H Street, NE       Washington DC USA 20002 1526 10/1/2009 9/30/2012 Strip   5306
Hechinger Mall 1551 Maryland Avenue NE       Washington DC USA 20002 1700
5/1/2010 4/30/2011 Strip   6513 Jenkins Row 1350 Potomac Ave       Washington DC
USA 20003 1512 10/15/2009 11/30/2014 Strip   6903 Adams Morgan 1747 Columbia Rd.
NW       Washington DC USA 20009 2713     Strip   431 Governors Square S/C 1015
Governors Place       Bear DE USA 19701 1200 9/6/2010 9/5/2013 Strip   626
Kirkwood Plaza 4345 Kirwood Hwy.   Suite 100   Wilmington DE USA 19808 2250
5/1/2009 4/30/2012 Strip   657 Concord Gallery 3612 Concord Pike      
Wilmington DE USA 19806 1000 10/1/2008 9/30/2011 Strip   957 People's Plaza 780
People's Plaza       Newark DE USA 19713 1600 7/18/2007 7/31/2012 Strip   974
Suburban Plaza 3326 Suburban Drive       Newark DE USA 19711 1600 11/1/2007
10/31/2012 Strip   1853 Dover Mall 3054 Dover Mall   Store #1054   Dover DE USA
19901 1001 5/9/2001 4/30/2011 Mall   2448 First State Plaza 1614 W. Newport Pike
  Space 1614   Stanton DE USA 19804 1600 8/1/2009 7/31/2014 Strip   2466 F&N
Shopping Ctr - 2466 2074 Naamans Rd       Wilmington DE USA 19810 2000 8/1/2008
7/31/2013 Strip   3401 Sussex Plaza 785 N. Dual Highway, # 20       Seaford DE
USA 19973 1200 11/1/2010 10/31/2013 Strip   4256 CHRISTIANA MALL 728 CHRISTIANA
MALL Unit 711   SPACE 725   NEWARK DE USA 19702 2400 10/15/2007 9/30/2017 Mall  
4506 CONCORD MALL (DE) 4737 CONCORD PIKE Unit 600       WILMINGTON DE USA 19803
1856 3/1/2002 2/28/2012 Mall   4579 DOVER MALL 3084 DOVER MALL Unit 3084      
DOVER DE USA 19901 1668 10/1/2009 9/30/2016 Mall   5388 Pelican Square 4575
Highway One Unit       Rehoboth Beach DE USA 19971 1386 10/1/2009 9/30/2012
Strip   5400 Milford Landing 941 N. Dupont Highway Unit   Suite K   Milford DE
USA 19963 2500 9/1/2009 8/31/2012 Strip   5513 Prices Corner 3204 Kirkwood
Highway Unit 2       Wilmington DE USA 19808 1000 2/1/2010 1/31/2013 Strip  
5885 Camden Town Center 374 Wal-Mart Drive Unit 8       Camden DE USA 19934 1600
10/31/2007 1/31/2013 Strip   5898 Market Square 5601 Concord Turnpike      
Wilmington DE USA 19803 1900 9/20/2007 1/31/2013 Strip   7051 Camden Town Center
Rt. 13 & Thomas Harmon Drive       Dover DE USA 19901 4100 11/3/2007 1/31/2013
Strip   84 Florida Mall 8001 S. Orange Blossom Trail, Ste. 718       Orlando FL
USA 32809 1438 2/1/2010 1/31/2013 Mall   107 Regency Square Mall 9501 Arlington
Expressway # 530   Jacksonville FL USA 32225 1259 2/1/2009 1/31/2012 Mall   113
Cordova Mall 5100 North 9th Avenue       Pensacola FL USA 32504 675 6/2/2005
7/31/2015 Mall   156 Port Charlotte Town Ctr 1441 Tamiami Trail   Suite 959  
Port Charlotte FL USA 33948 1303 5/1/2009 4/30/2016 Mall   176 Edison Mall 4125
Cleveland Avenue   Suite 65   Fort Myers FL USA 33901 1800 2/1/2006 1/31/2013
Mall   218 Pembroke Lakes Mall 11401 Pines Boulevard   Space #806   Pembroke
Pines FL USA 33026 1280 9/1/2002 1/31/2013 Mall   377 Countryside 27001 Hwy 19
North #2048       Clearwater FL USA 33761 836 2/1/2010 1/31/2011 Mall   390
Largo Mall 1050 Ulmerton Road, Unit 235       Largo FL USA 33771 1705 2/1/2008
1/31/2013 Mall   413 Royal Eagle Plaza 9160-A Wiles Road A -09 A Coral Springs
FL USA 33071 1171 8/1/2008 7/31/2013 Strip   437 Vista Shopping Center 6520
Northwest 186th Street       Miami FL USA 33015 1050 2/1/2008 1/31/2013 Strip  
441 Pembroke Commons 612 North University Dr.       Pembroke Pines FL USA 33024
1800 8/1/2008 7/31/2011 Strip   459 Lake Fredrica S/C 3916 Semoran Blvd.      
Orlando FL USA 32822 1500 9/1/2010 1/31/2011 Strip   474 Palm Springs Mile 1001
West 49th Street Bay # 7   Hialeah FL USA 33012 3800 4/1/2007 3/31/2012 Strip  
484 Keystone Plaza 13631 Biscayne Blvd., Bay # 8       North Miami Beach FL USA
33181 1620 3/1/2008 2/28/2013 Strip   485 Lake Mary 4300 W. Lake Mary Blvd ,
Suite 1004   Unit B   Lake Mary FL USA 32746 1400 2/1/2009 1/31/2014 Strip   486
Metro Plaza 2430 S. Kirkman Road       Orlando FL USA 32811 1440 2/1/2008
1/31/2011 Strip   487 Seminole Center 3715 S. Orland Drive, Suite 500      
Sanford FL USA 32773 1300 3/1/2008 2/28/2013 Strip   491 Trail Plaza 1072
Southwest 67th Avenue   Space #1060   Miami FL USA 33144 1700 2/1/2008 1/31/2013
Strip   493 Westgate Square 2781 N. Hiawassee Road       Orlando FL USA 32818
1200 2/1/2008 1/31/2011 Strip   494 Willa Springs Village 5701 Red Bug Lake Road
      Winter Springs FL USA 32708 1625 8/1/2007 7/31/2012 Strip   505 Oviedo
Marketplace 822 Oviedo Marketplace Blvd.       Oviedo FL USA 32765 1536 1/1/2010
12/31/2011 Mall   511 Dolphin Mall 11250 NW 25th #E-416       Miami FL USA 33172
1594 3/2/2001 1/31/2011 Mall   1003 Sawgrass Mills 12801 W. Sunrise Blvd.   Unit
641   Sunrise FL USA 33323 1653 8/1/2008 7/31/2015 Mall   1109 Treasure Coast
Square 3086 NW Federal Highway       Jensen Beach FL USA 34957 1657 5/1/2009
4/30/2016 Mall   1148 Cordova Mall 5100 North 9th Avenue   Unit H807   Pensacola
FL USA 32504 1677 2/1/2010 1/31/2013 Mall   1160 Coastland Center 1714 Tamiami
Trail North       Naples FL USA 33940 1765 2/1/2008 1/31/2018 Mall   1232 Panama
City Mall 2272 Cove Boulevard       Panama City FL USA 32405 1068 2/1/2008
1/31/2011 Mall   1250 DeSoto Square Mall 303 U.S. Hwy 301 Blvd. West # 237  
Brandenton FL USA 34205 1246 5/1/2009 4/30/2016 Mall   1281 Brandon Town Center
2615 West Brandon Boulevard       Brandon FL USA 33511 1247 2/1/2008 1/31/2011
Mall   1329 Santa Rosa Mall 300 Mary Esther Boulevard       Mary Esther FL USA
32569 1200 2/1/2009 1/31/2014 Mall   1583 Century Plaza 1884 South Semoran Blvd.
  Suite 500   Orlando FL USA 32822 1450 3/1/2009 2/28/2014 Strip   1589
Northpoint Plaza 15217 N. Dale Mabry Hwy       Tampa FL USA 33618 1760 11/1/2007
10/31/2012 Strip   1596 Captains Cove (Tyrone Square) 3942 Tyrone Blvd., Suite B
      St. Petersburg FL USA 33710 1501.5 2/1/2008 1/31/2013 Strip   1644
Waterford Lakes Town Cnt 495 Alafaya Trail   Room N04   Orlando FL USA 32828
2452 11/23/2009 1/31/2015 Strip   1664 Tower Shops 2220 South University Drive  
FUNCO, INC. #1664   Davie FL USA 33324 2570 10/11/2010 1/31/2016 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   1666 Boynton
Commons 389 N. Congress Avenue     Boynton Beach FL USA 33436 1200 2/1/2010
1/31/2011 Strip   1667 Boulevard Square 10900 Pines Boulevard     Pembroke Pines
FL USA 33026 1200 11/1/2010 1/31/2011 Strip   1679 West Town Corners 200 South
SR 434     Altamonte Springs FL USA 32714 1190 8/1/2007 7/31/2012 Strip   1688
Universal Plaza 5492 N. University     Lauderhill FL USA   1470 12/1/2010
1/31/2011 Strip   1713 Coral Square Mall 9469 West Atlantic Blvd.   Space #9145
Coral Springs FL USA 33071 1000 11/12/2010 1/31/2013 Mall   1793 Miller Road S/C
9338 SW 56th Street     Miami FL USA 33175 1200 5/1/2010 4/30/2012 Strip   1794
Briar Bay 13125 SW 89th Place     Miami FL USA 33176 1179 1/30/2002 4/30/2012
Strip   1795 Flagler Park Plaza 8321 W. Flagler Street     Miami FL USA 33144
1700 8/1/2007 7/31/2012 Strip   1796 Sheridan Plaza S/C 4905 Sheridan Street    
Hollywood FL USA 33021 1200 6/13/2007 6/30/2012 Strip   1826 Westshore Plaza 223
Westshore Plaza   Space #C-31 Tampa FL USA 33609 884 12/1/2010 1/31/2011 Mall  
1847 Broward Mall 8000 W. Broward Blvd #115     Plantation FL USA 33388 1413
8/1/2001 7/31/2011 Mall   2201 Coral Way 8743 SW 24th Street, Suite J     Miami
FL USA 33165 1500 12/1/2009 11/30/2011 Strip   2204 Lake Brandon Shoppes 11025
Causeway Boulevard   Suites 3 & 4 Brandon FL USA 33511 2900 2/1/2009 1/31/2014
Strip   2259 Colonial Shopping Center 9540 SW 160th Street     Miami FL USA
33157 1360 1/1/2008 12/31/2012 Strip   2262 Plantation Square 6973 West Broward
Blvd.     Plantation FL USA 33317 1530 1/1/2008 12/31/2012 Strip   2285 Coco
Plaza 2451 W. 68th St. Bay 1     Hialeah FL USA 33016 1212 4/1/2009 3/31/2012
Strip   2312 Clearwater Mall 2723 Gulf To Bay Blvd     Clearwater FL USA 33759
1388 11/1/2008 10/31/2013 Strip   2313 Jacaranda Plaza 8227 W. Sunrise Blvd.    
Plantation FL USA 33322 1579 6/1/2008 5/31/2013 Strip   2586 Apopka Land 739 S.
Orange Blossom Trail     Apopka FL USA 32703 1140 2/1/2009 1/31/2012 Strip  
2599 Millenia Plaza 4600 Millenia Plaza Way     Orlando FL USA 32839 1620
12/1/2008 11/30/2013 Strip   2672 Colonial Marketplace 2907 East Colonial Drive
    Orlando FL USA 32803 2080 8/1/2009 1/31/2011 Strip   2691 Sheridan Shoppes @
Muvico 15641 Sheridan Street   Unit 400 Davie FL USA 33331 1400 2/1/2005
1/31/2015 Strip   2713 Marianna Center 4918 Malloy Plaza     Marianna FL USA
32448 1600 2/1/2009 1/31/2014 Strip   2727 St Lucie 144 Northwest California
Blvd.     Port Saint Lucie FL USA 34986 1300 8/1/2010 7/31/2013 Strip   2811
Beacon Centre 8684 NAW 13 Terrace     Miami FL USA 33126 1500 12/1/2010
1/31/2011 Strip   2846 Island Palm Shoppes 16055 Emerald Coast Parkway Unit #
104 Destin FL USA 32541 1400 2/1/2010 1/31/2013 Strip   2898 Citrus Park 8502
Citrus Park Drive     Tampa FL USA 33625 2266 6/30/2005 1/31/2016 Strip   2900
St Johns Town Center 4668 Town Crossing Drive   Suite 131 Jacksonville FL USA
32246 1600 4/1/2010 3/31/2013 Strip   2941 Orange Park Village 8635 Blanding
Blvd   Suite 203 Jacksonville FL USA 32244 1510 11/1/2009 10/31/2014 Strip  
2970 Seminole Town Center 1417 W.P. Ball Boulevard     Sanford FL USA 32771 1600
7/29/2005 1/31/2011 Strip   2995 Mall at 163rd Street 1421 NE 163rd Street    
North Beach Miami FL USA 33162 2150 5/26/2006 5/31/2016 Strip   3009 South
Ortega Marketplace 6331 Roosevelt Boulevard   Space # 10 Jacksonville FL USA
32244 1400 3/1/2010 2/28/2013 Strip   3024 The Avenue Viera 2250 Town Center
Avenue   Suite 101 Melbourne FL USA 32940 1498 2/18/2005 1/31/2011 Strip   3048
Park Shoppes @ Andrea Lane 14261 South Tamiami Trail   Unit 5 Ft Meyers FL USA
33912 2000 4/1/2005 1/31/2011 Strip   3097 Parkside Mall 3720 Park Blvd.    
Pinellas FL USA 33781 3100 8/23/2009 8/31/2014 Strip Plaza   3120 Gateway
Station 1395 East Osceola Parkway     Kissimmee FL USA 34744 1600 12/8/2005
1/31/2011 Strip   3198 Shoppes@Ives Dairy 19807 NW 2nd Ave.     Miami Gardens FL
USA 33169 2100 8/4/2007 1/31/2013 Strip   3373 Market Place Retail Plaza 4221 SE
Federal Hwy     Stuart FL USA 34997 2000 12/14/2007 1/31/2013 Strip   3376
LeJune & 9th Street 961 East 8th Avenue     Hialeah FL USA 33010 1750 3/15/2006
3/31/2011 Strip   3389 Village Portico 255 SW 8th Street     Miami FL USA 33130
1865 8/1/2010 7/31/2013 Strip   3390 Atlantic Business Center 2223 S. W. 2nd
Street   Space 2248 Pompano Beach FL USA 33069 1944 2/17/2006 2/28/2011 Strip  
3459 Coconut Point 8076 Mediterranean Drive   Suite 109 Estero FL USA 33928 2300
10/22/2006 1/31/2012 Strip Plaza   3503 River City Marketplace Interstate 95 &
Duval Road     Jacksonville FL USA 32218 1954 10/27/2006 10/31/2011 Strip   3538
Apopka SWM 1712 S Orange Blossom Trail     Apopka FL USA 32703 1587 3/17/2006
3/31/2011 Strip   3571 Boynton Town Center 870 North Congress Ave.     Boynton
Beach FL USA 33426 1123 10/25/2007 1/31/2013 Strip   3588 Lakeside Town Shops
5810 S University Drive   Bay No. 118-119 Davie FL USA 33024 1688 8/1/2006
7/31/2011 Strip   3608 Village Square 2929 West Highway 90     Lake City FL USA
32055 1500 2/1/2006 1/31/2011 Strip   3613 Pablo Creek East Plaza aka Target
Center SEC of Hodges & Beach Blvd     Jacksonville FL USA 32224 1540 1/29/2007
3/31/2012 Strip   3615 Winter Haven Avenue G & US 17     Winter Haven FL USA
33880 1600 2/6/2006 2/28/2011 Strip   3622 Wal-Mart Orange City 1169 Saxton Blvd
    Orange City FL USA 32763 1600 4/20/2006 4/30/2011 Strip   3626 Sawgrass
Landing Sunrise Boulevard @ NW 136 Avenue     Sunrise FL USA 33323 1511 4/6/2007
6/30/2012 Strip   3635 Pinellas Crossroads 2685 Roosevelt Blvd     Clearwater FL
USA 33760 1260 3/23/2006 3/31/2011 Strip   3636 Ross Center 8610 Hillsborough
Avenue     Tampa FL USA 33614 1200 3/16/2006 3/31/2011 Strip   3640 Grand Oaks
Square State Road 60     Vero Beach FL USA 32960 1540 9/14/2006 9/30/2011 Strip
  3647 Wal-Mart OutParcel 11275 SE 178th Place     Summerfield FL USA 34491 1152
1/1/2011 1/31/2014 Strip   3665 Kissimmee Commons 4370 West Vine Street   Unit
104 Orlando FL USA   1530 7/24/2007 7/31/2012 Strip   3671 Wal-Mart Florida City
33521 S Dixie Hwy., Suite 6     Flordia City FL USA 33034 1587.5 11/17/2006
1/31/2012 Strip   3695 University Mall 2200 East Fowler Ave.   Suite 261 Tampa
FL USA   1963 7/24/2006 7/31/2013 Strip           12305 SW 137th Ave Suite      
            3698 London Square Township 55 South Range 39 East   308 Miami FL
USA 33186 1500 8/21/2008 1/31/2014 Strip   3699 Mandarin Corners S/C 10991 San
Jose Boulevard     Jacksonville FL USA 32223 1873 11/22/2006 11/30/2011 Strip  
3700 Miller Square 13744 SW 56th Street     Miami FL USA 33175 1400 4/17/2007
6/30/2013 Strip   3701 Turtle Crossing fka Hawks Crossing 4364 North State Rd. #
7   Space # 3-12 Coral Springs FL USA 33073 1837 5/7/2009 5/31/2014 Strip   3710
Edison Mall 4125 Cleveland Ave #1495     Fort Myers FL USA 33901 1470 11/13/2006
1/31/2014 Mall   3717 Southern Palm Crossing 11081 Souhtern Boulevard     Royal
Palm Beach FL USA 33411 1440 3/1/2007 1/31/2013 Strip   3721 Corsica Square TBD
    Miami FL USA   1400 3/8/2007 3/31/2012 Strip   3722 Paraiso Park Pines Blvd
& Westfork Way     Pembroke Pines FL USA   1500 2/20/2007 2/29/2012 Strip   3734
Galleria of Callaway 738 N Tyndall Road     Callaway FL USA 32404 1789 8/23/2007
8/31/2012 Strip   3746 Poinciana T/C 1090 Cypress Parkway     Kissimmee FL USA
34759 1375 2/22/2008 2/28/2013 Strip   3829 Orlando Fashion Square 3201 East
Colonial Drive   Suite D 26 Orlando FL USA 32803 1350 9/29/2007 9/30/2017 Mall  
3835 Hollywood Hills Plaza 3251 Hollywood Blvd #270     Hollywood FL USA 33021
1800 6/7/2007 6/30/2012 Strip   3836 Hialeah Gardens Boulevard 7725 W 33rd Ave  
  Hialeah Gardens FL USA 33018 1500 4/22/2008 4/30/2018 Strip   3844 Gulf Coast
Town Center 9902 Gulf Coast Main St.     Fort Myers FL USA 33913 1877 4/5/2007
4/30/2012 Strip   3856 Shops at Mission Lakes 5516 South State Rd. 7 #130    
Lantana FL USA 33467 1300 6/28/2007 6/30/2012 Strip   3901 Crossroads
Marketplace 3045 Columbia Blvd   Suite A103 Titusville FL USA 32780 1600
12/10/2007 1/23/2013 Strip   3903 The Landings at Traditions 10664 SW Village
Parkway   Space C5-B Port St. Lucie FL USA 34987 1400 10/8/2007 1/31/2013 Strip
  3926 Marketplace @ Tiger Point 3707 Gulf Breeze Parkway   Suite 3713 Gulf
Breeze FL USA 32563 1550 7/28/2007 7/31/2012 Strip   3929 Phillips Landing 8972
Turkey Lake Road   Bldg A Suite 500 Orlando FL USA 32806 1500 8/16/2007
8/31/2012 Strip  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   3946 Speedway
Village 2292 W. International Speedway Blvd   Daytona Beach FL USA 32114 2125
7/17/2008 7/31/2013 Strip   3969 Shoppes of Spring Hill 1875 Commercial Way Ste
E US 19 & Springhill Dr. Spring Hill FL USA 34606 1550 12/12/2008 1/31/2014
Strip   4022 PADDOCK MALL 3100 COLLEGE ROAD Unit 158   OCALA FL USA 34474 1177
2/1/2010 1/31/2013 Mall     4036 AVENTURA MALL 19575 BISCAYNE BOULEVARD Unit
1641   AVENTURA FL USA 33180 1225 9/1/2009 1/31/2011 Mall   4038 GULF VIEW
SQUARE 9409 U.S. Highway 19 Unit 219   PORT RICHEY FL USA 34668 1213 6/23/2003
6/30/2013 Mall   4047 PEMBROKE LAKES MALL 11401 PINES BLVD Unit 442   PEMBROKE
PINES FL USA   1352 11/15/2000 1/31/2011 Mall   4145 GARDENS, THE 3101 PGA BLVD
Unit P-205 SP Q235 PALM BEACH GARD FL USA 33418 924 7/1/2008 6/30/2013 Mall  
4169 Mall at Millenia 4200 Conroy Road Unit M 217   Orlando FL USA 32839 1046
10/18/2002 1/31/2013 Mall   4190 SEMINOLE TOWNE CENTER 276 TOWN CENTER CIRCLE
Unit H-2 SPACE H-2 SANFORD FL USA 32771 1192 2/1/2006 1/31/2011 Mall   4199
EAGLE RIDGE MALL 757 EAGLE RIDGE DRIVE Unit 322 SPACE 322 LAKE WALES FL USA
33853 1224 2/1/2007 1/31/2012 Mall   4202 DADELAND MALL 7359 DADELAND MALL Unit
1710   MIAMI FL USA 33156 765 2/1/2006 1/31/2013 Mall       11401 NW 12TH STREET
SPACE 122 Unit                     4211 DOLPHIN MALL 122   MIAMI FL USA 33172
1576 3/1/2001 2/28/2011 Mall     4231 BRANDON TOWN CENTER 671 BRANDON TOWN
CENTER Unit 671   BRANDON FL USA 33511 1490 8/1/2010 1/31/2011 Mall   4245
FLORIDA MALL 8001 ORANGE BLOSSOM TRAIL SPACE 128 ORLANDO FL USA 32809 1046
2/1/2009 1/31/2016 Mall   4255 MELBOURNE SQUARE S/C 1700 W NEW HAVEN AVE Unit
ROOM 557 MELBOURNE FL USA 32904 1277 1/1/2008 1/31/2015 Mall   4271 AVENTURA
MALL 19501 BISCAYNE BLVD Unit 1273 1273 AVENTURA MALL MIAMI FL USA 33180 1364
7/1/2009 1/31/2011 Mall   ALTAMONTE 4289 ALTAMONTE MALL 451 ALTAMONTE AVE Unit
SPACE 857 SPRINGS FL USA 32701 1488 7/1/2010 6/30/2013 Mall   4303 SAWGRASS
MILLS 12801 W SUNRISE BLVD Unit 259 SP 259 SUNRISE FL USA 33323 1490 6/1/2010
1/31/2011 Mall   4327 MALL AT WELLINGTON GREEN, THE 10300 Forest Hill Blvd Unit
132 Suite 132 WELLINGTON FL USA 33414 1151 2/1/2009 1/31/2014 Mall       10300
SOUTHSIDE BLVD Unit Room                     4335 AVENUES, THE Number 1330 SP
133 JACKSONVILLE FL USA 32256 871 8/1/2001 12/31/2011 Mall   4336 Bayside
Marketplace 401 Biscayne Blvd. Unit S-139   Miami FL USA 33132 909 2/1/2010
1/31/2015 Mall   4340 MIAMI INTERNATIONAL 1455 NW 107 AVE. Unit 366 SPACE 366
MIAMI FL USA 33172 887 1/1/2008 1/31/2015 Mall   4348 TOWN CENTER BOCA RATON 105
Town Center Unit 1117   Boca Raton FL USA 33431 1000 2/1/2011 1/31/2013 Mall  
4349 INDIAN RIVER 6200 20TH ST. (S.R.60) Unit 630 ROOM 636 VERO BEACH FL USA
32966 1183 2/1/2011 1/31/2014 Mall   4357 TALLAHASSEE MALL 2415 N. MONROE ST.
Unit 322   TALLAHASSEE FL USA 32303 675 2/1/2010 1/31/2011 Mall       6419
Newberry Road Unit 6419 Newberry                     4390 Oaks Mall, The Rd.
Space D12B Gainesville FL USA 32605 1005 11/16/2002 12/31/2012 Mall   4392
VOLUSIA MALL 1700 VOLUSIA AVE Unit 314   DATONA BEACH FL USA 32114 1497 8/1/2001
12/31/2011 Mall       8131 CITRUS PARK TOWN CENTER Unit                     4394
CITRUS PARK TOWN CENTER 8131   TAMPA FL USA 33625 1081 3/29/2009 3/31/2012 Mall
    4408 TYRONE SQUARE 2366 TYRONE WAY Unit 732 SPACE 732 SAINT PETERSBURG FL
USA 33710 1680 6/11/2001 6/30/2011 Mall   4424 FALLS SHOPPING CENTER, THE 8888
Howard Dr SW 136th St., Unit 435 MIAMI FL USA 33176 1255 1/1/2008 1/31/2015 Mall
      801 NORTH CONGRESS AVENUE Unit                     4452 BOYNTON BEACH 737
  BOYNTON BEACH FL USA 33426 887 10/1/2007 9/30/2012 Mall   4455 ORANGE PARK
1910 WELLS RD Unit A09A   ORANGE PARK FL USA 32073 1200 2/1/2010 1/31/2011 Mall
  4459 REGENCY SQUARE II 9501 ARLINGTON EXPRESSWAY Unit SP355 JACKSONVILLE FL
USA 32225 721 1/1/2002 12/31/2011 Strip       777 E. MERRITT ISLAND CAUSEWAY
Unit                     4472 MERRITT SQUARE MALL J-7   MERRITT ISLAND FL USA
32952 917 5/1/2009 4/30/2012 Mall   4483 Governor's Square 1500 Apalachee
Parkway Unit   Tallahassee FL USA 32301 1168 2/1/2009 1/31/2012 Mall       8201
SOUTH TAMIAMI TRAIL SPACE #32                     4499 SARASOTA SQUARE MALL Unit
32   SARASOTA FL USA   1392 1/1/2011 1/31/2014 Mall       1801NW HIGHWAY 19
SPACE#591A Unit                     4507 CRYSTAL RIVER MALL 591A   CRYSTAL RIVER
FL USA 34428 1242 10/1/2010 9/30/2013 Mall   4523 LAKELAND SQUARE 3800 US
HIGHWAY 98 NORTH Unit 630   LAKELAND FL USA 33805 750 1/1/2010 12/31/2011 Mall  
4539 COUNTRYSIDE MALL 27001 US 19 N SUITE 1050 CLEARWATER FL USA 33761 894
2/1/2010 1/31/2011 Mall   4541 Cutler Ridge Mall 20505 South Dixie Highway Unit
1785   Miami FL USA 33189 1600 5/1/2008 4/30/2013 Mall   4569 LAKESHORE MALL 901
US 27 NORTH SUITE 27 Unit 27   SEBRING FL USA   1330 12/1/2010 1/31/2011 Mall  
4591 Mall of the Americas (FL) 7795 West Flagler Street Unit Suite 52   Miami FL
USA 33144 1358 2/1/2010 1/31/2011 Mall   4600 WESTLAND MALL 1675 W 49TH ST Unit
1348 SP 1348 HIALEAH FL USA 33012 1275 7/1/2003 6/30/2013 Mall   4783 Hunter
Creek Shopping Center 2101 Town Center Blvd.   Orlando FL USA 32837 3512
10/22/2008 6/30/2014 Strip       6570 S. Tamiami Trail Unit 6570 S. Tamiami    
                4830 Sarasota Pavilion Trail   Sarasota FL USA 34231 2000
2/1/2008 1/31/2013 Strip   4832 For Eyes Plaza 33342 US Highway 19, North Unit  
Palm Harbor FL USA   1600 2/1/2008 1/31/2013 Strip   4842 Shoppes at Coral Ridge
6067 Coral Ridge Road Unit   Coral Springs FL USA 33071 1724 2/1/2008 1/31/2013
Strip   4845 Ocala Corners 800 Ocala Road Unit Space #390   Tallahassee FL USA
32304 1400 2/1/2008 1/31/2013 Strip   4853 Northwoods Center 1253 Bruce B. Downs
Boulevard Unit   Tampa FL USA 33543 2000 6/1/2008 5/31/2013 Strip   4859 Kendale
Lakes Plaza 13925 S.W. 88th Street Unit   Miami FL USA 33186 1125 7/1/2008
6/30/2013 Strip   4862 Winter Park Village 480 N. Orlando Avenue Unit Suite C133
  Winter Park FL USA 32789 1580 5/1/2008 4/30/2011 Strip   4867 Northridge SC
824 E. Commercial Blvd. Unit   Oakland Park FL USA 33334 1510 4/1/2008 3/31/2013
Strip   4873 Plaza at Brandon Town Center 217 Brandon Town Center Drive Unit  
Brandon FL USA 33511 1200 6/1/2008 5/31/2013 Strip   4874 Coral Ridge Mall S/C
3200 N. Federal Highway Unit Suite 210   Ft. Lauderdale FL USA 33306 2000
4/1/2008 3/31/2013 Strip     4875 Deerfield Mall Room #1430 Unit 3928 W.
Hilsboro Boulevard Deerfield Beach FL USA 33442 2000 4/1/2008 3/31/2013 Strip  
4898 Piers Shopping Center, The 6339 Tacoma Drive Unit   Port Richey FL USA
34668 2150 6/1/2008 5/31/2013 Strip   4902 401 Mary Esther Boulevard 401 Mary
Esther Boulevard Unit 401 A   Mary Esther FL USA 32569 1496 2/1/2008 1/31/2013
Strip   4903 Homestead Towne Square 927 N. Homestead Boulevard Unit   Homestead
FL USA 33030 2000 5/1/2008 4/30/2013 Strip   4909 Babies 'R Us Plaza Commercial
Blvd & University Dr Unit 67   Lauderhill FL USA 33319 1500 4/1/2008 3/31/2013
Strip   4917 Patriot Village 1264 W. Brandon Blvd. Unit   Brandon FL USA 33511
1716 5/1/2008 4/30/2013 Strip   4947 Shops of Pinecrest, The 9065 South Dixie
Highway Unit   Village of Pinecrest FL USA 33156 1254 6/1/2008 5/31/2013 Strip  
4952 Lakewood S/C 5497 W. Atlantic Blvd. Unit Space #3   Margate FL USA 33063
1200 9/1/2008 8/31/2013 Strip   4953 Westward Shopping Center 2491 East
Okeechobee Blvd. Unit ST E West Palm Beach FL USA 33409 1350 2/1/2009 1/31/2014
Strip   4962 Cobblestone Village 200 CBL Drive Unit Suite 107   St. Augustine FL
USA 32086 1400 6/1/2008 5/31/2013 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   4969 535 Pine
Island Road 545 Pine Island Road Unit     North Ft. Myers FL USA 33903 1800
5/1/2009 4/30/2014 Strip   4970 Viera Plaza aka Shoppes at Lake Andrew 8530 N.
Wickman Road Unit     Viera FL USA 32935 1800 9/1/2008 8/31/2011 Strip   4971
Promenade Shops, The 20533 Biscayne Blvd. Unit E-6     Aventura FL USA 33180
1280 6/1/2008 5/31/2013 Strip   4973 Bayou Boulevard fka Cordova Mall 5020 Bayou
Blvd. Unit 5020 Bayou Blvd.     Pensacola FL USA 32503 1400 8/20/2008 8/19/2013
Street Front   4989 Normandy 7077 Normandy Blvd. Unit     Jacksonville FL USA
32205 1500 9/1/2008 8/31/2013 Strip   4990 Maplewood Plaza 1158 North University
Drive Unit     Coral Springs FL USA 33071 1068 1/1/2009 12/31/2013 Strip   5038
Jamestown Place 931 NSR 434 Unit #1105     Altomonte Springs FL USA 32714 1190
8/1/2008 7/31/2011 Street Front   5051 Ocoee Commons 10576 W. Colonial Drive
Unit     Ocoee FL USA 34761 1675 7/1/2008 6/30/2013 Strip   5091 Coral Sky Plaza
512 N. State Road 7 Unit Suite 512     Royal Palm Beach FL USA 33411 1800
1/1/2009 12/31/2013 Strip   5097 Shoppes of Parkland 7031 North State Road 7
Unit Suite 3-B     Parkland FL USA 33073 1600 8/1/2008 7/31/2013 Strip   5098
Chasewood Plaza 6390-52 W. Indiantown Road Unit     Jupiter FL USA 33458 1274
2/1/2009 1/31/2014 Strip   5099 Mitchell Ranch Plaza 3030 Little Road Unit    
New Port Richey FL USA 34655 1200 2/1/2009 1/31/2014 Strip   5114 Shoppes at
Silver Isles 16383 Miramar Parkway Unit     Miramar FL USA 33027 1400 7/1/2009
6/30/2014 Strip     5123 Silver Springs Commons 4920 N.E. Silver Springs
Boulevard Unit 105     Ocala FL USA 34470 1700 7/1/2009 6/30/2014 Strip   5124
Seminole Centre Ormond 1345 W. Granada Blvd. Unit 6     Ormond Beach FL USA
32174 1470 10/1/2008 9/30/2013 Strip       5000 S. Clyde Morris Boulevard Unit
Suite                       5131 Pines Plaza #7     Port Orange FL USA 32127
1500 2/1/2009 1/31/2014 Strip   5132 Shops at Hancock Center 2670 E. Highway 50
Unit #7     Clermont FL USA 34711 1400 2/6/2009 2/5/2014 Strip   5149 Shoppes of
Deerwood Lake, The 4352 Southside Blvd. Unit     Jacksonville FL USA 32216 1550
2/1/2009 1/31/2012 Strip   5150 Ross Plaza 2275 Pine Ridge Road Unit     Naples
FL USA 34109 1302 2/1/2009 1/31/2014 Strip   5151 Country Club Plaza 18486 NW
67th Avenue Unit     Hiahleah FL USA 33015 1660 2/1/2009 1/31/2014 Strip   5158
Shoppes on the Green Weston & Blatt Road Unit     Weston FL USA 33326 1439
12/9/2005 1/31/2011 Strip   5159 Airpark Plaza 5709 N.W. 7th Street Unit    
Miami FL USA 33126 1200 10/1/2009 9/30/2011 Strip   5160 Somerset Shoppes 8903
Glades Road Unit ST L -4 Boca Raton FL USA 33434 1450 2/1/2009 1/31/2014 Strip  
    Weston Road and Emerald Park Circle                       5173 Weston
Commons Road Unit     Weston FL USA 33331 1238 7/1/2010 6/30/2013 Strip   5174
Dorscher Plaza 7332 W. Colonial Drive Unit Suite B     Orlando FL USA 32818 2000
2/1/2009 1/31/2012 Strip   5201 66-74 Blanding Boulevard 66 Blanding Boulevard
Unit Suite A     Orange Park FL USA 32073 2700 2/1/2009 1/31/2014 Strip   5204
Plant City Retail 2407 James Redmon Parkway Unit 1     Plant City FL USA 33566
1350 5/1/2010 1/31/2013 Strip   5217 Home Depot Center I 295 Lem Turner Road
Unit     Jacksonville FL USA 32218 1600 6/1/2010 5/31/2013 Strip   5218 Market
at Southside 334 E. Michigan Street Unit     Orlando FL USA 32806 1630 1/1/2011
1/31/2011 Strip   5219 Sweet Bay f/m/a Kash n Karry S/C 2543 N. Dale Mabry
Highway Unit 203     Tampa FL USA 33607 1600 10/1/2008 9/30/2013 Strip   5220
Casselberry Exchange 145 State Road 436 Unit     Casselberry FL USA 32707 1289
2/1/2009 1/31/2014 Strip   5237 Lantana Shopping Center 1434 West Lantana Road
Unit C-116     Lantana FL USA 33462 1800 5/1/2009 4/30/2014 Strip   5238 Cortez
Plaza S/C 909 Cortez Road Unit Suite 205     Bradenton FL USA 34207 2411
9/1/2009 1/31/2011 Strip   5239 Snapper Creek Shopping Center 7086 SW 117th
Avenue Unit     Miami FL USA 33183 1440 2/1/2009 1/31/2014 Strip   5250 Rinehart
Plaza 4587 St. Johns Parkway Unit     Sanford FL USA 34771 1500 6/1/2010
1/31/2011 Strip   5274 St. Johns Town Crossing 4611 River City Dr. Unit C07    
Jacksonville FL USA 32246 1600 4/1/2010 3/31/2013 Strip   5283 Terrace Center
5004 E. Fowler Avenue Unit     Tampa FL USA 33617 1543 9/1/2009 8/31/2014 Strip
  5307 Palm Springs Mile 585 -B West 49th Street Unit Suite B     Hialeah FL USA
33102 2312 9/1/2009 8/31/2012 Strip   5323 Weeks Plaza 4650 Alafaya Trail Unit
Suite A-4     Orlando FL USA 32826 1445 5/7/2009 5/6/2014 Strip   5345 BayWalk
Shopping Center 191 2nd Avenue North Unit B106     St Petersburg FL USA 33701
1342 4/9/2004 4/30/2014 Strip   5355 Plaza at Delray 1532 S. Federal Highway
Unit F-106     Delray Beach FL USA 33483 960 7/1/2010 6/30/2012 Strip     5364
St. Cloud Commons NWC of 192 & Commerce Center Drive Unit     St. Cloud FL USA
34769 1540 6/1/2010 1/31/2011 Strip   5365 Shoppes of Lakeland 4153 U.S. Highway
96 N. Unit A-106     Lakeland FL USA 33809 2000 7/1/2009 6/30/2014 Strip   5401
Cortez & Mariner (Sam's Outparcel) 13376 Cortez Blvd. Unit     Brooksville FL
USA 34613 1720 2/18/2010 2/17/2015 Strip   5407 Shoppes at Tamiami 14140 SW 8th
Terrace Unit 2     Miami FL USA 33184 1340 10/1/2010 9/30/2012 Strip   5408
Wal-Mart Red Road NW 57th Ave Unit     Hialeah FL USA   1400 7/9/2005 7/31/2015
Strip   5419 Causeway Plaza 12121 Biscayne Boulevard Unit     North Miami FL USA
33181 1600 6/11/2009 12/31/2011 Strip   5442 Wickham Commons 1080 N. Wickham Rd.
Unit B     Melbourne FL USA 32935 1885 2/1/2010 1/31/2013 Strip   5451 SWM
Lakeland, FL (Wal-Mart) 6751 N. Church Avenue Unit Suite 1     Lakeland FL USA
33860 1600 2/1/2010 1/31/2013 Strip   5504 Harbor Shops Cordova Road. near SE
17th Street Unit     Ft. Lauderdale FL USA 33316 1200 8/1/2010 1/31/2011 Strip  
  5552 Market Square Southeast Corner of Daniels and Hwy 1 Unit     Fort Myers
FL USA 33912 1679 8/1/2010 7/31/2012 Strip   5586 Paradise Shoppes of Cocoa
Clear Lake Road Unit   SR 524 Cocoa FL USA 32926 1525 9/1/2010 8/31/2012 Strip  
  5589 Paradise Shoppes of Largo NEC Seminole Blvd & Ulmerton Road Unit    
Largo FL USA 33771 1200 10/1/2010 1/31/2011 Strip   5596 South Kendall Square
Bay 10 Unit   12538 SW 120 Street Miami FL USA 33186 1400 11/13/2005 1/31/2011
Strip   5604 RK Town Center 16850 Collins Ave Unit   Suite 113E Sunny Isles FL
USA 33160 1650 9/23/2010 9/30/2011 Strip   5609 Pompano Citi Center US 1 &
Copans Road     Pompano Beach FL USA 33062 1550 1/4/2006 1/31/2011 Strip   5611
Lowe's Outparcel 7259 Park Blvd Unit     Pinellas Park FL USA 33781 1610
10/15/2005 1/31/2011 Strip   5612 Target Center @ Kissimmee 4797 W. Irlo Bronson
Mem. Hwy Unit F     Kissimmee FL USA 34746 1400 10/19/2005 1/31/2011 Strip  
5613 Biscayne Plaza 581 NE 79th Street Unit     Miami FL USA 33138 1687
10/1/2010 1/31/2011 Strip   5615 University Square 7414 University Boulevard
Unit Suite 106     Winterpark FL USA 32792 1500 7/1/2010 6/30/2012 Strip   5701
Lake Square Mall 10401 Hwy 441, Suite 418     Leesburg FL USA 34788 859 2/1/2007
1/31/2012 Mall   5702 Marion Shopping Center 2019 E. Silver Springs Blvd., Suite
106     Ocala FL USA 34470 2250 7/1/2006 6/30/2011 Strip   5703 Butler Plaza
II/East 3544 SW Archer Rd     Gainesville FL USA 32608 2800 12/16/2008 1/31/2014
Strip   5704 Orange Park Mall 1910 Wells Road, Suite C-7     Orange Park FL USA
32073 716 2/1/2009 1/31/2013 Mall   5705 Shoppes@ the Park 4375 Southside Blvd,
Suite 6     Jacksonville FL USA 32216 1400 4/1/2008 3/31/2011 Strip   5711 Boyd
Market Center 2800 SW 24th Ave #408     Ocala FL USA 34474 1600 1/1/2009
12/31/2013 Strip   5712 Jacksonville Family Center 6733 103rd St, Suite 106    
Jacksonville FL USA 32210 1800 4/1/2007 3/31/2012 Strip   5713 Eagle Harbor
Square 1489 County Road 220     Orange Park FL USA 32003 1000 8/1/2007 7/31/2012
Strip   5719 Highland Square 1038 Dunn Ave, Suite A-2     Jacksonville FL USA
32218 1400 7/21/2003 7/31/2013 Strip   5720 Palatka Center 850 S. Moody Rd,
Suite 201     Palatka FL USA 32177 1400 11/1/2008 10/31/2013 Strip   5724
Neptune Village 255 Third St.     Neptune Beach FL USA 32266 1300 5/1/2008
4/30/2013 Strip   5734 Plaza at Metro East 11241 E. Colonial Dr., Suite 215    
Orlando FL USA 32817 1377 9/1/2009 8/31/2011 Strip  


--------------------------------------------------------------------------------




5741 Citrus Court 6110 Gunn Hwy 5742 Kernan Village 11900 Atlantic Blvd 5743
Berkeley Square 2122 W. Highway 92, Suite 2 5744 Gleason Square Shopping Center
2367 US Hwy 90 West, Unit 129 5746 SWM St. Lucie Square 10927 South US Highway 1
5749 Palafox Square 8948 Pensacola Blvd, Unit F 5760 Wal-Mart Plaza 2631 NW 13th
St 5764 SWM North Town Center 7817 Gall Blvd 5803 Pembroke Lakes Square 11069
Pine Blvd 5811 Gibbs Plaza 1697 D N Woodland Blvd 5813 Shops at Surfside 2384
Surfside Blvd. 5831 8th Street Shopping Center 2968 SW 8th St 5852 Suncoast
Crossing 16210 State Rd 54 Space # E200 5857 Gateway at Sawgrass 105 NW 136th
Ave 5896 Festival Plaza 8446 SW 8th Street 5897 Hialeah Speedway West 18th Ave &
west 37th Street 5899 Amelia Plaza 1782 South 8th Street 5919 Lakeside Village
1543 Town Center Drive 5925 West Bird Shopping Center 11443 Southwest 40th
Street 5949 Dale Mabry & Waters Retail Center 8314 N. Dale Mabry Hwy 5951 Santa
Rosa Commons US Hwy. 90 Bellane   5952 Goldenrod Marketplace SEQ Goldenrod Road
and Narcoossee Rd.   5954 Palm Coast Landing NEC of SR 100 and Belle Terre
Parkway 5961 The Exchange at Bonita   5984 Bayou & 9th Center NEC of Bayou Blvd.
& 9th Center 5986 Panda Center 17258 US Hwy. 441 6001 Edison Marketplace 607 NW
62nd Street 6002 Calypso Commons 3260 Vineland Rd.   6003 Kendall Plaza 162
Kendall Drive and SW 162nd Ave. 6004 Loop West John Young Parkway & Osceola 6037
Market Center 9960 Business Circle Space 10 6038 Oakleaf Town Center 9620-102
Applecross Road   6066 Plantation Crossing 1545 Branan Field Rd 6079 Posner
Commons Interstate 4 & US Hwy 27 6155 Cypress Woods 9390 Six Mile Cypress
Parkway Unit 4 6156 Southbeach Parkway 556 Marsh Landing Pkwy Sp 556 6157
Stadium Corners 19662 NW 27th Avenue 6159 Clermont Landing 2405 S. Hwy 27 6175
Pier Park 820 Pier Park Dr, Suite 105 6201 Coco Plum Village 6541 Salford Blvd.
6240 South Dade Shopping Center 18479 S. Dixie Hwy. 6243 Greenwood Shopping
Center 1750 South Congress Ave. 6285 Lantana Plaza 5780 Jog Rd. 6288 Panda
Orange Park 901 Blanding Blvd. #2 6292 Creighton Commons 2620 Creighton Road  
6345 The Plaza at Lake Park 1238 Northlake Blvd 6346 SWM Shoppes of East Deltona
121 Howland Blvd. Ste 105 6507 SWM Coral Point S/C 1631 Del Prado Blvd. S 6531
UCF Bookstore 4000 Central Florida Blvd, Bldg 26 6591 SWM Sand Lake Corners 8100
South John Young Pkwy. 6594 SWM Mobile Hwy. 4610 Mobile Hwy. #A 6613 SWM Capital
West 4300 West Tennessee Street 6635 Sorrento Plaza 10427 Sorrento Rd. Suite 303
6643 Shoppes of Boot Ranch 300-900 East Lake Rd.   6646 Winter Garden Village
3119 Daniels Rd #104 6677 FIU Graham Center B.N 11000 SW 8th Street 6710 SWM
Crestview 3381 Ferdon Blvd. 6744 SWM Ft. Pierce Plaza 5214-C Okeechobee Rd. 6751
SWM Port Richey 8605-8629 US 19 North 6798 The Shoppes at University Center 8085
Cooper Creek Blvd. 6807 Eglin AFB 502 W. Van Matre Ave. Bldg. 205 Suite 1 6849
MacDill AFB 2306 Florida Keys Ave. 6912 Hammock Landing Palm Bay Rd. & I-95 6954
Gandy Shoppes 3625 W. Gandy Blvd. 7001 Waterford Lakes Town Center Alafaya Trail
& East West Expressway 7004 Citrus Park Citrus Park Drive 7006 St Johns Town
Center 4720 Town Crossing Drive 7008 Largo Mall 10500 Ulmerton Rd 7009 Orange
Park Village 8635 Blanding Blvd 7010 Causeway Shoppes 10955 Causeway Blvd. 7013
Seminole Town Center 1566 W.P. Bell (Ste TBD) 7014 Mall at 163rd Street 1421 NE
163rd Street


  LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)     Tampa FL USA 33625 1200
7/1/2009 6/30/2014 Strip     Jacksonville FL USA 32225 1500 2/1/2009 1/31/2014
Strip     Auburndale FL USA 33823 1600 1/1/2010 12/31/2012 Strip     Lake City
FL USA 32055 1400 2/1/2009 1/31/2014 Strip     Port St. Lucie FL USA 34952 1600
10/1/2010 1/31/2011 Strip     Pensacola FL USA 32534 1300 9/1/2009 8/31/2014
Strip     Gainesville FL USA 32609 1680 4/1/2010 3/31/2011 Strip     Zephyrhills
FL USA 33541 2000 4/1/2010 3/31/2013 Strip     Pembroke Pines FL USA 33026 1530
3/11/2008 3/31/2018 Strip   Suite 110 Deland FL USA 32720 1500 11/29/2007
1/31/2013 Strip   Suite 109 Cape Coral FL USA 33991 1420 10/25/2007 1/31/2013
Strip     Miami FL USA 33135 1320 11/26/2007 1/31/2013 Strip     Odessa FL USA
33556 1500 12/6/2007 1/31/2013 Strip     Ft. Lauderdale FL USA 33325 1533
3/5/2008 5/31/2018 Strip     Miami FL USA 33144 1550 10/25/2007 10/31/2012 Strip
    Hialeah FL USA 33012 1500 8/21/2008 8/31/2013 Strip     Fernandina Beach FL
USA 32034 1767 8/30/2007 8/31/2012 Strip   Space G-114 Lakeland FL USA 33803
1220 12/13/2007 1/31/2013 Strip     Miami FL USA 33165 2000 2/11/2008 4/30/2013
Strip     Tampa FL USA 33614 1650 1/7/2008 1/31/2013 Strip     Pace FL USA 32571
1800 6/26/2008 6/30/2013 Strip       Orlando FL USA 32822 1285 7/5/2008
7/31/2013 Strip   5200 E State Rte 100 Suite                   105 Palm Coast FL
USA 32164 1600 8/7/2008 8/31/2013 Strip     Bonita Springs FL USA   1600    
Strip     Pensacola FL USA   1400     Strip   Suite 102 Mt. Dora FL USA 32757
1400 9/18/2008 9/30/2013 Strip     Miami FL USA 33150 1750 3/6/2008 3/31/2013
Strip     Kissimmee FL USA 34746 1500 11/29/2007 1/31/2013 Strip   16375 SW 88th
Street Space                   3 Miami FL USA 33196 1250 9/25/2008 9/30/2013
Strip     Kissimme FL USA   996 6/26/2008 6/30/2018 Strip     Naples FL USA
34117 1497 9/18/2008 9/30/2013 Strip     Jacksonville FL USA 32222 1800 3/5/2008
3/31/2013 Strip   NEC of Blanding Blvd and                   Brannan Field Rd.
Middleburg FL USA 32068 1600 8/15/2008 1/31/2014 Strip     Four Corners FL USA
33897 1427     Strip     Ft. Myers FL USA 33966 1654 4/15/2008 4/30/2013 Strip  
  Jacksonville Beach FL USA 32250 1736 2/6/2008 5/31/2013 Strip     Miami
Gardens FL USA 33056 1460 8/29/2008 8/31/2013 Strip   Suite 430 Clermont FL USA
34711 1600 6/4/2009 6/30/2014 Strip     Panama City Beach FL USA 32413 1103
5/8/2008 5/31/2013 Strip     Northport FL USA 34286 1400     Strip     Miami FL
USA 33157 2410 10/9/2008 10/31/2013 Strip     West Palm Springs FL USA 33409
2200 9/18/2008 9/30/2013 Strip     Lake Worth FL USA 33467 1309 10/23/2008
1/31/2014 Strip     Orange Park FL USA 32065 1457 11/11/2010 1/31/2016 Strip  
Suite 101 Pensacola FL USA 32504 2440 10/30/2008 1/31/2014 Strip   Old Dixie
Hwy. and Northlake                   Blvd. Lake Park FL USA 33403 2000 2/26/2009
2/28/2014 Strip     Deltona FL USA 32738 1975 12/18/2009 1/31/2015 Strip   Suite
402 Cape Coral FL USA 33990 2004 10/11/2009 1/31/2015 Strip     Orlando FL USA
32816 1402 7/24/2010 7/23/2015 Strip     Orlando FL USA 32819 4854 2/25/2010
2/28/2015 Strip     Pensacola FL USA 32506 4040 8/1/2010 7/31/2015 Strip    
Tallahassee FL USA 32304 2400 9/16/2010 9/30/2015 Strip     Pensacola FL USA
32507 1400 6/10/2010 6/30/2015 Strip     Palm Harbor FL USA 34685 2870     Strip
  State Rd. 429 & County Rd.                   535 Winter Garden FL USA 34787
2081 10/22/2010 10/31/2015 Strip     Miami FL USA 33174 1500 8/12/2010 8/11/2011
Strip     Crestview FL USA 32536 2300 10/16/2010 1/31/2016 Strip     Ft. Pierce
FL USA 34947 1950 12/9/2010 1/31/2016 Strip     Port Richey FL USA 34668 1885  
  Strip     University Park FL USA   1870     Strip     Eglin AFB FL USA 32542
999 10/4/2010 10/3/2012 Strip     Tampa FL USA   1470 10/4/2010 10/3/2012 Strip
    West Melbourne FL USA 32907 2535     Strip     Tampa FL USA 33607 2023    
Strip   Room H01 Orlando FL USA 32801 4200 4/10/2008 4/30/2013 Strip     Tampa
FL USA 33625 5700 7/1/2005 1/31/2016 Strip   Suite 137 Jacksonville FL USA 32246
4802 4/1/2010 3/31/2011 Strip   Unit 294 & 298 Largo FL USA 33771 5190 9/1/2009
8/31/2011 Strip     Jacksonville FL USA 32202 5000 11/4/2009 11/3/2012 Strip    
Brandon FL USA 33511 5400 9/17/2005 1/31/2011 Strip     Sanford FL USA 32771
3600 8/1/2005 1/31/2011 Strip   Store B2 North Miami Beach FL USA 33162 3609
10/1/2006 10/31/2016 Strip  


--------------------------------------------------------------------------------




7020 Palm Springs Mile 7025 Shoppes @ Park Place fka Parkside Mall 7026 Gateway
Shopping Center 7030 Metro Plaza 7039 Pembroke Lakes Square 7040 Terrace at
Florida Mall 7049 Beal Commons 7052 Gateway at Sawgrass 7101 Port Richey Plaza
7102 SWM Crestview


124      Southlake Mall 154      Peachtree Mall 169      Augusta Mall 339     
Albany Mall 851      Southlake Pavilion 857      Town Center Prado 860     
East-West Commons Shopping Center 863      Mall of Georgia Crossing 931     
Douglasville Pavilion 946      Fayette Pavilion 953      Columbus Park

1179 Cumberland Mall 1309 Valdosta Mall 1388 Oglethorpe Mall 1628 Centre Stage
Shopping Center 1959 Lenox Square 2206 Woodstock Square 2258 Beaver Ruin Village
2260 Conyers Plaza 2261 Eisenhower Crossing 2264 Willow Lake Crossing 2265
Augusta Exchange 2373 Camp Creek 2452 Windward Crossing (aka Centre Stage) 2453
Centre Stage @ Winder 2484 McDonough Square 2486 Wal Mart S/C 2516 Presidential
Commons 2663 Target Shopping Center 2680 Highland @ East Ellijay 2682 Loganville
Shopping Center 2776 Shops at Riverdale 2852 South Central 2882 Hartwell Station
2897 Gwinett S/C 3080 Lawrenceville Commons 3098 Union City Commons 3119
Bainbridge Shopping Center 3295 Jesup Plaza 3408 Kennesaw Shopping Center 3553
Gallery @ South DeKalb 3702 Stone Mountain Festival 3735 Hudson Bridge Crossing
3745 Shoppers World Carrollton 3771 District @ Howell Mill 3779 Marietta Trade
Center 3802 Savannah Mall 3803 LaGrange Mall 3837 River Pointe 3918 Oakwood
Station 3948 Rincon South Shopping Center 3990 Shops at River Crossing 4068
GWINNETT PLACE MALL 4090 GEORGIA SQUARE 4173 ARBOR PLACE 4179 OGLETHORPE MALL
4296 NORTHLAKE MALL 4305 Galleria at Centerville 4378 TOWNE CENTER AT COBB  
4380 MACON - COLONIAL MALL 4417 STONECREST MALL 4453 NORTH POINT MALL 4484
WALNUT SQUARE MALL   4530 Perimeter 4566 Glynn Place - Colonial Mall


        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   1001 W 49th Street  
Bay 8   Hialeah FL USA 33012 5828 3/1/2010 8/31/2012 Strip           Pinellas FL
USA   3515 9/5/2006 1/31/2012 Strip Plaza           Kissimmee FL USA   5040
12/9/2005 1/31/2011 Strip   2438 Kirkman Road       Orlando FL USA 32811 4800
4/23/2005 1/31/2016 Strip           Pembroke Pines FL USA   3630 4/4/2008
4/30/2018 Strip   730 Sand Lake Rd # 40   Orlando FL USA 32809 3339 8/11/2007
8/31/2012 Strip   575 Beal Parkway, Suite 103       Ft. Walton FL USA 32548 3584
9/8/2007 9/30/2017 Strip   113 NW 136th Ave.       Sunrise FL USA 33325 3375
3/5/2008 3/31/2018 Strip   8605 US Hwy. 19 North       Port Richey FL USA 34668
6500 12/11/2010 1/31/2011 Strip   3381 S. Ferdon Blvd.       Crestview FL USA
32536 4084 5/5/2010 5/4/2011 Strip   2445 Southlake Mall       Morrow GA USA
30260 862 2/1/2010 1/31/2012 Mall   3131 Manchester   Suite 34B   Columbus GA
USA 31909 1500 2/1/2010 1/31/2015 Mall   3450 Wrightsboro Road # 2209      
Augusta GA USA 30909 1400 2/1/2004 1/31/2012 Mall   2601 Dawson Road      
Albany GA USA 31707 1741 3/1/2010 2/28/2011 Mall   1845 Mt. Zion Road      
Morrow GA USA 30260 2400 11/1/2008 10/31/2011 Strip   50 Barrett Pkwy, Suite
1210       Marietta GA USA 30066 1320 10/1/2008 9/30/2011 Strip   1757 East-West
Connector, Suite 475       Austell GA USA 30106 1456 11/1/2009 10/31/2012 Strip
  3385 Woodward Crossing Parkway #300   F15   Buford GA USA 30519 2436 2/1/2009
1/31/2013 Strip   2860 Chapel Hill Rd.       Douglasville GA USA 30135 1800
3/1/2009 2/28/2011 Strip   141 Fayette Pavilion       Fayetteville GA USA 30214
1200 7/1/2009 6/30/2011 Strip   5555 Whittlesey Blvd., Suite 2510       Columbus
GA USA 31909 1600 9/1/2007 8/31/2012 Strip   1350 Cumberland Mall       Atlanta
GA USA 30339 995 1/1/2003 1/31/2013 Mall   1700 Norman Drive       Valdosta GA
USA 31601 2559 2/1/2010 1/31/2012 Mall   7804 Abercorn Street       Savannah GA
USA 31406 1467 2/1/2010 1/31/2011 Mall   6050 Peachtree Pkwy #200       Norcross
GA USA 30092 2050 2/1/2010 1/31/2011 Strip   3393 Peachtree Rd NE   Room 2027  
Atlanta GA USA 30326 1633 2/1/2011 1/31/2013 Mall   180 Woodstock Square Ave.,
Suite 940       Woodstock GA USA 30189 1400 9/1/2007 8/31/2012 Strip   4155
Lawrenceville Hwy. Ste. 7       Lilburn GA USA 30047 1500 12/1/2007 11/30/2012
Strip   1360 Dogwood Drive, Suite 107       Conyers GA USA 30094 1184 2/1/2008
1/31/2013 Strip   4659 Presidential Parkway Ste. B       Macon GA USA 31206 1000
3/1/2009 2/29/2012 Strip   2929 Watson Blvd. # 7       Warner Robbin GA USA
31093 1584 11/1/2007 10/31/2012 Strip   234 Robert C. Daniel Pkwy. # 36      
Augusta GA USA 30909 2000 1/1/2008 12/31/2012 Strip   3662 Marketplace Blvd.    
  East Point GA USA 30344 1953 8/1/2008 7/31/2013 Strip   5230 Windward Parkway
  Suite 108   Alpharetta GA USA 30004 1600 2/1/2009 1/31/2014 Strip   444
Atlanta Hwy NW   Suite 800   Winder GA USA 30680 1400 7/1/2007 6/30/2012 Strip  
1132 Hwy 2081 West       McDonough GA USA 30253 1200 2/1/2009 1/31/2014 Strip  
697 Davis Road   Suite 1600   Stockbridge GA USA 30281 1500 5/1/2009 4/30/2014
Strip   1708 Scenic Hwy       Snellville GA USA 30078 1330 9/1/2008 8/31/2013
Strip   3061 Atlanta Hwy   Tenant C   Athens GA USA 30606 1600 3/1/2009
2/28/2014 Strip   29 Highland Drive   Suite 101   Ellijay GA USA 30540 1600
2/1/2010 1/31/2013 Strip   4211 Atlanta Highway   Suite 200   Loganville GA USA
30052 1440 6/1/2009 5/31/2014 Strip   7024 Highway 85       Riverdale GA USA
30274 1960 4/1/2009 3/31/2014 Strip   621 Veterans Parkway SE       Moultrie GA
USA 31768 1600 5/1/2009 4/30/2014 Strip   115 Wal Mart Drive       Hartwell GA
USA 30643 1800 6/1/2009 5/31/2014 Strip   2615 Pleasant Hill Road #200      
Duluth GA USA 30096 1824 4/14/2005 1/31/2011 Strip   65 Lawrenceville-Suwanee
Road   Ste 114   Lawrenceville GA USA 30044 2000 9/1/2010 1/31/2011 Strip   4731
Jonesboro Road   Suite 180   Union City GA USA 30291 3000 8/1/2010 7/31/2012
Strip   Highway 84 & Tallahassee Hwy #B       Bainbridge GA USA 31717 1600
7/27/2006 1/31/2012 Strip   1058 N. Macon Street       Jesup GA USA 31545 1600
4/15/2005 1/31/2011 Strip   769 Chastaine Meadows Pkwy   Suite 10   Marietta GA
USA 30066 2000 9/1/2010 8/31/2012 Strip   2801 Candler Road   Space 22B  
Atlanta GA USA 30304 1783 7/14/2006 7/13/2011 Strip   1825 Rockbridge Road  
Suite 3   Stone Mountain GA USA 30087 1704 10/6/2006 10/31/2011 Strip   1542
Hudson Bridge Rd       Stockbridge GA USA 30281 1600 11/16/2006 1/31/2012 Strip
  1745 Highway 21 South       Carrollton GA USA 30117 1645 11/30/2006 1/31/2012
Strip   1801 Howell Rd., Suite 550       Atlanta GA USA 30318 1420 12/1/2006
1/31/2012 Strip   180 Cobb Parkway South C -1 A Marietta GA USA 30060 1478
12/1/2006 11/30/2011 Strip   14045 Abercorn Street   Suite 1202   Savannah GA
USA 31419 1191 12/14/2006 1/31/2017 Strip   1501 LaFayette Mall       LaGrange
GA USA 30240 1107 12/7/2006 1/31/2014 Strip   1550 Riverstone Parkway      
Canton GA USA 30114 1400 6/7/2007 1/31/2013 Strip   3885 Mundy Mill Road      
Oakwood GA USA 30566 1798 11/6/2008 1/31/2014 Strip   410 S. Columbia Ave      
Rincon GA USA 31326 1800 11/1/2007 1/31/2013 Strip   5080 Riverside Dr, Suite
300       Macon GA USA 31201 1775 4/3/2008 3/31/2018 Strip   2100 PLEASANT HILL
ROAD Unit 0802       DULUTH GA USA 30136 1591 4/1/2008 3/31/2011 Mall   3700
ATLANTA HIGHWAY Unit 44   SUITE 212   ATHENS GA USA 30610 1375 6/1/2008
5/31/2011 Mall   2530 ARBOR PLACE MALL Unit 2530       DOUGLASVILLE GA USA 30135
1200 11/1/2009 10/31/2012 Mall   7804 ABERCORN EXTENSION Unit 46       SAVANNAH
GA USA 31406 1000 6/10/2002 11/30/2011 Mall   1014 Northlake Mall Unit 1014    
  ATLANTA GA USA 30345 964 2/1/2011 1/31/2013 Mall   2922 Watson BLVD., Space
210       Centerville GA USA 31028 1664 6/1/2010 1/31/2011 Mall   400 ERNEST
BARRET HWY Unit G03B       KENNESAW GA USA 30144 1329 1/14/2008 1/31/2013 Mall  
  3661 EISENHOWER PARKWAY Unit 104   SPACE 104   MACON GA USA 31212 1204
6/1/2006 5/31/2011 Mall   8000 MALL PARKWAY Unit 2420       LITHONIA GA USA
30038 1199 10/22/2001 10/31/2011 Mall   1198 NORTH POINT CIRCLE Unit 1198      
ALPHARETTA GA USA 30022 1223 7/28/2001 6/30/2011 Mall   2150 E. WALNUT AVE. Unit
27A       DALTON GA USA 30721 992 2/1/2010 1/31/2013 Mall   4400 Ashford
Dunwoody Road Unit SP                         1425       Atlanta GA USA 30346
1803 6/28/2010 7/31/2017 Mall   100 Mall Blvd. Unit C18       Brunswick GA USA
31525 1850 11/2/2001 11/30/2011 Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)       150 PEARL
NIXPARKWAY SPACE E-2 Unit                     4581 LAKESHORE - COLONIAL MALL E2
  GAINESVILLE GA USA   1595 11/1/2010 1/31/2011 Mall   4585 DISCOVER MILLS 5900
SUGARLOAF PKWY. Unit 167   LAWRENCEVILLE GA USA 30043 1051 11/2/2001 11/30/2011
Mall   4601 MALL OF GEORGIA AT MILL CREEK 333 BUFORD DRIVE Unit 1015   BUFORD GA
USA 30519 981 9/1/2009 8/31/2016 Mall   4650 NORTH GEORGIA PREMIUM OUTLET 800
HIGHWAY 400 SOUTH Unit 943   DAWSONVILLE GA USA 30534 1200 5/1/2010 4/30/2013
Strip   4787 Henry Town Center 1806 Jonesboro Blvd. Unit 645   McDonough GA USA
30253 1600 10/1/2007 9/30/2012 Strip   4791 Columbus Park Crossing JR Allen Pkwy
and Veteran's Pkwy Unit   Columbus GA USA 31901 1627 10/1/2007 9/30/2012 Strip  
4793 Panola Centre 3054 Panola Road Unit   Lithonia GA USA 30038 1438 4/1/2008
3/31/2013 Strip   4797 Forum on Peachtree Parkway, The 5165 Peachtree Parkway
Unit Suite 207   Norcross GA USA 30092 1400 2/1/2008 1/31/2013 Strip     4808
Hiram Pavillion 5218 Jimmy Lee Smith Parkway Unit #109   Hiram GA USA 30141 1800
2/1/2008 1/31/2013 Strip   4815 Newnan Pavilion Unit Suite 103   Newnan GA USA  
1799 2/1/2008 1/31/2013 Strip   4852 Avenue Peachtree City, The 205 City Avenue
Unit 220   Peachtree City GA USA 30269 1176 3/1/2008 2/28/2013 Strip   4863 Mt.
Zion Promenade Mt. Zion Rd @ Hwy 54 Unit #108   Morrow GA USA   1400 2/1/2008
1/31/2013 Strip   4885 Lawrenceville Crossings Shopping Center 722 Collins Hill
Road Unit Suite G   Lawrenceville GA USA 30045 2000 3/1/2008 2/28/2013 Strip  
4936 Chastain Square 4285 Roswell Road Unit Unit 4 Unit 4 Atlanta GA USA 30328
1875 7/1/2008 6/30/2011 Strip       Highway 120 and Due West Road Unit          
          4963 Avenue at West Cobb, The Suite 750   Marietta GA USA 30064 1170
2/1/2009 1/31/2014 Strip   5000 Kennesaw Warehouse 1300 Cobb International Drive
Suite C   Kennesaw GA USA 30152 17260 5/1/2009 4/30/2014 Warehouse   5004 Cofer
Crossing 4271 Lawrenceville Highway Unit Suite E Tucker GA USA 30084 1400
11/1/2008 10/31/2013 Strip   5046 Shops at Main Street East Main Street and
Highway 41 Unit   Cartersville GA USA 30120 2100 2/18/2009 2/18/2014 Strip  
5078 Fayette Pavillion South 1360-C GA Hwy 85 N Unit   Fayetteville GA USA 30214
1800 2/1/2009 1/31/2014 Strip   5083 Camp Creek Marketplace LLC 3630 Market
Blvd. Unit Suite 810   East Point GA USA 30344 1310 8/1/2008 7/31/2013 Strip    
5092 Johns Creek Village 11720 Medlock Bridge Street Unit Suite 166   Duluth GA
USA 30097 1200 2/1/2009 1/31/2014 Strip   5105 Battlefield Parkway 82
Battlefield Station Drive Unit   Fort Oglethorpe GA USA 30742 2400 12/1/2008
11/30/2013 Strip   5140 Providence Square 4101 Roswell Road Unit Suite 901  
Marietta GA USA 30062 1500 2/1/2009 1/31/2014 Strip     5161 Pharr's Village
Shopping Center 1830 Scenic Highway North Unit Suite 130   Snellville GA USA
30078 1200 4/1/2009 3/31/2014 Strip   5240 Riverbend Center 1424 Turner McCall
Blvd, S.W. Unit   Rome GA USA 30161 1600 6/1/2009 5/31/2014 Strip   5285
Edgewood Retail District Moreland Ave & Caroline St. Unit C-100   Atlanta GA USA
30307 1400 9/1/2010 8/31/2012 Strip   5299 Shoppes at Evans 4431 Washington Road
Unit Suite 2   Evans GA USA 30809 1300 3/18/2009 3/17/2014 Strip   5333
Statesboro Mall Highway 80 East A-4B   Statesboro GA USA 30458 1752 10/15/2007
10/31/2012 Mall   5426 McAlpin Square 1900 E. Victory Drive Unit D-16   Savanah
GA USA 31404 2400 2/1/2010 1/31/2015 Strip   5452 Albany Square 2707 Dawson Road
Unit Suite 1   Albany GA USA 31707 1500 10/1/2009 9/30/2014 Strip   5461 Shoppes
on Shugart 795 Shurgart Road Unit 5   Dalton GA USA 30720 1800 2/1/2010
1/31/2011 Strip   5523 Centre at Lovejoy 11367 Tara Blvd.   Lovejoy GA USA 30250
1600 9/1/2010 8/31/2011 Strip   5553 Walnut Creek Plaza 1473 Gray Highway Unit
Unit 7 Suite 7 Macon GA USA 31211 1600 4/1/2010 9/30/2012 Strip   5597 Dublin
Mall 2005 Veterans Blvd Unit   Dublin GA USA 31021 1221 9/1/2010 8/31/2012 Strip
  5706 Warner Robins Place 2724-K Wason Blvd   Warner Robins GA USA 31093 2400
11/2/2009 1/31/2015 Strip   5707 Griffin Crossroads 1589 N. Expressway, Building
A   Griffin GA USA 30223 1400 5/1/2008 4/30/2013 Strip   5708 SWM Hinesville
Central 755 W. Oglethorpe Hwy #109   Hinesville GA USA 31313 3000 2/2/2010
2/28/2015 Strip   5709 Cumming Marketplace 1060 Market Place Blvd   Cumming GA
USA 30041 1200 4/1/2009 3/31/2012 Strip   5710 Mariner's Point 6586 Hwy 40 East
  St. Mary's GA USA 31558 1600 3/1/2006 2/28/2011 Strip   5714 Albany Crossroads
2835-B Ledo Rd   Albany GA USA 31707 1600 10/1/2007 9/30/2012 Strip   5716
Market Central Shopping Center 2535 E. Walnut Ave #L-12   Dalton GA USA 30721
1600 11/1/2007 10/31/2012 Strip   5718 Bartow Market Place 231 Market Place Blvd
  Cartersville GA USA 30121 1400 1/1/2008 12/31/2012 Strip   5725 Perimeter Oaks
Shopping Center 3268 Inner Perimeter Rd, Suite D-1   Valdosta GA USA 31602 2467
6/1/2006 5/31/2011 Strip   5728 Shoppes at Trickum 12186 Highway 92, Suite 105  
Woodstock GA USA 30188 1600 8/1/2009 7/31/2014 Strip   5733 Shops Tract @ SWM
2600 N. Columbia St, Suite B-2   Milledgeville GA USA 31061 1600 4/1/2009
3/31/2014 Strip   5740 Southpointe Plaza 3209 Deans Bridge Rd, Space #80  
Augusta GA USA 30906 1700 11/1/2008 10/31/2013 Strip   5748 Mill Creek Crossing
1950-C Buford Mill Dr   Buford GA USA 30519 2000 8/1/2009 7/31/2011 Strip   5751
Village Center 1909 Highway 82 W, Suite 2   Tifton GA USA 31793 1600 9/1/2009
8/31/2012 Strip   5753 Perry Crossroads 1015 St. Patrick's Dr, Suite A   Perry
GA USA 31069 4400 11/1/2010 10/31/2011 Strip   5756 Vidallia Shopping Center
3169 E. 1st St   Vidalia GA USA 30474 2000 12/7/2009 1/31/2015 Strip   5763
Waycross Corners 2461 Memorial Hwy   Waycross GA USA 31503 1397 5/1/2010
4/30/2013 Strip   5772 Suwanee Crossroads 3255 Lawrenceville Suwanee Rd  
Suwanee GA USA 30024 1800 6/1/2009 5/31/2011 Strip   5856 Chamblee Village 1841
Chamblee Tucker Rd. Unit 1-34A Chamblee GA USA 30341 2700 8/31/2007 8/31/2012
Strip   5990 The Avenues Forsyth 410 Peachtree Parkway Ste 256 Cumming GA USA
30041 1477 5/14/2008 5/31/2013 Strip         Fort Benning sub of                
  6134 Fort Benning BLD 9220 Marne Rd Ste 108 Columbus Fort Benning GA USA 31995
1200 10/3/2010 10/3/2012 Strip   6221 Dublin Commons 2421 Highway 80 West Suite
108 or 103 Dublin GA USA 31021 1600 12/4/2008 1/31/2014 Strip   6222 Canton
Marketplace 1810 Cumming Hwy Shops H, Suite 1320 Canton GA USA 30114 1985
3/5/2009 3/31/2014 Strip   6242 Acworth Station 3345 Cobb Parkway NW Space #3
Acworth GA USA 30101 1600 6/30/2008 8/31/2013 Strip   6270 Ashley Park 344
Newnan Crossing Bypass Suite A Newnan GA USA 30265 2495 11/13/2008 1/31/2014
Strip   6316 Stonebridge Village 5857 Spout Springs Rd. Ste 303   Flowery Branch
GA USA 30542 1205 8/3/2008 8/31/2013 Strip   6353 SWM The Village at Glynn Place
Phase III 299 Village at Glynn Place Altama Ave. Brunswick GA USA 31525 1100
2/1/2009 1/31/2014 Strip   6432 Buckhead Crossing 2625 Piedmont Rd Suite 52A
Atlanta GA USA 30324 1512 4/2/2009 4/30/2014 Strip   6433 SWM Athens East
Marketplace 4375 Lexington Rd.   Athena GA USA 30605 2400 2/19/2009 2/28/2014
Strip   6503 Ogeechee S/C 5990 Ogeechee Rd. South, B-C   Savannah GA USA 31419
2971 8/13/2009 8/31/2014 Strip   6553 SWM Hinesville Central 755 W. Oglethorpe
Hwy. Street A-3   Hinesville GA USA 31313 3200     Strip   6611 SWM Mansell
Shops 976 Mansell Rd., Ste #B   Roswell GA USA 30076 2074 4/15/2010 4/30/2015
Strip   6639 SWM Covington Shopping Center 10333-B Industrial Blvd. NE  
Covington GA USA 30014 1680 5/13/2010 5/31/2015 Strip   6675 SWM Shoppes of N.
Augusta 1229 Knox Ave. Unit 80   North Augusta GA USA 29841 3300 11/18/2010
11/30/2015 Strip   6676 The Prado 5620 Roswell Rd.   Sandy Springs GA USA 30342
2000 8/12/2010 8/31/2015 Strip   6705 Island Town Center 4717 US Hwy 80E  
Savannah GA USA 31410 1600 7/15/2010 1/14/2016 Strip   6755 SWM Toccoa S/C 700
Big A Rd. S   Toccoa GA USA 30577 1840     Strip   6789 Lakeshore Station 350
Shallowford Rd Ste A 821-891 Dawsonville Hwy Gainesville GA USA 30504 2800
12/9/2010 12/31/2015 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   6816 Fort Stewart
55 Pony Solider Ave.     Fort Stewart GA USA 31314 798 10/4/2010 10/3/2012 Strip
  6818 Fort Gordon 307 Chamberlain Ave.     Fort Gordon GA USA 30905 884
10/4/2010 10/3/2012 Strip   7002 Gwinett S/C 2615 Pleasant Hill Road   Suite 100
Duluth GA USA 30096 5016 6/1/2009 5/31/2012 Strip   7003 Eisenhower Crossing
4640-A Presidential Parkway     Macon GA USA 31206 6116 8/20/2004 8/31/2014
Strip   7012 Town Center aka Home Center Village S/C 2505 Chastain Meadows
Parkway   Suite A Marietta GA USA 30066 8019 10/1/2009 9/30/2014 Strip   7015
Mall of Georgia Crossing 3235 Woodward Crossing Blvd.     Buford GA USA 30519
6300 11/1/2009 10/31/2011 Strip   7035 Augusta       Augusta GA USA   3500
11/23/2005 1/31/2011 Strip   7037 Columbus Park       Columbus GA USA   4000
12/1/2010 11/30/2013 Strip   7054 Abercorn Common 8101 Abercorn Street    
Savannah GA USA 31405 4200 10/5/2007 10/31/2012 Strip   7067 The Avenues South
Forsyth GA 400 at Peachtree Parkway     Cumming GA USA   3648 5/13/2008
5/31/2018 Strip   7103 Camp Creek Parkway 3730 CarMia Drive #110-130     Atlanta
GA USA 30331 5600 7/23/2010 7/31/2011 Strip   6230 Waiakea Center 315 Makaala
Street Suite 103     Hilo HI USA 96720 1440 11/25/2009 11/30/2014 Strip   1002
Kahala Mall 4211 Waialae Ave.   Space G-05 Honolulu HI USA 96816 2301 6/15/2009
6/30/2016 Mall   1033 Lanihau Center 75-5595 Palani Road, Ste B-4    
Kailua-Kona HI USA 96740 1136 1/31/2005 1/31/2013 Strip   1312 Pearlridge Center
98-1005 Moanalua Road # 229 Aiea HI USA 96701 2276 2/1/2004 1/31/2014 Mall  
1333 Windward Mall 46-056 Kamehameha Highway     Kaneohe, Oahu HI USA 96744 1289
2/1/2004 1/31/2014 Mall   1334 Kaahumanu Center 275 Kaahumanu Avenue    
Kahului, Maui HI USA 96732 2245 2/1/2005 1/31/2015 Mall   1366 Ala Moana
Shopping Center 1450 Ala Moana Blvd   Suite #1235 Honolulu HI USA 96814 2503
2/1/2005 1/31/2014 Mall   1472 Kukui Grove Center 3-2600 Kaumaualii Highway    
Lihue HI USA 96766 1642 2/1/2010 1/31/2011 Mall   1699 Prince Kuhio Plaza 111 E.
Puainako Street     Hilo HI USA 96720 2099 2/1/2007 1/31/2014 Strip   1708
Pearlridge Center 98-1005 Moanalua Rd. Suite 525   Space #21-11 Aiea HI USA
96701 1143 10/1/2001 1/31/2011 Mall   2229 Kailua Shopping Center 600 Kailua
Road # 123     Kailua HI USA 96734 826 9/1/2010 8/31/2013 Strip   2231 Pearl
Highlands Center 1000 Kamehameha Hwy, Suite 205 B     Pearl City HI USA 96782
897 4/1/2008 3/31/2013 Strip   2549 Mililani S/C 85-221 Kipapa Drive   Suite
C-12A Mililani HI USA 96789 1313 2/1/2009 1/31/2014 Strip   2839 Waikele Center
94-805 Lumiaina Street     Waipahu HI USA 96797 2169 11/15/2009 1/31/2011 Strip
  2945 Kunia Shopping Center 94-673 Kupuohi Street # 101-102 Waipahu HI USA
96797 2000 10/1/2010 10/31/2013 Strip   3518 Kapolei S/C 91-590 Farrington
Highway   Suite 210 Kapolei HI USA 96707 1829 12/24/2005 12/23/2015 Strip   3544
Hawaii Kai T/C 6600 Kalanianaole HIghway   Suite 2E Honolulu HI USA 96825 1240
4/1/2006 3/31/2016 Strip   3563 Moanalua S/C Kamehameha Highway     Honolulu HI
USA 96818 2125 5/7/2006 5/31/2011 Strip   3573 Panda Hawaii 55 Paukaula Suite
103     Kahului HI USA 96732 1988 11/30/2007 11/30/2013 Strip   3592 Lahaina
Cannery Mall 1221 Honapiilani Hwy     Maui HI USA 96761 1081 10/1/2006 9/30/2011
Strip   3797 Hale Kau'ai O Kapahulu 888 Kapahulu Ave   Shops "D" ~ Space # 1 + 2
Honolulu HI USA 96816 1278 8/5/2008 9/30/2013 Strip   6819 Schofield Exchange
DCA Army Community Service   350 Eastman Rd. Schofield Barracks HI USA 96857 813
10/4/2010 10/3/2012 Strip   6821 Hickam AFB 655 Vickers Ave.     Hickam AFB HI
USA 96853 830 10/4/2010 10/3/2012 Strip   6854 MCBH Kaneohe Bay HWY 3E Kaneohe
Bay     Oahu HI USA 96863 1644 6/1/2009 5/31/2014 Strip   111 Valley West Mall
1551 Valley West Mall # 111 West Des Moines IA USA 50266 1415 2/1/2008 1/31/2011
Mall   885 Home Depot Shopping Center 5126 SE 14th Street     Des Moines IA USA
50320 2520 11/1/2009 10/31/2012 Strip   1027 Southern Hills 4400 Seargent Rd
#417     Sioux City IA USA 51101 1572 1/1/2009 1/31/2013 Mall   1029 Kennedy
Mall 555 JFK Road     Dubuque IA USA 52001 1286 6/1/2008 5/31/2013 Mall   1107
Lindale Mall 4444 First Avenue Northeast   Suite 75 Cedar Rapids IA USA 52402
1627 1/1/2009 1/31/2013 Mall   1243 College Square Mall 6301 University Avenue  
  Cedar Falls IA USA 50613 971 2/1/2008 1/31/2011 Mall   1355 North Grand Mall
24th & Grand Avenue     Ames IA USA 50010 1820 2/1/2008 1/31/2011 Mall   1379
Westdale Mall 2600 Edgewater Rd SW   Suite 206 Cedar Rapids IA USA 52404 1504
2/1/2010 1/31/2012 Mall   1443 Merle Hay Mall 3800 Merle Hay Road #304   Space
304 Des Moines IA USA 50310 1604 2/1/2010 1/31/2015 Mall   2396 Elmore Avenue
Shoppes 4810 Elmore Avenue, Suite A     Davenport IA USA 52807 1750 6/1/2008
5/31/2013 Strip   2522 Wal Mart Super Center 3301 West Kimberly   Suite A
Davenport IA USA 52806 1750 11/1/2008 10/31/2013 Strip   2556 Pine Tree Plaza
550 36th Ave S.W.   Unit M Altoona IA USA 50009 2500 2/1/2009 1/31/2014 Strip  
2653 Fort Dodge / 1st Ave. South S/C 3043 1st Avenue South     Ft. Dodge IA USA
50501 2400 8/1/2009 7/31/2014 Strip   2722 Walmart Plaza 116 W. Agency Rd.  
Suite 5 West Burlington IA USA 52655 1600 2/1/2010 1/31/2015 Strip   2731 Cedar
Falls Plaza/Super Walmart 618 Brandilynn Boulevard   Suite A (#101) Cedar Falls
IA USA 50613 1840 7/1/2010 6/30/2013 Strip   2753 Urbandale Marketplace 11125
Plum Drive   Suite D Urbandale IA USA 50322 1372 3/1/2009 2/28/2014 Strip   2791
Marshalltown Commons 50 Lafrentz Lane   Suite A Marshalltown IA USA 50158 2400
12/1/2009 11/30/2011 Strip   2824 Newton S/C 309 E. 31st Street South     Newton
IA USA 50208 1600 11/1/2009 1/31/2011 Strip   2825 Oskaloosa S/C 209 Cornerstone
Drive     Oskaloosa IA USA 52577 1600 10/1/2009 1/31/2011 Strip   3034 Ottumwa
WM Plaza 1883 Ventura Drive     Ottumwa IA USA 52501 2000 2/1/2010 1/31/2013
Strip   3076 Keokuk Shopping Center 3360 Main Street   Suite 5 Keokuk IA USA
52632 2000 9/1/2010 1/31/2011 Strip   3261 Supercenter Pointe/Singing Hills SWM
3166 Singing Hills Blvd     Sioux City IA USA 51102 2000 7/13/2006 1/31/2012
Strip   3300 Storm Lake Plaza 111 Sale Barn Road   Ste 1 Storm Lake IA USA 50588
1875 5/1/2010 4/30/2012 Strip   3888 Jordan Creek Town Center 12360 Jordan Creek
Town Center     West Des Moines IA USA   1684 5/10/2007 4/30/2017 Strip   4003
NORTHPARK MALL (IA) 320 W. KIMBERLY ROAD Unit 87     DAVENPORT IA USA 52806 1410
2/1/2009 1/31/2013 Mall   4200 CORAL RIDGE MALL 1451 CORAL RIDGE AVE. Unit 418  
  CORALVILLE IA USA 52241 1044 2/1/2008 1/31/2013 Mall   4509 MALL OF THE BLUFFS
1751 MADISON AVE Unit 127     COUNCIL BLUFFS IA USA 51503 1590 7/1/2008
1/31/2012 Mall   4985 Davenport Commons 5717 Elmore Avenue Unit Suite G    
Davenport IA USA 52807 1900 7/1/2008 6/30/2011 Strip   5055 Asbury Plaza 2561 NW
Aterial Unit Suite A14     Dubuque IA USA 52002 2000 2/1/2010 1/31/2011 Strip  
5269 Delaware Centre 2 2010 S. Delaware Avenue Unit Suite 244     Ankeny IA USA
50021 1989 6/1/2009 5/31/2014 Strip   6247 Crossroads Mini Flammang Drive and
Crossroads Blvd.   1515 Flammang Dr Waterloo IA USA 50701 1664 8/14/2008
8/31/2013 Strip   6475 Metro Crossing P.A.T.H. 3701 Metro Drive   Suite 500
Council Bluffs IA USA 51501 2000 8/24/2009 1/31/2015 Strip   6612 SWM Indianhead
Sqaure S/C 497 Indianhead Drive, Ste 11     Mason City IA USA 50402 2380
6/4/2010 6/30/2015 Strip   6680 Westwood Plaza 3005 Wiley Rd.     Cedar Rapids
IA USA 52404 2000 10/14/2010 1/31/2016 Strip   6905 SWM Muscatine 2811 N. Hwy.
61     Muscatine IA USA 52761 2625     Strip   6935 Grand Junction 637 Lincoln
Way     Ames IA USA 50010 2000     Strip   1156 Boise Town Center 350 North
Milwaukee     Boise ID USA 83704 1142 2/1/2009 1/31/2012 Mall   1359 Magic
Valley Mall 1485 Pole Line Road East     Twin Falls ID USA 83303 1168 2/1/2008
1/31/2011 Mall   2873 Plaza @ Post Falls 710 Cecil Road   Suite 108 Post Falls
ID USA 83854 2400 2/1/2010 1/31/2012 Strip   3577 Breneman Square 4335
Yellowstone Avenue   Suite C Chubbuck ID USA 83202 1600 11/1/2010 10/31/2013
Strip   3939 Cottonwood Plaza 6907 N. Strawberry Glen   Suite 1-100 Boise ID USA
83713 1600 3/17/2008 4/30/2013 Strip       350 NORTH MILWAUKEE SPACE 2093      
                4186 BOISE TOWN SQUARE Unit 2093     BOISE ID USA 83788 1000
3/31/2001 12/31/2011 Mall  


--------------------------------------------------------------------------------




LEASED PROPERTIES

4497 SILVER LAKE MALL 200 WEST HANLEY AVE Unit 1308     COEUR D'ALENE 4536 GRAND
TETON 2300 EAST 17TH STREET Unit 1220     IDAHO FALLS 5346 Meridian Crossroads
3355 E. Fairview Avenue Unit 103     Meridian 5965 Boise SWM 5651 E. Franklin
Rd., Suite 105     Nampa 6020 Idaho Falls Shopping Center 161 Houston Circle    
Idaho Falls 6537 Ironwood Square 224 W Ironwood Dr Ste B1     Coeur d'Alene 6565
SWM Ponderay 675 Kootenai Cutoff Rd.     Ponderay 6634 SWM Caldwell Retail
Center 5205 Cleveland Drive Ste 106     Caldwell 6762 SWM Shops at Mountain Home
2680 American Legion Blvd., Sp#102     Mountain Home 6945 Palouse Mall 1850 West
Pullman Rd.     Moscow 6946 SWM 12th Avenue Retail 2025 12th Avenue     Nampa
4772 Riverfront Plaza 2603 N. Elston Avenue Unit Suite A     Chicago 4774
Landings of Bolingbrook, The 143 N. Weber Road Unit     Bolingbrook 16 Fox
Valley S/C 2462 Fox Valley Center     Aurora 22 Hawthorn S/C 819 Hawthorn Center
    Vernon Hills 23 Orland Square S/C 568 Orland Square     Orland Park 47 Golf
Mill Center Golf Mill Shopping Center Suite A-277   Niles 52 St. Clair Square
174 St. Clair Square     Fairview Heights 92 Cherryvale Mall 7200 Harrison
Avenue Suite G-126   Rockford 138 Louis Joliet Mall 1024 Louis Joliet Mall    
Joliet 194 N Riverside Park Mall 7501 West Cermak Road Suite F6-A   North
Riverside 229 Northwoods Mall 4501 W. War Memorial Drive Suite AL-8   Peoria 230
White Oaks Mall 2501 West Wabash Avenue Suite D-152   Springfield 242 University
Mall 1215 E. Main Street Suite 1074   Carbondale 283 Chicago Ridge Mall 151
Chicago Ridge Mall Store #F11   Chicago Ridge 350 Gurnee Mills 5170 W. Grand
Avenue     Gurnee 402 Addison Mall 2929 Addison     Chicago 403 Golf Plaza S/C
1026 B S. Elmhurst Road     Mount Prospect 404 Cermak & Western Plaza 2336 West
Cermak     Chicago 408 North Campbell 2506 W. North Avenue     Chicago 443
Stonebrook Plaza 3271 West 115th Street     Merrionette Park 452 Lind North
Plaza 75 West North Avenue Suite 200   Northlake 471 Brentwood Commons 1141 S.
York Road     Bensville 472 Civic Center 898 Civic Center Drive     Niles 475
Ravenswood Manor 2754 W. Montrose Avenue     Chicago 476 South Loop Marketplace
1252 South Canal Street     Chicago 539 Bloomingdale Court 318 West Army Trail
Rd. #130 C04   Bloomingdale 545 Rivercrest Centre 13142 South Cicero Ave.    
Crestwood 547 Harwood Commons 4715 N. Harlem Ave.     Harwood Heights 548
Lakeview Plaza 15864 S. LaGrange Rd. D01 E Orland Park 549 Matteson Plaza 4147
Lincoln Highway B05   Matteson 550 West Ridge Ct. Shopping Center 256 South
Route 59 Store #7   Naperville 552 Scharrington Square 2517 W. Schaumburg Rd.  
  Schaumburg 553 Park Plaza Shopping Center 9834 S. Western Ave. Space T-3  
Evergreen Park 554 River Oaks West Shopping Ctr 587 River Oaks West, Suite D-18
    Calumet City 555 Hawthorn Hills Fashion Center 700 North Milwaukee Ave. F-3
    Vernon Hills 556 Villa Oaks Shopping Center 152 West Roosevelt Rd.     Villa
Park 560 Riverpoint Center 1730 W. Fullerton     Chicago 561 Deerbrook Shopping
Center 76 South Waukegan Rd. Space #2B   Deerfield 562 Village Crossing Mall
5695 Touhy Ave.     Niles 570 North Riverside Park 7325 25th     N. Riverside
Park 571 Northridge Plaza 1470 N. Larkin Ave. A03   Joliet 572 Crystal Court
5579 Northwest Highway B05   Crystal Lake 573 Scottsdale Shopping Center 7945
South Cicero Avenue Space #50   Chicago 610 Midway Square 5143 So. Pulaski Rd.  
  Chicago 615 Spring Hill Fashion Center 876 West Main Street     West Dundee
619 Forest Plaza 6075 East State St. D02   Rockford 628 Woodfield Village Green
1472 E. Golf Road     Schaumburg 650 Danada Square East 73 A Danada Square East
    Wheaton 663 Grand Hunt Center 6549 Grand Ave. Space 2905   Gurnee 691 Groves
Shopping Center 1530-A West 75th Street     Downers Grove 807 Randall Square
Shopping Center 1492-N South Randall Rd.     Geneva 1062 Springhill Mall
Springhill Mall #1278     West Dundee 1349 Hickory Point Mall US 51 North    
Decatur   1568 Gateway Center 1751 E. West Howard Street, Space D-109    
Chicago 1569 Grand Boulevard Plaza 5401 S. Wentworth     Chicago 1570 Jeffrey
Plaza 7131 South Jeffrey Blvd., Suite 1     Chicago 1685 Chatham Village 87th St
& Cottage Grove #G3B     Chicago 1764 Washington Square 1520 North Cicero Avenue
    Chicago 1774 Kedzie Center 5835 Kedzie Avenue     Chicago 1943 Stratford
Square 818 Stratford Square     Bloomingdale 2235 Waukegan Plaza 1515 N. Lewis  
  Waukegan 2286 Berwyn Towne Square 6631 Roosevelt Road, Unit F     Berwyn 2289
Elmwood Commons 1708 - 1710 N. Harlem Ave., Unit C & D     Elmwood Park 2336
Halstead Plaza 753 West 31st Street Unit A   Chicago 2337 Northland Plaza 2564
Sycamore Road     Dekalb 2456 State Road Plaza 8767 S. Ridgeland Avenue    
Oaklawn


ID ID ID ID ID ID ID ID ID ID ID

USA USA USA USA USA USA USA USA USA USA USA


IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL     
USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL 
    USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA
IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL     
USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL 
    USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA
IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL     
USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL 
    USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA
IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA

SCHEDULE 3.5(b)(ii)

83814 1461 4/1/2009 3/31/2011 Mall 83401 1224 3/1/2009 2/29/2016 Mall   1380
6/1/2009 5/31/2014 Strip 83687 1200 12/26/2007 2/6/2013 Strip 83402 1200
11/7/2007 1/31/2013 Strip 83814 3000 10/12/2009 10/11/2014 Strip   2240    
Strip 83607 1200 9/10/2010 9/30/2015 Strip 83647 1154 11/1/2010 1/31/2016 Strip
  1800     Strip 83686 1834     Strip 60647 1154 10/1/2007 9/30/2012 Strip 60490
1800 2/1/2008 1/31/2013 Strip 60504 3268 2/1/2007 1/31/2012 Mall 60061 1145
2/1/2009 1/31/2014 Mall 60521 1558 6/1/2010 5/31/2013 Mall 60714 1253 2/1/2010
1/31/2012 Mall 62208 1300 2/1/2010 1/31/2013 Mall 61112 1473 2/1/2009 1/31/2012
Mall 60435 1332 2/1/2010 1/31/2012 Mall 60546 1397 2/1/2002 1/31/2012 Mall 61613
1746 2/1/2003 1/31/2013 Mall 62704 1327 6/1/2001 1/31/2012 Mall 62901 1595
2/1/2008 1/31/2013 Mall 60415 1228 2/1/2007 1/31/2012 Mall 60031 1930 1/1/2007
1/31/2012 Mall 60618 1408 7/1/2008 6/30/2011 Strip 60056 1720 8/1/2008 7/31/2011
Strip 60608 1364 4/1/2008 3/31/2011 Strip 60647 1100 6/1/2008 5/31/2011 Strip
60655 2100 5/1/2007 4/30/2012 Strip 60164 1972 9/1/2007 8/31/2012 Strip 60106
1200 7/1/2010 1/31/2011 Strip 60714 1225 10/1/2010 1/31/2011 Strip 60618 1284
6/1/2008 5/31/2011 Strip 60607 1191 2/1/2008 1/31/2013 Strip 60108 1540 2/1/2007
1/31/2012 Strip 60445 1925 1/1/2008 1/31/2011 Strip 60656 1650 2/1/2008
1/31/2013 Strip 60462 2000 3/1/2008 2/28/2013 Strip 60443 2000 3/1/2008
2/28/2013 Strip 60540 2000 11/1/2010 1/31/2011 Strip 60194 1200 2/1/2008
1/31/2011 Strip 60642 1500 2/1/2008 1/31/2011 Strip 60409 1265 6/1/2006
5/31/2011 Strip 60061 1000 6/1/2010 5/31/2012 Strip 60181 1660 10/1/2008
9/30/2011 Strip 60614 1430 5/3/2007 2/29/2012 Strip 60015 1750 10/1/2008
1/31/2011 Strip 60648 1202 1/1/2008 2/28/2011 Strip 60546 1600 2/1/2010
1/31/2012 Strip 60435 2000 3/1/2008 2/28/2013 Strip 60014 1798 4/1/2009
3/31/2013 Strip 60652 1250 4/1/2011 3/31/2013 Strip 606323 1950 3/1/2009
2/28/2012 Strip 60118 2000 2/1/2009 1/31/2012 Strip 61008 2500 3/1/2008
2/28/2013 Strip 60173 1500 8/1/2010 1/31/2011 Strip 60187 1467 4/1/2008
3/31/2011 Strip 60031 1650 3/1/2009 2/29/2012 Strip 60516 1200 10/1/2008
9/30/2011 Strip 60134 1200 2/1/2010 1/31/2011 Strip 60118 1434 2/1/2010
1/31/2013 Mall 62526 1200 2/1/2009 1/31/2012 Mall   60626 1197 12/1/2007
11/30/2012 Strip 60609 800 9/1/2010 1/31/2011 Strip 60649 1200 11/1/2010
1/31/2011 Strip   1000 7/1/2009 6/30/2012 Strip 60651 1200 5/1/2010 4/30/2013
Strip 60629 1000 9/1/2008 8/31/2011 Strip 60108 2038 10/1/2007 9/30/2014 Mall
60085 3000 2/1/2008 1/31/2013 Strip 60402 2000 2/1/2008 1/31/2013 Strip 60707
1667.5 2/1/2008 1/31/2013 Strip 60616 1200 2/1/2008 1/31/2013 Strip 60115 1400
7/1/2008 6/30/2013 Strip 60453 1200 5/1/2008 4/30/2011 Strip


--------------------------------------------------------------------------------




LEASED PROPERTIES

2482 Kensington Center 12748 S. Illinois, Rte. 59   Suite 320 Plainfield 2543
East Gate Commons 3839 E. Main Street     St. Charles 2579 Mallard Creek 716
East Rollins Road   Space A-9 Round Lake Beach 2617 Stoney Island Plaza 1725
East 95th Street     Chicago 2649 Woodscreek Shopping Center 774 South Randall
Road     Algonquin 2674 Lake Park Plaza 1400 East 47th Street   Unit B Chicago
2732 Effingham Plaza 1330 Thelma Keller Avenue   Suite L Effingham 2743
Mundelein Crossing 3080 W. Route 60   Suite 103 Mundelein 2748 White Oaks Plaza
2845 Veterans Parkway   Suite B04A Springfield 2750 O'Fallon Shopping Center
1407 West Hwy 50   Suite 103 O'Fallon 2766 Rock River Plaza 3919 41st Ave. Drive
    Moline 2833 Northwest S/C 579 E. Dundee Road     Palatine 2857 Lenox Retail
Center 2344 E. Lincoln Hwy     New Lenox 2865 The Brickyard 6451 W. Diversey
Avenue # G -9 Chicago 2928 Kewanee Plaza 150 E. South Street   Suite J Kewanee
2954 Macomb Center 1710 E. Jackson   Suite A Macomb 2955 Pekin Center 3432
Veterans Drive     Pekin 2984 Decatur Marketplace 4655 East Maryland Street  
Suite 6 Decatur 3005 Olympia Corners 2520 W. Lincoln Highway     Olympia Fields
3053 Pine Tree Plaza 4311 East Lincoln Way   Suite A Sterling 3112 Shops at
Vandalia 303 Mattes Avenue     Vandalia 3234 Clark S/C 2725 North Clark Street  
  Chicago 3237 Chatham Ridge S/C 112 W. 87th Street   Bldg N, Ste M-6 Chicago
3255 Joliet Commons 1530 Illinois Route 59     Joliet 3330 Wood River SWM
662Wesley Drive     Wood River 3375 Six Corners Plaza 3951 S. Cicero Avenue    
Chicago 3454 Washington SWM 1968 Freedom Parkway     Washington 3456 Country
Club Plaza 167th & Crawford     Country Club Hills 3528 Rockford SWM 3818 W.
Riverside Blvd   Suite 112 Rockford 3529 Danville SWM 411 N Vermillion Suite 1  
  Danville 3530 Little Rock Crossing SWM 6554 W Route 34     Plano 3531 Quincy
SWM 5307 Oak Street     Quincy 3593 Koman Collinsville aka Collinsville Cros
1120 Collinsville Crossing     Collinsville 3673 Southgate Market aka Roosevelt
Canal Ctr NEC of Roosevelt & Canal     Chicago 3684 Savannah Crossing 2948 Kirk
Rd. Unit 102   Bldg 5, next to Starbucks Aurora 3714 Crystal Lake SWM 1125 South
Route 31 Suite E     Crystal Lake 3741 Presidential Parkway 218 Keul Rd    
Dixon 3781 Greenmont Commons 2525 Green Mount Commons Dr   Suite 120 Belleville
3804 Promenade @ Bolingbrook I 55 & 1 355     Bolingbrook 3819 North Point S/C
358 e Rand Road     Arlington Heights 3850 Burbank Crossing 79th & Harlem    
Burbank 3875 Mattoon Marketplace 122 Dettro Dr     Mattoon 3890 Jerseyville SWM
1404 Windy Lane Suite M     Jerseyville 3921 Main Street Marketplace Geneva &
Main     Wheaton 3943 Bradley Commons 2024 N State Route 50   Suite A5 Bradley
4008 SOUTHPARK MALL (IL) 4500 16TH ST Unit 650     MOLINE 4051 FORD CITY 7601 S.
CICERO Unit 1316     CHICAGO 4078 Peru Mall 3940 Route 251 Unit B-10     Peru
4171 EASTLAND MALL (IL) 1615 EMPIRE STREET Unit SP A -1 BLOOMINGTON 4213
LINCOLNWOOD TOWN CENTER 3333 W TOUHY AVE Unit H14     LINCOLNWOOD 4237
NORTHFIELD SQUARE 1600 N STATE RT 50 Unit   SPACE 308 BOURBONNAIS 4312 GURNEE
MILLS 6170 W. GRAND AVE. Unit 343     GURNEE 4324 WOODFIELD MALL SPACE D-327
Unit D-327     SCHAUMBURG 4361 ILLINOIS CENTER 3000 W DEYOUNG STREET Unit 262  
SPACE 262 MARION 4422 MARKET PLACE MALL (IL) 2000 NORTH NEIL STREET Unit 460    
CHAMPAIGN 4464 RIVER OAKS CENTER 210 RIVER OAKS CENTER Unit B -107 CALUMET CITY
4556 ALTON SQUARE 128 ALTON SQUARE Unit B-01     ALTON 4767 Church Street Plaza
920 Church Street Unit 920     Evanston 4801 216 S. Main Street 216 Main Street
Unit     Naperville 4804 Oswego Commons 2948 US Rt 34 Unit     Oswego 4806
Marketplace at Rolling Meadows 1645 Algonquin Road Unit     Rolling Meadows 4819
Matteson Town Center 189 Towncenter Road Unit Store # 106     Matteson 4820
Market Plaza Shopping Center West 545 Roosevelt Road Spc D     Glen Ellyn 4833
Round Lake Court 254 E. Rollins Road Unit Suite 5     Round Lake Beach 4866
Broadview Village Square 7550 Broadview Village Sqaure Unit     Broadview 4882
Technology Plaza 616 East Green Street Unit Suite G     Champaign 4893 Parkway
Pointe S/C 2421 Freedom Drive Unit     Springfield 4901 Meijer's Shopping Center
416 Randall Rd     Algonquin 4919 Lincoln Village 6701 Lincoln Avenue Unit    
Chicago   4924 Webster Place Unit Store #2   1461 West Webster Avenue Chicago
4946 Shoppes at Geneva Commons, The Randall Road Unit Space E     Geneva   4955
Shoppes at Grand Prairie, The 5201 W. War Memorial Drive Unit Suite 525    
Peoria 4964 DeKalb County Shopping Center 2389 Sycamore Road Unit     Dekalb  
4977 Rosemont Marketplace Manheim Rd /Touhy Ave / Lunt Ave Unit D-6     Rosemont


IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL     
USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL 
    USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA
IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL     
USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL 
    USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA
IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL     
USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL 
    USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA
IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL     
USA IL      USA IL      USA IL      USA IL      USA IL      USA IL      USA IL 
    USA

SCHEDULE 3.5(b)(ii)

60544 1730 11/1/2008 10/31/2013 Strip 60174 1380 11/1/2008 10/31/2013 Strip
60073 1410 2/1/2010 1/31/2011 Strip 60617 2000 2/1/2011 1/31/2013 Strip 60102
1463 2/1/2010 1/31/2015 Strip 60653 2669 4/1/2009 3/31/2011 Strip 62401 1575
1/1/2010 1/31/2012 Strip 60061 1600 2/1/2010 1/31/2012 Strip 62704 2057 6/1/2009
5/31/2012 Strip 62269 1300 2/1/2009 1/31/2014 Strip 61265 1275 4/1/2009
3/31/2011 Strip 60074 1200 2/1/2010 1/31/2013 Strip 60451 1623 1/26/2006
1/31/2011 Strip 60707 3000 2/1/2010 1/31/2015 Strip 61443 1890 2/1/2010
1/31/2012 Strip 61456 1610 2/1/2010 1/31/2013 Strip 61554 2607 2/1/2010
1/31/2015 Strip 62521 1200 10/1/2009 1/31/2013 Strip 60461 1000 11/1/2009
10/31/2012 Strip 61081 1600 2/1/2010 1/31/2012 Strip 62471 1600 4/1/2010
3/31/2012 Strip 60614 2250 2/1/2011 1/31/2012 Strip 60602 3344 9/1/2010
1/31/2011 Strip 60435 1600 4/21/2005 1/31/2011 Strip 62095 1600 4/13/2006
4/30/2011 Strip 60641 2538 10/22/2007 3/31/2013 Strip 61571 1750 2/1/2011
1/31/2014 Strip 60478 1540 4/6/2007 4/30/2012 Strip 61101 2000 11/2/2006
1/31/2012 Strip 61832 1200 12/8/2005 1/31/2011 Strip 60545 1435 12/18/2006
12/31/2011 Strip 62301 2000 2/1/2011 1/31/2014 Strip 62234 1750 4/12/2007
4/30/2012 Strip 60607 1176 11/29/2006 11/30/2011 Strip 60504 1400 6/19/2008
1/31/2014 Strip 60014 1456 11/9/2007 11/30/2012 Strip 61021 1625 5/3/2007
1/31/2013 Strip   2000 7/7/2007 7/31/2012 Strip   1134 4/26/2007 4/30/2017 Strip
60004 1170 11/6/2006 1/31/2012 Strip 60459 1650 4/19/2007 4/30/2012 Strip 61938
1464 2/27/2008 5/31/2013 Strip 62052 1500 7/5/2007 1/31/2013 Strip   1498
6/21/2007 6/30/2012 Strip 60915 1600 3/13/2008 3/12/2013 Strip 61265 1115
2/1/2009 1/31/2013 Mall 60652 900 11/1/2003 1/31/2014 Mall 61354 1133 11/21/2001
11/30/2011 Mall 61701 1120 1/1/2011 1/31/2011 Mall 60645 1000 4/1/2008 3/31/2011
Mall 60914 1042 2/1/2007 1/31/2012 Mall 60031 1284 9/1/2008 8/31/2011 Mall 60173
1100 2/1/2010 1/31/2011 Mall 62959 1073 10/1/2010 1/31/2011 Mall 61820 1248
4/27/2009 4/30/2016 Mall 60409 1489 2/1/2009 1/31/2011 Mall 62002 1690 9/29/2000
1/31/2011 Mall   1845 10/1/2010 9/30/2012 Strip 60540 1410 10/1/2010 9/30/2013
Strip 60534 2015 2/1/2008 1/31/2013 Strip 60008 1282 2/1/2008 1/31/2011 Strip
60443 1100 4/1/2009 3/31/2012 Strip 60137 1280 2/1/2008 1/31/2011 Strip 60073
2080 2/1/2008 1/31/2013 Strip 60155 1680 2/1/2008 1/31/2013 Strip 61820 1460
5/1/2008 4/30/2011 Street Front 62704 1611 3/1/2010 2/28/2013 Strip 60102 1220
3/1/2009 2/28/2011 Strip 60659 1200 2/1/2009 1/31/2014 Strip     1734 5/1/2008
4/30/2011 Strip 60134 1392 2/1/2009 1/31/2012 Strip   61615 1200 10/1/2008
9/30/2011 Mall 60115 1483 8/1/2008 7/31/2013 Strip   60018 1200 9/1/2009
8/31/2012 Strip


--------------------------------------------------------------------------------




            LEASED PROPERTIES               SCHEDULE 3.5(b)(ii)       7450
Barrington Road Unit 7450 Barrington                           4979 Westview
Center Road   Space #5   Hanover Park IL USA 60103   1702 3/1/2009 2/28/2014
Strip   5011 Meijer Subdivision 848 N. Route 59 Unit Unit B       Aurora IL USA
60504   1500 12/25/2004 1/31/2015 Strip   5012 Prairie Crossing Shopping Center
SE Corner of US 30 & Wolf Road Unit       Frankfort IL USA 60423   1500 8/1/2009
7/31/2014 Strip   5053 Rockford Crossings 290 Mill Road Unit       Rockford IL
USA 61101   2005 2/1/2009 1/31/2014 Strip   5054 Gateway of Machesney Park, The
1556 W. Lane Road Unit       Machesney Park IL USA 61115   2181 5/1/2009
4/30/2014 Strip     5057 Golf and Roselle Plaza NEC of Golf and Roselle Roads
Unit Unit B       Schaumburg IL USA     1200 2/1/2009 1/31/2014 Strip   5068
Glen Town Center, The 1865 Tower Drive Unit       Glenview IL USA 60025   1200
10/18/2003 1/31/2014 Strip   5075 Oakbrook Terrace 17 W 621 Roosevelt Road Unit
      Oakbrook Terrace IL USA 60181   1305 2/1/2009 1/31/2012 Strip   5076 Green
Mount Crossing 3620 Green Mount Road Unit       Shiloh IL USA 62269   1600
5/1/2009 4/30/2014 Strip   5077 South Marketplace of Vernon Hills 325 N.
Milwaukee Unit Suite 250       Vernon Hills IL USA 60061   2010 10/6/2003
10/31/2013 Strip   5081 McHenry Towne Center West 2445 North Richmond Road Unit
      McHenry IL USA 60050   1540 2/1/2009 1/31/2014 Strip   5090 Homewood Plaza
17923 S. Halstead Unit       Homewood IL USA 60628   1350 4/1/2009 3/31/2012
Strip   5181 Cicero Marketplace 3017 South Cicero Avenue Unit 3017       Cicero
IL USA 60804   2000 3/1/2009 2/28/2014 Strip   5182 Beverly Place 2320 West 95th
Stree, Store H       Chicago IL USA 60805   1711.5 10/1/2009 9/30/2011 Strip  
5183 43rd & Pulaski Center 4300 S. Pulaski Unit       Chicago IL USA 60632  
1400 3/1/2010 12/31/2010 Strip   5184 Tinley Park Plaza 16205 Harlem Ave, Ste D
      Tinley Park IL USA 60477   1200 7/1/2009 6/30/2011 Strip   5241 1247
Torrence Avenue 15900 South Torrence Avenue Unit       Calumet City IL USA 60409
  1110 4/1/2009 3/31/2014 Strip   5360 Wal-Mart Pontoon Road 1300 Schaefer Road
Unit       Granite City IL USA 62040   2000 5/1/2010 4/30/2012 Strip   5366
Washington Commons 101 N. Vetrans Parkway Unit       Bloomington IL USA 61704  
1314 9/1/2009 8/31/2014 Strip   5367 Lincoln Place 5927 N. Illinois Street Unit
Space HOD       Fairview Heights IL USA 62208   1250 8/1/2009 7/31/2012 Strip  
5368 Downers Grove 7343 Lemont Road Unit       Downers Grove IL USA 60516   2000
4/29/2010 7/31/2015 Strip   5427 Wal-Mart (Dirksen & Atlanta) 2506 N. Dirksen
Parkway Unit       Springfield IL USA 62702   1500 2/1/2010 1/31/2013 Strip  
5585 Walmart Center Taylorville 1520 Springfield Road Unit       Taylorville IL
USA 62588   1260 5/1/2010 4/30/2012 Strip   5588 Louis Joliet Pointe Shopping
Center 2812 Plainfield Road Unit Space #2812       Joliet IL USA 60435 USA 2400
7/1/2008 6/30/2013 Strip   5825 Target Center at Lake Cook 1566 West Lake Cook
Rd       Wheeling IL USA 60089   1600 7/26/2007 7/31/2012 Strip   5840 SWM
Plaza-Peru 5259 Route 251 A       Peru IL USA     1300 12/6/2007 12/31/2012
Strip   5842 Seminary Square 2779 Volunteer Drive   Suite 21   Galesburg IL USA
61401   1760 11/15/2007 1/31/2013 Strip   5843 SWM Plaza Route 47 & Route 6  
257 East US Rte 6   Morris IL USA 60450   1440 8/14/2008 8/31/2013 Strip   5884
Orchard Crossing f/k/a SWM Center 2084 Orchard Rd       Montgomery IL USA 60538
  1600 11/19/2007 1/31/2013 Strip   5887 SUN PLAZA 4883 N Broadway Avenue      
Chicago IL USA 60640   2500 10/25/2007 1/31/2013 Strip   5891 Jewel Center 2910
N. Ashland Ave.       Chicago IL USA 60657   1579 8/15/2007 8/14/2012 Strip  
5936 Fountain Square Shopping Center 3937 Fountain Square Place       Waukegan
IL USA 60085   1600 2/8/2008 2/28/2013 Strip   6050 Quarry Outlot 9404 Joliet
Rd.       Hodgkins IL USA 60525   1600 11/25/2007 3/31/2013 Strip   6096 Village
Square 797 W. Main Street       Lake Zurich IL USA 60047   1142 4/24/2008
4/30/2013 Strip   6097 Poplar Creek 4595 W. Higgins Rd.   4587   Hoffman Estates
IL USA 60192   1501 4/3/2008 1/31/2014 Strip   6098 Englewood Plaza 6940 S
Ashland   Unit B   Chicago IL USA 60636   1488 5/30/2008 5/31/2013 Strip   6099
Lockport Square 159th & Farrell Rd.       Lockport IL USA     1600 9/25/2008
9/30/2013 Strip   6161 Marshfield Plaza 1710 West 119th Street       Chicago IL
USA 60827   1200 4/9/2009 4/30/2014 Strip   6162 Hillside Town Center 120 South
Mannheim Rd. Unit H -02 #100 Hillside IL USA 60162   1610 6/4/2009 6/30/2014
Strip   6163 Halstead & Monroe 120-B South Halsted Street       Chicago IL USA
60661   1132 3/19/2009 3/31/2014 Strip   6164 Wisner Milwaukee Plaza 2861 N.
Milwaukee Ave.       Chicago IL USA 60618   1550 4/24/2008 9/30/2013 Strip  
6165 Joliet SWM 2410 West Jefferson Street   Suite 102   Joliet IL USA 60435  
1631 11/6/2008 1/31/2014 Strip       2705 IL State Fairgrounds Rte 26 South Ste
                          6166 Southgate Plaza A   SR 26 & Fairgrounds  
Freeport IL USA 61032   1500 12/5/2008 1/31/2014 Strip   6280 Mt. Vernon SWM 101
Davidson Ave Suite C   Rt. 15 & Davidson   Mt. Vernon IL USA 62864   1500
5/28/2009 2/28/2015 Strip   6281 116th and Halstead 11617 S. Halstead Street    
  Chicago IL USA 60628   1326 10/10/2008 1/31/2014 Strip   6283 SWM Prospect
Commons 2517 North Prospect   Prospect and Interstate Dr.   Champaign IL USA
61822   1726 2/12/2009 2/28/2014 Strip   6296 SWM Willow Pond Marketplace 1056
S. Sutton Road   Rt. 59 & Gulf Keys Drive   Streamwood IL USA 60107   1450
2/19/2009 2/28/2014 Strip   6410 Harlem Irving Mall 4188 N. Harlem Ave.      
Norridge IL USA 60706   1200 3/26/2009 3/31/2014 Strip   6411 Townline Plaza
Shopping Center 9031 N. Allen Rd.   Suite 5   Peoria IL USA 61615   1600
3/19/2009 3/31/2014 Strip   6436 Antioch M/P 489 East Route 173       Antioch IL
USA 60002   1397 8/20/2009 8/31/2014 Strip   6437 Chicago & Kedzie Plaza 800 N.
Kedzie Ave.   Unit 113   Chicago IL USA 60651   2500 5/1/2009 4/30/2014 Strip  
6473 Irving Park Broadway Irving and Broadway       Chicago IL USA     1206
7/23/2009 7/31/2014 Strip   6494 Melrose Park 1501 West North Avenue      
Melrose Park IL USA 60160   3303 8/13/2009 8/31/2014 Strip   6552 Route 66 S/C
1403 W. Ferdon St., #19       Litchfield IL USA 62056   2000 2/11/2010 2/28/2015
Strip   6727 SWM Ottawa S/C 333 West Stevenson Rd.       Ottawa IL USA 61350  
2000 10/21/2010 10/31/2015 Strip   6778 SWM Harrisburg 718 Rollie Moore Dr.    
  Harrisburg IL USA 62946   2488 11/4/2010 1/31/2016 Strip   6841 Scott AFB 404
W. Martin Dr.       Scott AFB IL USA 62225   1200 10/4/2010 10/3/2012 Strip  
4929 Willow Lake West 2902 West 86th Street Unit Suite 120       Indianapolis IN
USA 46268   1600 6/1/2008 5/31/2013 Strip   87 Washington Square 10202 East
Washington   Suite 328   Indianapolis IN USA 46229   1519 2/1/2010 1/31/2011
Mall   243 Honey Creek Mall 3401 South US 41 # J - 21       Terre Haute IN USA
47802   1600 5/1/2007 12/31/2012 Mall   253 Tippecanoe Mall 2415 Sagamore
Parkway       Lafayette IN USA 47905   1511 2/1/2009 1/31/2016 Mall   329
Southlake Mall 1992 Southlake Mall   Store #152   Merrillville IN USA 46410  
1567 2/1/2005 1/31/2012 Mall   340 Green Tree Mall 717 E. State Rd. 131      
Clarksville IN USA 47130   1500 1/1/2009 6/30/2014 Mall   597 Merrillville Plaza
1621 East 80th Ave.       Merrillville IN USA 46410   1058 9/1/2007 8/31/2012
Strip   706 Highland Grove Shopping Center 10345 Indianpolis Blvd.      
Highland IN USA 46322   1741 4/1/2009 3/31/2014 Strip   721 Wilshire Plaza 5656
Grape Road, Unit 10       Mishawaka IN USA 46545   2325 7/1/2007 6/30/2012 Strip
  725 Speedway SuperCenter 5662-B Crawfordsville Road       Speedway IN USA
46224   2410 2/1/2009 1/31/2012 Strip   732 Greenwood Shoppes 916 North U.S. 31
      Greenwood IN USA 46142   1200 8/1/2010 7/31/2011 Strip   739 Keystone
Shoppes 3329 E. 86th Street   Room 3319   Indianapolis IN USA 46240   1440
2/1/2010 1/31/2013 Strip   763 Clarksville Commons 1176 E. Highway 131      
Clarksville IN USA 47129   2000 3/1/2008 2/28/2011 Strip   1117 College Mall
3038 1/2 E. 3rd St.   Suite I-7A   Bloomington IN USA 47401   1025 2/1/2008
1/31/2012 Mall   1662 Linwood Square 4401 Linwood Avenue       Indianapolis IN
USA     1200 11/1/2009 10/31/2012 Strip   1663 Target 31 Shopping Center 3510
Southeast Street       Indianapolis IN USA     1200 2/1/2011 1/31/2013 Strip  
1864 Muncie Mall 3501 Granville Avenue   Space #L-7C   Muncie IN USA 47303  
1975 11/23/2001 1/31/2012 Mall   2434 Dyer Town Center 819 Joliet Road      
Dyer IN USA 46311   1350 3/1/2009 2/28/2014 Strip  


--------------------------------------------------------------------------------




            LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   2651 College
Park 3269 W. 86th Street   Suite J   Indianapolis IN USA 46268 1500 2/1/2009
1/31/2014 Strip   2694 Northwood Plaza 6047 1/2 Stellhorn Road   Unit C02B  
Fort Wayne IN USA 46815 1500 8/1/2009 7/31/2012 Strip   2872 Wal-Mart Plaza 3187
State Road 3 South       New Castle IN USA 47362 1600 2/1/2010 1/31/2012 Strip  
2932 Franklin Shoppes 2179 N. Morton   Suite 3   Franklin IN USA 46131 1420
2/1/2010 1/31/2013 Strip   2962 Wal-Mart Plaza 138 Lee Boulevard      
Shelbyville IN USA 46176 2250 11/1/2010 1/31/2011 Strip   2985 LaFayette
Marketplace 4315 Commerce Drive   Suite 480   LaFayette IN USA 47905 1715
10/1/2009 9/30/2011 Strip   3001 Plymouth Center 2291 North Oak Road      
Plymouth IN USA 46563 2600 9/30/2009 9/30/2014 Strip   3111 Southport Pavilion
5335 Southport Road   Suite 400   Indianapolis IN USA 46237 2040 4/7/2005
4/30/2011 Strip   3229 Elkhart SWM 105 County Rd., 6 West   Ste. B   Elkhart IN
USA 46514 1540 4/7/2005 1/31/2011 Strip   3260 Tell City Shopping Center 645
Highway 66   Suite 101   Tell City IN USA 47586 1600 6/15/2009 10/31/2012 Strip
  3294 Kendalville SWM 2515 E. North Street       Kendallville IN USA 46755 1314
8/11/2005 1/31/2011 Strip   3326 Smith Valley Shopping Center 704 S. State Road
I-35   Suite C   Greenwood IN USA 46143 1955 1/1/2011 1/31/2011 Strip   3579
Avon Commons 10415 E US Highway 36       Avon IN USA 46123 1680 11/1/2005
1/31/2011 Strip   3625 River Pointe Mall 411 East Clifty Drive       Madison IN
USA 47250 1700 3/2/2006 3/31/2011 Strip   3830 Greenfield Crossing Shops 1937
Melody Lane       Greenfield IN USA 46160 1500 3/29/2007 1/31/2013 Strip   3922
Sycamore Terrace 2167 South State Road 46   Space A-17   Terre Haute IN USA
47803 1600 6/1/2007 5/31/2012 Strip   4017 RICHMOND SQUARE 3801 National Road
East Unit 719       RICHMOND IN USA 47374 1470 11/1/2010 10/31/2013 Mall   4020
GLENBROOK SQUARE 4201 COLDWATER ROAD Unit M-11       FORT WAYNE IN USA 46805
1500 5/1/2008 4/30/2018 Mall   4021 CASTLETON SQUARE MALL 6020 E 82ND ST Unit  
    INDIANAPOLIS IN USA 46250 1467 2/1/2010 1/31/2013 Mall       800 N. GREEN
RIVER ROAD Unit ROOM                         4053 EASTLAND MALL (IN) 57      
EVANSVILLE IN USA 47715 1053 2/1/2010 1/31/2013 Mall   4073 SOUTHLAKE MALL 2214
SOUTHLAKE MALL Unit BU656       MERRILLVILLE IN USA 46410 2000 2/1/2010
1/31/2011 Mall   4144 North Park Mall f.k.a. Five Points 1129 North Baldwin
Avenue Unit Unit 74       Marion IN USA 46952 1953 6/28/2002 6/30/2012 Mall  
4181 CONCORD MALL (IN) 3701 SOUTH MAIN Unit 480   SUITE 480   ELKHART IN USA
46517 900 2/1/2010 12/31/2010 Mall   4209 UNIVERSITY MALL (IN) 6501 GRAPE ROAD
Unit 310       MISHAWAKA IN USA 46545 1085 2/1/2009 1/31/2013 Mall   4247
GREENWOOD PARK 1251 US 31N Unit C-54       GREENWOOD IN USA 46142 906 2/1/2010
1/31/2013 Mall     4272 Jefferson Pointe Shopping Center 4110 West Jefferson
Blvd. Unit Space D-11       Ft. Wayne IN USA 46802 2100 6/1/2008 5/31/2013 Strip
  4277 LAFAYETTE SQUARE 3919 LAFAYETTE ROAD Unit 362       INDIANAPOLIS IN USA
46254 784 2/1/2008 1/31/2011 Mall   4423 CIRCLE CENTRE 49 West Maryland St, Unit
E08       INDIANAPOLIS IN USA 46204 1424 2/1/2011 1/31/2012 Mall   4465 MARKLAND
MALL 1162 S. 17th Street Unit B10       KOKOMO IN USA 46902 880 8/1/2010
7/31/2013 Mall   4473 College Mall 2872 E. 3rd Street Unit 0C02   Space C-02  
Bloomington IN USA 47401 2816 9/1/2010 8/31/2013 Mall   4986 North by Northeast
Shoppers II 8250 E. 96th Street Unit       Fishers IN USA 46038 1440 6/1/2008
5/31/2013 Strip   5002 Norgate Plaza 7255 N. Keystone Avenue Unit      
Indianapolis IN USA 46240 1600 7/1/2008 6/30/2013 Strip   5018 Emerson Commons
II 6905 S. Emerson Avenue Unit       Indianapolis IN USA 46237 1600 2/1/2009
1/31/2014 Strip   5052 Valparaiso Marketplace La Porte Avenue & Silhavy Unit    
  Valparaiso IN USA 46383 2030 9/1/2008 8/31/2013 Strip   5133 Plainfield
Commons 2669 East Main Street Unit       Plainfield IN USA 46168 2404 9/25/2008
9/24/2013 Strip   5153 Centre East Shops 10745 E. Washington Street Unit      
Indianapolis IN USA 46229 1350 2/1/2009 1/31/2014 Strip   5185 Indian Creek
Common 10635 Pendleton Pike Unit Suite C-1       Indianapolis IN USA 46236 1500
2/1/2009 1/31/2014 Strip   5186 Evansville Paviliion 6401 E. Lloyd Expressway
Unit Suite 12       Evansville IN USA 47715 1200 10/16/2008 10/15/2013 Strip  
5187 Grant Line Center 2924 Grant Line Road Unit Suite 103       New Albany IN
USA 47150 1600 3/1/2009 2/28/2014 Strip   5214 Wabash Landing 332 East State
Sreet Unit       West Lafayette IN USA 47906 2227 5/1/2009 4/30/2014 Strip  
5270 Southport Centre 7319 U.S. 31 South Unit       Indianapolis IN USA 46227
2400 3/1/2009 2/28/2014 Strip   5330 Northfield Plaza S/C County Road 6 @
Emerson Drive Unit       Elkhart IN USA   1200 7/16/2009 7/15/2014 Strip   5348
Lima Road Shoppes 6423 Lima Road Unit       Ft. Wayne IN USA 46818 1400 7/1/2009
6/30/2012 Strip   5356 Calumet Center 7971 Calumet Avenue Unit       Munster IN
USA 46321 2098 2/1/2010 1/31/2013 Strip   5453 Michigan City Town Center 5330
Franklin Street Unit       Michigan City IN USA 46360 1520 2/1/2010 1/31/2012
Strip   5500 Wal-Mart Plaza Clarksville Veterans & I-65 Unit       Clarksville
IN USA 47130 1680 4/16/2010 4/15/2015 Strip   5514 Chapel Ridge 10446 Marysville
Road Unit       Fort Wayne IN USA 46835 1556 9/1/2009 8/31/2012 Strip   5544
Erskine Village 1112 Scottsdale Mall Unit       South Bend IN USA 46614 1598
10/7/2005 1/31/2011 Strip   5554 Scatterfield Shoppes 4219 South Scatterfield
Rd. Unit       Anderson IN USA 46013 1500 4/1/2010 3/31/2013 Strip   5555 Red
Bank Commons South Red Bank Road & SR 62 Unit       Evansville IN USA 47712 1556
4/1/2010 3/31/2012 Strip   5834 Cleveland Corners 52991 State Road, Suite D    
  South Bend IN USA 46637 1400 7/5/2007 7/31/2012 Strip   5837 Williams Crossing
3120 John Williams Blvd Unit # 113   Bedford IN USA 47421 1600 7/12/2007
7/31/2013 Strip   5860 Old Capital Centre 2363 Highway 135 Northwest      
Corydon IN USA 47112 1628 7/19/2007 7/31/2012 Strip   5861 Kimmel Road Shoppes
632 Kimmel Road @ US 41       Vincennes IN USA 47591 1200 7/6/2007 7/31/2012
Strip   5862 North Ridge Shopping Center 3940 North Newton Street       Jasper
IN USA 47546 1600 7/27/2007 1/31/2013 Strip   5905 Crossroads at US 41 & 30 1519
US Hwy 41, B6       Schererville IN USA 46375 1699 10/11/2007 10/31/2012 Strip  
6047 Town and Country 16763 Clover Rd       Noblesville IN USA 46060 1600
11/29/2007 1/31/2013 Strip   6048 Warsaw Outlot SWM 2556 Walton Blvd.      
Warsaw IN USA 46582 1360 1/10/2008 1/31/2013 Strip   6141 Northfield Commons 351
W. Northfield Dr.       Brownsburg IN USA 46112 1600 10/9/2008 1/31/2014 Strip  
6185 Hamilton Town Center 13904 Town Center Blvd.   Suite 300   Noblesville IN
USA 46060 1618 8/14/2008 8/31/2013 Strip   6340 St. John Square 9939 Wicker Ave
Space E   101st & Wicker Ave   St. John IN USA 46373 1600 11/24/2008 11/30/2013
Strip   6397 SWM Columbus Crossing 2105 Jonathan Moore Pike I -65 & SR 46
Columbus IN USA 47201 1485 2/1/2009 1/31/2014 Strip   6423 Centre West Shops
4525 LaFayette Rd.   Space #B   Indianapolis IN USA 46254 1500 5/7/2009
5/31/2014 Strip   6493 Clay Terrace 14405 Clay Terrace Blvd., Ste 135      
Carmel IN USA 46032 1943 8/13/2009 8/31/2014 Strip   6505 Elkhart Market Centre
4024 Elkhart Rd. Space 20B       Goshen IN USA 46526 3218 9/11/2009 9/30/2014
Strip   6556 River Creek Village 904 Green Blvd.       Aurora IN USA 47001 2550
3/17/2010 3/31/2015 Strip   6618 SWM Marketplace at Crawfordsville 1887 US Hwy.
231 South       Crawfordsville IN USA 47933 2160 7/9/2010 7/31/2015 Strip   6622
SWM The Crossing of Hobart 2623 E. 80th Ave.       Merrillville IN USA 46410
2800 6/24/2010 6/30/2015 Strip   6627 SWM LaPorte Plaza 1424 E. Lincolnway      
LaPorte IN USA 46350 1683 4/30/2010 4/30/2015 Strip   6654 SWM 165th Street 1818
165th Street       Hammond IN USA 46320 3150 7/22/2010 7/31/2015 Strip   6674
SWM Valley View S/C 3318 S. Western Avenue Unit # 117601   Marion IN USA 46953
2400 8/19/2010 8/31/2015 Strip   6726 Lowes Outlot 1310 National Road, #C      
Columbus IN USA 47201 2050 10/8/2010 1/31/2016 Strip   6734 SWM Marketplace at
Newburgh 8680 High Pointe Dr #D   Hwy. 66 & Bell Rd   Newburgh IN USA 47630 2450
10/28/2010 1/31/2016 Strip   6737 SWM Kokomo 1912 E. Markland Ave.       Kokomo
IN USA 46901 2840 11/5/2010 1/31/2016 Strip   6739 Jackson Park 1266 East Tipton
St, #4       Seymour IN USA 47274 1803 11/1/2010 1/31/2016 Strip   6756
Heartland Village Shops 8411 Windfall Lane, Suites A&B       Camby IN USA 46113
3277 10/14/2010 1/31/2016 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   6787 H.H. Gregg
S/C 4323 W. Clara Lane, Unit 5     Muncie IN USA 47304 1540 12/9/2010 2/8/2016
Strip   6788 SWM Greensburg Commons 4454 Greensburg Commons Center    
Greensburg IN USA 47240 1596     Strip   6933 SWM Cass Commons 130 Mall Road    
Logansport IN USA 46947 1500     Strip   6957 Honey Creek Commons 5757 US Hwy 41
South     Terre Haute IN USA 47802 2000     Strip   6958 SWM Former Hollywood
6129 US Hwy. 6     Portage IN USA   2066     Strip   55 Oak Park Mall 11775 West
95th Street     Overland Park KS USA 66214 700 2/1/2009 1/31/2011 Mall   672
Roeland Park Shopping Center 5016 Roe Blvd.     Roeland Park KS USA 66205 1288
6/1/2007 5/31/2012 Strip   674 Orchard Corners Shopping Center 9672 Quivera Rd.
    Lenexa KS USA 66215 1644 2/1/2009 1/31/2011 Strip   854 Olathe Station II
11949 S. Strangline Road, Suite 10     Olathe KS USA 66062 1200 10/1/2008
9/30/2013 Strip   1592 Shawnee Station 16310 W. 65th St. , Space D     Shawnee
KS USA 66204 1540 4/1/2008 3/31/2013 Strip   2625 Central Mall 2259 S. 9th
Street     Salina KS USA 67401 1522 2/1/2009 1/31/2014 Mall   2733 One Kellogg
Place I 11661 E. Kellogg   Suite 105 Wichita KS USA 67207 1588 2/1/2011
1/31/2014 Strip   2734 Wanamaker 1725 SW Wanamaker     Topeka KS USA 66604 1983
2/1/2009 1/31/2014 Strip   2754 Coronado Plaza aka Liberal Plaza 208 E. Parkway
Blvd.     Liberal KS USA 67901 1680 2/1/2010 1/31/2013 Strip   2755 29th & Rock
Road 3000 N. Rock Road   Suite 300 Wichita KS USA 67226 1827 2/1/2010 1/31/2014
Strip   2813 Kellogg & West 583 S West Street   Suite 200 Wichita KS USA 67213
1600 2/1/2010 1/31/2012 Strip   2848 Mall at Hays 2918 Vine Street   Space 90
Hays KS USA 67601 1400 2/1/2010 1/31/2011 Strip   2854 Windward Plaza 413
Windward Drive     Newton KS USA 67114 1444 2/1/2010 1/31/2012 Strip   2998
Great Bend Plaza 3511 10th Street     Great Bend KS USA 67530 2180 3/24/2005
1/31/2011 Strip   3203 Pawnee & Broadway 2570 S. Broadway   Suite 112 Wichita KS
USA 67216 2040 2/1/2011 1/31/2014 Strip   3204 Emporia 2326 Industrial Road    
Emporia KS USA 66801 2000 5/17/2007 1/31/2013 Strip   3236 Manhattan Retail
Center 100 East Bluemont   Suite F Manhattan KS USA 66502 1540 10/28/2010
10/31/2015 Strip   3248 El Dorado Retail Center 2733 West Central Avenue   Suite
A El Dorado KS USA 67042 2200 6/16/2005 1/31/2011 Strip   3301 McPherson
Shopping Center 216 S. Centennial Drive   Suite 101 McPherson KS USA 67460 1995
5/12/2005 1/31/2011 Strip   3586 Legends @ Village West 1843 Village West
Parkway #C -105 Kansas City KS USA 66111 1283 11/24/2005 1/31/2011 Strip   3603
Broadway Plaza 2932 North Broadway Suite C     Pittsburg KS USA 66762 1995
1/11/2006 1/31/2011 Strip   3780 Hutchinson Retail Shops 17th & Lorraine    
Hutchinson KS USA   1521 12/14/2006 1/31/2012 Strip   4137 WEST RIDGE MALL 1801
SW WANNAMAKER RD Unit G-26   SUITE G-26 TOPEKA KS USA 66604 1257 1/1/2008
1/31/2012 Mall   4443 TOWN EAST SQUARE 7700 E KELLOGG, Unit     WICHITA KS USA
67207 1024 2/1/2003 1/31/2013 Mall   4447 TOWN WEST SQUARE 400 W. KELLOGG Unit
S05     WICHITA KS USA 67209 1000 2/1/2003 1/31/2013 Mall   4493 GREAT MALL OF
THE GREAT PLAINS 20128 WEST 151ST STREET Unit 128     OLATHE KS USA 66061 1260
8/14/2010 1/31/2011 Mall   4841 Town Center Plaza 5211 W. 117th Street Unit Unit
#2240     Leawood KS USA 66211 1200 4/1/2008 3/31/2013 Strip   4868 Pine Ridge
Plaza 3140 Iowa Street Unit Suite 109   ST 107 Lawrence KS USA 66046 2190
4/1/2008 3/31/2013 Strip       2413 North Maize Road Unit 2413 North            
          4877 NewMarket Square Maize Road   Suite 103 Wichita KS USA 67205 1940
4/1/2008 3/31/2013 Strip   5058 Seth Child Commons 810 Commons Place Unit    
Manhatten KS USA 66503 2000 9/1/2008 8/31/2013 Strip   5162 Garden City Plaza
2204 E. Kansas Avenue Unit 2-20     Garden City KS USA 67846 2000 4/1/2009
3/31/2012 Strip   5188 Tallgrass Center 2111 N. Rock Road Unit Suite 100    
Wichita KS USA 67206 1800 2/1/2009 1/31/2014 Strip   6206 West Village Shopping
Center 295 N K7 Hwy     Olathe KS USA 66061 1511 11/12/2009 1/31/2015 Strip  
6474 Derby Marketplace 1918 N. Rock Rd., Ste 500     Derby KS USA 67037 1560
7/2/2009 7/31/2014 Strip   6574 SWM Leavenworth Center Eisenhower rd. & 10th
Ave.     Leavensworth KS USA   1845 10/14/2010 1/31/2016 Strip   6666 Merriam
Town Center 5730 Antioch Rd.     Merriam KS USA 66202 1600 7/9/2010 7/31/2015
Strip   6812 Fort Riley 7264 Normandy Dr.     Ft. Riley KS USA 66442 845
10/4/2010 10/3/2012 Strip   6828 Ft. Leavenworth 615 McClellan     Leavenworth
KS USA 66027 1200 10/4/2010 10/3/2012 Strip   6936 SWM Hays Retail Center 4325
Vine     Hays KS USA 67601 1792     Strip   109 Jefferson Mall 4801-A268 Outer
Loop Road     Louisville KY USA 40219 1259 2/1/2010 1/31/2013 Mall   244
Kentucky Oaks Mall 5101 Hinkville Road   Suite 570 Paducah KY USA 42002 1193
6/1/2008 5/31/2013 Mall   295 Towne Square Mall 5000 Frederica Street #62    
Owensboro KY USA 42301 1825 10/1/2008 9/30/2011 Mall   729 Springhurst Towne
Center 10524 Fischer Park Drive # 21 Louisville KY USA 40241 1200 10/1/2006
9/30/2011 Strip   737 Tymberwood Plaza 4243 Outer Loop Road     Louisville KY
USA 40219 2160 11/1/2009 10/31/2012 Strip   839 Hamburg Pavilion 2160 Sir Barton
Way     Lexington KY USA 40509 1600 7/1/2008 6/30/2013 Strip   845 Dixie Manor
Shopping Center 6801 Dixie Highway     Louisville KY USA 40258 1250 2/1/2010
1/31/2012 Strip   848 Crossroads Plaza 125 East Reynolds Road, Suite 140    
Lexington KY USA 40517 2200 3/1/2009 2/29/2012 Strip   1001 Towne Mall U.S. 31
West     Elizabethtowne KY USA 42701 1161 1/1/2009 1/31/2013 Mall   1336
Greenwood Mall 2625 Scottsville Road     Bowling Green KY USA 42593 1079
2/1/2009 1/31/2012 Mall   1623 Florence Square 7753 Mall Road #D     Florence KY
USA 41042 1200 3/1/2008 2/28/2011 Strip   2523 Southland Terrace 3925 7th Street
    Louisville KY USA 40216 2400 2/1/2009 1/31/2014 Strip   2524 Bashford Manor
S/C 3634 Mall Road   Space # 7 Louisville KY USA 40218 1800 11/1/2010 1/31/2011
Strip   2546 Newport S/C 1697 Monmouth Street     Newport KY USA 41071 2100
2/1/2009 1/31/2014 Strip   2547 Fort Wright S/C 3455 Valley Plaza Parkway    
Fort Wright KY USA 41017 1500 2/1/2009 1/31/2014 Strip   2572 Super Wal-Mart
Center 219 Wal Mart Way     Maysville KY USA 41056 1800 2/1/2010 1/31/2013 Strip
  2858 Dollar Tree Plaza 114 Childers Drive     London KY USA 40741 2000
2/1/2010 1/31/2015 Strip   2991 Northpark Marketplace 524 New Circle Road, Suite
13     Lexington KY USA 40505 1400 8/2/2007 8/31/2012 Strip   3049 Burks Center
107 Jeanie Drive     Shelbyville KY USA 40065 2125 7/14/2005 1/31/2011 Strip  
3184 Somerset Marketplace 300 Sam Walton Drive   Suite 500 Somerset KY USA 42501
2500 8/4/2009 8/31/2014 Strip   3192 Daniel Boone Plaza 82 Daniel Boone Plaza  
  Hazard KY USA 41701 1200 2/1/2010 1/31/2015 Strip   3269 Radcliff Shopping
Center Hwy 31 & Wilson Rd. Ste. B -2 Radcliff KY USA 40160 2000 12/1/2010
1/31/2011 Strip   3310 Town Fair Center 1971 S. Hurstbourne Parkway    
Louisville KY USA 40220 1600 5/27/2010 5/26/2013 Strip   3333 Ashland
Freestanding 1109 Winchester Avenue     Ashland KY USA 41101 2700 11/21/2005
11/30/2015 Strip   3387 Dollar Tree Center 726 Campbellsville Bypass   Suite 9
Campbellsville KY USA 42718 2400 6/16/2005 1/31/2011 Strip   3492 Paducha SWM
5134 Hinckleville Road     Paducha KY USA 42001 1195 9/15/2005 1/31/2011 Strip  
3493 Forum Shops @ Cherry Blosson Centre 108 Osborn Way, #2B     Georgetown KY
USA 40324 1660 7/28/2005 1/31/2011 Strip   3516 Ft Campbell Blvd SWM 4156 Fort
Campbell Blvd.     Hopkinsville KY USA 42240 1880 8/25/2005 1/31/2011 Strip  
3719 Florence Mall 2028 Florence Mall   Space # 924 Florence KY USA 41042 1600
9/1/2006 6/30/2016 Strip   3772 Greenbelt Market Center 7001 Raggard Rd   #A1
Louisville KY USA 40216 1600 3/13/2008 1/31/2014 Strip   3881 Riverview Plaza
244 Cassidy Blvd #200     Pikeville KY USA 41501 2400 5/24/2007 1/31/2013 Strip
  3883 Nicholasville WMSC 1020 N. Main St., Suite 1     Nicholasville KY USA
40356 1200 4/26/2007 1/31/2013 Strip   3899 Brentwood Plaza 104 Brentwood Place
    Corbin KY USA 40701 1470 6/29/2007 1/31/2013 Strip  


--------------------------------------------------------------------------------




3925 Bardstown SWM 4162 ASHLAND TOWN CENTER 4204 KENTUCKY OAKS MALL 4240 FAYETTE
MALL 4588 MALL IN ST. MATTHEWS   4621 Bradford Square Mall 4809 Alexandria
Village Green S/C 4890 Springhurst Town Center 4945 Park Place 4954 Hamburg
Pavillion 5023 Turfway Retail Shopping Center 5049 Cherry Springs Shopping
Center 5154 Southtown Plaza 5202 Campbell Station 5210 West Ridge Plaza 5390
Cherry Blossom Shopping Center 5468 Central Station 5556 4400 Shelbyville 5752
Shops Tract Shopping Center 5761 Glasgow Shopping Center 5854 Cedar Springs
Retail Center 5858 Woodland Plaza 5894 Oak Grove SWM 5909 Danville Manor 5948
Mist Lake Plaza 6158 Village Square S/C f/k/a Kroger/Big Lots 6220 Audubon
Center 6290 Shoppes Etown 6377 Southside Mall 6469 Prestonburg Village Center
6621 SWM Mt. Sterling   6659 SWM Colby Station S/C 6684 SWM Paradise Plaza 6736
Shoppes of Murray 6771 Carriage Gate 6805 Ft. Knox 6910 The Kroger Center 6921
Parkway Plaza 8701 ELECTRONICS BOUTIQUE


129      Cortana Mall 158      Lakeside Shopping Ctr 215      Acadiana Mall 262 
    Pierre Bossier Mall 301      Alexandria Mall 302      Pecanland Mall 355   
  Southland Mall 921      Derek Plaza

2302 Siegen Plaza 2503 Alexandria S/C 2509 Wal Mart Shadow / River Commons 2650
Wal-mart Plaza 2822 Minden Shopping Center 2851 New Iberia 2870 Elmwood SWM 2875
Kings Crossing 2916 LaPlace/aka Belle Terre Plaza S/C 2917 Barataria 2948
Lumpkin Plaza 3012 Shreveport Plaza 3013 Lafayette Plaza 3021 Northshore SWM
3063 Hammond Plaza 3064 Baker Plaza 3071 Leesville SWM Plaza 3102 Plaza on
Harvey 3144 Sulphur Plaza 3188 O'Neal Lane 3276 Chateau Commons 3365
Donaldsonville Shopping Center 3467 Bayou Vista Plaza 3468 Broadmore Plaza 3606
Acadia S/C   3799 SWM Ascension Plaza 3840 Stirling 3880 Veteran's Starbuck's


      LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   205 Culpepper St.    
Bardstown KY USA 40004 1260 5/3/2007 5/31/2012 Strip   7TH & WINCHESTER AVE Unit
570   SP 570 ASHLAND KY USA 41105 942 11/1/2009 10/31/2014 Mall  
5101HINKLEVILLE ROAD Unit 555     PADUCAH KY USA 42001 1153.4 6/1/2008 5/31/2013
Mall   3419 NICHOLASVILLE ROAD Unit D409   BOX 61 LEXINGTON KY USA 40503 1540
2/1/2010 1/31/2011 Mall   5000 SHELBYVILLE ROAD Unit 1035     LOUISVILLE KY USA
40207 1512 9/1/2006 6/30/2016 Mall   4000 Fort Campbell Boulevard Unit Suite F-
                      9     Hopkinsville KY USA 42240 2200 8/1/2009 7/31/2011
Mall   Alexandria Pike & US 27 Unit     Alexandria KY USA 41001 1510 10/1/2007
9/30/2012 Strip   10511 Fischer Park Dr     Louisville KY USA 40241 1500
2/1/2008 1/31/2013 Strip   8800 Dixie Highway Unit     Lousiville KY USA 40208
2400 5/1/2008 4/30/2013 Strip   2308 Sir Barton Way Unit Suite 170     Lexington
KY USA 40509 1200 10/1/2008 9/30/2013 Strip   4957 Houston Road Unit    
Florence KY USA 41042 2100 9/1/2008 8/31/2013 Strip   2001 South Hurstborne
Parkway Unit     Louisville KY USA 40220 1720 9/1/2008 8/31/2013 Strip   636
Southtown Blvd Unit     Owensboro KY USA 42301 2100 10/1/2008 9/30/2013 Strip  
1625 Campbell Lane Unit Suite 3   Suite 3 Bowling Green KY USA 42104 1160
2/1/2009 1/31/2014 Strip   101 West Ridge Drive Unit Suite B     Frankfort KY
USA 40218 2000 7/15/2009 7/14/2014 Strip   111 Osbourne Way Unit Suite 101    
Georgetown KY USA 40324 1342 7/1/2009 6/30/2012 Strip   3111 S. 2nd Street Unit
    Louisville KY USA 40208 1751 2/1/2010 7/31/2012 Strip   4400 Shelbyville
Road Unit     Louisville KY USA 40207 1477 7/29/2010 7/31/2013 Strip   161 Outer
Loop Rd, Suite 128     Louisville KY USA 40214 1600 7/1/2010 1/31/2011 Strip  
2377 Happy Valley Rd     Glasgow KY USA 42141 1600 11/1/2010 10/31/2013 Strip  
9314 Cedar Center Way     Louisville KY USA 40291 1600 8/16/2007 8/31/2012 Strip
  2370 US Hwy 421     Harlan KY USA 40831 2400 6/18/2007 1/31/2013 Strip   200
Segler Dr.   Space B-1 Oak Grove KY USA 42262 1600 10/11/2007 1/31/2013 Strip  
1560 Hustonville Rd.   space 13 Danville KY USA 40422 2634 11/20/2007 1/31/2013
Strip   3176 Richmond Rd.     Lexington KY USA 40509 1800 11/1/2007 1/31/2013
Strip   429 N. 12 Street US 25 E     Middlesboro KY USA 40965 1800 7/3/2008
7/31/2013 Strip   3013 Poplar Level Rd.     Louisville KY USA 40217 1450
7/17/2008 7/31/2013 Strip   1611 North Dixie Ave.   Suite 100 Elizabethtown KY
USA 42701 1660 6/25/2009 6/30/2014 Strip   275 Southside Mall Rd. #Q2     South
Williamson KY USA 41503 1990 3/5/2009 3/31/2014 Strip   550 US Hwy. 23 South,
Space #11     Prestonsburg KY USA 41653 2400 7/29/2010 7/31/2015 Strip   499
Indian Mound Dr.     Mt. Sterling KY USA 40353 2000 11/11/2010 1/31/2016 Strip  
    1958 Bypass Rd. & Colby                   1920 Bypass Rd, Spc 1920   Station
Rd. Winchester KY USA 40391 1520 5/17/2010 7/31/2015 Strip   3245 Mt. Moriah
Ave.     Owensboro KY USA 42303 2000 7/29/2010 7/31/2015 Strip   660 N. 12th
Street     Murray KY USA 42071 4000 10/15/2010 1/31/2016 Strip   833-847 Eastern
Bypass     Richmond KY USA 40475 2060     Strip   77 Binter Street     Fort Knox
KY USA 40121 837 10/4/2010 10/3/2012 Strip   Interstate 64 & Flemingburg Rd.    
Morehead KY USA 40351 2000     Strip   401 Madison Square Drive #33    
Madisonville KY USA 42431 1811 11/21/2010 11/20/2011 Strip   11400 Interchange
Way     LOUISVILLE KY USA 40229 260000 9/1/2009 4/30/2016 Warehouse   8981
Cortana Place     Baton Rouge LA USA 70815 2105 9/1/2009 1/31/2013 Mall   3301
Veterans Blvd     Metairie LA USA 70002 1528 2/1/2010 1/31/2013 Mall   5725
Johnston Street   Space C-147 Lafayette LA USA 70503 1045 4/2/2001 1/31/2012
Mall   2950 East Texas Street     Bossier City LA USA 71111 1200 1/1/2008
4/30/2013 Mall   3437 Masonic Drive     Alexandria LA USA 71301 1932 2/1/2010
1/31/2011 Mall   4700 Milhaven Road   Suite 1422 Monroe LA USA 71203 1726
1/1/2009 12/31/2011 Mall   3038 West Park Avenue   Store #3011 Houma LA USA
70364 1300 8/22/2006 8/31/2011 Mall   2657 Derek Drive     Lake Charles LA USA
70607 1400 7/1/2010 6/30/2012 Strip   6725 Siegen Lane, Unit 26     Baton Rouge
LA USA 70809 1600 2/15/2010 2/28/2015 Strip   2071 North Mall Drive   Suite 201
Alexandria LA USA 71301 1600 8/1/2008 7/31/2013 Strip   4020 Behrman Hwy   Suite
B New Orleans LA USA 70114 1500 3/1/2009 2/28/2014 Strip   725 Odd Fellows Road
    Crowley LA USA 70526 1402.5 2/1/2009 1/31/2014 Strip   155 Minden Shopping
Center Dr.     Minden LA USA 71055 1600 5/1/2009 4/30/2014 Strip   1002
Jefferson Terrace Blvd   Unit H New Iberia LA USA 70560 1600 5/1/2009 4/30/2014
Strip   5250 Jefferson Highway # 1 Harahan LA USA 70123 2680 11/1/2009
10/31/2014 Strip   7141 Youree Drive   Suite 300 Shreveport LA USA 71105 1500
6/1/2010 5/31/2015 Strip   150 Belle Terre Blvd   Suite G LaPlace LA USA 70068
2500 8/1/2009 7/31/2012 Strip   1677 Barataria Blvd     Marrero LA USA 70072
1920 12/22/2005 1/31/2016 Strip   3443 Nelson Rd     Lake Charles LA USA 70605
1525 2/1/2010 1/31/2011 Strip   6205 Westport Avenue   Suite 200 Shreveport LA
USA 71101 2150 12/1/2009 11/30/2012 Strip   3148 Ambassador Caffery    
Lafayette LA USA 70508 1418 11/1/2009 1/31/2013 Strip   179 Northshore Boulevard
# 5 Slidell LA USA 70459 1400 3/1/2009 1/31/2011 Strip   2751 West Thomas St.  
Suite H Hammond LA USA 70403 2250 2/1/2011 1/31/2014 Strip   Groom Rd & Plank Rd
    Baker LA USA 70714 2075 2/1/2011 1/31/2014 Strip   2414 South 5th Street  
Suite D Leesville LA USA 71446 1600 3/1/2010 2/28/2013 Strip   1523 Manhattan
Blvd.   Suite B 2 Harvey LA USA 70058 1200 2/1/2010 1/31/2011 Strip   541 N.
Cities Services Hwy     Sulphur LA USA 70663 2000 2/3/2005 1/31/2011 Strip  
2060 O'Neal Lane   Ste. D Baton Rouge LA USA 70816 2000 5/13/2005 1/31/2011
Strip   819 West Esplanade, Suite H     Kenner LA USA 70065 1850 5/1/2010
1/31/2011 Strip   37200 Hwy 3089     Donaldsonville LA USA 70346 1600 2/1/2010
1/31/2011 Strip   1079 Hwy 90 East, Suite 2     Morgan City LA USA 70381 1980
2/1/2011 1/31/2014 Strip   3001 Veterans Memorial Highway   Suite A1 Abbeville
LA USA 70510 1900 2/1/2011 1/31/2014 Strip   612 North Canal Blvd.     Thibodeux
LA USA 70301 1600 9/22/2006 1/31/2012 Strip     220 N Airline Highway   or 114
S. Airline Hwy Suite B Gonzales LA USA 70737 1600 2/18/2009 2/28/2014 Strip  
3211 Louisiana Dr Suite 118     Lafayette LA USA 70501 1600 11/25/2008 1/31/2019
Strip   2705-B Veterans Memorial Blvd     Kenner LA USA 70062 1666 5/15/2008
1/31/2014 Strip  


--------------------------------------------------------------------------------




3984 Pinhook & Verot School WMSC 3985 7770 Bluebonnet 3992 Cypress Shopping
Center 4128 Riverwalk Marketplace 4132 PRIEN LAKE MALL   4405 ESPLANADE, THE  
4544 Mall of Louisiana   4910 River Marketplace 4914 Manhattan Place 4943 Blue
Harbor Center / Lavigne Plaza 4949 Sicily's Plaza 5009 Pecanland Commons 5031
Stirling Slidell Shopping Center 5189 Shreveport Plaza 5231 Stirling Covington
SC 5334 Wal-Mart Keyser Avenue 5335 The Pointe Shopping Center 5469 College
Drive 5489 West Side Plaza (Plaza Dev of Houma) 5577 Denham Point 5582 2303 S.
MacArthur Blvd. 5736 Central Plaza Shopping Center 5737 Walker Plaza 5750 Shops
at Belle Promenade 5765 Luling Shopping Center 5853 Shops @ Galliano 5918 Eagle
Plaza 5920 Main Street Center 6044 Oakwood Center 6064 Louisville at Lamy 6174
Arlington Creek Center 6379 Pineville Crossing 6501 River Garden Retail Center 2
6673 SWM DeRidder 6686 SWM Sugarcrest Centre 6690 Canal Street S/C 6768 SWM
Creswell Plaza 6801 Travis AFB 6840 Barksdale AFB 6852 Fort Polk


145      Emerald Square 233      Eastfield Mall 315      Natick Mall 435     
Allendale S/C 639      Pearl Plaza 640      T.J. Maxx Plaza 641      Franklin
Village 642      Dartmouth Towne Center 647      Sherwood Plaza 649     
Hillside Plaza 664      Peabody Place 678      Burlington Square 680      Fields
Corner Shopping Center 682      Westgate Mall 730      Fashion Crossing 747     
Meadow Glen Mall 778      Haymarket Square 789      Riverdale Shops 933     
Broadbrook Limited Partnership

1030 South Shore Mall 1065 Greendale Mall 1317 Prudential Center 1352 Hanover
Mall 1485 Mall @ Whitney Field aks Searstown Mall 2225 Crescent Plaza 2255
Westboro S/C 2280 Seekonk Square 2414 Shaw's Plaza 2447 North Beverly Plaza 3132
Chicopee Marketplace 3210 Highlands Plaza 3285 Wal-Mart Shopping Center 3315
Metro North Retail Center 3316 Dedham Mall 3348 Jamaica Plain Shopping Center


    LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   210 Production Dr. (W.
Pinhook Rd)   Lafayette LA USA 70508 2000 6/14/2007 6/30/2012 Strip   7770
Bluebonnet Blvd Suite E   Baton Rouge LA USA 70810 1880 6/27/2007 6/30/2012
Strip   2300 Airline Dr, Suite 100   Bossier City LA USA 71111 1525 7/19/2007
7/31/2012 Strip   1 Poydras St. Unit 134   New Orleans LA USA 70130 779 4/1/2010
3/31/2011 Mall   532 W. PRIEN LAKE ROAD Unit F-6   LAKE CHARLES LA USA 70601
1005 2/1/2009 1/31/2013 Mall   1401 W. ESPLANADE AVE Unit 613 &                
    PORTION 614 BOX 613 KENNER LA USA 70065 1016 8/1/2009 7/31/2013 Mall   6401
BLUEBONNET BOULEVARD Unit                     2030   BATON ROUGE LA USA 70806
1210 1/1/2008 12/31/2012 Mall   4409 Ambassador Caffery Parkway Unit            
        Suite 600   Lafayette LA USA   1600 8/1/2008 7/31/2013 Strip   1801
Manhattan Blvd. Unit Suite F   Harvey LA USA 70058 1560 4/1/2008 3/31/2013 Strip
  2659 Highway 190 Unit   Mandeville LA USA 70471 1700 10/1/2008 9/30/2013 Strip
  7677 Andrea Drive Unit Suite A-8   Baton Rouge LA USA 70809 1800 1/1/2009
12/31/2013 Strip   1-20, Powell & Millhaven Unit   Monroe LA USA 71202 1600
2/1/2009 1/31/2014 Strip   61103 Airport Road Unit Suite 4   Slidell LA USA
70460 1750 12/1/2008 1/31/2011 Strip   7460 Youree Drive Unit Suite 1  
Shreveport LA USA 71105 1600 5/1/2009 4/30/2012 Strip   69240 Hwy. 21 Suite 300
  Covington LA USA 70433 1750 2/1/2010 1/31/2012 Strip   925 Keyser Avenue Unit
Suite J   Natchitoches LA USA 71457 1200 3/1/2009 2/28/2014 Strip   2806 W.
Thomas Street Unit   Hammond LA USA 70401 1566 2/1/2009 1/31/2012 Strip   3145
College Drive Unit   Baton Rouge LA USA 70808 2000 8/16/2009 8/15/2014 Strip  
1750 Martin Luther King Jr. Boulevard Suite 103 Houma LA USA 70360 1601
9/24/2009 9/30/2014 Strip   1113 South Range Ave Unit 135   Denham Springs LA
USA 70726 1299 6/1/2010 5/31/2012 Strip   2303 S. MacArthur Drive Unit  
Alexandira LA USA 71301 2000 9/1/2010 8/31/2013 Strip   14455 Wax Rd, Suite X  
Barton Rouge LA USA 70818 1500 7/29/2009 7/31/2012 Strip   28050 Walker Rd.
South, Suite M   Walker LA USA 70785 1600 7/24/2009 7/31/2012 Strip   1700
Promenade Blvd, Unit 1101   Marrero LA USA 70072 1800 2/1/2010 1/31/2012 Strip  
12807 Highway 90, Unit 101   Luling LA USA 70070 2000 6/1/2010 5/31/2012 Strip  
327 Highway 3162   Galliano LA USA 70354 2030 11/19/2007 11/30/2012 Strip   1407
Eagle Dr   Ruston LA USA 71270 1600 4/24/2008 4/30/2013 Strip   796 E. I-10
Service Road, Suite 130   Slidell LA USA 70461 1810 9/29/2007 1/31/2018 Strip  
197 Westbank Expressway Suite 110   Gretna LA USA 70053 1371 9/1/2010 1/31/2011
Strip   2770 Louisville Avenue   Monroe LA USA 71201 1400 8/14/2008 8/31/2013
Strip   Burbank Drive & Lee Drive   Baton Rouge LA USA 70820 1200     Strip  
3740 Monroe Hwy. Space #400 Pineville LA USA 71360 1820 5/7/2009 5/31/2014 Strip
  520 St. Andrew Street   New Orleans LA USA 70130 1500 4/30/2010 4/30/2015
Strip   1132 N. Pine Street Suite G DeRidder LA USA 70634 2000 10/31/2010
1/31/2016 Strip   219 Saint Nazaire Street   Broussard LA USA 70518 1859
11/4/2010 1/31/2016 Strip   718 Canal Street space #718 New Orleans LA USA 70130
2000 11/19/2010 1/31/2016 Strip   1723 Creswell Lane Extension Bldg. C Suite C1
Creswell Plaza Opelousas LA USA 70570 6300 8/13/2010 11/30/2015 Strip   54
travis Ave.   Travis AFB LA USA 94535 768 10/4/2010 10/3/2012 Strip   413
Curtiss Rd.   Bossier City LA USA 71110 1000 10/4/2010 10/3/2012 Strip   7742
Colorado Ave., Bldg 850   Fort Polk LA USA 71459 1550 10/4/2010 10/3/2012 Strip
  999 Emerald Square W257 North Attleboro MA USA 2760 1202 2/1/2009 1/31/2013
Mall   1655 Boston Road 157 Springfield MA USA 1129 1398 9/1/2010 8/31/2013 Mall
  1245 Worcester St.   Natick MA USA 1760 1447 1/1/2005 12/31/2011 Mall   13
Cheshire Road   Pittsfield MA USA 1201 2950 7/1/2007 6/30/2012 Strip   117 Pearl
St.   Braintree MA USA 2184 2000 6/1/2006 5/31/2011 Strip   440 Middlesex Rd.  
Tyngsboro MA USA 1879 2000 10/16/2009 10/15/2012 Strip   15 Franklin Village
Drive   Franklin MA USA 2038 2550 2/9/2009 3/31/2014 Strip   400 State Road
Suite 770 North Dartmouth MA USA 2747 1680 3/1/2009 9/30/2012 Strip   1298 A
Worchester Rd.   Natick MA USA 1760 1649 9/1/2008 8/31/2013 Strip   741 Broadway
  Saugus MA USA 1960 2120 8/1/2006 7/31/2011 Strip   300 Andover Street  
Peabody MA USA 1960 2086 5/1/2007 4/30/2012 Strip   101 Middlesex Turnpike  
Burlington MA USA 1803 1245 5/1/2010 1/31/2011 Strip   518 Geneva Ave.  
Dorchester MA USA 2122 1880 2/1/2007 1/31/2012 Strip   200 Westgate Dr. S-1219  
Brockton, MA USA 2301 1500 9/13/2002 1/31/2012 Strip   1250 S. Washington Street
  North Attleborough MA USA 2760 2027 2/1/2007 1/31/2012 Strip   3850 Mystic
Valley Parkway   Medford MA USA 2155 1838 6/16/2008 1/31/2015 Strip   1702
Boston Rd.   Springfield MA USA 1129 1200 6/1/2008 5/31/2013 Strip   935
Riverdale Street   West Springfield MA USA 1089 1520 1/1/2008 1/31/2013 Strip  
1340 Washington Street   Hanover MA USA 2339 1500 1/1/2010 1/31/2011 Strip   250
Granite Street Unit 2069A   Braintree MA USA 2184 621 2/1/2010 1/31/2013 Mall  
7 Neponset Street   Worcester MA USA 1600 1988 2/1/2008 1/31/2015 Mall   800
Boylston Avenue   Boston MA USA 2199 1075 2/1/2009 1/31/2011 Mall   1775
Washington Street   Hanover MA USA 2339 1500 7/1/2009 6/30/2012 Mall   100
Commerical Rd   Leominister MA USA 1453 1466 4/10/2007 2/28/2017 Mall   715
Crescent Street Suite # 6 Brockton MA USA 2302 1518 5/1/2008 4/30/2013 Strip  
18 Lyman Street   Westboro MA USA 1581 1448 2/1/2008 1/31/2013 Strip   47
Commerce Way   Seekonk MA USA 2771 2500 8/1/2010 7/31/2015 Strip   300 Route 44
  Raynham MA USA 2767 1537 2/1/2009 1/31/2014 Strip   43 Dodge Street Suite
A-240 Beverly MA USA 1915 1400 2/1/2008 1/31/2013 Strip   655 Memorial Drive  
Chicopee MA USA 1020 1600 10/1/2010 9/30/2013 Strip   25 Rovert Drive   Easton
MA USA 2356 1600 2/16/2006 2/28/2011 Strip   440 Highland Avenue   Salem MA USA
1970 2100 2/1/2009 1/31/2014 Strip   103 Commerce Way   Woburn MA USA 1801 1958
2/1/2011 1/31/2014 Strip   336 Providence Hwy Route 1   Dedham MA USA 2026 2982
7/9/2005 1/31/2011 Strip   315 Centre Street   Jamaica Plain MA USA 2130 2035
4/23/2008 4/30/2013 Strip  


--------------------------------------------------------------------------------




            LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   3485 Roslindale
S/C 640-672 American legion highway       Roslindale MA USA 2131 2031 4/2/2006
4/30/2011 Strip   3509 Lincoln Plaza 525-555 Lincoln Street (Rte 70)      
Worcester MA USA   1800 6/14/2006 1/31/2012 Strip   3583 Wal-Mart Center Boston
Road 1063 Boston Road       Springfield MA USA 1119 2000 2/1/2011 1/31/2016
Strip   3594 Orchard Hill Park 26 Orchard Hill Park Drive       Leominster MA
USA 1453 1825 10/6/2006 1/31/2012 Strip   3596 Merrimac Plaza Route 110
Haverhill Street       Methuen MA USA 1844 2667 5/1/2011 4/30/2014 Strip   3672
Mansfield Crossing 280 School Street   Suite J-5   Mansfield MA USA 2048 1760
10/5/2007 10/31/2012 Strip   3725 Timpany Plaza 358 Timpany Boulevard      
Gardner MA USA 1440 2200 1/26/2007 10/31/2011 Strip   3758 Gibbs Crossing 352
Palmer Road   Space #107   Ware MA USA 1082 1800 10/23/2008 10/31/2013 Strip  
3776 Campus Plaza 233 Broad Street       Bridgewater MA USA 2324 1477 11/7/2006
1/31/2012 Strip   3777 SWM Lunenburg Crossing 301 Massachusetts Avenue      
Lunenburg MA USA 1462 2000 1/18/2007 1/31/2012 Strip   3814 Wareham Crossing
2421 Cranberry Hwy Suite 412       Wareham MA USA 2571 1800 12/8/2007 12/31/2012
Strip   3823 Station Landing 63 Station Landing   Space #D   Medford MA USA 2155
1866 7/21/2007 1/31/2013 Strip   3854 Chelsea Commons 1100 Revere Beack Pkwy    
  Chelsea MA USA 2150 2555 2/5/2007 2/29/2012 Strip   4012 SOUTH SHORE II 250
GRANITE STREET Unit 1035B       BRAINTREE MA USA 2184 1340 6/28/2006 1/31/2017
Mall   4013 SWANSEA MALL SWANSEA MALL DRIVE Unit 1358       SWANSEA MA USA 2777
1863 10/1/2003 9/30/2013 Mall   4019 ARSENAL MALL 485 ARSENAL STREET Unit H5    
  WATERTOWN MA USA 2472 989 1/1/2005 1/31/2015 Mall     4066 EMERALD SQUARE 121
EMERALD SQUARE Unit D113   Rt. 1 & I295   NORTH ATTLEBORO MA USA 2760 1098
2/1/2002 1/31/2012 Mall   4071 INDEPENDENCE MALL (MA) INDEPENDENCE MALL WAY Unit
D123   SPACE D123   KINGSTON MA USA 2364 1245 9/1/2009 8/31/2012 Mall   4089
SQUARE ONE MALL 1277 BROADWAY STREET Unit S-103       SAUGUS MA USA 1906 818
2/1/2003 1/31/2013 Mall   4112 HAMPSHIRE MALL 367 Russell Street       HADLEY MA
USA 1035 1685 7/1/2008 6/30/2013 Mall   4148 BERKSHIRE MALL (MA) 655 CHESHIRE
ROAD Unit D-118   SPACE D 118   LANEBOROUGH MA USA 1237 1209 6/1/2009 5/31/2012
Mall   4170 BURLINGTON MALL (MA) 75 MIDDLESEX TURNPIKE   Unit 2067   BURLINGTON
MA USA 1803 1225 10/1/2008 9/30/2015 Mall   4217 LIBERTY TREE MALL 100
INDEPENDENCE WAY Unit E-139   Endicott St & Rt. 128   DANVERS MA USA 1923 1267
2/1/2002 1/31/2012 Mall   4225 CAPE COD MALL RT 132 Unit SP B -16 B HYANNIS MA
USA 2601 900 2/1/2008 1/31/2015 Mall   4253 SOLOMON POND MALL 601 DONALD LYNCH
BLVD. Unit N-261       MARLBOROUGH MA USA 1752 764 10/29/2007 1/31/2015 Mall    
  112 NORTH DARTMOUTH MALL SPACE                         4306 NORTH DATRMOUTH
MALL 1208 Unit 1208       NORTH DARTMOUTH MA USA 2747 999 7/1/2010 1/31/2011
Mall   4383 Cambridgeside Galleria 100 CAMBRIDGESIDE PLACE Unit       CAMBRIDGE
MA USA 2141 800 2/1/2006 1/31/2013 Mall   4391 HOLYOKE 50 HOLYOKE ST Unit G306  
    HOLYOKE MA USA 1040 1335 2/11/2008 8/31/2014 Mall   4434 SILVER CITY
GALLERIA 2 GALLERIA MALL DRIVE Unit A204       TAUNTON MA USA 2780 1127 9/1/2001
8/31/2011 Mall       385 SOUTH BAINBRIDGE STREET Unit                        
4498 AUBURN MALL (MA) 320       AUBURN MA USA 1501 1755 10/15/2007 1/31/2015
Mall   4835 Village Shoppes 95 Washington Street Unit Suite 510       Canton MA
USA 2021 1608 6/1/2008 5/31/2013 Strip   4891 Swampscott Mall 450 Paradise Road
Unit       Swampscott MA USA 1907 4063 2/1/2009 1/31/2014 Strip   4928
Burlington Crossroads 34 Cambridge Street Unit Space #60       Burlington MA USA
1803 1650 8/1/2008 7/31/2013 Strip   4951 Sudbury Plaza 521 Boston Road Unit    
  Sudbury MA USA 1776 1200 9/1/2008 8/31/2013 Strip   5064 Derby Street Shoppes
Derby Street and Route 3 Unit       Hingham MA USA 2043 1250 2/1/2010 1/31/2012
Strip   5065 Center at Hobbs Brook, The 100 Charlton Road Unit       Sturbridge
MA USA 1566 1720 2/1/2011 1/31/2014 Strip   5067 Shoppes at Blackstone Valley,
The Route 146 Unit       Millbury MA USA 1527 1788 2/1/2010 1/31/2015 Strip  
5084 R. K. Hudson Town Center 213 Washington Street Unit       Hudson MA USA
1749 1500 7/5/2008 7/4/2013 Strip   5106 Framingham Mall 400 Cochituate Road
Unit       Framingham MA USA 1701 1456 10/1/2008 9/30/2013 Strip   5308 Redstone
Marketplace 69 Main Street Unit       Stoneham MA USA 2180 1105 2/1/2010
1/31/2013 Strip     5309 Scarlett Brook Marketplace 115 West Boylston Street
Unit Suite A-170       West Boylston MA USA 1583 1813 2/1/2010 1/31/2011 Strip  
5443 RK Plaza 1334 Park Sstreet Unit       Stoughton MA USA 2072 1625 8/14/2009
8/13/2014 Strip   5470 Waltham Plaza 1092 Lexington Street Unit       Waltham MA
USA 2452 1760 10/1/2009 9/30/2014 Strip   5471 Coolidge Corner 1309 Beacon
Street Unit       Brookline MA USA 2446 1385 8/28/2004 2/14/2011 Strip   5525
Heritage Park Plaza 416 North Main Street Unit 80       East Longmeadow MA USA
1028 1440 2/1/2010 1/31/2015 Strip   5557 The Shops at 5 54 Shops at 5 Way Unit
      Plymouth MA USA 2360 2592 4/1/2010 3/31/2012 Strip   5817 Westfield Shops
431 E. Main St., Space B-1       Westfield MA USA 1085 1925 6/20/2007 8/31/2012
Strip   6006 Lynn Marketplace 41 State Street       Lynn MA USA 1901 2300
10/10/2007 1/31/2013 Strip   6182 SWM @ Worcester Crossing Route 146      
Worcester MA USA   1800     Strip   6227 Fairhaven Commons 12 Fairhaven Commons
Way #12       Fairhaven MA USA 2719 1823 7/9/2009 7/31/2014 Strip   6263
Broadway Plaza 44 Broadway Ave Ste A110   38060 Broadway (Rt 99)   Malden MA USA
2148 2352 12/4/2008 12/31/2013 Strip   6278 Hannaford Plaza 637 Lowell Street  
Suite 8B   Peabody MA USA 1960 2200 11/21/2008 11/30/2013 Strip           Rt. 9
Russell Street at S.                     6279 Mountain Farms 325 Russell Street
Suite C   Maple Street   Hadley MA USA 1035 2791 10/31/2008 10/31/2013 Strip  
6306 Downtown Crossing 40 Winter Street       Boston MA USA 2108 3132 11/1/2008
1/31/2014 Strip   6389 South Cape Village 48 South Street Space 101   Rt. 28 &
Donna's Rd.   Mashpee MA USA 2649 2408 10/15/2008 1/31/2014 Strip   6409 North
Shore Mall 210 Andover St Space E108   RT. 128 & Rt. 114   Peabody MA USA 1960
632 12/11/2008 1/31/2016 Strip   6412 Gateway Center 23 Mystic View Rd   RT 16
at Gateway Park   Everett MA USA 2149 3000 11/25/2008 3/31/2014 Strip   6429
Patriot Place 218 Patriot Place Space B-17   One Patriiot Place   Foxborough MA
USA 2035 3184 2/12/2009 2/28/2019 Strip   6463 Walpole Mall 108 Providence Hwy.
Space Pad 4B       Walpole MA USA 2032 1600 11/18/2009 1/31/2015 Strip   6465
Stallbrook Marketplace 258 Hartford Ave.       Bellingham MA USA 2019 2285
6/19/2009 6/30/2014 Strip   6466 Drum Hill Plaza 90 Drum Hill Rd.      
Chelmsford MA USA 1824 3164 7/9/2009 7/31/2014 Strip   6544 The Loop 72 Pleasant
Valley St #240       St. Methuen MA USA 1844 1349 5/6/2010 5/31/2015 Strip      
    701 Gloucester Crossing #G-                     6580 Gloucester Commons S/C
221 Gloucester Common Rd.   1   Gloucester MA USA 1930 2400 5/3/2010 5/31/2015
Strip   6584 Colony Place 166 Colony Place, Suite 165       Plymouth MA USA 2360
2500 11/19/2009 1/31/2015 Strip   6660 Braintree Staples 500 Grossman Drive    
  Braintree MA USA 2184 2480     Strip   6661 Wilmington Plaza 240 Main Street  
    Wilmington MA USA 1887 1790 8/20/2010 8/31/2015 Strip   6667 Westford
Marketplace 160 Littleton Rd., Space 10       Westford MA USA 1886 1650 6/7/2010
3/31/2016 Strip   6735 Fall River S/C 153 Mariano Bishop Blvd.       Fall River
MA USA 2721 2000 11/10/2010 1/31/2016 Strip   6775 Hanover Commons 1167
Washington Street       Hanover MA USA 2339 2000     Strip   6927 Big Y S/C 259
Mohawk Trail       Greenfield MA USA 1301 1188     Strip   7044 Dedham Mall
Route 1 (VFW Parkway)       Dedham MA USA 2026 4241 8/2/2007 8/31/2012 Strip  
7045 Orchard Hill Park 82 Orchard Hill Park Dr.       Leominster MA USA 1453
3546 8/31/2007 1/31/2013 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   7046 Fashion
Crossing 1250 Washington St     North Attleboro MA USA 2760 4000 8/11/2007
8/31/2012 Strip   7061 Seekonk Square 41 Commerce Way     Seekonk MA USA   3500
4/4/2008 4/30/2013 Strip   45 Columbia Mall 10300 Little Patuxent Parkway  
Suite 2315 Columbia MD USA 21044 1274 4/1/2010 3/31/2013 Mall   164 St. Charles
Towne Ctr 5000 Rte 301 S, Suite L05     Waldorf MD USA 20601 1157 2/1/2011
1/31/2013 Mall   184 Montgomery Mall 7101 Democracy Boulevard   Ste. 1294
Bethesda MD USA 20817 1223 2/1/2002 6/30/2012 Mall   223 TownMall 400 North
Center Street   Space #215 Westminster MD USA 21157 1348 7/1/2008 6/30/2015 Mall
  231 Francis Scott Key Mall 5500 Buckeystown Pike   Space #670 Frederick MD USA
21703 1181 7/23/2002 7/22/2012 Mall   305 Valley Mall 17301 Valley Mall Road    
Hagerstown MD USA 21740 1632 2/1/2010 1/31/2011 Mall   623 Federal Plaza 12266
Rockville Ave.     Rockville MD USA 20852 1500 3/1/2010 1/31/2011 Strip   624
Governor Plaza 6619 Ritchie Hwy.   Suite 15 Glen Burnie MD USA 21061 2050
3/1/2009 2/29/2012 Strip   658 Annapolis Plaza 150 B Jennifer Rd.     Annapolis
MD USA 21401 1600 2/1/2007 1/31/2012 Strip   679 Mondawmin Mall 2301 Liberty
Heights Ave. # 3237 Baltimore MD USA 21215 1076 8/26/2008 6/30/2015 Strip   685
Beltway Plaza Shopping Center 6100 Greenbelt Rd. # 190 Greenbelt MD USA 20770
1600 1/1/2006 12/31/2015 Strip   686 York Road Plaza 6370 York Road    
Baltimore MD USA 21212 1155 9/1/2006 8/31/2011 Strip   735 Pen Mar Station 2950
B & C Donnell Drive     Forestville MD USA 20747 2080 7/1/2008 6/30/2013 Strip  
743 St. Charles Towne Center 11110 Mall Circle, Space N3A     Waldorf MD USA
20603 1300 2/1/2009 1/31/2011 Strip   755 Eastover Shopping Center 4917 Indian
Head Highway     Oxon Hill MD USA 20745 1600 9/1/2008 1/31/2012 Strip   872
Westside Shopping Center 2477 Frederick Avenue     Baltimore MD USA 21223 1600
4/1/2006 1/31/2011 Strip   882 Frederick Crossing 7264 Guilford Drive    
Frederick MD USA 21704 2000 2/1/2009 1/31/2012 Strip   966 Festival @ Bel Air 5
Bel Air South Parkway, Ste # A 113     Bel Air MD USA 21015 1600 12/1/2007
11/30/2012 Strip   969 Milford Mill S/C 8067 Liberty Road     Baltimore MD USA
21244 1486 11/1/2009 10/31/2011 Strip   971 Parkville S/C 7631 Hartford Road    
Baltimore MD USA 21234 1480 11/1/2010 10/31/2011 Strip   972 Perring Plaza 1991
E. Joppa Road, Space # 16     Baltimore MD USA 21234 1449 10/1/2007 9/30/2012
Strip   973 Pleasant Plains S/C 1004 Taylor Avenue   Ste 1004 Towson MD USA
212286 2000 9/1/2008 8/31/2011 Strip   1233 Wheaton Plaza 11160 Veirs Mill Road
  Space #B204 Wheaton MD USA 20902 1282 3/1/2005 6/30/2015 Mall   1239 Centre at
Salisbury 2300 N. Salisbury Center Drive     Salisbury MD USA 21801 1363
1/1/2009 3/31/2013 Mall   1307 Country Club Mall Rt 53 & Vocke Roads     LaVale
MD USA 21502 1800 6/1/2010 5/31/2012 Mall   1555 Golden Ring (Center at) 8640
Pulaski Hwy, Suite 129     Rosedale MD USA 21237 1460 6/1/2008 5/31/2013 Strip  
1564 Queens Chillum S/C 3112 Queens Chapel Road     Hyattsville MD USA 20782
1564 3/1/2009 1/31/2012 Strip   1673 St. Charles Town Plaza 500 Rte 301 S, Suite
B01     Waldorf MD USA 20603 1452 8/1/2010 7/31/2013 Strip   1823 Arundel Mills
7600 Clark Road     Hanover MD USA 21076 920 12/1/2010 1/31/2011 Mall   1858
Marley Station 7900 Ritchie Highway   C113 Glen Burnie MD USA 21061 857 2/1/2011
1/31/2012 Mall   1939 Gallery at Harborplace (The) 200 East Pratt Street    
Baltimore MD USA 21202 1554 2/1/2001 1/31/2011 Mall   2227 Gaithersburg Square
522 Norh Frederick Ave., # 20-B     Gaithersburg MD USA 20877 1367 8/1/2009
1/31/2011 Strip   2385 Belair Road 7909 Belair Road     Perry Hall MD USA 21236
1580 2/1/2009 1/31/2012 Strip   2475 Westview Mall S/C 5768 Baltimore Nat'l Pike
  Space B - 9 Catonsville MD USA 21228 1660 4/1/2008 3/31/2013 Strip   2555
Parkside S/C 5114 Sinclair Lane     Baltimore MD USA 21206 1200 2/1/2009
1/31/2012 Strip   2596 Charles Village 2436 B Charles Street     Baltimore MD
USA   1325 2/1/2009 1/31/2011 Strip   2597 Columbia Palace 8801 Center Park
Drive   Suite 1 Columbia MD USA 21045 1500 11/1/2008 10/31/2013 Strip   2638
Laurel Pond 14203 Baltimore Avenue   Route 1 Laurel MD USA   1386 2/1/2009
1/31/2012 Strip   2655 White Flint 5263 - E. Nicholson Lane     Kensington MD
USA 20895 1683 4/1/2010 1/31/2011 Strip   2787 Addison Plaza 6222 Central Avenue
    Seat Pleasant MD USA 20743 2090 4/1/2009 3/31/2014 Strip   2788 St Johns
Plaza 9150 Baltimore National Pike   Suite 16 Ellicott City MD USA 21042 2400
2/1/2010 1/31/2012 Strip   2922 Oakland Plaza Fourth St & Garrett Hwy    
Oakland MD USA 21550 1680 12/1/2005 1/31/2011 Strip   2976 Southtowne Commons
411 North Fruitland Blvd   Suite 5 Salisbury MD USA 21801 1500 2/1/2010
1/31/2013 Strip   3016 Fox Run S/C 835 Solomon's Island Rd   Space 12 Prince
Frederick MD USA 20678 1400 7/1/2010 6/30/2012 Strip   3069 York Road
Marketplace 10015 York Rd   Suite A7 Cockeysville MD USA 21030 1386 2/1/2010
1/31/2013 Strip   3133 North Carroll Plaza 2320 Hanover Road     Hampstead MD
USA 21074 2000 4/28/2005 1/31/2011 Strip   3395 North East Plaza 103 North East
Plaza     North East MD USA 21901 2000 4/7/2006 1/31/2012 Strip   3400 East Town
Plaza 2132 Old Snow Hill Road     Pocomke MD USA 21851 1500 11/1/2010 10/31/2012
Strip   3637 South Plaza 45245 Worth Ave., Bldg A     California MD USA 20619
1500 3/2/2006 1/31/2011 Strip   3956 Oxon Hill Plaza 6241 Livingston     Oxon
Hill MD USA 20745 1400 6/28/2007 6/30/2012 Strip   4004 MONTGOMERY MALL (MD)
7101 DEMOCRACY BLVD Unit 2022     BETHESDA MD USA 20817 663 2/1/2003 6/30/2013
Mall   4015 PRINCE GEORGES PLAZA 3500 EAST WEST HIGHWAY Unit 1240    
HYATTSVILLE MD USA 20782 1455 11/1/2009 1/31/2011 Mall   4065 Valley Mall 17301
Valley Mall Rd. Unit 478     Hagerstown MD USA 21740 1706 11/10/2001 11/9/2011
Mall   4084 LAKE FOREST 701 RUSSELL AVE Unit H-123     GAITHERSBERG MD USA 20877
1450 2/1/2010 1/31/2013 Mall   4197 WHITE MARSH MALL 8200 PERRY HALL BLVD Unit
2480     BALTIMORE MD USA   1460 4/1/2001 3/31/2011 Mall   4233 HARFORD MALL 692
BEL AIR ROAD Unit 16A     Bel Air MD USA 21014 1561 2/1/2010 1/31/2013 Mall  
4368 MARLEY STATION 7900 GOVERNOR RITCHIE HWY   Unit A117 GLEN BURNIE MD USA
21061 924 2/1/2008 1/31/2012 Mall   4446 White Flint Mall 11301 Rockville Pike  
Unit Store # 1-5.5 North Bethesda MD USA 20895 1495 10/20/2002 10/19/2012 Mall  
4466 COLUMBIA MALL (MD) 10300 LITTLE PATUXENT PKWY Unit     COLUMBIA MD USA
21044 1000 2/1/2011 1/31/2013 Mall   4467 TOWSON TOWN CENTER 825 DULANEY VALLEY
RD Unit 212   SUITE 212 TOWSON MD USA 21204 1200 6/9/2008 6/30/2015 Mall   4470
EASTPOINT MALL 7828 EASTPOINT MALL Unit     BALTIMORE MD USA 21224 1170 2/1/2002
1/31/2012 Mall   4521 WHITE MARSH 8200 PERRY HALL BLVD. Unit   SP 1262 BALTIMORE
MD USA 21236 1100 2/1/2010 1/31/2011 Mall   4594 ANNAPOLIS MALL 1017 ANNAPOLIS
MALL Unit 179     ANNAPOLIS MD USA 21401 1277 2/1/2009 6/30/2016 Mall   4647
ARUNDEL MILLS 7600 CLARK ROAD Unit 205     HANOVER MD USA   1249 12/1/2010
1/31/2011 Mall   4656 Putty Hill Plaza 7972 Bel Air Rd. Unit T     Nottingham MD
USA 21236 1600 12/1/2009 11/30/2012 Strip   4673 Bowie Town Center 15411 Emerald
Way Unit D-1     Bowie MD USA 20715 1245 10/19/2001 1/31/2012 Strip   4678
Garrison Forest Plaza S/C 10367 REISTERSTOWN RD. Unit 3     OWINGS MILLS MD USA
21117 1534 8/1/2009 7/31/2012 Strip   4693 SHOPPES AT DOBBIN WAY 6490 DOBBIN
CENTER WAY Unit     COLUMBIA MD USA 21045 1421 9/27/2001 9/30/2011 Strip   4699
Severna Park Marketplace 543 Governor Ritchie Hwy. Unit --     Severna Park MD
USA 21146 2004 11/8/2001 11/30/2011 Strip   4709 Middlesex Shopping Center 1228
Eastern Blvd. Unit suite G     Essex MD USA 21221 1280 11/1/2006 10/31/2011
Strip   4733 Village at Waugh Chapel 2626 Chapel Lake Dr. Unit --     Gambrills
MD USA 21054 2000 5/1/2007 4/30/2012 Strip   4768 7300 Ritchie Highway Empire
Towers Annex Unit Suite 102   7300 Ritchie Highway Glen Burnie MD USA 21061 1785
7/1/2010 1/31/2011 Strip   4818 Annapolis Harbour Center 2514 Solomons Island
Road     Annapolis MD USA 21401 938 10/4/2002 10/3/2012 Strip   5024 Orchard
Center Retail Park 12058 Cherry Hill Road Unit     Calverton MD USA 20904 1200
2/6/2004 2/28/2014 Strip   5030 Capital Centre Arena Drive/Capital Beltway I 95
Unit     Landover MD USA 20785 1200 12/1/2008 11/30/2013 Strip   5117 Waldorf
Marketplace Barry Drive @ Plaza Drive Unit     Waldorf MD USA 20603 1750
2/1/2010 1/31/2015 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   5168 Commons, The
2727 N. Salisbury Blvd. Unit 16     Salisbury MD USA 21801 1710 2/1/2009
1/31/2014 Strip   5292 Fallsgrove Village Center 14929 Shady Grove Road Unit C  
Unit D Rockville MD USA 20850 1500 7/2/2004 1/31/2012 Strip   5310 40 West
Shopping Center 818 North Rolling Road Unit     Baltimore MD USA 21228 2000
5/1/2009 4/30/2012 Strip   5324 Hunt Valley Towne Centre 110 Shawan Road Unit
Suite 4     Hunt Valley MD USA 21030 1651 3/1/2010 2/28/2013 Strip   5336 Grand
York 1819 York Road Unit     Timonium MD USA 21093 1570 5/1/2009 4/30/2014 Strip
  5337 Centre Court 3755 Old Court Road Unit Suite D     Baltimore MD USA 21208
1383 5/1/2009 4/30/2011 Strip   5338 Germantown Commons 13042 Middlebrook Road
Unit Suite 230     Germantown MD USA 20874 1140 7/1/2009 6/30/2014 Strip   5349
Liberty Court Shopping Center 8648 Liberty Road Unit     Randallstown MD USA
21133 1140 2/1/2010 1/31/2012 Strip   5362 Danville Square 1519 Merritt
Boulevard Unit     Dundalk MD USA   2750 6/18/2009 6/17/2014 Strip   5373
Security Square 6901 Security Boulevard Unit Suite 15     Windsor Mill MD USA
21244 1682 10/1/2009 9/30/2012 Strip       1311 Londontowne Boulevard Unit Suite
                      5463 Londontowne Square 205     Eldersburg MD USA 21784
1300 2/1/2010 1/31/2012 Strip   5505 Maryland City Plaza 3475 Ft. Meade Road
Unit     Laurel MD USA 20707 2450 6/1/2010 5/31/2013 Strip   5574 Aspen Hill
Shopping Center Aspen Hill Road Unit     Silver Springs MD USA   1200 5/17/2005
3/31/2012 Strip   5886 Landsdowne Station 3611 Washington Blvd Space 102    
Halethorpe MD USA 21227 1674 11/15/2007 11/30/2012 Strip   5981 The Shoppes at
Easton 8223 Elliot Rd Suite 33     Easton MD USA 21601 3000 10/1/2007 11/30/2012
Strip   6084 Bowley's Quarters Rt. 105 & 107     Middle River MD USA 21220 2088
1/14/2008 1/31/2013 Strip           12641 Ocean Gateway, Ste                  
6233 White Marlin Mall Rt. 50 and Golf Course Rd.   210 Ocean City MD USA 21842
1966 8/21/2008 8/31/2013 Strip   6326 Montgomery Village 18328 Contour Rd.    
Gaithersburg MD USA 20879 1280 12/8/2008 2/28/2014 Strip           S. Crain Hwy.
Rt. 301 &                   6444 Brandywine Crossing 15912C Crain Hwy SE, Space
C   Clymer Rd Brandywine MD USA 20613 1600 9/14/2009 10/31/2014 Strip   6461
Penn Station 5562 Silver Hill Rd.   Space #44 District Heights MD USA 20747 1865
4/17/2009 6/30/2014 Strip   6482 Four Corners 10100 Colesville Rd.     Silver
Springs MD USA 20901 2300 10/1/2009 9/30/2014 Strip   6516 Aberdeen M/P 1022-A
Beards Hill Rd.     Aberdeen MD USA 21001 1287 7/9/2010 7/31/2015 Strip   6521
Dunkirk Gateway 2969 Plaza Drive   10855 Town center Blvd. Dunkirk MD USA 20754
2413 8/22/2009 1/31/2015 Strip   6526 College Park S/C 7300 Baltimore Avenue,
Suite A     College Park MD USA 20740 3359 12/26/2009 2/28/2015 Strip   6546
Neelsville Village Fka Milestone Center Ridge Rd., Route 355     Germantown MD
USA   3485     Strip           Goucher Blvd. and Putty Hill                  
6590 Towson Marketplace 1238 Putty Hill Ave Suite 80   Ave Towson MD USA 21286
2150 4/19/2010 6/30/2015 Strip   6597 Rosewick Crossing 232 Rosewick Road    
LaPlata MD USA 20646 2000 3/1/2010 3/31/2015 Strip           Crain Hwy (Hwy.301)
&                   6619 SWM Collington Plaza (College Plaza) 3524 N. Crain Hwy
Ste 10   Excalibur Rd. Bowie MD USA 20716 2000 4/22/2010 6/30/2015 Strip   6638
SWM Mt. Airy S/C 337 East Ridgeville Blvd.     Mt. Airy MD USA 21771 1652
7/5/2010 8/31/2015 Strip   6688 SWM Woodyard Crossing 8871 Branch Ave.   Suite
C. Clinton MD USA 20735 1966 7/29/2010 7/31/2015 Strip   6689 Clemson Corner
Liberty Rd. & Wormans Mill Rd.     Frederick MD USA 21701 1880     Strip   6763
The Can Company 2400 Boston Street     Baltimore MD USA 21224 2337     Strip  
6836 Andrews AFB 1191 Menother Drive 89     Andrews MD USA 20762 1343 10/4/2010
10/3/2012 Strip   6866 Fort Meade 4217 Roberts Ave     Fort Meade MD USA 20755
870 10/4/2010 10/3/2012 Strip   6901 Greenway S/C 7595 Greenbelt Rd.    
Greenbelt MD USA 20770 1640     Strip   6902 SWM Hagerstown S/C 17850 Garland
Groh Blvd.     Hagerstown MD USA 21740 3500     Strip   7057 Landsdowne Station
Washington Blvd. & Commerce Dr.     Halethorpe MD USA 21227 3948 12/7/2007
12/31/2013 Strip   7069 Towson Marketplace 1238 Putty Hill Ave, Ste. 80    
Towson MD USA 21286 3850 4/19/2010 6/30/2015 Strip   6234 Scarborough Gallery
200 Gallery Blvd., Sp. C     Scarborough ME USA 4074 1800 9/24/2009 9/30/2014
Strip   1365 Maine Mall 378 Maine Mall Road     South Portland ME USA 4106 1590
2/1/2005 1/31/2015 Mall   2323 Maine Crossing 200 Running Hill Road, Unit 12    
South Portland ME USA 4106 1421 2/1/2008 1/31/2013 Strip   2706 Shaw's S/C aka
Auburn Shopping Center 600 Center Street     Auburn ME USA 4210 2400 6/14/2009
6/13/2014 Strip   2904 Bangor Parkade 446 Stillwater Ave.   Bldg. D Bangor ME
USA 4401 1968 10/20/2005 1/31/2011 Strip   3432 Shops @ Waterville Commons 12
Waterville Commons Drive     Waterville ME USA 4901 1600 2/1/2011 1/31/2014
Strip   3788 Topsham Crossing 127 Topsham Fair Mall Rd, Suite 1     Topsham ME
USA   1746 6/21/2007 1/31/2013 Strip   4192 AUBURN MALL (ME) 550 CENTER STREET
Unit 1024   P.O. BOX 9008 AUBURN ME USA 4210 985 12/1/2009 1/31/2011 Mall   4261
Bangor Mall 663 STILLWATER AVE. Unit G-12   BLDG D #8 BANGOR ME USA 4401 1216
4/1/2006 3/31/2013 Mall   5066 Marketplace of Augusta, The 12 Steven King Dr
Unit     Augusta ME USA 4330 1760 2/1/2009 1/31/2014 Strip   6150 Bath Shopping
Center 1 Chandler Dr   Suite C Bath ME USA 4530 2000 5/1/2008 4/30/2013 Strip  
6264 Merrymeeting Plaza 147 Old Bath Rd. Suite 180     Brunswick ME USA 4011
1800 4/16/2009 4/30/2014 Strip   6483 Harbor Plaza 235 Camden Street Unit # 2
Rockland ME USA 4841 2040 6/11/2009 6/30/2014 Strip   4538 Southland Mall 23000
Eureka Road Unit 1075     Taylor MI USA 48180 1154 10/25/2002 1/31/2011 Mall  
33 Fairlane Town Center 18900 Michigan Avenue     Dearborn MI USA 48126 970
2/1/2010 1/31/2015 Mall   66 Oakland Mall 420 West 14 Mile Road     Troy MI USA
48083 1000 7/1/2010 6/30/2012 Mall   143 Lakeview Square 5775 Beckley Road  
Suite 639 Battle Creek MI USA 49015 1130 2/1/2009 1/31/2012 Mall   157
Crossroads (The) 6650 South Westnedge     Portage MI USA 49024 1141 2/1/2010
1/31/2011 Mall   280 Westwood Mall 1850 West Michigan Avenue     Jackson MI USA
49202 1346 2/1/2009 1/31/2011 Mall   294 Macomb Mall 32429 Gratiot Avenue  
Space #570 Roseville MI USA 48066 1568 2/1/2007 1/31/2012 Mall   297 Lansing
Mall 5742 West Saginaw Highway     Lansing MI USA 48917 1315 6/1/2009 1/31/2011
Mall   574 Oakland Plaza 326 John R     Troy MI USA 48083 1838 6/1/2008
5/31/2013 Strip   575 Hoover Eleven 26601 Hoover Road   Space E-108 Warren MI
USA 48089 1512 4/1/2009 3/31/2014 Strip   576 Burlington Square 22305 Eureka Rd.
    Taylor MI USA 48180 2200 1/1/2010 1/31/2011 Strip   577 Clinton Valley 44811
Schoenherr Road, A-114     Sterling Heights MI USA 48313 2017 8/1/2010 1/31/2011
Strip   578 West Oaks II 43430 West Oaks Drive, D-116 D -116 Novi MI USA 48377
1625 8/1/2007 7/31/2012 Strip   579 Summit Crossing 257 Summit West, A106    
Waterford MI USA 48328 2000 9/1/2009 8/31/2011 Strip   580 Shops at Fairlane
Meadows 16201 Ford Road #101     Dearborn MI USA 48126 1836 9/1/2008 8/31/2013
Strip   583 Hampton Village Centre 2781 S. Rochester Rd.     Rochester Hills MI
USA 48307 1500 9/1/2008 8/31/2011 Strip   584 Cranbrook Village 878 West
Eisenhower Pkwy     Ann Arbor MI USA 48103 1600 6/15/2010 6/30/2012 Strip   585
West River Center 30042 Grand River     Farmington Hills MI USA 48336 2730
9/1/2008 1/31/2012 Strip   587 Clinton Pointe 33822 Gratiot Ave.     Clinton
Township MI USA 48043 2125 2/1/2010 1/31/2012 Strip   591 Southfield Plaza 29740
Southfield Rd., A-108     Southfield MI USA 48076 2675 2/1/2009 1/31/2011 Strip
  605 Westland Retail Center 7044 Wayne Road     Westland MI USA 48185 2775
5/1/2010 4/30/2012 Strip   617 Lincoln Park Shopping Center 1720 Dix     Lincoln
Park MI USA 48146 1840 12/1/2003 1/31/2011 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   643 Eastridge
Commons 3739 Lapeer Road, C-102   Suite D-107 Flint MI USA 48503 2084 12/1/2009
11/30/2012 Strip   651 Edgewood Towne Center 438 E. Edgewood Blvd., B112    
Lansing MI USA 48911 1600 1/1/2009 1/31/2013 Strip   655 Lansing Towne Center
f/k/a Delta Plaza 5451 K West Saginaw Hwy.   Suite 21 Lansing MI USA 48917 1506
10/1/2008 9/30/2011 Strip   656 K Mart Shopping Center 4139 24th Ave.     Fort
Gratiot MI USA 48059 2400 2/2/2009 1/31/2012 Strip   676 Oak Brook Square G-3192
South Linden Road, B-112     Flint MI USA 48507 1946 6/1/2010 1/31/2011 Strip  
677 Saginaw Square 5206A Bay Road     Saginaw MI USA 48604 1680 5/1/2007
4/30/2012 Strip   710 Portage Crossings Shopping Center 6749 South Westnedge
Avenue   Ste. D1 Portage MI USA 49002 2048 6/1/2009 5/31/2012 Strip   940 Green
Ridge Square 3150-L Alpine Avenue     Walker MI USA 49504 2586 5/1/2008
4/30/2011 Strip   979 Grand Land Strip Center 18501 Grand River Ave.     Detroit
MI USA 48223 1133 2/1/2010 1/31/2011 Strip   982 Newberry Square S/C 39720 14
Mile Road     Commerce Township MI USA 48390 1440 7/1/2007 6/30/2012 Strip   984
Oakland Pointe 370 North Telegraph Road     Pontiac MI USA 48341 2534 2/1/2008
1/31/2013 Strip   986 Riverview Plaza 17124 Fort Street     Wyandotte MI USA
48192 1325 2/1/2008 1/31/2013 Strip   988 Shelby Corners 13283 Hall Road    
Utica MI USA 48315 1100 2/1/2008 1/31/2013 Strip   999 Evergreen Plaza 19913 W.
12 Mile Road # 25     Southfield MI USA 48076 1405 4/1/2008 3/31/2013 Strip  
1026 River Town Mall 2068 Rivercrossing     Grandville MI USA 49418 1167
2/1/2010 1/31/2012 Mall   1031 Fashion Square Mall 4879 Fashion Square Mall    
Saginaw MI USA 48604 722.67 2/1/2010 1/31/2011 Mall   1043 Westland Center 35000
West Warren     Westland MI USA 48185 1000 2/1/2010 1/31/2011 Mall   1194
Southland Mall 23000 Eureka Road     Taylor MI USA 48180 1495 2/1/2009 1/31/2011
Mall   1282 Grand Traverse Mall 528 Grand Traverse Mall     Traverse City MI USA
49684 1931 6/1/2006 4/30/2013 Mall   1292 Meridian Mall 1982 Grand River Avenue
    Okemos MI USA 48864 1602 5/1/2003 4/30/2013 Mall   1647 Shelby Towne Center
M-59 Hall Road #3     Sterling Heights MI USA 48135 1500 6/1/2007 5/31/2012
Strip   1648 Eastbrook Commons 22641 Gratiot #B-4     Eastpointe MI USA 48021
1633 7/1/2010 6/30/2013 Strip   1680 Cherryland Center 1150 S. Airport Road W  
  Traverse City MI USA 49686 2216 2/1/2010 1/31/2011 Strip   1771 Huron Village
3155 Washtenaw Avenue     Ann Arbor MI USA 48104 1916 2/1/2009 1/31/2014 Strip  
1859 Twelve Oaks 27500 Novi Road A# 118 Novi MI USA 48377 1096 2/1/2009
1/31/2014 Mall   2202 Gratiot Center 31956 Gratiot Avenue     Roseville MI USA
48066 1500 4/1/2008 3/31/2013 Strip   2236 Campau & Holbrook 9542 Joseph Campau
    Hamtramck MI USA 48212 2120 2/1/2008 1/31/2011 Strip   2247 Oakwood Plaza
18320 Allen Road     Melvindale MI USA 48122 1290 3/1/2009 1/31/2011 Strip  
2248 Roundtree Place 2423 Ellsworth Road Ste. 11     Ypsilanti MI USA 48197 2000
3/1/2009 2/29/2012 Strip   2250 Wild Wood Plaza 34790 Ford Rd.     Westland MI
USA 48185 1300 11/1/2008 10/31/2013 Strip   2557 Telegraph & Ecorse 7735
Telegraph Road     Taylor MI USA 48180 1457 2/1/2010 1/31/2012 Strip   2558
Brighton Town Center 8260 Movie Drive     Brighton MI USA 48116 2240 3/16/2009
3/31/2014 Strip   2560 Briarwood S/C 1917 Twelve Mile Road     Shelby Township
MI USA 48316 1600 2/1/2009 1/31/2014 Strip   2920 Frenchtown Plaza 2233
Telegraph Road     Monroe MI USA 48162 1480 2/1/2010 1/31/2013 Strip   2937
Woodhaven Village Allen Road & West Road     Woodhaven MI USA   1600 11/16/2006
1/31/2012 Strip   2986 Indian Hills Plaza 4110 East Blue Grass Road   Unit 24 Mt
Pleasant MI USA 48858 1500 11/1/2009 12/31/2011 Strip   3000 Edelweiss Village
750 Edelweiss Parkway     Gaylord MI USA 49735 1333 10/1/2009 9/30/2012 Strip  
3011 Gaines Marketplace 1825 Marketplace Drive Ste A -100 Caledonia MI USA 49316
1600 7/1/2010 6/30/2012 Strip   3116 Commerce Marketplace 1721 Haggerty Hwy    
Commerce Township MI USA 48382 1300 10/1/2010 9/30/2013 Strip   3227 Houghton
Lake 2135 Houghton Lake Drive # 5 Houghton Lake MI USA 48629 2166 10/20/2005
1/31/2011 Strip   3230 Plainwell SWM 412 Oaks Crossing     Plainwell MI USA
49080 940 7/14/2005 1/31/2011 Strip   3304 Grand Blanc Town Center 6309 Dort
Highway     Grand Blanc MI USA 48439 1561 10/6/2006 1/31/2014 Strip   3312 St.
Johns Retail Center Old US 27   Suite A-6 St. Johns MI USA 48879 2400 8/11/2006
8/31/2011 Strip   3465 Shops @ Adrian 1693 E. US 223     Adrian MI USA 49221
1600 2/1/2011 1/31/2014 Strip   3630 Independence Marketplace aka Veteran's M
NEC of Outer Drive & Southfield Freeway     Allen Park MI USA 48101 1665
3/2/2006 3/31/2011 Strip   3762 Mall @ Partridge Creek 17420 Hall Road Space 149
    Clinton Township MI USA 48038 1200 10/18/2007 1/31/2014 Mall   3793
Wonderland Mall 29595 Plymouth Road     Livonia MI USA 48150 1420 11/21/2007
1/31/2013 Strip   3796 Waterfall Shoppes 28th Street & I-96     Grand Rapids MI
USA   1855.3 2/4/2007 2/28/2013 Strip   3834 Gateway Shoppes @ Lyon Towne Center
30804 Lyon Towne Centre Drive     New Hudson MI USA 48381 1580 4/20/2007
1/31/2012 Strip   3944 Beacon Square Beacon Blvd&Jackson St     Grand Haven MI
USA   1244 6/13/2007 6/30/2012 Strip   3962 Adams Marketplace akaSWM Rochester
Hill 2532 South Adams Rd Bldg A     Rochester MI USA 48309 1690 10/11/2007
1/31/2015 Strip   3963 Crossroads Village 47160 Michigan Ave     Canton Township
MI USa 48188 1637 5/22/2008 1/31/2016 Strip   3998 State Street Crossing 6889
State Road Suite F     Saline MI USA 48176 1400 9/11/2009 9/30/2014 Strip   4057
Bay City Mall 4101 Wilder Rd. Unit F606/F607     Bay City MI USA 48706 1481
11/1/2001 1/31/2012 Mall   4082 BIRCHWOOD MALL 4350 24TH AVENUE Unit 622    
PORT HURON MI USA 48059 831 2/1/2010 1/31/2011 Mall   4135 FRENCHTOWN SQUARE aka
The Mall of M2121 MONROE STREET Unit 210     MONROE MI USA   1558 6/1/2008
5/31/2013 Mall   4252 Eastland Center 18000 Vernier Road Unit E544     Harper
Woods MI USA 48225 894 2/1/2009 1/31/2011 Mall   4286 SOMERSET COLLECTION 2800
W. BIG BEAVER RD. Unit W-326   SPACE W-326 TROY MI USA 48084 1035 2/1/2008
1/31/2011 Mall   4311 WOODLAND MALL 3169 28TH ST. S.E. Unit     GRAND RAPIDS MI
USA 49512 2022 2/1/2010 1/31/2011 Mall   4374 MIDLAND MALL 6800 EASTMAN AVE Unit
    MIDLAND MI USA 48640 966 2/1/2002 1/31/2012 Mall   4418 Meridian Mall 1982
Grand River Ave. Unit 373     Okemos MI USA 48864 850 9/8/2002 9/30/2012 Mall  
4445 LAKES MALL 5600 E. HARVEY ST. Unit 2002     MUSKEGON MI USA 49444 1281
8/15/2001 8/31/2011 Mall   4486 Village of Rochester Hills A-74 Unit    
Rochester Hills MI USA   1208 2/1/2010 1/31/2012 Strip   4565 BRIARWOOD MALL 606
Briarwood Circle, D104     ANN ARBOR MI USA 48104-7393 1199 2/1/2011 1/31/2013
Mall       3341 South Linden Road Unit Space No.                       4586
Genesee Valley Center 1010     Flint MI USA 48507 1233 11/29/2002 3/31/2013 Mall
  4637 GREAT LAKES CROSSINGS 4594 BALDWIN ROAD Unit 813     AUBURN HILLS MI USA
48326 1227 2/1/2008 1/31/2014 Mall   4800 Eastwood Towne Center 2958 Town Center
Blvd. Unit     Lansing MI USA 48912 1148 10/1/2010 9/30/2012 Strip   4829 Center
Crossing S/C 1295 S. Center Road Unit #104     Burton MI USA 48509 1980 2/1/2008
1/31/2011 Strip       34830 Twenty-Three Mile Road Unit 34830                  
    4834 Chesterfield Commons Twenty-Three Mile Ro     Chesterfield Twsp. MI USA
48047 1440 2/1/2011 1/31/2013 Strip   4844 23485 Eureka Road 23485 Eureka Road
Unit     Taylor MI USA   1600 2/1/2008 1/31/2011 Strip   4861 Celebration
Village 2107 East Beltline NE Unit   Suite B Grand Rapids MI USA 49525 1695
2/1/2008 1/31/2011 Strip   4879 Marketplace at Delta Township I-96 & Saginaw Hwy
Unit     Lansing MI USA 48917 1400 1/1/2011 12/31/2013 Strip   4889 Gateway
Village Center 15405 Gratiot Avenue Unit Suite 200     Detroit MI USA 48205 1360
4/1/2008 3/31/2011 Strip           Haggarty Road & Six Mile                  
4961 Northville Village Center Northville Retail Center Phase II Unit   Road
Northville MI USA   1596 2/1/2009 1/31/2014 Strip   5005 Main Place of Royal Oak
450 South Main Street Unit     Royal Oak MI USA 48067 1894 4/16/2004 4/30/2014
Strip  


--------------------------------------------------------------------------------




        LEASED PROPERTIES               SCHEDULE 3.5(b)(ii)       West Shore
Drive NEC of Riley Road and                       5080 Riley Center US31 Unit  
Holland MI USA 49424   1500 8/1/2008 7/31/2011 Strip   5119 Grand Pointe
Condominium Development Wilson Ave S. of Rivertown Parkway Unit   Grandville MI
USA 49418   1495 4/1/2009 3/31/2012 Strip   5273 Fairplain Plaza 2061 Hwy M-139
Unit Suite D Suite D Benton Harbor MI USA 49022   1569 4/1/2010 3/31/2012 Strip
Plaza   5311 Independence Square 5890 Sashabaw Road Unit 101   Clarkson MI USA
48346   1463 8/1/2009 7/31/2012 Strip   5312 Shelby Creek 23 Mile Road & M-53
Unit   Shelby MI USA 49455   1500 3/1/2010 2/28/2013 Strip   5361 The Shoppes at
Roseville Village 31925 Gratiot Avenue Unit   Roseville MI USA 48066   1300
2/1/2010 1/31/2013 Strip   5391 Tech Plaza 29152 Van Dyke Avenue Unit 6   Warren
MI USA 48093   1880 7/1/2010 6/30/2011 Strip   5506 West Village 22189 Michigan
Avenue Unit   Dearborn MI USA 48124 USA 1348 3/1/2009 1/31/2013 Strip   5507
Pier 1 Shopping Center 15270 Silver Lake Parkway Unit   Fenton MI USA 48430  
1500 2/1/2010 1/31/2013 Strip   5508 Grand Mall 12745 S. Saginaw Street Unit
Suite 803   Grand Blanc MI USA 48439   1280 2/1/2010 3/31/2012 Strip   5558 The
Corners 17708 W. 13 Mile Rd.   Beverly Hills MI USA 48025   1200 8/1/2010
7/31/2012 Strip   5598 Maple Hill Mall M-43 (Main St.) & Drake Rd. Unit  
Kalamazoo MI USA 49009   1882 10/1/2010 1/31/2011 Strip   5829 Starbucks Center
3113 US Hwy 41   Marquette MI USA 49855   1971 8/2/2007 8/1/2012 Strip   5839
Greenville West 300 S. Greenville West Dr., Suite 7   Greenville MI USA 48838  
1436 2/28/2008 2/28/2013 Strip   5900 Canton Corners 42645 Ford Rd Ford Rd. and
Sheldon rd. Canton MI USA 48187   1513 11/13/2008 1/31/2014 Strip   5901 SWM
Sterling Heights 33321 Van Dyke, Suite 5   Sterling Heights MI USA 48312   2368
3/18/2010 3/31/2015 Strip   5903 Big Rapids SWM 15190 Isabella Drive Suite A Big
Rapids MI USA 49307   1600 2/13/2008 2/28/2013 Strip   5904 Hunter Square 31015
Orchard Lake Road Space C-130 Farmington Hills MI USA 48334   1575 12/13/2007
12/31/2012 Strip   5974 Riverwood Crossing 1565 E. Main Street   Owosso MI USA
48867   1200 10/26/2007 1/31/2013 Strip   5975 Roosevelt Park Towne Center 3555
Henry Street Unit B-100 Muskegon MI USA 49541   1860 11/2/2007 1/31/2013 Strip  
6045 SWM at Fort Gratiot 4845 24th Ave. (M-25) Unit 100 Port Huron MI USA 48059
  1800 5/30/2008 5/31/2013 Strip   6131 LaPeer Center 1233 DeMille Road   Lapeer
MI USA 48446   1385 3/20/2008 3/31/2013 Strip   6555 SWM Bear Creek Crossings
2180 Anderson Rd., Suite 110   Petosky MI USA 49770   1471 8/5/2010 8/31/2015
Strip   6596 SWM White Lake M/P 9060 Highland Rd.   White Lake MI USA 48386  
2200 9/16/2010 9/30/2015 Strip   6683 SWM Sturgis 69823 S. Centerville Rd State
Hwy 66 Sturgis MI USA 49091   2400 10/28/2010 1/31/2016 Strip   6685 F&N Plaza
Grand River & Latson   Howell MI USA 48843   2795     Strip   6707 Riverbend
Plaza 13334 E. Jefferson Ave   Detroit MI USA 48215   2000 9/24/2010 9/30/2015
Strip   6708 Livonia Marketplace 7 Mile Rd. and Middlebelt Rd   Livonia MI USA
48152   1800     Strip   6709 Harper Crossing 6233 B. Drive North Space C Battle
Creek MI USA 49014   1843 12/2/2010 1/31/2016 Strip   6729 SWM South Willowbrook
Center 708 E. Chicago Street US 12   Coldwater MI USA 49036   2890 10/31/2010
1/31/2016 Strip   6731 SWM Ludington 4912 W. US-10   Ludington MI USA 49431  
1643 10/7/2010 1/31/2016 Strip   6733 SWM Cascade Crossing 4516 I-75 Business  
Sault St. Marie MI USA 49783   2000     Strip   6738 Fruitport Crossings S/C
Harvey & Sternberg Drive   Muskegon MI USA 49444   2000     Strip   6932 SWM
Iron Mountain Keelridge Plaza Old US Hwy 141   Iron Mountain MI USA 49801   1890
    Strip   17 Game Informer Space 724 North First Street   Minneapolis MN USA  
  14640 2/15/2012 2/14/2015 Warehouse   530 Lariat Shopping Center 8256
Commonwealth Drive   Eden Prairie MN USA 55344   1400 2/1/2009 1/31/2011 Strip  
531 Maplewood Commons S. C. 1900 C.R. "D" Suite 150   Maplewood MN USA 55109  
1138 10/1/2010 9/30/2011 Strip   532 McAndrews Center 14017 Grand Avenue South
Suite 1407 Burnsville MN USA 55337   1640 8/1/2006 7/31/2011 Strip   533 South
Robert Plaza 2008 South Robert Street   West St. Paul MN USA 55118   1823
10/1/2009 9/30/2011 Strip   534 Ridge Square South Shopping Ctr 12921 Ridgedale
Drive   Minnetonka MN USA 55305   2000 10/1/2008 2/28/2013 Strip   535 Shingle
Creek Shopping Center 6068 Shingle Creek Parkway   Brooklyn Center MN USA 55429
  1613 1/1/2011 12/31/2011 Strip   537 Northwest Plaza 3454 55th St. N.W.  
Rochester MN USA 55901   1500 10/1/2007 9/30/2012 Strip   544 Rockford Road
Plaza 4190 Vinewood Lane N. #112   Plymouth MN USA 55442   1200 9/1/2010
1/31/2011 Strip   600 Woodbury Village 1505 Queens Dr.   Woodbury MN USA 55125  
1800 6/1/2008 1/31/2011 Strip   606 Rosedale Commons 2480 Fairview Ave. No.  
Roseville MN USA 55113   2000 3/1/2009 2/29/2012 Strip   633 Hub Shopping Center
34 West 66th Street   Richfield MN USA 55432   1698 3/1/2007 2/29/2012 Strip  
681 Division Place Fashion Center 2954 Division St.   St. Cloud MN USA 56301  
1200 4/1/2010 3/31/2012 Strip   757 Burning Tree Plaza 5115 Burning Tree Rd.
#315   Duluth MN USA 55811   1782 2/1/2008 1/31/2011 Strip   915 Raintree Mall
500 Raintree Road, #40   Mankato MN USA 56001   2008 1/1/2010 1/31/2012 Strip  
930 Arbor Lakes Shopping Center 7775 Main Street North   Maple Grove MN USA
55369   1460 3/1/2010 2/29/2012 Strip   968 Midway S/C 1484 1/2 University
Avenue W.   St. Paul MN USA 55104   2520 11/1/2007 10/31/2012 Strip   1005 River
Hills Mall 1850 Adams St #116   Markato MN USA 56061   1200 2/1/2009 1/31/2012
Mall   1120 Miller Hill Mall 1600 Miller Trunk Hwy Suite 427 Duluth MN USA 55811
  1275 2/1/2007 1/31/2012 Mall   1448 Apache Mall 309 Apache Mall-Hwy 14 & 52  
Rochester MN USA 55902   1187 2/1/2010 1/31/2012 Mall   1969 Burnsville Center
Highway 42 and I-35W #2046   Burnsville MN USA 55337   1154 6/1/2009 1/31/2011
Mall   2222 Central Plaza 921 45th Ave. NE   Hilltop MN USA 55421   1600
2/1/2008 1/31/2013 Strip   2352 Riverdale Village 12613 Riverdale Boulevard  
Coon Rapids MN USA 55448   1200 4/1/2008 3/31/2013 Strip   2353 Savage Retail
Center 7737 Egan Drive   Savage MN USA 55378   1241 11/1/2008 10/31/2013 Strip  
2429 Eagan Promenade 3344 Promenade Avenue, Suite 104   Eagan MN USA 55121  
1507 5/1/2008 4/30/2013 Strip   2465 Anthony's Shopping Center 5101 36th Avenue
North   Crystal MN USA 55422   1254 8/1/2008 7/31/2013 Strip   2621 Southbridge
Crossing 8442 Old Carriage Ct. North   Shakoppee MN USA 55379   1400 11/1/2008
10/31/2013 Strip   2907 Bemidji Commons SWM 2219 Paul Bunyan Dr. NW Suite 3
Bemidji MN USA 56601   1301 8/1/2009 7/31/2014 Strip   2997 Rogers Retail Centre
21897 South Diamond Lake Rd Suite 300 Rogers MN USA 55374   1486 10/1/2009
1/31/2012 Strip   3153 Owatonna Commons 1100 W. Frontage Rd., Ste 130   Owatonna
MN USA 55060   1440 2/1/2011 1/31/2013 Strip   3159 Lino Lakes 749 Apollo Druive
Suite 102 Lino Lakes MN USA 55014   1241 2/1/2011 1/31/2013 Strip   3361 Jolly
Lane 7655 Jolly Lane North   Brooklyn MN USA 55428   3120 11/1/2008 10/31/2011
Strip   3369 Elk River 17000 Zane Street NW   Elk River MN USA 55330   2240
9/29/2005 1/31/2011 Strip   3403 Mall of America 124 E. Broadway, #N-378  
Bloomington MN USA 55425   2007 6/27/2005 6/30/2015 Mall   3541 Woodbury Commons
I-94 & Woodbury Drive   Woodbury MN USA     2598 3/9/2006 1/31/2012 Strip   3575
Northtown Mall Outlet 599 Northtown Drive NE Suite 200 Blaine MN USA 55434  
1440 11/4/2005 11/30/2015 Strip   3627 Silver Lake Village Silver Lake Road &
County Road D   St Anthony MN USA 55421   1197 4/1/2006 3/31/2011 Strip   3643
Northwoods Plaza 4905 Highway 29   Alexandria MN USA     1650 3/2/2006 3/31/2011
Strip   3737 Mall of America 60 E Broadway, Rm #oe284   Minneapolis MN USA 55425
  921 11/3/2006 1/31/2017 Strip   3801 Southtown S/C 80th & Penn Avenue  
Bloomington MN USA     1600 3/15/2007 3/31/2012 Strip   3860 Supercenter Square
1702 Westridge Rd Suite 4   New Ulm MN USA     1600 10/18/2007 1/31/2013 Strip  
3861 Supercenter Place 1906 8th Street NW Suite H   Austin MN USA 55912   1600
7/3/2008 7/31/2013 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)     4107 CROSSROADS
CENTER 4101 WEST DIVISION STREET Unit C-20     ST. CLOUD MN USA 56301 748
12/1/2009 1/31/2012 Mall   4346 Kandi Mall 1605 South First Street Unit C 15    
Willmar MN USA 56201 948 2/1/2008 1/31/2011 Mall   4559 EDEN PRAIRIE CENTER 8251
FLYING CLOUD DR. Unit 2226     EDEN PRAIRIE MN USA 55344 1208 9/29/2001
1/31/2012 Mall   4612 Block E - Minneapolis Lifestyle Center 600 Hennepin Avenue
Unit Suite 230     Minneapolis MN USA 55403 1542 3/1/2004 2/28/2014 Strip   4854
Riverdale Commons S/C 3450 124th Avenue, N.W. Unit Suite 106     Coon Rapids MN
USA 55433 1157 9/1/2009 8/31/2011 Strip   4855 Apple Valley 15491 Cedar Avenue
Unit L-3     Apple Valley MN USA 55124-707 1544 9/1/2007 8/31/2012 Strip   4856
Uptown, Minneapolis 1406 West Lake Street Unit     Minneapolis MN USA 55408 665
11/1/2010 1/31/2011 Strip     5242 Rochester Crossing 3780 Marketplace Drive NW
Unit Suite 109     Rochester MN USA 55901 1407 2/1/2009 1/31/2014 Strip   5392
Crystal Center 349 Willow Bend Unit     Crystal MN USA 55428 1469 10/1/2009
9/30/2011 Strip   5536 The Shoppes of Oak Park Heights 13321 60th Street North
Unit     Oak Park Heights MN USA 55082 1281 3/1/2010 2/28/2013 Strip   5540
Maplewood Square 3035 White Bear Avenue Unit 25     Maplewood MN USA 55109 2126
3/1/2010 2/29/2012 Strip   5603 Wal-Mart Center-Albert Lea 2316 Hendrickson Rd  
  Albert Lea MN USA 56007 1600 8/1/2010 7/31/2012 Strip   6354 County Fair
Marketplace 1310 South Hwy 15     Hutchinson MN USA 55350 1157 10/17/2008
1/31/2014 Strip   6632 SWM Shoppes of Winona II 945 Frontenac Drive     Winona
MN USA 55987 2660 6/17/2010 6/30/2015 Strip   6633 SWM Village Mall 1870 Second
Ave. South     Cambridge MN USA 55008 1744 7/15/2010 7/31/2015 Strip   6637 SWM
Pine Tree Plaza 3150 S. Pokegama Ave., #105     Grand Rapids MN USA 55744 2182
4/22/2010 4/30/2015 Strip   6671 SWM Broadway M/P 221 28th Street SE   Suite 400
& 500 Rochester MN USA 55904 2363 9/10/2010 9/30/2015 Strip   6906 SWM
Monticello Hwy 25 & School Blvd.     Monticello MN USA 55362 2200     Strip  
6914 North Pointe Center 14643 Edgewood Dr.     Baxter MN USA 56425 2572    
Strip   6916 SWM Detroit Lakes 1655 Hwy. 10 W.     Detroit Lakes MN USA 56546
2300     Strip   24 Chesterfield Mall 88 Chesterfield Mall     St. Louis MO USA
63017 1743 5/25/2006 6/30/2013 Mall   38 South County Center 308 South County
Centerway     St. Louis MO USA 63129 1245 9/1/2002 6/30/2012 Mall   53
Independence Center 1038 Independence Center   Unit C05A Independence MO USA
64057 1166 2/1/2009 1/31/2013 Mall   200 Battlefield Mall 2825 South Glenstone  
Space T-3 Springfield MO USA 65804 1393 2/1/2010 1/31/2013 Mall   261 West Park
Mall 248 West Pak Mall     Cape Girardeau MO USA 63701 1248 7/1/2009 6/30/2014
Mall   418 Gravois Plaza 3509 Bamberger Avenue     St. Louis MO USA 63116 2000
10/1/2007 9/30/2012 Strip   420 Heritage Place 12589 Olive Boulevard     St.
Louis MO USA 63141 1390 5/15/2010 5/31/2013 Strip   436 Bogey Hills Plaza 2019
Zumbehl Road     St. Charles MO USA 63303 1200 11/1/2010 10/31/2013 Strip   439
Gravois Bluff 98 Gravois Bluff Circle   Suite G Fenton MO USA 63026 1200
12/1/2007 11/30/2012 Strip   488 Shoppes @ Cross Keys 14011 New Halls Ferry Road
    St. Louis MO USA 63033 2800 10/19/2009 1/31/2015 Strip   671 Benjamin Plaza
9139 Hillcrest Rd. "J"     Kansas City MO USA 64134 1340 1/1/2009 1/31/2011
Strip   673 Marketplace Shopping Center 4201 "V" South Noland Road    
Independence MO USA 64055 1300 2/1/2008 1/31/2011 Strip   675 Creekwood Commons
S.C. 216 NE Englewood Rd. C -3 Kansas City MO USA 64118 2400 2/1/2011 1/31/2014
Strip           #134 SOuth County                   724 South County Centerway
916 North U.S. 31   Centerway St. Louis MO USA 63129 1540 11/4/2008 11/3/2013
Strip   753 The Plaza at Sunset Hills 10757 Sunset Plaza     Sunset Hills MO USA
63127 1466 3/1/2009 2/29/2012 Strip   998 Chesterfield Commons 42 THF Blvd.,
Space 101     Chesterfield MO USA 63005 1500 1/1/2011 1/31/2013 Strip   1237
Saint Louis Galleria 2049 Saint Louis Galleria     St. Louis MO USA 63117 1370
7/28/2010 7/31/2017 Mall   1588 Wilshire Plaza AKA Liberty Plaza 8416 N. Church
Road     Kansas City MO USA 64158 1500 8/1/2009 7/31/2014 Strip   1599 West Port
Landing 906 Westport Road, Space # 540     Kansas City MO USA 64111-3014 1950
9/1/2010 8/31/2012 Strip   1676 Battlefield a/ka Colonel Days 3011 S. Glenstone
Avenue     Springfield MO USA 65804 1490 4/1/2011 3/31/2014 Strip   2463
Stateline Station 1028 West 136th St.   Bay 3 Kansas City MO USA 64145 1350
2/1/2010 1/31/2012 Strip   2565 Independence Commons 19130 E 39th St.   Suite E
Independence City MO USA 64057 1400 1/1/2009 12/31/2013 Strip   2646 Zona Rosa
7106 NW 86th Terrace     Kansas City MO USA 64153 2120 5/19/2004 1/31/2015 Strip
  2684 River Bend Plaza 3650 Stardust Drive     Hannibal MO USA 63401 1500
12/1/2008 11/30/2013 Strip   2686 St. Joseph Plaza 3302 South Beltway Hwy     St
Joseph MO USA 64503 1600 2/1/2009 1/31/2014 Strip   2869 Truman Lake Center 1716
East Ohio   Suite A Clinton MO USA 64735 1600 4/1/2010 3/31/2011 Strip   2908
Warren County S/C 522 Warren County Center   Space # 4 Warrenton MO USA 63383
2000 5/1/2010 4/30/2011 Strip   2953 Supercenter Square/Harrisonville Crossin
1810 N.Hwy 291     Harrisonville MO USA 64701 1700 2/1/2010 7/31/2013 Strip  
3044 Maplewood Commons 1821 Maplewood Commons Drive     Maplewood MO USA 63143
2855 4/1/2010 3/31/2012 Strip   3110 Super Center Square 2725 N Kansas
Expressway   Suite 108 Springfield MO USA 65803 2520 8/4/2005 1/31/2011 Strip  
3118 O'Fallon Walk 2275 Highway K     St Louis MO USA 63366 1600 4/21/2005
1/31/2011 Strip   3197 Wentzville Commons 1919 Wentzville Parkway     Wentzville
MO USA 63385 2000 7/1/2010 6/30/2013 Strip   3231 North Park Crossing aka Joplin
S/C 323 S. Rangeline Road   Suite 300 Joplin MO USA 64801 1500 7/8/2005
1/31/2016 Strip   3322 Big Springs Plaza 3201 Lusk Drive   Suite A Neosho MO USA
64850 1400 4/14/2005 1/31/2011 Strip   3329 Shoppes @ Hawk Ridge Rt. 40-61 & Rt.
N. Lake St     Lake St. Louis MO USA   1400 5/27/2006 5/31/2011 Strip   3550
South Pointe Shopping Center 1213 S. Main Street     Sikeston MO USA 63801 2000
12/1/2005 1/31/2011 Strip   3806 Grindstone Plaza Providence Road & Grindstone
Parkway     Columbia MO USA   2000 4/19/2007 4/30/2012 Strip   3832 Office Depot
Retail Shops 115 N. Westwood Blvd.     Poplar Bluff MO USA 63901 1586 12/5/2006
2/29/2012 Strip   3885 Bishop Commons 201 S. Bishop Ave   Suite K Rolla MO USA
65401 1600 10/30/2008 1/31/2014 Strip   3886 West Plains Marketplace fka Goody's
Cntr 1407 Mitchell Street     White Plains MO USA   1600 6/21/2007 6/30/2012
Strip   3995 Belton Marketplace 1107 E. North Avenue     Belton MO USA 64012
2000 9/25/2007 1/31/2013 Strip   4027 COLUMBIA MALL (MO) 2300 BERNADETTE DRIVE
Unit 211     COLUMBIA MO USA 65205 1512 6/1/2008 3/31/2015 Mall   4151 EAST
HILLS SHOPPING CENTER FREDERICK BLDV & BELT HWY Unit     ST. JOSEPH MO USA 64506
983 4/1/2010 1/31/2011 Mall   4382 West County 44 West County Center Unit #2251
    Des Peres MO USA 63131 1590 9/20/2002 6/30/2012 Mall   4537 South County
Mall 349 S. Centerway Unit 347     St. Louis MO USA 63129 1050 11/18/2001
6/30/2012 Mall     4603 St. Louis Mills 5555 Saint Louis Mills Blvd. Unit Suite
452     Hazelwood MO USA 63042 1224 11/13/2003 11/30/2013 Mall   4604 Mid Rivers
Mall 1240 Mid Rivers Mall Unit 1240     St. Peters MO USA 63376 1017 11/15/2001
6/30/2012 Mall   4876 Town & Country Shopping Center 2645 N. Kansas Expressway
Unit     Springfield MO USA 65804 2280 4/1/2008 3/31/2013 Strip   4896 Shops at
Eastland Center, The 18931 Valley View Parkway Unit Suite E     Independence MO
USA 64055 1700 7/1/2008 6/30/2011 Strip   4939 Country Club Plaza 500 Nichols
Road Unit     Kansas City MO USA 64112 1603 8/8/2003 1/31/2014 Strip   4982
Winding Woods Highway K & Mexico Unit     O'Fallon MO USA 63366 2000 4/1/2009
3/31/2011 Strip   5020 Starbuck's Center 484 Mexico Road Unit Suite B     St.
Peter's MO USA 63376 1400 10/1/2008 9/30/2011 Strip   5028 Shops at Boardwalk,
The 8602 N. Boardwalk Ave. Unit Suite 32     Kansas City MO USA 64154 2195
8/1/2008 7/31/2013 Strip   5190 James River Towne Center 1839 E. Incependence
Street Unit Suite D     Springfield MO USA 65804 1600 2/1/2009 1/31/2012 Strip  


--------------------------------------------------------------------------------




5203 Southtowne 5286 MLK Plaza S/C   5293 St. John Crossings 5300 94 Crossing
5350 Coppergate Square   5559 The Shops at North Village 6022 SWM Farmington
6074 Springfield SWM Center 6211 Moberly Shopping Center 6284 SWM Adams Dairy
Landing 6297 SWM Shoppes at Water Tower 6421 St. Robert Retail Centre 6492
Stoneridge Village 6527 Sedalia Square 6560 SWM Shops at Branson Hills 6588
Phoenix Center II 6644 SWM Siemers Dr. 6645 Manchester Center II 6724 Broadway
Shops 6804 Ft. Leonard Wood


245      Mall at Barnes Crossing 380      Edgewater Mall

1353 Northpark Mall 2461 South Creek Shopping Center 2575 Wal Mart Super Center
2576 Lakeview Village 2704 Madison Walmart 2805 Tupelo Marketplace 2810 South
Rivers Marketplace 2877 Starkville 2881 Grenada Plaza 2889 Petal S/C - Wal Mart
2930 New Albany Super Wal-Mart 2967 Meridian Town Center 2979 Oxford Marketplace
3090 Brookhaven Plaza 3253 Vicksburg Plaza 3275 Market @ Philadelphia 3371
Rankin Center 3744 Gulfport Plaza 3813 Ocean Springs 3845 Shoppes at Poppes
Ferry 3857 Hammett Crossing 3898 Waveland WMSC 4098 TURTLE CREEK MALL 4488
BONITA LAKES MALL 4573 EDGEWOOD MALL 4784 Dogwood Festival Market 4857 Big Oaks
Crossing 4911 South Lake Centre 5135 Centre Park 5438 Corinth Commons 5575
Cleveland Commons 5754 Pearl River Plaza 5801 Columbia Corners 5910 Richland
Town Center 5916 River Birch Center 5921 Shipyard Plaza   6041 Gulf Coast
Promenade 6078 The Shops at Lee's Summit 6218 Natchez Mall 6559 Shoppes at
Windchase 6792 SWM Tri Lakes S/C 6850 Keesler AFB 6909 SWM Greenwood 1095
Rimrock Mall 1288 Holiday Village 1470 Southgate Mall 1502 Gallatin Valley Mall
2710 Gallatin Center 2960 Wal-Mart Plaza 3158 Mountainview Plaza 5962 Great
Falls Shopping Center 6133 Butte Shopping Center


50      Northgate Shopping Mall

        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   3822 S. Kings
Highway Unit D-4       St. Louis MO USA 63129 1600 7/1/2009 6/30/2012 Strip  
3627 Page       St. Louis MO USA 63113 1620 4/1/2010 3/31/2011 Strip     9012
St. Charles Rock Road Unit Suite 10   Ste 10   St. Louis MO USA 63114 1400
4/1/2009 3/31/2014 Strip   6213 Mid Rivers Mall Drive Unit       St. Charles MO
USA 63304 1600 9/1/2009 8/31/2012 Strip   5445 Telegraph Road Unit 135 & 137    
  St. Louis MO USA 63129 1759 9/1/2009 8/31/2014 Strip     N. Belt Highway/Cook
Rd. Unit Space 103       St. Joseph MO USA 64507 1360 7/1/2010 6/30/2013 Strip  
732 Karsch Blvd   701 Walton Dr.   Farmington MO USA 63640 1600 2/5/2009
2/28/2014 Strip   3530 W. Sunshine Street   Suite 2B   Springfield MO USA 65802
1716 4/3/2008 4/30/2013 Strip   2200 East Outer Rd Ste C       Moberly MO USA
65270 1500 5/15/2008 5/31/2013 Strip   1036 NE Coronado Drive       Blue Springs
MO USA 64014 2153 11/23/2009 1/31/2015 Strip   2168 Michigan Ave I -55 & Hw y
141 Arnold MO USA 63010 1500 2/12/2009 2/28/2014 Strip   215 St. Robert Blvd.
Suite 3       St. Robert MO USA 65584 1580 4/1/2009 5/31/2014 Strip   707
Stoneridge Pky, Ste 102       Jefferson City MO USA 65109 1926 11/19/2009
1/31/2015 Strip   3400 W. Broadway Suite F       Sedalia MO USA 65301 2647
11/5/2009 1/31/2015 Strip   1101 Branson Hills Parkway       Branson MO USA
65616 1400 1/28/2010 6/30/2015 Strip   3081 Phoenix Center Drive      
Washington MO USA 63090 2001 4/22/2010 4/30/2015 Strip   127 Siemers Drive #101
      Cape Girardeau MO USA 63701 1789 10/21/2010 1/31/2016 Strip   14248
Manchester Rd.       Manchester MO USA 63021 2948 7/9/2010 7/31/2015 Strip  
2703 E. Broadway       Columbia MO USA 65201 1440     Strip   Replacement Ave.  
    Ft. Leonard Wood MO USA 65473 1125 10/4/2010 10/3/2012 Strip   1001 Barnes
Crossing Road   Space 716, Box 162   Tupelo MS USA 38801 1400 3/1/2002 2/29/2012
Mall   2600 Beach Boulevard   Suite #85   Biloxi MS USA 39531 2125 11/17/2000
1/31/2011 Mall   1200 East County Line Road   Suite #216   Ridgeland MS USA
39157 987 10/1/2002 1/31/2013 Mall   200 Goodman Road   Suite 104   Southhaven
MS USA 38671 1500 8/1/2008 7/31/2013 Strip   5891 U.S. Hwy 49   Suite 70  
Hattiesburg MS USA 39402 2400 11/1/2008 10/31/2013 Strip   3680 Sangani Blvd.  
    D'lberville MS USA 39540 2000 11/1/2008 10/31/2013 Strip   123 Grandview
Blvd., Suite A       Madison MS USA 39110 1600 8/1/2010 7/31/2013 Strip   2230
Rabbit Drive   Suite 1100   Tupelo MS USA 38801 1800 2/1/2010 1/31/2013 Strip  
1831 S Dr Martin Luther K. Blvd   Suite 101   Greenville MS USA 38701 1775
1/1/2010 12/31/2012 Strip   911 Main St. Hwy 12 W.   Suite 207-B   Starkville MS
USA 39759 1750 2/1/2010 1/31/2015 Strip   1550 Jameson Drive   Suite E   Grenada
MS USA 38902 1200 2/1/2011 1/31/2013 Strip   793 U.S. Highway 42   Suite 1301  
Petal MS USA 39465 1600 5/1/2009 4/30/2014 Strip   340 Park Plaza Drive      
New Albany MS USA 38652 1500 4/1/2009 1/31/2011 Strip   1217 South Frontage Road
  Suite C   Meridian MS USA 39301 1584 2/1/2010 1/31/2012 Strip   2580 West
Jackson Ave   Suite 32   Oxford MS USA 38655 1640 11/1/2009 1/31/2013 Strip  
958 Broadway Boulevard   Suite I - 2   Brookhaven MS USA 39601 1600 11/1/2009
10/31/2014 Strip   Iowa Blvd. & Airline Drive       Vicksburg MS USA   1520
4/12/2007 1/31/2013 Strip   211 Lewis Avenue   Suite 80   Philadelphia MS USA
39350 2100 8/1/2010 1/31/2011 Strip   132 Lakeland Heights Blvd   Suite E  
Flowood MS USA 39232 2100 2/1/2011 1/31/2013 Strip   9350 Highway 49   Suite G  
Gulfport MS USA 39503 3166 11/5/2009 1/31/2015 Strip   3907-3 Bienville
Boulevard       Ocean Springs MS USA 39564 1394 11/16/2006 1/31/2012 Strip  
2404 B-Pass Road       Biloxi MS USA 39531 1764 10/18/2007 1/31/2013 Strip  
1001 Hampstead Blvd.       Clinton MS USA 39056 2500 3/15/2007 1/31/2012 Strip  
454 Highway 90       Waveland MS USA   2000 3/29/2007 1/31/2013 Strip   1000
TURTLE CREEK DRIVE Unit 220       HATTIESBURG MS USA 39402 1004 11/1/2010
1/31/2011 Mall   1240 BONITA LAKE CIRCLE Unit 240       MERIDIAN MS USA 39301
1054 11/1/2010 1/31/2011 Mall   1722 SMITHDALE ROAD Unit B-3       MCCOMB MS USA
39648 905 1/1/2010 12/31/2012 Mall   213 Dogwood Boulevard Unit       Jackson MS
USA 39232 1832 10/1/2007 9/30/2012 Strip   3895 N Gloster Street       Tupelo MS
USA 38804 1600 2/1/2008 1/31/2013 Strip   Goodman Road & I55 Unit      
Southaven MS USA 38672 2300 5/1/2008 4/30/2013 Strip   1060 East County Line
Road Unit       Ridgeland MS USA 39157 1572 9/1/2008 8/31/2013 Strip   Us.
Highway 72 & S. Harper Road Unit       Corinth MS USA 38834 1200 3/1/2010
2/28/2013 Strip   Highway 61 & 3rd Street Unit       Cleveland MS USA 38732 1520
6/1/2010 5/31/2012 Strip   230 Frontage Rd       Picayune MS USA 39466 1370
1/14/2007 1/30/2016 Mall   U.S.Hwy 98 and Southpark Ave   1005 Hwy 98 BYP Ste 7
  Columbia MS USA 39429 1610 8/21/2008 8/31/2013 Strip   1040 Hwy. 49 South  
Suite B   Richland MS USA 39218 1200 9/20/2007 9/30/2012 Strip   2400 Hwy 19
North       Meridian MS USA 39307 1750 10/18/2007 1/31/2013 Strip   4227 Denny
Ave.       Pascagoula MS USA 39581 1600 1/4/2008 1/31/2013 Strip       Northwest
Corner I-10 and I-                     3869 Promenade Pkwy Ste B   110  
D'Iberville MS USA 39540 2000 12/9/2010 12/31/2015 Strip   2670 McIngvale Road  
Suite B   Hernando MS USA 38632 1642 3/6/2008 3/31/2013 Strip   352 John R
Junkin Rd.   Suite 100   Natchez MS USA 39120 1600 6/4/2009 6/30/2014 Strip  
1725 US Hwy.45 North   Suite 1   Columbus MS USA 39701 1948 10/22/2009 1/31/2015
Strip   105 John R. Lovelace Dr. #16       Batesville MS USA 38606 1440
12/2/2010 1/31/2016 Strip   500 Fisher Street       Keesler AFB MS USA 39534
1412 10/4/2010 10/3/2012 Strip   Hwy. 82 & Medallion Street       Greenwood MS
USA 38920 1960     Strip   300 S 24th Street West   #D07   Billings MT USA 59102
1068 1/1/2009 1/31/2012 Mall   1200 10th Avenue South # 26   Great Falls MT USA
59405 1300 9/1/2009 1/31/2011 Mall   Highway 93 & Garfield       Missoula MT USA
59801 1220 10/1/2008 9/30/2013 Mall   2280 Grant Rd. Suite A       Billings MT
USA 59102 2250 2/1/2008 1/31/2011 Mall   2855 North 19th Avenue   Suite D  
Bozeman MT USA 59718 1710 2/1/2009 1/31/2012 Strip   1749 Main Street   Suite C
  Billings MT USA 59101 2472 2/1/2010 1/31/2013 Strip   2415-1 Hwy 93 North    
  Kalispell MT USA 59901 2100 2/1/2011 1/31/2014 Strip   1601 Marketplace Dr
Suite 7       Great Falls MT USA 59404 2000 2/3/2008 2/28/2013 Strip   3207
Harrison Ave.       Butte MT USA 59701 1500 1/12/2009 2/28/2014 Strip   1058
West Club Blvd   Suite 480   Durham NC USA 27705 1266 2/1/2000 1/31/2011 Mall  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   185 Carolina Place
11025 Carolina Place Pkwy   Suite D-6 Pineville NC USA 28134 2139 3/29/2009
5/31/2016 Mall   190 Cross Creek Mall 123 Cross Creek Mall Road     Fayetteville
NC USA 28303 1164 1/1/2011 1/31/2011 Mall   259 Asheville Mall 3 South Tunnel
Road     Asheville NC USA 28805 1473 2/1/2003 1/31/2013 Mall   282 Valley Hills
Mall 1960 Highway 70, S.E. #154     Hickory NC USA 28602 975 2/1/2009 1/31/2011
Mall   368 Jacksonville Mall 305 Jacksonville Mall   Space #J-5 Jacksonville NC
USA 28546 1560 2/1/2010 1/31/2011 Mall   847 The Arboretum 8016 Providence Rd.  
Suite 800 Charlotte NC USA 28277 1551 3/1/2009 2/29/2012 Strip   865 Gateway
Plaza 2365 Highway 70 South East     Hickory NC USA 28602 1400 12/1/2008
1/31/2014 Strip   875 Wendover Place Shopping Center 1218-P Bridford Parkway    
Greensboro NC USA 27407 1200 9/1/2008 8/31/2011 Strip   883 Commerce Center (One
North) 5260 Capital Blvd., Suite 103     Raleigh NC USA 27604 1200 6/22/2009
1/31/2011 Strip   889 Fayetteville Pavilion 20565-2.5 Skibo Road    
Fayetteville NC USA 28314 1850 2/1/2009 1/31/2012 Strip   906 University Centre
334 South College Avenue     Wilmington NC USA 28402 1600 12/1/2010 1/31/2011
Strip   913 Franklin Square 2980 E. Franklin Blvd., Suite 42     Gastonia NC USA
28056 2700 1/1/2010 1/31/2011 Strip   941 Hanes Point 1036 Hanes Mall Blvd.    
Winston Salem NC USA 27103-1310 1920 5/1/2009 4/30/2014 Strip   1210 Hanes Mall
8836 Hanes Mall     Winston-Salem NC USA 27103 1202.77 2/1/2001 1/31/2011 Mall  
1548 Boone Mall 1180 Rolling Rock Rd. Ste B-4     Boone NC USA 28607 1575
3/1/2009 2/29/2012 Mall   1834 University Mall 201 S Estes Drive #C-9     Chapel
Hill NC USA 27514 1600 10/16/2000 1/31/2011 Mall   2407 North Lite 2233 Spider
Drive NE     Kannapolis NC USA 28083 1558 11/1/2008 10/31/2013 Strip   2499 Main
Street Station 1045 E Broad Street   Suite A-1 Faquay Varina NC USA 27526 2000
11/1/2008 10/31/2013 Strip   2595 Crescent Commons 2066 Kildair Farm Road    
Cary NC USA 27511 1750 2/1/2009 1/31/2012 Strip   2626 Western Plaza 2075 N.
Marine Blvd.   Suite N Jacksonville NC USA 28540 2800 12/1/2008 11/30/2013 Strip
  2645 Promenade Shopping Center 5349 Ballantyne Commons Pkwy.   Suite 500
Charlotte NC USA 28277 1225 2/1/2009 1/31/2014 Strip   2729 Premier
Landing/Roanoke Rapids Plaza 281 Premier Blvd Shop # 5 Roanoke Rapids NC USA
27870 1600 2/1/2010 1/31/2013 Strip   2751 The Galleria 1824 Galleria Blvd    
Charlotte NC USA 28270 2260 2/1/2010 1/31/2013 Strip   2752 Birkdale Village
8830 Lindholm Dr   Suite 110 Huntersville NC USA 28078 1532 2/1/2010 1/31/2013
Strip   2765 Deep River Crossing 995 High Point Road   Space B-4 Randleman NC
USA 27317 1000 2/1/2010 1/31/2013 Strip   2767 Centerpoint Plaza 1220 E. Dixie
Drive   Suite B Asheboro NC USA 27203 1200 2/1/2010 1/31/2013 Strip   2772
Concord Commons 160 Concord Commons Pl. SW   Suite D-2 Concord NC USA 28027 2300
1/1/2010 12/31/2011 Strip   2780 Village at White Hall 8951 South Tryon Street  
  Charlotte NC USA 28273 1500 2/1/2010 1/31/2011 Strip   2855 Monkey Junction
5120 South College Road     Wilmington NC USA 28412 2800 8/1/2009 7/31/2014
Strip   2983 Hampton Pointe 535 Hampton Pointe Blvd.   Suite D Hillsborough NC
USA 27278 2053 12/1/2009 11/30/2011 Strip   3066 Hillside Plaza 147 Hillside
Plaza   Unit 14 Forest City NC USA 28043 2400 2/1/2010 1/31/2013 Strip   3077
Shops at Mt Airy 1448 Edgewood Drive   Suite 600 Mt Airy NC USA 27030 1440
2/1/2010 1/31/2013 Strip   3122 Pinewood Square 910 North Spencer Avenue   Suite
B Goldsboro NC USA 27534 1822 1/1/2010 1/31/2013 Strip   3173 Rivertowne Square
3027 Dr. MLK Jr. Blvd.   Suite 24 New Bern NC USA 28562 1030 3/1/2010 2/29/2012
Strip   3196 Crossroads Center 1094 Crossroads Drive     Statesville NC USA
28625 1500 5/1/2010 1/31/2011 Strip   3217 Sigmon Commons 5225 Sigmon Road  
Suite 130 Wilmington NC USA 28403 2000 11/1/2010 1/31/2014 Strip   3298 Consumer
Square 168-DD Norman Station     Mooresville NC USA 28117 1500 6/1/2010
5/31/2012 Strip   3309 University Commons 1449A University Blvde #M-1    
Burlington NC USA 27215 1656 12/1/2010 12/31/2015 Strip   3423 Albemarle SWM Hwy
24/27     Albemarle NC USA   2000 5/25/2006 1/31/2012 Strip   3424 Mocksville
Town Commons S/C 191 Cooper Creek Drive   Suite 112 Mocksville NC USA 27028 2400
2/1/2006 1/31/2011 Strip   3425 Oak Summit 402 E. Hanes Mill Rd.    
Winston-Salem NC USA 27105 2000 2/1/2011 1/31/2014 Strip   3435 Smithfield Plaza
1299 Bright Leaf Blvd     Smithfield NC USA 27577 3000 11/1/2010 10/31/2011
Strip   3568 Southside Square 1060 A/B S. Main St.     Kernersville NC USA 27284
2400 7/27/2006 1/31/2012 Strip   3612 Poplin Place 2825 W. Hwy 74     Monroe NC
USA 28110 1600 3/2/2006 3/31/2011 Strip   3650 Garrett Crossing S/C Mebane Oaks
Road & Finley # 270 Mebane NC USA   1500 4/20/2006 4/30/2011 Strip   3653
Wilkinson Crossing 3332 Wilkinson Boulevard A -2 Charlotte NC USA 28208 1400
6/30/2006 6/29/2011 Strip   3670 Shoppes @ Tanglewood 103 Tanglewood Parkway    
Elizabeth City NC USA 27909 1600 1/12/2007 1/31/2012 Strip   3690 Indian Trail
14039 Highway 74 East     Indiana Trail NC USA 28079 1505 12/14/2006 1/31/2012
Strip   3732 Office Depot Lumberton 5080 Fayetteville Road   Space B Lumberton
NC USA 28358 2000 9/22/2006 1/31/2012 Strip   3740 Northlake Mall - Charlotte
6801 Northlake Mall Dr   Space 106 Charlotte NC USA 28201 1074 11/1/2006
1/31/2011 Mall   3790 Laurinburg Shops 903 US Highway 401 Bypass   Suite B-1 or
B-4 Laurinburg NC USA 28352 1400 8/14/2008 8/31/2013 Strip   3818 Stonecrest @
Piper Glen 7930 B Rea Road     Charlotte NC USA 28277 1200 10/30/2006 10/31/2011
Strip   3841 Shoppes at West Gate Hwy 17 & Ocean Highway     Leland NC USA 28451
1600 3/15/2007 1/31/2013 Strip   3927 Shops @ Sanford 3924 NC Route 87 South    
Sanford NC USA 27330 2400 10/19/2007 1/31/2013 Strip   3928 Crystal Coast Plaza
5186 US Hwy 70 West   Suite B Morehead City NC USA   1600 9/27/2007 1/31/2013
Strip   3966 Lexington WMSC 220 Lowes Blvd     Lexington NC USA 27292 1600
6/1/2007 5/31/2012 Strip   3968 Shoppes at Rivercrest 257 Riverbend     Granite
Falls NC USA 28630 1600 2/28/2008 2/28/2013 Strip   3983 Stanton Square 2406
Stantonsburgh Rd     Greenville NC USA 27834 1440 7/25/2007 1/31/2013 Strip    
  311 FOUR SEASONS TOWN CENTER Unit                       4034 FOUR SEASONS TOWN
CENTER 314     GREENSBORO NC USA 27407 1764 5/1/2010 4/30/2015 Mall   4119
Streets at Southpoint 6702 Fayetteville Rd. Unit 2400     Durham NC USA 27713
982 3/8/2002 2/29/2012 Mall   4153 Triangle Town Center 5959 Triangle Town Blvd
Unit BL1030     Raleigh NC USA 27616 864 8/14/2002 1/31/2013 Mall   4176 OAK
HOLLOW MALL 921 EASTCHESTER DRIVE Unit 2130   SUITE 2250 HIGHPOINT NC USA 27262
1291 9/1/2010 1/31/2011 Mall   4241 BILTMORE SQUARE 800 BREVARD RD Unit   SPACE
178 ASHVILLE NC USA 28806 1476 11/1/2004 12/31/2010 Mall   4262 CAROLINA MALL
1480 US HIGHWAY 29 NORTH Unit 285     CONCORD NC USA 28025 1189 3/1/2010
2/29/2012 Mall   4321 CARY TOWNE CENTER 1105 WALNUT STREET Unit M-5504     CARY
NC USA 27511 1313 2/1/2002 1/31/2012 Mall       3320 SILAS CREEK PARKWAY Unit
DL-                       4323 HANES MALL 448     WINSTON-SALEM NC USA 27103
2006 6/4/2007 6/30/2017 Mall   4332 RANDOLPH MALL 265 RANDOLPH MALL Unit I6A    
ASHEBORO NC USA 27203 908 2/1/2009 1/31/2011 Mall     4341 EASTRIDGE MALL (NC)
246 NORTH NEW HOPE ROAD Unit G 235     GASTONIA NC USA 28054 1261 2/1/2009
1/31/2012 Mall   4343 GOLDEN EAST CROSSING 1100 N WESLEYAN BLVD Unit 5006    
ROCKY MOUNT NC USA 27804 810 11/1/2001 10/31/2011 Mall   4355 Burlington -
Colonial Mall 108 Colonial Mall Burlington Unit 322   Space 322 Burlington NC
USA 27215 1500 7/18/2002 7/31/2012 Mall   4367 Berkeley Mall 613 N. Berleley
Blvd. Unit Suite A     Goldsboro NC USA 27534 1890 7/4/2003 7/3/2013 Mall      
3100 DR. M.L. KING JR. BOULEVARD Unit                       4371 TWIN RIVERS
MALL 618     NEW BERN NC USA 28562-5296 1064 6/1/2001 5/31/2011 Mall   4454
Monroe Crossing f/k/a Monroe Mall 2115-333 W Roosevelt Blvd. Unit     Monroe NC
USA 28110 1323 10/7/2002 1/31/2013 Mall   4501 NORTHGATE MALL (NC) 1058 W. CLUB
BLVD. Unit 518     DURHAM NC USA 27701 859 9/21/2001 9/30/2011 Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   4534 CRABTREE VALLEY
MALL 4325 GLENWOOD AVE. Unit 134   RALEIGH NC USA 27612 1330 5/1/2010 4/30/2013
Mall     4543 INDEPENDENCE MALL (NC) 3500 OLEANDER DRIVE SPACE 1047 Unit  
WILMINGTON NC USA 28403 1176 3/21/2001 1/31/2011 Mall   4648 CONCORD MILLS 8111
CONCORD MILLS DRIVE Unit 215   CONCORD NC USA 28027 1123 10/1/2009 9/30/2016
Mall   4681 NORTH CROSS SHOPPING CENTER 9815 D SAM FURR ROAD Unit 9815  
HUNTERSVILLE NC USA 28078 2340 11/1/2008 10/31/2013 Strip       600 A SOUTH SE
GREENVILLE BLVD Unit                     4684 ARLINGTON PLAZA A   GREENVILLE NC
USA 27585 2100 10/1/2008 9/30/2013 Strip       1335F WESTERN BLVD EXTENSION Unit
                    4685 GATEWAY PLAZA C   JACKSONVILLE NC USA 28546 2100
11/1/2009 10/31/2012 Strip   4686 CENTRUM AT CROSSROADS 2472 WALNUT STREET Unit
  CARY NC USA   1400 8/1/2009 7/31/2011 Strip   4696 NORTH POINTE SHOPPING
CENTER 1804-F NORTH POINTE DR. Unit   DURHAM NC USA 27705 2247 10/1/2008
9/30/2011 Strip   4700 Sycamore Commons Shopping Center 2211 Matthews Township
Pkwy. Unit H   Matthews NC USA 28105 1456 12/1/2006 11/30/2011 Strip   4705
South Woodlawn 4704 South Blvd. Unit B   Charlotte NC USA 28217 2280 1/1/2007
12/31/2011 Strip   4716 Shoppes at University Place 8925-5 J.M. Keynes Dr. Unit
8925-5   Charlotte NC USA 28262 1392 4/1/2010 3/31/2013 Strip   4723 Capital
Boulevard Shoppes 3023-107 Capital Boulevard Unit --   Raleigh NC USA 27602 1658
5/16/2010 5/31/2013 Strip   4730 Friendly Shopping Center 3118-A Northline
Avenue   Greensboro NC USA 27408 1280 7/1/2007 6/30/2012 Strip       1932
Catawba Valley Boulevard Unit Unit                     4757 Hickory Ridge
Shopping Center 15   Hickory NC USA 28602 1600 7/1/2007 6/30/2012 Strip   4782
Innes Street Market 215 Faith Road Unit   Salisbury NC USA 28146 2000 10/1/2007
9/30/2012 Strip   4789 Dollar Tree Plaza 180 Summit Square Blvd. Unit B  
Winston-Salem NC USA 27105 1400 2/1/2008 1/31/2013 Strip   4794 Rosewood
Shopping Center 2800 Rosewood Drive Unit 210   Columbia NC USA 29205 1200
2/1/2008 1/31/2011 Strip   4802 Cobb Corners 1581 Benvenue Road   Rocky Mount NC
USA 27804 1600 2/1/2008 1/31/2013 Strip     4825 New Hope Commons 5408 New Hope
Commons Drive Unit 123B   Durham NC USA 27707 1543 1/1/2008 12/31/2012 Strip  
4849 Brier Creek Commons 8301 Brier Creek Parkway Unit Suite 105   Raleigh NC
USA 27617 1283 7/1/2008 6/30/2013 Strip   4907 Winslow Bay Commons 590-L River
Highway Unit   Mooresville NC USA 28117 1600 7/1/2008 6/30/2013 Strip   4975
Cross Pointe Center US 401/Morganton Road Unit   Fayetteville NC USA 28314 1200
9/1/2008 8/31/2013 Strip   5022 White Oak Crossing 1111 Metropolitian Ave Suite
700   Garner NC USA 28204 1400 9/1/2008 8/31/2013 Strip   5070 Shoppes at
Wendover Village, The 4203 W. Wendover Avenue Unit Suite C Greensboro NC USA
27407 1280 2/1/2009 1/31/2014 Strip   5108 Mayfaire Town Center US 74 & Military
Cutoff Unit   Wilmington NC USA 18042 1693 5/1/2009 4/30/2014 Strip   5163
Westridge Square 3375 Battleground Avenue   Greensboro NC USA 27410 1600
8/1/2008 7/31/2013 Strip   5232 New Bern Commons Shopping Center 4531 New Bern
Avenue Unit Suite 120   Raleigh NC USA 27610 1600 2/1/2010 1/31/2013 Strip  
5243 Beaver Creek Commons U.S. Rt 64 & NC Rd 55 Unit   Apex NC USA 27502 1620
12/1/2009 11/30/2012 Strip   5258 Shoppes at Broad Street, The East Broad Street
Unit   Statesville NC USA 28625 1500 8/1/2009 7/31/2011 Strip       4154 Main @
North Hills Street Unit Suite                     5313 North Hills 112   Raleigh
NC USA 27609 1430 2/1/2010 1/31/2012 Strip   5420 Wake Point 11216 Capital
Boulevard Unit Suite 110   Wake Forest NC USA 27587 1600 1/1/2010 1/31/2013
Strip   5472 Watauga Village 275 Watauga Village Drive Unit Suite E   Boone NC
USA 28607 1600 5/15/2009 5/14/2014 Strip   5473 Falling Creek Plaza Highway 74 &
Sandhurst Drive Unit #4   Wake Forest NC USA 27587 1600 9/1/2010 8/31/2015 Strip
  5509 Centre Point Plaza 1257 North Brightleaf Boulevard Unit 14   Smithfield
NC USA 27577 1600 2/1/2010 1/31/2015 Strip   5526 Pamlico Plaza 570 Pamlico Way
Unit   Washington NC USA 27889 1462 4/1/2010 3/31/2011 Strip   5529 Henderson
Square 200 North Cooper Road Unit A-1   Henderson NC USA 27536 1820 2/1/2010
1/31/2015 Strip   5541 Westwood Shops 2324 Forest Hills Road W Unit Ste 3  
Wilson NC USA 27893 1750 2/1/2010 1/31/2013 Strip   5560 Aberdeen Commons 11088
N US Hwy 15 501 Unit510   Aderdeen NC USA 28315 1600 2/1/2010 1/31/2013 Strip  
5715 Westside Village 7711 S. Raeford Rd #103   Fayetteville NC USA 28304 1600
10/1/2007 9/30/2012 Strip   5729 Spring Lake Plaza 630 Lillington Highway, suite
132   Spring Lake NC USA 28390 1600 5/1/2009 4/30/2014 Strip   5732 River Bend
Market Place 129 Bleachery Blvd., Suite H   Asheville NC USA 28805 1600 5/1/2010
4/30/2013 Strip   5755 Liberty Square 1587 Liberty Dr., Suite 5   Thomasville NC
USA 27360 2000 3/1/2010 2/29/2012 Strip   5812 Zebulon WMSC Hwy 264 & E. Gannon
Ave Unit A-4 Zebulon NC USA   1400 5/1/2008 4/30/2013 Strip   5855 Blue Ridge
Mall 1800 Four Seasons Boulevard   Hendersonville NC USA 28792 1400 10/13/2007
1/31/2015 Mall   5873 Shoppes at Garner 4454 Fayetteville Rd.   Raleigh NC USA
27603 1600 8/28/2008 8/31/2013 Strip   5874 Glen View Station 1533 Glenn School
Road, Sp. A-10   Durham NC USA 27704 1500 6/25/2009 6/30/2014 Strip         Rt.
23/74 at Hyatt Creek Rd.                   5911 SWM Waynesville Commons 2152 S.
Main Street & S. Main St. Waynesville NC USA 28786 1500 10/14/2008 1/31/2014
Strip   5917 Shoppes at Holly Springs 7220 GB Alford Hwy Space 17   Holly
Springs NC USA 27540 1600 11/1/2007 1/31/2013 Strip   5923 Jefferson Village
1604 B Highwoods Blvd Space C-103 Greensboro NC USA 27410 1504 12/13/2007
1/31/2013 Strip         Hwy. 321 at Greenhaven                   5957 North Hill
Crossing 1009 Blowing Rock Blvd #120 Drive Lenoir NC USA 28645 1500 2/1/2009
1/31/2014 Strip   5959 SWM Conover 210 Zevkova Ct. NW #224   Conover NC USA
28613 1625     Strip       Peters Creek Parkway & W. Clemmonsville              
      6172 Parkway Village Rd.   Winston Salem NC USA 27107 1850 7/17/2008
7/31/2013 Strip   6173 2640 S. Main Street 2640 S. Main Street   High Point NC
USA 27263 1600 7/9/2008 7/31/2013 Strip         US Hwy. 258/NC Hwy. 24          
        6244 Freedom Village 521 Yopp Road, Suite 208 Space C5 and C6
Jacksonville NC USA 28540 2400 6/26/2009 6/30/2014 Strip   6317 Murphy Wal-mart
2320 US 19   Murphy NC USA 28906 2140 2/26/2009 2/28/2014 Strip         WT
Harris & Northlake                   6319 Northcrest 9749 Northlake Center Pkwy
Suite C Centre Pky. Charlotte NC USA 28216 1912 11/14/2008 1/31/2014 Strip  
6320 Sound of Freedom Shoppes 537 US Hwy. 70 West Space #101 Havelock NC USA
28532 1800 5/29/2009 5/31/2014 Strip   6341 Samarth Plaza 117 North Myrtle
School Rd., Suite 140   Gastonia NC USA 28052 1600 3/19/2009 3/31/2014 Strip  
6348 SWM Creekside Plaza 715 East Dixon Rd. Ste 14 lease says 705 Shelby NC USA
28150 1400 1/9/2009 1/31/2014 Strip         300 Airport Rd. & Bradley          
        6400 Rutledge Commons 300 Airport Rd Suite 80 Branch Rd. Arden NC USA
28704 1625 12/11/2008 1/31/2014 Strip   6402 Northridge Commons 7 Northridge
Commons Pkwy #104 I-26 US Hwy 19-23 Weaverville NC USA 28787 2036 4/5/2010
4/30/2015 Strip   6404 Hwy 42 Walmart 5121 NC 42 Hwy W, Ste. 110   Garner NC USA
27529 1840 9/11/2009 9/30/2014 Strip   6458 UNC Franklin Street 100 E. Franklin
Street Suite A Chapel Hill NC USA 27514 1523 4/9/2009 4/30/2014 Strip   6670
Park West Village NC Hwy. 54 (Chapel Hill Rd.) & Cary Rd. Space E, Bldg R21
Morrisville NC USA 27560 2000     Strip   6714 SWM Rivers Edge Centre 554 E.
Jackson Blvd.   Erwin NC USA 28339 6000 11/11/2010 1/31/2016 Strip   6770 SWM
Skibo S/C 1590 Skibo Rd.   Bonnie Doone NC USA 28303 6290 9/20/2010 1/31/2016
Strip  


--------------------------------------------------------------------------------




            LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   6786 South
Square 3415 Westgate Drive       Durham NC USA 27707 2100 10/28/2010 1/31/2016
Strip       HQS XVIII abn Corps. and Fort Bragg,                         6814
Fort Bragg AFZA-CAS, CA       Fort Braggs NC USA 28310 1200 10/4/2010 10/3/2012
Strip   6827 Camp Lejeune 14 McHugh Blvd.       Camp Lejeune NC USA 28547 940
5/29/2009 5/28/2014 Strip   6846 Fort Bragg North South Post Mall Exchange      
Ft. Bragg NC USA 28310 671 10/4/2010 10/3/2012 Strip   6857 MCAS Cherry Point
PSC Box 8009       Cherry Point NC USA 28533 871     Strip   6858 MCAS New River
PO BOX 21001       Jacksonville NC USA 28545 871     Strip   6908 Wilkes Plaza
1821 US Hwy 421       Wilkesboro NC USA 28697 2160     Strip   6956 2910
Hillsborough Street 2910 Hillsborough Street       Raleigh NC USA   2100    
Strip   7031 Sigmon Commons 5225 sigmon Road   Ste (TBD)   Wilmington NC USA
28403 4004 11/1/2010 1/31/2011 Strip   7042 Crosscreek Mall         Fayetteville
NC USA   3500 9/30/2007 9/30/2017 Strip   1024 West Acres Mall 3902 13th Ave S  
    Fargo ND USA 58103 1021 2/1/2009 1/31/2011 Mall   1486 Kirkwood Mall 653
Kirkwood Mall       Bismarck ND USA 58504 2494 2/1/2010 1/31/2013 Mall   2416
Grand Forks Marketplace 3551 32nd Avenue South   Suite 600   Grand Forks ND USA
58201 1751 7/1/2008 6/30/2013 Strip   2924 Central Marketplace 1801 45th Street
SW Marketplace # B -3   Fargo ND USA 58103 1219 8/14/2009 8/13/2014 Strip   3070
Grand Forks SWM 2475 32nd Avenue S., #8       Grand Forks ND USA 58201 2400
11/1/2010 1/31/2011 Strip Plaza   3499 Minot SWM 401 40th Avenue   Suite 110  
Minot ND USA 58701 2000 1/25/2007 1/31/2012 Strip   4440 DAKOTA SQUARE MALL 2400
10TH STREET S.W. Unit 504       MINOT ND USA 58701 1497 3/22/2002 1/31/2012 Mall
  6830 Minot AFB 22 Peacekeeper Place       Minot ND USA 58705 1124 10/4/2010
10/3/2012 Strip   6920 SWM Williston Retail 4001 2nd Ave. West       Williston
ND USA 58801 1800     Strip   179 Oakview Mall 3001 South 144th Street   A07  
Omaha NE USA 68144 1064 9/1/2008 1/31/2015 Mall   1217 Westroads Mall 10000
California Street       Omaha NE USA 68114 1015 7/1/2009 6/30/2011 Mall   1345
Westfield Shoppingtown Gateway 6100 "O" Street       Lincoln NE USA 68505 2071
2/1/2009 1/31/2011 Mall   2669 Prairie Lake 8600 Andermatt Drive   Suite E  
Lincoln NE USA 68526 2400 4/21/2005 1/31/2016 Strip   2673 Village Pointe 17304
Davenport Street   Suite B-104   Omaha NE USA 68118 1504 5/28/2004 12/31/2013
Strip   2692 72 nd & Dodge / Omaha Crossing 207 S. 72nd Street       Omaha NE
USA   1482 10/1/2009 9/30/2012 Strip   2725 North Platte Plaza 201 E. Leota
Street   Suite 105   North Platte NE USA 69101 2001 2/1/2010 1/31/2013 Strip  
2841 Elm Street Plaza 2906 S 180th Street       Omaha NE USA 68130 2490 7/8/2005
1/31/2011 Strip   2844 Wolf Creek 10531 S. 15th Street   Suite 102   Bellevue NE
USA 68123 1300 2/1/2010 1/31/2013 Strip   3167 Supercenter Exchange 601 South
26th Street       Norfolk NE USA 68701 1600 2/1/2011 1/31/2014 Strip   3202
Columbus Plaza 1012 E. 23rd Street       Columbus NE USA 68601 2000 3/31/2006
1/31/2012 Strip   3216 Buffalo Plaza 22 West 56th Street   Suite 106   Kearney
NE USA 68845 1500 2/1/2011 1/31/2014 Strip   3259 Market Pointe Shopping Center
72nd & Giles Road       Omaha NE USA   1474 10/26/2006 1/31/2012 Strip   3532
South Sioux City SWM 1901 Cornhusker Dr., Suite 200       South Sioux City NE
USA 68776 1600 12/14/2006 1/31/2012 Strip       3838 North 168th Street & West
Maple                         3564 The Shoppes at Thomsen Mile Street   Suite 1
  Omaha NE USA 68116 2400 5/5/2011 5/31/2014 Strip   4246 CONESTOGA MALL 3404
WEST 13TH STREET Unit D-39       GRAND ISLAND NE USA 68803 617 2/1/2009
1/31/2011 Mall   5314 SouthPointe Pavilions Shopping Center 2950 Pine Lake Road
Unit Suite M       Lincoln NE USA 68516 1274 6/1/2009 5/31/2014 Strip   5491
Twin Creek 4005 Twin Creek Drive Unit   Building 5   Belleview NE USA 68123 1500
11/15/2009 1/31/2012 Strip   5492 Starwood Shopping Center 9959 Redick Circle
Suite 11       Omaha NE USA 68183 2000 4/1/2010 3/31/2012 Strip   6187 Osborne
Drive West 4103 Osborne Dr. West       Hastings NE USA 68901 2010.57 7/3/2008
7/31/2013 Strip   6723 SWM Grand Island Plaza 2390 Diers Avenue #500   Hwy 281 &
W. Capital Ave   Grand Island NE USA 68803 1750 9/10/2010 9/30/2015 Strip   6843
Offutt AFB 906 Sac Blvd # 1       Offutt Afb NE USA 68113 1000 10/4/2010
10/3/2012 Strip   188 Mall @ Rockingham Park 99 Rockingham Boulevard   Space
E-153   Salem NH USA 3079 1296 1/1/2009 1/31/2012 Mall   196 Pheasant Lane Mall
310 Daniel Webster Highway   Suite 206   Nashua NH USA 3060 1142 2/1/2002
1/31/2012 Mall   774 TJ Maxx Plaza 114 March Avenue       Manchester NH USA 3103
1913 5/1/2007 4/30/2012 Strip   1142 Mall of New Hampshire (The) 1500 South
Willow Street Room S -147   Manchester NH USA 3103 2000 1/1/2008 1/31/2015 Mall
  2226 Durgin Square 1618 Woodbury Avenue       Portsmouth NH USA 3801 1440
2/1/2008 1/31/2013 Strip   2616 Upper Valley Shopping Center 250 Plainfield Rd.
      West Lebanon NH USA 3784 2000 2/1/2009 1/31/2014 Strip   2639 Monadnock
Marketplace 30 Ashe Brooke Road   Suite D   Keene NH USA 3431 1900 2/1/2009
1/31/2014 Strip   2863 Seacoast Shopping Center 270 Lafayette Road # 12  
Seabrook NH USA 3874 2000 7/1/2009 6/30/2014 Strip   3131 Meadowbrook Crossing
aka Lowe's Plaza Route 101-A       Amherst NH USA 3031 1965 12/22/2006
12/31/2011 Strip   3151 Hinsdale SWM / Shoppes @ Georges Field 11 George's Field
  Suite A3   Hinsdale NH USA 3451 2626 2/1/2010 1/31/2013 Strip   3286 Walmart
Plaza 1458 Lakeshore Rd.       Gilford NH USA 3246 2455 2/1/2009 1/31/2014 Strip
  3678 Tri City Plaza High Street       Somersworth NH USA   2000 7/27/2006
1/31/2012 Strip     4280 STEEPLEGATE MALL 270 LOUDON RD Unit   1008 STEEPLEGATE
MALL   CONCORD NH USA 3301 1066 3/1/2001 1/31/2011 Mall     4317 ROCKINGHAM PARK
99 ROCKINGHAM PARK BLVD Unit E233 SP E -233   SALEM NH USA 3079 763 2/1/2009
1/31/2016 Mall   4353 FOX RUN MALL SP 314 FOX RUN ROAD Unit G12       NEWINGTON
NH USA 3801 1300 1/1/2007 1/31/2012 Mall   4597 PHEASANT LANE 310 DANIEL WEBSTER
WHY Unit G-107   E173   NASHUA NH USA 3060 833 2/1/2006 1/31/2013 Mall   4927
Colony Mill Marketplace 222 West Street Unit Suite 40       Keene NH USA 3431
1934 5/1/2008 4/30/2013 Strip   5040 Bedford Grove 7 Colby Court Unit      
Bedford NH USA 3110 1600 8/1/2008 7/31/2013 Strip   5142 Hooksett Commons
Crossing 204 Quality Drive Unit       Hooksett NH USA 3106 1500 12/1/2008
11/30/2013 Strip   5429 Derry Meadows 35 Manchester Road Unit       Derry NH USA
3038 2000 6/25/2009 6/24/2014 Strip   6177 Meadowbrook Crossing 24 State Rte
101-A   Suite 1240   Amherst NH USA 3031 3247 5/2/2008 5/31/2013 Strip   6232
Littleton Commons 554 Meadow Street       Littleton NH USA 3561 1600 8/14/2008
8/31/2013 Strip   6235 Rochester Crossing 160 Washington St, Ste 610   SR 16 &
US R t 202 Rochester NH USA 3839 1840 10/2/2008 1/31/2014 Strip   6257
Rockingham Mall S.C 92 Cluff Crossing       Salem NH USA 3079 2107 12/15/2008
1/31/2014 Strip   6277 Lafayette Crossing 1330 Boylston Street   45 Lafeyette
Ste 12   North Hampton NH USA 3862 1986 9/25/2008 9/30/2013 Strip   6484
Stateline Plaza 4 Plaistow Rd.       Plaistow NH USA 3865 1906 10/29/2009
1/31/2015 Strip   6542 Epping Crossing 25 Fresh River Road Unit 4       Epping
NH USA 3042 2576 11/12/2009 11/30/2014 Strip   6545 Fort Eddy Plaza 33 Fort Eddy
Rd.       Concord NH USA 3301 2700 11/19/2009 1/31/2015 Strip   6214 Tonelle
Avenue 88th Street and Tonnelle Ave   2100 88th Street Suite F4   North Bergen
NJ USA 7047 2000 7/24/2009 9/30/2014 Strip   4529 Moorestown Mall 400 Route 38
Unit #1760       Moorestown NJ USA 8057 1557 10/1/2002 1/31/2011 Mall   42
Voorhees Town Center 1169 Echelon Mall       Voorhees NJ USA 8043 1360 3/1/2009
1/31/2011 Mall   63 Monmouth Mall Routes 35 & 36       Eatontown NJ USA 7724
1831 5/1/2004 1/31/2015 Mall   141 Cherry Hill 2000 Cherry Hill Mall   Suite
1036   Cherry Hill NJ USA 8002 1650 1/1/2002 12/31/2011 Mall  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   168 Phillipsburg
Mall 1200 Highway 22 Space 714   Phillipsburg NJ USA 8865 1269 2/1/2009
1/31/2011 Mall   172 Freehold Raceway 3710 Route 9 Suite B-128 POB 1213  
Freehold NJ USA 7728 1399 1/1/2009 1/31/2013 Mall   268 Rockaway Town Square 310
Mount Hope Ave, #1005     Rockaway NJ USA 7866 1196 2/1/2009 1/31/2016 Mall  
273 Ocean County Mall 1201 Hooper Avenue     Toms River NJ USA 8753 1157
5/1/2007 4/30/2014 Mall   426 Eversham Plaza 746 Route 70 East     Marlton NJ
USA 8053 2200 8/1/2010 1/31/2011 Strip   466 Olden Plaza 1638 N. Olden Avenue  
  Ewing NJ USA 8638 2000 6/19/2010 6/30/2012 Strip   515 Freehold Raceway Mall
3710 Route 9 POB 1213 Suite 216   Freehold NJ USA 7728 1563 10/1/2010 1/31/2011
Mall   590 Super 17 501-C Route 17     Paramus NJ USA 7652 1400 2/1/2010
1/31/2011 Strip   594 Middletown Commons Route 35 at Twinbrooks Ave.    
Middletown NJ USA 7748 1988 9/1/2008 8/31/2013 Strip   598 Union Shopping Center
2317D US Hwy. 22     Union NJ USA 7083 2135 10/1/2008 9/30/2013 Strip   603
Midstate Shopping Center 300 Route 18     East Brunswick NJ USA 8816 2240
3/1/2011 2/29/2016 Strip   609 Brick Plaza Chambers Bridge Road #12     Brick NJ
USA 8723 1206 1/1/2008 12/31/2012 Strip   613 Blue Star Shopping Center 1701
U.S. Hwy. 22     Watchung NJ USA 7060 1825 12/1/2007 1/31/2013 Strip     625 St.
Georges Crossing 877 St. Georges Ave.     Woodbridge Township NJ USA 7095 1500
4/1/2009 3/31/2011 Strip   627 Locust Grove Shopping Center 1692 Clements Bridge
Rd. Suite L   Deptford NJ USA 8096 1520 8/1/2006 7/31/2011 Strip   629 East Gate
Plaza 1020 Nixon Drive Suite 24   Mt. Laurel NJ USA 8054 1700 8/1/2009 7/31/2011
Strip   726 Wrangleboro Consumer Square 340 Consumer Square     Mays Landing NJ
USA 8330 1300 4/1/2009 3/31/2014 Strip   742 Edgewater Commons 525 River Road  
  Edgewater NJ USA 7020 1062 1/1/2008 12/31/2012 Strip   776 Monmouth Consumer
Square 310 State Highway 36, Suite 707     W. Long Branch NJ USA 7764 1050
2/1/2007 1/31/2012 Strip   908 Cumberland Crossing 2208 North Second Street,
Suite B-1B     Millville NJ USA 8332 1840 2/1/2009 1/31/2012 Strip   911 Berlin
Circle Plaza 200 Route 73 North, Suite 7E     North Berlin NJ USA 8091 1600
2/1/2006 1/31/2011 Strip   912 Cross Keys Shopping Center 3501 Route 42, Suite
4F     Turnersville NJ USA 8012 1600 2/1/2011 1/31/2014 Strip   945 Roxbury Mall
275-260 Rt. 10 East     Succasunna NJ USA 7876 1500 6/1/2009 5/31/2012 Strip  
1016 Hoboken 408 Washington Street     Hoboken NJ USA 7030 1000 3/1/2009
2/29/2012 Strip   1032 Jersey Garden Exit 13A off NJ Turnpike     Elizabeth NJ
USA 7201 1093 2/1/2009 1/31/2014 Mall   1054 Quaker Bridge Mall 150 Quakerbridge
Mall #b-10     Lawrenceville NJ USA 8648 960 11/2/2000 5/31/2011 Mall   1067
Bridgewater Commons 400 Commons Way #403, Ste 327     Bridgewater NJ USA 8807
1580 12/1/2007 1/31/2015 Mall   1204 Moorestown Mall Route 38 & Lenola Road    
Moorestown NJ USA 8057 1134 2/1/2009 1/31/2011 Mall   1271 Deptford Mall 271
Deptford Mall     Deptford NJ USA 8096 1303 1/1/2009 1/31/2013 Mall   1279 NJ
Highway 22 240 Route 22 and Hillside Avenue     Springfield NJ USA 7081 2380
1/18/1993 3/30/2013 Strip   1338 Cumberland Mall 3849 S. Delsea Rd     Vineland
NJ USA 8360 1570 2/1/2006 1/31/2012 Mall   1397 Menlo Park Mall 100 Menlo Park  
  Edison NJ USA 8817 1642 2/1/2005 1/31/2015 Mall   1461 Woodbridge Mall 107
Woodbridge Drive     Woodbridge NJ USA 7095 1608 2/1/2001 1/31/2011 Mall   1553
Chester Springs S/C 157 Route 206 South     Chester NJ USA 7930 1184 2/1/2008
1/31/2013 Strip   1563 Palisades Towne Square 17 West Palisades Avenue    
Englewood NJ USA 7631 1440 2/1/2010 1/31/2012 Strip   1614 Summit Plaza 380 W.
Pleasantview Ave.     Hackensack NJ USA 7602 1450 2/1/2010 1/31/2012 Strip  
1698 Westmount Plaza 804-D Route 46 West     Parsippany NJ USA   1300 10/19/2001
10/18/2011 Strip   1731 ITC Crossing 30 International Dr. South Space E-2  
Flanders NJ USA 7836 1200 2/1/2008 1/31/2011 Strip   1744 Echelon Village 1100
White Horse Road #136     Vorhees NJ USA 8043 1300 2/1/2010 1/31/2013 Strip  
1746 Crispin Square Church Road and Maple Avenue     Evesham NJ USA   1440
12/1/2008 1/31/2012 Strip   1776 Laurel Hill 2001 College Drive     Clementon NJ
USA 8021 2288 2/1/2010 1/31/2012 Strip   1792 Hartford Plaza S/C 601 Evesham
Road     Runnemede NJ USA 8078 1600 11/1/2010 10/31/2012 Strip   1810 Bergen
Mall 2701 Bergen Mall Room 420   Paramus NJ USA 7652 1165 3/6/2009 6/30/2016
Mall   2223 Clifton Plaza 1006 Route 46 West     Clifton NJ USA 7015 1629
11/1/2007 10/31/2012 Strip   2232 South Cove Commons 205 LeFante Way     Bayonne
NJ USA 7002 1600 1/1/2008 12/31/2012 Strip   2295 Randolph Shopping Center 138
Center Grove Road     Randolph NJ USA 7869 1330 4/1/2008 3/31/2013 Strip   2361
Route 17 S/C 91 Rt. 17 South     East Rutherford NJ USA 7073 1760 5/1/2009
4/30/2014 Strip   2378 Linwood Plaza 150 Linwood Plaza     Fort Lee NJ USA 7024
1186 2/1/2008 1/31/2013 Strip   2386 Midland Park S/C 85 Godwin Avenue, Unit # 9
    Midland Park NJ USA 7432 2000 2/1/2008 1/31/2013 Strip   2492 Manalapan
Epicenter 55 Route 9 South     Manalapan NJ USA 7726 1500 10/1/2008 9/30/2013
Strip   2512 Centerton Square 26 Centerton Road     Mt. Laurel NJ USA 8054 2975
12/1/2009 11/30/2012 Strip   2517 Ryders Crossing 376 Ryders Lane     Milltown
NJ USA 8850 2000 2/1/2010 1/31/2011 Strip   2688 Wicks Plaza 561 Route 1 South
Space # E8   Edison NJ USA 8817 1815 3/1/2009 2/28/2014 Strip   2700 Hadley
Shopping Center 4959 Stelton Road @ I -287     S. Plainfield NJ USA 7080 2000
2/1/2009 1/31/2014 Strip   2707 Marketplace @ Rockaway Mt. Pleasant Avenue &
West Dr.     Rockaway NJ USA 17866 1994 8/17/2005 1/31/2011 Strip   2903 Lyons
Plaza 467 Lyons Ave     Irvington NJ USA 7112 2000 2/1/2010 1/31/2013 Strip  
2973 Boonton Square 308 Wootton St. Suite 3   Boonton NJ USA 7005 1440 4/1/2010
3/31/2013 Strip   2977 Riverfront Center 402 Route 3 West Space B5   Clifton NJ
USA 7666 2000 11/27/2006 1/31/2012 Strip   3031 Bergenline 6001 Bergenline
Avenue     West New York NJ USA 7093 2500 11/1/2007 10/31/2014 Strip   3084
Lanes Mill Marketplace 4803 US Hwy Rt. 9     Howell NJ USA 7731 2200 4/1/2010
3/31/2015 Strip   3126 Waynechester 1612 Route 23 N.     Wayne NJ USA 7093 1800
5/1/2010 5/31/2015 Strip   3218 Garden State Racetrack Rte 70 & Haddonfield Rd  
  Cherry Hill NJ USA 8002 1627 12/8/2006 1/31/2012 Strip   3318 121 E. Broad
Street 121 E Broad Street     Westfield NJ USA 7090 2000 6/1/2005 1/31/2011
Strip   3340 Broad Street 128 Broad Street     Elizabeth NJ USA 7201 3125
10/1/2010 1/31/2011 Strip   3504 Columbia Park 3131 Kennedy Boulevard     North
Bergen NJ USA 7047 3000 4/6/2006 4/30/2011 Strip   3624 Cedar Hill S/C 156 Rt.
73     Voorhees NJ USA 8043 1426 3/9/2006 3/31/2011 Strip   3655 Millside Plaza
Shopping Center 300 Route 130     Delran NJ USA 8075 1600 9/15/2006 9/30/2011
Strip   3755 Lyndhurst T/C 417 Valleybrooke Ave, Suite 6     Lyndhurst NJ USA
7071 1880 10/26/2006 2/1/2012 Strip   3756 Daibes Square 273 Livingston Ave    
Northvale NJ USA 7647 1420 8/4/2007 8/31/2012 Strip   3952 Village at Livingston
277 Eisenhower Parkway     Livingston NJ USA   1600 9/21/2007 9/30/2012 Strip  
3979 Colonial Shopping Center 1121 Regent Plaza RT 34 Unit 1112E   Aberdeen NJ
USA 7747 1500 8/3/2007 8/2/2012 Strip   4009 MONMOUTH MALL RTS 35 & 36 Unit
Store # 2127     EATONTOWN NJ USA 7724 1033 7/2/2003 7/31/2013 Mall   4045 OCEAN
COUNTY MALL 1201 HOOPER AVE Unit 1067     TOMS RIVER NJ USA 8753 1201 8/1/2007
7/31/2017 Mall         SPACE 121 HAMILTON                     4046 HAMILTON MALL
100 BLACKHORSE PIKE Unit 121 MALL   MAYS LANDING NJ USA 8330 863 2/1/2009
1/31/2011 Mall   4087 PARAMUS PARK 1370 Paramus Park     PARAMUS NJ USA 7652
1000 2/1/2010 1/31/2012 Mall   4088 PHILLIPSBURG MALL 514 PHILLIPSBURG MALL Unit
514 1200 HW Y 22 PHILLIPSBURG NJ USA 8865 1016 9/24/2009 1/31/2011 Mall  


--------------------------------------------------------------------------------




4168 LIVINGSTON MALL 112 EISENHOWER PKWY #2047A   4187 WOODBRIDGE CENTER 355
WOODBRIDGE CENTER DRIVE Unit   4189 DEPTFORD MALL 1750 DEPTFORD CENTER RD. Unit
1B-6 4228 ROCKAWAY TOWNSQUARE MALL 301 MT. HOPE AVE, #2073 4235 GARDEN STATE
PLAZA ROUTES 4 & 17 Unit T5 4260 NEWPORT CENTRE 30-146A MALL DRIVE Unit A-46A
4288 HAMILTON MALL 100 BLACKHORSE PIKE Unit 4330 BRUNSWICK SQUARE 755 RT 18 Unit
764 4397 ROCKAWAY TOWNSQUARE MALL 301 MT. HOPE AVE, #2073 4442 WILLOWBROOK MALL
1336 WILLOWBROOK MALL Unit 4474 LIVINGSTON MALL 112 Eisenhower Pkwy #1037 4489
GARDEN STATE PLAZA RTS. 4 & 17 Unit 1029 4526 BURLINGTON CENTER MALL (NJ) 2501
BURLINGTON/MT. HOLLY RD Unit 4627 Hudson Mall 701 Route 440 Unit 14 4628 Shore
Mall Shopping Center 6725 Black Horse Pike Unit 45 4638 JERSEY GARDENS MALL 651
KAPKOWSKI ROAD Unit 2456 4658 RAINTREE TOWNE CENTER 9 VILLAGE CENTER DRIVE Unit
E02     1468 BLACKWOOD-CLEMENTON ROAD 4659 CHERRYWOOD PLAZA Unit 4660 Westmont
Plaza 676 W. Cuthbert Blvd. Unit 614, plot 11 4663 Crossroads Plaza New Jersey
State Highway Route 38 Unit 4675 Nassau Park Shopping Center 651 Nassau Park
Blvd. Unit 16 4676 Ellisburg Shopping Center 1604 KINGS HIGHWAY Unit 17 4687
HOLMDEL PLAZA 2143 UNION AVE. Unit 2 4694 Bridgewater Towne Center 726 Route 202
Unit 4697 Preakness Shopping Center 1210 Hamburg Tpk. Unit 25A 4712 Aviation
Plaza 695 W Edgar Road Unit 4718 Rio Grande Plaza 1500 Route 47 South Unit C-7
4720 Old Bridge Shopping Center 1114 Route 9 South Unit store #2 4738 Centennial
Plaza Centennial Avenue Unit 4749 East Windsor Village 72 Princeton-Heightstown
Road Unit 4751 Hamilton Marketplace S/C 146 Marketplace Blvd 4756 Hillsborough
Promenade Route 206 & Falcoln Road Unit   4759 Interstate Plaza Shopping Center
25 Interstate Shopping Center Unit Unit 11 4765 Bernardsville Centre 80
Morristown Road Unit Unit 6 4771 Watchung Square Route 22 and Grey Street Unit
4780 Flemington Circle S/C 276 US Highway 201/31 Unit Suite 5 4785 Seaview
Square Route 66 (Asbury Avenue) Unit 4948 Garwood Mall 300 South Avenue Unit
4956 Union/Wal-Mart Union 22 Plaza Unit 4959 Renaissance Plaza 40 North New York
Ave. Unit #5 4980 Lowe's Home Improvement Center 67 US Highway 9 S Unit 4987
Collegetown Shopping Center 721 Delsea Drive Unit Store #7 5094 Howell Consumer
Square 4709 Route 9 North Unit 5113 Wal-Mart Plaza - NJ Rt 513 Unit 5136 Cherry
Hill Shopping Center 500 Route 38 Unit 2 5475 Ocean Heights Plaza 15 Bethel Road
Unit 8 5580 Mansfield Commons 1885 State Rte 57, Unit 345 5606 Audubon Crossing
130 Black Horse Pike Unit C-5 5617 5611 Bergenline Avenue 5611 Bergenline Avenue
5841 Newark CBD 786 Broad St. 5848 Morris Hills Shopping Center 3185 US Route 46
6005 Newport Centre 30 Mall Drive W 6007 Acme Commons 266 Rising Sun Rd 6010
Deptford Landing Clements Bridge Rd. & Rt. 42 6014 Mall @ Mill Creek 200 Mill
Creek Drive 6049 Washington Center 415 Egg Harbor Rd Ste 29A   6051 Town Square
Plaza 711 E. Evesham Ave. #10 6085 Hillside Shopping Center 1114 Liberty Ave
6154 Colonial Shopping Center 299 Rt. 22 East 6176 Paterson CBD 217 Main Street
6180 The Shoppes at North Brunswick Rts 1 & 130 6181 Neptune Shopping Center
Intersection of Rt. 35 & 3rd Ave. 6202 Plaza 46 1680 or 1750 US Route 46   6265
Ocean Township Town Center 501 Route 9 Suite 340 6268 Lodi Shop Rite Shopping
Center 147 Main Street 6271 Plaza 35 1825 Route 35, #24 6272 Bayonne CBD 487
Broadway 6273 Franklin Lakes Shopping Center 860 Franklin Ave. 6325 Millburn
Shopping Center 730 Morris Turnpike 6327 West Caldwell Plaza 749 Bloomfield Ave
6328 Brick Church Plaza 523 Main Street 6384 Shop Rite Shopping Center 771
Roosevelt Ave.


    LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)       LIVINGSTON NJ USA
7039 1305 2/1/2011 1/31/2013 Mall         WOODBRIDGE NJ USA 7095 2000 8/25/2001
3/31/2011 Mall     2 B19 DEPTFORD NJ USA 8096 1214 1/1/2009 12/31/2013 Mall    
  ROCKAWAY NJ USA 7866 1706 12/1/2010 1/31/2011 Mall       PARAMUS NJ USA 7652
1941 10/1/2010 9/30/2015 Mall       JERSEY CITY NJ USA 7310 1535 2/1/2008
1/31/2015 Mall   STORE 220   MAYS LANDING NJ USA 8330 1455 4/21/2008 4/30/2015
Mall       EAST BRUNSWICK NJ USA 8816 1413 7/1/2010 6/30/2013 Mall      
ROCKAWAY NJ USA 7866 1000 2/1/2011 1/31/2014 Mall       WAYNE NJ USA 7470 1335
12/1/2008 1/31/2012 Mall       LIVINGSTON NJ USA 7039 710 8/1/2000 1/31/2011
Mall   GARDEN STATE PLAZA   PARAMUS NJ USA 7652 1258 1/1/2011 1/31/2011 Mall    
  BURLINGTON NJ USA 8016 900 2/1/2008 1/31/2011 Mall   Space 14   Jersey City NJ
USA 7034 1939 10/1/2007 1/31/2011 Mall       Egg Harbor Township NJ USA 8234
2230 9/1/2010 8/31/2013 Mall       ELIZABETH NJ USA 7201 1137 2/1/2009 1/31/2014
Mall       FREEHOLD NJ USA 7728 1762 12/1/2008 11/30/2011 Mall        
GLOUCESTER NJ USA 8021 1500 5/1/2009 4/30/2011 Mall       Westmont NJ USA 8108
2000 12/1/2008 1/31/2012 Strip       Hainesport NJ USA   1500 4/9/2003 4/9/2013
Strip       West Windsor NJ USA 8550 1240 3/1/2007 2/29/2012 Strip       Cherry
Hill NJ USA 8034 2065 7/1/2009 6/30/2011 Strip       HOLMDEL NJ USA 7723 2000
9/1/2006 8/31/2011 Strip       Bridgewater NJ USA 8807 1400 4/1/2009 3/31/2012
Strip       Wayne NJ USA 7470 1826 3/7/2009 1/31/2015 Strip       Linden NJ USA
7036 1600 8/1/2010 7/31/2013 Strip       Rio Grande NJ USA 8242 2400 11/23/2001
11/30/2011 Strip       Old Bridge NJ USA 8857 1675 2/1/2010 1/31/2013 Strip    
  Piscataway NJ USA   1405 7/1/2010 6/30/2013 Strip       East Windsor NJ USA
8520 1760 7/1/2007 6/30/2012 Strip       Hamilton NJ USA 8691 1200 1/1/2009
12/31/2013 Strip       Hillsborough NJ USA 8876 2000 1/1/2008 12/31/2012 Strip  
  1205 Highway 17 South   Ramsey NJ USA 7446 2225 6/1/2007 5/31/2012 Strip  
Unit 6   Bernardsville NJ USA 7924 1675 8/1/2010 7/31/2012 Strip       Watchung
NJ USA 8536 1650 11/1/2007 10/31/2012 Strip       Flemington NJ USA 8822 1800
9/1/2008 8/31/2013 Strip       Ocean Township NJ USA   1725 3/1/2008 2/28/2013
Strip       Garwood NJ USA 7027 1000 8/1/2008 7/31/2013 Strip   950 Springfield
Road   Union NJ USA 7083 1563 6/12/2008 6/11/2013 Strip       Atlantic City NJ
USA 8401 1227 6/1/2008 5/31/2013 Strip       Morganville NJ USA 7751 1857
7/1/2008 6/30/2013 Strip       Glassboro NJ USA 8028 1080 5/1/2008 4/30/2013
Strip       Howell NJ USA 7731 1300 6/1/2009 5/31/2014 Strip       Clinton NJ
USA 8809 2000 3/1/2009 2/28/2012 Strip       Cherry Hill NJ USA 8002 1640
2/1/2009 1/31/2014 Strip       Somers Point NJ USA 8244 1600 1/1/2010 1/31/2013
Strip       Hackettstown NJ USA 7840 1200 8/1/2010 7/31/2012 Strip   Ste 314  
Audubon NJ USA 8106 1800 2/1/2011 1/31/2014 Strip       West New York NJ USA  
1800 9/23/2005 9/30/2015 Strip       Newark NJ USA   1971 11/1/2007 10/31/2017
Strip       Parsippany NJ USA 7054 2200 10/1/2007 1/31/2013 Strip   Space #B 06
  Newport NJ USA   807 5/5/2008 5/31/2015 Mall       Bordentown NJ USA 8505 1340
11/29/2007 11/30/2012 Strip       Woodbury NJ USA 8096 1750 12/11/2008 1/31/2014
Strip   Unit D   Secaucus NJ USA   1564 11/21/2007 11/30/2012 Strip       Sewell
NJ USA 8080 1200 3/20/2008 3/31/2013 Strip   Evesham Ave. at White              
      Horse Pike   Somerdale NJ USA 8083 2000 12/6/2010 1/31/2016 Strip      
Hillside NJ USA 7205 1608 12/19/2007 12/18/2012 Strip   Suite B5   Green Brook
NJ USA 8812 2000 3/20/2008 3/31/2013 Strip       Patterson NJ USA   2000
4/30/2008 5/31/2013 Strip       North Brunswick NJ USA   1487 6/12/2008
6/30/2013 Strip   116 Third Ave   Neptune City NJ USA 7753 2250 6/16/2008
6/15/2013 Strip       West Paterson NJ USA 7424 5439 8/23/2008 8/31/2018 Strip  
Rt. 9 between Volunteer Way                     & Memorial Drive   Waretown NJ
USA 8758 1800 11/25/2008 11/30/2013 Strip       Lodi NJ USA 7644 2034 2/1/2009
2/28/2014 Strip       Wall Township NJ USA 7719 2500 10/23/2008 1/31/2014 Strip
      Bayonne NJ USA 7002 1600 10/15/2008 1/31/2019 Strip       Franklin Lakes
NJ USA 7417 2000 7/9/2010 7/31/2015 Strip       Short Hills NJ USA 7078 2000
10/6/2008 10/31/2013 Strip       West Caldwell NJ USA 7006 1914 4/15/2009
6/30/2014 Strip       East Orange NJ USA 7018 1480 5/7/2009 1/31/2014 Strip    
  Carteret NJ USA 7008 1800 11/5/2009 1/31/2015 Strip  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   6424 Hazlet (Kmart)
S/C 3024-A Rt.35 South   Hazlet NJ USA 7730 2500 12/29/2008 3/31/2014 Strip  
6454 3707 Bergenline Ave. 3707 Bergenline Ave   Union City NJ USA 7087 1600
1/1/2009 1/31/2014 Strip   6489 Essex Green 495 Prospect Ave., Ste 506   West
Orange NJ USA 7052 1772 8/6/2009 8/31/2014 Strip         Schalks Crossing Rd. &
                  6549 Plainsboro Plaza 10 Schalks Crossing Rd Ste 301 A
Scudders Mill Rd. Plainsboro NJ USA 8536 1655 5/13/2010 5/31/2015 Strip   6581
Tice's Corner 435 Chestnut Ridge Road   Woodcliff Lakes NJ USA 7677 1978
9/30/2009 1/31/2015 Strip   6605 Commons at Manahawkin Village 733 Rt. 72 West
715 Rt. 72 West Manahawkin NJ USA 8050 1800 5/1/2010 6/30/2015 Strip   6625 Mall
at Short Hills 1200 Morris Turnpike, #C100   Short Hills NJ USA 7078 1157
3/29/2010 1/31/2015 Mall   6669 Sussex County Mall 15 Hampton House Rd.   Newton
NJ USA 7860 1840 9/23/2010 9/30/2015 Strip   6765 The Promenade 325 Promenade
Blvd.   Bridgewater NJ USA 8807 2152     Strip   6766 Journal Square 2825 John
F. Kennedy Blvd   Jersey City NJ USA 7360 1620     Strip   6776 The Shoppes at
Cinnaminson 195 Route 30   Cinnaminson NJ USA 8077 1600     Strip   6777 Byram
Plaza 90 Route 206   Stanhope NJ USA 7874 2000     Strip   6796 Morris Plains
1177 Route 10E Unit 10   Morris Plains NJ USA 7950 1600     Strip   6826 McGuire
AFB Bldg. 3452 Broidy Rd.   McGuire AFB NJ USA 8641 1225 10/4/2010 10/3/2012
Strip   6948 Convery Plaza 365 Convery Blvd.   Perth Amboy NJ USA 8861 1440    
Strip   6951 Rutgers Plaza 940 Eastern Ave.   Somerset NJ USA 8873 1988    
Strip   7055 Cross Keys Plaza 3501 Rt. 42   Turnerville NJ USA 8012 3690
2/23/2008 1/31/2014 Strip       Southwest Corner of NJ route 1 and              
      7056 Mercer Mall Quakerbridge rd.   Lawrenceville NJ USA 8648 4000
11/20/2007 1/31/2018 Strip   1293 Sante Fe Place fka Villa Linda Mall 4250
Cerillos Road   Santa Fe NM USA 87505 1259 2/1/2010 1/31/2011 Mall   1611 Paseo
Del Norte 9311 Coors Blvd #01-3   Albuquerque NM USA 87114 2127 10/1/2010
9/30/2013 Strip   1638 Towne Park 330 Eubank NE   Albuquerque NM USA 87123 1750
6/1/2010 5/31/2012 Strip   2270 Coors & Central 111 Coors Blvd. Ste. C5 & C6  
Albuquerque NM USA 87121 2340 11/1/2007 10/31/2012 Strip   2294 Montgomery Plaza
/ Sheffield SQ 4411 San Mateo NE. Space E-8   Albuquerque NM USA 87109 1988
2/1/2008 1/31/2013 Strip   2343 Sycamore Plaza 8030 Academy Road, N.E. Suite D  
Albuquerque NM USA 87111 2315 3/1/2008 2/28/2013 Strip   2633 Las Cruces Walmart
1455 Hickory Drive Suite 4 Las Cruces NM USA   1500 2/1/2010 1/31/2013 Strip  
2683 Los Lunas Walmart / Sun Ranch 2270 Main Street NW Suite B Los Lunas NM USA
87031 1200 7/1/2009 6/30/2014 Strip   2685 Roswell Plaza 4504 N. Main Suite B
Roswell NM USA 88201 1200 10/1/2009 9/30/2012 Strip   2695 Foothills Shopping
Center 11231 Menaul NE   Albuquerque NM USA 87112 1500 3/1/2009 2/28/2014 Strip
  2759 Clovis Wal-Mart 3900 N. Prince Street Space A Clovis NM USA 88101 1440
6/1/2009 5/31/2014 Strip   2782 Las Cruces Wal-Mart/Walton Street S/C 550 Walton
Boulevard Suite 100 Las Cruces NM USA 88001 2000 11/1/2009 10/31/2012 Strip  
2806 Alamogordo Shopping Center US Hwy 54 & 1st St.   Alamogordo NM USA   1400
8/17/2006 8/31/2011 Strip   2819 College Plaza 2010 Cerillos Road Unit 8 Santa
Fe NM USA 87505 2000 8/1/2009 7/31/2011 Strip   2965 Zuni San Mateo Shopping
Center 5555 Zuni Road SE Suite 6 Albuquerque NM USA 87108 1200 2/1/2010
1/31/2013 Strip   3214 Albuquerque S/C 6501 Menaul NE   Albuquerque NM USA 87110
3920 2/1/2011 1/31/2014 Strip   3694 Gallup Shopping Center N/A   Gallup NM USA
87305 2000 11/16/2006 1/31/2012 Strip       700 S TELSHOR BLVD SPACE 1492 Unit  
                  4215 MESILLA VALLEY 1492   LAS CRUCES NM USA 88011 1550
9/1/2010 1/31/2011 Mall   4290 COTTONWOOD MALL (NM) 10000 CORES BYPASS Unit
G-211 SPACE G-211 ALBUQUERQUE NM USA 87114 1517 2/1/2007 1/31/2014 Mall   4333
ANIMAS VALLEY MALL 4601 MAIN STREET Unit 700 SPACE #700 FARMINGTON NM USA   863
1/1/2011 1/31/2011 Mall       2809 NORTH PRINCE STREET SPACE                    
4395 NORTH PLAINS MALL 1115 Unit 1115   CLOVIS NM USA   1470 1/1/2011 1/31/2011
Mall     4542 CORONADO CENTER 6600 MENAUL BOULEVARD NE Unit J-11   ALBUQUERQUE
NM USA 87110 850 3/1/2010 2/28/2011 Mall   5476 Wal-Mart Center, Hobbs 3830
North Lovington Highway Unit   Hobbs NM USA 88240 1600 2/1/2010 1/31/2013 Strip
  5537 Piazza Fiorina 3377 Cerrillos Road Unit Suite B   Santa Fe NM USA 87507
1821 2/1/2010 1/31/2011 Strip   6332 Guadalupe Plaza 6211 4th Street NW Suite 18
  Albuquergue NM USA 87107 2483 12/16/2008 2/28/2014 Strip   6599 SWM Plaza at
Unser 701 Unser Blvd SE, #A-13   Rio Rancho NM USA 87124 1200 4/8/2010 4/30/2015
Strip   6748 SWM Venada Plaza 510 NM 528 Suite B   Bernalillo NM USA 87004 1255
10/8/2010 12/31/2015 Strip   457 Sahara Pavilion 4750 W. Sahara Avenue, Suite 1
  Las Vegas NV USA 89102 981 6/1/2007 5/31/2012 Strip   458 Time Square S/C 6820
W. Flamingo Road, Suite C   Las Vegas NV USA 89103 1500 2/1/2008 1/31/2013 Strip
  470 Tropicana Jones Plaza 6016 W. Tropicana, Suite 2   Las Vegas NV USA
89103-5115 1500 7/1/2007 6/30/2012 Strip   495 Cheyenne Commons 3115 A North
Rainbow Blvd   Las Vegas NV USA 89108 1800 9/1/2007 8/31/2012 Strip   856
Maryland Crossing 4043 S. Maryland Parkway   Las Vegas NV USA 89119 1080
9/25/2010 1/31/2011 Strip   950 Whitney Ranch 619 North Stephanie   Henderson NV
USA 89014 1257 8/1/2007 7/31/2012 Strip   1226 Boulevard Mall (The) 3680 S.
Maryland Parkway # 408   Las Vegas NV USA 89109 1559 2/1/2003 1/31/2013 Mall  
1701 Cheyenne Plaza 3266 N. Las Vegas Blvd #7   Las Vegas NV USA 89115 980
2/1/2010 1/31/2011 Strip   1702 Charleston Commons 5051 Stewart   Las Vegas NV
USA 89101 1600 2/1/2007 1/31/2012 Strip   1709 Rainbow Plaza 947 S. Rainbow  
Las Vegas NV USA 89107 1000 11/1/2010 10/31/2012 Strip   1779 Tropicana Center
3125 E. Tropicana Suite E Las Vegas NV USA 89121 1500 5/1/2008 4/30/2013 Strip  
2310 Carson Valley Plaza 963 Topsy Lane Suite 302, Space D-1 Carson City NV USA
89705 1400 2/1/2009 1/31/2014 Strip   2319 Sierra Town Center 6775 Sierra Cneter
Pkwy. Suite 500 Reno NV USA 89511 1425 1/1/2009 12/31/2013 Strip   2548 Silver
State Plaza 650 North McCarran Blvd.   Sparks NV USA 89431 1335 11/1/2008
10/31/2013 Strip   2564 Tropicana Beltway Center 5130 S. Fort Apache Suite 280
Las Vegas NV USA 89148 1243 2/1/2009 1/31/2014 Strip   2603 Ridgeview Plaza 5150
MacAnne Avenue Suite 212 Reno NV USA 89523 1600 2/1/2009 1/31/2014 Strip   2627
Pecos Windmill Plaza 2631 Windmill Parkway   Henderson NV USA 89074 1100
2/1/2010 1/31/2011 Strip   3096 North Carson Crossing 3250 Retail Drive Suite
108 Carson City NV USA 89706 1500 12/9/2006 12/31/2011 Strip   3221 Summit
Sierra NWC S Virginia & Mt. Rose Highway   Reno NV USA   1397 3/23/2006
3/31/2011 Strip   3556 Station Plaza 3820 West Lake Mead Blvd Suite 100 North
Las Vegas NV USA 89032 2653 6/29/2007 6/30/2012 Strip   3649 Charleston Festival
6250 W. Charleston Blvd., Suite 110   Las Vegas NV USA 89146 1200 11/18/2006
1/31/2012 Strip   3660 Wal-Mart Hollywood     Las Vegas NV USA   1154     Strip
  3664 Centennial Marketplace 6512 N Decatur Boulevard Suite 130 Las Vegas NV
USA 89084 1143 6/14/2007 6/30/2012 Strip   3711 Sparks Galleria aka Sparks
Crossing 171 Disc Drive Suite 103   Sparks NV USA 89436 1406 1/8/2007 2/7/2012
Strip   3753 Blue Diamond Crossing 4150 Blue Diamond Rd Suite 101 Las Vegas NV
USA 89139 1400 10/4/2007 10/31/2012 Strip   3795 Boulder Crossroads Nellis &
Boulder Highway 5060 Boulder Hwy 105 Las Vegas NV USA 89121 1600 9/29/2008
7/31/2013 Strip   3865 Westland Fair 1291 S Decatur Blvd Suite 130   Las Vegas
NV USA 89102 1400 6/14/2007 6/30/2012 Strip   3987 Smith's Shopping Center 1744
Mountain City Hwy, Suite B   Elko NV USA 89801 1150 8/2/2007 8/31/2012 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   4254 MEADOWOOD
MALL 5116 MEADOWOOD MALL CIRCLE   Unit B112 RENO NV USA 89502 1252 2/1/2008
1/31/2012 Mall   4267 MEADOWS, THE 4300 MEADOW LANE Unit 110   SUITE 1214 LAS
VEGAS NV USA 89107 1351 8/1/2007 7/31/2017 Mall   4285 FASHION SHOW 3200 LAS
VEGAS BLVD Unit S, SPA -31 LAS VEGAS NV USA 89109 1139 11/1/2010 1/31/2013 Mall
  4402 GALLERIA AT SUNSET 1300 W. SUNSET RD. Unit 2429   SUITE 2429 HENDERSON NV
USA 89014 1507 4/1/2007 3/31/2014 Mall   5294 Southforke Pointe 9975 S. Eastern
Avenue Unit Suite 125     Henderson NV USA 89112 1023 9/1/2009 8/31/2012 Strip  
5326 Eastgate Power Center 560 S. Marks Street Unit Suite F     Henderson NV USA
80914 1567 4/20/2009 4/19/2012 Strip   5477 Food 4 Less 2585 Nellis Boulevard
Unit Suite 4     Las Vegas NV USA 89121 1110 9/1/2009 8/31/2012 Strip   5515
Horizon Town Center 1221 S. Boulder Highway Unit 1002     Henderson NV USA 89015
1437 12/1/2009 1/31/2013 Strip   5538 Centennial Center 7950 West Tropical
Parkway Unit 130     Las Vegas NV USA 89149 1704 6/14/2010 6/30/2012 Strip  
5867 Arroyo Commons 7290 Arroyo Crossing Pkwy   Ste 130 Las Vegas NV USA 89113
1300 5/15/2008 5/31/2013 Strip   6036 Fallon Plaza 2397 Casey Rd   Suite 102
Fallon NV USA 89406 1200 2/22/2008 2/21/2013 Strip   6068 Legends at Sparks
Marina 1565 E Lincoln Way   Ste 113 Sparks NV USA 89434 1600 6/18/2009 6/30/2014
Strip   6239 Eastern Beltway 2370 E Serene Ave Suite 240 S     Las Vegas NV USA
89123 2480 7/30/2008 10/31/2013 Strip   6427 SWM North Mesa Plaza 1735 W. Craig
Rd.   Unit 3 North Las Vegas NV USA 89032 1632 5/29/2009 5/31/2014 Strip   6742
SWM Rainbow Springs S/C 7017 Spring Mountain Rd. Suite 120A     Las Vegas NV USA
89147 1300     Strip   6815 Nellis AFB 4311 N. Washington Blvd.     Nellis AFB
NV USA 89191 895 10/4/2010 10/3/2012 Strip   4781 6690 Niagara Falls Blvd. 6690
Niagra Falls Blvd. Unit     Niagara Falls NY USA 14304 1200 10/3/2002 10/31/2012
Strip   36 Jefferson Valley Mall 650 Lee Boulevard Unit G -10 Yorktown NY USA
10598 1200 2/1/2008 1/31/2015 Mall   219 Boulevard Mall 750 Alberta Drive  
Suite #447 Buffalo NY USA 14226 1700 5/1/2002 4/30/2012 Mall   224 Smith Haven
Mall 260 Smith Haven Mall   Space #L18 Lake Grove NY USA 11755 1577 6/24/2002
1/31/2013 Mall   266 Staten Island Mall 2655 Richmond Avenue , # T - 109    
Staten Island NY USA 10314 1404 10/1/2003 9/30/2011 Mall   278 Wilton Mall at
Saratoga 365 Route 50 #A-11 Route 50     Saratoga Springs NY USA 12066 1560
1/1/2009 3/31/2012 Mall   319 Sunrise Mall Carmans Road and Sunrise Highway    
Massapequa NY USA 11758 1403 3/1/2001 2/28/2011 Mall   374 Eastern Hills 4545
Transit Road   Room 716 Williamsville NY USA 14221 1060 4/1/2010 1/31/2011 Mall
  383 Broadway - Hicksville 211 Broadway Mall     Hicksville NY USA 11801 1077
11/20/2000 1/31/2011 Mall   385 Greeceridge Mall 271 Greeceridge Center    
Greece NY USA   1517 8/1/2010 7/31/2015 Mall   386 Eastview Mall 7979
Victor-Pittsford Road     Victor NY USA 14564 1170 8/1/2010 7/31/2014 Mall   388
Market Place Mall 1 Miracle Mile Dr.     Rochester NY USA 14623 1266 3/1/2011
2/28/2016 Mall   586 Caldor Shopping Center 3578 Long Beach Road     Oceanside
NY USA 11572 1420 6/1/2009 5/31/2012 Strip   589 Parkway Plaza 207-B Glen Cove
Rd.     Carle Place NY USA 11514 1950 10/1/2010 9/30/2013 Strip   596 Sunrise
Bend Center 6150 Sunrise Hwy.     Massapequa NY USA 11758 2200 11/1/2008
1/31/2014 Strip   601 Yonkers S.C. 2347 Central Park Ave.     Yonkers NY USA
10710 2045 9/16/2003 3/14/2011 Strip   602 Bayshore Plaza 1675 Sunrise Hwy.    
Bayshore NY USA 11706 1290 2/1/2006 1/31/2011 Strip   604 Islandia Shopping
Center 1724 Veterans Memorial Hwy.     Islandia NY USA 11722 1600 3/1/2009
2/28/2014 Strip   611 West Hempstead S/C-aka-Hampstead 466 Hempstead Turnpike  
  West Hempstead NY USA 11552 1370 6/1/2011 5/31/2014 Strip   618 Queens Center
91-31 Queens Blvd.     Elmhurst NY USA 11373 1700 1/1/2006 1/31/2011 Strip   630
Fordham Road 2485 Grand Concourse     Bronx NY USA 10468 1200 2/1/2011 1/31/2014
Strip   665 Myrtle Ave.-Ridgewood 57-20 Myrtle Ave.     Ridgewood NY USA 11385
1540 11/1/2008 10/31/2013 Strip   667 Westchester Ave.--Bronx 418 Westchester
Ave.     Bronx NY USA 10455 1825 9/1/2008 8/31/2013 Strip   709 Smith Grove
Shopping Center 117 Alexander Avenue     Lake Grove NY USA 11755 1500 8/1/2003
7/31/2011 Strip   804 Shops at Richmond Ave. 2505 Richmond Ave.     Staten
Island NY USA 10314 1200 12/1/2007 4/30/2013 Strip   858 Caldor Shopping Center
230 East Route 59     Nanuet NY USA 10954 1750 10/1/2009 9/30/2014 Strip   1012
2764 Broadway 2764 Broadway     New York NY USA 10172 1500 10/1/2008 9/30/2018
Strip   1015 Forest/Continential 107-27 71st Avenue     New York NY USA 11375
1700 1/1/2009 12/31/2013 Mall   1025 153 7th Street 153 7th Avenue     Brooklyn
NY USA 11215 1200 4/1/2009 3/31/2014 Strip   1036 Fresh Meadows 61-38 190th
Street     Fresh Meadows NY USA 11365 1854 5/1/2010 1/31/2011 Strip   1038
Steinway Street 31--58 Steinway Street     Astoria NY USA 11102 2250 1/1/2010
1/31/2015 Strip   1044 2330 Broadway 2322 Broadway     New York NY USA 10024
1500 6/15/2009 6/14/2019 Strip   1045 Harlem 243 West 125th Street     New York
NY USA   1100 2/1/2010 1/31/2011 Strip   1046 86th Street/Bayridge 443-86th
Street     Brooklyn NY USA 11209 1950 6/1/2010 5/31/2012 Strip   1049 Roosevelt
136-51 Roosevelt Ave     Flushing NY USA 11354 1500 2/1/2010 1/31/2013 Mall  
1052 Court Street 116 - 116A     Brooklyn NY USA 11201 1055 4/15/2011 4/14/2014
Strip   1143 Oakdale Mall Harry L. Drive & Reynolds Rd.     Johnson City NY USA
13790 1360 2/1/2001 1/31/2011 Mall   1242 Kings Plaza 5130 Kings Plaza # 105    
Brooklyn NY USA 11234 1265 6/9/2003 1/31/2014 Strip   1287 Green Acres Mall 1120
Green Acres Mall     Valley Stream NY USA 11581 1211 2/1/2004 1/31/2014 Mall  
1324 124 E. 86th Street 124 E. 86th Street     New York NY USA 10028 2500
5/1/1993 9/29/2012 Strip   1331 Newburgh Mall 1067 Union Avenue     Newburgh NY
USA 12550 1662 2/1/2008 1/31/2015 Mall   1363 1282 Broadway 1282 Broadway    
New York NY USA 10001 2000 7/1/2005 6/30/2015 Strip   1432 South Shore Mall 1701
Sunrise Highway     Bay Shore NY USA 11706 1180 5/1/2000 1/31/2011 Mall   1556
Southport S/C 999-07 Mantauk Highway     Shirley NY USA 11967 1275 1/1/2008
12/31/2012 Strip   1594 The Hub 166 Fulton Avenue     Hemstead NY USA 11550 1800
6/1/2008 5/31/2013 Strip   1625 Delco Plaza 285-10 Broadway     Hicksville NY
USA 11801 1880 2/1/2010 1/31/2013 Strip   1821 Rotterdam Square 93 West Campbell
Road #F132     Schenectady NY USA 12306 1540 11/1/2010 1/31/2011 Mall   1956
Galleria @ White Plains 100 Main Street #201     White Plains NY USA 10601 1437
10/1/2008 9/30/2015 Mall   1980 Cross County Center 3 Xavier Drive     Yonkers
NY USA 10704 1597 10/1/2006 1/31/2014 Mall   2237 Delaware & Kenmore 2730
Delaware Ave. Ste. 700     Buffalo NY USA 14216 1884 2/1/2008 1/31/2013 Strip  
2239 Latham Farms 579 Troy-Schenectady Road, Suite 110     Latham NY USA 12110
3000 10/13/2009 1/31/2015 Strip   2241 New Paltz Plaza 13 New Paltz Plaza    
New Paltz NY USA 12561 1200 2/1/2008 1/31/2013 Strip   2242 South Road Square
804 A South Road (Rt. 9)     Poughkeepsie NY USA 12601 1800 2/1/2008 1/31/2013
Strip   2244 Thruway Plaza 740A Thruway Plaza Drive     Cheektowaga NY USA 14225
1884 2/1/2009 1/31/2014 Strip   2269 Crossroads Centre 3195-3201 Southwestern
Blvd.     Orchard Park NY USA 14127 1800 2/1/2009 1/31/2014 Strip   2276 Mayfair
S/C 1710 Jericho Turnpike , Space 11     Commack NY USA 11725 2000 8/1/2008
7/31/2013 Strip   2278 Merrick Commons 1666 Merrick Road #009     Merrick NY USA
11566 1143 2/1/2008 1/31/2013 Strip   2324 Parkchester CBD 1449 Metropolitan
Avenue   Suite C-5 Bronx NY USA 10462 1624 10/1/2008 9/30/2013 Strip   2325
Suffolk Plaza 4048 Nesconset Hwy     East Setauket NY USA 11733 1720 5/1/2008
4/30/2013 Strip   2326 Tops Plaza 702 S. Meadow Street     Ithica NY USA 14850
1600 2/1/2009 1/31/2011 Strip   2327 Wegman's Plaza 1575 Military Road    
Niagra Falls NY USA 14304 1350 2/1/2009 1/31/2014 Strip   2328 Woodbury Center
17 Centre Drive     Central Valley NY USA 10917 1473 2/1/2009 1/31/2012 Strip  


--------------------------------------------------------------------------------




            LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   2338 Greenlawn
Plaza 741 Pulaski Road       Greenlawn NY USA 11740 1632 4/1/2008 3/31/2013
Strip   2347 King Kullen 215 W. Merrick Road       Valley Stream NY USA 11580
1440 2/1/2009 1/31/2014 Strip   2348 Panorama Plaza 1601 Penfield Road      
Penfield NY USA 14526 2000 2/1/2008 1/31/2013 Strip   2359 Hylan Plaza S/C 2260
Hylan Boulevard, Hylan Plaza       Staten Island NY USA 10306 2449 6/1/2008
5/31/2013 Strip   2360 Jerome Avenue 3455 Jerome Avenue       Bronx NY USA 10467
2232 3/1/2008 2/28/2013 Strip   2387 Spring Valley Market Place 24 Spring Valley
Marketplace       Spring Valley NY USA 10977 1728 9/1/2008 8/31/2011 Strip  
2388 Thornwood Town Center 992 Broadway       Thornwood NY USA 10594 1320
2/1/2009 1/31/2014 Strip   2490 Eastridge Plaza 705 Ridge Road East, Ste. 3    
  Irondequoit NY USA 14621 2088 2/1/2009 1/31/2014 Strip   2491 Clocktower Plaza
aka Ozone Park 9110 Atlantic Avenue       Jamaica NY USA 11416 2481 8/1/2008
7/31/2013 Strip   2513 New Horizons S/C 6 Horizon Plaza       Bronx NY USA 10460
1813 2/1/2010 1/31/2013 Strip   2531 Baytowne Plaza 1900 Empire Blvd.      
Webster NY USA 14580 1260 2/1/2009 1/31/2014 Strip   2532 44 Plaza S/C 47
Burnett Blvd.   Suite 10   Poughkeepsie NY USA 12603 1500 11/1/2008 10/31/2013
Strip   2533 Stop & Shop S/C 385 Route 25 - A   Suite 12   Miller Place NY USA
11764 1875 2/6/2009 1/31/2012 Strip   2605 Nassau Mall/aka Crescent Plaza 3513
Hempstead Turnpike       Levittown NY USA 11756 2250 9/1/2008 8/31/2013 Mall  
2636 Centereach Mall 201 Middle Country Rd.       Centereach NY USA 11720 1400
2/1/2009 1/31/2014 Strip   2659 Lake Success Shopping Center 1542 Union Turnpike
      New Hyde Park NY USA 11040 2600 2/1/2009 1/31/2014 Strip   2687 Tower
Square 51 - 06 B Northern Blvd       Woodside NY USA 11377 2500 10/1/2008
9/30/2013 Strip   2709 University Plaza 3500 Main Street   Suite 500   Amherst
NY USA 14226 2070 2/1/2010 1/31/2012 Strip   2790 Cortlandt Town Center 3159
East Main Street   Suite A-4   Mohegan Lake NY USA 10547 2000 8/1/2009 7/31/2012
Strip   2850 Atlantic Terminal 139 Flatbush Ave       Brooklyn NY USA 11217 1200
7/27/2004 7/31/2014 Strip   2861 Bay Plaza Center 2220 Bartow Ave   Space 220  
Bronx NY USA 10475 2276 4/7/2009 4/30/2016 Strip   2939 Kings Highway 1210 Kings
Highway       Brooklyn NY USA 11229 2250 8/1/2009 1/31/2012 Strip   2943 Peter
Cooper Village 324 First Avenue       New York NY USA 10009 1796 6/1/2010
5/31/2015 Strip   2980 Hauppauge Shopping Center 393 Nesconset Hwy   Space #3  
Hauppauge NY USA 11788 1936 7/1/2010 1/31/2011 Strip   3085 Super Walmart @
Erwin aka Cor Center 3159 Silverback Lane   Ste 103   Painted Post NY USA 14870
1800 4/7/2005 1/31/2011 Strip   3191 Cicero Marketplace 8072 Brewerton Road  
Suite 100   Cicero NY USA 13039 2000 12/1/2010 11/30/2012 Strip   3207
Westchester & Southern aka Westchester 1030 Westchester Avenue       Bronx NY
USA 10459 1800 3/1/2010 2/28/2013 Strip   3209 Rotterdam / Hannaford Plaza 1456
Altamont Avenue       Schenectady NY USA 12303 1840 7/1/2010 6/30/2013 Strip  
3334 Brighton Plaza (Tops) 1900 South Clinton Avenue # 3 B Rochester NY USA
14623 1500 1/1/2010 1/31/2011 Strip   3351 Cross Bay Plaza 160-10 Crossbay Blvd.
      Howard Beach NY USA 11414 2000 6/1/2008 5/31/2011 Strip   3393 Consumer
Square 25 Consumer Square   Space 17B   Plattsburgh NY USA 12901 1656 5/27/2006
5/31/2011 Strip   3396 Farmingdale Shopping Center 915 Route 110      
Farmingdale NY USA 11735 2200 5/16/2007 7/31/2017 Strip   3399 White Pointe
Shopping Center 132-23 14th Avenue       College Point NY USA 11356 900 5/1/2010
1/31/2011 Strip   3406 Finger Lakes Mall 1579 Clark Street Rd., # C-17      
Auburn NY USA 13021 1537 3/16/2006 11/30/2015 Strip   3436 Widewater Commons NYS
Tts 5/20 @ Rt. 10       Hopewell NY USA 14424 1600 3/1/2011 2/28/2014 Strip  
3466 Sunset Park 5302 5th Avenue       Brooklyn NY USA 11220 2500 1/1/2011
1/31/2014 Strip   3559 Sunshine Square 700 Patchogue Yaphank Rd       Medford NY
USA 11763 2139 6/9/2006 6/30/2011 Strip   3591 Pelham Manor S/C 812 Pelham
Parkway       Bronx NY USA 10803 2000 1/26/2010 1/31/2016 Strip   3598 Borough
Park CBD 6713 18th Ave       Brooklyn NY USA 11204 1600 2/9/2011 1/31/2014 Strip
  3638 Village Center 231 South Cascade Road       Springville NY USA 14141 2000
1/19/2006 1/31/2011 Strip   3658 White Plains Road 2163-A White Plains Road    
  Bronx NY USA 10462 2037 2/16/2006 2/14/2011 Strip   3681 Georgetown S/C 2155
Ralph Ave, #B       Brooklyn NY USA 11234 2511 2/23/2006 1/31/2012 Strip   3738
545 Fulton Street 543 Fulton Street       Brooklyn NY USA 11201 2000 5/7/2007
7/31/2017 Street Front   3759 1242 Fulton Street 1242 Fulton Street      
Brooklyn NY USA   1500 10/1/2006 9/30/2013 Strip   3768 T/C of Watertown Route 3
Arsenal Street Road       Watertown NY USA 13601 2086 12/8/2006 1/31/2012 Strip
  3769 Rockville Centre S/C 309-313 Merrick Road       Rockville Centre NY USA
11570 1870 9/14/2006 1/31/2013 Strip   3824 Super Walmart at Rome 5819 Rome
Taberg Rd   Unit 2   Rome NY USA 13440 1600 2/13/2008 2/28/2013 Strip   3827 34
Graham Avenue 34 Graham Avenue       Brooklyn NY USA 11206 1800 5/4/2007
5/31/2012 Strip   3855 Dewitt Commons 3401 Erie Blvd E       Dewitt NY USA 13214
1549 3/22/2007 3/31/2012 Strip   3891 Hamilton Heights 3540 Broadway @ 145th St.
      New York NY USA   1500 2/22/2007 1/31/2012 Strip   3909 Wal Mart Plaza
1869 Plaza Dr Suite 3       Olean NY USA 14760 1980 11/9/2007 1/31/2013 Strip  
3932 Kohl's Plaza 346 Rt. 25A, Suite 70       Rocky Point NY USA 11778 3500
11/1/2007 1/31/2013 Strip   3953 Baldwin Harbor S/C 911 Atlantic Ave      
Baldwin NY USA 11510 1855 10/1/2007 12/31/2012 Strip   3954 West Babylon
Shopping Center 82 Route 109       West Babylon NY USA 11704 1600 4/1/2007
3/31/2012 Strip   3978 Super Walmart at Batavia SR 63 & Veterans Memorial Dr    
  Atavia NY USA 14020 1600     Strip   4006 ROOSEVELT FIELD 630 Old Country Road
Unit 1072       GARDEN CITY NY USA 11530 1100 7/1/2008 6/30/2015 Mall   4029
WALDEN GALLERIA SPACE A201 Unit A-201       BUFFALO NY USA 14225 1769 5/10/2010
5/9/2015 Mall   4050 AVIATION MALL AVIATION ROAD Unit 25       QUEENSBURY NY USA
12804 881 5/1/2009 4/30/2014 Mall   4056 30 ROCKEFELLER PLAZA CONCOURSE LEVEL
Unit       NEW YORK NY USA 10112 1142 4/6/2001 1/31/2011 Strip   4062 CHAUTAUQUA
MALL 318 E FAIRMOUNT AVE   Unit 328   LAKEWOOD NY USA 14750 1124 2/1/2009
1/31/2016 Mall   4083 PYRAMID MALL 40 CATHERWOOD RD Unit       ITHACA NY USA
14850 1058 2/1/2009 1/31/2011 Mall   4092 McKinley Mall 108 MCKINLEY MALL Unit
#209       BLASDELL NY USA 14219 1186 6/4/2006 1/31/2013 Mall   4108 SALMON RUN
2001 Salmon Run Mall Loop West       WATERTOWN NY USA 13601 1032 7/10/2008
7/9/2013 Mall   4109 SANGERTOWN SQUARE ROUTES 5 & 5A Unit       NEW HARTFORD NY
USA 13413 1041 8/1/2009 1/31/2011 Mall   4113 SUNRISE MALL (NY) 245 SUNRISE MALL
Unit       MASSAPEQUA NY USA 11758 1700 1/1/2011 1/31/2011 Mall   4125 HUDSON
VALLEY 1300 ULSTER AVE Space H-07       KINGSTON NY USA 12401 1562 6/1/2009
5/31/2016 Mall   4129 CHAMPLAIN CENTRE 60 SMITHFIELD BLVD Unit A-109      
PLATTSBURG NY USA 12901 1251 6/15/2008 6/14/2013 Mall   4150 BROADWAY MALL 653
BROADWAY MALL Unit       HICKSVILLE NY USA 11801 1606 2/1/2009 1/31/2014 Mall  
4154 GREAT NORTHERN MALL 4081 ROUTE 31 BOX 2066 Unit       CLAY NY USA 13041
1105 1/1/2009 10/31/2013 Mall   4157 ROTTERDAM SQUARE 93 WEST CAMPBELL RD Unit
F120   P O BOX 6043   SCHENECTADY NY USA 12306 1250 1/1/2009 8/31/2013 Mall  
4164 SHOPPINGTOWN MALL ERIE BOULEVARD EAST Unit 11       DEWITT NY USA 13214
1061 1/1/2009 7/31/2013 Mall   4205 KINGS PLAZA 5252 KINGS PLAZA MALL Unit B1C  
SPACE B1C   BROOKLYN NY USA 11234 1382 12/1/2010 1/31/2011 Mall   4207 SOUTH
SHORE MALL 1701 SUNRISE HIGHWAY Unit F-8A       BAYSHORE NY USA 11706 972
2/1/2010 1/31/2011 Mall   4212 ROOSEVELT FIELD ROOSEVELT FIELD MALL Unit 1050A  
    GARDEN CITY NY USA 11530 1502 2/1/2011 1/31/2013 Mall   4219 SOURCE, THE
1504 OLD COUNTRY ROAD Unit F-02       WESTBURY NY USA 11590 1404 2/23/2001
2/28/2011 Mall   4221 MARKETPLACE MALL (NY) 411 MIRACLE MILE DRIVE Unit      
ROCHESTER NY USA 14623 1375 12/1/2008 2/28/2011 Mall   4239 OLEAN CENTER MALL
400 NORTH UNION STREET Unit E-3       OLEAN NY USA 14760 2720 12/1/2010
1/31/2011 Mall  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)       4322 PALISADES
CENTER DRIVE Unit H-                       4259 PALISADES CENTER 405     WEST
NYACK NY USA 10994 1421 9/1/2010 1/31/2011 Mall   4264 ST. LAWRENCE CENTRE 6064
ST LAWRENCE CENTER # 107 MESSENA NY USA 13662 1255 8/1/2009 1/31/2013 Mall  
4270 POUGHKEEPSIE 2001 South Rd. D -212 POUGHKEEPSIE NY USA 12601 1236 3/12/2008
3/11/2015 Mall   4283 CROSSGATES MALL SPACE C205 Unit C-205     ALBANY NY USA
12203 1440 9/1/2010 8/31/2015 Mall   4379 Queens Center 90-15 Queens Boulevard
Unit D-105     Elmhurst NY USA 11373 808 2/1/2010 1/31/2011 Mall   4387 COLONIE
CENTER 415 COLONIE CENTER Unit 415   Rt. 5 & Wolf Road ALBANY NY USA 12205 1053
11/1/2001 10/31/2011 Mall   4406 ARNOT MALL 3300 CHAMBERS ROAD SOUTH Unit   P.O.
BOX 5003 HORSEHEADS NY USA 14844 1363 1/1/2002 12/31/2011 Mall   4430 GALLERIA @
CRYSTAL RUN 1 GALLERIA DR. Unit FC-01     MIDDLETOWN NY USA 10940 1368 7/29/2001
7/31/2011 Mall     4431 JEFFERSON VALLEY MALL 650 LEE BOULEVARD Unit B -5
YORKTOWN HEIGHTS NY USA 10598 1054 2/1/2008 1/31/2015 Mall   4478 South Street
Seaport 89 South Street Pier 17 Pavilion #2120     New York NY USA 10038 1258
10/1/2002 1/31/2011 Strip   4517 WALT WHITMAN MALL 260 WALT WHITMAN RD. Unit  
SUITE 2004B HUNTINGTON ST NY USA 11746 1090 10/1/2000 1/31/2011 Mall   4578
GREEN ACRES 2054 GREEN ACRES MALL Unit     VALLEY STREAM NY USA 11581 2007
6/1/2006 5/31/2016 Mall   4587 SMITH HAVEN MALL 322 Smith Haven Mall     LAKE
GROVE NY USA 11755 1034 8/1/2002 7/31/2012 Mall   4598 BROADWAY VILLAGE 687
BROADWAY Unit     NEW YORK NY USA 10012 1443 3/1/2003 2/28/2013 Mall     4602
OAKDALE MALL 233 REYNOLDS ROAD SPACE 14 Unit 14     JOHNSON CITY NY USA   1150
12/1/2010 1/31/2011 Mall   4607 STATEN ISLAND 2655 RICHMOND AVE Unit     STATEN
ISLAND NY USA 10314 925 5/1/2008 4/30/2011 Mall   4618 Queens Center Adjacent
90-15 Queens Boulevard Unit 1105     Elmhurst (NYC) NY USA 11373 1232 1/1/2009
6/30/2014 Mall       4322 PALISADES CENTER DRIVE Unit H-                      
4645 PALISADES CENTER 405     WEST NYACK NY USA 10994 1100 9/1/2008 8/31/2013
Mall   4646 37-29 82nd STREET 37-29 82ND STREET Unit     JACKSON HEIGHTS NY USA
11372 1509 10/1/2008 9/30/2013 Street Front   4651 30-15 STEINWAY STREET
30-13/15 STEINWAY STREET     LONG ISLAND CITY NY USA 11103 1230 1/1/2011
1/31/2011 Street Front   4652 498 CENTRAL AVE. 498 Central Avenue Unit    
CEDARHURST NY USA 11516 2053 10/1/2010 1/31/2011 Street Front   4653 1123 KINGS
HIGHWAY 1123 Kings Highway     BROOKLYN NY USA 11229 1000 1/16/2000 10/31/2011
Street Front   4661 Northeast Consumer Square 845 County Route 64 Unit --    
Big Flats NY USA 14814 2750 1/1/2007 12/31/2011 Strip   4662 Culver Ridge Plaza
2255 RIDGE ROAD EAST Unit 005     IRONDEQUOIT NY USA 14622 2600 8/1/2006
7/31/2011 Strip   4664 Union Consumer Square 3735 UNION ROAD Unit    
CHEEKTOWAGA NY USA 14225 1491 8/1/2006 7/31/2011 Strip   4665 DELAWARE CONSUMER
SQUARE 2658 DELAWARE AVE. Unit 200   Suite 200 BUFFALO NY USA 14216 1800
10/1/2006 9/30/2011 Strip   4666 MCKINLEY PLACE 3701 McKinley Parkway Unit  
1100 McKinley Mall BLASDELL NY USA 14219 1800 2/1/2009 1/31/2014 Strip   4667
Westgate Park Plaza 1649 HOWARD ROAD Unit 003     ROCHESTER NY USA 14624 1575
8/1/2006 7/31/2011 Strip   4669 BOULEVARD CONSUMER SQUARE 1593 NIAGARA FALLS
BLVD Unit     AMHERST NY USA 14228 1335 6/30/2001 6/30/2011 Strip   4670 Transit
and Weherle Plaza 6703 TRANSIT ROAD Unit     WILLIAMSVILLE NY USA 14221 1020
8/1/2006 7/31/2011 Strip   4692 PLAINVIEW SHOPPING CENTER 347 S. OYSTER BAY RD.
Unit 15     PLAINVIEW NY USA 11803 1600 9/6/2001 5/31/2011 Strip   4703 New Roc
City 33 Lecount Place Unit     New Rochelle NY USA 10801 1562 7/1/2007 6/30/2012
Strip   4706 Harriman Commons Route 17 & Route 6 Unit     Woodbury NY USA 11797
1500 3/1/2008 2/28/2013 Strip   4711 Kohl's Shopping Center Boston Post Road
Unit     Port Chester NY USA 10571 1750 1/31/2007 1/30/2012 Strip   4713
Arcadian Shopping Center 240 S. Highland Ave. Unit 18     Ossining NY USA 10562
1380 12/15/2001 12/31/2011 Strip   4719 Crossroads Shopping Center 411 Tarrytown
Rd. Unit 18     White Plains NY USA 10607 1650 2/28/2002 2/29/2012 Strip   4722
Clearmeadow Plaza 2411 Hempstead Tpk. Unit --     East Meadow NY USA 11554 2200
3/1/2007 2/29/2012 Strip   4728 Northern Lights Shopping Center Route 11 Unit E3
    North Syracuse NY USA 13212 1825 5/1/2010 4/30/2012 Strip   4729 Ridgemont
Plaza 2833 Ridge Road West Unit --     Rochester NY USA 14626 1930 3/26/2008
3/25/2011 Strip   4737 Orange Plaza 470 Route 211 E Unit Suite 15   Suite 15
Middletown NY USA 10940 1700 7/18/2002 7/31/2012 Strip   4744 3528 West Genesee
Street 3568 West Genesee Street Unit     Camillus NY USA 13219 1509 6/14/2002
6/30/2012 Strip   4754 Wilton Square 3039 Route 50 Unit     Saratoga Springs NY
USA 12866 1400 7/1/2008 6/30/2011 Strip   4773 Crossing, The 54 Crossing
Boulevard Unit Suite N   Suite N Clifton Park NY USA 12065 1200 8/1/2008
7/31/2011 Strip   4816 Northway Mall 1440 Central Avenue Ste E-2     Colonie NY
USA 12205 2172 2/1/2008 1/31/2013 Strip   4871 Oceanside Plaza 3163 Long Beach
Road Unit     Oceanside NY USA 11572 1650 3/21/2008 3/20/2013 Strip       2044
Montauk Highway Unit Building 4                       4897 Bridgehampton Commons
Store #74     Bridgehampton NY USA 11932 1000 5/1/2008 4/30/2013 Strip   4923
One Union Square East Condo 107 E 14th Street Unit     New York NY USA 10165
1184 2/7/2003 1/31/2013 Street Front   4957 Newburgh Towne Center 1433 Route 300
Unit     Newburgh NY USA 12550 1500 8/1/2008 7/31/2013 Strip   4983 Pittsford
Plaza 3349 Monroe Street Unit     Rochester NY USA 14618 1505 2/1/2010 1/31/2011
Strip   4996 COR Center Rt. 31 (nearby Rt 57) Unit     Clay NY USA   1603
7/17/2008 7/16/2013 Strip   5033 Mohawk Commons 146 A Balltown Road Unit    
Schenectady NY USA 12304 1115 2/1/2009 1/31/2014 Strip   5043 Majestic Corners
800 Montauk Highway Unit Space #2     Shirley NY USA 11967 1800 9/1/2008
8/31/2013 Strip   5137 Tops Plaza 3836 Rt. 281 Unit     Cortland NY USA 13045
1500 2/1/2009 1/31/2014 Strip   5164 Wal-Mart S/C - NY 250 Route 59 Unit Unit B
    Suffern NY USA 10901 1500 10/1/2008 9/30/2013 Strip   5207 Highlands S/C,
The 80 Independence Way SE Unit     Southeast NY USA 10509 2000 2/1/2009
1/31/2014 Strip   5287 Webster Square 950 Ridge Road Unit     Rochester NY USA
14580 2000 4/1/2009 3/31/2014 Strip   5478 Auburn Plaza Shopping Center 217
Grant Avenue Unit 3 & 4     Auburn NY USA 13021 2170 10/1/2009 9/30/2014 Strip  
5490 Town Center at Fayetteville 104 Towne Drive Unit 1     Fayetteville NY USA
13066 1685 2/1/2010 1/31/2013 Strip   5493 385 Knickerbocker Avenue 385
Knickerbocker Avenue Unit     Brooklyn NY USA 11237 2200 10/14/2004 7/31/2014
Strip   5494 324 West 125th Street 324 West 125th Street Unit     New York NY
USA 10027 1500 12/3/2004 1/31/2015 Strip   5495 1882 Third Avenue 1882 3rd
Avenue     New York NY USA 10029 2000 11/8/2004 6/30/2014 Strip   5496 15927
Jamaica Avenue 159-25 Jamaica Avenue Unit     Jamaica NY USA 11432 2200
12/3/2004 7/31/2014 Strip   5545 Marketplace at Brentwood 99 Wicks Road    
Brentwood NY USA 11717 2100 6/1/2010 5/31/2012 Strip   5561 Pathmark Shopping
Center 5960 Jericho Turnpike Unit     Commak NY USA 11725 1225 3/1/2010
2/29/2012 Strip   5562 Beach Shopping Center 1855 East Main Street Unit    
Peekskill NY USA 10566 1290 6/1/2010 1/31/2011 Strip   5832 Bay Terrace Shopping
Center 211-41 26th Ave     Bayside NY USA 11360 1575 6/1/2007 5/31/2017 Strip  
5835 43 Westchester Square 43 Westchester Square     Bronx NY USA 10461 2100
12/31/2007 1/31/2015 Street Front   5927 River Plaza Shopping Center 90 West
225th St     Bronx NY USA 10463 1945 10/5/2007 1/31/2013 Strip   5929 Sunset
Plaza 1170 Deer Park Drive   1204 Deer Park Ave North Babylon NY USA 11703 3375
10/15/2008 1/31/2014 Strip   5942 Bruckner Plaza 945 White Plains Road     Bronx
NY USA 10473 2400 2/1/2008 10/31/2016 Strip   5943 Bensonhurst CBD 2141 86th
Street     Bensonhurst Brooklyn NY USA 11214 2250 5/11/2008 5/10/2018 Strip  
5969 Flatbush CBD 1556 Flatbush Ave.     Brooklyn NY USA 11210 1550 11/4/2007
11/4/2017 Street Front   5970 Dyckman Street CBD 144 Dyckman Street     New York
NY USA 10040 2000 8/1/2007 7/31/2017 Street Front  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   5971 Bronx River
CBD 1605 Westchester Ave.     Bronx NY USA 10472 1750 3/3/2008 3/31/2015 Strip  
5972 King Kullen Shopping Center 267 Jericho Turnpike     Syosset NY USA 11791
2513 4/17/2008 4/30/2013 Strip   5977 SWM at Evans Mill 26445 Johnson Road    
Evans Mill NY USA 13637 1600 11/1/2007 1/31/2013 Strip           Rt. 31A
Brockport and                   6013 Sweden Shopping Center 1561 Nathaniel Poole
Dr Ste G   Spencer Rd. & Main Street Brockport NY USA 14420 1600 10/16/2008
1/31/2014 Strip   6027 Forest Promenade 1756 Forest Ave.     Staten Island NY
USA 10303 1500 11/2/2007 1/31/2013 Strip   6029 Avenue J 1317 Ave. J    
Brooklyn NY USA 11230 1800 5/15/2008 5/31/2013 Street Front   6146 Bronx
Terminal Market 660 Gateway Center Blvd.     Bronx NY USA 10451 1518 8/20/2009
8/31/2014 Strip   6147 Soundview Marketplace S/C 6 Soundview Marketplace   Shore
Road Port Washington NY USA 11050 1556 2/13/2009 4/30/2014 Strip   6148 Consumer
Square 4791 Commercial Drive     New Hartford NY USA 13413 1800 11/23/2009
11/30/2014 Strip   6178 Fordham Road 378 Fordham Rd.     Bronx NY USA 10458 2037
5/5/2008 5/4/2018 Strip   6179 2200 Merrick Road 2200 Sunrise Hwy.     Merrick
NY USA 11560 3000 8/9/2008 8/31/2018 Strip           1623 County Road 64 Suite  
                6213 Southern Tier Crossing County Road 64 and Big Flats Rd.  
G103 Horseheads NY USA 14845 1600 9/24/2008 9/30/2013 Strip   6224 Triangle
Center Maple Hill Street and Saw Mill River Rd.     Yorktown Heights NY USA
10598 1599 7/10/2008 7/31/2013 Strip     6238 South Shore Commons West Shore
Parkway & Veterans Rd. West     Staten Island NY USA 10309 1967 6/12/2008
6/30/2013 Strip   6255 RT. 110, Huntington 153 RT. 110 at Sprucetree Lane   169
Walt Whitman Rd Huntington NY USA 11746 1440 6/19/2008 8/31/2013 Strip   6259
Westbury Plaza 1081 Old Country Rd.     Westbury NY USA 11590 2400 3/1/2009
2/28/2014 Strip   6261 Dalewood III Shopping Center 421 North Central Ave.    
Hartsdale NY USA 10530-1805 1928 3/26/2009 3/31/2014 Strip   6266 East River
Plaza 517 East 117th Street Suite 302     New York NY USA 10035 3329 2/10/2010
6/30/2020 Strip   6276 Greenridge Plaza 3263 Richmond Ave     Staten Island NY
USA 10312 2000 4/1/2010 5/31/2015 Strip   6291 270 Greenwich Street 270
Greenwich Street     New York NY USA 10007 1550 7/30/2008 1/31/2019 Strip   6307
Eastgate Plaza 5041 Transit   Maple and Transit Clarence NY USA 14221 2000
9/18/2008 1/31/2014 Strip   6310 Prospect Park North 527 5th Ave     Brooklyn NY
USA 11215 3500 7/15/2008 11/30/2013 Strip   6311 Pitkin Avenue 1622 Pitkin
Avenue     Brooklyn NY USA 11212 2000 11/29/2008 11/30/2013 Strip   6312 Rego
Park 96-33 Queens Blvd.     Queens NY USA 11374 1500 7/21/2008 7/31/2013 Strip  
6314 Greenwich Village 349 Ave. of the Americas     New York NY USA   1960
8/21/2008 8/31/2015 Strip   6324 Clifton Park Center Mall 22 Clifton Country
Road Space 33     Clifton Park NY USA 12065 1575 11/24/2008 1/31/2014 Strip  
6365 Vestal Plaza 2450 Vestal Pky. East     Vestal NY USA 13850 2250 11/12/2009
1/31/2015 Strip   6366 Hornell Plaza 1012 State Road 36     Hornell NY USA 14843
2200 6/18/2009 6/30/2014 Strip   6367 Rockaway Parkway 1453 or 1459 Roackaway
Parkway     Brooklyn NY USA 11236 1200 3/8/2009 1/31/2014 Strip   6381 Greenport
Commons Nys rt. 9 & Roslen Blvd.     Hudson NY USA 12534 2000     Strip   6399
Manhattan Mall PO BOX 21025 A     New York NY USA 10286 1004 11/26/2008
11/25/2016 Strip   6413 Town Center at Batavia 4232 Veterans Memorial Dr. Suite
E-2     Batavia NY USA 14020 2029 7/16/2009 7/31/2014 Strip   6415 Johnstown
Mall 222 North Camrie Ave     Johnstown NY USA 12095 2000 11/20/2008 1/31/2014
Strip   6425 682 6th Ave. 682 6th Ave.     New York NY USA 10010 1500 9/3/2009
9/30/2019 Strip   6426 954 Flatbush Ave. 954 Flatbush Ave.     Brooklyn NY USA
11226 1814 10/28/2008 1/31/2014 Strip   6443 Sunnyside CBD 47-21 Queens Blvd.  
  Sunnyside NY USA 11104 1700 3/19/2009 3/31/2014 Strip   6486 Upper Glen Street
792 Upper Glen Street     Queensbury NY USA 12804 1904 5/28/2009 5/31/2014 Strip
  6490 Amsterdam Commons 4930 Route 30     Amsterdam NY USA 12010 1600 12/1/2010
11/30/2015 Strip   6499 Arcadia S/C 4731 Route 31 East   Space #9 New York NY
USA 14513 2500 6/4/2009 6/30/2014 Strip   6518 Copiague CBD 903 Montauk Hwy.    
Copiague NY USA   2000     Strip   6522 Liberty Avenue 119-07 Liberty Ave.    
Queens NY USA 11419 1400 7/1/2009 6/30/2014 Strip   6543 Market Square 700
Jefferson Rd.     Henrietta NY USA 14623 2384 3/4/2010 3/31/2015 Strip   6547
Price Chopper Plaza 137 State Rt. 104     Oswego NY USA 13126 1600 9/24/2009
9/30/2014 Strip   6562 32 E. 14th Street 32nd E 14th Street     New York NY USA
10003 2500 9/1/2009 11/30/2019 Strip   6569 Ditmars CBD 28-48 31st Street  
22-48 Queens NY USA 11105 1450 8/1/2009 7/31/2014 Strip   6607 Southgate Plaza
1024 Union Rd., Suite A     West Seneca NY USA 14224 2500 4/1/2010 3/31/2015
Strip   6609 Transit Madeira S/C 4900 Transit Rd.     Cheektowaga NY USA 14043
2074 4/30/2010 4/30/2015 Strip   6623 Carousel Center 9090 Carousel Center Dr.
#A105     Syracuse NY USA 13202 1720 5/6/2010 5/5/2015 Strip   6649 The Shoppes
at Greenbush Commons 307 Troy Rd     East Greenbush NY USA 12144 1800 9/20/2010
12/31/2015 Strip   6650 Roanoke Plaza 1080 Old County rd.     Riverhead NY USA
11901 2100 9/23/2010 9/30/2015 Strip   6651 Mattituck Plaza 10095 Main Street  
  Mattituck NY USA 11952 1685 6/24/2010 6/30/2015 Strip   6652 Gateway Center
499 Sunrise Hwy.     Patchogue NY USA 11772 4000 11/23/2010 1/31/2016 Strip  
6662 Walmart Plaza 740 Hoosick Rd.     Troy NY USA 12180 2800 11/4/2010
1/31/2016 Strip   6668 Little Neck Plaza 25455 Horace Harding Expressway    
Little Neck NY USA 11362 1500     Strip   6695 Center Moriches Square 512 Main
Rd.     Center Moriches NY USA 11934 2000     Strip   6773 Home Depot Plaza
Sunrise Hwy. Bayview Ave.     Copiague NY USA 11701 2700     Strip   6774 Selden
Plaza 323 Middle Country Rd     Selden NY USA 11784 1440     Strip   6808 Fort
Drum 10000 10th Mountain Division Dr.     Fort Drum NY USA 13602 1725 10/4/2010
10/3/2012 Strip   6904 Glenn Square 5-13 Saratoga Rd.     Glenville NY USA 12302
2000     Strip   6928 Thompson Square Mall 4058 Rt. 42 North     Monticello NY
USA 12701 2178     Strip   6949 SWM South Meadows Square 324 Elmira Rd.    
Ithaca NY USA 14850 1427     Strip   6950 Falcaro's Plaza 274-296 Burnside Ave  
  Lawrence NY USA 11559 2177     Strip   174 Great Lakes Mall 7850 Mentor Avenue
  Suite 150 Mentor OH USA 44060 1844 1/1/2008 1/31/2012 Mall   205 Belden
Village Mall 4121 Belden Village Mall   Suite B-42 Canton OH USA 44718 1886
2/1/2009 1/31/2011 Mall   240 Sandusky Mall 4314 Milan Road   Suite 440 Sandusky
OH USA 44870 1550 6/1/2008 5/31/2013 Mall   247 Great Northern Mall 434 Great
Northern Mall     North Olmstead OH USA 44070 735 6/29/2001 6/30/2011 Mall   248
Ohio Valley Mall I-70 and Mall Road   Space #620 St. Clairsville OH USA 43950
1223 6/1/2008 5/31/2013 Mall   255 Franklin Park Mall (Westfield) 938 Franklin
Park Mall # 1140 Toledo OH USA 43623 1420 2/1/2008 1/31/2015 Mall   264 Colony
Square 3575 North Maple Avenue     Zanesville OH USA 43701 1005 4/13/2001
1/31/2012 Mall   269 Ashtabula Mall 3315 North Ridge East     Ashtabula OH USA
44004 1200 4/1/2008 3/31/2013 Mall   328 Richland Mall 684 Richland Mall    
Mansfield OH USA 44906 1861.5 2/1/2010 1/31/2011 Mall   371 Richmond Towne
Square 691 Richmond Rd. #0A23     Cleveland OH USA 44143 930 2/1/2010 1/31/2012
Mall   372 Southland Mall 1509 Marion-Waldo Rd. Unit # 432 Marion OH USA 43302
1750 2/1/2010 1/31/2011 Mall   700 Monroe Street Market Square 5333 Monroe
Street     Toledo OH USA 43623 1440 2/1/2010 1/31/2011 Strip   722 HQ Plaza 3858
Morse Road     Columbus OH USA 43215 2000 2/1/2008 1/31/2013 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   745 Cherry Grove
Plaza 454 Ohio Pike Suite #68     Cincinnati OH USA 45255 1600 9/5/2007
9/30/2012 Strip   749 Western Hills Plaza 6180-D Glenway Avenue     Cincinnati
OH USA 45211 2180 5/3/2010 5/31/2015 Strip   752 Colerain Towne Center 10228
Colerain Avenue     Cincinnati OH USA 45251 1600 6/11/2007 6/30/2013 Strip   767
Consumer Square West 3639 Soldano Boulevard     Columbus OH USA 43228 1829
8/1/2009 1/31/2011 Strip   780 Great Northern Plaza South 5102 Great Northern
Plaza South     North Olmstead OH USA 44070 2162 9/1/2008 8/31/2011 Strip   782
Great Lakes Plaza 7900 Plaza Blvd.     Mentor OH USA 44060 3100 9/1/2008
8/31/2012 Strip   788 Plaza at Chapel Hill 396 Howe Avenue     Cuyahoga Falls OH
USA 44221 1563 10/1/2008 9/30/2011 Strip   790 Beldon Parke Crossings 5520
Dressler Road NW     North Canton OH USA 44718 1475 11/1/2006 10/31/2011 Strip  
819 Willoughby Commons S.C. 36181 Euclid Ave.     Willoughby OH USA 44094 1291
12/1/2008 11/30/2013 Strip   821 River Street Square 249-B Midway Blvd.    
Elyria OH USA 44035 1400 2/28/2008 2/28/2013 Strip   827 Parmatown Plaza 6652
Ridge Road     Parma OH USA 44129 1226 2/1/2009 1/31/2012 Strip   832 Eastwood
Mall 5555 Youngstown-Warren Road     Niles OH USA 44446 2097 12/1/2006 5/31/2013
Strip   841 Ledgewood Plaza 17100 Royalton Road   Suite 5 Strongsville OH USA
44136 1800 3/1/2010 2/28/2011 Strip   939 Severance Convenience Center 3582
Mayfield Road, J-9B     Cleveland Heights OH USA 44118 1420 2/1/2010 1/31/2013
Strip   1035 Lima Mall 2400 Elide Avenue #352A     Lima OH USA 45805 1539
5/24/2010 1/31/2014 Mall   1116 Southern Park Mall 7401 Market Street, Ste. 551
    Youngstown OH USA 44512 2017 2/1/2009 1/31/2013 Mall   1342 Chapel Hill Mall
2000 Brittain Road     Akron OH USA 44310 1662 2/1/2008 1/31/2013 Mall   1479
Tower City Center 230 West Huron - Space 72     Cleveland OH USA 44113 1042
2/1/2010 1/31/2011 Mall   1541 Findlay Village Mall 1800 Tiffin Ave.     Findlay
OH USA 45840 1500 2/1/2008 1/31/2013 Mall   1624 Northgate Square 9582 Colerain
Ave.     Cincinnati OH USA 45239 2000 12/1/2007 11/30/2012 Strip   1632 Tri
County Commons 620 Kemper Commons Cir. #16     Springdale OH USA 45246 2422
4/1/2005 1/31/2011 Strip   1656 Morse Road Plaza 1704 Morse Road     Columbus OH
USA 43229 3048 12/1/2008 1/31/2012 Strip   1657 South Hamilton S.C. 2694 S.
Hamilton Road     Columbus OH USA 43232 1710 1/1/2009 1/31/2014 Strip   1669
Rookwood Commons 2729 Edmondson     Cincinnati OH USA 45209 1280 9/1/2010
8/31/2013 Strip   1759 Ridge Plaza 3246 Highland Ave     Cincinnati OH USA 45213
1371 12/1/2009 11/30/2012 Strip   1996 Dayton Mall 2700 Miamisburg-Centerville
Road     Dayton OH USA 45459 1554 12/1/2009 11/30/2014 Mall   2316 Northgate
Plaza 9205 Mentor Avenue     Mentor OH USA 44060 1500 2/1/2008 1/31/2011 Strip  
2317 North Randall 4880 Northfield Road     North Randall OH USA 44128 1800
2/1/2009 1/31/2011 Strip   2382 Greens of Stongville 18082 Royalton Rd    
Strongville OH USA 44136 1840 10/29/2003 10/31/2013 Strip   2421 Marketplace @
Four Corners 7213 Kent Road     Aurora OH USA 44202 1200 2/1/2008 1/31/2013
Strip   2422 Stow-Kent S/C 4301 Kent Road Unit # 33 Stow OH USA 44224 1320
2/1/2009 1/31/2014 Strip     2423 Meadowbrook Market Square 22761 & 22750
Rockside Road, Suite 8 & 9     Bedford OH USA 44146 2400 10/1/2008 9/30/2011
Strip   2424 Kamms Plaza 3754 Rocky River Drive Unit # 27 Fairview Park OH USA
44126 2020 8/1/2008 7/31/2013 Strip   2425 Massillon Market Place 42 Massillon
Marketplace Drive     Massillon OH USA 44646 1600 6/1/2009 5/31/2014 Strip  
2426 Lakewood Marketplace 14869 Detroit Avenue, Unit # 7     Lakewood OH USA
44107 960 3/1/2008 2/28/2011 Strip   2428 West State Street 2218 West State
Street     Alliance OH USA 44601 2400 2/1/2009 1/31/2014 Strip   2493 North
Bechtel Square 2059 N. Bechtlel Ave.   Unit 115 Springfield OH USA 45504 2000
9/1/2008 8/31/2013 Strip   2495 Medina S/C 955 North Court Street Unit # 22
Medina OH USA 44256 2400 10/1/2010 9/30/2011 Strip   2528 Brunswick Town Center
1418 Town Center Blvd.   Suite A 10 Brunswick OH USA 44212 1184 5/1/2009
4/30/2014 Strip   2529 Northern Lights S/C 3455 Cleveland Avenue     Columbus OH
USA 43224 1900 2/1/2010 1/31/2012 Strip   2554 High Park Center 8703 Owenfield
Drive     Powell OH USA 43065 1600 4/1/2009 3/31/2014 Strip   2583 Shops @
Kenwood 7700 Montomery Road     Cincinnati OH USA   1650 1/1/2009 12/31/2013
Strip   2609 Salem Marketplace 2955 State Street East   Suite 11 Salem OH USA
44460 1589 2/1/2009 1/31/2014 Strip   2615 Brentwood Plaza 8537 Winston Rd &
Hempstead   Suite 20 Cincinnati OH USA 45231 2700 1/1/2009 12/31/2011 Strip  
2658 Northridge Crossing 730 N. State Street # B -18 Westerville OH USA 43082
1984 2/1/2010 1/31/2015 Strip   2785 Del Fair Shopping Center 5201 Delhi Road  
Suite 2 Delhi OH USA 45238 1485 9/1/2009 8/31/2011 Strip   2786 Shoppes of
Middletowne 2930 Towne Blvd     Middletown OH USA 45044 1635 2/1/2010 1/31/2013
Strip   2814 Eastown Shopping Center 3878 E. Linden Avenue     Dayton OH USA
45432 3234 9/1/2009 8/31/2012 Strip   2815 Eastgate Square 4394 Eastgate Square
Drive   Suite 1000 Cincinnati OH USA 45245 2000 2/1/2010 1/31/2012 Strip   2816
Western Commons 6562 Harrison Avenue     Cincinnati OH USA 45247 1200 2/1/2010
1/31/2012 Strip   2905 Graceland 5057 N. High Street   Suite F Columbus OH USA
43214 1437 6/29/2005 1/31/2011 Strip   2933 Anderson Town Center 7466 Beechmont
Avenue   Suite 403 Cincinnati OH USA 45255 2100 4/1/2010 1/31/2011 Strip   2972
Tuttle Outparcel 6083 Park Center Circle     Dublin OH USA 43017 1613 2/1/2010
1/31/2013 Strip   3104 Kenton Ridge Shopping Center 1229 East Columbus Street  
  Kenton OH USA 43326 1200 9/1/2010 8/31/2012 Strip   3105 Urbana SWM US 36 &
Dugan     Urbana OH USA   1600 4/1/2007 3/31/2012 Strip   3106 Harbor Square
1970 Havermann Rd.     Celina OH USA 45822 1200 9/1/2010 8/31/2012 Strip   3130
Waterstone Plaza 9873 Waterstone Blvd.     Cincinnati OH USA 45249 2000 4/1/2010
3/31/2012 Strip   3137 French Creek Square 3650 Detroit Rd   Space Q Avon OH USA
44011 1709 2/1/2010 1/31/2012 Strip   3252 Heritage Town Center 1855 Scott
Street   Space #6 Napolean OH USA 43545 1200 5/26/2005 1/31/2011 Strip   3278
Gallipolis Marketplace 2145 Eastern Avenue     Gallipolis OH USA 45631 1800
5/1/2010 4/30/2012 Strip   3287 Shoppes @ Deerfield 5133 Bowen Drive    
Deerfield Township OH USA 45040 1425 2/18/2006 1/31/2012 Strip   3526 Cambridge
SWM 61627 Southgate Parkway     Cambridge OH USA 43725 1600 12/1/2010 1/31/2011
Strip   3616 Meadows Plaza 2000 Lincoln Way     Massillion OH USA 44646 1610
4/7/2006 4/30/2011 Strip   3618 Shops @ Vista Way Transportation Blvd & I-480  
  Garfield Heights OH USA 44125 1569 4/20/2006 4/30/2011 Strip   3646 Van Wert
T/C US Route 30 and SR 224/227     Van Wert OH USA   1600 2/16/2006 2/28/2011
Strip   3691 Tri State Crossing 120 S Unit # 10 Southpoint OH USA 45680 1400
10/19/2006 1/31/2012 Strip   3715 Spring Meadow Place 1331 McCord Rd.   Suite D
Holland OH USA 43528 1650 8/9/2006 1/31/2012 Strip   3754 Shoppes on Main Street
1125 S Main Street     Bowling Green OH USA 43402 2000 12/7/2006 1/31/2012 Strip
  3767 Steelyard Commons I-71 & SR 176     Cleveland OH USA 44109 1980 5/14/2007
6/30/2012 Strip     3774 Fayette Square 1355 Leesburg Avenue     Washington
Court Hou OH USA 43160 1600 8/15/2007 8/31/2012 Strip   3775 Bridgewater Falls
3417 Princeton Road   113 Hamilton OH USA 45011 1764 12/18/2006 1/31/2012 Strip
  3828 SWM at Lebanon 1525 Genntown Dr   Suite C-6 Lebanon OH USA 45036 1900
8/31/2007 1/31/2013 Strip   3872 Independence Square 1161 Trenton Ave    
Findlay OH USA 45840 2400 5/24/2007 5/31/2012 Strip   3894 Waterloo Crossing
6603 Winchester Blvd     Canal Winchester OH USA 43110 2000 12/13/2007 1/31/2013
Strip   3910 Arlington Ridge Target 790 Arlington Ridge   Suite 213 Akron OH USA
44312 1800 2/21/2008 2/28/2013 Strip   3950 SWM at Wadsworth 222 Smokerise Dr.  
Suite D Wadsworth OH USa 44218 2000 7/19/2007 7/31/2012 Strip  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   3970 Cross Creek
Shopping Center 83 Central Parkway   Heath OH USA 43056 1885 7/21/2007 1/31/2013
Strip   3974 Miller Lane Center3 fka York Commons 3450 York Commons Blvd.  
Dayton OH USA 45414 1680 7/11/2007 7/31/2012 Strip   4037 MALL AT FAIRFIELD
COMMONS 2727-W227 FAIRFIELD COMMONS Unit   BEAVER CREEK OH USA 45431 2648
11/5/2009 1/31/2017 Mall   4039 FORT STEUBENVILLE MALL 100 MALL DRIVE Unit A-6  
STEUBENVILLE OH USA 43952 1680 1/1/2011 12/31/2012 Mall   4103 Northgate Mall
(OH) 9473 Colerain Ave. Unit 124   Cincinnati OH USA 45251 1200 12/12/2001
9/30/2011 Mall   4110 POLARIS FASHION PLACE 1500 POLARIS PKWY. Unit 2152  
COLUMBUS OH USA 43240 1052 10/25/2001 10/31/2011 Mall   4143 OHIO VALLEY MALL
67800 MALL ROAD UNIT 355 Unit 355   ST CLAIRSVILLE OH USA   1272 6/1/2008
5/31/2013 Mall   4152 SANDUSKY MALL 4314 MILAN ROAD UNIT 320 Unit 320   SANDUSKY
OH USA 44870 1011 6/1/2008 5/31/2013 Mall   4160 Eastwood Mall 5555
Youngstown-Warren Road Unit 295 295 Eastwood Mall Niles OH USA 4446 1703.53
6/1/2008 5/31/2013 Mall   4248 TRI-COUNTY CENTER 11700 PRINCETON PK Unit BLDG F
SP 201 CINCINNATI OH USA 45246 1181 11/1/2000 1/31/2011 Mall   4258 EASTGATE
MALL 4601 Eastgate Blvd. Unit B-416   CINCINNATI OH USA 45245 1103 5/24/2002
5/31/2012 Mall   4266 POLARIS FASHION PLACE 1500 POLARIS PKWY. Unit 1134  
COLUMBUS OH USA 43240 1500 10/25/2001 10/31/2011 Mall   4304 SOUTHPARK MALL (OH)
500 SOUTHPARK CENTER Unit DL420 SPACE DL420 STRONGSVILLE OH USA 44136 1295
2/1/2009 1/31/2014 Mall   4373 EASTLAND MALL (OH) 2720 EASTLAND MALL Unit B-6
UNIT B6, ROOM 716 COLUMBUS OH USA 43232 783.5 12/31/2009 1/31/2011 Mall   4410
NEW TOWNE MALL 400 MILL AVENUE S.E. Unit 1341   NEW PHILADELPHIA OH USA 44663
1341 3/5/2002 3/31/2012 Mall   4415 INDIAN MOUND MALL 771 SOUTH 30TH ST Unit 117
  HEATH OH USA 46056 1004 12/1/2001 11/30/2011 Mall     4420 RIVER VALLEY MALL
1635 RIVER VALLEY CIRCLE SOUTH Unit   LANCASTER OH USA 43130 1051 12/1/2001
11/30/2011 Mall   4469 Easton Town Center 174 Easton Town Center Unit A-117  
Columbus OH USA 43219 1349 2/1/2008 1/31/2013 Strip   4549 KENWOOD TOWNE CENTRE
7875 MONTGOMERY ROAD Unit L-128   CINCINNATI OH USA 45236 1332 9/1/2009
8/31/2016 Mall     4550 TUTTLE CROSSINGS 5043 TUTTLE CROSSINGS BOULEVARD Unit
133 COLUMBUS OH USA 43016 1155 2/1/2008 1/31/2015 Mall   4623 Cincinnati Mills
1047 Forest Fair Drive Unit   Cincinnati OH USA 45240 1234 8/19/2004 8/31/2014
Mall   4725 South Towne Center 2132 Miamisburg-Centerville Rd. Unit 19  
Centerville OH USA 45459 1310 3/1/2009 2/28/2011 Strip   4755 Macedonia Commons
8210 Macedonia Commons Blvd. Unit 50   Macedonia OH USA 44056 2000 9/1/2007
8/31/2012 Strip   4766 Office Max Plaza 3763 B West Market Street Unit   Bath OH
USA 44333 1560 8/1/2007 7/31/2012 Strip Plaza   4770 Kruse Commons 6130 Kruse
Drive Unit Unit B   Solon OH USA 44139 1883 9/1/2010 8/31/2012 Strip   4779
Georgesville Square 1605 Georgesville Road Unit 26   Columbus OH USA 43228 2000
1/1/2008 12/31/2012 Strip       1900 Buchholzer Blvd. Unit 1901                
    4786 Chapel Center Buchholzer Ave.   Akron OH USA 43310 2000 9/1/2007
8/31/2012 Strip   4803 Giant Eagle Plaza 1710-1760Rome - Hilliard Road Unit  
Hilliard OH USA 43206 2000 2/1/2008 1/31/2013 Strip   4807 Taylor Square S/C
2923 Taylor Road SW Unit   Reynoldsburg OH USA 43068 2594 2/1/2008 1/31/2013
Strip   4817 Presidential Square 813 Boardman-Poland Road Unit   Boardman OH USA
44512 1654 2/1/2008 1/31/2013 Strip   4823 Springfield Commons 1282
Holland-Sylvania Road Unit 37   Holland OH USA 43528 2000 11/1/2007 10/31/2012
Strip   4824 Glenway Crossing 5072 Glen Crossing Way   Cincinnati OH USA 45238
1420 11/1/2007 10/31/2012 Strip   4827 Avon Commons Shopping Center 35918
Detroit Road Unit   Avon OH USA 44011 1600 2/1/2008 1/31/2013 Strip   4831
Monroe Street Plaza 5208B Monroe Street Unit Suite #175 Toledo OH USA   2000
2/1/2010 1/31/2011 Strip   4843 North Towne Commons 821 West Alexis Road Unit
A-110   Toledo OH USA 43612 3000 4/9/2008 4/8/2013 Strip   4847 Ridge Park
Square II 4828 Ridge Road   Brooklyn OH USA 44144 1793 2/1/2008 1/31/2013 Strip
  4872 Pleasant Valley 7540 Broadview Road Unit #23   Parma OH USA 44134 2860
5/1/2008 4/30/2011 Strip   4880 Wayne Towne Plaza 3983 Burbank Road Unit  
Wooster OH USA 44691 1600 2/1/2008 1/31/2013 Strip   4883 Clock Tower Plaza 927
Cable Road Unit Suite H-1 Suite H-1 Lima OH USA 45805 1600 2/1/2008 1/31/2013
Strip   4921 6379 Mayfield Road Mayfield Road at Goldengate Blvd. Unit  
Mayfield Heights OH USA 44124 1750 3/1/2003 3/31/2013 Strip       2025 Tiffin
Avenue, Unit#5 Unit 2025 Tiffin                     4950 Findlay Marketplace
Avenue, Unit #5   Findlay OH USA 45840 1540 5/1/2008 4/30/2011 Strip   4958
Voice of America Centre 7680 Voice of America Centre Drive Unit   West Chester
OH USA 45069 2204.5 3/20/2009 3/19/2014 Strip   5006 Toledo Commons 3015
Glendale Avenue Unit Suite 100   Toledo OH USA 43614 1986 3/1/2009 2/28/2014
Strip   5007 University Square 2195 Warrenville Center Road Unit   University
Heights OH USA 44118 1200 2/1/2009 1/31/2014 Strip   5013 Deerfield Towne Center
5635 Deerfield Boulevard Unit Suite 3130   Mason OH USA 45040 1508 6/1/2009
5/31/2011 Strip   5125 Town Center at Levis Commons SW Corner SR 25 & I-475 Unit
  Perrysburg OH USA 43602 1638 2/1/2010 1/31/2013 Strip   5172 Liberty Tree
Plaza / North Court Shoppes 1104-C N. Court Street Unit   Medina OH USA 44256
2183 2/1/2009 1/31/2012 Strip   5191 Graham Square Center 3490 Hudson Drive Unit
5   Stow OH USA 44224 1800 10/1/2009 9/30/2011 Strip   5192 Strip, The 6795
Strip Avenue NW   N. Canton OH USA 44720 1590 6/1/2010 5/31/2012 Strip   5244
Delaware Community Plaza 1800 Columbus Pike Unit Space 120   Delaware OH USA
43015 2000 3/1/2009 2/28/2014 Strip   5260 3733 East Broad Street 3733 East
Broad Street Unit   Columbus OH USA 43213 1900 9/1/2009 8/31/2014 Strip   5271
S&S Plaza 2150 Walker Lake Road Unit   Mansfield OH USA 44906 1875 3/1/2009
2/28/2014 Strip   5295 Champions Crossing 756 NW Washington Blvd. Unit  
Hamilton OH USA 45013 2000 7/1/2009 6/30/2014 Strip   5315 Atlantic Plaza f/k/a
Carousel Plaza 3016 Atlantic Boulevard NE Unit 3   Canton OH USA 44705 2200
6/1/2008 5/31/2013 Strip   5372 Troy Towne Center 1847 W. Main Street Unit B-110
  Troy OH USA 45373 1720 5/1/2009 4/30/2014 Strip   5394 Kingsdale Shopping
Center 3102 Kingsdale Center   Columbus OH USA 43221 1640 2/1/2010 1/31/2011
Strip   5445 SWM Parkway Center 1705 Stringtown Road Unit   Grove City OH USA
43123 2040 11/19/2004 1/31/2015 Strip   5456 Eastland Town Center 1580 Marion
Mt. Gilead Road Unit   Marion OH USA 43302 2000 7/1/2009 6/30/2014 Strip   5457
Sulphur Grove 7746 Brandt Pike Unit   Huber Heights OH USA 45424 2400 2/1/2010
1/31/2015 Strip   5543 1654 N. Bechtle Ave. 1654 N. Bechtle Ave. Unit Suite 100
  Springfield OH USA 45504 2500 5/1/2010 1/31/2011 Strip   5599 Hoke Plaza Hoke
Road & I-70 Unit   Englewood OH USA 45322 1600 10/1/2010 9/30/2013 Strip   5602
Weston Center 5515 Mahoning Ave Unit   Austintown OH USA 44515 2000 10/1/2010
9/30/2013 Strip   5608 South Campus Garteway 1611 N High Street   Columbus OH
USA 43201 2295 9/22/2005 9/21/2015 Strip   5818 Meadowview Square Shopping
Center 2500 State Rt, 59 Units 22 and 24 Kent OH USA 44266 2080 10/25/2007
1/31/2013 Strip   5819 Northpointe Center 3934 Taryn Trace Unit M4 Zanesville OH
USA 43701 1832 7/26/2007 7/31/2012 Strip   5845 Calhoun Street Marketplace 224
Calhoun Street Suite 1225 Cincinnati OH USA 45219 1440 11/15/2007 11/14/2012
Strip   5850 Streetsboro Commons 9750 State Route 14, Space B-1   Streetsboro OH
USA 44241 1710 9/25/2008 9/30/2013 Strip   5879 Canton Centre Mall 4000
Tuscarawas Street West Space B-3 Canton OH USA 44708 1500 3/20/2008 3/31/2013
Strip   5883 The Cascades of Brimfield 4050 Cascades Blvd.   Kent OH USA 44240
1800 10/4/2007 10/31/2012 Strip   5934 Amberwood Plaza Shopping Center 25
Amberwood Parkway Suite N Ashland OH USA 44805 1500 10/12/2007 1/31/2013 Strip  
      7761 W. Ridgewood Dr Unit                   5944 Parmatown Mall 7895 W.
Ridgewood Drive 116 Parma OH USA 44129 1780 6/30/2008 6/30/2015 Strip   5978
Fallen Timbers 3110 Main Street Suite 1125   Maumee OH USA 43537 1884 11/9/2007
7/31/2014 Strip   6028 Circleville Plaza 1446 Circleville Plaza Drive  
Circleville OH USA 43113 2030 5/1/2008 4/30/2013 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   6030 Southland
Crossing South Ave. & Rt. 224     Boardman OH USA 44512 1480 11/8/2007 1/31/2013
Strip   6043 Westgate Shopping Center 3101 Westgate     Fairview Park OH USA
44126 2004 5/15/2008 5/31/2013 Strip   6059 The Shops at Ety Village 1370 Ety
Road Space 115     Lancaster OH USA 43130 1645 4/10/2008 4/30/2013 Strip   6061
Wilmington Square 2855A State Route 73 South   Suite 200 Wilmington OH USA 45177
1800 2/14/2008 2/28/2013 Strip   6260 The Marketplace at Nobles Pond 7214 Fulton
Drive, NW Suite 200 Bldg. B     North Canton OH USA 44718 1727 8/28/2008
8/31/2013 Strip   6274 SWM at New Boston 4601 Gallia Street #15     New Boston
OH USA 45662 1574 10/23/2008 10/31/2013 Strip   6303 Chestnut Commons 342
Chestnut Commons Drive     Elyria OH USA 44035 1935 11/20/2008 1/31/2014 Strip  
6315 SWM Shops at Millennium 2170 Millennium Blvd, Suite i     Cortland OH USA
44410 1875 1/15/2009 1/31/2014 Strip   6321 Shaker Town Center 16601 or 16657
Chargrin Blvd. #25     Shaker Heights OH USA 44120 2904 11/15/2008 11/30/2013
Strip           Intersection of S. Dixie & W.                   6336 Southern
Hills SWM 1605 W. Dorothy Lance   Dorothy Lane Kettering OH USA 45439 1500
12/4/2008 1/31/2014 Strip     6342 Coleman's Crossing 653 Colemans Crossing  
Delaware Ave. & US Hwy. 33 Marysville OH USA 43040 2150 11/24/2008 1/31/2014
Strip   6361 SWM The Shoppes at Collingwood 3606 or 3598 E. Main Street    
Whitehall OH USA 43213 2152 2/12/2009 2/28/2014 Strip   6393 Walter Green
Commons 6067 North Ridge Rd.     Madison OH USA 44057 1801 9/17/2009 9/30/2014
Strip   6419 Meadowlands Town Center 255 Meadowlands Dr. Ste 160     Chardon OH
USA 44024 1680 5/21/2009 5/31/2014 Strip   6420 Crocker Park 229 Crocker Park
Blvd.     Westlake OH USA 44145 1520 11/21/2009 11/30/2019 Strip   6422 Summit
Square 16280 Dresden Ave. Suite L     Calcutta OH USA 43920 1800 4/1/2009
3/31/2014 Strip   6448 Miami Valley Crossing 1272 East Ash Street   Suite 100
Piqua OH USA 45356 1600 4/8/2010 4/30/2015 Strip   6506 SWM Blue Bell Drive 400
Blue Bell Drive, NW     New Philadelphia OH USA 44663 4000 10/29/2009 1/31/2015
Strip   6523 SWM Greenville Shops 1520 Wagner Ave.     Greenville OH USA 45331
1445 10/29/2009 1/31/2015 Strip   6525 Newark Commons 1381 North 21st Street    
Newark OH USA 43055 2003 10/15/2009 1/31/2015 Strip   6530 SWM Kroger State
Street 917 East State Street     Athens OH USA 45701 3500 11/5/2009 1/31/2015
Strip   6558 SWM Rivers Edge 227 Captain D. Seeley MIA Dr. Route 7     Marietta
OH USA 45750 1480 11/18/2009 1/31/2015 Strip   6567 SWM West Towne Square 2260
Michigan Ave.     Sidney OH USA 45365 2023 3/4/2010 3/31/2015 Strip   6570 SWM
Ohio Valley Plaza 50635 Valley Plaza Dr.     St. Clairsville OH USA 43950 2500  
  Strip   6592 SWM Sugarcreek Plaza II 6226 Wilmington Pike     Dayton OH USA
45459 2125 3/4/2010 3/31/2015 Strip   6691 North Olmsted T/C 25102 Brookpark Rd.
#D-140     North Olmsted OH USA 44070 1600 10/1/2010 9/30/2015 Strip   6699 SWM
Bellefontaine Square 2228 S. Main Street     Bellefontaine OH USA 43311 2000
10/21/2010 1/31/2016 Strip   6703 Meijer Outlot Development 1064 State Rte. 28,
Space F     Miami Township OH USA 45150 1600 8/12/2010 8/31/2015 Strip          
Glendale-Milford Rd. &                   6711 SWM Evandale Commons 2552
Cunningham Dr Suite C   Reading Rd Cincinnati OH USA 45241 1440 11/18/2010
1/31/2016 Strip   6713 SWM Sauner Square 718 Harry Sauner Rd.     Hillsboro OH
USA 45133 3185 11/18/2010 1/31/2016 Strip           2329 State Route 725 A7    
              6728 Shoppes at 725 2329 MiamisburgCenterville Rd   and A8 Dayton
OH USA 45459 1945 11/18/2010 1/31/2016 Strip   6760 SWM Maysville Market Center
2850 Maysville Pike Space B2     Zanesville OH USA 43701 2800 11/22/2010
1/31/2016 Strip   6761 SWM Logan Commons 12910 State Rt. 664, South   Space B-16
Logan OH USA 43138 2400 11/22/2010 1/31/2016 Strip   6907 SWM Norwalk 101 Plank
Rd.     Norwalk OH USA 44857 3000     Strip   6922 North Bridge Street 950 North
Bridge Street     Chillicothe OH USA 45601 2000     Strip   6940 Navarre Center
3555-3611 Navarre Ave. (SR2) Unit L     Oregon OH USA 43616 1795     Strip  
4520 Tulsa Promenade 4107 S. Yale Avenue #227     Tulsa OK USA 74135 1128
10/19/2002 1/31/2013 Mall   71 Crossroads Mall 1120 Crossroads Mall     Oklahoma
City OK USA 73149 1465 2/1/2009 1/31/2011 Mall   331 Central Mall 200 "C "Ave.  
  Lawton OK USA 73501 2118 7/1/2009 6/30/2014 Mall   925 Quail Springs
Marketplace 2324 W. Memorial Place     Oklahoma City OK USA 73134 2116 1/1/2010
1/31/2012 Strip   1315 Sooner Mall 3411 W. Main Street     Norman OK USA 73072
1150 2/1/2010 1/31/2015 Mall   1326 Woodland Hills Mall 7021 South Memorial
Drive   Room 0281 Tulsa OK USA 74133 1626 2/1/2009 1/31/2016 Mall   1868
Arrowhead Mall 501 N. Main Street, Suite 116     Musgokee OK USA 74401 1644
2/1/2008 1/31/2011 Mall   2501 Riverside Market 9067 Riverside Drive   Unit B
Tulsa OK USA 74137 1200 7/1/2008 6/30/2013 Strip   2652 Silver Springs Pointe
S/C 7640 N W Expressway     Oklahoma City OK USA 73132 1515 11/1/2008 10/31/2013
Strip   2703 Edmond Plaza 2000 W. Danforth Avenue   Suite # T-2 Edmond OK USA
73003 1800 2/1/2010 1/31/2012 Strip   2723 Belle Isle Station 1841 Belle Isle
Blvd.   Suite M2822 Oklahoma City OK USA 73118 1800 2/1/2009 1/31/2014 Strip  
2784 Mustang Commons 216 N. Mustang Mall Terrace # 230 Mustang OK USA 73064 3853
8/1/2009 7/31/2012 Strip   2804 Cimarron Plaza 430 W. Wekiwa Road     Sand
Springs OK USA 74063 1980 2/1/2010 8/31/2012 Strip   2821 Shawnee S/C 4903 N.
Union Street   Suite 109 Shawnee OK USA 74801 1600 8/1/2009 7/31/2014 Strip  
2845 New Castle Plaza 661 NW 32nd Street   Suite G Newcastle OK USA 73065 1600
2/1/2010 1/31/2012 Strip   2871 Wal-Mart Plaza 627 12th Avenue N.E.   Suite 110
Norman OK USA 73071 1600 2/1/2010 1/31/2013 Strip   2910 Sallisaw West Plaza
1109 West Ruth Street     Sallisaw OK USA 74955 1400 2/1/2010 1/31/2013 Strip  
2981 Durant S/C, W/M 519 University Place   Suite E Durant OK USA 74701 2400
9/1/2009 8/31/2012 Strip   3002 Westgate Marketplace 6300 SW 3rd Street    
Oklahoma City OK USA 73128 3000 2/1/2010 1/31/2015 Strip   3073 Owasso Market
12401 E. 96th St. N.     Owasso OK USA 74055 2000 12/1/2009 11/30/2012 Strip  
3092 Enid Shopping Center 5503 Owen K. Garriot Road   Suite #1 Enid OK USA 73703
3000 2/9/2005 1/31/2011 Strip   3103 Duncan SWM 1829 North Highway 81   Suite 4
Duncan OK USA 73533 1575 2/1/2010 1/31/2012 Strip   3109 River City Plaza NEC
11th St & Hwy 62     Muskogee OK USA   1800 6/29/2006 6/30/2011 Strip   3205
Pryor Plaza 149 Steve Barry Blvd.     Pryor OK USA 74361 1600 2/1/2011 1/31/2013
Strip   3228 Okmulgee Retail Center 1821 S. Wood Drive     Okmulgee OK USA 74447
2130 5/1/2010 4/30/2012 Strip   3258 Sooner Center 1640 Sooner Road   Suite A
Midwest City OK USA 73110 2275 3/16/2006 2/28/2011 Strip   3430 Southern
Crossing 10914 South Memorial Drive     Tulsa OK USA 74133 2146 6/23/2005
1/31/2011 Strip   3440 Woodward Plaza 3305 First Street, Space F     Woodward OK
USA 73801 1748 10/1/2010 1/31/2011 Strip   3599 McAlister SWM 522 South George
Night Expressway   Space 480 McAlister OK USA 74501 2500 8/17/2006 1/31/2012
Strip   3604 Ponca City SWM 901 E Prospect Avenue   Space #C1.4 Ponca City OK
USA 74601 2000 4/27/2006 4/30/2011 Strip   3884 Yukon SWM I-40 & Garth Brooks  
  Yukon OK USA   2400 5/10/2007 1/31/2012 Strip   3887 Redbud Corners 2423 W.
Kenosha     Broken Arrow OK USA   1723 6/21/2007 6/30/2012 Strip   4338 Oakwood
Mall 4125 West Owen K Garriot Unit F-01A   Suite F1-B Enid OK USA 73703 1306
2/1/2009 1/31/2011 Mall       4901 N KICKAPOO STREET SPACE 1554                
      4533 SHAWNEE MALL Unit 1554     SHAWNEE OK USA 74804 878 10/1/2010
1/31/2011 Mall     4551 WASHINGTON PARK MALL 2350 S.E. WASHINGTON BLVD. Unit 406
    BARTLESVILLE OK USA 74006 696 1/1/2010 1/31/2012 Mall   4576 Quail Springs
Mall 2501 W. Memorial Rd. Unit 234     Oklahoma City OK USA 73134 999 9/29/2001
1/31/2012 Mall  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   4580 PENN SQUARE
MALL 1901 NW EXPRESSWAY Unit 2046     OKLAHOMA OK USA 73118 1533 8/1/2009
7/31/2016 Mall   5175 Lawton Plaza 2413 NW 67th Street Unit Suite F     Lawton
OK USA 73505 1615 2/1/2009 1/31/2014 Strip   5272 University Plaza 1142 East 2nd
Street Unit     Edmond OK USA 73034 2040 8/1/2009 7/31/2014 Strip   5288
Rockwell Plaza 8531 N. Rockwell Avenue Unit     Oklahoma City OK USA 73132 1870
4/1/2009 3/31/2011 Strip   5395 Pioneer Square Shopping Center 533 N. Perkins
Road Unit     Stillwater OK USA 74075 2000 7/1/2009 6/30/2014 Strip   5431
Woodland Crossing 7105 S. Memorial Drive Unit     Tulsa OK USA 74133 1633
10/1/2010 9/30/2013 Strip   5439 Wal-Mart - Tahlequah 409 Daisy Drive Unit Suite
C     Tahlequah OK USA 74464 1280 8/1/2009 7/31/2014 Strip   5534 Riverwalk
Center 2712 South Telephone Road Unit     Moore OK USA 73160 1600 2/1/2010
1/31/2015 Strip           7386 S Olympia Ave W Ste                   6024 Tulsa
Hills Shopping Center SWC of 71st Street & Hwy. 75   B9 Tulsa OK USA 74132 1600
9/25/2008 9/30/2013 Strip   6665 SWM Southwest Crossroads 12154 S. Waco Ave.    
Sapulpa OK USA 74066 1426 11/4/2010 1/31/2016 Strip   6719 Ardmore Commons 2401
12th Ave. NW, Suite 104F     Ardmore OK USA 73401 1600 10/16/2010 1/31/2016
Strip   6811 Ft. Sill 6322 NW Currie Rd.     Ft. Sill OK USA 73503 864 10/4/2010
10/3/2012 Strip   6829 Tinker AFB 3420 D. Ave. Rm. 105B     Tinker OK USA 73145
1076 10/4/2010 10/3/2012 Strip   KONG Kongregate Server Room 618 NW Glisan  
Suite 406-305 Portland OR USA 97209 2956 10/1/2007 10/1/2011 Office   332
Washington Square 9414 S.W. Washington Square Rd.   Space #K09 Tigard OR USA
97223 1456 1/1/2009 1/31/2014 Mall   995 Sunset Esplenade 2351 S.E. Tualatin
Valley Hwy     Hillsboro OR USA 97123 1400 9/1/2007 8/31/2012 Strip   1270 Rogue
Valley Mall 1600 North Riverside Avenue     Medford OR USA 97501 1200 10/1/2009
1/31/2012 Mall   1440 Lloyd Center 956 Lloyd Center     Portland OR USA 97232
1154 6/18/2001 6/30/2012 Mall   1942 Valley River Center Delta Freeway #26    
Eugene OR USA 97401 1200 1/1/2009 1/31/2013 Mall   1962 Clackamas Town Center
12000 SE 82nd Avenue #2020     Portland OR USA 97266 2230 2/1/2008 1/31/2013
Mall   2213 Gateway S/C 1307 N.E. 102nd Ave. Ste. L-2     Portland OR USA 97220
1284 10/1/2010 9/30/2013 Strip   2251 Eastport Plaza 4328 S. E. 82nd Ave., Suite
3000     Portland OR USA 97266 1422 4/17/2008 4/16/2013 Strip   2442 Clackamas
Promenade 8954 SE Sunnyside Road     Clakamas OR USA 97015 1665 6/1/2008
5/31/2013 Strip   2541 Argyle Corners 25725 E Southwest Gwen Drive    
Wilsonville OR USA 97070 1385 3/1/2009 2/29/2012 Strip   2744 Tanasbourne Town
Center 18033 W. Evergreen Prkwy   Suite K Hillsboro OR USA 97006 2684 5/1/2009
4/30/2014 Strip   2793 Ontario Marketplace 215 E. Lane St. # 3 Ontario OR USA
97914 2100 11/1/2010 1/31/2016 Strip   2886 Pendleton Retail Center 110
Southwest 20th St   Space C Pendleton OR USA 97801 2584 2/1/2010 1/31/2013 Strip
  2894 McMinnville Center 2275 NE 27th Street   Suite B McMinnville OR USA 97218
1400 11/11/2009 1/31/2013 Strip   3212 Devonshire Shops 3815 Devonshire Avenue
NE Ste. # 115 Salem OR USA 97305 2600 4/29/2005 4/30/2015 Strip   3677 Klamath
Village 3480 Washburn Way   Suite E Klamath Falls OR USA 97603 2400 7/12/2007
7/31/2017 Strip   3760 Heritage Mall 1895 14th Ave SE, Space A123     Albany OR
USA 97322 1856 11/30/2006 1/31/2014 Strip   4185 Rogue Valley Mall 1600 North
Riverside Unit 2135     Medford OR USA 97501 1035 4/8/2003 4/30/2013 Mall   4191
PIONEER PLACE 700 SOUTHWEST 5TH AVE. Unit 4050     PORTLAND OR USA 97204 1691
12/1/2008 1/31/2012 Mall   4416 SALEM CENTER 401 CENTER STREET NE Unit B103    
SALEM OR USA 97301 1357 2/1/2011 1/31/2012 Mall   4522 LLOYD CENTER 955 LLOYD
CENTER Unit H-126     PORTLAND OR USA 97232 1430 2/1/2010 1/31/2012 Mall   4545
GATEWAY MALL 3000 GATEWAY ST. Unit 610     SPRINGFIELD OR USA 97477 969
9/29/2001 1/31/2012 Mall       9540 SW WASHINGTON SQUARE ROAD                  
    4568 WASHINGTON SQUARE Unit H-15     TIGARD OR USA 97223 1240 1/1/2009
1/31/2013 Mall   4622 Lancaster Mall 831 Lancaster Drive Unit Suite 27     Salem
OR USA 97301 1536 7/9/2004 7/31/2014 Mall   5369 Broadway and Jackson 617 SW
Jackson Street Unit     Portland OR USA 97201 1672 3/1/2005 2/28/2015 Strip  
5411 Shops at the Old Mill District (The) 450 Powerhouse Drive Unit Suite 403  
  Bend OR USA 97702 1272 7/16/2004 7/31/2014 Strip   5481 Wood Village Shops
2705 NE 238th Street Unit Suite D     Wood Village OR USA 9060 1500 2/15/2005
2/28/2015 Strip   5510 Langer Farms 2115 SW Baylor Way Unit Suite 105    
Sherwood OR USA 97140 1500 4/1/2010 3/31/2012 Strip   5542 Clackamas Retail
Shops 9960 SE 82nd Street Unit     Portland OR USA 97266 1431 6/1/2010 5/31/2013
Strip   6215 Keizer Station Village Center 6385 Ulali Drive   Space 102 Keizer
OR USA 97303 1493 4/30/2009 4/30/2014 Strip   6406 Corvallis Market Center 1580
NW 9th Street Suite 104   9th Street & Garfield Ave Corvallis OR USA 97330 1654
12/11/2008 1/31/2014 Strip   6500 Peterkort Town Square 11198 SW Barnes Rd.    
Portland OR USA 97225 1500 10/22/2009 1/31/2015 Strip   6585 Garden Valley 780
NW Garden Valley Boulevard   Suite 50-B2 Roseburg OR USA 97470 1956 4/1/2010
3/31/2015 Strip   6657 SWM Pony Village Mall 1611 Virginia Ave.     North Bend
OR USA 97459 1960 7/9/2010 7/31/2015 Strip   6749 SWM Delta Center 1750 Delta
Waters Rd. #103     Medford OR USA 97504 2000 12/2/2010 1/31/2016 Strip   6772
SWM La Grande 11627 Island Ave Suite 11     Island City OR USA 97850 1461
11/23/2010 1/31/2016 Strip   9942 Kongregate Portland 618 Building NW Glisan
Street     Portland OR USA   2956 10/1/2010 9/30/2013 Strip   3659 Hermitage
Crossing 1031 North Hermitage Rd.     Hermitage PA USA 16148 2000 10/6/2006
1/31/2012 Strip   29 Willow Grove Park 2500 Moreland Road     Willow Grove PA
USA 19090 1046 6/1/2008 1/31/2011 Mall   34 GameStop West Chester Office 600
Willowbrook Lane     West Chester PA USA 19382 6114 7/1/2011 6/30/2012 OFFICE  
122 Century III Mall 3075 Clairton Road, # 192     West Mifflin PA USA 15123 972
7/29/2002 7/31/2012 Mall   182 Monroeville Mall Route 22 & Mall Drive   Suite
257A Monroeville PA USA 15146 1859 3/1/2005 2/28/2015 Mall   286 Colonial Park
Mall Route 22 and Colonial Road     Harrisburg PA USA 17109 1785 8/1/2008
7/31/2011 Mall   289 Exton Square Mall 227 Exton Square     Exton PA USA 19341
1259 1/1/2007 12/31/2013 Mall   326 Granite Run Mall US Route 1/Baltimore
Pike/Route 352     Media PA USA 19063 1400 3/1/2008 2/28/2013 Mall   344
Chambersburg Mall 910 Chambersburg Mall     Chambersburg PA USA 17201 901
2/1/2010 1/31/2011 Mall   375 Park City Mall 127 Park City Center     Lancaster
PA USA 17601 1332 3/24/2008 10/31/2014 Mall   400 Belair Plaza 9861 Bustleton
Avenue     Philadelphia PA USA 19115 1248 9/1/2010 8/31/2012 Strip   407 Academy
Plaza S/C 3229 Red Lion Road     Philadelphia PA USA 19114 1500 4/1/2010
3/31/2013 Strip   433 Broad & Hunting Plaza 4229-35 North Broad Street (Route
611)   Spaces # 5 & # 8 Philadelphia PA USA   1700 2/1/2010 1/31/2011 Strip  
508 Shenango Valley Mall 3285 East State Street     Hermitage PA USA 16148 1837
2/1/2010 1/31/2011 Mall   620 Whitman Plaza 330 Oregon Ave.     Philadelphia PA
USA 19148 1600 6/1/2006 5/31/2011 Strip   621 One and Olney Square 101 E. Olney
Ave.     Philadelphia PA USA 19120 1500 7/1/2008 6/30/2013 Strip   631 Marple
Crossroads Shopping Center 400 So. State Road     Springfield PA USA 19064 1200
2/1/2008 1/31/2013 Strip   632 Upper Darby--69th Street 69th Street   51 South
69th St. Upper Darby PA USA 19125 2400 6/1/2006 5/31/2011 Strip   636 Port
Richmond Village 2499 Aramingo Ave.   Suite A Philadelphia PA USA 19125 2242
5/1/2010 4/30/2013 Strip   637 Whiteland Town Center 129 West Lincoln Hwy.    
Exton PA USA 19341 1200 10/1/2008 9/30/2011 Strip   661 Fairless Hills Shopping
Center 491 Oxford Valley Rd.     Fairless Hills PA USA 19030 2000 2/1/2010
1/31/2011 Strip   666 Great Northeast Plaza 2201 Cottman Ave.   Suite 245
Philadelphia PA USA 19152 1951 12/1/2008 1/31/2014 Strip   668 Andorra Shopping
Center 8500 Henry Ave.     Philadelphia PA USA 19128 1450 7/1/2007 6/30/2012
Strip   718 Berkshire Square Shopping Center 1141 Berkshire Blvd.     Wyomissing
PA USA 19610 2000 8/1/2006 7/31/2011 Strip   764 York Marketplace 2529 East
Market Street   fka 2501 York PA USA 17402 1800 1/1/2010 12/31/2011 Strip  


--------------------------------------------------------------------------------




765      Golden Triangle Shopping Center 766      Gateway Square 785     
Robinson Town Centre 795      Southland Four Seasons Centre 810      North Hills
Village Mall 898      Union Square 904      Siniawa Plaza II 918      Airport
Square 938      Edgewood Town Center 955      Manoa S/C 958      West Chelten
Ave. 967      Huntingdon Valley S/C 976      Cranberry Commons

1193 Gallery II at Market East 1253 Springfield Mall 1256 Montgomery Mall 1264
Mall at Steamtown (The) 1305 Millcreek Mall 1347 Oxford Valley Mall 1381
Clearview Mall 1551 Waterworks 1554 Crossroads Plaza 1735 Aramingo Super Center
1739 South Philly S/C 1740 Mayfair Shopping Center 1741 Audubon Square 1743
North Penn Marketplace 1748 Collegeville S/C 1758 Southampton S/C 1760 City Line
/ City Avenue Shopping Center 1762 Hope Plaza 1784 Doylestown Point 1791 Paxton
Town Center 1838 West Manchester Mall 1845 Capital City Mall 2266 Abington Town
Square 2299 Commerce Plaza 2306 Creekside Plaza 2339 William Penn Plaza 2418
Wilkes-Barre Commons 2449 Bristol Commerce Park 2457 Northtowne Plaza S/C 2520
Devon Square S/C 2606 Chippewa Town Center 2632 Center Point Place 2634
Greengate Center 2654 Southtowne Plaza 2701 Trainers Corner Shopping Center 2718
Plank Road Shopping Center 2738 West Valley Marketplace 2739 Coventry Square
2742 Buckhorn Plaza 2849 West Sadsbury Commons 2885 Summit Ridge S/C 2919 Union
Square 3017 The Court at Upper Providence aka Upper 3172 Hazel Marketplace 3190
Bethel Park S/C 3263 Carlisle Crossing 3273 Willow Grove Pointe 3280 Mt. Nebo
Pointe 3321 Chartiers Valley Shopping Center 3343 Shamokin SWM 3452 Richland
Town Center 3484 Monaca SWM 3522 Warren Commons 3696 Miracle Mile S/C 3705
Fayette Crossing 3706 High Pointe Commons 3739 Oxford Commons 3785 Wildcat
Commons 3852 Highlands Mall   3853 Park West Town Center 3895 Covered Bridge
Marketplace 3912 Grandview Crossing 3934 Shops of Upper Hanover 3955 Shrewsbury
Commons


        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   1320 Lititz Pike,
Space 8       Lancaster PA USA 17601 1800 2/1/2010 1/31/2012 Strip   125 Gateway
Drive, Suite 101       Mechanicsburg PA USA 17055 1200 5/1/2007 4/30/2012 Strip
  1940 Park Manor Blvd.       Pittsburgh PA USA 15205 1877 10/1/2007 9/30/2012
Strip   649 Clairton Blvd.       Pleasant Hills PA USA 15236 3000 1/1/2010
1/31/2013 Strip   4801 McKnight Road Rm # 107   Pittsburgh PA USA 15237 1769
7/1/2010 6/30/2012 Strip   3874 Union Deposit Road       Harrisburg PA USA 17109
1520 12/1/2008 11/30/2011 Strip   739 Scranton Carbondale Highway       Scranton
PA USA 18508-1121 1490 12/1/2003 1/31/2011 Strip   801 Bethlehem Pike      
Montgomeryville PA USA 19454 2000 5/1/2010 4/30/2012 Strip   1611 Edgewood Town
Center       Edgewood PA USA 15218 1500 1/1/2010 1/31/2011 Strip   1305
Westchester Pike # 20       Havertown PA USA 19083 2027 11/1/2010 10/31/2013
Strip   45 West Chelten Avenue       Philadelphia PA USA 19144 1466 2/1/2008
1/31/2011 Strip   775 Huntingdon Pike       Huntingdon Valley PA USA 19006 1200
12/1/2009 1/31/2011 Strip   1713 Route 228, Suite B-2       Cranberry Township
PA USA 16066 1569 1/1/2008 12/31/2012 Strip   Ninth & Market Streets      
Philadelphia PA USA 19107 1620 2/1/2009 1/31/2011 Mall   1250 Baltimore Pike    
  Springfield PA USA 19064 1200 10/1/2007 9/30/2012 Mall   286 Montgomery Mall  
    North Wales PA USA 19454 1225 2/1/2003 1/31/2013 Mall   Mall at Steamtown
#209       Scranton PA USA 18503 1167 2/1/2007 1/31/2014 Mall   Interchange Road
& Peach Street   Unit 505   Erie PA USA 16565 1230.49 2/1/2006 5/31/2013 Mall  
2300 East Lincoln Highway # P -5   Langhorne PA USA 19407 1764 2/1/2004
1/31/2014 Mall   101 Clearview Circle   Mall Rm #725   Butler PA USA 16001 1559
2/1/2010 1/31/2012 Mall   957 Freeport Road       Pittsburgh PA USA 15238 1600
5/1/2008 4/30/2013 Strip   800 Bustleton Pike       Richboro PA USA 18954 1511
9/1/2007 8/31/2012 Strip   2539 E. Castor Avenue   Store #1   Philadelphia PA
USA 19134 2000 2/1/2010 1/31/2015 Strip   24th Street & Oregon Avenue      
Philadelphia PA USA 19145 1350 11/6/2001 11/30/2011 Strip   6406 Sackett Street
      Philadelphia PA USA 19149 1620 12/1/2009 1/31/2013 Strip   S 617 Troooper
Road       Audubon PA USA 19403 1600 11/1/2009 1/31/2011 Strip   1551 Valley
Forge Road   Store #G   Lansdale PA USA 19446 2000 12/1/2009 1/31/2011 Strip  
222 West MainStreet       Collegeville PA USA 19426 1280 12/1/2006 11/30/2011
Strip   499 Second Street Pike       Southampton PA USA 18966 2000 8/1/2008
1/31/2011 Strip   7630 City Line Avenue, Unit 14       Philadelphia PA USA 19151
900 12/1/2009 1/31/2012 Strip   2109-99 W, Lehigh Avenue       Philadelphia PA
USA 19132 2400 2/1/2010 1/31/2011 Strip   1661 Easton Road       Doylestown PA
USA 18901 1408 1/1/2010 1/31/2013 Strip   Rt 22, Paxton Township      
Harrisburg PA USA   1600 7/1/2010 1/31/2011 Strip   6226 West Manchester Mall  
    York PA USA   1458 12/15/2007 1/31/2013 Mall   3506 Capital City Mall Dr
#642       Camp Hill PA USA 17011 1023 5/25/2001 5/24/2011 Mall   1495 Old York
Rd (Rt 611) Unit B       Abington PA USA 19001 1406 5/1/2008 4/30/2013 Strip  
2201 North Broad Street   Suite B   Philadelphia PA USA 19148 1320 5/25/2009
5/24/2012 Strip   1207 MacDade Blvd.   Ste 170   Collingdale PA USA 19023 2400
3/1/2010 2/28/2015 Strip   3087 William Penn Hwy. # C       Easton PA USA 18045
1050 7/1/2008 6/30/2011 Strip   3530 Wilkes Barre Township Commons       Wilkes-
Barre PA USA 18702 2000 8/1/2009 7/31/2014 Strip   230 Commerce Circle      
Bristol Borough PA USA 19007 2000 8/1/2008 7/31/2013 Strip   44 East German Town
Pike       East Norristown PA USA 19401 1920 6/1/2008 5/31/2013 Strip   650 West
Lancaster       Wayne PA USA 19087 1575 11/1/2008 10/31/2013 Strip   200 N.
Constitution Blvd.       Beaver Falls PA USA 15010 1840 11/1/2008 10/31/2013
Strip   892 West Street Road       Warminster PA USA 18974 1550 11/1/2008
10/31/2013 Strip   Rt. 30 & Greengate Center Drive       Hempfield PA USA 15601
1500 5/1/2010 4/30/2015 Strip   3100 Oakland Aveenue   Unit 10   Indiana PA USA
15701 2577 11/1/2008 10/31/2013 Strip   210 N. West End Blvd.   Suite 256  
Quakertown PA USA 18951 1920 2/1/2010 1/31/2012 Strip   2740 Old Rt. 220 Rd.  
Suite A21   Altoona PA USA 16601 1200 2/1/2010 1/31/2013 Strip   1091 Mill Creek
road       Allentown PA USA 18106 1400 9/1/2010 8/31/2012 Strip   501 West
Schuylkill Road       Pottstown PA USA 19465 1674 1/1/2010 12/31/2014 Strip   76
Lunger Dr   Suite 450   Bloomsburg PA USA 17815 1500 3/24/2005 1/31/2011 Strip  
412 Commons Drive       Parkesburg PA USA 19365 1800 2/1/2010 1/31/2013 Strip  
735 Summit Ridge Plaza       Mt Pleasant PA USA 15666 2500 7/1/2009 6/30/2014
Strip   2519 W. State Road       New Castle PA USA 16101 1600 7/1/2009 6/30/2014
Strip   1863 Ridge Pike Suite 108       Royersford PA USA 19468 1600 8/23/2007
1/31/2013 Strip   18201 Airport Road   Suite 4   Hazelton PA USA 18202 1500
2/1/2010 1/31/2013 Strip   5055 Library Road       Bethel Park PA USA 15102 2449
7/1/2010 6/30/2013 Strip   256 W Minster Drive       Carlisle PA USA 17013 2335
3/23/2006 3/22/2011 Strip   3900 Welsh Road       Willow Grove PA USA 19090 2000
9/11/2009 9/30/2014 Strip   Mt Nebl & Camp Horne Rd       Pittsburgh PA USA  
1513 2/16/2006 2/28/2011 Strip   1025 Washington Pike       Bridgeville PA USA
15017 2244 10/27/2005 1/31/2011 Strip   Hwy 225 & St. Rt. 61 Unit# 1 -L Shamokin
PA USA   1600 12/7/2006 1/31/2012 Strip   113 Rown Centre Drive       Johnstown
PA USA 15904 2000 2/1/2011 2/28/2014 Strip   3942 Brodhead Road       Monaca PA
USA 15061 2500 2/9/2006 2/28/2011 Strip   2775 Market St. Suite 620       Warren
PA USA 16365 1600 12/8/2006 1/31/2012 Strip   #5 Miracle Mile Drive      
Monroeville PA USA 15146 1500 12/8/2006 1/31/2012 Strip   221 WalMart Dr      
Uniontown PA USA 15401 1600 10/11/2007 1/31/2013 Strip   4640 High Pointe Blvd.
  Suite 20   Harrisburg PA USA 17111 1600 11/2/2006 11/30/2011 Strip   Rt 10 &
Rt 1       Lower Oxford PA USA 19363 1820     Strip   305 Colony Lane   Parcel B
  Latrobe PA USA 5650 1400 1/11/2007 1/31/2012 Strip   64 Highlands Mall      
Natrona Heights PA USA 15065 1600 2/14/2008 2/28/2013 Strip       1575 North
52nd Street Ste                     52nd & Jefferson Streets   707  
Philadelphia PA USA 19131 2012 6/2/2008 7/31/2013 Strip   2405 Covered Bridge
Dr, Suite 120       Lancaster PA USA 17602 1600 8/1/2007 1/31/2013 Strip   500
Grandview Crossing dr       Gibsonia PA USA 15044 1623 10/10/2007 1/31/2013
Strip   Blommer Dr. at Gravel Pike (SR 29)       Greenville PA USA 18041 2250
3/7/2007 6/30/2012 Strip   808 Shrewsbury Commons Ave       Shrewsbury PA USA
17361 1300 6/27/2007 6/30/2012 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   3958 Village of
East Side 6401 Penn Avenue   Suite 245 Pittsburgh PA USA 15206 1500 7/4/2007
7/31/2012 Strip   4061 CAPITAL CITY MALL 3579A CAPITAL MALL DR   Store #218 CAMP
HILL PA USA 17011 1041 10/13/2005 1/31/2011 Mall   4063 INDIANA MALL 2334
OAKLAND AVE Unit 260     INDIANA PA USA 15701 1050 9/1/2003 8/31/2013 Mall  
4077 MILLCREEK MALL 310 MILLCREEK MALL Unit     ERIE PA USA 16565 1061 6/1/2008
5/31/2013 Mall   4080 Lehigh Valley Mall 242 Lehigh Valley Mall Unit 2066    
Whitehall PA USA 18052 1147 4/1/2004 3/31/2014 Mall   4085 NESHAMINY MALL 102
NESHAMINY MALL Unit 102     BENSALEM PA USA   1557 3/12/2001 3/31/2011 Mall  
4091 LAUREL MALL 170 LAUREL MALL Unit 7     HAZELTON PA USA 18201 1326 8/1/2009
1/31/2011 Mall   4121 UNIONTOWN MALL 1115 MALL RUN ROAD Unit 155     UNIONTOWN
PA USA 15401 1133 2/1/2010 1/31/2011 Mall   4126 NORTH HANOVER MALL 1155
CARLISLE STREET Unit 506     HANOVER PA USA 17331 1090 5/1/2006 4/30/2011 Mall  
4130 YORK GALLERIA 2899 WHITEFORD RD Unit   SP 272 YORK PA USA 17402 895
12/1/2009 11/30/2012 Mall   4131 SCHUYLKILL MALL RT 61 INTERSTATE 81 Unit 901  
ROOM 901 FRACKVILLE PA USA 17931 902 5/1/2006 1/31/2011 Mall   4167 VIEWMONT
MALL RM 852 DICKSON CITY Unit 852     SCRANTON PA USA 18508 918 5/1/2010
1/31/2011 Mall   4172 PALMER PARK MALL 156 PALMER PARK MALL Unit C12 & 13 SP C
-12-13 EASTON PA USA 18045 1300 5/1/2010 1/31/2011 Mall   4174 DUBOIS MALL 690
SHAFFER ROAD Unit 62     DUBOIS PA USA 15801 876 11/1/2009 1/31/2012 Mall   4175
COVENTRY MALL ROUTE 724 & 100 BYPASS Unit E-1   SPACE B-5 POTTSTOWN PA USA 19464
1198 4/1/2010 1/31/2011 Mall     4182 WASHINGTON CROWN CENTER 1500 WEST CHESTNUT
STREET Unit 267     WASHINGTON PA USA 15301 1049 12/2/2009 1/31/2011 Mall   4203
CRANBERRY MALL P O BOX 551 RTES 322 & 257 Unit 260     CRANBERRY PA USA 16319
1035 8/1/2009 7/31/2012 Mall   4206 LYCOMING MALL 300 LYCOMING MALL CIRCLE Unit
    MUNCY PA USA 17756 1080 2/18/2002 2/17/2012 Mall   4229 WESTMORELAND MALL RT
30 EAST Unit   SP 247 GREENSBURG PA USA 15601 1646 4/1/2008 4/30/2015 Mall  
4251 WYOMING VALLEY 6 WYOMING VALLEY MALL Unit 724     WILKES BARRE PA USA 18702
990 9/15/2007 9/14/2014 Mall   4275 WILLOW GROVE PARK 2500 MOORELAND RD Unit  
SP 3089 WILLOW GROVE PA USA 19090 1091 7/1/2010 1/31/2011 Mall   4276 NITTANY
MALL 962 NITTANY MALL Unit 982   E COLLEGE AVE STATE COLLEGE PA USA 16801 1008
3/8/2001 3/7/2011 Mall   4298 HARRISBURG MALL I-83 & PAXTON ST Unit SP B -6
HARRISBURG PA USA 17111 1088 6/1/2001 5/31/2011 Mall   4308 SUSQUEHANNA VALLEY
ROUTES 11 & 15 Unit C-3   SPACE C-3 SELINGSGROVE PA USA 17870 1033 9/1/2006
1/31/2012 Mall   4319 ROBINSON TOWN CENTRE 100 ROBINSON CENTER DR. Unit 2570    
PITTSBURGH PA USA 15205 968 10/26/2001 10/31/2011 Mall   4334 BERKSHIRE MALL
(PA) 1665 STATE HILL RD. Unit 760   SPACE 760 WYOMISSING PA USA 19610 1250
1/1/2009 12/31/2013 Mall   4350 LEBANON VALLEY MALL 2255 LEBANON VALLEY MALL
Unit B-10   ROUTE 422W LEBANON PA USA 17042 1500 9/1/2009 8/31/2012 Mall   4356
STROUD MALL ROUTE 611 Unit     STROUDSBURG PA USA 18360 1297 2/1/2002 1/31/2012
Mall       3300 LEHIGH STREET, SPACE #711 Unit                       4381 SOUTH
MALL 711     ALLENTOWN PA USA   1199 5/2/2001 5/31/2011 Mall   4386 EXTON SQUARE
ROUTE 100 & 30 Unit 2675   SP 107 EXTON PA USA 19341 712 4/1/2008 1/31/2011 Mall
  4389 SOUTH HILLS VILLAGE 301 SOUTH HILLS VILLAGE   Unit 1112A PITTSBURGH PA
USA 15241 1500 7/1/2008 6/30/2015 Mall   4396 KING OF PRUSSIA PLAZA 160 N. GULPH
RD. Unit W3 & W4     KING OF PRUSSIA PA USA 19406 1237 11/1/2003 12/31/2013 Mall
  4399 York Galleria 2899 Whiteford Road Unit   Rt 30 & Mt. Zion Road York PA
USA 17402 1200 9/13/2002 9/30/2012 Mall   4401 FRANKLIN MILLS II 1108 FRANKLIN
MILLS CIRCLE Unit 453     PHILADELPHIA PA USA 19154 1107 12/1/2008 1/31/2016
Mall     4411 PLYMOUTH MEETING MALL 500 WEST GERMANTOWN PIKE Unit 2355    
PLYMOUTH MEETING PA USA 19462 1350 12/1/2010 1/31/2011 Mall     4433 CHELTENHAM
SQUARE 2385 CHELTENHAM AVE SPACE 334 Unit     PHILADELPHIA PA USA 19150 1351
8/1/2000 1/31/2011 Mall   4448 LOGAN VALLEY ROUTE 220 AND GOOD LANE Unit 124    
ALTOONA PA USA 16602 1103 8/1/2007 1/31/2011 Mall   4485 PLAZA AT KING OF
PRUSSIA 160 N. GULPH RD. Unit 2014     KING OF PRUSSIA PA USA 19406 1080
9/13/2001 12/31/2011 Mall   4491 PARK CITY 203 PARK CITY CENTER Unit    
LANCASTER PA USA 17601 764 5/1/2002 12/31/2012 Mall   4504 ROOSEVELT MALL 2371
COTTMAN AVE Unit   SP 44 PHILADELPHIA PA USA 19149 1200 10/1/2009 1/31/2011 Mall
  4512 CENTURY III MALL 3075 CLAIRTON RD. Unit   RM 640 West Mifflin PA USA
15123 1367 1/1/2002 12/31/2011 Mall   4535 GALLERIA AT JOHNSTOWN 500 GALLERIA
DRIVE Unit   UNIT 142 JOHNSTOWN PA USA 15902 1200 11/1/2002 10/31/2012 Mall  
4540 BEAVER VALLEY 320 BEAVER VALLEY MALL Unit     MONACA PA USA 15061 1128
11/1/2002 10/31/2012 Mall   4557 GRANITE RUN MALL 1067 W. BALTIMORE PIKE
Unit0283     MEDIA PA USA 19063 1060 2/1/2010 1/31/2013 Mall     4590 ROSS PARK
1000 ROSS PARK MALL DRIVE Unit F12B     PITTSBURGH PA USA 15237 1392 5/1/2010
4/30/2011 Mall   4615 Gallery at Market East, The 901 Market Street Unit 3230  
Suite 3230 - 2nd level Philadelphia PA USA 19107 1064 4/1/2004 3/31/2014 Mall  
4631 Galleria at Pittsburgh Mills Galleria at Pittsburgh Mills Unit     Tarentum
PA USA   989 7/14/2005 7/31/2015 Strip   4640 WYNNEWOOD SHOPPING CENTER 50 EAST
WYNNEWOOD ROAD Unit 20     WYNNEWOOD PA USA 19096 1562 11/1/2008 1/31/2011 Strip
  4672 NORRITON SQUARE 67 E. GERMANTOWN PIKE Unit     EAST NORRITON PA USA 19401
2000 12/1/2008 1/31/2011 Strip   4674 LAWRENCE PARK SHOPPING CENTER 1991 SPROUL
RD. Unit 6     BROOMALL PA USA 19008 1199 9/1/2006 8/31/2011 Strip   4691
Flourtown 1838 BETHLEHEM PIKE Unit 7     FLOURTOWN PA USA 19031 2027 9/1/2009
1/31/2012 Strip   4695 Northampton Crossings 3782 Easton Nazareth Hwy. Unit    
Easton PA USA 18045 1785 11/10/2001 2/29/2012 Strip   4702 Colonial Commons 5110
Jonestown Rd. Unit 1750     Harrisburg PA USA 17112 1515 11/1/2006 10/31/2011
Strip   4731 St. David's Square 550 E. Lancaster Ave. Unit C4     Radnor PA USA
19087 2467 1/1/2008 12/31/2012 Strip   4732 Brandywine Square Shopping Center
1026 E. Lancaster Avenue Unit     Downingtown PA USA 19335 2265 9/1/2007
8/31/2012 Mall   4743 Ralph's Corner Shopping Center 2333 Welsh Rd.     Lansdale
PA USA 19446 1800 5/1/2010 4/30/2013 Strip   4746 Broadcasting Square Shopping
Center 2733 Papermill Road Unit   Suite X-10 Reading PA USA 19610 1600 9/1/2007
8/31/2012 Strip   4769 Village of Southampton 170 East Street Road Unit    
Feasterville PA USA 19053 1702 10/1/2010 1/31/2011 Strip   4778 Barclay Square
Shopping Center 1500 Garrett Road Unit     Upper Darby PA USA 19082 1670
9/1/2007 8/31/2012 Strip   4799 Butler Commons 255 Butler Commons Unit    
Butler PA USA 16001 1406 10/1/2007 9/30/2012 Strip   4821 Lafayette Plaza S/C
216 Summit Park Drive     Pittsburgh PA USA 15275 1887 2/1/2008 1/31/2013 Strip
  4822 Donaldson's Crossroads Shopping Center 3957 Washington Road     McMurray
PA USA 15317 1922 11/1/2007 10/31/2012 Strip   4881 Shops on Forbes, The 5889
Forbes Avenue Unit     Pittsburgh PA USA 15217-166 2000 3/1/2008 2/28/2013 Strip
  4906 Carlisle Commons 40 Noble Road Unit Suite 140     Carlisle PA USA 17103
1206 4/1/2008 3/31/2013 Strip   4913 Dickson City Commerce 1114 Commerce
Boulevard Unit     Dickson City PA USA 18519 2000 4/1/2008 3/31/2013 Strip  
4916 241 MacDade Boulevard 253 MacDade Boulevard Unit     Folsom PA USA 19035
1500 5/1/2008 4/30/2013 Strip   5019 Barn Plaza 1745 S. Easton Road Unit H-3    
Doylestown PA USA 18901 1899 10/1/2008 9/30/2013 Strip   5056 Hillside East
Plaza 1752 Lincoln Highway Unit 2     Chambersburg PA USA 17201 1470 2/1/2010
1/31/2013 Strip   5143 Shoppes at Longwood Village, The 837 E. Baltimore Pike
Unit Shop "F"     Kennett Square PA USA 19348 1600 9/1/2008 8/31/2013 Strip  
5169 Medical Arts / Iroquois Building 3608 Forbes Ave Unit     Pittsburgh PA USA
15213 1500 11/3/2003 1/31/2014 Street Front   5171 Morgantown Crossings Rt 23;
Heritage Drive & I-76 Unit     Morgantown PA USA 19520 1500 2/1/2010 1/31/2013
Strip   5176 Shelly Plaza 8930 Frankford Avenue Unit     Philadelphia PA USA
19136 1562 2/1/2009 1/31/2014 Strip   5211 Shoppes at Valley Forge, The 204
Schuylkill Road Unit 1-A     Phoenixville PA USA 19460 1900 1/1/2009 12/31/2013
Strip  


--------------------------------------------------------------------------------




5212 Hawthorne Centre 5233 Peach Tree Square 5245 Quakertown Plaza 5246
Cranberry Mall 5247 Shoppes at Brinton Lake, The   5278 Crest Plaza 5289 North
Atherton Place 5297 Brentwood Towne Square 5347 Quartermaster Plaza 5432 Staples
Plaza 5487 505 South Street   5564 Gettysburg Village 5576 Punxsutawney Shopping
Center 5590 Northeast Tower   5605 Shippen Town Center 5820 Shops at Montage
5849 SWM @ Coal Creek Commerce Center 5931 Shops at LaSalle 5932 North Reading
Plaza 5933 Montour Church Plaza 5979 Logan Town Centre 6008 London Grove Village
6082 The Shoppes at Rostraver 6088 Hillcrest Shopping Center   6100 Levittown
Center   6101 Lycoming Crossing 6103 The Shops at Foster Brook   6183 SWM at
Lewistown 6262 Bartonsville Plaza 6453 Larkins Corner S/C 6460 The Boulevard
6464 Station Center 6491 Exeter Commons 6496 Tilden Ridge S/C 6498 Airport
Center 6509 SWM Hilltown Crossings 6514 SWM Silver Spring Commons 6535 MacArthur
Center 6571 SWM Hilltop Plaza 6604 Providence Town Center 6610 SWM Trinity Point
Center   6647 Plymouth Square 6653 SWM Delmont Retail 6663 Douglas Town Center
6692 West Goshen Town Center 6696 Willow Grove S/C 6752 SWM Hanover Crossing
6753 Staples Plaza 6923 Pocono Plaza 7053 Great Northeast Plaza 7062 Shops at
Aramingo


694      Cowesett Corners Shopping Center

2321 Apple Valley Mall 2322 Hunt River Common 2349 Cranston Parkade 2551 Walnut
Hill 3290 Salt Pond 3707 Centre of New England 3842 RK Newport Towne Center 4007
PROVIDENCE PLACE 4609 Warwick Mall 4848 Crossing at Smithfield, The 5581 RK
Plaza 6145 Chapel View 6258 Westerly Crossing 6582 Johnston Plaza


133      Citadel Mall 146      Haywood Mall 153      Northwoods Mall 891     
Tillmans Plaza 903      Northwoods Marketplace

2040 Fruitville Pike Unit 1909 Rotunda Drive Unit 895 West End Boulevard Unit
20111 Rt. 19 Unit Room 204 100 Evergreen Drive Unit Suite 125

1500 N. Cedar Crest Plaza Unit Space 1-3 1649 North Atherton Unit 4110
Brownsville Road Unit 2200 W. Oregon Avenue Unit 16234 Conneaut Lake Road Unit
505 South Street Unit Gettysburg Village Factory Stores; Rt 15 & 97 Unit G-920
Wal-Mart Center Unit Adams Ave & Roosevelt Blvd. Unit Walnut Bottom Road &
Airport Road Unit 210 2021 Shoppes Blvd 400 Terry Rich Boulevard 5301 Chew
Avenue, Ste. B-2 5370 Allentown Pike 312 McHolme Dr.

190 Falon Lane #190 917 Gap Newport Pike 108 Pricedale Rd

163 Hillcrest Shopping Center #163

165 D. Levittown Pkwy #32

I-80 & Lycoming Mall Rd.

34 Foster Brook Blvd., space 34

Hwy 522 S

RR      14 Box 14 653      Conchester Road

11000 Roosevelt Blvd., Suite 153 2900 N. Broad & Glenwoods Street 4611 Perkiomen
Avenue State Rt. 61 and Lowland Rd.

919 Airport Center Dr. 1515 Bethlehem Pike 6520 Carlisle Pike 2653 MacArthur
Road 6 Hilltop Plaza Rte 422 & Rte 29 48 Trinity Point Dr, #4

200 West Ridge Pike, Suite 125A 6750 Hollywood Rd #300 173 Holly Road, Ste 40
1115 West Chester Pike 132 Park Ave.

415 Eisenhower Dr.

58 Staples Plaza, Suite 130 300 Lincoln Ave.

Cottonman Ave and Bustleton Ave. 3801 Aramingo Ave.

300 Quaker Lane 445 Putnam Pike 52 French Town Road. 7 Garfield Avenue 1500
Diamond Hill Road 91 Point Judith Rd., #22

672 Centre of New England Drive 199 Connell Highway 45 PROVIDENCE PLACE Unit
A305 400 Bald Hill Road Unit B-115 371 Putnam Pike Unit 288 East Main Road Unit
1000 Chapel View Blvd., Suite 112 143 Franklin St. Suite 8 11 Commerce Way 2070
San Rittenberg Blvd 700 Haywood Road 2150 Northwoods Boulevard 7362-A Two Notch
Road 7620 Rivers Avenue, Suite 350

      LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)         Lancaster PA USA
17601 1607 2/1/2009 1/31/2014 Strip         Erie PA USA 16509-7715 1524 4/1/2009
3/31/2014 Strip         Quakertown PA USA 18951 1600 4/29/2004 4/30/2014 Strip  
      Cranberry Township PA USA 16066 2250 4/1/2009 3/31/2011 Strip         Glen
Mills PA USA 19342 1400 12/8/2003 1/31/2014 Strip           Allentown PA USA
18104 1753 7/1/2009 6/30/2014 Strip         State College PA USA 16803 2000
9/1/2009 8/31/2014 Strip         Pittsburgh PA USA 15227 1581 7/1/2009 6/30/2014
Strip         Philadelphia PA USA 19145 1797 2/1/2010 1/31/2011 Strip        
Meadville PA USA 16355 1600 7/30/2009 7/29/2014 Strip         Philadelphia PA
USA   1200 4/1/2009 3/31/2011 Street Front     1863 Gettysburg Village          
            Drive   Gettysburg PA USA 17325 1250 6/1/2010 5/31/2013 Strip    
21880 State Route 119   Punxsutawney PA USA 15767 1920 6/1/2010 1/31/2011 Strip
        Philadelphia PA USA 19019 1500 10/1/2010 1/31/2011 Strip          
Shippensburg PA USA 17257 1600 9/1/2010 1/31/2011 Strip         Moosic PA USA
18507 2000 8/1/2007 8/31/2012 Strip         St. Clair PA USA 17970 1982.5
8/7/2008 8/31/2013 Strip         Philadelphia PA USA 19138 1600 7/7/2009
8/31/2014 Strip     Unit H8   Temple PA USA 19560 3270 10/25/2007 1/31/2013
Strip         Pittsburgh PA USA 15275 1800 10/25/2007 1/31/2013 Strip        
Altoona PA USA 16602 1390 9/15/2008 10/31/2013 Strip         Avondale PA USA
19311 1600 12/6/2007 12/31/2012 Strip     Suite 600   Belle Vernon PA USA 15012
1500 11/8/2007 2/28/2013 Strip         Lower Burrell PA USA 15068 1400 7/3/2008
7/31/2013 Strip       RT. 13 & Levittown Parkway   Levittown PA USA 19055 1600
4/2/2010 4/30/2015 Strip     340 S Lycoming Mall Rd Ste                       E
  Williamsport PA USA 17756 1600 9/18/2008 9/30/2013 Strip         Bradford PA
USA 16701 2343 4/24/2008 4/30/2013 Strip     46 Supercenter Plaza Dr Ste        
              106 F Lewistown PA USA 17044 1600 6/26/2008 6/30/2013 Strip    
Space #2   Bartonsville PA USA 18321 2000 4/2/2009 4/30/2014 Strip        
Boothwyn PA USA 19061 1950 3/16/2009 10/31/2014 Strip         Philadelphia PA
USA 19106 1650 6/12/2009 6/30/2014 Strip   Unit # 2   Philadelphia PA USA 19132
2400 5/3/2009 5/31/2014 Strip     Space # S-5A   Reading PA USA 19606 2000
7/6/2009 1/31/2015 Strip         Hamburg PA USA   2000     Strip        
Allentown PA USA 18109 1600 10/29/2009 10/31/2014 Strip         Hatfield PA USA
19440 2250     Strip         Mechanicsburg PA USA 17050 3000 10/8/2009 1/31/2015
Strip         Whitehall PA USA 18052 2065 4/15/2010 6/30/2015 Strip        
Kittanning PA USA 16201 1750 11/12/2009 1/31/2015 Strip         Collegeville PA
USA 19426 2419     Strip         Washington PA USA 15301 3560 4/1/2010 3/31/2015
Strip     125 Plymouth Square                       Shopping Center  
Conshohocken PA USA 19428 2855 10/14/2010 1/31/2016 Strip         Delmont PA USA
15626 1200 7/9/2010 7/31/2015 Strip         Boyertown PA USA 19525 1950
5/10/2010 5/10/2015 Strip     Store #A-10   West Chester PA USA 19382 1600
11/22/2010 11/30/2015 Strip         Willow Grove PA USA 19090 1926     Strip    
    Hanover PA USA 17331 2100 10/14/2010 10/31/2015 Strip         Clarion PA USA
16214 1961 11/1/2010 10/31/2015 Strip         East Stroudsburg PA USA 18301 3250
    Strip         Philadelphia PA USA 19152 3532 12/17/2007 12/31/2012 Strip    
    Philadelphia PA USA 19137 4800 11/10/2007 11/30/2012 Strip     Suite C-17  
Warwick RI USA 2886 2000 2/1/2008 1/31/2013 Strip     Space #6   Greenville RI
USA 2917 2244 2/1/2008 1/31/2013 Mall         North Kingston RI USA 2852 2400
2/1/2008 1/31/2013 Strip         Cranston RI USA 2920 3080 2/1/2009 1/31/2014
Strip   # 8   Woonsocket RI USA 2895 2426 11/1/2008 10/31/2013 Strip        
Narragansett RI USA 2882 1600 8/1/2010 7/31/2015 Strip         Coventry RI USA
2816 1375 9/14/2006 1/31/2012 Strip         Newport RI USA 2840 1800 5/31/2007
1/31/2013 Strip         PROVIDENCE RI USA 2903 3039 8/2/2010 1/31/2018 Mall    
    Warwick RI USA 2886 1129 11/28/2003 1/31/2014 Mall     Suite 190  
Smithfield RI USA 2917 1666 2/1/2008 1/31/2013 Strip         Middletown RI USA  
2500 9/1/2010 8/31/2015 Strip         Cranston RI USA 2920 2167 6/3/2008
6/30/2013 Strip     Franklin Street & Airport Rd   Westerly RI USA 2891 2000
3/18/2010 3/31/2015 Strip         Johnston RI USA 2919 2750 3/18/2010 3/31/2015
Strip     Suite E-808   Charleston SC USA 29407 1085 2/1/2009 1/31/2011 Mall    
Suite 1D18   Greenville SC USA 29607 817 8/1/2010 7/31/2013 Mall     Suite B22  
Charleston SC USA 29418 1457.08 2/1/2010 1/31/2013 Mall         Columbia SC USA
29223 1764 4/1/2010 3/31/2012 Strip         Charleston SC USA 29406 1400
2/1/2011 1/31/2013 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   909 Verdae
Marketfair 101 Verdae Blvd., Suite 110     Greenville SC USA 29607 1200 1/1/2009
1/31/2014 Strip   924 Columbiana Station 240 Harbison Blvd., Suite B    
Columbia SC USA 29210 1400 2/1/2010 1/31/2011 Strip   1276 Anderson Mall 3131
North Main Street   Room M07 Anderson SC USA 29621 876 2/1/2010 1/31/2011 Mall  
1503 Jessamine Mall / Sumter Mall 1057 Broad Street     Sumter SC USA 29150 1812
5/1/2008 4/30/2013 Mall   1807 Columbiana Centre-GameStop 1000 Columbiana    
Columbia SC USA 29212 834 2/1/2009 1/31/2011 Mall   2427 East Forest Plaza 5496
Forest Drive   Suite D Columbia SC USA 29206 2140 6/1/2010 5/31/2011 Strip  
2483 Fairview Commons S/C 404 Harrison Bridge Road   Suite F Simpsonville SC USA
29680 1400 4/1/2007 3/31/2012 Strip   2610 Goosecreek S/C 607 St. James Avenue  
Suite G Goose Creek SC USA 29445 1360 2/1/2009 1/31/2014 Strip   2614 North
Rivers Town Center 7250 Rivers Avenue   Bldg. E, Suite # 3 Charleston SC USA
29406 1750 12/1/2008 11/30/2013 Strip   2999 Northtowne Center 3810 Liberty Hwy
  Space 2 Anderson SC USA 29621 3000 2/1/2008 1/31/2011 Strip   3025 Southside
Commons 2108 S. Irby Street   Suite 8 Florence SC USA 29505 2000 2/1/2010
1/31/2013 Strip   3067 Hillview Plaza 14039 E. Wade Hampton Blvd # 10 Greer SC
USA 29650 3000 2/1/2010 1/31/2013 Strip   3115 Gateway Plaza 2814 Main Street  
  Newberry SC USA 29108 2160 2/1/2010 1/31/2012 Strip   3291 Rock Hill Galleria
2391 Dave Lyle Blvd   Ste 102 Rock Hill SC USA 29730 1908 6/24/2009 6/30/2014
Strip   3363 Dutch Square 1725 Broad River Rd.     Columbia SC USA 29210 3060
6/1/1998 5/31/2013 Strip   3469 North Pointe Commons 10050 Two Notch Road  
Suite 3 Columbia SC USA 29223 2500 8/18/2005 1/31/2011 Strip   3470 White Horse
Commons 6134 White Horse Road B -3 Greenville SC USA 29611 2000 2/1/2011
1/31/2014 Strip   3488 Plantation Plaza US Hwy 701     Georgetown SC USA 29440
3000 11/1/2010 1/31/2011 Strip   3489 Surfside Commons US Hwy 17 Bypass    
Surfside Beach SC USA 29587 2000 11/1/2010 10/31/2013 Strip   3490 Shops @
Wescott Plantation Dorchester Road @ Parlor Drive     North Charleston SC USA  
2250 3/23/2006 1/31/2012 Strip   3587 Wal-Mart OutParcel Rainbow Lake Rd & US
Hwy 9   Suite E Boiling Springs SC USA 29316 1320 3/16/2006 3/31/2011 Strip  
3602 Cross Creek Plaza 330 Robert Smalls Pkwy., Space 290     Beaufort SC USA
29906 1710 11/24/2005 1/31/2011 Strip   3668 Shoppes at Centre Pointe Montague
Ave & International Ave   Space #135 North Charleston SC USA 29418 1500
12/14/2006 1/31/2012 Strip   3743 North Road Plaza 2843 North Road Unit # 8
Orangeburg SC USA 29118 2000 10/19/2006 1/31/2012 Strip   3791 Tail Race
Crossing S/C aka Moncks Corner 505 Highway 52   Suite E Moncks Corner SC USA
29461 1400 11/3/2006 1/31/2012 Strip   3838 Shoppes at Richland 3555 Richland
Ave, West   Suite 168 Aiken SC USA 29801 1600 10/19/2007 1/31/2013 Strip   3839
Shoppes at White Knoll 1792 Southlake Drive   Suite 70 Lexington SC USA 29073
1600 10/25/2007 1/31/2013 Strip   3916 Stonecrest Village 1135 Stonecrest    
Fort Mill SC USA 29708 1612 6/5/2008 6/30/2013 Strip   4010 ROCK HILL GALLERIA
2301 DAVE LYLE BLVD. Unit 114     ROCK HILL SC USA 29730 827 12/1/2010
12/31/2010 Strip   4042 Magnolia Mall 1108 David McLeod Blvd. Unit #1108    
Florence SC USA 29501 1139 10/1/2003 9/30/2013 Mall   4299 WESTGATE MALL (SC)
205 WEST BLACKSTOCK RD. Unit 720   SUITE 720 SPARTANBURG SC USA 29301 1144
11/1/2010 1/31/2011 Mall   4561 Coastal Grand 2000 Coastal Grand Circle Unit    
Myrtle Beach SC USA 29577 1218 3/17/2004 3/31/2014 Mall   4679 MT PLEASANT TOWNE
CENTER 1312 THEATER DRIVE Unit E3     MT PLEASANT SC USA 29464 1995 11/1/2009
10/31/2011 Strip   4680 BELVEDERE PLAZA 3116 NORTH MAIN STREET Unit 110    
ANDERSON SC USA 29621 2200 12/1/2008 11/30/2011 Strip   4683 MARKET PLACE
SHOPPING CENTER 2447A LAURENS ROAD Unit 2447A     GREENVILLE SC USA 29607 2000
2/1/2010 1/31/2011 Strip   4760 Florence Mall 1945 West Palmetto Street Unit    
Florence SC USA 29501 1488 8/1/2007 7/31/2012 Mall   4762 Manchester Village 526
John Ross Parkway Unit 105     Rock Hill SC USA 29730 1200 9/1/2007 8/31/2012
Strip   4796 Columbiana Place 7201 Two Notch Road Unit     Columbia SC USA
29223-758 1200 2/1/2010 1/31/2011 Strip   4908 Greenwood Commons 515 C-1 Bypass
72 NW Unit     Greenwood SC USA 29649 1600 3/22/2008 3/21/2013 Strip   4978
Dollar Tree Plaza 6919 Calhoun Memorial Hwy Unit     Easley SC USA 29640 1200
3/1/2009 2/28/2014 Strip   5074 Lexington Place 5454 SUNSET BLVD Unit   STE D
Lexington SC USA 29072 1600 9/5/2008 9/30/2011 Strip   5115 Arcadian Shores Mall
Kings Road Unit     Myrtle Beach SC USA 29577 1400 7/1/2010 1/31/2011 Strip  
5155 Azalea Square Shopping Center 436 Azalea Square Boulevard Unit    
Summerville SC USA 29483 1600 11/1/2008 10/31/2013 Strip   5177 Aiken Exchange
2551 Whiskey Road Unit     Aiken SC USA 29803 1800 2/10/2009 2/9/2012 Strip  
5234 Village at Sandhill Clemson & Two Notch Road Unit     Columbia SC USA 29223
1500 11/1/2010 10/31/2013 Strip   5376 Harrell Square 200 Sam Rittenburg Blvd.
Unit     Charleston SC USA 29407 1100 7/1/2010 6/30/2012 Strip   5413 Hobby
Lobby Shopping Center 1511 Woodruff Road Unit F     Greenville SC USA 29607 1600
8/18/2009 8/17/2012 Strip   5421 Garners Ferry Crossing 7546 Garners Ferry Rd.  
  Columbia SC USA 29209 1400 2/1/2010 1/31/2013 Strip   5464 Clemson Station
1067 Tiger Boulevard Unit 60     Clemson SC USA 29631 1300 2/1/2010 1/31/2012
Strip   5502 Spartanburg Corners 200 Dawn Redwood Drive Unit Suite 300    
Spartanburg SC USA 29307 1571.56 2/1/2010 1/31/2011 Strip   5727 West Side Plaza
2333 Augusta Rd     West Columbia SC USA 29169 1600 7/1/2006 6/30/2011 Strip  
5738 Taylors Square 3023R Wade Hampton Blvd     Taylors SC USA 29687 1807
1/1/2009 12/31/2013 Strip   5739 East Towne Centre 5570 Sunset Blvd, Suite B    
Lexington SC USA 29072 1500 7/1/2008 6/30/2013 Strip   5814 Market at Oakland US
Hwy 17@Porcher's Bluff     Mt. Pleasant SC USA 29466 1538     Strip   5872
Gaffney Plaza 1431 Floyd Baker Boulevard     Gaffney SC USA 29341 1600 4/6/2008
4/30/2013 Strip       Calhoun Memorial Hwy./SC Hwy 123 at                      
5958 Easley Town Center Prince Perry Rd     Easley SC USA 29640 2400     Strip  
6063 Killian Rd. Super Center Killian Rd. @ I-77   321 Killian Road Blythewood
SC USA 29016 1760 4/7/2010 4/30/2015 Strip   6065 Plaza at Pelham 3935 Pelham
Rd.     Greenville SC USA 29615 1603 7/24/2008 1/31/2014 Strip   6217 Sumter
Crossing 1271 Broad Street     Sumter SC usa 29150 2000 9/23/2010 9/30/2015
Strip     6286 Gateway Plaza 2701 Church St. Ste B   Church Street and Hwy. 165
Conway SC USA 29526 2500 10/30/2008 1/31/2014 Strip   6289 Shops of Walterboro
2058 Bells Hwy.     Walterboro SC USA 29488 1600 8/14/2008 8/31/2013 Strip  
6403 Dollar Tree Plaza 1 Benton Rd., Ste C     Travlers Rest SC USA 29690 1798
7/22/2010 7/31/2015 Strip   6472 Dorman Center 131 Dorman Center Drive Suite C  
  Spartanburg SC USA 29301 3500 4/2/2009 4/30/2014 Strip   6502 University Shops
933 Hwy. 9 Bypass     Lancaster SC USA 29720 1600 10/22/2009 1/31/2015 Strip  
6520 SWM 1211 Retail Row 1211 Retail Row     Hartsville SC USA 29550 1200
9/11/2009 9/30/2014 Strip   6566 Woodruff Rd. 1118 Woodruff Road (Pad B)    
Greenville SC USA 29607 2000 10/1/2010 1/31/2016 Strip   6629 SWM Bush River S/C
1320 Bush River Rd. Spc C1     Columbia SC USA 29210 1600 7/9/2010 7/31/2015
Strip           E. Main Street & Glossen                   6672 SWM Shops at
Laurens 922 E. Main St Suite C   Hollow Laurens SC USA 29360 1596 7/15/2010
7/31/2015 Strip   6697 SWM Plaza at Gator Hole 564 Hwy. 17 North     N. Myrtle
Beach SC USA 29582 2000 9/23/2010 9/30/2015 Strip   6725 Shoppes at Woodhill
6110 Garners Ferry Rd.     Columbia SC USA 29209 1875 10/23/2010 10/31/2015
Strip   6822 Fort Jackson 3392 Magruder AR     Fort Jackson SC USA 29207 1100
10/4/2010 10/3/2012 Strip   6856 MCAS Beaufort PO BOX 55023     Beaufort SC USA
29904 871     Strip   6953 SWM Springdale Plaza US Hwy 1 & Springdale Drive    
Camden SC USA 29020 5016     Strip   1150 Empire (The) 4001 West 41st Street    
Sioux Falls SD USA 57116 800 1/1/2009 1/31/2014 Mall   1257 Rushmore Mall 2200
North Maple     Rapid City SD USA 57701 1149 1/1/2009 12/31/2013 Mall  


--------------------------------------------------------------------------------




            LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   2435 Meadow
Square 3801 West 34th Street   Suite 123   Sioux Falls SD USA 57103 1508
5/1/2008 4/30/2011 Strip   6477 Rushmore Crossing 1612 Elgin St. Suite 600 I -90
and Hwy. 16T   Rapid City SD USA 57703 2418 8/18/2010 8/31/2015 Strip   6681 SWM
Mitchell S/C 1005 Spruce Street       Mitchell SD USA 57301 1500 10/28/2010
1/31/2016 Strip   6682 SWM Watertown S/C 900 29th Street SE       Watertown SD
USA 57201 2100     Strip   6918 SWM Aberdeen 3828-7th Avenue SE       Aberdeen
SD USA 57401 1400     Strip   6926 Calla Center 6th Street       Brookings SD
USA 57006 1750     Strip   6937 SWM Yankton 3013 Broadway       Yankton SD USA
57078 1617     Strip   321 Governor's Square 2801 Wilma Rudolf Blvd.      
Clarksville TN USA 37040 1353.4 6/1/2008 5/31/2013 Mall   333 West Town Mall
7600 Kingston Pike, unit 1448       Knoxville TN USA 37919 1248 8/1/2009
7/31/2013 Mall   352 Knoxville Center 3021 A Mall Rd North   #B06 B Knoxville TN
USA 37924 1656 3/1/2009 2/28/2013 Mall   791 Village at Rivergate 2086 N.
Gallatin Rd.       Nashville TN USA 37115 1727 9/1/2008 8/31/2013 Strip   803
Southland Mall 1262 Southland Mall       Southland TN USA 38116 1003 2/1/2010
1/31/2011 Strip   809 Hickory Ridge Commons 6223 Winchester Road       Memphis
TN USA 38115 1192 2/1/2009 1/31/2011 Strip   824 American Way Plaza 4673
American Way       Memphis TN USA 38118 2035 2/1/2008 1/31/2011 Strip   833 The
Market at Wolfcreek 2878 Wolfcreek Parkway       Memphis TN USA 38133 1600
1/1/2009 1/31/2011 Strip   871 Cool Springs Pointe Shopping Center 1630 Service
Merchandise Dr. #200       Brentwood TN USA 37027 1884 1/1/2010 12/31/2011 Strip
  1081 Kingsport Town Center 2101 Fort Henry Drive       Kingsport TN USA 37664
1204 4/1/2008 3/31/2013 Mall   1145 Oak Court Mall 4465 Poplar Avenue      
Memphis TN USA 38117 1500 6/2/2007 6/30/2017 Mall   1225 Coolsprings Galleria
1800 Galleria Boulevard       Franklin TN USA 37067 1052 2/1/2008 1/31/2013 Mall
  1314 Mall at Johnson City (The) 2011 North Roan Street       Johnson City TN
USA 37601 1989 10/1/2007 10/31/2017 Mall   1633 Rivergate Plaza 768 Two Mile
Pkwy       Goodletsville TN USA 37072 1875 11/1/2008 10/31/2011 Strip   2460
Park Cosmorama 5043 Park Avenue       Memphis TN USA 38111 2700 2/1/2009
1/31/2014 Strip   2462 Germantown Target aka The Pointe 465 N. Germantown Pkwy  
Suite 110   Memphis TN USA 38018 1600 3/19/2004 1/31/2012 Strip   2623 Hickory
Plaza 5763 Nolensville Pike   Space 60   Nashville TN USA 37211 1300 12/1/2008
11/30/2013 Strip   2678 Cunningham Place 1614 Fort Campbell Blvd.      
Clarksville TN USA 37042 1600 3/1/2009 2/28/2011 Strip   2679 Earth Fare Shops
at Turkey Creek 10905 Parkside Drive       Knoxville TN USA 37922 1500 2/1/2010
1/31/2012 Strip   2828 Glenbrook Centre 1024 Glenbrook Way       Hendersonville
TN USA 37075 1600 2/1/2010 1/31/2012 Strip   2829 Riverboat Plaza 1800 Wayne
Road   Suite D   Savannah TN USA 38372 1400 2/1/2010 1/31/2011 Strip   2831 Wal
Mart Shelbyville 1854 North Main Street       Shelbyville TN USA 37160 1600
2/1/2009 1/31/2012 Strip   2832 Lexington S/C 541-H West Church Street      
Lexington TN USA 38351 1940 2/1/2010 1/31/2011 Strip   3008 Dayco Crossing 3035
Rhea County Hwy       Dayton TN USA 37321 2400 2/1/2010 1/31/2013 Strip   3074
Super Walmart Plaza 2532 Hillboro Boulevard       Manchester TN USA 37355 1800
2/1/2010 1/31/2013 Strip   3078 Kimball Crossing 355 Kimball Crossing Drive    
  Kimball TN USA 37347 1200 12/1/2009 1/31/2011 Strip   3099 H.G. Hill Center
4469 Lebanon Road       Hermitage TN USA 37076 2104 4/15/2010 4/14/2012 Strip  
3306 Crosby Center aka Newport Town Center Hwy 321 & Crosby Hwy.   Suite A42  
Newport TN USA 37821 1800 5/26/2006 1/31/2012 Strip   3554 The Shoppes on West
Market 3101 West Market Street   Suite 106   Johnson City TN USA 37604 1600
7/20/2007 1/31/2013 Strip   3565 Northwest Crossing 6731 Clinton Highway   Suite
#A104   Knoxville TN USA 37912 2075 6/2/2006 6/30/2011 Strip   3567 Signal
Mountain 541 Signal Mountain Blvd.   Suite 142   Chattanooga TN USA 37405 1320
10/6/2006 1/31/2012 Strip   3645 Towne Center North 5591 Hwy 153   Suite 100  
Hamilton TN USA 37343 1600 4/13/2006 4/30/2011 Strip   3773 WMSC South Jackson
Highway 45 South       Jackson TN USA   1840 2/20/2007 1/31/2013 Strip   3800
Covington Strip Center 1603 Hwy 51 South       Covington TN USA 38019 1600
3/15/2007 1/31/2013 Strip   3868 The Shops at Gallatin 1025 Nashville Pike (US
Hwy 31 E)   Suite 120   Gallatin TN USA 37066 1600 12/6/2007 1/31/2013 Strip  
3904 Ooltewah WMSC 5910 Reagan Lane Suite 100       Collegedale TN USA 37363
1600 11/15/2007 1/31/2013 Strip   3965 Belvedere Collection 1680 Union Ave  
Suite 110   Memphis TN USA 38104 1577 8/15/2007 8/31/2012 Strip   3988 West Elk
Retail Center 1014 Over Mountain Drive   Suite 103   Elizabethton TN USA 37643
2000 8/4/2007 1/31/2013 Strip   4058 KNOXVILLE CENTER 3047B MALL ROAD NORTH Unit
P-01       KNOXVILLE TN USA 37924 852 2/1/2009 1/31/2013 Mall   4094 COLLEGE
SQUARE MALL 2550E MORRIS BLVD Unit 7       MORRISTOWN TN USA   1305 12/1/2010
1/31/2011 Mall   4102 FOOTHILLS MALL 148 FOOTHILLS MALL DRIVE Unit 20      
MARYVILLE TN USA 37801 887 11/1/2010 1/31/2011 Mall   4105 WEST TOWN MALL 7600
KINGSTON PIKE Unit 1150       KNOXVILLE TN USA 37919 1050 5/1/2007 4/30/2012
Mall     4156 BRADLEY SQUARE MALL 200 PAUL HUFF PARKWAY NW Unit 520      
CLEVELAND TN USA 37312 1394 8/1/2001 7/31/2011 Mall       1720 OLD FORT PARKWAY
Unit 146/C-                         4158 STONES RIVER MALL 140      
MURFREESBORO TN USA 37129 2014 10/27/2007 10/31/2012 Mall   4238 Northgate Mall
(TN) 305 NORTHGATE MALL   Space F70   CHATTANOOGA TN USA 37415 1000 3/1/2009
2/28/2011 Mall   4265 OLD HICKORY MALL 2021 N. HIGHLAND AVE Unit E8   SPACE E-8
  JACKSON TN USA 38305 942 2/1/2010 1/31/2011 Mall   4302 HAMILTON PLACE 2100
HAMILTON PL BLVD Unit   SP 111   CHATTANOOGA TN USA 37421 1500 9/1/2007
8/31/2017 Mall   4375 WOLFCHASE GALLERIA 2760 N. GERMANTOWN PIKE Unit 2255  
SUITE 222   MEMPHIS TN USA 38133 1521 3/1/2007 2/28/2014 Mall   4592 Governor's
Square Mall (TN) 2801 Wilma Rudolph Blvd. Unit 525       Clarksville TN USA
37040 2128 6/1/2008 5/31/2013 Mall   4826 Thoroughbred Village at Cool Springs
545 Cool Springs Blvd Unit 185       Franklin TN USA   2000 2/1/2008 1/31/2013
Strip   4858 Pavilion at Turkey Creek, The (Phase II) 10900 Parkside Drive Unit
      Knoxville TN USA   1500 4/1/2008 3/31/2013 Strip   4892 Johnson City
Crossing 3211 Peoples Street Unit Suite 64       Johnson City TN USA 37604 1620
8/1/2008 7/31/2013 Strip       3171 Lebanon Pike (US Highway 70) Unit          
              4935 Jackson Downs 3171 Lebanon Pike (US       Donelson TN USA
37214 1600 11/1/2008 1/31/2012 Strip   4972 SWM 7539 Winchester Road 7539
Winchester Road Unit Suite A       Memphis TN USA 38125 1500 8/1/2008 7/31/2013
Strip   5144 Poplar Station 6300 Poplar Avenue Unit       Memphis TN USA 38119
1600 2/1/2010 1/31/2011 Strip   5165 Glendale Shopping Center 2026 Glen Echo
Road Unit       Nashville TN USA 37215 2031 9/1/2008 8/31/2013 Strip   5290
Collierville Crossing Shopping Center 305 New Byhalia Road Unit Suite 104      
Collierville TN USA 38107 1260 2/1/2010 1/31/2012 Strip   5316 Shoppes at
Brentwood 782 Old Hickory Blvd   Suite 111   Brentwood TN USA 37027-4562 1600
8/1/2010 7/31/2012 Strip   5371 Elysian Fields 3975 Nolensville Road Unit      
Nashville TN USA 37211 1200 6/1/2009 5/31/2012 Strip   5530 Marketplace Corner
1970 Old Fort Parkway Unit       Murfreesboro TN USA 37129 1680 6/1/2010
5/31/2013 Strip   5539 Shady Brook Mall 800 South James Campbell Blvd. Unit    
  Columbia TN USA 38401 1560 5/1/2010 4/30/2012 Strip   5567 American Center
8507 Highway 51 North Unit Suite 105       Millington TN USA   1600 2/1/2010
1/31/2013 Strip   5568 Jackson Plaza 377 West Jackson Street Unit G2      
Cookeville TN USA 38501 1500 8/1/2010 7/31/2013 Strip   5717 Riverpoint Shopping
Center 2351 Madison St.       Clarksville TN USA 37043 1600 10/1/2010 1/31/2011
Strip   5721 College Central 2866 S. Rutherford Rd, Unit A-6       Murfreesboro
TN USA 37130 1600 5/1/2008 4/30/2011 Strip   5730 Wal-Mart Shopping Center 2318
Treasury Dr. SE, Unit A-5       Cleveland TN USA 37323 1600 1/1/2009 12/31/2013
Strip   5731 Brainerd Market Center 480 Greenway View Drive, Suite 115      
Chattanooga TN USA 37411 1600 4/1/2009 3/31/2014 Strip Plaza   5747 Carson
Pointe 7438 Chapman Highway       Knoxville TN USA 37920 1600 7/1/2009 6/30/2014
Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   5757 Lawrenceburg
Shopping Center 2136 N. Locust Ave.     Lawrenceburg TN USA 38464 1350 2/1/2010
1/31/2011 Strip   5758 Hayes Market Place 621 E. Broadway     Jefferson City TN
USA 37760 2500 2/1/2010 1/31/2011 Strip   5759 Soddy Daisy Crossing 9332 Dayton
Pike     Soddy Daisy TN USA 37379 1600 10/1/2010 9/30/2012 Strip   5766 River
Edge Plaza 6555 Parkway Rd     Sevierville TN USA 37862 1516 4/1/2010 3/31/2012
Strip   5771 Shops in Greenville 3793 E. Andrew Johnson Hwy     Greenville TN
USA 37745 1840 11/1/2010 1/31/2011 Strip   5802 Former Cat's Music 361 A S.
Illinois Ave.     Oak Ridge TN USA 37830 2464 5/1/2009 4/30/2012 Strip   5810
Shops at Hamilton Crossing 851 Hamilton Crossing Drive     Antioch TN USA 37013
1316 8/2/2007 1/31/2013 Strip   5947 Nissan Corners 806 Nissan Blvd     Smyrna
TN USA 37167 1502 10/17/2007 10/31/2012 Strip   5953 The Marketplace 10307 East
Shelby Dr   Space 102 Collierville TN USA 38017 2000 3/12/2008 3/31/2013 Strip  
5956 Cleveland Town Center NWC of interstate 75 & Paul Huff Pkwy.     Cleveland
TN USA   1800 7/10/2008 7/31/2013 Strip   5988 Hallcrest Plaza 411 Highway 46
South     Dickson TN USA 37055 1400 11/7/2007 1/31/2013 Strip   6040 Kingsport
Pavillion 2626 East Stone Drive, Suite 100     Kingsport TN USA 37660 1640
4/15/2008 4/30/2013 Strip   6087 Bartlett Town Center Stage Rd. & Bartlett Blvd.
  6005 Stage Rd Bartlett TN USA 38134 1600 7/4/2008 7/31/2013 Strip   6090
Colonial Town Park 801 Industrial Blvd   Suite 120 Smyrna TN USA 37167 1743
1/10/2008 3/31/2013 Strip           Mt. Juliet Rd. & Pleasant                  
6160 The Paddocks at Mt. Juliet 300 Pleasant Grove Rd. #465   Grove Rd. Mt.
Juliet TN USA 37122 1400 3/18/2010 3/31/2015 Strip   6199 Shoppes at Brookmeade
2200 Brookmeade Drive Suite 100     Columbia TN USA 38401 1600 11/20/2009
1/31/2015 Strip   6223 The Crossings of Spring Hill Hwy. 31 & Saturn Parkway    
Spring Hill TN USA 37174 1600 6/2/2008 6/30/2013 Strip   6293 Nashville West
6816 Charlotte Pike Suite 101     Nashville TN USA 37209 1525 2/18/2010
2/28/2015 Strip   6349 Cumberland Station 768 S. Jefferson Ave.   Suite I
Cookeville TN USA 38501 1200 11/20/2008 1/31/2014 Strip   6351 Hunters Crossing
1074 Hunters Crossing Drive     Alcoa TN USA 37701 1464 10/23/2008 1/31/2014
Strip           Appalachian Hwy. & Main                   6352 Jacksboro
Wal-Mart 2840 Appalachian Hwy   Street Jacksboro TN USA 37757 1600 10/16/2008
1/31/2014 Strip   6431 Franklin Centre 875 Hwy. 321 N.     Lenoir City TN USA
37771 2080 7/29/2010 7/31/2015 Strip     6434 Wal-Mart Shopping Center 1124 N.
Gateway Ave.   BRIAN 1136 N. Gateway Ave Rockwood TN USA 37854 1600 2/26/2009
2/28/2014 Strip   6471 Shoppes at the Columns 1141 Vann Drive, #N6     Jackson
TN USA 38305 2000 5/27/2010 5/31/2015 Strip   6519 SWM Cedars Square 617 South
Cumberland Street     Lebanon TN USA 37087 2100 9/17/2009 9/30/2014 Strip   6630
SWM Whitehouse 301 Richard Wilks   Suite 300 White House TN USA 37188 2480
10/14/2010 1/31/2016 Strip   6655 SWM Jennings Farm 2400 West Stone Drive    
Kingsport TN USA 37660 2100 8/12/2010 8/31/2015 Strip   6745 Congress Crossing
1802 Decatur Pike     Athens TN USA 37303 2400 11/4/2010 1/31/2016 Strip   6758
SWM Cades S/C 1401 West Reelfoot Ave.     Union City TN USA 38261 1500     Strip
  6759 SWM Covington Springs 3854 Austin Peay Hwy.     Memphis TN USA 38128 1960
    Strip   6791 West End Ave.&23 Rd. Ave. 2304-2312 West End Ave.   Suite 2304
Nashville TN USA 37203-1708 3002 11/22/2010 1/31/2016 Strip   6929 Memorial
Plaza 1150 Mineral Wells Ave.     Paris TN USA 38242 1600     Strip   4930
Pearland Shopping Center 1510 Broadway Unit Suite D     Pearland TX USA 77581
1333 6/1/2010 5/31/2012 Strip   20 FBO - Hangar Alliance Airport     Ft. Worth
TX USA   1 10/1/2007 9/30/2012 Warehouse   20 Office Space Alliance - 0001A
Alliance Airport   Suite 530 Ft Worth TX USA   1 8/1/2010 7/31/2012 OFFICE   4
Valley View Center 13331 Preston Road   Space 1154 Dallas TX USA 75240 1397
1/1/2009 1/31/2011 Mall   6 Hulen Mall 4800 Hulen Street     Fort Worth TX USA
76132 1700 5/1/2009 4/30/2014 Mall   12 GameStop Corporate Office Overflow
Parkin 625 Westport Parkway     Grapevine TX USA 76051 227942 3/2/2009 6/30/2016
PARKING   43 North Star Mall 7400 San Pedro     San Antonio TX USA 78216 1504
4/1/2007 1/31/2014 Mall   46 Houston Galleria 5085 Westheimer   Suite #3555
Houston TX USA 77056 1438 10/1/2009 9/30/2016 Mall   97 Highland Mall 6001
Airport Blvd   Suite 2090 Austin TX USA 78752 1633 8/1/2006 7/31/2011 Mall   225
Valle Vista Mall 2020 East Expressway 83   Space #C-3 Harlingen TX USA 78552
1381 2/1/2008 2/29/2012 Mall   226 LaPlaza Mall 2200 South 10th Street   Suite
F-19 McAllen TX USA 78503 1500 2/1/2008 1/31/2015 Mall   227 Post Oak Mall 1500
Harvey Road   Suite 6010 College Station TX USA 77840 1404 7/1/2002 6/30/2012
Mall   270 Central Mall 117 Central Mall     Texarkana TX USA 75503 1836
5/1/2009 4/30/2011 Mall   300 Killeen Mall 2100 South W.S, Young Avenue    
Killeen TX USA 76543 1924 1/1/2009 1/31/2014 Mall   336 Mall of Abilene 4310
Buffalo Gap Rd # 1096 Abilene TX USA 79606 1119 4/1/2005 3/31/2015 Mall   376
First Colony Mall 16535 SW Frwy #400     Sugar Land TX USA 77479 1088 4/1/2009
3/31/2016 Mall   410 University & West Berry 2821 West Berry Street     Ft.
Worth TX USA 76109 1680 4/1/2009 3/31/2012 Strip   414 Trinity Valley Shopping
Center 2626 N. Josey Lane     Carrollton TX USA 75007 1650 5/1/2007 4/30/2012
Strip   417 Kroger Plaza 503 N Galloway   C2 Mesquite TX USA 75149 2400 5/1/2008
4/30/2013 Strip   419 Plaza Del Sol 909 E. Irving Blvd     Irving TX USA 75060
1125 10/1/2009 9/30/2011 Strip   442 Silverlake S/C 10504 Broadway, Suite D    
Pearland TX USA 77584 1760 9/12/2007 9/11/2012 Strip   448 Twin Creeks Village
816 W. MacDermott Drive   Suite 328 Allen TX USA 75013 1280 6/1/2007 5/31/2012
Strip   449 Albertson's 3020 Legacy   Suite 120 Plano TX USA 75023 1750 6/1/2007
1/31/2011 Strip   451 Parks @ Arlington 3815 South Cooper St. # 2402 Arlington
TX USA 76015 3500 5/1/2010 4/30/2017 Mall   456 Market Town Center 171 N. Denton
Tap Road   Suite 400 Coppell TX USA 75019 1152 5/1/2009 4/30/2011 Strip   460
North Creek Plaza 7309 San Dario Avenue   Space #160 Laredo TX USA 78045 1750
5/1/2007 4/30/2012 Strip   461 Northcross S/C 5305 N Navarro Street     Victoria
TX USA 77904 1200 6/1/2008 5/31/2011 Strip   462 Steger Crossing 2791 Ridge Road
    Rockwall TX USA 75032 2000 6/1/2007 5/31/2012 Strip   464 Lennox Center 2160
North Coit Road   Suite 150 Richardson TX USA 75080 1570 6/1/2007 5/31/2012
Strip   465 Hebron Parkway Plaza 1001 E. Hebron Parkway   Suite 112 Carrollton
TX USA 75010 1460 10/1/2008 9/30/2011 Strip   538 Arbrook Oaks Shopping Center
3810 South Cooper Street #110     Arlington TX USA 76015 1447 5/1/2010 4/30/2012
Strip   540 Oakridge Plaza 3112 North Jupiter Suite 308     Garland TX USA 75044
1365 10/1/2010 9/30/2012 Strip   543 Towne Crossing Shopping Center 3600 Gus
Thomasson, #126     Mesquite TX USA 75150 1500 10/1/2010 9/30/2011 Strip   546
Remington Park S.C. 5427-B South Hulen     Fort Worth TX USA 76132 1420
10/1/2010 9/30/2011 Strip   551 White Rock Marketplace 11255 Garland Road #1340
    Dallas TX USA 75218 1500 3/1/2010 5/31/2012 Strip   557 Redbird Oaks
Shopping Center 4333 Gannon Lane #115     Dallas TX USA 75237 1982 4/30/2004
1/31/2011 Strip   564 Austin Arboretum 10000 Research Blvd     Austin TX USA
78759 4387 3/1/2008 1/31/2011 Strip   566 Vanderbilt Square 3003 W. Holcombe
Blvd     Houston TX USA 77025 4035 2/1/2010 1/31/2011 Strip   648 Baytown
Central Shopping Center 4508 Garth Road   Suite E Baytown TX USA 75251 1440
2/1/2009 1/31/2012 Strip   654 Shops at 3 Corners 8138 Kirby Drive     Houston
TX USA 77054 1224 1/1/2010 12/31/2011 Strip   660 Commons at Willowbrook 7654
FM1960 West     Houston TX USA 77070 2442 9/1/2009 8/31/2011 Strip   688 Vista
Ridge Village 2325 South Stemmons Freeway     Lewisville TX USA 75067 1600
12/1/2008 1/31/2012 Strip   708 The Market at Town Center 2571 Town Center Blvd.
    Sugar Land TX USA 77479 998 7/1/2010 6/30/2011 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   777 Northwest
Crossing Shopping Center 5770 Hollister, Suite C     Houston TX USA 77040 1400
9/1/2009 8/31/2011 Strip   792 Lakeline Plaza 11066 Pecan Park Blvd, #413   D05
Cedar Park TX USA 78613 1800 6/1/2009 5/31/2013 Strip   798 La Plaza Del Norte
125 NW Loop 410, Suite 300     San Antonio TX USA 78216 2006 1/1/2009 12/31/2011
Strip   808 Walzem Plaza Shopping Center 5366 Walzem Road     San Antonio TX USA
78218 1440 9/1/2010 1/31/2011 Strip   811 Sunset Valley Village 5601 Brodie
Lane, Suite 990     Austin TX USA 78745 1244 12/1/2010 1/31/2011 Strip   816
Preston Park 2201 Preston Road, Suite E     Plano TX USA 75093 4988 7/1/2009
1/31/2011 Strip   842 Collin Creek Crossing 1025 N. Central Expressway #220    
Plano TX USA 75075 1900 7/1/2010 6/30/2012 Strip   844 Arbor Park 17700 US 281
North   Suite 316 San Antonio TX USA 78232 1458 2/1/2010 1/31/2012 Strip   846
Irving Town Center 3401 W. Airport Freeway     Irving TX USA 75062 1170 3/1/2008
2/28/2011 Strip   855 Village at West Oaks 2358 South Highway 6     Houston TX
USA 77077 1563 10/1/2008 1/31/2011 Strip   879 Westheimer & Dunvale 8592
Westheimer     Houston TX USA 77063 1264.22 5/1/2008 5/1/2013 Strip   888
Northpark Plaza 5890 Eastex Freeway     Beaumont TX USA 77708 1250 3/1/2007
2/28/2012 Strip   914 North East Plaza 1420 Pipeline Road   D09 Hurst TX USA
76053 1617 3/1/2009 2/28/2013 Strip   923 Ingram Festival Shopping Center 6075
Northwest Loop 410, Suite 105     San Antonio TX USA 78217 1304 7/1/2008
6/30/2011 Strip   951 Caruth Haven Place 6109 Greenville Ave.     Dallas TX USA
75206 1173 8/1/2007 7/31/2012 Strip   964 Buckingham Place S/C 1332 S. Plano
Road, Suite 360     Richardson TX USA 75081 1579 10/1/2007 9/30/2012 Strip  
1006 Deerbrook Mall 2160 Deerbrook Mall     Humble TX USA 77338 1418 8/1/2006
7/31/2016 Mall   1008 Westgate Mall 7701 West Interstate 40     Amarillo TX USA
79160 968 2/1/2009 1/31/2012 Mall   1022 South Plains Mall 6002 Slide Road    
Lubbock TX USA 79414 642 1/1/2009 1/31/2014 Mall   1162 Broadway Square 4601 S.
Broadway     Tyler TX USA 75703 1650 2/1/2009 1/31/2013 Mall   1195 Willowbrook
Mall 1150 Willowbrook Mall     Houston TX USA 77070 834 1/2/2009 12/31/2015 Mall
  1222 Vista Ridge Mall 2048 South Stemmons Freeway     Lewisville TX USA 75067
1024 2/1/2002 1/31/2012 Mall   1291 Sikes Center 3111 Midwestern Parkway    
Wichita Falls TX USA 76308 1250 5/1/2010 4/30/2013 Mall   1348 Parkdale Mall
Parkdale Mall #128     Beaumont TX USA 77706 1905 2/1/2009 1/31/2012 Mall   1356
Collin Creek Mall 811 N. Central Expressway     Plano TX USA 75075 1958 8/1/2006
7/31/2013 Mall   1358 Longview Mall 3500 McCann Road   Space M04 Longview TX USA
75601 1825 2/1/2009 1/31/2013 Mall   1455 Golden Triangle Mall 2201 I-35E South
    Denton TX USA 76205 1100 2/1/2009 1/31/2011 Mall   1561 Cross Timbers 3634
Long Prairie     Flower Mound TX USA 75022 1350 8/1/2008 7/31/2011 Strip   1601
Dal-Rich Village S/C 101 S. Coit Road     Richardson TX USA 75080 1023 7/1/2010
1/31/2011 Strip   1602 HEB Market Place 5601 Bandera Suite #103     San Antonio
TX USA 78238 1200 1/1/2011 1/31/2011 Strip   1604 Lewisville GameStop 1081 W.
Main Street #111     Lewisville TX USA 75067 1136 3/1/2009 2/29/2012 Strip  
1605 Grande Center - Irving 2664 N. Beltline     Irving TX USA 75062 1827
4/1/2010 3/31/2012 Strip   1607 Brooks Crossing 6245 Rufe Snow # 200 Watauga TX
USA 76148 1266 10/1/2010 9/30/2012 Strip   1613 Military Plaza 719 SW Military
Drive     San Antonio TX USA 78221 2484 3/1/2009 2/28/2011 Strip   1619
Marketplace 1739 SW Loop 410     San Antonio TX USA 78227 1600 12/1/2009
1/31/2012 Strip   1620 McCreless - S. New Braunfels 3800 S New Braunfels     San
Antonio TX USA 78223 1500 6/1/2010 5/31/2012 Strip   1643 Wynnewood 1073
Wynnewood Village     Dallas TX USA 75224 1600 7/1/2009 6/30/2012 Strip   1645
Bandera Point 11411 Bandera Road #105     San Antonio TX USA 78250 1500 2/1/2011
1/31/2014 Strip   1655 Moore Center 5425 S. Padre Island Dr. #143     Corpus
Christi TX USA 78411 2155 4/27/2009 4/30/2014 Strip   1681 Watauga Town Crossing
8004 Denton Highway #124     Watauga TX USA 76148 1600 2/1/2009 1/31/2014 Strip
  1683 Meyerland Court 4846 Beechnut     Houston TX USA 77096 1365 9/1/2010
8/31/2012 Strip   1689 Loop 410 & Rigsby 5313 Rigsby Ave.   Suite #104 San
Antonio TX USA 78222 1500 8/5/2002 7/31/2012 Strip   1694 Alta Mesa and McArt
3504 Alta Mesa Boulevard     Ft. Worth TX USA 76133 1530 8/1/2006 7/31/2011
Strip   1695 Stanton Plaza 4261 West Green Oaks Blvd   Suite #502 Arlington TX
USA 76016 1500 5/1/2008 4/30/2011 Strip   1714 Greenswood Plaza 4613 N. 10th    
McAllen TX USA 78501 2500 10/1/2009 9/30/2011 Strip   1717 Westgate Marketplace
Shopping Center 1440 Fry Road   Space #1440 Houston TX USA 77084 1890 10/1/2006
9/30/2011 Strip   1719 Baybrook Terrace 19070 Gulf Freeway     Houston TX USA
77546 1520 11/1/2006 10/31/2011 Strip   1720 Southlake Marketplace 2055 West
Southlake Blvd     Southlake TX USA 76092 1456 8/1/2010 7/31/2011 Strip   1722
Wayside S/C 900 S. Wayside Drive #500     Houston TX USA 77023 1400 12/1/2009
11/30/2011 Strip   1723 Oxford Plaza 10407 North Freeway   Suite A Houston TX
USA 77037 1500 6/1/2009 1/31/2013 Strip   1724 Bellaire Gessner 8880 Bellaire
Blvd   Suite G Houston TX USA 77036 2500 12/1/2009 11/30/2011 Strip   1725 Towne
Center 1317 W. Davis     Conroe TX USA   1254 2/1/2007 1/31/2012 Strip   1726
Albertson's 1960 & Eldrige 12416 FM 1960 West     Houston TX USA 77065 1612
11/1/2006 10/31/2011 Strip   1728 Gulfgate Center 770 Gulfgate Center    
Houston TX USA 77087 1497 10/1/2007 9/30/2012 Strip   1729 Skillman Towne
Crossing 6751 Abrams Road, Space 124     Dallas TX USA 75231 1200 8/1/2007
8/31/2012 Strip   1736 Las Palmas Marketplace 1325 George Dieter Drive, Suite C
    El Paso TX USA 79936 1598 4/1/2009 3/31/2011 Strip   1751 Northtown Plaza
Shopping Center 5598 A-2, I-45 North     Houston TX USA 77076 2000 4/1/2007
3/31/2012 Strip   1763 Ridgewood Village 2930 S. First Street, Suite 800    
Garland TX USA 75041 1497 5/1/2009 4/30/2011 Strip   1766 The Vineyard 1205 N.
Loop 1604 West, Suite 217     San Antonio TX USA 78258 1610 11/1/2010 10/31/2013
Strip   1767 Northbrook Center 5240 W. 34 Street   Suite A Houston TX USA 77076
1400 3/1/2008 2/28/2011 Strip   1769 Fairway Plaza 5761 Fairmont Pkwy    
Pasadena TX USA 77505 1400 10/1/2007 9/30/2012 Strip   1770 Royal Oaks 11807
Westheimer, Suite 540     Houston TX USA 77077 1631 7/1/2007 6/30/2012 Strip  
1782 Heritage Town Crossing 1301 West Glade Road   Suite 164 Euless TX USA 76039
1400 4/1/2010 3/31/2013 Strip   1783 Haltom Plaza S/C 3187 Denton Highway -    
Haltom City TX USA 76117 1650 5/1/2010 4/30/2012 Strip   1788 Fondren & Bellfort
11266 Fondren     Houston TX USA 77096 1117 4/1/2010 3/31/2012 Strip   1789
Weslayan Plaza 5312 Weslayan Street     Houston TX USA 77005 1200 4/1/2007
3/31/2012 Strip   1798 Missouri City S/C - Target Home Depot Ce 5950 Hwy 6  
Suite D Missouri City TX USA 77459 2158 6/1/2007 5/31/2012 Strip   1801 Irving
Mall 3880 Irving Mall/Beltline & 183 Room H -3 Irving TX USA 75062 894 2/1/2009
1/31/2013 Mall   1808 Towne East Mall 2050 Towne East Blvd   Space #2050
Mesquite TX USA 75150 1380 11/25/2008 1/31/2016 Mall   1832 Central Mall 3100
Hwy 365 #146     Port Arthur TX USA 77642 1195 8/11/2000 1/31/2011 Mall   1856
Northeast Mall 1101 Melbourne Road #VC12A     Hurst TX USA 76053 1100 7/20/2001
1/31/2012 Mall   1860 The Shops at Willowbend 6121 W. Park Boulevard   #C107
Plano TX USA 75093 1071 9/25/2006 1/31/2014 Mall   2203 Humblewood Center 19759
Hwy 59, Unit K-05     Houston TX USA 77338 1080 10/1/2010 9/30/2013 Strip   2205
Southmore Village 108 East Southmore     Pasadena TX USA 77502 2460 6/1/2010
5/31/2012 Strip   2238 Galvez S/C 6228 Broadway   Suite J Galveston TX USA 77550
1600 5/1/2009 4/30/2012 Strip   2243 Super Target / Cypresswood Court 271
Cypresswood Drive     Spring TX USA 77388 1800 3/1/2008 2/28/2013 Strip   2274
Lake Air Court 1428 Wooded Acres Ste. 204     Waco TX USA 76710 1786 11/1/2007
10/31/2012 Strip   2287 Centre @ Preston Ridge 8300 Gaylord Parkway     Frisco
TX USA   1104 12/1/2007 11/30/2012 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   2291 Menger
Crossing 1375 S. Main Street, Suite 221     Boerne TX USA 78006 1236 1/1/2008
1/31/2014 Strip   2305 Dellview S/C 1803 Vance Jackson   Suite 403 San Antonio
TX USA 78216 1800 1/1/2009 12/31/2013 Strip   2307 Hebron Target 729 Hebron
Parkway, Ste. 210     Lewisville TX USA 75057 1261 1/1/2010 1/31/2012 Strip  
2309 Atasca Oaks 6302 FM 1960 E     Humble TX USA 77346 1600 2/1/2009 1/31/2014
Strip   2315 Market @ Uvalde 13706 E. Freeway, Suite 200     Houston TX USA
77015 1500 2/1/2009 1/31/2014 Strip   2335 Austin Highway S/C 1432 Austin Hwy  
Suite 109 San Antonio TX USA 78209 1500 6/1/2009 5/31/2012 Strip   2344 Bryan
Freedom Center 3203 Freedom Boulevard, Suite 600     Bryan TX USA 77803 1231
3/1/2008 2/28/2013 Strip   2350 Park Central Crossing 8555 Memorial Boulevard,
Suite 500     Port Arthur TX USA 77642 1560 3/1/2008 2/28/2013 Strip   2363
Terrell Corner 1888 W. Moore Avenue     Terrell TX USA 75160 1775 5/1/2008
4/30/2013 Strip   2374 Grand Parkway 19916 SW Freeway     Sugarland TX USA 77479
1600 2/1/2009 1/31/2014 Strip   2391 Lincoln Corners 2205 W. Lincoln    
Harlingen TX USA 78550 1590 8/1/2008 7/31/2013 Strip   2403 New Braunfels 651
South Walnut, Suite F     New Braunfels TX USA 78130 1800 6/1/2008 5/31/2013
Strip   2419 Fiesta Plaza 9415 Mesa Road, Suite B     Houston TX USA 77028 1800
5/1/2010 4/30/2011 Strip   2420 Memorial Collection S/C 14426 B Memorial Drive  
  Houston TX USA 77079 1220 7/1/2008 6/30/2013 Strip   2430 Lake Worth
Center-2430 6306-A Lake Worth Boulevard     Lake Worth TX USA 76135 1880
4/1/2008 3/31/2013 Strip   2431 Seguin Corners 490 South State Hwy 123 By-Pass  
  Seguin TX USA 78155 1500 11/1/2008 10/31/2013 Strip   2454 High Park aka
Arkansas & 360 2540 E. Arkansas Lane   Suite 106 Arlington TX USA 76014 2256
2/1/2009 1/31/2012 Strip   2464 Shady Hollow S/C 9911 Brodie Lane   Suite 200
Austin TX USA 78748 1350 6/1/2008 5/31/2013 Strip   2474 Parker Crossing 1120
East Parker Road   Suite 205 Plano TX USA   1745 7/1/2008 6/30/2011 Strip   2479
Buckner Marketplace 2943 S. Buckner   Suite 600 Dallas TX USA 75227 1489
7/1/2008 6/30/2013 Strip   2494 Webbs Chapel Marketplace 3450 Web Chapel
Extension     Dallas TX USA   1196 2/1/2010 1/31/2011 Strip   2496 Windsor
Gardens 1618 D Spencer Hwy   Space D South Houston TX USA 77587 1400 2/1/2009
1/31/2012 Strip   2500 Oak Forest Plaza II 409 W. Loop 281   Suite 4 Longview TX
USA 75605 1684 8/1/2008 7/31/2013 Strip   2502 Wal Mart S/C 6739 S. Broadway  
Suite I Tyler TX USA 75703 1600 7/1/2009 6/30/2014 Strip   2507 Shops @ Tech
Ridge 12901 I-35 Service Rd. NB   Suite 1820 Austin TX USA 78753 1500 11/1/2008
10/31/2013 Strip   2519 Frankford Crossing 18352 Dallas Parkway   Suite 144
Dallas TX USA 75287 1193 10/15/2003 10/31/2013 Strip   2525 New Forest S/C 5805
E. Sam Houston Parkway North   Suite I Houston TX USA 77049 1610 2/1/2009
1/31/2014 Strip   2537 Edinburg S/C 1626 West University Drive     Edinburg TX
USA 78539 1190 8/1/2009 7/31/2012 Strip   2542 Weatherford Commons 1936 S. Main
Street     Weatherford TX USA 76086 1498.7 1/1/2009 12/31/2013 Strip   2545
Trevino S/C 2000 Lee Trevino   Suite 9 El Paso TX USA 79936 1200 10/1/2008
9/30/2011 Strip   2550 Marketplace S/C 6900 N. Mesa Street   Suite C & D El Paso
TX USA 79912 2250 8/1/2008 7/31/2013 Strip   2563 Stone Gate Plaza 910 S.
Crowley Road   Suite 27 Crowley TX USA 76036 1400 2/1/2008 1/31/2011 Strip  
2569 Killeen HEB S/C 2511 Trimmier Rd   Suite 120 Killeen TX USA 76542 1419
10/1/2008 9/30/2013 Strip   2574 North Oaks 4543 FM 1960 West   Unit G02 Houston
TX USA   800 12/1/2010 1/31/2011 Strip   2582 Sherman Super Target 4018 Hwy 75
North   Suite D Sherman TX USA 75090 1400 10/1/2009 9/30/2012 Strip   2588
Judson Market 8455 Crestway Drive, Suite 105     San Antonio TX USA 78244 1500
8/1/2009 7/31/2012 Strip   2594 Brooks Corner 3207 SE Military Rd.   Suite 102
San Antonio TX USA 78223 1600 4/1/2009 3/31/2014 Strip   2598 HEB Beltway 8 /
Beechnut 10100 Beechnut     Houston TX USA 77072 1340 10/1/2008 9/30/2013 Strip
  2602 McAllen Gateway 2019B S. 10th Street     McAllen TX USA 78503 4325
11/28/2003 10/31/2013 Strip   2607 Amarillo Plaza 7401 SW 45th, Space 1    
Amarillo TX USA 79121 2000 2/1/2009 1/31/2014 Strip   2611 Corsicana Marketplace
3811 W. Hwy 31   Suite 102 Corsicana TX USA 75110 1540 2/1/2010 1/31/2012 Strip
  2622 Nacogdoches Village S/C 13909 Nacogdoches Rd.   Suite 114 San Antonio TX
USA 78217 1225 11/1/2008 10/31/2013 Strip   2635 Bassett Center 6101 Gateway
West   Suite M 330 El Paso TX USA 79925 1867 11/1/2008 10/31/2015 Mall   2643
Vinson Place 403 East Hwy 377     Granbury TX USA 76048 1600 11/1/2008
10/31/2013 Strip   2647 Ennis Walmart 1012 E. Ennis Avenue     Ennis TX USA
75119 1400 2/1/2009 1/31/2014 Strip   2656 Lubbock Plaza 417 Frankford, Suite
400   Space Number T-4 Lubbock TX USA 79416 1600 2/1/2009 1/31/2014 Strip   2666
Walmart / Spring Cypress 22545 State Hwy 249     Tomball TX USA 77070 3153
9/2/2010 10/31/2015 Strip   2667 Trenton Crossing 7600 N. 10th Street   Building
800-C McAllen TX USA 78504 1500 5/1/2009 4/30/2014 Strip   2671 Lake Forest
Crossing 4100 South Lake Forest Drive # T -12 McKinney TX USA 75070 1600
2/1/2010 7/31/2012 Strip   2689 Winwood Town Center 3891 E. 42nd Street    
Odessa TX USA 79762 2000 3/1/2009 2/28/2014 Strip   2699 Pinnacle Park 1515
Cockrell Hill Road   Suite 101 Dallas TX USA 75211 3500 11/20/2004 11/30/2011
Strip   2708 Walmart SuperCenter 9001 Spencer Hwy   Suite 128 Deer Park TX USA
77636 1600 2/1/2010 1/31/2012 Strip   2711 Walmart Super Center 21212 Kuykendahl
Road   Suite # F Spring TX USA 77379 1500 9/1/2009 8/31/2012 Strip   2712 Super
Walmart 2025 S. Dumas Suite 200     Dumas TX USA   1500 1/1/2010 1/31/2011 Strip
  2756 Roanoke Crossing 1224 N. US Hwy 377   Suite 107 Roanoke TX USA 76262 1960
2/1/2010 1/31/2013 Strip   2769 Wheatland Plaza 3215 Kirnwood   Suite 103
Duncanville TX USA 75237 1700 2/1/2010 1/31/2012 Strip   2778 Ranchview /
MacArthur Mrkplc 7979 N. MacArthur Blvd   Suite 110 Irving TX USA 75063 1567
2/1/2010 1/31/2013 Strip   2779 Hickory Creek 1021 Hickory Creek Blvd.    
Hickory Creek TX USA 76210 1500 2/1/2010 1/31/2013 Strip   2798 Collins 1081 N
Collins St     Arlington TX USA 76011 1800 4/1/2009 3/31/2014 Strip   2807 Wal
Mart Outlot 3842 W. Hwy 64     Tyler TX USA 75701 1600 2/1/2010 1/31/2012 Strip
  2818 Mansfield Crossing 1301 E. Debbie Lane   Suite 101 Mansfield TX USA 76063
2125 7/1/2009 6/30/2014 Strip   2842 Shary Plaza 808 S. Shary Road   Suite 1
Mission TX USA 78572 1450 12/1/2009 1/31/2013 Strip   2880 KB Plaza 5722 SW
Amarillo Blvd.     Amarillo TX USA 79124 1600 2/1/2011 1/31/2014 Strip   2883
Plainview S/C - Wal Mart 1601 Kermit Street   Suite 100 Plainview TX USA 79072
3200 6/1/2010 1/31/2011 Strip   2896 Oaks / Windswept Plaza 2307 Hwy 35 North  
  Rockport TX USA 78382 1500 3/3/2010 3/2/2011 Strip   2912 Wolf Ranch 1013 W.
University #G41     Georgetown TX USA 78627 1600 10/1/2010 9/30/2013 Strip  
2913 The Shoppes of Cleburne 1608 W Henderson Street     Cleburne TX USA 76033
1600 1/1/2010 12/31/2012 Strip   2914 North Beach & Tarrant 8533 North Beach
Street     Keller TX USA 76248 1400 1/1/2011 12/31/2013 Strip   2942 Shops at
Pinecroft 1440 Lake Woodlands Drive   #D The Woodlands TX USA 77380 1592
7/1/2009 6/30/2014 Strip   2958 San Marcos SWM 1023 Hwy 80   Suite 105 San
Marcos TX USA 78666 1600 2/1/2010 1/31/2015 Strip   2959 Amarillo SWM 3630 I-40
East   Suite 400 Amarillo TX USA 79103 1500 3/1/2010 2/28/2013 Strip   2966
Palestine SWM 2213 South Loop 256   Suite 114 Palestine TX USA 75801 2000
8/19/2009 8/18/2014 Strip   2982 15 Alameda Town Center 9411 Alameda   Suite A
El Paso TX USA 79907 3103 10/9/2009 10/8/2014 Strip   3004 Beach Street Commons
3869 Maurice Avenue   Ste 109 Ft. Worth TX USA 76111 1500 6/1/2010 5/31/2012
Strip   3027 La Marque 6408 I-45 South Gulf Freeway   Suite A LaMarque TX USA
77568 1600 2/1/2010 1/31/2013 Strip   3028 Wichita Falls 2600 Central Freeway  
Suite 170 Wichita Falls TX USA 76306 1800 11/1/2010 1/31/2011 Strip   3043
Greenlawn Crossing 603 Louis Henna Boulevard   Suite B195 Round Rock TX USA
78664 1881 4/1/2010 3/31/2015 Strip   3047 Alice Shopping Center 2000 Dr. NW
Atkinson Street   Suite 1401 Alice TX USA 78332 2400 5/1/2010 1/31/2011 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   3055 Shoppes at
Levelland 409 E. Highway 114   Ste 400 Levelland TX USA 79336 1500 5/1/2010
4/30/2012 Strip   3062 Super Wal-Mart S/C 404 Walton Drive   Suite 100 Texarkana
TX USA 75501 2100 3/10/2005 1/31/2011 Strip   3108 Belton Shopping Center 209
Sparta Road     Belton TX USA 76513 1800 8/1/2010 1/31/2011 Strip   3114
Wal-Mart Center 4720 State 121 Highway     Plano TX USA 75024 2450 8/1/2010
7/31/2012 Strip   3124 Brownsville SWM 7470 Padre Island Blvd.   Suite 160
Brownsville TX USA 78521 2000 10/20/2005 10/31/2015 Strip   3143 Tri County S/C
6018 FM 3009   Suite 106 Schertz TX USA 78154 1500 2/1/2011 1/31/2014 Strip  
3147 Silsbee Plaza 1023 Hwy 96 Bypass     Silsbee TX USA 77656 1600 6/9/2005
1/31/2011 Strip   3148 Jones Plaza/Super Wal Mart - Taylor 3705 N. Main Street  
  Taylor TX USA 76574 2000 9/15/2005 1/31/2011 Strip   3180 Waxahachie Retail
Center 1035 N. US-77, Suite T9     Waxahachie TX USA 75165 2500 2/1/2011
1/31/2014 Strip   3241 Nacogdoches Mrktplc 4604 North Street   Ste. 140
Nacogdoches TX USA 75965 1400 6/1/2010 5/31/2013 Strip   3242 Fredericksburg
Retail S/C 1425 E. Main Street   Suite 500 Fredericksburg TX USA 78624 1500
11/1/2010 10/31/2011 Strip   3243 Palmhurst Shopping Center 4416 North Conway
Suite 100     Mission TX USA 78574 2500 1/1/2011 1/31/2013 Strip   3244 Alison's
Corner 2716 SW Military Drive   Ste. 105 San Antonio TX USA 78224 2000 6/1/2009
5/31/2012 Strip   3245 Portland Plaza 2030 US Highway 181   Suite H-8 Portland
TX USA 78374 1500 12/1/2010 11/30/2013 Strip   3256 Crosby Center 14405 FM 2100
  Ste. M Crosby TX USA 77532 1500 9/9/2005 1/31/2011 Strip   3274 Shafer Plaza
1001 SW Wilshire Blvd.   Suite H Burleson TX USA 76028 986 5/1/2010 4/30/2012
Strip   3292 Firewheel Town Center 355 Coneflower Drive     Garland TX USA 75040
1305 10/7/2005 10/31/2015 Strip   3307 Super Wal-Mart 2650 Demory Lane   Ste C
Aransas Pass TX USA 78336 1600 6/3/2010 6/30/2012 Strip   3308 Gilmer Square
2414 Gilmer Road     Longview TX USA 75604 1650 2/23/2006 1/31/2012 Strip   3327
Ben White Shopping Center (Payload S/C) 500 E. Ben White, Bldg.D, Suite 1000    
Austin TX USA 78704 2100 7/13/2007 1/31/2013 Strip   3345 Lake Jackson 121 West
Highway 332   Ste. D Lake Jackson TX USA 77566 2500 2/1/2011 1/31/2014 Strip  
3377 Copperfield Corners SWM - Houston - 3377 15951 FM 529     Houston TX USA
77095 1300 6/1/2010 5/31/2013 Strip   3402 Sugarland Crossing 403 Hwy 6   Ste G
Sugarland TX USA 77487 1200 6/16/2005 1/31/2011 Strip   3410 Lancaster Corners
404 North Beckley Avenue   Suite 134 Lancaster TX USA 75134 1850 10/12/2006
10/31/2011 Strip   3476 Hawk's Creek 500 Highway 183 (Alta Mere Drive)     Ft.
Worth TX USA 76108 1600 10/7/2006 10/31/2011 Strip   3496 Paris Corner 3850
Lamar Avenue     Paris TX USA 75460 1500 2/1/2011 1/31/2014 Strip   3507 Midland
Gateway Center 2410 Rankin Highway     Midland TX USA 79701 1400 11/5/2010
1/31/2013 Strip   3520 Abilene SWM I-20E & St. Highway 351     Abilene TX USA
79601 2500 7/27/2006 7/31/2011 Strip   3552 NorthPark Center Northwest Highway  
Space #2E2-2296 Dallas TX USA   1438 4/30/2006 1/31/2012 Mall   3610 Cross
Pointe 1453 N. Sagniaw Blvd     Saginaw TX USA 76179 1400 2/1/2011 1/31/2014
Strip   3651 North Rim Loop 1604 US 87     San Antonio TX USA 78249 1500
2/8/2007 2/29/2012 Strip   3686 Midlothian SWM 151 Walton Way     Midlothian TX
USA 76065 1500 1/7/2008 1/31/2013 Strip   3688 San Antonio SWM 7635 NW Loop 410
  Suite 400 San Antonio TX USA 78245 1750 11/2/2006 1/31/2012 Strip   3716
Precinct Line 1714 Precinct Line Road   Suite 400 Hurst TX USA 76054 1500
6/15/2006 1/31/2012 Strip   3750 League City Marketplace Highway 45 & FM 646    
League City TX USA   1500 12/14/2006 1/31/2012 Strip   3751 Lubbock SW Shopping
Center 6301 82nd St, Suite 1201     Lubbock TX USA   1600 8/1/2007 8/31/2012
Strip   3752 Lubbock SWM 7th Street Avenue R     Lubbock TX USA   1455
11/16/2006 1/31/2012 Strip   3851 Independence Plaza 2019 NE Bob Bullock Loop C
-350 Laredo TX USA 78045 1400 8/29/2007 8/31/2012 Strip   3862 Alamo Corners
Shopping Center 1449 W Durante Suite 10     Alamo TX USA   1540 9/27/2007
9/30/2012 Strip   3863 Laredo Shopping Center 4311 Clark Boulevard   Suite D
Laredo TX USA 78043 1800 6/21/2007 6/30/2012 Strip   3864 Laredo Crossing
Shopping Center 4415 US Hwy 83 Suite 600     Laredo TX USA 78046 1750 12/5/2007
12/31/2012 Strip   3869 SWM Quail Creek Shopping Center 3201 Lawrence Road  
Suite 550 Wichita Falls TX USA 76308 1788 10/4/2007 1/31/2013 Strip   3873
Ross/Henderson Shopping Center 5334-A Ross Avenue     Dallas TX USA   1400
6/7/2007 6/30/2012 Strip   3874 Pfluger Crossing 1552 FM 685     Pflugerville TX
USA 78660 2017 4/4/2007 1/31/2013 Strip   3889 Village @ Stone Oak 23002 US 281
North   Suite 103 San Antonio TX USA 78258 2000 11/1/2007 1/31/2013 Strip   3935
Briarwood Village 4416 Briarwood Ave #107     Midland TX USA 79707 1600
8/23/2007 1/31/2013 Strip   3941 Buda Crossing 1567 Main Street   Suite 100 Buda
TX USA 78610 1200 5/24/2007 5/31/2012 Strip   3949 Boca Chica S/C 2821 Boca
Chica Blvd     Brownsville TX USA 78521 1500 8/13/2008 8/31/2013 Strip   3982
Brazos Town Center 24004 Southwest Parkway   Suite 302 Rosenberg TX USA   1750
12/6/2007 12/31/2012 Strip   4024 MUSIC CITY MALL 4101 E 42 STREET Unit B-10    
ODESSA TX USA 79762 2230 11/1/2008 10/31/2011 Mall   4033 Cielo Vista Mall 8401
GATEWAY WEST Unit J-2B     EL PASO TX USA 79925 1155 2/1/2007 1/31/2014 Mall  
4074 BAYBROOK MALL 1186 BayBrook Mall     FRIENDSWOOD TX USA 77546 847 6/26/2006
5/31/2016 Mall   4086 Sunset Mall 4001 Southwest Blvd. Unit 1206     San Angelo
TX USA 76904 1036 11/23/2001 11/30/2011 Mall   4111 South Park Mall 2310 S.W.
Military Dr. Unit 414     San Antonio TX USA 78224 988 11/21/2001 11/30/2011
Mall   4136 Mall Del Norte 570 Mall Del Norte Unit 570     Laredo TX USA 78041
1588 2/7/2007 3/31/2012 Mall   4149 SUNLAND PARK MALL 750 SUNLAND PARK DR, Unit
B10     EL PASO TX USA 79912 1358 1/1/2011 1/31/2014 Mall   4183 RIDGMAR MALL
2076 GREEN OAKS ROAD Unit M8A     FORT WORTH TX USA 76116 900 1/1/2009
10/31/2012 Mall   4210 LAKELINE MALL 11200 LAKELINE MALL DR. Unit K-6   SPACE
K-06 CEDAR PARK TX USA 78613 1332 2/1/2006 1/31/2011 Mall   4216 Rivercenter
Mall 849 Commerce Street Unit 251     San Antonio TX USA 78205 953 7/1/2003
6/30/2013 Mall       2100 SWS YOUNG DRIVE Unit Space                       4223
KILLEEN MALL 1204     KILLEEN TX USA 76543 1590 11/1/2010 1/31/2011 Mall   4269
STONEBRIAR CENTRE 2601 PRESTON ROAD Unit 1028   SPACE # 1028 FRISCO TX USA  
1356 2/1/2011 1/31/2014 Mall   4345 GALLERIA, THE 5015 WESTHEIMER Unit 1470  
SUITE 1470 HOUSTON TX USA 77056 1326 5/5/2001 5/31/2011 Mall       2370 N
EXPRESSWAY SPACE 1300 Unit                       4404 SUNRISE MALL (TX) 1300    
BROWNSVILLE TX USA 78526 1000 1/1/2011 1/31/2011 Mall       5488 SOUTH PADRE
STAPLES DRIVE                       4412 La Palmera f/k/a PADRE STAPLES MALL
Unit 2040     CORPUS CHRISTI TX USA 78411 1629 1/1/2009 1/31/2012 Mall      
2200 S 10TH STREET SPACE A-08 Unit A-                       4413 LAPLAZA MALL 08
    MCALLEN TX USA 78503 923 2/24/2001 1/31/2012 Mall   4436 MIDLAND PARK MALL
4511 N. MIDKIFF DRIVE Unit F -8 MIDLAND TX USA 79705 1492 2/1/2009 1/31/2016
Mall   4456 INGRAM PARK MALL 6301 N.W. LOOP 410 Unit Q-4B     SAN ANTONIO TX USA
78238 1149 2/1/2008 1/31/2015 Mall   4477 TEMPLE MALL- COLONIAL MALL 3387 SOUTH
31ST STREET Unit 3387     TEMPLE TX USA 76502 800 2/1/2009 1/31/2011 Mall      
3000 GRAPEVINE MILLS PARKWAY Unit                       4514 GRAPEVINE MILLS 522
    GRAPEVINE TX USA 76051 1488 11/1/2007 1/31/2013 Mall   4527 BARTON CREEK
SQUARE 2901 CAPITOL OF TX HWY Unit F -2 AUSTIN TX USA 78746 1501 2/1/2003
1/31/2013 Mall   4558 WOODLANDS, THE 1201 LAKE WOODLANDS DR. Unit     WOODLANDS
TX USA 77380 1272 2/1/2008 1/31/2011 Mall   4614 Memorial City 675 Memorial City
Way Unit Suite B     Houston TX USA 77024 1053 12/1/2003 10/31/2013 Mall   4649
KATY MILLS 5000 KATY MILLS CIRCLE Unit 205     KATY TX USA 77494 1370 11/1/2009
1/31/2017 Mall  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   4671 FORUM AT
OLYMPIA PARKWAY 833 ANGORA PKWY. Unit 717     SELMA TX USA 78154 1600 9/1/2006
8/31/2011 Strip   4677 Huebner Oaks Center 11745 I-10 WEST Unit 120     SAN
ANTONIO TX USA 78230 1160 8/13/2006 8/12/2011 Strip   4701 Alamo Quarry Market
255 E. Basse Rd. Unit 154     San Antonio TX USA 78209 1680 12/1/2006 11/30/2011
Strip   4708 Northwoods Phase III 1742 N. Loop 1604 East Unit 119     San
Antonio TX USA 78232 1373 12/1/2008 11/30/2011 Strip     4727 La Frontera
Shopping Center 220 Sundance Pkwy. Unit 500, Building #6     Round Rock TX USA
78681 1260 5/1/2010 4/30/2012 Strip   4837 Westgate Shopping Center 4477 Lamar
Unit Suite 780     Austin TX USA 78745 1200 2/1/2008 1/31/2013 Strip     4894
Gateway Station 1169 N. Burleson Blvd #101   MCAlister Rd & Ashbury Blvd.
Burleson TX USA 76028 1400 4/1/2008 3/31/2013 Strip   4920 Market at Lake
Houston, The 7405 FM 1960 Rd E Unit Suite 204     Humble TX USA 77346 1753
4/1/2008 3/31/2013 Strip   4931 2612 S. Shepherd 2612 South Shepherd Unit Suite
C     Houston TX USA 77098 1735 7/1/2008 6/30/2013 Strip   4937 Mac Arthur Park
7601 N. MacArthur Blvd. Unit Suite 170     Irving TX USA 75063 1052 2/1/2009
1/31/2011 Strip   4944 McLendon Plaza 10255 North Freeway Unit Suite B    
Houston TX USA 77037 1600 6/2/2008 5/31/2011 Strip   4976 Westwood Vista
Shopping Center 6511 West FM 1604 North Unit     San Antonio TX USA 78251 1400
2/1/2010 1/31/2013 Strip   4995 Highlands of Flower Mound 6161 Long Prarie Road
Unit Suite 200     Flower Mound TX USA 75028 1619 7/1/2008 6/30/2013 Strip  
5010 Crossroads Plaza 13141 FM 1960 W. Unit Auite 600     Houston TX USA 77065
1326 8/1/2008 7/31/2011 Strip   5025 Buckner Commons I-30 & Buckner Unit    
Dallas TX USA 75228 1600 10/1/2008 9/30/2013 Strip   5029 529/6 Copperfield
Shopping Center 7013 Highway 6N Unit     Houston TX USA 77095 1550 9/1/2008
8/31/2013 Strip   5035 Broadway Corners Shopping Center 5949 Broadway Boulevard
Unit Suite 130     Garland TX USA 75043 1500 2/1/2009 1/31/2014 Strip   5036
Davis Towne Crossing 8525 Davis Blvd. Unit Suite 150     North Richland Hills TX
USA 76180 1500 10/1/2008 9/30/2011 Strip   5042 5931 Greenville Avenue 5931
Greenville Avenue Unit     Dallas TX USA 75206 1000 9/1/2008 8/31/2013 Strip  
5048 Grand Prairie Plaza 2205 Winterstate 20 Unit Suite E     Grand Prairie TX
USA 75052 1594 9/1/2008 8/31/2013 Strip   5072 Woodforest Center at Uvalde SWC
Woodforest at Uvalde Unit     Houston TX USA 77015 1540 10/1/2008 9/30/2011
Strip   5079 Fairway Center 5859 Fairmont Parkway Unit     Pasadena TX USA 77505
1200 9/1/2008 8/31/2011 Strip   5086 Town Center Lakeside 1955 Lakeside Drive
Unit     Sugar Land TX USA 77479 1400 10/1/2008 9/30/2011 Strip   5093
Silverlake Shopping Center 10201 Broadway Street Unit Suite 113     Pearland TX
USA 77584 1360 2/1/2009 1/31/2012 Strip   5096 Watauga Pavilion 7606 Denton
Highway Unit     Watauga TX USA 76148 1500 3/1/2009 2/29/2012 Strip   5110 Clear
Lake Shores 243 FM 2094 Road Unit J     Kemah TX USA 77565 1500 9/1/2009
8/31/2011 Strip   5111 Webster Plaza Bay Area Blvd @ Texas Ave. Unit     Webster
TX USA 77598 1500 8/21/2009 7/31/2011 Strip   5112 University Heights 12822 IH
10 West, Bldg 2, Unit Suite 208     San Antonio TX USA 78249 1400 7/1/2010
6/30/2013 Strip   5126 Baytown Retail Center 6560 Garth Road Unit Suite 200    
Baytown TX USA 77521 1600 2/1/2009 1/31/2014 Strip     5156 Mansfield Towne
Crossing 181 U.S. Highway 287 North Unit Suite 104     Mansfield TX USA 76063
1500 10/1/2008 9/30/2013 Strip   5193 Shops at Whitestone, The 20 Walton Way
Unit Suite 172     Cedar Park TX USA 78613 1540 8/1/2009 7/31/2014 Strip   5194
Victoria Corners Shopping Center NW Corner Highway 77 & Glascow Unit    
Victoria TX USA 77904 1500 7/1/2009 6/30/2012 Strip   5205 Del Rio Plaza 2415
Veterans Boulevard Unit     Del Rio TX USA 78840 1700 6/5/2009 6/30/2012 Strip  
5206 Brinker Plaza 1601 Brinker Road Unit #107     Denton TX USA 76208 1500
2/1/2009 1/31/2014 Strip     5213 Central Texas Marketplace NWC I-35 & Loop 340
(St Hwy 6) Unit A-29     Waco TX USA 76706 1400 7/1/2009 6/30/2014 Strip   5235
San Benito Plaza 1126 W. Business 77 Unit     San Benito TX USA 78586 1600
7/1/2009 6/30/2012 Strip   5252 Wal-Mart Slaughter Lane 9300 S IH 35 Unit Suite
C-700     Austin TX USA 78747 1200 6/1/2010 5/31/2012 Strip       1806 South
Padre Island Drive Unit Suite                       5253 Wal-Mart Padre Island
Drive 200     Corpus Christi TX USA 78416 1383.85 2/1/2009 1/31/2012 Strip  
5261 Resler Marketplace 965 N. Resler Unit Suite 102     El Paso TX USA 79912
1200 7/1/2009 6/30/2011 Strip   5262 Zaragosa Market Place 1830 Zaragosa Unit  
  El Paso TX USA 79912 1200 4/1/2009 3/31/2014 Strip   5263 Gateway Plaza 10750
Gateway Boulevard W Suite 102     El Paso TX USA 79935 1600 10/1/2009 9/30/2012
Strip   5276 Lufkin Center 4206 S. Medford Drive Unit F     Lufkin TX USA 75901
1460 5/1/2009 4/30/2014 Strip   5327 Saratoga Town Center 6418 S. Staples Street
Unit   Suite 110 Corpus Christi TX USA 78414 1400 10/1/2009 9/30/2011 Strip  
5328 Westfield Shopping Center 3939 Dowlen Road Unit Suite 4     Beaumont TX USA
77706 2100 5/1/2009 4/30/2014 Strip   5340 Richmond Ranch 236 Richmond Ranch
Road Unit     Texarkana TX USA 75503 1600 10/1/2009 9/30/2011 Strip   5341 Five
Oaks South Parmer Lane & H034 Unit     Austin TX USA 78753 1400 11/1/2009
1/31/2013 Strip   5342 Rowlett Corners Shopping Center 5401 Kenwood Drive Unit  
  Rowlett TX USA 75099 1500 10/1/2009 9/30/2012 Strip   5343 2600 Trimmier
Street (Starbucks Plaza) 2600 Trimmier Street Unit Suite 600     Kileen TX USA
76542 1500 12/1/2009 1/31/2013 Strip   5397 Kerrville Junction 1304 Junction
Highway Unit Suite 600     Kerrville TX USA 77042 1800 9/1/2009 8/31/2012 Strip
      NWC of Bandera Road and Mainland Drive                       5414 Bandera
Place Unit     San Antonio TX USA 78250 1500 5/1/2010 1/31/2011 Strip   5441
8215 University Ave (University & 82nd) 8215 University Avenue Unit 135    
Lubbock TX USA 79423 1500 10/1/2009 9/30/2012 Strip   5447 Wal-Mart Court Odessa
200 Wal-Mart Court Unit F     Odessa TX USA 79763 1200 10/1/2009 9/30/2014 Strip
  5448 Parkwood Square 3010 Highway 30 W Unit   Suite C Huntsville TX USA 77340
1849 10/1/2009 9/30/2014 Strip     5482 Shops at Abilene SEC Southwest Blvd &
Catclaw Drive Unit     Abilene TX USA 79606 1425 4/1/2010 3/31/2013 Strip   5483
Ringgold Corners Shopping Center 4570 E. US Highway 83 Unit     Rio Grande TX
USA 78582 1500 2/1/2010 1/31/2013 Strip   5484 Wal-Mart Gainesville 1501 N.
Grande Avenue Unit Suite E     Gainesville TX USA 76240 1500 2/1/2010 1/31/2012
Strip   5518 Conroe Center 1234 N. Loop 336 West Unit     Conroe TX USA 77301
1488 3/1/2010 1/31/2011 Strip   5535 Paseo Plaza 1700 South 10th Street Unit  
Suite 130 McAllen TX USA 78503 1064 5/1/2010 1/31/2011 Strip   5569 Kingwood
Commons 708 Kingwood Drive     Kingwood TX USA 77339 1200 5/1/2010 4/30/2013
Strip   5570 Northwest Crossing 13605 F.M. Road Unit   No. 624 Corpus Christi TX
USA   1500 5/1/2010 4/30/2013 Strip   5573 Craig Crossing 3190 S Central Expy
Unit # 505 McKinney TX USA 75070 1540 7/1/2010 6/30/2012 Strip   5584 PEPPER
SQUARE SHOPPING CENTER 14902 PRESTON ROAD Unit 410     DALLAS TX USA 75254 3895
5/1/2009 1/31/2011 Strip   5762 College Station 2001 Texas Ave. South, Suite 200
    College Station TX USA 77840 1370 1/14/2007 1/30/2016 Mall   5828 Kingsville
Junction 1310 General Cavazos Boulevard   Suite E Kingsville TX USA   1600
8/2/2007 8/31/2012 Strip   5836 HEB Plus Retail 651 N. US Highway 183, Suite 235
    Leander TX USA 78641 1200 8/1/2007 8/31/2012 Strip   5863 Pineborough
Shopping Center 1501 West Church Street   Suite 400 Livingston TX USA 77351 1648
7/14/2007 7/13/2012 Strip   5877 West Orange Marketplace 3121 Edgar Brown Drive
    West Orange TX USA 77630 1747 7/26/2007 1/31/2013 Strip   5892 Hillcrest
(SMU) Plaza 6417 Hillcrest     Highland Park TX USA   2460 9/1/2007 8/31/2012
Strip   5908 CY-Fair Town Center 25680 Northwest Freeway     Houston TX USA
77429 1500 2/3/2008 2/28/2013 Strip   5940 Rolling Oaks Mall 6909 N. Loop 1604
E.   Suite 1127 San Antonio TX USA 78247 1036 10/24/2007 1/31/2013 Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)         432 South Bibb
Ave Suite                   5967 Eagle Pass Crossing South Bibb Street 200 Eagle
Pass TX USA 78852 1600 7/24/2008 7/31/2013 Strip   5992 Shops at Grayhawk 1224
FM 423 Suite 200   Frisco TX USA 75034 1400 2/2/2008 2/28/2013 Strip   6018 Big
Springs Marketplace 111 E. Marcy Drive Suite 100   Big Springs TX USA 79720 1900
12/20/2007 1/31/2013 Strip   6023 Clifford Retail 301 Clifford Center Drive  
White Settlement TX USA 76108 1750 11/23/2009 11/30/2014 Strip   6069 Shafer
Plaza 351 FM 548 Suite 104   Forney TX USA 75126 1300 3/6/2008 3/31/2013 Strip  
6070 Park Lakes Landing 4830 Wilson Rd Suite 400   Humble TX USA 77396 1117
5/1/2008 4/30/2013 Strip   6071 Kari Beth Krossing 3130 IH 30 W Suite C
Greenville TX USA 75402 1930 2/7/2008 2/28/2013 Strip       US 380 West
University Dr and North                     6072 Rayzor Ranch Marketplace Bonnie
Brae Street   Denton TX USA   1600 10/14/2010 1/31/2016 Strip   6118 Mimosa Lane
211 NE 28th Street Suite 211 Fort Worth TX USA 76106 1133 2/3/2008 2/28/2013
Strip   6123 Sulphur Springs Corners Shopping Center 1707 S Broadway Street
Suite 1   Sulphur Springs TX USA 75482 1400 1/22/2008 1/31/2013 Strip   6126
Brenham Crossroads 103 Hwy. 290 West   Brenham TX USA 77833 1800 4/8/2008
4/30/2013 Strip   6129 Palms Crossing 3300 Expressway 83 Suite G03 McAllen TX
USA 78505 1894 2/3/2008 2/28/2013 Strip   6130 Pearland Town Center 11200
Broadway Suite 1300   Pearland TX USA 77584 1792 7/30/2008 7/31/2013 Strip  
6142 Shops at Bella Terra 22720 Belaire Blvd, Suite 100 Grand Parkway & Bellaire
Houston TX USA 77469 1604 2/25/2009 2/28/2014 Strip   6143 Marshall Plaza 1806
East End Blvd. N. Space C-1   Marshall TX USA 75670 2000 4/4/2008 4/30/2013
Strip   6149 Tertiary Walmart Wolfe Nursey Rd. & US 377   Stephenville TX USA
76401 1400 4/11/2008 9/30/2013 Strip   6186 La Gran Plaza 4200 S. Freeway   Ft.
Worth TX USA 76137 1188 6/18/2008 6/30/2018 Strip   6198 Uptown Village Hwy 67 &
Pleasant Run Rd   Cedar Hill TX USA   1625 7/2/2008 7/31/2015 Strip        
10241 South Padre Island Dr                   6210 Flour Bluff Shopping Center
SPI Dr and Waldron Rd. Suite 145 Corpus Christi TX USA 78418 1625 8/13/2008
8/31/2013 Strip   6249 Madison Market Potranco rd. & W Loop 1604 11219 Potranco
Rd Ste 101 San Antonio TX USA 78253 1354 8/6/2008 8/31/2013 Strip   6251 Norwood
Plaza 1030 Norwood Park Bldg 4 Ste 402   Austin TX USA 78753 1260 8/29/2008
8/31/2013 Strip   6252 Heights Corner 3250 Hulen Street Suite 120   Ft. Worth TX
USA 76109 1218 7/9/2008 7/31/2013 Strip   6253 Fort Hood Bldg. 50004, Clear
Creek Road   Fort Hood TX USA 76544 1959 10/3/2010 10/3/2012 Strip   6333 Little
School Road Shops 1245 N. Little School Road   Kennedale TX USA 76017 1681
12/3/2008 1/31/2014 Strip   6334 The Village at Allen 190 E Stacy Rd Bldg 2322  
Allen TX USA 75002 1519 2/12/2009 2/29/2016 Strip   6418 Preston Forest S/C 6031
Forest Ln.   Dallas TX USA 75230 2200 4/2/2009 4/30/2014 Strip   6479 SWM
Northcross 2525 W. Anderson Lane   Austin TX USA 78757 1525 11/11/2010 1/31/2016
Strip   6528 Shops of Southlake 1251 E. Southlake Blvd., #351   Southlake TX USA
76092 2589 8/20/2009 8/31/2019 Strip   6568 Sunset Plaza 4213 Sunset Drive   San
Angelo TX USA 76904 1563 11/5/2009 1/31/2015 Strip   6617 SWM Bastrop 460 West
State Highway 71, Ste A   Bastrop TX USA 78602 2150 7/9/2010 7/31/2015 Strip  
6640 The Domain II 3220 Feather Grass Court, #124   Austin TX USA 78757 2193
6/4/2010 6/30/2015 Strip   6700 Camp Wisdom S/C 3040 W. Camp Wisdom Rd., #180  
Grand Prairie TX USA 75052 1860 6/28/2010 8/31/2015 Strip   6720 Valley Crossing
Shopping Center 601 East Hwy. 83, Suite 200   Weslaco TX USA 78596 1465
11/11/2010 1/31/2016 Strip   6722 Porterwood S/C 23741 US Hwy 59 Suite 4  
Porter TX USA 77365 1600 10/28/2010 1/31/2016 Strip   6740 Carrollton Parkway
S/C 1906 E. Beltline   Carrollton TX USA 75007 1200 10/28/2010 10/31/2015 Strip
  6779 SWM Jasper Crossing 820 West Gibson St.   Jasper TX USA 75951 1600
11/4/2010 1/31/2016 Strip   6783 Kyle Crossing 5401 S.FM 1626 Suite 125   Kyle
TX USA 78640 1500     Strip   6797 Sierra Vista S/C 3434 W. Illinois Ave.  
Dallas TX USA 75211 2005 11/18/2010 11/30/2015 Strip   6809 Ft. Sam Houston 2503
Funston Rd.   San Antonio TX USA 78234 1500 10/4/2010 10/3/2012 Strip   6810
Lackland AFB 6511 W Military Dr   San Antonio TX USA 78227 858 10/4/2010
10/3/2012 Strip   6838 Sheppard AFB 718 I Ave.   Sheppard TX USA 76311 1000
10/4/2010 10/3/2012 Strip   6865 Freedom Crossing 1614 Pleasonton Suite D-109  
Fort Bliss TX USA 79906 2605 8/25/2010 10/31/2020 Strip   6867 Randolph Air
Force Base 630 3rd St. W, Bldg 1068   San Antonio TX USA 78150 1450 10/4/2010
10/3/2012 Strip   6900 Market Place 3022 S. 31st Street Suite 3022 Temple TX USA
76502 1693 12/9/2010 1/31/2016 Strip   6925 SWM Desert Mountain Plaza 4650
Woodrow Beam Drive   El Paso TX USA 79924 2450     Strip   6943 Cameron Crossing
SWC US Hwy. 75 & US Hwy 380   McKinney TX USA 75070 1728     Strip   6944 SWM
Hickory Center Hiclory Street & Preston Rd.   Frisco TX USA   1800     Strip  
9913 Corporate Point Building 5615 High Point Drive   Irving TX USA   24260
6/9/2010 10/31/2015 Strip   201 University Mall 1229 South State Street Suite
B-38 Orem UT USA 84058 1488 2/1/2009 1/31/2014 Mall   338 Layton Hills Mall 2038
Layton Hills Mall   Layton UT USA 84041 1294 10/1/2009 9/30/2011 Mall   959
Crescent Corners 11400 S. State Street   Sandy UT USA 84070 1530 2/1/2008
1/31/2011 Strip   960 Smith Shops 4645 South 4000 West, Suite D   West Valley
City UT USA 84120 1200 11/1/2007 10/31/2012 Strip   961 Legacy Plaza 5610 W.
4100 S., #A   West Valley City UT USA 84119 1200 9/1/2007 8/31/2012 Strip   962
Sugarhouse Center 2265 S. Highland Drive # B   Salt Lake City UT USA 84106 1200
12/1/2007 11/30/2012 Strip   963 Valley Fair 3630 West 3500 South   West Valley
City UT USA 84120 1470 11/1/2007 10/31/2012 Strip   985 River Pointe Plaza 9089
South Redwood Road   West Jordan UT USA 84088 1340 2/1/2008 1/31/2013 Strip  
1086 Fashion Place 6277 Fashion Place   Murray UT USA 84107 1050 7/15/2001
7/31/2011 Mall   1550 Rimrock Marketplace 335 S. River Road, Suite C   St.
George UT USA 84790 1245 10/1/2007 9/30/2012 Strip   1706 Newgate Mall 1185
Newgate Mall   Ogden UT USA 84404 800 8/4/2001 1/31/2012 Mall   2408 Alpine
Valley Center 632 West Main Street Suite 104 American Fork UT USA 84003 1450
11/1/2008 10/31/2013 Strip   2409 Centerville Target Center 621 West Market
Place Drive   Centerville UT USA 84014 1500 2/1/2009 1/31/2014 Strip   2736 Park
Center 1300 East 7000 South   Salt Lake City UT USA 84121 1756 4/1/2009
3/31/2014 Strip   2768 Layton Crossing 748 W. Antelope Drive Space #4 Layton UT
USA 84041 1500 2/1/2010 1/31/2012 Strip   2770 Clinton Super Wal-Mart 2000 West
& 1800 North   Clinton UT USA 84015 1519 3/10/2010 3/9/2012 Strip   2853 Tooele
Landing 1189 North Main Street   Tooele UT USA 84074 1500 2/1/2010 1/31/2011
Strip   3087 Brigham City SWM 855 West 1100 South Suite C Brigham UT USA 84302
1250 2/1/2010 1/31/2013 Strip   3138 Providence Center 1410 S. Providence Center
Drive Suite A Cedar City UT USA 84720 1950 7/21/2005 1/31/2011 Strip   3139
Springville S/C 1795 West & 500 South #B4 Springville UT USA 84663 1588 2/1/2011
1/31/2013 Strip   3168 Vernal Marketplace 1820 West Highway 40 Suite E Vernal UT
USA 84078 1600 11/1/2010 10/31/2013 Strip   3931 Jordan Landing 7612 S. Campus
View Drive Suite 120   West Jordan UT USA 84083 1250 4/9/2009 4/30/2014 Strip  
    1200 TOWNE CENTRE BOULEVARD Unit                     4314 PROVO TOWNE CENTRE
1088   PROVO UT USA 84601 1458 1/1/2009 12/31/2013 Mall   4337 GATEWAY, THE 152
S. RIO GRANDE ST. Unit 1111   SALT LAKE CITY UT USA 84101 958 11/1/2001
1/31/2012 Mall   4613 Cache Valley Mall 1300 N. Main Unit Suite 1310   Logan UT
USA 84341 1178 4/29/2004 1/31/2015 Mall   5583 Shops on Redwood 5500 South
Redwood Road Unit 4   Taylorsville UT USA 84123 1335 8/1/2010 7/31/2011 Strip  


--------------------------------------------------------------------------------




            LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   6732 SWM Quarry
Bend 9183 South Quarry Bend Drive       Sandy UT USA 84094 1977     Strip   6834
Hill AFB 5837 D. Ave.       Ogden UT USA 84056 1100 10/4/2010 10/3/2012 Strip  
4941 Doc Stone Commons 356 Garrisonville Road Unit   Suite 109   Stafford VA USA
22554 1180 7/1/2008 6/30/2013 Strip   181 Spotsylvania Mall 680 Spotsylvania
Mall       Fredericksburg VA USA 22407 1410 6/1/2008 5/31/2013 Mall   191
Regency Square 1404 Parham Road       Richmond VA USA 23229 1358 2/1/2010
1/31/2011 Mall   192 River Ridge Mall 3405 Candler's Mountain Road   Suite B-100
  Lynchburg VA USA 24502 1560 1/1/2002 12/31/2011 Mall   195 Lynnhaven Mall 701
Lynnhaven Parkway   Suite 1118   Virginia Beach VA USA 23452 1006 4/1/2000
1/31/2011 Mall   239 Charlottesville Fashion Square 1600 East Rio Road   Suite
C17   Charlottesville VA USA 22906 1094 2/1/2003 1/31/2013 Mall   304 Greenbrier
Mall 1401 Greenbriar Parkway       Chesapeake VA USA 23320 1410 1/1/2009
1/31/2011 Mall   373 Tanglewood Mall 4314 Electric Rd. #3       Roanoke VA USA
24014 1200 2/1/2010 1/31/2011 Mall   662 Smoketown Station 13277 Worth Ave.    
  Woodbridge VA USA 22192 1600 1/1/2010 12/31/2012 Strip   684 Best Buy Metro
Center 6575-M Frontier Drive       Springfield VA USA   1237 5/1/2006 4/30/2012
Strip   779 Apple Blossom Corners 2022 S. Pleasant Valley Rd. #12      
Winchester VA USA 22601 1200 12/1/2009 11/30/2012 Strip   781 Coliseum Specialty
Shops 2400 Cunningham Dr., Suite 300       Hampton VA USA 23666 1400 10/1/2007
9/30/2012 Strip   786 Crossways Center at Greenbrier 1412 Greenbrier Parkway
#119       Chesapeake VA USA 23320 2000 1/1/2011 1/31/2011 Strip   787 Central
Park Shopping Center 1240 Carl D. Silver Pkwy       Fredericksburg VA USA 22407
1800 12/1/2008 11/30/2013 Strip   802 Leesburg Pike Plaza 3519 South Jefferson
Street       Bailey's Crossroads VA USA 22041 2600 2/1/2009 1/31/2012 Strip  
806 Military Circle 700 N. Military Highway       Norfolk VA USA 23502 1675
2/1/2009 1/31/2012 Strip   826 Dimmock Square 707 Southpark Blvd.       Colonial
Heights VA USA 23834 1750 1/1/2008 1/31/2013 Strip   831 Towne Crossing 11633
Midlothian Turnpike       Midlothian VA USA 23113 1700 4/1/2008 3/31/2013 Strip
  850 Crossroads at Chesapeake Square 4107 Portsmouth Blvd, Suite 112      
Chesapeake VA USA 23321 2400 7/1/2008 6/30/2013 Strip   902 Valley View Crossing
4757 Valley View Blvd., Suite B       Roanoke VA USA 24012 3958 12/1/2009
2/28/2015 Strip   989 Spradlin Farm S/C 120 Conston Avenue       Christianburg
VA USA 24073 1600 8/1/2008 7/31/2011 Strip   1122 Chesterfield Towne Center
11500 Midlothian Turnpike Unit 676       Richmond VA USA 23235 1479 1/1/2009
1/31/2012 Mall   1140 Apple Blossom Mall 1850 Apple Blossom Drive   Room S101  
Winchester VA USA 22601 2091 2/1/2009 1/31/2013 Mall   1316 Valley Mall 1925 E.
Market Street   Unit 0322   Harrisonburg VA USA 22801 1078 1/26/2009 1/31/2016
Mall   1501 New River Valley Mall 782 New River Road       Christiansburg VA USA
24073 1828 2/2/2006 2/1/2013 Mall   1535 Bristol Mall 510 Gate City Highway    
  Bristol VA USA 24201 1438 3/1/2010 2/28/2013 Mall   1577 Barracks Road 1114
Emmet St. N.       Charlottesville VA USA 22903 1770 10/1/2011 9/30/2013 Strip  
1578 Burke Center 5749 Burke Centre Parkway, Suite B       Burke VA USA 22015
1068 5/1/2008 4/30/2013 Strip   2224 Commonwealth Centre 4656 Commonwealth
Centre Parkway       Midlothian VA USA 23112 1600 2/1/2008 1/31/2013 Strip  
2234 Victory Crossing 3931 Victory Boulevard, Ste. B       Portsmouth VA USA
23701 1600 2/1/2008 1/31/2013 Strip   2273 Hilltop North S/C 768 Hilltop North
Center       Virginia Beach VA USA 23451 2160 1/1/2009 12/31/2011 Strip   2383
Alexandria Commons 3111 Duke Street       Alexandria VA USA 22314 2232 6/1/2008
5/31/2013 Strip   2384 Hanover Square 7384 Bell Creek Road       Mechanicsville
VA USA 23111 2000 8/1/2008 7/31/2013 Strip   2410 Broad & Bowe Center 1502 W.
Broad Street       Richmond VA USA 23220 2000 2/1/2010 1/31/2013 Strip   2415
Parkway Marketplace 5020 Ferrell Parkway       Virginia Beach VA USA 23452 1600
6/1/2008 5/31/2013 Strip   2444 Shops @ Stratford Hills 7101-G Forest Hill
AVenue       Richmond VA USA 23225 1600 8/18/2005 1/31/2011 Strip   2445 Center
Shops 742 - C W. 21st Street       Norfolk VA USA 23517 1820 8/1/2008 7/31/2013
Strip   2489 Franklin Farms 13340-D Franklin Farms Rd       Herndon VA USA  
1600 12/1/2008 11/30/2013 Strip   2511 Newmarket Plaza 605-6 Newmark Drive      
Newport News VA USA 23605 1560 9/1/2008 8/31/2013 Strip   2553 Southern Shopping
Center 7525 Tidewater Drive # 2 B Norfolk VA USA 23505 2080 11/1/2008 10/31/2013
Strip   2693 Bristol Commons 3181 Linden Drive   Suite 4   Bristol VA USA 24202
2500 2/1/2009 1/31/2014 Strip   2797 Stafford Marketplace 1495 Stafford
Marketplace   Suite 109   Stafford VA USA 22556 1480 5/20/2009 5/19/2014 Strip  
2899 Jefferson Crossroads 12551 Jefferson Avenue   Suite 113   Newport News VA
USA 23602 2000 10/1/2010 9/30/2012 Strip   2927 South Crater Square 3330 South
Crater Square       Petersburg VA USA 23805 1600 2/1/2010 1/31/2012 Strip   2975
Mt Pleasant Marketplace Centerville Turnpike & Mt Pleasant Rd       Chesapeake
VA USA 23322 1400 8/3/2006 8/31/2011 Strip   3036 Wal-Mart Way Crossing 1437
Sam's Drive   Suite #80   Chesapeake VA USA 23320 1600 9/1/2010 8/31/2013 Strip
  3037 Riverbend Shopping Center 315 W. Thacker Road   Space # 15   Covington VA
USA 24426 2000 1/1/2011 1/31/2011 Strip   3086 Mt Crossroads Plaza 364 Lowes
Drive   Suite # T   Danville VA USA 24540 2800 2/1/2010 1/31/2015 Strip   3129
Hollymead T/C 129 Community Drive       Charlottesville VA USA 22911 1600
9/1/2010 1/31/2011 Strip   3134 Downtown Short Pump 11530 W. Broad Street # 24  
Richmond VA USA 23233 2012 10/18/2010 1/31/2016 Strip   3135 Cahoon Commons aka
Dominion Commons 644 Grassfield Parkway Suite 14       Chesapeake VA USA 23322
2505 10/1/2007 1/31/2013 Strip   3136 Harborview East 6255 College Dr Suite H  
    Suffolk VA USA 23435 1600 11/6/2008 1/31/2014 Strip   3182 Burgess Center
108 Burgess Road       Harrisonburg VA USA 22801 1763 10/14/2005 1/31/2011 Strip
  3208 Parkway Plaza 869 Lynnhaven Parkway #115       Virginia Beach VA USA
23452 1560 3/23/2006 1/31/2012 Strip   3233 Woodstock 465 W. Reservoir Road    
  Woodstock VA USA 22664 1500 4/6/2005 1/31/2011 Strip   3235 Montview Commons
3911-C Wards Road       Lynchburg VA USA 24502 1600 8/4/2005 1/31/2011 Strip  
3238 Waynesboro S/C 1725 Rosser Avenue       Waynesboro VA USA 22980 2065
5/26/2005 1/31/2011 Strip   3582 Leesburg Plaza Route 7 & Plaza Street NE      
Leesburg VA USA 20176 1700 2/1/2011 1/31/2014 Strip   3600 Salem Crossing 2029 S
Lynnhaven Parkway       Virginia Beach VA USA 23456 1700 7/13/2006 1/31/2012
Strip   3634 Fox Mall Centre 6824 Walton Lane       Gloucester VA USA 23061 1240
3/1/2006 2/28/2011 Strip   3682 Patrick Henry Mall 12300 Jefferson Avenue #204  
    Newport News VA USA 23602 1514 7/1/2006 6/30/2016 Strip   3703 Haygood S/C
1021 Independence Boulevard       Virginia Beach VA USA 23462 1974 10/18/2006
1/31/2012 Strip   3723 Landstown Commons 3300 Princess Anne Rd   Suite #735  
Virginia Beach VA USA 23456 2000 11/5/2007 1/31/2013 Strip   3783 Mountainview
Plaza 976 Commonwealth Boulevard       Martinsville VA USA 24112 2000 2/8/2007
1/31/2013 Strip   3908 Greenbrier Marketcenter 1320 Greenbrier Parkway   Suite
310   Chesapeake VA USA 23320 1958 6/8/2007 6/30/2012 Strip   3911 The Shoppes
at Riverforest 11946 Ironbridge Rd #17       Chester VA USA 23831 1480 7/12/2007
7/31/2013 Strip   3951 Collins Square 4001 Virginia Beach Blvd, Unit 116      
Virginia Beach VA USA 23452 1500 6/10/2007 6/30/2012 Strip   3960 Staples Mill
Square 9085 Staple Mill Road   Space #3   Richmond VA USA 23228 2050 10/18/2007
1/31/2013 Strip   4005 FAIR OAKS 11959 FAIR OAKS Unit G-203       FAIRFAX VA USA
22033 1233 2/1/2009 1/31/2014 Mall   4025 POTOMAC MILLS 2700 POTOMAC MILLS
CIRCLE Unit 906       DALE CITY VA USA 22192 895 9/30/2003 9/30/2013 Mall   4052
PATRICK HENRY MALL 12300 JEFFERSON AVE. Unit 224       NEWPORT NEWS VA USA 23602
1200 10/27/2008 10/31/2015 Mall   4067 Piedmont Mall 325 Piedmont Drive Unit
LD-6B       Danville VA USA 24540 1897 3/1/2009 2/29/2012 Mall   4097 SOUTHPARK
MALL (VA) 36 SOUTHPARK CIRCLE Unit C-10       COLONIAL HEIGHTS VA USA 23834 1627
1/1/2010 12/31/2011 Mall   4101 FASHION CENTRE @ PENTAGON CITY 1100 S HAYES ST,
BOX M154 UnitC5       ARLINGTON VA USA 22202 1134 2/1/2010 1/31/2013 Mall   4127
Spotsylvania Mall 137 Spotsylvania Mall Unit 340       Fredericksburg VA USA
22407 1136 6/1/2008 5/31/2013 Mall   4134 CHESAPEAKE SQUARE 4200 Portsmouth
Blvd, Rm 138   RM 138   CHESAPEAKE VA USA 23321 1313 7/1/2010 6/30/2013 Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   4232 TYSONS CORNER
CENTER 1961 CHAINBRIDGE ROAD Unit F006L MCLEAN VA USA 22103 1243 1/1/2009
1/31/2014 Mall   4274 MANASSAS MALL 8300 SUDLEY ROAD Unit UNIT I-9   MANASSAS VA
USA 20109 2000 5/25/2001 5/31/2011 Mall   4366 VIRGINIA CENTER 10101 BROOK ROAD
Unit   GLEN ALLEN VA USA 23060 1189 11/1/2001 1/31/2012 Mall   4385 MacArthur
Center 300 Monticello Ave Space #196a Norfolk VA USA 23510 1125 7/15/2006
1/31/2013 Mall   4479 PEMBROKE MALL 4554 VIRGINIA BEACH BLVD. Unit Suite 870
VIRGINIA BEACH VA USA 23462 1000 1/1/2007 1/31/2014 Mall   4494 APPLE BLOSSOM
MALL 1850 APPLE BLOSSOM DR. Unit ROOM N-149 WINCHESTER VA USA 22601 1422
2/1/2010 1/31/2013 Mall     4503 Lynnhaven Mall 701 Lynnhaven Parkway Unit ROOM
C-21   Virginia Beach VA USA 23452 1599 1/1/2004 1/31/2014 Mall   4515 DULLES
TOWN CENTER (DTC) 21100 DULLES TOWN CIRCLE Unit 209   DULLES VA USA 20166 1200
8/1/2009 7/31/2012 Mall   4554 SPRINGFIELD MALL 6733 SPRINGFIELD MALL Unit G-05
  SPRINGFIELD VA USA 22150 1302 6/1/2001 12/31/2011 Mall       4802 VALLEY VIEW
BOULEVARD Unit LD-                     4562 VALLEY VIEW MALL 170   ROANOKE VA
USA 24012 1210 1/1/2010 12/31/2012 Mall   4584 Mall at Short Pump Town Center,
The 11800 W. Broad Street Unit Suite 2510   Richmond VA USA 23233 924 9/4/2003
9/30/2013 Mall   4611 Stony Point Fashion Park 9200 Stony Point Parkway Unit
Suite 160   Richmond VA USA 23235 861 9/25/2007 1/31/2013 Strip   4625 Ballston
Common Mall 4238 Wilson Boulevard Unit Suite 1204   Arlington VA USA 22203 1452
8/10/2004 8/31/2014 Mall   4688 SMOKETOWN STATION 14070 SHOPPERS BEST WAY Unit
SPACE 26 WOODBRIDGE VA USA 22192 3347 9/1/2007 8/31/2012 Strip       5965
KINGSTOWNE TOWNE CENTER                     4690 KINGSTOWNE TOWNE CENTER Unit
120   ALEXANDRIA VA USA 22315 1526 11/1/2006 10/31/2011 Strip   4734 Marketplace
at Hilltop 737 First Colonial Road Unit   Virginia Beach VA USA 23451 1600
6/1/2007 5/31/2012 Mall   4735 Red Mill Commons 1169 Nimmo Parkway Unit Suite
208   Virginia Beach VA USA 23456 1600 6/1/2007 5/31/2012 Strip   4747
Chippenham Forest Square Shopping Cente 2549 Sheila Lane Unit   Richmond VA USA
23225 1500 9/1/2007 8/31/2012 Strip   4748 Victory Crossing Victory Boulevard @
I-264 Unit   Portsmouth VA USA 23701 1800 10/1/2010 1/31/2011 Strip   4758 Short
Pump Village 11436 W Broad Village Unit   Glen Allen VA USA 23060 1500 7/1/2007
6/30/2012 Strip   4764 Central Park 1667 Carl D Silver Parkway Unit  
Fredericksburg VA USA 22401 1443 8/1/2007 7/31/2012 Strip   4790 Wal-Mart Super
Center 7264 Mechanicsville Unit Suite A   Mechanicsville VA USA 23111 1200
2/1/2008 1/31/2013 Strip   4792 Pickett S.C. 9446 Main Street Unit #7   Fairfax
VA USA 22031 2000 2/1/2008 1/31/2013 Strip   4798 Hampton Towne Center 3 Town
Center Way   Hampton VA USA 23666 2000 10/1/2007 9/30/2012 Strip   4828 Ward's
Crossing 4026 E. Wards Road Unit   Lynchburg VA USA 24502 1640 2/1/2008
1/31/2013 Strip   4934 US Route 1/Technology Parkway 9853 Brook Road Unit Suite
105   Glen Allen VA USA 23059 1850 7/1/2008 6/30/2013 Strip       5802 East
Virginia Beach Blvd. Unit Suite                     4965 Janaf Shopping Center
125   Norfolk VA USA 23503 1500 2/1/2009 1/31/2014 Strip   5003 Harrisonburg
Crossing 243 Burgess Road Unit Space C-4   Harrisonburg VA USA 22801 1600
8/1/2008 7/31/2013 Strip   5060 Sugarland Crossing 47100 Community Plaza Unit
#150   Sterling VA USA 20164 1450 2/1/2009 1/31/2014 Strip   5063 Seminole Trail
1646 Seminole Trail Unit   Charlottesville VA USA 22901 1500 3/1/2009 2/28/2014
Strip   5089 Chantilly Crossings 14402 Chantilly Crossings Lane Unit   Chantilly
VA USA 20151 1600 7/1/2004 6/30/2014 Strip   5100 Vienna Marketplace 100 Park
Street SE Unit   Vienna VA USA 22182 1316 2/1/2009 1/31/2014 Strip   5248
Shoppes at RAMZ Hall (The) 937 W. Broad Street Unit   Richmond VA USA 23220 1500
9/1/2010 1/31/2011 Strip   5317 North Point Village Center 1468 North Point
Village Center Unit   Reston VA USA 20194 900 7/16/2004 1/31/2012 Strip   5344
Signal Hill 9534 Liberia Avenue Unit   Manassas VA USA 20110 1200 9/1/2009
8/31/2012 Strip   5352 Marketplace Shoppes 4615 Monticello Avenue Unit  
Williamsburg VA USA 23185 1200 6/1/2009 5/31/2014 Strip   5381 Virginia Gateway
7336 Atlas Walk Way   Gainesville VA USA 20155 1602 7/1/2010 6/30/2013 Strip  
5410 Tri-Rivers Shopping Center 3459 Old Halifax Road Unit J   South Boston VA
USA 24592 1600 2/1/2010 1/31/2013 Strip   5465 Pike 7 Plaza 8365 Leesburg Pike
Unit   Vienna VA USA 22182 1500 11/6/2004 1/31/2013 Strip   5498 Staunton Shops
1028 Richmond Avenue Unit   Staunton VA USA 22401 1690 10/1/2009 9/30/2014 Strip
  5519 Shops at Chesterfield 12417 Tennessee Plaza Unit   Midlothian VA USA
23112 1280 2/1/2010 1/31/2012 Strip   5976 Crooked Run Center 135 Crooked Run
Plaza Suite 80 Front Royal VA USA 22630 1640 10/12/2007 10/31/2012 Strip   5980
Culpeper Marketplace 775 Nalles Mill Road   Culpeper VA USA 22701 1602 3/6/2008
3/31/2013 Strip   6054 West Chester Commons 15519 WC Commons Way   Richmond VA
USA 23114 1880 4/2/2009 4/30/2014 Strip   6060 Northpark Shopping Center 8131
Brooke Rd., Suite B   Richmond VA USA 23220 1777 12/31/2007 1/31/2013 Strip  
6062 Cosners Corner 9831 Jefferson Davis Hwy.   Fredericksburg VA USA 22408 1800
10/2/2008 1/31/2014 Strip         Coliseum Dr. & W. Mercury                  
6091 Peninsula Town Center 2376 McMenamin Street Drive Hampton VA USA 23666 1715
3/11/2010 3/31/2017 Strip   6104 Wytheville Commons 192 Commonwealth Drive  
Wytheville VA USA 24382 1506 6/12/2008 6/30/2013 Strip         BRIAN 11664
Sudley Manor                   6152 Bull Run Plaza 10864 Sudley Manor Dr. Dr Spc
50 C Manassas VA USA 20109 1848 1/15/2009 2/28/2014 Strip         I-64 and
Laburnam Rd. at                   6204 White Oak Village 4504 S Laburnum Rd
Space 545 Jan Rd. Space 170 Richmond VA USA 23231 1506 10/13/2008 10/31/2018
Strip   6212 Willow Lawn 1602 Willow Lawn Drive Spc #311   Richmond VA USA 23230
2098 9/8/2008 1/31/2014 Strip   6229 Center at Innovation 9942 Sowder Village
Square Rt 28 & Hornbaker Rd. Manassas VA USA 20109 1600 10/2/2008 1/31/2014
Strip   6237 Kroger Shops 4701 Shore Drive Space #115 Virginia Beach VA USA
23455 1400 9/25/2008 9/30/2013 Strip   6275 Great Bridge Shopping Center 237
South Battlefield Blvd. Unit 14F Chesapeake VA USA 23322 2000 12/3/2008
1/31/2014 Strip   6302 Harrison Crossing 5711 Plank Raod   Fredericksburg VA USA
22407 1950 2/1/2009 1/31/2014 Strip   6309 Rutherford Crossing 251 Market Street
Space 3B-4   Winchester VA USA 22603 1500 7/30/2009 7/31/2014 Strip   6363
Little Creek Square 1710 East Little Creek Rd. #107   Norfolk VA USA 23518 1600
9/30/2009 9/30/2014 Strip   6382 Plaza at Landmark 6224 Little River Turnpike,
#G   Alexandria VA usa 22312 2000 11/25/2008 1/31/2014 Strip   6383 Shoppes at
Farmville 1814 Peery Dr. Suite 1814 Farmville VA USA 23901 1600 11/13/2008
1/31/2014 Strip   6386 Ashland Plaza 131 Hill Carter Parkway Suite 131   Ashland
VA USA 23005 2000 12/3/2008 1/31/2014 Strip       2643 George Washington
Memorial                     6405 Shoppes at Overyork Highway Units D & E
Yorktown VA USA 23693 2400 11/19/2008 11/30/2018 Strip   6467 Cedar Valley S/C
810 E Rochambeau Dr.   Williamsburg VA USA 23188 1489 7/30/2009 7/31/2014 Strip
  6488 Ridge Shopping Center 1531 N. Parham Rd.   Richmond VA USA 23229 1600
6/30/2009 6/30/2014 Strip   6508 Dulles 28 Centre Rte. 28 & Waxpool Rd Space E3
  Sterling VA USA 20166 2454     Strip   6510 Gables Shopping Center 1206 South
Main Street   Blacksburg VA USA 24060 2202 6/1/2010 5/31/2015 Strip   6554 SWM
Ridgeview Plaza 4001 College Ave   Bluefield VA USA 24605 1977 11/16/2009
1/31/2015 Strip   6575 Claypool Hill S/C aka Tractor Supply Ctr 12962 Governor
GC Perry Hwy Ste A   Pounding Mill VA USA 24637 2000 2/12/2010 2/28/2015 Strip  
6600 SWM Cherry Hill Plaza 1128 E. Stuart Drive   Galax VA USA 24333 2000    
Strip   6602 Salem on West Main 1419 W. Main Street   Salem VA USA 24153 2150
6/10/2010 6/30/2015 Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)     6693 SWM Hancock
Village 7329 Hancock Village   Hull Street & Winterpock Rd. Midlothian VA USA
23832 1658 12/6/2010 1/31/2016 Strip   6706 SWM Fair Lakes Promenade 12193 Fair
Lakes Promenade     Fairfax VA USA 22033 1800     Strip   6794 Centerwood Plaza
14125 St. Germaine Drive     Centerville VA USA 20121 1950     Strip   6795
South Riding Market Square 25050 Riding Plaza     Chantilly VA USA 20152 1499  
  Strip   6813 Ft. Lee 500 Lee Ave.     Fort Lee VA USA 23801 987 10/4/2010
10/3/2012 Strip   6817 Fort Belvoir 6050 Gorgas Rd.     Fort Belvoir VA USA
22060 1532 10/4/2010 10/3/2012 Strip   6845 Fort Eustis 705 Read St    
Williamsburg VA USA 23604-1600 836 10/4/2010 10/3/2012 Strip   6859 Camp Allen  
    Norfolk VA USA   817     Strip   6860 Quantico 3250 Catlin Ave.     Quantico
VA USA 22134 817     Strip   6868 Langley AFB 45 Nealy Ave     Langley AFB VA
USA   2000     Strip   6915 Towers Shopping Center 2013 Colonial Avenue SW    
Roanoke VA USA 24333 1640     Strip   6930 SWM Retail Center 3227 Old Forrest
Rd.     Lynchburg VA USA 24501 2000     Strip   6955 Ridgeview Centre 129 Ridge
Circle SW     Wise VA USA 24293 3150     Strip   7005 Jefferson Commons
Interstate 64 & Bland Blvd   Store B-100 Newport News VA USA   5000 10/1/2010
9/30/2012 Strip   7007 Harbourside Centre 6121 Harbourside Centre Loop    
Midlothian VA USA 23112 5363 2/1/2010 1/31/2011 Strip   7038 Greenbriar
Marketcenter 1320 Greenbriar Parkway   Suite 308 Chesapeake VA USA 23320 3948
6/15/2007 6/30/2012 Strip   7047 Shops at Town Center 11440 Midlotian Turnpike  
Suite C Richmond VA USA 23235 4097 11/15/2007 1/31/2018 Strip   7058 Cosners
Corner 9833 Jefferson Davis Hwy.     Frederickburg VA USA 22407 3532 10/24/2008
1/31/2019 Strip   298 University Mall 155 Dorset Street     South Burlington VT
USA 5403 2198 1/26/2009 3/31/2019 Mall   4031 BURLINGTON TOWN CENTER 49 CHURCH
STREET Unit 1070     BURLINGTON VT USA 5401 812 4/7/2001 4/30/2011 Mall   4180
DIAMOND RUN MALL #240 RT 7 Unit 240     RUTLAND VT USA 5701 1097 9/1/2010
12/31/2010 Mall   4915 Rutland Plaza 15 Greens Hill Ln     Rutland VT USA 5701
1605 5/1/2008 4/30/2013 Strip   5071 Maple Tree Place 31 Hawthorne Street Unit  
  Williston VT USA 5495 1601 5/1/2009 4/30/2014 Strip   5485 Berlin Mall 282
Berlin Mall Road Unit 900 H     Berlin VT USA 5602 1750 11/1/2009 10/31/2014
Strip   345 Northtown Mall 141 NorthTown Mall   #E117 Spokane WA USA 99207 1800
5/1/2010 1/31/2011 Mall   445 Canyon Ridge Plaza 26137 104th Ave. SE     Kent WA
USA 98031 2066 6/1/2007 5/31/2012 Strip   496 Mill Plain Town Center 16020 S.E.
Mill Plain Blvd, Suite 101     Vancouver WA USA 98683 1263 8/1/2007 7/31/2012
Strip   712 West Olympia Place 1001 Cooper Point Road S.W.   Unit 135 Olympia,
WA WA USA 98502 1620 9/2/2009 9/1/2012 Strip   714 Alderwood Plaza Shopping
Center 18700 33rd Avenue West   Su. B Lynnwood WA USA 98036 1540 10/1/2009
9/30/2011 Strip   719 Sunset Square Shopping Center 1225 E. Sunset Drive #100  
  Bellingham WA USA 98226 1522 8/1/2006 7/31/2011 Strip   720 Pickering Square
1802 12th Avenue N.W., Suite B     Issaquah WA USA 98027 1511 8/1/2007 7/31/2012
Strip   728 Crossroads Shopping Center 15600 N.E. 8th     Bellevue WA USA 98008
1050 9/1/2008 8/31/2013 Strip   733 Tacoma Central 3208 S. 23rd Street, Suite
E-2     Tacoma WA USA 98405 1196 11/1/2006 10/31/2011 Strip   762 Federal Way
Plaza 31840 Pacific Highway South, Suite B     Federal Way WA USA 98003 1791
3/21/2010 3/31/2012 Strip   817 Southcenter 300 Andover Park West #100    
Tukwila WA USA 98138 4095 10/1/2004 1/31/2011 Mall   840 Target Center 3299 NW
Randall Way     Silverdale WA USA 98383 2485 2/1/2011 1/31/2014 Strip   877
Greentree Plaza 305 SE Everett Mall Way, Suite 25     Everett WA USA 98208 1500
2/1/2011 1/31/2013 Strip   965 Cedarview Plaza 20944 Hwy 410 E.     Bonney Lake
WA USA 98390 1347 2/1/2008 1/31/2011 Strip   990 Burien Plaza 126 SW 148th St.,
Suite 120     Burien WA USA 98166 1260 11/1/2007 10/31/2012 Strip   1013 Kitsap
Mall 10315 Silverdale Way NW   Space #19 Silverdale WA USA 98383 1347 1/1/2009
1/31/2013 Mall   1152 Columbia Shopping Center 479 Columbia Center     Kennewick
WA USA 99336 1582 2/1/2009 1/31/2013 Mall   1190 Southcenter Mall 2616
Southcenter Mall   Space #2105 Tukwila WA USA 98188 1450 7/1/2008 1/31/2019 Mall
  1191 Alderwood Mall 3000 184th Street SW # 580 Lynnwood WA USA 98037 831
3/1/2004 1/31/2014 Mall   1215 Cascade Mall 201 Cascade Mall Drive    
Burlington WA USA 98233 964 1/1/2009 1/31/2012 Mall   1230 Northtown Mall N.
4750 Division   Suite J214 Spokane WA USA 99207 1106 2/1/2010 1/31/2013 Mall  
1295 South Hills Mall 3500 S. Meridian     Puyallup WA USA 98373 1585 6/1/2008
1/31/2014 Mall   1319 Westfield Vancouver Mall - 1319 8700 N. E. Vancouver mall
Drive   261 Vancouver WA USA 98662 1557 2/1/2010 1/31/2012 Mall   1415 Tacoma
Mall Shopping Center 698 Tacoma Mall   Room 452 Tacoma WA USA 98409 1469
9/1/2009 8/31/2016 Mall   1574 Olympic Village S/C 5500 Olympic Dr. N.W., Suite
E-108     Gig Harbor WA USA 98335 1476 2/1/2011 1/31/2013 Strip   1755 Green
Firs Shopping Center 3814 Bridgeport Way   Space Q University Plaza WA USA 98466
1954 1/1/2010 1/31/2012 Strip   1979 Bellevue Square 248 Bellevue Square    
Bellevue WA USA 98004 3031 2/22/2010 2/28/2017 Mall   2210 Cedar Plaza 22803
44th Avenue W E -1 Mountlake WA USA 98043 1419 2/1/2008 1/31/2011 Strip   2217
Meridian Town Center 13414 Meridian, Suite 101     Puyallup WA USA 98373 1176
8/1/2008 7/31/2013 Strip   2218 Mill Plain Plaza 221-G NE 104th Ave., Ste. # 101
    Vancouver WA USA 98664 1250 1/1/2011 1/31/2011 Strip   2331 Park Pointe
Plaza 12809 Beverly Park Road   Suite A - 25 Lynwood WA USA 98037 1436 2/1/2008
1/31/2011 Strip   2332 Valley Plaza 1624 E. Washington Avenue     Union Gap WA
USA 98903 1500 2/1/2008 1/31/2011 Strip   2334 Westgate South 2315 N. Pearl
Street   Suite 18 Tacoma WA USA 98406 1400 5/1/2008 4/30/2011 Strip   2480 164th
Street Crossing 1402 164th Street S.W.   Suite 305 Lynnwood WA USA 98037 1140
8/1/2008 7/31/2013 Strip   2642 Wenatchee Center 500 B Valley Mall Parkway    
East Wenatchee WA USA 98802 1380 2/1/2009 1/31/2014 Strip   2697 Lakewood
Pavillion 5700 100 th Street SW   Suite 300 Lakewood WA USA 98499 2000 3/1/2009
2/28/2014 Mall   2719 72 nd & Portland 1625 E. 72nd Street   Suite 600 Tacoma WA
USA 98404 1250 2/1/2010 1/31/2012 Strip   2763 College Marketplace St. Rt. 3 &
St. Rt. 305 Interchange     Poulsbo WA USA 98370 1500 3/30/2006 3/31/2016 Strip
  2866 Salmon Creek Crossing 910 NE Tenney Road   Suite 121 Vancouver WA USA
98685 1263 9/1/2009 8/31/2011 Strip   2949 Holland & Hoerner E. 410 Holland Road
    Spokane WA USA 99218 1400 11/18/2004 11/17/2014 Strip   3029 Penn Plaza SEC
Stratford & State Hwy 17     Moses Lake WA USA   1500 3/23/2006 1/31/2017 Strip
  3038 Bear Creek Village 17128 Redmond Way   Space 7128 Redmond WA USA 98052
1100 1/1/2010 12/31/2012 Strip   3224 Burlington Crossing 1894 Marketplace Drive
    Burlington WA USA 98223 1808 3/31/2005 3/31/2015 Strip   3585 Kent Station
418 Ramsey Way   Suite 104 Kent WA USA 98032 1350 11/4/2005 1/31/2011 Strip  
3589 Sequim Wal Mart 1400 W. Washington Street   Suite 107 Sequim WA USA 98382
1600 12/15/2005 1/31/2016 Strip   3614 Tuscany Place 5210 N. Road 68, Suite J  
  Kennewick WA USA 99301 1485 2/2/2006 2/28/2011 Strip   3994 Twin City Town
Center 1650 N.W. Louisiana Ave     Chehalis WA USA 98532 2000 9/18/2007
9/17/2012 Strip       3500 SOUTH MERIDIAN SPACE 924 Unit                      
4159 SOUTH HILL MALL 924     PUYALLUP WA USA 98373 1500 6/1/2008 5/31/2013 Mall
  4195 SUPERMALL, THE 1101 SUPERMALL WAY Unit 351   SUITE 1053 AUBURN WA USA
98001 1169 12/31/2009 1/31/2011 Mall   4222 PACIFIC PLACE 600 PINE STREET Unit
C-15   SUITE 228 SEATTLE WA USA 98101 1050 8/24/2009 1/31/2016 Mall   4331
BELLIS FAIR ONE BELLIS FAIR PKWY Unit 318   SPACE 318 BELLINGHAM WA USA 98226
839 2/1/2010 1/31/2011 Mall   4376 WESTLAKE CENTER 400 PINE STREET Unit 16    
SEATTLE WA USA 98101 1221 2/1/2010 1/31/2011 Mall  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   4398 SPOKANE
VALLEY 14700 E. INDIANA AVE. Unit 2116     SPOKANE WA USA 99216 1631 5/1/2009
1/31/2011 Mall   4441 Commons at Federal Way, The 1933 S. Commons Unit E-22    
FEDERAL WAY WA USA 98003 1500 7/22/2010 7/31/2011 Strip   4444 REDMOND TOWN
CENTER 16475 NE 74TH STREET Unit E-225     REDMOND WA USA 98052 1456 1/1/2009
1/31/2015 Mall     4482 EVERETT MALL 1402 S.E. EVERETT MALL WAY Unit 163    
EVERETT WA USA   1620 4/1/2009 3/31/2012 Mall   4500 THREE RIVERS MALL 351 THREE
RIVERS DRIVE Unit 1267     KELSO WA USA 98626 1136 2/1/2002 1/31/2012 Mall  
4531 NORTHGATE CENTER 516 NORTHGATE MALL   Unit 405 SEATTLE WA USA 98125 1101
12/1/2007 1/31/2018 Mall     4564 ALDERWOOD MALL 3000 184TH STREET SW Unit Room
286     LYNNWOOD WA USA 98037 1318 11/1/2002 10/31/2012 Mall       8700 NE
VANCOUVER MALL DRIVE                       4589 VANCOUVER MALL SPACE 150 Unit
150     VANCOUVER WA USA   1303 11/3/2000 1/31/2011 Mall   4596 CAPITAL MALL
(WA) 625 BLACK LAKE BLVD Unit 118     OLYMPIA WA USA   2160 11/15/2000 1/31/2011
Mall   4616 River Park Square 808 W. Main Avenue Unit Suite 321     Spokane WA
USA 99201 1493 11/25/2003 1/31/2014 Strip   5255 Saffron Center 22820 NE 8th
Street Unit     Sammamish WA USA 98074 2450 6/1/2010 5/31/2012 Strip   5353
Auburn Supermall 1118 Supermall Way Unit Suite 104     Auburn WA USA 98001 1550
10/22/2004 1/31/2015 Strip   5354 Renton Safeway Center 203 S. 2nd Street Unit
Suite C     Renton WA USA 98055 1553 8/1/2009 7/31/2012 Strip   5357 Roxbury
Retail Center 1518 Roxbury Road Unit Suite A     Seattle WA USA 98106 1200
3/21/2010 3/31/2011 Strip       Northeast Corner of 169th Place SE & SE        
              5358 Covington Center 272nd Street Unit     Covington WA USA 98048
1400 5/1/2010 4/30/2012 Strip   5399 Triangle Mall Highway 4 & 15th Ave. Unit  
  Longview WA USA 98632 1400 7/1/2010 1/31/2011 Strip       5605 Lakewood Towne
Center Blvd, SW                       5416 Lakewood Towne Center Unit Suite F  
  Lakewood WA USA 98499 1400 9/1/2009 8/31/2014 Strip       1102 North Columbia
Center Boulevard Unit                       5531 Target Center, Kennewick C    
Kennewick WA USA 98250 1833 2/1/2010 1/31/2012 Strip   5600 Canyon Lakes Center
4008 West 27th Ave Unit #105     Kennewick WA USA 99337 1500 10/1/2005 9/30/2015
Strip   5889 OMAK CENTER 903 Engh Road     Omak WA USA 98841 1200 5/1/2008
4/30/2013 Strip   6124 Federal Way Marketplace 34512 16th Ave. South, Suite D  
  Federal Way WA USA 98003 1294 12/3/2009 1/31/2015 Strip   6125 SWM The Landing
at Hawk's Prairie 1380 NE Galaxy Drive Suite A     Lacey WA USA 98516 1250
1/8/2009 1/31/2014 Strip   6254 Fort Lewis Bldg. 2202   Light Avenue Fort Lewis
WA USA 98433 1500 5/1/2008 10/3/2012 Strip   6298 SWM Spanaway Center 20204
Mantain Hwy. E     Spanaway WA USA 98387 1204 1/19/2009 2/19/2014 Strip   6299
Meadowbrook Plaza 1705 SE Meadowbrook Blvd   Suite A College Place WA USA 99324
1773 10/21/2009 11/30/2014 Strip           BRIAN 1091 Southcenter              
    6390 Southcenter Mall 2616 Southcenter Mall Spc 400   Mall Rd. Tukwila WA
USA 98188 828 2/1/2010 1/31/2011 Strip   6586 Banner Center 509 N. Sullivan  
Suite F Spokane Valley WA USA 99037 1437 2/25/2010 2/28/2015 Strip   6721 SWM
Shadle S/C 2223 W. Wellesley     Spokane WA USA 99205 2368 12/9/2010 12/8/2015
Strip           NWC of Queensgate Blvd. &                   6767 Vinter Square
2727 Queensgate Dr.   Duportail Street Richland WA USA 99352 1825 10/20/2010
1/31/2016 Strip   6784 Island Plaza S/C 31595 SR 20 Suite A-7     Oak Harbor WA
USA 98277 2409 10/1/2010 11/3/2015 Strip   6831 McChord AFB 552 Barnes Blvd.    
McChord WA USA 98438 1545 10/4/2010 10/3/2012 Strip   6917 Westwood Village 2500
SW Barton Street     Seattle WA USA 98136 2100     Strip   6919 Crosspointe
Plaza 1221 South Hayford Road     Spokane WA USA 99224 1620     Strip   6960 The
Broadway Building 1620 Broadway Ave.     Seattle WA USA 98102 1780     Strip  
54 Southridge Mall 5300 South 76th Street # 1680 Greendale WI USA 53129 1586
2/1/2011 1/31/2013 Mall   139 Brookfield Square 95 North Moorland Road   Suite
A-92 Brookfield WI USA 53005 1070 2/19/2002 6/30/2012 Mall   563 Northwest
Fashion Square 8655 W. Brown Deer Rd.   Space #09 Milwaukee WI USA 53223 2000
7/1/2010 6/30/2011 Strip   565 Brookfield Fashion Center 1700 C West Blue Mound
Rd     Brookfield WI USA 53005 1600 3/1/2009 2/29/2012 Strip   567 Greenfield
Place 7420 W. Holmes Ave.     Greenfield WI USA 53220 2400 4/1/2010 3/31/2012
Strip   569 West Allis Town Center 6838 West Greenfield Ave., A-106     West
Allis WI USA 53214 1852 2/1/2010 1/31/2012 Strip   669 Regency Point Shopping
Center 2310 D So. Green Bay Rd.     Racine WI USA 53406 1540 10/1/2010 9/30/2012
Strip   731 Grandview Center 1001 MUTUAL WAY     Grand Chute WI USA 54913 2975
6/2/2010 6/30/2015 Strip   740 Prairie Towne Center 8118 Mineral Point Road    
Madison WI USA 53719 2200 11/1/2007 9/30/2012 Strip   1020 Oakwood Mall 4800
Golf Road     Eau Claire WI USA 54701 1138 2/1/2010 1/31/2013 Mall   1040 Bay
Park Square 303 Bay Park Square   Space #613 Green Bay WI USA 54304 1690
2/1/2011 1/31/2013 Mall   1076 West Towne Mall Grammon & Mineral Pt Rd    
Madison WI USA 53719 1563 2/1/2009 1/31/2011 Mall   1077 Fox River Mall Hwy 76 &
Wisconsin Ave     Appleton WI USA 54911 833 2/1/2009 1/31/2012 Mall   1171
Regency Mall 5528 Durand Ave.     Racine WI USA 53406 1835 5/15/2007 5/31/2014
Mall   1373 Wausau Center D-428 Wausau Center     Wausau WI USA 54403 1176
2/1/2010 1/31/2012 Mall   1507 Janesville Mall 2500 Milton Ave.     Janesville
WI USA 53545 1800 2/1/2005 1/31/2015 Mall   1839 Valley View Mall 3800 State
Road 16     Lacross WI USA 54601-1898 750 1/15/2001 1/31/2011 Mall   1949
Mayfair Mall 2500 North Mayfair Road     Wauwatosa WI USA 53226 1193 6/1/2002
2/29/2012 Mall   2401 Midtown Center 4115 N. 56th   Space # 11 Milwaukee WI USA
53216 2112 7/9/2004 7/31/2014 Mall   3165 DePere Crossing 1601 Lawrence Drive  
Suite 114 (or Suite P) DePere WI USA 54115 2400 6/23/2005 1/31/2011 Strip   3166
Milwaukee Road 2787 Milwaukee Road   Suite I Beloit WI USA 53511 1704 3/17/2005
1/31/2011 Strip   3174 Deer Trace Commons 4133 State Hwy 28     Sheboygan Falls
WI USA 53085 2530 4/1/2005 1/31/2011 Strip   3226 Harbor Town Center 4140 Harbor
Town Lane   Suite 700 Manitowoc WI USA 54220 2537 5/1/2010 4/30/2012 Strip  
3249 Beaver Dam 106 Frances Lane   Suite I Beaver Dam WI USA 53916-1165 2569
7/1/2010 6/30/2013 Strip   3254 Triton Center 930 Kuhn Avenue     Wisconsin
Rapids WI USA 54495 2500 7/1/2010 6/30/2011 Strip   3264 Witzel Retail Center
2087 Witzel Avenue     Oshkosh WI USA 54904 2569 5/1/2010 4/30/2012 Strip   3349
Prangeway S/C 2640 West College Avenue     Appleton WI USA 54914 4500 7/1/2010
6/30/2011 Strip   3357 Paradise Pavilion 1420 South Main Street     West Bend WI
USA   2483 2/1/2009 1/31/2011 Strip   3368 Delevan Crossing 1807 E. Geneva
Street, Unit G     Delavan WI USA 53115 1680 6/9/2005 1/31/2011 Strip   3370
Barnes & Noble Plaza 4967 S. 76th St.     Greenfield WI USA 53220 1510 5/18/2005
1/31/2011 Strip   3685 Shops @ Crossroad Commons 142 Crossroads Drive    
Plover/Stevens Point WI USA 54467 1800 2/15/2007 3/31/2017 Strip   4457 EAST
TOWNE MALL 54 EAST TOWNE MALL Unit C 338     MADISON WI USA 53704 1793 2/1/2009
1/31/2012 Mall   4495 Southridge Mall S 76th St Unit Space 460     Greendale WI
USA 43129 1342 11/8/2002 10/31/2012 Mall     4510 MEMORIAL MALL 3347 KOHLER
MEMORIAL DR. Unit B-03B     SHEBOYGAN WI USA 53081 1500 9/15/2001 1/31/2012 Mall
  4552 Forest Mall Unit H-13     Fond Du Lac WI USA   718 11/1/2002 3/31/2013
Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES                 SCHEDULE 3.5(b)(ii)   4626 The Shops
of Grand Avenue 275 Wisconsin Ave Unit   Milwaukee WI USA   53202   1516
5/1/2010 1/31/2011 Mall       10400 W. Silver Spring Drive Unit Suite C /      
                  4895 Timmerman Plaza Suite 300   Milwaukee WI USA   53225  
1356 8/28/2008 8/27/2013 Strip   4899 Ohio Plaza 3254-3270 South 27th Street
Unit   Milwaukee WI USA   53215   2400 4/1/2008 3/31/2013 Strip   4925 River
Point Village 8799 N. Port Washington Rd. Unit   Milwaukee WI USA   53211   2074
6/1/2008 5/31/2013 Strip   4991 Hillside Terrace Shoppng Center 2740 Hillside
Drive Unit   Delafield WI USA   60015   1730 2/1/2009 1/31/2014 Strip   5127
Crossroads Shopping Center N95 W18473 County Line Road Unit   Menomanee Falls WI
USA   53051   2900 10/1/2008 9/30/2013 Strip   5178 Riverworks Commons 3907 N.
Richards Street Unit   Milwaukee WI USA   53212   1447 2/1/2010 1/31/2011 Strip
  5221 640 State Street 640 State Street Unit   Madison WI USA   53703   1766
9/1/2003 8/31/2013 Strip   5422 2416 West Mason Street 2416 Mason Street Unit
105   Green Bay WI USA   54303   2030 7/1/2009 6/30/2014 Strip   5520 Horizon
Plaza 3825 E. Calumet Unit Suite 500   Appleton WI USA   54915   2395 10/1/2009
9/30/2012 Strip   5823 Gateway Market 1905 Market Way Suite K   Watertown WI USA
  53098   1750 10/8/2007 10/31/2012 Strip   5964 Klein Retail Center 2701
Southwest Ave Suite D   Rice Lake WI USA   54868   1760 11/29/2007 1/31/2013
Strip   6246 Buffalo Wild Wings Center 8171 S. Howell Ave Suite 300 Howell Ave.
& Forest Hill Oak creek WI USA   53154   1698 2/27/2009 2/28/2014 Strip        
Sunset Drive and Oakdale                       6355 The Shoppes at Fox River
1210 W. Sunset Drive, Suite 110 Rd. Waukesha WI USA   53189   2510 10/29/2009
10/31/2014 Strip   6375 Village Shops at Lake Hallie 3038 Commercial Blvd   Lake
Hallie WI USA   54729   2064 11/6/2008 1/31/2014 Strip   6376 Rib Mountain Drive
4117 Rib Mountain Drive   Wausau WI USA   54401   1969 3/19/2009 3/31/2014 Strip
  6408 SWM Baraboo Walmart 912 US Hwy 12   Baraboo WI USA   53913   2526
2/12/2009 2/28/2014 Strip   6456 Miller Parkway Marketplace 1633 Miller Park Way
  West Milwaukee WI USA   53214   1565 4/30/2009 4/30/2014 Strip   6614 SWM West
Bend 1321 W. Paradise Dr.   West Bend WI USA   53095   2500 4/30/2010 4/30/2015
Strip         N. Port Washington Rd & W.                       6628 Bayshore
Town Center 5660 N. Port Washington Rd Ste H-145 Northshore Drive Glendale WI
USA   53217   1800 9/10/2010 9/30/2020 Strip   6631 Starbucks Center 187 N.
Pioneer Rd., Ste 104   Fond Du Lac WI USA   54935   1930 5/13/2010 5/31/2015
Strip   6704 Grafton Target 1258 N. Port Washington Rd   Grafton WI USA   53024
  1596 10/17/2010 10/31/2015 Strip   6743 SWM Red Cedar Plaza 2421 Highway 25 N.
  Menomonie WI USA   54751   1277 10/7/2010 1/31/2016 Strip   6913 Northridge
Plaza 2830 New Pinery Rd.   Portage WI USA   53901   2300     Strip   6924
Marshfield Centre 1819-1919 N. Central Avenue   Marshfield WI USA   54449   2000
    Strip   6931 SWM Rhinelander 1903 Lincoln Street   Rhinelander WI USA  
54501   2500     Strip   6941 SWM Somers Market Center NW corner of Hwy. 31 and
Hwy. S   Somers WI USA       1900     Strip   6959 SWM Tomah 224 W. McCoy Blvd.
  Tomah WI USA   54660   2000     Strip   198 Huntington Mall I-64 & Mall Road
POB 4032 Barboursville WV USA   25504   1386 6/1/2008 5/31/2013 Mall   202
Charleston Town Ctr 1113 Charleston Town Center   Charleston WV USA   25389  
1297 9/1/2001 1/31/2012 Mall   303 Meadowbrook Mall 2399 Meadowbrook Road  
Bridgeport WV USA   26330   1700 6/1/2008 5/31/2013 Mall   1007 Martinsburg Mall
800 Foxcroft Ave.   Martinsburg WV USA   25401   2271 1/1/2006 1/31/2011 Mall  
1330 Charleston Town Center Charleston Town Center Unit 2041 Charleston WV USA  
25389   1194 2/1/2010 1/31/2012 Mall   1383 Mercer Mall Rt 25 & US 460  
Bluefield WV USA   24701   1238 2/1/2008 1/31/2013 Mall   1545 Crossroads Mall
US Route 19   Beckley WV USA   25818   1575 2/1/2008 1/31/2011 Mall   2293
Shoppes @ Merritt Creek 3010 Champion Drive   Barboursville WV USA   25504  
1433 11/15/2008 11/14/2011 Strip   2505 University Town Center 4201 University
Town Center   Granville WV USA   26534   2000 6/1/2010 5/31/2013 Strip   2670
Shoppes at Trace Forks 44 RHL Blvd.   South Charleston WV USA   25309   2000
3/1/2009 2/28/2014 Strip   2735 Newpointe Plaza / Phase Two 486 Emily Drive  
Clarksburg WV USA   26301   2000 10/15/2008 3/31/2014 Strip   3487 Shops @
Keyser Route 4, Box 81C   Keyser WV USA   26726   1237 8/11/2005 1/31/2011 Strip
  3542 Fountain Place S/C 131 Prosperity Lane Suite # I-2 Logan WV USA   25601  
1800 11/3/2005 1/31/2011 Strip   3724 Fayette T/C Route 19 & Fayette T/C Road  
Fayette WV USA   25840   1400 9/15/2006 1/31/2012 Strip   3893 Shoppers World US
Rt. 119 & I-68   Morgantown WV USA   26508   1400 8/21/2008 8/31/2013 Strip  
3957 Potomac Marketplace 33-2 West Virginia Way   Ranson WV USA   25438   1200
6/30/2007 7/31/2012 Strip   3976 Shops at MacArthur 117 Dayton St   MacArthur WV
USA   25873   1750 11/16/2007 1/31/2013 Strip   4354 MEADOWBROOK MALL 2430
MEADOWBROOK MALL Unit 430   BRIDGEPORT WV USA   26330   2061.41 6/1/2008
5/31/2013 Mall   4384 GRAND CENTRAL MALL 250 GRAND CENTRAL MALL Unit 250  
PARKERSBURG WV USA   26101   1452 2/1/2007 1/31/2014 Mall   4425 MORGANTOWN MALL
9707 MALL ROAD Unit 707   MORGANTOWN WV USA   26505   893 1/1/2002 12/31/2011
Mall   4460 HUNTINGTON MALL PO BOX 4059 Unit 605 UNIT 605 BARBOURSVILLE WV USA  
25504   1251.18 1/1/2008 5/31/2013 Mall   5302 Cranberry Creek Center 1230 N.
Eisenhower Drive Unit 8   Beckley WV USA   25801   2000 6/15/2010 6/30/2013
Strip   5303 Mary Walter Plaza 2838 Pike Street Unit 4   Parkersburg WV USA  
26101   1882 3/21/2009 3/20/2012 Strip     5304 Pullman Square Pullman Square
Street & 9th Street Unit 508   Huntington WV USA   25701   1609 4/1/2010
3/31/2013 Strip   5616 Gateway Commons 213 Gateway Blvd Unit   Lewisburg WV USA
  24901   1800 11/5/2005 1/31/2011 Strip   5847 Spring Mills Towne Center 5724
Hammonds Mill Rd   Falling Waters WV USA   25404   1664 4/3/2008 4/30/2013 Strip
  5983 Hurricane Marketplace 270 Progress Way   Hurricane WV USA   25526   1400
4/1/2008 3/31/2013 Strip   6231 The Highlands Cabela Drive   Wheeling WV USA  
26059   1800     Strip   6304 SWM at Kingwood 248 Walmart Drive Space 3 SR 7 at
Dinkenberger Kingwood WV USA   26537   1400 2/11/2009 2/28/2014 Strip   6347
East River Plaza 201 Greasy Ridge Rd.   Princeton WV USA   24740   2000
12/4/2008 12/31/2013 Strip   6478 SWM Nitro M/P 132 Nitro Marketplace   Cross
Lanes WV USA   25313   3640 5/21/2009 5/31/2014 Strip   6541 SWM Valley Pointe
S/C 767 Beverly Pike Unit #7   Elkins WV USA   26241   2200 9/22/2010 9/30/2015
Strip   6576 The Commons 80 Retail Commons Parkway Suite #6 Martinsburg WV USA  
25403   2000 12/4/2009 1/31/2015 Strip   2946 Rock Springs Retail Center 101
Gateway Boulevard   Rock Springs WY USA   82901   1825 2/1/2010 1/31/2012 Strip
  3157 Eastridge Mall 601 SE Wyoming Blvd Parcel J Casper WY USA   82609   1450
11/9/2006 1/31/2017 Strip   3936 Sheridan Shopping Center 2254 Coffeen Ave.  
Sheridan WY USA   82801   2234 9/6/2007 9/5/2012 Strip   4294 FRONTIER MALL 1400
DELL RANGE BLVD. Unit 66   CHEYENNE WY USA   82009   1723 11/1/2010 1/31/2011
Mall   5822 Mountain Plaza 4007 CY Avenue   Casper WY USA   82604   1817
10/4/2007 1/31/2013 Strip     5907 Laramie Retail Center 1730 E. Grand Ave South
Endcap on Grand Ave. Laramie WY USA   82070   1800 11/20/2008 1/31/2014 Strip  
6019 North Federal Shopping Center 1010 N. Federal Blvd. Suite A Riverton WY USA
  82501   1501 12/13/2007 1/31/2013 Strip   8101 Birmingham Bull Ring Unit L7
Birmingham Birmingham   UK   B5 4 BS           8102 Warren Street, Stockport
Unit 2 Cheshire Cheshire   UK   SK1 1 UD           CHE0969 Lokwerk Winterthur  
Zuercherstrasse 51 Winterthur ZH Switzerland CH -8070   100 5/28/2009 5/31/2014
Mall   CHE0972 Shopping Arena   Züricherstrasse 464 St.Gallen   Switzerland CH
-9015   108 9/1/2010 2/28/2013 Retail Mall   CHE0951 EKZ Glatt   Neue
Winterthurerstr. 99 Wallisellen   Switzerland CH -8301   124 1/1/2009 12/31/2013
Retail Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES               SCHEDULE 3.5(b)(ii)   CHE0953 Letzipark
  Baslerstr. 50 Zürich Switzerland CH -8048 88 10/1/2010 9/30/2015 Retail Mall  
CHE0954 Oerlikon   Hofwiesenstr. 350 Zürich Switzerland CH -8050 98 10/1/2001
9/30/2011 Retail Mall   CHE0955 EKZ Volki-Land   Industriestr. 1 Volketswil
Switzerland CH -8604 126 10/1/2001 9/30/2011 Retail Mall   CHE0956 SBB- Bahnhof
  Bahnhofstr. 29 Schaffhausen Switzerland CH -8200 120 9/27/2002 1/31/2011
Retail Mall   CHE0959 Thun   Aarefeldstr. 19 Thun Switzerland CH -3600 123
3/1/2009 2/28/2011 Retail Mall   CHE0960 SihlCity   Salzburger Str. 223 Zürich
Switzerland CH -8045 94 3/22/2007 1/31/2018 Retail Mall   CHE0961 Shoppi Tivoli
  Hochhaus 7+9 Spreitenbach Switzerland CH -8957 77 10/1/2007 9/30/2017 Retail
Mall   CHE0962 Biel Centre Boujean Zürichstr.24   Biel Switzerland CH -2520 103
8/1/2008 12/31/2011 Retail Mall                         Street - High   CHE0963
Basel, Gerbergasse Gerbergasse 71   Basel Switzerland CH -4071 209 9/1/2008
8/31/2018 Commercial   CHE0964 Metalli Baarerstr.16   Zug Switzerland   6304
100.45 9/1/2008 9/30/2016 Retail Mall   CHE0965 Westside Gilberte De Courgenay
Platz 4   Bern Switzerland   3027 119.28 10/8/2008 12/31/2013 Retail Mall  
CHE0966 A1 Oftringen Spitalweidstr.1   Oftringen Switzerland   4665 142 9/1/2008
12/31/2011 Retail Mall                         Street - High   CHE0968
Marktgasse   Marktgasse 15 Bern Switzerland CH -3011 360 4/1/2009 3/31/2024
Commercial   CHE0971 Shoppyland Schönbühl   Industriestrasse 20 Schönbühl
Switzerland CH -3321 118.1 1/14/2010 12/31/2015 Retail Mall   CHE0970 Basel
Stücki-Areal   Hochbergerstrasse 68-70 Basel Switzerland CH -4057 94.92 9/1/2009
9/30/2014 Retail Mall   SWE0601 Femmanhuset Femmanhuset   Göteborg Sweden   411
06 447 10/1/2010 12/31/2013 Retail Mall   SWE0610 Uppsala   Bredgränd 4 Uppsala
Sweden   753 20 115 10/1/2010 9/30/2013 Street Front   SWE0611 Kungsbacka
(Kungsmässan)   Kungsmässan Kungsbacka Sweden   434 38 80 10/31/2010 10/30/2013
Retail Mall   SWE0613 Luleå   Shopping, Storgatan 51 Luleå Sweden   972 31 100
12/1/2010 11/30/2013 Retail Mall   SWE0614 Sundsvall Glädjen 4 Storgatan
Sundsvall Sweden     85 10/1/2007 9/30/2012 Retail Mall   SWE0615 Uddevalla  
Torp 1 Uddevalla Sweden   451 76 99 10/1/2009 9/30/2012 Retail Mall   SWE0616
Lund   Nova Lund, företagsv. 10 Lund Sweden   227 61 137 4/1/2010 3/31/2013
Retail Mall   SWE0619 Skärholmen   Storholmsg. 6 Skärholmen Sweden   127 48 122
11/1/2002 9/30/2011 Retail Mall   SWE0620 Jakobsbergs Centrum   Tornérplatsen 30
Järfälla Sweden   177 30 78 11/1/2010 10/31/2013 Retail Mall   SWE0621 Mobilia  
Per Albin Hanssons v 40 Malmö Sweden   214 32 57 12/1/2008 12/1/2015 Retail Mall
  SWE0622 Väla   Marknadsvägen 9 Ödåkra Sweden   260 36 199 12/1/2002 12/31/2010
Retail Mall   SWE0624 Bergvik, Karlstad   Frykmansvagen 1 Karlstad Sweden   653
46 118 4/1/2003 3/31/2011 Retail Mall   SWE0625 Kupolen, Borlänge   Kupolen,
Butik 25 Borlänge Sweden   781 70 92 7/1/2008 6/30/2011 Retail Mall   SWE0626
Fältöversten   Karlaplan 13 Stockholm Sweden   115 20 91 10/1/2008 9/30/2013
Retail Mall   SWE0627 Kompassen, Gbg   Kungsgatan 58-60 Göteborg Sweden   411 08
92 1/1/2009 12/31/2011 Retail Mall   SWE0628 Kringlan   Storgatan 4 Södertälje
Sweden   151 71 128 11/1/2003 9/30/2011 Retail Mall   SWE0629 Triangeln  
Triangeln, S. Förstadsg 41 Malmö Sweden   211 43 84 11/1/2008 10/31/2011 Retail
Mall   SWE0631 Gallerian   Gallerian, Hamngatan 37 Stockholm Sweden   111 53 154
10/1/2010 9/30/2013 Retail Mall   SWE0632 Täby   Stortorget 150 Täby Sweden  
183 34 163 11/22/2003 4/30/2012 Retail Mall   SWE0633 Överby   Etage, Ladugårdsv
13 Trollhättan Sweden   461 70 125 3/1/2009 2/29/2012 Retail Mall     SWE0634
Knallerian, Borås   Knallerian, Skaraborgsvägen Borås Sweden   506 30 105
4/16/2004 6/30/2010 Retail Mall   SWE0635 Linköping 2   Tanneforsgatan 2
Linköping Sweden   582 28 163 10/1/2009 9/30/2012 Street Front   SWE0636 Nordby
  Nordby Shopping Centre Strömstad Sweden   452 92 120 6/1/2004 5/31/2011 Retail
Mall         A6 Köpcentrum Södra                   SWE0637 A6, Jönköping  
lastintaget Jönköping Sweden   553 05 104 6/25/2009 6/24/2012 Retail Mall  
SWE0638 Globen   Arenavägen 55-63 Johanneshov Sweden   121 77 50 7/1/2009
6/30/2012 Retail Mall         Affärshuset Holmen Östra                   SWE0641
Falun   Hamngatan 8 Falun Sweden   791 71 106 8/15/2004 9/30/2011 Retail Mall  
SWE0642 Kista   Kista Gallerian Kista Sweden   164 91 105 11/1/2004 12/31/2012
Retail Mall   SWE0643 Nyköping   Västra Storgatan 12 Nyköping Sweden   611 31 98
11/1/2004 12/31/2010 Retail Mall   SWE0645 Gävle   Nian - Drottninggatan 9 Gävle
Sweden   803 20 55 11/15/2004 12/31/2012 Retail Mall   SWE0647 Stenungsund
Stenungsund torg   Stenungsund Sweden   444 30 96 1/1/2010 12/31/2014 Retail
Mall         Tuna Park Nr 49 Gunborg                   SWE0648 Tuna Park  
Nymansväg 2 Eskilstuna Sweden   632 22 121 3/1/2010 2/28/2013 Retail Mall  
SWE0650 Kristianstad   Östra Storgatan 38 Kristianstad Sweden   291 31 137
10/1/2010 9/30/2013 Street Front   SWE0651 Piteå   Storgatan 56 Piteå Sweden  
941 32 92 6/1/2010 5/31/2013 Street Front   SWE0652 Mjölby Affärshuset Kvarnen
Jerikodalgatan 1-3 Mjölby Sweden   595 30 63 10/1/2008 9/30/2011 Retail Mall  
SWE0653 Örnsköldsvik Oskars Gallerian Lassaretsgatan 20 Örnsköldsvik Sweden  
891 33 67 10/1/2010 9/30/2013 Retail Mall   SWE0654 Töcksfors Shopping Center  
Älverudsv. 1 Töcksfors Sweden   670 10 100 10/2/2009 10/1/2012 Retail Mall  
SWE0655 Partille Allum Allum 255 Nils Henrikssons v 3 Partille Sweden   433 35
115 3/15/2006 3/31/2011 Retail Mall   SWE0656 Hyllinge Familia Dragaregatan 7
Butik 303 Hyllinge Sweden   260 61 100 9/1/2006 11/30/2011 Retail Mall   SWE0657
Charlottenberg     Charlottenberg Sweden     120 3/1/2007 1/31/2012 Retail Mall
  SWE0658 Tyresö     Stockholm Sweden     63 6/1/2010 5/31/2013 Retail Mall  
SWE0659 Giraffen     Kalmar Sweden     80 12/1/2007 11/30/2012 Retail Mall  
SWE0660 Hässleholm fastigheten Ryttaren 13 Första Avenyn 5 Hässleholm Sweden  
281 31 58 10/15/2010 10/14/2013 Retail Mall   SWE0661 Trelleborg     Trelleborg
Sweden     100 1/1/2011 12/31/2013 Retail Mall   SWE0662 Alingsås Kungsgatan
25-29   Alingsås Sweden   441 30 65 1/15/2008 9/30/2013 Retail Mall   SWE0663
Sickla Simbagatan   Nacka Sweden   111 34 52 4/1/2008 3/31/2011 Retail Mall  
SWE0664 Sandviken Köpmansgatan 9   Sandviken Sweden   811 39 51 5/26/2008
9/30/2013 Retail Mall   SWE0665 Strömpilen Strömpilsplatsen 9   Umeå Sweden  
907 43 55 9/1/2008 8/31/2012 Retail Mall   SWE0666 Ronneby Östra Torggatan 8  
Ronneby Sweden   372 30 64 9/1/2008 9/30/2013 Retail Mall                      
  Street - High   SWE0667 Lund City Lilla Fiskaregatan 10   Lund Sweden   222 22
90 9/1/2008 12/31/2011 Commercial   SWE0668 Skövde Kungspassagen Köpmannagatan 3
Skövde Sweden   541 45 63 10/1/2008 9/30/2012 Retail Mall   SWE0669 Värmdö Fenix
Väg 4-14   Gustavsberg Sweden   134 44 62 10/1/2008 10/31/2011 Retail Mall  
SWE0670 Stinsen Glimmervägen 10   Sollentuna Sweden   191 31 63 10/1/2008
9/30/2011 Retail Mall   SWE0671 Norrköping Repslagargatan 12   Norrköping Sweden
  60232 88 10/15/2008 10/31/2013 Retail Mall   SWE0672 Malmö Entre Fredsgatan 12
  Malmö Sweden   212 12 105 3/1/2009 2/28/2019 Retail Mall   SWE0673 Motala
Kungsgatan 61   Motala Sweden   592 30 54 10/1/2008 9/30/2011 Retail Mall  
SWE0674 Maxi Huset Jarngatan 6   Norrkoping Sweden   602 23 85 10/1/2008
9/30/2011 Retail Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   SWE0675 Liljeholmen
Liljeholmstorget 5   Stockholm   Sweden 117 63 70 9/1/2009 8/31/2014 Retail Mall
  SWE0676 Marieberg Säljarevägen 1   Örebro   Sweden 702 36 141 3/1/2010
1/31/2014 Retail Mall   SWE0677 Väsby Dragonvägen 86   Upplands Väsby   Sweden
194 33 155 7/12/2010 7/11/2015 Retail Mall   SWE0678 Nacka Forumvägen 12   Nacka
  Sweden 131 53 99 7/19/2010 7/18/2013 Retail Mall   SWE0679 Haninge
Runstensvägen 1   Haninge   Sweden 136 46 117 9/1/2010 8/30/2015 Retail Mall  
SWE0680 Bålstad Centrumstråket 1   Bålstad   Sweden 746 32 108 9/1/2010
8/31/2011 Retail Mall   SWE0681 Halmstad Eurostop Laholmsmotet   Halmstad  
Sweden   60 10/1/2010 9/30/2013 Retail Mall     GameStop Iberia Offices Pol.
Industrial Valencia 2000 Ctra. Nacional III, km 334 Quart de Poblet Valencia
Spain 46930 15000 8/4/2004 8/3/2019 Offices     GameStop Iberia Distribution
Pol. Industrial Valencia 2000 Ctra. Nacional III, km 334 Quart de Poblet
Valencia Spain 46930 22000 3/1/2004 2/28/2014 Distribution   ESP3009 AL2 -
Almeria 2   Av. Pablo Iglesias n° 2 Almeria   Spain 4003 146 7/1/2000 6/30/2025
Street Front         C/ Antonio Martinez de                   ESP3010 ALD -
Almendralejo   Pinillos, 7-B Almendralejo   Spain 6200 105 5/16/2004 5/15/2014
Street Front   ESP3011 ALG - Algeciras   Sevilla (Plza. Neda) 15 Algeciras  
Spain 11201 86.68 4/15/2007 4/14/2012 Street Front   ESP3012 ALY - ALCOY   AV.
LA ALAMEDA,4 ALCOY   Spain 3803 174.92 10/1/2006 9/30/2016 Street Front  
ESP3015 ASJ - Alcazar de San Juan   C/ Emilio Castelar 51 Alcazar de San Juan  
Spain 13600 95 1/1/2004 12/31/2013 Street Front         Jose Maria Alcaraz y
Alenda                   ESP3021 BA2 - Badajoz 2   31 Badajoz   Spain 6011 187
2/12/1999 3/1/2011 Street Front   ESP3024 C2 - La Coruna 2   Plza. de Lugo 13 La
Coruña   Spain 15004 160.53 3/2/2009 8/31/2014 Street Front   ESP3025 CA - Cadiz
  Av Andalucía, 92 Cádiz   Spain 11008 54.44 11/1/1995 11/1/2011 Street Front  
ESP3026 CA3 - Cadiz 3   C/Ancha, 11 bj izq Cádiz   Spain 11001 100 9/5/2003
9/5/2015 Street Front   ESP3027 CC - Caceres   Gabino Muriel Espadero 3 Cáceres
  Spain 10001 129.6 10/15/1999 10/14/2014 Street Front   ESP3028 CH - Chiclana  
Alameda del Rio 2 Cadiz   Spain 11011 120 4/15/1998 4/15/2015 Street Front      
  Avda de los                   ESP3029 CH2 - Chiclana 2 Centro Empresarial Las
Redes Descubrimientos,124 Cádiz   Spain 11011 170 9/15/2003 9/1/2018 Street
Front   ESP3033 CR2 - Ciudad Real 2   Calatrava 38 Ciudad Real   Spain 13003
67.82 2/1/2008 2/1/2013 Street Front   ESP3035 CTG - Cartagena   Pso Alfonso
XIII, 17 Cartagena   Spain 30201 70 4/1/2006 3/31/2016 Street Front   ESP3036 Cu
- Cuenca   AV República Argentina, 8 Cuenca   Spain 16002 78.22 6/1/2003
5/31/2011 Street Front   ESP3037 DB - Don Benito   Avda. Constitución, 25 Don
Benito   Spain 6400 75 4/1/2002 3/31/2012 Street Front   ESP3038 DOS - Dos
Hermanas   Canónigo 82 Dos Hermanas   Spain 41700 105 6/1/1999 5/31/2011 Street
Front   ESP3041 ELX - Elche   Cl Cristóbal Sanz, 73 Elche   Spain 3201 196
10/16/2005 10/15/2011 Street Front   ESP3043 GET - Getafe   Cl Madrid, 50 Getafe
  Spain 28901 134.61 7/10/2000 7/9/2015 Street Front   ESP3046 GU - Guadalajara
  Cl Virgen de la Soledad, 26 Guadalajara   Spain 19003 106.37 11/10/2000
11/9/2011 Street Front   ESP3049 HU2 - Huelva 2   Alcalde Federico Molina, 48
Huelva   Spain 21006 120 4/1/1996 3/31/2016 Street Front   ESP3050 J- Jaen  
Millán de Priego, 19 Jaen   Spain 23003 70 1/1/2009 12/31/2011 Street Front  
ESP3052 J3 - Jaen 3   Av de Andalucia, 65 Jaen   Spain 23003 75 4/2/2004
4/2/2014 Street Front   ESP3056 LEG - Leganes   Madrid 16 Leganés   Spain 28912
65.22 9/1/1998 9/1/2011 Street Front   ESP3057 LEP - Lepe   C/Real, 24 Lepe  
Spain 21440 75 3/1/2004 3/1/2014 Street Front   ESP3059 LLE - Lerida   Plza de
las Misiones, 7 Lérida   Spain 25003 263 8/1/1997 7/31/2017 Street Front  
ESP3061 LU - Lugo   AV de la Coruña, 53 Lugo   Spain 27003 150 6/1/2005
2/28/2015 Street Front   ESP3062 LUC - Lucena   C/Jaime, 16 Lucena   Spain 14900
105 4/1/2004 4/1/2014 Street Front   ESP3063 M - Madrid   Cl General Yague, 52
Madrid   Spain 28020 95 8/16/2005 8/15/2015 Street Front   ESP3067 ME - Merida  
Rambla de Santa Eulalia, 9 Mérida   Spain 6800 71.72 12/1/2009 11/30/2019 Street
Front   ESP3068 MO - Motril   Nueva 37 Motril   Spain 18006 71 6/1/1998
5/31/2015 Street Front   ESP3072 OR - Orense   Cl Progreso, 47 Orense   Spain
32003 150 12/1/2008 11/30/2012 Street Front   ESP3074 PA - Palencia   Cl Mayor,
57 Palencia   Spain 34001 174 6/1/2006 5/31/2013 Street Front   ESP3076 PLA -
Plasencia   Avda. Alfonso VIII Plasencia   Spain 10600 81.29 2/15/2009 3/31/2014
Street Front   ESP3077 PL2 - Puertollano 2   C/ Vélez, 3 Puertollano   Spain
13500 180 9/15/2002 9/14/2012 Street Front   ESP3078 PM - Palma Mallorca   CI 31
de Diciembre, 24 Palma   Spain 7004 217 11/1/2007 10/31/2017 Street Front    
ESP3080 PON - Ponferrada   Plza. República Argentina, 4 Ponferrada   Spain 24400
130 6/1/1996 6/1/2011 Street Front   ESP3082 PTV - Pontevedra   Cl Cruz
Gallastegui, 5/7 Pontevedra   Spain 36001 111.48 6/1/2007 5/31/2012 Street Front
  ESP3083 RE - Reus   Cl Mare Molas, 16 Reus   Spain 43202 102 4/1/2007
3/31/2012 Street Front   ESP3087 SAB - Sabadell   Ronda Zamenhof 81 Sabadell  
Spain 8201 113.15 4/1/2009 11/6/2016 Street Front   ESP3088 SC - Santiago de
Compostela   San Pedro de Mezonzo, 19 Santiago Compostela   Spain 15071 115
6/15/2005 6/14/2015 Street Front   ESP3089 SE - Sevilla 1   Cl Virgen de Luján,
5 Sevilla   Spain 41011 76 4/1/2006 3/31/2011 Street Front   ESP3092 SG2 -
Segovia 2   Plza. De Somorrostro 13 Segovia   Spain 40005 104.51 3/1/2000
2/28/2015 Street Front   ESP3096 TE - Teruel   CL Joaquin Costa, 21 Teruel  
Spain 44001 69.58 10/2/2000 10/2/2015 Street Front   ESP3097 TER - Terrasa  
Rambla de Egara, 102-136 Tarrasa   Spain 8221 135 5/15/2001 5/14/2011 Street
Front         Gran Via Fernando El                   ESP3103 V18 - Valencia 18  
Catolico, 33 bajo 3 Valencia   Spain 46008 98 8/1/2002 7/31/2012 Street Front  
ESP3105 V20 - Valencia 20   Maestro Valls, 48 Valencia   Spain 46022 110.46
9/1/2002 8/31/2012 Street Front   ESP3106 V22 - Valencia 22   Carteros, 73
Valencia   Spain 46017 195 9/24/2002 9/23/2012 Street Front   ESP3110 V4 -
Valencia 4   Cl Ramón Llull, 27 Valencia   Spain 46021 223 2/19/2007 2/18/2017
Street Front   ESP3111 V6 - Valencia 6   Reino de Valencia, 6 Valencia   Spain
46005 137 9/1/1998 9/1/2013 Street Front   ESP3112 V8 - Valencia 8   Avda
Cardenal Benlloch, 49 Valencia   Spain 46021 75 7/1/2002 6/30/2022 Street Front
  ESP3115 VA3 - Valladolid 3   Paseo de la Habana, 6 Valladolid   Spain 47014 99
4/1/2001 3/31/2016 Street Front   ESP3116 VAL - Valdepenas   C/Guargia, 2
Valdepeñas   Spain 13300 85 1/1/2004 12/31/2012 Street Front   ESP3118 VIL -
Villareal   Francisco Tárrega 57 Villareal   Spain 12540 190 6/1/1999 5/31/2013
Street Front   ESP3119 VIT - Vitoria   Jesús Guridi 4 Vitoria   Spain 1004 91.69
11/2/1999 11/1/2014 Street Front   ESP3120 VLL - Villena   Avda Constitución, 77
Villena   Spain 3400 220 2/2/2009 2/2/2014 Street Front   ESP3122 XAT - Xativa  
Reina 21 Xativa   Spain 46800 110 12/1/1998 11/30/2018 Street Front   ESP3124 Z3
- Zaragoza 3   Plza. Miguel Salamero 3 Zaragoza   Spain 50004 252 5/1/2009
12/30/2012 Street Front   ESP3125 ZAM - Zamora   Av Principe de Asturias, 13
Zamora   Spain 49015 82.77 6/1/2009 5/31/2010 Street Front         CC COMERCIAL
GRAN VIA HOSPITALET DE                 ESP3131 GV2 - HOSPITALET LOCAL 073 2
LLOBRE   Spain 8905 84 8/3/2006 8/2/2011 Mall         CC CARREFOUR CR          
        ESP3132 GR3 - GRANADA LOCAL 11 ARMILLA S/N GRANADA   Spain 18006 84
10/15/2006 10/14/2011 Mall  


--------------------------------------------------------------------------------




            LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)            
POLIGONO IND CABEZO                 ESP3133 CTG - ESPACIO MEDITERRANEO   LOCAL
2.38   DE AZA CARTAGENA Spain 30395 97 2/14/2007 2/13/2013 Mall   ESP3134 LA
CALZADA-GIJON   LOCAL Nº 14-A   CC LA CALZADA GIJON Spain 33213 67.6 4/1/2007
3/31/2015 Mall   ESP3135 EL TELER-ONTINYENT   LOCAL 212   CC EL TELER ONTINYENT
Spain 46870 62.97 6/1/2007 5/31/2015 Mall   ESP3136 SUECA PARK   LOCAL A-3-4-17
  CC SUECA PARK SUECA-VALENCIA Spain 46410 83.95 3/28/2007 3/28/2015 Mall    
ESP3137 SAN JUAN-ALICANTE   LOCAL B01a   CC CARREFOUR SAN JUAN ALICANTE Spain
3550 85.64 5/15/2007 5/14/2012 Mall   ESP3138 ALG-PLAZA ANDALUCIA   LOCAL 2G1  
CC PLAZA DE ANDALUCIA ALGECIRAS-CADIZ Spain 11201 60 7/1/2007 6/30/2011 Mall   S
SEBAS DE LOS ESP3139 PLAZA NORTE 2-MADRID   LOCAL Nº A081   C COM PLAZA NORTE 2
REYES Spain 28700 76.59 5/1/2007 4/30/2015 Mall             C COM CARREFOUR    
            ESP3140 CARREFOUR CAMPANAR   LOCAL Nº 30   CAMPANAR VALENCIA Spain
46015 75 6/1/2007 5/31/2012 Mall   ESP3142 LA ALBUFERA   LOCAL Nº 214   C COM
ALBUFERA MADRID Spain 28038 63 9/1/2007 8/31/2015 Mall   ESP3143 MN4-ALFAFAR  
LOCAL Nº P-19   C COM MN4 ALFAFAR-VALENCIA Spain 46910 103.7 8/6/2007 8/5/2015
Mall   ESP3144 L' ALTET   LOCAL Nº 9-A   C COM EL ALTET COCENTAINA Spain 3820
102.62 8/7/2007 2/1/2011 Mall   ESP3145 EL ROSAL-PONFERRADA   LOCAL 153   C COM
EL ROSAL PONFERRADA Spain 24400 80.11 10/23/2007 10/22/2012 Mall   ESP3146
AVL-PARQUE ASTUR   LOCAL Nº 80-81   C COM PARQUE ASTUR AVILES Spain 33468 88.4
10/1/2007 9/30/2015 Mall             C COM VIALIA ESTACION                
ESP3147 CVS-VIALIA SALAMANCA   LOCAL Nº C-29   DE SALAMANCA SALAMANCA Spain
37004 71.95 1/25/2008 1/24/2016 Mall   ESP3148 VI-PLAZA ELIPTICA   LOCAL Nº 4  
C COM PLAZA ELIPTICA VIGO Spain 36203 132.66 9/1/2007 8/31/2017 Mall     ESP3149
M-TRES AGUAS   LOCAL Nº 236   C COM TRES AGUAS ALCORCON-MADRID Spain 28920 126
11/12/2007 6/30/2012 Mall             C COM RINCON DE LA                 ESP3150
MALAGA-RINCON DE LA VICTORIA   LOCAL Nº 19   VICTORA MALAGA Spain 29720 69.86
10/31/2007 10/30/2015 Mall     ESP3151 GR-NEPTUNO   LOCAL Nº 9   C COM ARABIAL
NEPTUNO GRANADA Spain 18004 124 11/10/2007 11/9/2015 Mall   ESP3152 V-NUEVO
CENTRO   LOCAL Nº 106-B   C COM NUEVO CENTRO VALENCIA Spain 46009 100.47
12/1/2007 11/30/2015 Mall   ESP3154 BI-BIDARTE   LOCAL Nº L-24/25   C COM
BIDARTE BILBAO Spain 48014 74 10/31/2007 10/30/2015 Mall   ESP3155 C.C MODOO
(3155)   1.08 B C.C MODOO OVIEDO Spain 33006 111 3/4/2008 3/3/2013 Retail Mall  
ESP3157 LAS SALESAS   LOCAL Nº 10   C COM LAS SALESAS OVIEDO Spain 33002 114.45
4/1/2008 3/31/2016 Mall   ESP3158 DVCORUÑA   LOCAL B-65   DOLCE VITA CORUÑA LA
CORUÑA Spain 15001 85.14 10/16/2008 10/16/2016 Mall   ESP3160 LA NORIA   LOCAL
Nº 34   C COM LA NORIA MURCIA Spain 30830 88.24 6/1/2008 5/30/2011 Mall  
ESP3161 ESPLEON   LOCAL 1.14   C.C. ESPACIO LEON LEON Spain 24010 102 10/24/2008
11/24/2011 Mall   ESP3162 BADALONA   LOCAL Nº 112     BADALONA Spain 8911 36
8/15/2008 8/14/2028 Street Front   ESP3163 EL COPO   Local 10-11   C C EL COPO
ALMERIA Spain 4700 102.47 12/26/2007 12/25/2015 Mall   ESP3164 UTRILLAS PLAZA  
Local S-10   C COM UTRILLAS PLAZA ZARAGOZA Spain 50013 68 1/15/2008 1/14/2016
Mall   ESP3165 CG3-GETAFE 3   LOCAL 13   C COMERCIAL GETAFE 3 GETAFE Spain 28905
110 4/1/2008 3/31/2018 Mall   ESP3166 LA VAGUADA   LOCAL Nº B-101   C COM LA
VAGUADA MADRID Spain 28029 108.3 2/16/2008 2/15/2013 Mall   ESP3167 LA VAILET  
    LOCAL Nº 50 BARCELONA Spain 8620 116.16 2/4/2008 2/3/2016 Mall   ESP3169
EGIRONES   1.62   C.C. ESPAI GIRONES SALT GIRONA Spain 17190 102 9/1/2008
9/12/2011 Mall   ESP3170 BONAIRE   LOCAL Nº B-448   C COM BONAIRE ALDAYA Spain
46960 98 4/30/2008 4/29/2014 Mall   ESP3171 GRAN TURIA-XIRIVELLA   LOCAL 253   C
COM GRAN TURIA XIRIVELLA-VALENCIA Spain 46950 59.1 7/5/2008 7/4/2011 Mall  
ESP3172 BULEVAR   LOCAL 03   C.C. BULEVAR VITORIA Spain 1013 158 10/24/2008
10/24/2011 Mall   ESP3173 PLAZA IMPERIAL   LOCAL Nº P119   C COM PLAZA IMPERIAL
ZARAGOZA Spain 50197 86.34 9/3/2008 9/2/2013 Mall   ESP3174 OUTLETUI   LOCAL Nº
24   C COM OUTLETUI TUI-PONTEVEDRA Spain 36711 82.72 9/4/2008 9/3/2012 Mall  
ESP3177 LOS ROSALES   LOCAL Nº 10B   C COM LOS ROSALES A CORUÑA Spain 15011
55.16 7/21/2008 7/20/2016 Mall   HOSPITALET DEL ESP3178 LA FARGA   B08   C.C. LA
FARGA LLOBR Spain 8901 92.29 8/1/2008 8/1/2014 Mall             CENTRO COMERCIAL
                ESP3179 PLENILUN   40   PLENILUNIO PARK MADRID Spain 28022 88
8/1/2008 8/1/2011 Mall   ESP3180 MAGIC   A20   C.C. MAGIC BADALONA BADALONA
Spain 817 73 10/15/2008 8/15/2011 Mall   ESP3181 VAL SUR   29   C.C. VAL SUR
VALLADOLID Spain 47008 88 7/15/2008 7/15/2013 Mall   ESP3182 CAUDALIA   B 51  
CC CAUDALIA MIERES MIERES Spain 33600 91.97 12/29/2008 9/26/2014 Mall          
  C.C. PLAZA MAYOR                 ESP3183 PMAYOR   LOCAL 62   SHOPPING MALAGA
Spain 29700 104.64 10/31/2008 10/31/2014 Mall             C.C. ESPACIO          
      ESP3184 TORRELO   LOCAL 2.36   TORRELODONES TORRELODONES Spain 28250 67
11/8/2008 11/8/2013 Mall   ESP3185 BARNASUD   LOCAL B-042/043/044   C.C.
BARNASUD GAVÀ Spain 8850 73.79 11/8/2008 11/8/2014 Mall   ESP3186 INGENIO   B43
  C.C.EL INGENIO VELEZ MALAGA Spain 29700 76 11/13/2008 11/13/2016 Mall  
ESP3187 CARRETAS   LOCAL33   MADRID 4 MADRID Spain 28012 59.58 11/22/2008
11/25/2018 Mall             C.C. Y DE OCIO LUZ DEL                 ESP3188
LUZTAJO   LOCAL 11B   TAJO TOLEDO Spain 45007 76.92 11/29/2008 11/29/2014 Mall  
ESP3189 SANTANDER   16   SANTANDER SANTANDER Spain 29700 78.4 12/1/2008
11/30/2023 Mall   ESP3190 ARCANGEL A39+ 40 +41 C.C. EL ARCANGEL CORDOBA Spain
14010 125.46 11/29/2008 11/25/2016 Mall   ESP3191 BALLENA   A029   C.C. LA
BALLENA PALMAS DE GC Spain 35013 70.55 12/20/2008 12/20/2016 Mall   ESP3192
THADER   B64   C.C. THADER MURCIA Spain 30110 65.45 12/20/2008 12/20/2013 Mall  
ESP3193 C.C TORMES   LOCAL 47-48   C.COMERCIAL SALAMANCA Spain 37900 130
6/18/2009 5/26/2011 Retail Mall   ESP3194 NERVION   A003   C.C. NERVION PLAZA
SEVILLA Spain 41005 200 3/6/2009 1/31/2014 Mall   ESP3195 PARQUE SUR   LOCAL
13-14-15   C.C PARQUE SUR LEGANES Spain 28916 57 8/28/2009 8/14/2014 Retail Mall
            C.C. PLAZA NUEVA                 ESP3196 NUEVALEG   22   LEGANES
LEGANES Spain 28918 94 4/3/2009 3/4/2014 Mall   ESP3197 MAQUINISTA   Local B-49
  CC LA MAQUINISTA Barcelona Spain 8030 89.51 9/1/2009 7/31/2015 Retail Mall  
ESP3198 LARIOS A -702   C.C LARIOS MALAGA Spain 29002 99.04 11/20/2009 11/2/2012
Retail Mall   ESP3200 GRAN CASA   Local 1.28   GRAN CASA Zaragoza Spain 50018 63
12/17/2009 1/15/2012 Retail Mall   ESP3201 PLAZA MAR B -55   C.C PLAZA MAR
ALICANTE Spain 3016 84 3/12/2010 2/25/2013 Retail Mall   ESP3202 BALLONTI B -48
  C.C BALLONTI PORTUGALETE Spain 20017 96.65 4/1/2010 4/1/2012 Retail Mall  
ESP3203 C.C SALER   PL1 LOCAL 25   C.C SALER VALENCIA Spain 46013 75 5/13/2010
3/15/2012 Retail Mall   ESP3204 3204 GARBERA   Local 27-28   C.C GARBERA SAN
SEBASTIAN Spain 20017 65 5/20/2010 4/30/2016 Retail Mall  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   ESP3205 3205- C.C
SESTAO LOCAL 17   C.C SESTAO SESTAO   Spain 48910 66 8/30/2010 7/31/2013 Retail
Mall             PALMA DE                 ESP3206 C.C PORTO PI Local 1301A +
1301B   C.C PORTO PI MALLORCA   Spain 7015 83.53 9/24/2010 8/31/2013 Retail Mall
  ESP3207 3207 H2 OCIO K KIOSCO PLANTA 1º   CC H2 OCIO (KIOSKO) Rivas
Vaciamadrid   Spain 28521 21 9/17/2010 9/14/2011 Retail Mall   ESP3208 C.C DOS
MARES KIOSCO ( 3208) PLANTA BAJA   C.C DOS MARES SAN JAVIER   Spain 30730 16
11/4/2010 1/31/2011 Retail Mall           C.C CARREFOUR                  
ESP3209 3209- CARREFOUR ALFONSO MOLINA LOCAL 28 Y 29   ALFONSO MOLINA A CORUÑA  
Spain 15008 82 11/19/2010 10/24/2013 Retail Mall   ESP3210 C.C ARENA LOCAL 030  
C.C ARENA VALENCIA   Spain 46019 61 11/26/2010 11/16/2012 Retail Mall   251
Plaza Las Americas 525 FD Roosevelt Avenue   Space #198 2nd Level San Juan PR
Puerto Rico 917 2887 7/1/2008 6/30/2015 Mall   357 Plaza Carolina Ave 65th
Infantry & Fragosa   Room 2623 Carolina PR Puerto Rico 985 2100 2/1/2007
1/31/2012 Mall   369 Puerto Rico Outlet Mall PR 140 KM 24.4     Barceloneta PR
Puerto Rico 617 1640 2/1/2006 1/31/2011 Strip   382 Plaza Centro II MSC 601  
200 Rafael Cordero #1570 Caguas PR Puerto Rico 725 2438 9/30/2009 11/30/2014
Mall   1818 Aguadilla Carretra#2 KM 126.5 Space 44     Aguadilla PR Puerto Rico
603 2026 2/1/2010 1/31/2015 Mall   1819 Plaza Rio Hondo EXP De Diego Avenue  
Corner Comerio Avenue Bayamon PR Puerto Rico 961 1736 4/15/2004 4/30/2014 Mall  
1820 Ponce Town Center 2463 Ponce Bypass   Suite E5 Ponce PR Puerto Rico 782
2000 12/19/2000 1/31/2011 Mall   1840 Western Plaza Avenida Hosttros State Road
2 #240     Mayaguez PR Puerto Rico 680 870 2/1/2006 1/31/2011 Strip   1851
Rexville Town Center Rexville Town Ctr   3007 Carr 167 Suite 230 Bayamon PR
Puerto Rico 956 1500 7/1/2007 6/30/2012 Strip   1861 Eastern Plaza Locale #7    
Fajardo PR Puerto Rico   1264 11/1/2006 10/31/2011 Strip   1866 El Senorial
Plaza Senioral Plaza #18   Winston Churchill Avenue San Juan PR Puerto Rico 926
1100 4/12/2002 4/30/2012 Mall   2757 Plaza Del Atlantico Space 20-A Road   #2
Km.80.3 Hato Arecibo PR Puerto Rico 612 1988 7/1/2004 6/30/2014 Strip   2892
Plaza Isabela 3535 Military Avenue   Suite 156 Isabela PR Puerto Rico 662 1175
8/11/2004 8/31/2014 Strip   2968 Plaza Encantada Int. Avenida Encatada & St. Rd
PR-181   Barrio Dos Bocas Trujillo Alto PR Puerto Rico 976 1800 10/1/2009
9/30/2014 Strip   2994 El Monte Plaza State Rd 2 & Pampanos Avenue   Space # 8
Ponce PR Puerto Rico 717 2000 6/30/2006 6/30/2016 Strip   3094 Bayamon Oesta
P.R. No. 2 Hato Tejas     Bayamon PR Puerto Rico 961 1400 12/16/2009 12/15/2014
Strip   3163 Plaza Vega Baja PR #2 at Int. PR #155   Space 106 Vega Baja PR
Puerto Rico 693 1320 1/20/2005 1/31/2015 Strip   3213 Plaza Escorial Carr # 3 KM
6.1 San Anton Ward   Ste. A 102 Carolina PR Puerto Rico 987 3834 3/11/2005
3/31/2015 Strip   3335 Plaza Wal Mart State Rd. # 3 KM 134.5     Guayama PR
Puerto Rico 784 1816 5/2/2005 5/31/2015 Strip   3336 Santa Rosa Mall 1455 Carr #
2   Ste 258 Bayamon PR Puerto Rico 959 1850 4/1/2005 5/31/2011 Strip   3337 Las
Catalinas Mall 400 Call Betances     Caguas PR Puerto Rico 725 2109 6/1/2008
5/31/2015 Strip   3786 Caguas Community Center Gauthier Benitez & Georgitti  
Suite 3 Caguas PR Puerto Rico   1950 12/22/2006 1/31/2012 Strip   4064 CENTRO
GRAN CARIBE NUMBER 2 STREET KM 29.7 Unit 25     VEGA ALTA PR Puerto Rico 692
1576 12/1/2010 1/31/2011 Mall   4139 SAN PATRICIO PLAZA Roosevelt, Esquina, San
Patric Unit D-9 SP -D9 GUAYNABO PR Puerto Rico 968 916 7/1/2005 1/31/2011 Mall  
4163 MONTEHIEDRA TOWN CENTER 9410 LOS ROMEROS AVE Unit   SUITE 151 SAN JUAN PR
Puerto Rico 926 1461 4/9/2008 4/30/2015 Mall   4214 PLAZA DEL SOL (PR) 725 WEST
MAIN Unit     BAYAMON PR Puerto Rico 961 1040 12/1/2007 11/30/2014 Mall   4234
PLAZA PALMA REAL CARR # 3 KM 78.2 , RIOABAJO Unit     HUMACAO PR Puerto Rico 791
1248 5/1/2010 1/31/2011 Mall   4282 BELZ FACTORY OUTLET WORLD CARR PR-3 INTER
PR-188 Unit 150   BLDG 5, SPACE 150 CANOVANAS PR Puerto Rico 729 1551 8/18/2001
8/31/2011 Mall   4301 PLAZA LAS AMERICAS 525 FD ROOSEVELT AVE Unit 415     SAN
JUAN PR Puerto Rico 918 1543 7/1/2008 6/30/2015 Mall   4435 PLAZA DEL CARIBE
2050 PONCE BYPASS Unit 266     PONCE PR Puerto Rico 731 1767 7/1/2009 6/30/2014
Mall   4439 PLAZA LAS AMERICAS AVE. F.D. ROOSEVELT 525   Unit 126 HATO REY PR
Puerto Rico 918 1463 7/1/2005 6/30/2012 Mall   4468 PLAZA CAYEY CENTRO 8000
JESUS T. PINERO AVE. Unit 118     CAYEY PR Puerto Rico 736 1300 10/15/2001
10/31/2011 Mall   4487 PLAZA FAJARDO 150 CARR 940 Unit   SUITE 200 FAJARDO PR
Puerto Rico 738 1490 9/1/2007 8/31/2012 Mall   4508 PLAZA CAROLINA AVE FRAGOSO
Unit   SP 207 CAROLINA PR Puerto Rico 988 1179 1/1/2005 12/31/2014 Mall   4513
MAYAGUEZ MALL 975 AVE HOSTOS Unit   SUITE 490 MAYAGUEZ PR Puerto Rico 680
1706.67 11/1/2009 10/31/2014 Mall           INTERSECTION                   4575
LAS CATALINAS CARRETERA PR-52 Unit 590   CARRETERA PR-52 CAGUAS PR Puerto Rico
725 1391 1/1/2008 12/31/2014 Mall   4583 PLAZA DEL NORTE 506 TRUNCADO ST Unit
B-106     HATILLO PR Puerto Rico 659 1327 4/1/2003 3/31/2013 Mall   5370 Yauco
Plaza Road 128 Intersection Road 2 Unit   Location 29 Yauco PR Puerto Rico 698
900 2/1/2010 1/31/2015 Strip   5412 Dorado Del Mar Shopping Center State Road
693 Unit 6     Dorado PR Puerto Rico 646 1500 2/1/2010 1/31/2015 Strip   5516
Plaza Aquarium Mall Carr 159 Int Carr 165 Unit 19     Toa Alta PR Puerto Rico
953 994 12/18/2004 1/31/2015 Strip   5517 Plaza Atenas Shopping Center PR-2 KM
50.5 Unit Space 30     Manati PR Puerto Rico 674 1076 12/20/2004 1/31/2015 Strip
  5532 Juncos Plaza Local 2-A Corr 31 KM 24.1 Unit 2A   Bo Cieba Norte Juncos PR
Puerto Rico 771 2050 2/1/2010 1/31/2011 Strip   5565 Los Colobos II Carr #3, Km
14.1 Unit   Bo Canovanillas Carolina PR Puerto Rico 983 1458 3/1/2010 1/31/2011
Strip   5566 Plaza del Oeste State Road 122 and State Road 2 Unit     San German
PR Puerto Rico   1000 5/1/2010 1/31/2011 Strip   6837 Fort Buchanan 1019
B-Buchanan Heights Garcia Street     Ft. Buchanan PR Puerto Rico 934 1075
10/4/2010 10/3/2012 Strip   6939 Plaza Guaynabo 130 Calle Marginal Esmeralda    
Guaynabo PR Puerto Rico 969 1972     Strip   6942 SWM Plaza Canovanas WM SC
Plaza Canovanas 5802     Canovanas PR Puerto Rico 729 1928     Strip   6947
Plaza Prados del Sur Hwy. 153 & Hwy 542     Santa Isabel PR Puerto Rico   1600  
  Strip   PRT3801 CC DOLCEVITA-OVAR LOCAL 047   CC DOLCEVITA OVAR OVAR  
PORTUGAL   95.47 4/22/2007 4/21/2017 Mall           C COM CARREFOUR            
      PRT3802 TELHEIRAS LOJA 07   TELHEIRAS LISBOA   PORTUGAL 1600-528 84.1
4/1/2007 3/31/2013 Mall   PRT3803 BRAGA LOJA 51   C COM MINHO CENTER BRAGA  
PORTUGAL 4715-249 73 4/1/2007 3/31/2013 Mall           C COMERCIAL              
    PRT3804 CARREFOUR GAIA LOJA 14   CARREFOUR GAIA VILA NOVA DE GAIA   PORTUGAL
4404-504 65.1 4/1/2007 3/31/2013 Mall           C COMERCIAL                  
PRT3805 CARREFOUR LOURES LOJA 29   CARREFOUR LOURES LOURES   PORTUGAL 2670-339
92 4/1/2007 3/31/2013 Mall   PRT3806 ODIVELAS PARQUE LOJA 1077/1078   CC
ODIVELAS PARQUE ODIVELAS   PORTUGAL 2675-626 87 6/1/2007 5/31/2013 Mall        
  C COMERCIAL DOLCE                   PRT3807 DOLCE VITA DOURO LOJA 109   VITA
DOURO DOURO   PORTUGAL   60.13 5/15/2007 5/14/2017 Mall           C COM DOLCE
VITA                   PRT3809 DOCE VITA PORTO LOJA Nº 111C   PORTO OPORTO  
PORTUGAL 4350-149 106 6/1/2007 5/31/2017 Mall     PRT3810 TORRES VEDRAS LOJA
2003   C COM ARENA SHOPPING TORRES VEDRAS   PORTUGAL 2560-294 78 10/16/2007
10/15/2013 Mall   PRT3811 IKPORTO LOCAL 9   IKEA PORTO MATOSINHOS   PORTUGAL
4450-745 65.62 10/15/2008 10/15/2014 Mall           CASCAIS VILLA-SHOPPING      
            PRT3812 CASCAIS VILLA LOCAL 1.31   CENTRE CASCAIS   PORTUGAL 786 80
10/31/2008 11/8/2013 Mall   PRT3813 SPACIO 2.22   C.C ESPACIO LISBOA LISBOA  
PORTUGAL 1800-079 80.3 12/1/2008 11/30/2014 Mall   PRT3814 TEJO 68   C.C. DOLCE
VITA TEJO AMADORA   PORTUGAL 2650-435 126.72 5/7/2009 5/7/2019 Mall   NOR0451.2
Ski Unit   Jernbaneveien 6 Ski   Norway 1400 98 12/1/2007 11/30/2012 Retail Mall
 


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   NOR0452.2 Byporten  
      Norway     98.7 4/1/2009 3/31/2014 Retail Mall NOR0453 Strømmen  
Støperiveien 5 Strømmen   Norway 2010   119.5 1/1/2004 1/31/2011 Retail Mall
NOR0455 Porsgrunn   Storgt. 70 Porsgrunn   Norway 3902   133 6/1/2004 12/31/2010
Retail Mall NOR0457 Ålesund   Grimmergata 1 Ålesund   Norway 6001   162
11/1/2004 8/1/2009 Retail Mall NOR0458 Aker Brygge   Stranden 3 Oslo   Norway
2500   127 2/16/2010 2/15/2015 Retail Mall NOR0459 Drammen   Nedr. Storgt. 6
Drammen   Norway 3015   81.4 7/1/2005 8/31/2010 Retail Mall NOR0460 Stovner  
Stovner Senter 3 Oslo   Norway 985   110 8/1/2005 8/31/2010 Retail Mall NOR0461
Moss   Dronnings Gate 5 Moss   Norway 1350   120 6/1/2006 12/31/2012 Retail Mall
      Jernbanegaten 1                   NOR0462 Tønsberg   D/Farmansstredet
Tønsberg   Norway 3110   100 10/1/2006 8/31/2012 Retail Mall NOR0463 Lagunen
Krohnåsveien 12   Bergen   Norway 5239   122.4 2/1/2007 1/31/2012 Retail Mall
NOR0465 Kongsberg Stortorvet Kjöpesenter Gnr 7840, bnr 7 Kongsberg   Norway    
96.4 10/4/2007 10/31/2012 Retail Mall NOR0466 Herkules     Skien   Norway    
131 11/15/2007 12/31/2012 Retail Mall NOR0467 Kilden Kilden Kjöpsenter
Gartnerveien 16 Stavanger   Norway 4016   78 2/1/2008 1/31/2013 Retail Mall
NOR0468 Storbyen Roald Amundsensgate 28   Sarpsborg   Norway 1723   95 4/1/2008
3/31/2012 Retail Mall NOR0469 Kolbotn Torg Strandliveien 4   Kolbotn   Norway
1410   75 8/21/2008 12/31/2013 Retail Mall NOR0470 Narvik Bolagsgata 1 gnr 40
bnr 1191 Narvik   Norway 8514   87 10/15/2008 8/31/2013 Retail Mall NOR1450
Bergen Åsane Senter 39   Ulset   Norway 5116   120 4/6/2008 8/31/2013 Retail
Mall NOR1452 Bodö City Nord Stormyra   Bodö   Norway 8013   116.8 4/6/2008
3/31/2014 Retail Mall NOR1453 Bodö Glasshuset Storgata 5   Bodö   Norway 8006  
103.4 7/1/2006 9/30/2016 Retail Mall NOR1454 Bryne M44 Jupiterveien 2   Bryne  
Norway 4340   103     Retail Mall NOR1458.2 Drammen Liertoppen Drammensvn 201  
Lierskogen   Norway 3421   108.1 6/14/2009 6/14/2014 Retail Mall NOR1459
Frederikstad Torvbyen Brochsgate 7-11   Frederikstad   Norway 1607   133.4
4/6/2008 12/31/2009 Retail Mall NOR1459-2 Frederikstad Torvbyen Brochsgate 7-11
  Frederikstad   Norway 1607   133 1/1/2010 8/31/2014 Retail Mall NOR1460 Hamar
Torggata 83   Hamar   Norway 2317   93 4/6/2008 12/31/2012 Retail Mall NOR1461
Harstad - Bysentret Richard Kaarboesplass 1   Harstad   Norway 9405   68.7
4/6/2008 12/31/2012 Retail Mall NOR1462 Haugesund Skåregata 92   Haugesund  
Norway 5528   115 4/6/2008 8/31/2012 Retail Mall NOR1463 Haugesund - Amanda
Longhammarv. 27   Haugesund   Norway 5536   97.7 4/6/2008 12/31/2011 Retail Mall
NOR1464 Horten Teatergaten 6   Horten   Norway 3187   89 4/6/2008 7/6/2011
Retail Mall NOR1465 Kristiansand Markensdata 22   Kristiansand   Norway 4611  
270 4/1/2008 3/31/2013 Retail Mall NOR1466 Kristiansand - Sörlandssentret 1
Sörlandparken   Kristiansand   Norway 4659   178 4/6/2008 6/30/2010 Retail Mall
NOR1468 Levanger Magneten   Levanger   Norway 7600   76 4/6/2008 7/1/2012 Retail
Mall NOR1469 Lillehammer Storgaten 84A   Lillehammer   Norway 2609   245
2/15/2010 2/14/2012 Retail Mall NOR1470 Mo i Rana Meyesentret   Mo i Rana  
Norway 8607   80.4 4/6/2008 6/30/2011 Retail Mall NOR1471 Oslo Mortensrud Senter
Syd Sentersyd Mortensrud   Oslo   Norway 1281   91 4/6/2008 12/31/2012 Retail
Mall NOR1472 Oslo Gunerius Storgata 32   Oslo   Norway 184   139.4 4/6/2008
9/30/2012 Retail Mall NOR1473 Oslo Jessheim HK Senteret Jessheim Storsenter  
Jessheim   Norway 2050   119 11/1/2008 12/31/2013 Retail Mall NOR1474 Oslo Karl
Johan Karl Johan Gate 6 B   Oslo   Norway 154   525.2 4/6/2008 12/31/2012 Retail
Mall NOR1475 Oslo Linderud Erich Mogensönsvei 38   Oslo   Norway 594   88
4/6/2008 3/31/2012 Retail Mall NOR1476 Oslo Lörenskog Triaden Gamleveien 88  
Rasta   Norway 1476   119 5/1/2008 9/30/2014 Retail Mall NOR1478 Oslo Storo
Vitaminveien 7-9   Oslo   Norway 485   101.9 4/6/2008 12/31/2013 Retail Mall
NOR1480 Oslo Strömmen Stöperiveien 5   Oslo   Norway 2010   184.2 4/6/2008
7/31/2012 Retail Mall NOR1481 Oslo Vinterbro Sjöskogsveien 7   Vinterbro  
Norway 1407   119.4 4/6/2008 8/31/2013 Retail Mall NOR1482.2 Oslo Östbanehallen
Östbanehallen   Oslo   Norway 154   69.8 4/6/2008 1/31/2009 Retail Mall NOR1483
Oslo Tveita Tveitenveien 150   Oslo   Norway 671   104 4/6/2008 7/14/2011 Retail
Mall NOR1484 Sandefjord Jernbanealleen 24   Sandefjord   Norway 3210   190
4/6/2008 11/15/2011 Retail Mall NOR1485 Sandnes Kvadrat Gamle Stokkevei 1  
Sandnes   Norway 4313   181 4/6/2008 12/31/2011 Retail Mall NOR1486 Skien
Arkaden Broene 1   Skien   Norway 3724   85 4/6/2008 6/30/2012 Retail Mall
NOR1487 Stavanger Kirkegata 14   Stavanger   Norway 4006   130 4/6/2008 5/1/2010
Retail Mall NOR1489 Stjördal Stokmoveien 2   Stjördal   Norway 7500   88
4/6/2008 12/31/2012 Retail Mall NOR1492 Trondheim City Syd Öster Rostengata 28  
Trondheim   Norway 7475   123 4/6/2008 12/31/2011 Retail Mall NOR1494 Trondheim
Torg Kongensgaten 11   Trondheim   Norway 7013   100 1/1/2003 12/31/2007 Retail
Mall NOR1498 Ålesund Lanlandsveien 2   Ålesund   Norway 6010   105.02 4/6/2008
8/31/2012 Retail Mall 8081 GS Belfast 9 Arthur Square   Belfast   Northern
Ireland BT1 4 FD         8082 Flagship Shopping Centre 21-23 Main Street Bangor
Bangor   Northern Ireland BT20 6 AU         8083 Foyleside Shopping Centre Unit
5 Level 4 Derry Derry   Northern Ireland BT48 6 XY         8084 Quays Shopping
Centre Unit 32 Newry Down   Northern Ireland BT3 58 QS               Victoria
Square Shopping                   8085 Victoria Square Unit UG 33 Center Belfast
  Northern Ireland BT1 4 QG           New Zealand Offices and Distribution      
                  Center 4/117 Montgomerie Road Airport Oaks Auckland Intl
Airport NZ New Zealand     12766 3/1/2006 5/31/2014 Offices and Distribution
NZL0335 Bayfair     Tauranga NZ New Zealand     100 7/15/2008 6/28/2012 Retail
Mall NZL0314 New Plymouth Shop 3 Centre City Shopping Centre Gill Street New
Plymouth NZ New Zealand     122.11 10/13/2008 3/31/2014 Retail Mall NZL0330
Queen Street 256 Queen Street   Auckland NZ New Zealand     178 8/1/2010
7/31/2016 Street Front NZL0332 Coastlands Shop 35 Coastlands Shoppingtown State
Highway 1 Paraparaumu NZ New Zealand     84.1 4/17/2008 1/31/2014 Retail Mall
NZL0333 Shore City Shop SG23 Westfield Shore City Takapuna Auckland NZ New
Zealand     75 7/28/2008 1/31/2014 Retail Mall NZL0334 Sylvia Park Shop 12
Sylvia Park 286 Mt Wellington Highway Mt Wellington NZ New Zealand     100
7/15/2008 6/7/2012 Retail Mall NZL0336 The Palms Shop 49 Palms NZ Shopping
Centre Marshland Road Christchurch NZ New Zealand     100 7/15/2008 11/12/2012
Retail Mall NZL0337 Lower Hutt 77 Queens Drive Lower Hutt Wellington NZ New
Zealand     243 10/1/2008 1/31/2014 Street Front NZL0339 Cuba Street 30 Cuba
Street   Wellington NZ New Zealand     100 7/15/2008 8/30/2011 Street Front
NZL0340 New Lynn Shop 6 3115 Great North Road New Lynn Auckland NZ New Zealand  
  100 7/15/2008 1/10/2012 Street Front NZL0341 Palmerston North #2 Shop 3 The
Square Church Street Palmerston North NZ New Zealand     100 7/15/2008 1/31/2011
Street Front   NZL0342 Wanganui Shop 2A Trafalgar Square Shopping Centre 100
Taupo Quay Wanganui NZ New Zealand     87 4/21/2010 4/20/2016 Retail Mall
NZL0343 Gisbourne 136 Gladstone Road   Gisbourne NZ New Zealand     149.5
4/1/2010 1/31/2016 Street Front     Westfield Shopping Town, Shop S903 Level    
                NZL0301 St. Lukes 2 80 St. Lukes Street Auckland   New Zealand  
  160 8/23/2010 1/31/2011 Retail Mall


--------------------------------------------------------------------------------




NZL0302 Downtown NZL0303 Queensgate   NZL0304 Westcity   NZL0305 Manakau  
NZL0306 Chartwell NZL0307 Johnsonville   NZL0308 Glenfield NZL0310 Botany Downs
NZL0312 Palmerston North NZL0313 Christchurch NZL0315 Wellington CBD NZL0316
Dunedin NZL0317 Northlands NZL0318 Rotorua   NZL0319 Pakuranga NZL0320 Riccarton
  NZL0321 Richmond NZL0322 Hastings NZL0323 LynnMall NZL0324 Eastgate NZL0325
Tauranga NZL0326 Hornby   NZL0327 Hamilton NZL0328 Invercargill NZL0329
Whangarei NZL0331 Timaru ITA2578 Centro Comm. Le Vigne ITA2507 C.C. La
Cittadella ITA2561 Centro Comm. Belforte ITA2585 Stazione Ferroviaria ITA2626
Centro Commerciale Panorama ITA0542 Centro Comm. SERRAVALLE CENTER ITA1525 C.C.
Novi Ligure ITA2522 Monferrato Shopping Center ITA0523 Centro Comm. II MAESTRALE
ITA2541 IL Gentile ITA2684 Saint Christophe ITA2582 Centro Comm. Porto Grande
ITA2605 Centro Comm IL Girasole ITA2614 Al Battente   ITA0529 Centro Comm. Città
Delle Stelle ITA1541 C.C. L'Aquilone   ITA2550 I Marsi ITA2590 Corso Italia,137
ITA2608 I Bricchi ITA2525 La Fornace ITA2540 II Borgo ITA2596 Centro Commerciale
Mongolfiera ITA1549 C.C. Mongolfiera S. Caterina ITA1558 C.C. Bari Blu   ITA1579
C.C. Mongolfiera ITA2544 C.C. Mongolfiera ITA2567 Centro Commerciale Alle Valli
ITA2612 Antegnate Shopping Center ITA0515 Centro Comm. ORIO CENTER ITA0548
Centro Comm. CURNO ITA0555 Centro Comm. LE ACCIAIERIE ITA1591 IL Borgo   ITA2566
Viale Papa Giovannit XXIII n. 43 ITA2598 Corso Italia 40/A ITA1552 C.C. Vigliano
ITA1582 C.C. Buonvento ITA2640 Shopville Gran Reno ITA2667 Parco Commerciale
Meraville ITA0550 Centro Comm. CENTRONOVA ITA0554 Centro Comm. Centro Lame


      LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)     Westfield Shopping
Town, Shop 18, Level 2   11-19 Custom St. West Auckland   New Zealand   99
4/26/2006 1/31/2011 Retail Mall   Shop S203, Westfield Queensgate   45 Knights
Road Lower Hutt   New Zealand   94.8 10/13/2005 1/31/2012 Retail Mall  
Westfield Shopping Town, Shop 207, Upper                       Level   Katherine
Street Henderson   New Zealand   148.65 8/11/2008 1/31/2015 Retail Mall      
Cnr. Great South Road & Wiri                   Westfield Shopping Town, Shop 44A
  Station Road Manakau   New Zealand   93.14 2/1/2008 1/31/2013 Retail Mall    
  Cnr. Hukanui and Comries                   Westfield Shopping Town, Shop 134  
Rds. Hamilton   New Zealand   112.11 2/1/2007 1/31/2013 Retail Mall  
Johnsonville Shopping Centre, Shop 24   Moorfield Rd. Johnsonville   New Zealand
  96 2/1/2009 1/31/2012 Retail Mall       Cnr. Glenfield Rd. & Downing          
        Westfield Shopping Town, Shop 318   St. Glenfield   New Zealand   104
2/1/2007 6/30/2012 Retail Mall   Botany Town Centre, Shop 32   Town Centre Drive
Botany Downs   New Zealand   116 2/1/2007 1/31/2012 Retail Mall   Shop 12D The
Plaza   Church Street Palmerston North   New Zealand   119.92 3/5/2009 3/4/2015
Retail Mall   Shades Arcade, Shop 36   Cashel Mall Christchurch   New Zealand  
120 9/1/2002 8/31/2011 Retail Mall   Cuba Mall   72 Cuba Street Wellington   New
Zealand   120 8/6/2003 8/4/2011 Retail Mall   Golden Centre Mall, Shop 18   251
George Street Dunedin   New Zealand   90 10/7/2003 1/31/2014 Retail Mall  
Northlands Shopping Centre Shop 96   55 Main North Rd Christchurch   New Zealand
8053 109.8 2/1/2010 1/31/2016 Retail Mall   Rotorua Central, Shop 14A   Amohua
Street Rotorua   New Zealand   85.38 5/29/2010 5/28/2016 Retail Mall       Cnr.
Ti-Rakau Drive &                   Westfield Shopping Centre, Shop 125  
Pakuranga Rd. Auckland   New Zealand   88.45 2/1/2010 1/31/2013 Retail Mall  
Shop 138A, Westfield Riccarton   129 Riccarton Road Riccarton,Christchur   New
Zealand   110 12/11/2008 2/8/2017 Retail Mall     Shop 41-42, Richmond Mall  
Cnr. Croucher & Talbot Sts. Richmond Nelson   New Zealand   99.1 11/20/2004
2/28/2011 Retail Mall       243 Heretaunga Street Hastings   New Zealand   154
5/1/2005 4/30/2013 Retail Mall   Shop 1306, LynnMall Shopping Centre   3058
Great North Road New Lynn Auckland   New Zealand   116.92 10/22/2005 1/31/2011
Retail Mall   Shop 308, Eastgate Shopping Centre     Eastgate,Christchurc   New
Zealand   102.68 12/1/2005 1/31/2012 Retail Mall   G18& G19, Goddards Centre  
Tauranga   New Zealand   127.2 12/1/2005 1/31/2012 Retail Mall   Shop EG 7,
Hornby Mall     Christchurch   New Zealand   88 1/29/2006 1/28/2012 Retail Mall
      Cnr. Ward Street & Worley                   Shop 20, Downtown Plaza  
Place Hamilton   New Zealand   107.83 2/22/2006 1/31/2012 Retail Mall       36
Esk Street Invercargill   New Zealand   105 9/1/2006 8/31/2012 Retail Mall   10
Cameron Street     Whangarei   New Zealand   165.4 11/1/2006 1/31/2013 Street
Front   284 Stafford Street     Timaru   New Zealand   131 8/31/2007 1/31/2013
Street Front   Unit. 66- Contrada Cometi   Strada Provinciale, 15 Castrofilippo
AG Italy 92020 82 11/6/2008 11/5/2013 Retail Mall   Via Dello Sport, Unit 31    
Casale Monferrato AI Italy 15033 92 5/10/2007 5/9/2012 Mall - Hyper Market  
Unit 8   Via Molino, 1 Belforte Monferrato AL Italy 15070 68 11/25/2008
3/31/2016 Retail Mall   Unit. 12   Via Curiel, 8 Alessandria AL Italy 15100 132
12/17/2008 12/16/2014 Retail Mall   N. 31 - Alessandria   Corso Giuseppe Romita
Alessandria AL Italy 15100 95.85 7/30/2009 7/29/2014 Retail Mall   Unit 16   Via
Novi, 31 Serravalle Scrivia AL Italy 15069 104 10/7/2003 10/6/2015 Mall - Hyper
Market       Via delle Vetrerie, 1 Novi Ligure AL Italy 15067 101 5/4/2006
6/30/2013 Mall - Hyper Market   Unit 7   S.S. 31,7 Villanova Monferrato AL Italy
15030 57 10/1/2007 12/31/2012 Mall - Hyper Market   Unit 36/A   S.S.
Adriatica-Cesano Senigallia AN Italy 60019 93 11/1/2007 10/31/2015 Mall - Hyper
Market   Unit 11   Via Beniamino Gigli, 27 Fabriano AN Italy 60044 90 12/20/2007
12/19/2013 Retail Mall   Store in Store Aosta   Grand Chemin, 114 Saint
Christophe AO Italy 11020 47.44 11/21/2010 11/20/2011 Store in Store   Unit 38  
via Pasubio 144 S. Benedetto del T. AP Italy 63039 138 11/13/2008 10/31/2013
Retail Mall   Unit. 17 - Località Campiglione   Via G. Prosperi, 42 Fermo AP
Italy 63023 57 1/27/2009 1/26/2014 Retail Mall   N.17 Ascoli Piceno   Via del
Commercio, 52 Ascoli Piceno AP Italy   112 4/11/2009 4/10/2014 Retail Mall    
Unit 31   Zona Industriale Campolungo Ascoli Piceno AP Italy 63100 81 12/1/2007
11/30/2012 Mall - Hyper Market   Unit 24   Via Campo di Pile Aquila AQ Italy
67100 103 11/19/2006 11/18/2011 Mall - Hyper Market       Via Tiburtina Valeria
Km. 112-                       215 Avezzano AQ Italy 67051 83.62 4/24/2008
4/23/2013 Mall - Hyper Market       via Corso Italia, 137 Arezzo AR Italy 52100
149.7 9/1/2008 7/13/2014 Retail Mall   N. 12 Isola D'Asti   Via prato Boschiero
Isola D'Asti AT Italy 14057 106.45 12/3/2009 12/2/2017 Retail Mall         Nizza
Monferrato AT Italy 14049 82 11/5/2007 11/4/2012 Mall - Hyper Market   Unit B20
  Corso Casale, 319 Asti AT Italy 14100 81 11/27/2007 11/27/2012 Retail Mall  
Unit 18 quartiere Japigia   via Loiacono,20 Bari BA Italy 70126 108 7/18/2008
7/17/2013 Retail Mall   Unit 14 PT   Via Santa Caterina 19 Bari BA Italy 70124
74 1/11/2007 1/10/2012 Mall - Hyper Market   Località Cutizza, Unit 2-47  
Strada Provinciale, 60 Triggiano BA Italy 70019 94 2/12/2007 2/11/2012 Mall -
Hyper Market       Strada Statale 170 Andria -                   Unit 36  
Barletta Andria BA Italy 70031 112 11/15/2006 11/14/2011 Mall - Hyper Market  
Via Olìvetti sn, Unit 22   Zona Industriale Maglia C Molfetta BA Italy 70056 88
12/14/2007 2/28/2013 Mall - Hyper Market   unit 36   via Brusaporto, 41 Seriate
BG Italy 24068 86 10/15/2008 10/14/2013 Retail Mall   N. 102 Antignate   Strada
Statale 11 snc Antegnate BG Italy   75.6 2/17/2009 2/16/2014 Retail Mall   Unit
72   Via Portico, 71 Orio Al Serio BG Italy 24050 79 10/5/2010 10/4/2016 Mall -
Hyper Market   Unit 50a   Via Fermi 1 Curno BG Italy 24035 64 2/10/2009 2/9/2014
Mall - Hyper Market   Localitá S.Maria Del Sasso, Unit 92   Via Trieste, 15
Cortenuova BG Italy 24050 83.2 3/16/2010 3/15/2015 Mall - Hyper Market   S.S.
Soncinese 498     Romano di Lombardia BG Italy 24058 74 1/28/2008 12/31/2014
Mall - Hyper Market       Viale Papa Giovannit XXIII n.                       43
Bergamo BG Italy 24121 94 4/15/2008 4/14/2014 Street Front       Corso Italia,
40/A Biella BI Italy 13900 80 12/1/2008 10/31/2014 Retail Mall   Unit 23   Via
Della Tollegna sn Vigliano Biellese BI Italy 13856 131 10/4/2006 12/31/2013 Mall
- Hyper Market   Contrada San Vito, Unit 28   s.s. Appia Km. 144 Benevento BN
Italy 82100 93 12/7/2006 12/6/2011 Mall - Hyper Market   N. 19 Casalecchio di
Reno   Via Marylin Monroe, 2 Casalecchio di Reno BO Italy 40033 68.87 10/30/2009
10/29/2014 Retail Mall   N. 1/A Bologna   Via Tito Carnacini, snc Bologna BO
Italy 40127 108 10/3/2010 10/2/2016 Retail Mall   Unit 37   Via Villanova 27/29
VillanovaDiCastenaso BO Italy 40055 86 4/1/2009 3/31/2014 Mall - Hyper Market  
    Via Marco Polo, 3 Bologna BO Italy 40131 76 12/9/2005 12/8/2010 Mall - Hyper
Market  


--------------------------------------------------------------------------------




ITA1511 Centro Comm. VIA LARGA MALL ITA1512 Centro Comm. IL BORGO ITA1548 C.C.
Leonardo ITA1594 C.C. Le Colonne ITA2553 Auchan ITA2556 Centro Commerciale Le
Rondinelle ITA2559 Centro Commerciale il Triangolo ITA2603 Centro Comm. Le
Torbiere di Corte Franca   ITA1557 C.C. Le Robinie ITA1560 C.C. Shopping Freccia
Rossa ITA1565 C.C. Le Piazze ITA2503 C.C. IL Leone Shopping Center ITA2554 Porta
Del Garda ITA2560 Corso Zanardelli, 28 DEU2706 Landshut Park ITA0511 Centro
Comm. LE VELE ITA0512 Centro Comm. EMMEZETA   ITA1509 C.C. La Corte del Sole
ITA2513 C.C. Auchan Maconi ITA2530 Galleria Auchan   ITA1577 C.C. San Nicola
ITA2511 Centro Comm. Centro del Molise   ITA2572 Centro Commerciale Costaverde  
ITA2620 C. C. Sidicinum   ITA2633 C.C. Jambo 1   ITA2529 C.C. Campania ITA2591
Cnetro Comm. Lanciano   ITA0587 Centro Comm. MEGALO' ITA1537 Centauro Carrefour
ITA1544 C.C. Ortona Center ITA2504 C.C. Centro D'Abruzzo ITA2653 Centro
Commerciale il Casale ITA2597 Centro Commerciale BIG STORE ITA0553 Centro Comm.
LA GRAND'A' ITA0567 Centro Comm. AUCHAN Cuneo ITA1553 C.C. Alba Center ITA2528
Shopping Center Mondovícìno ITA2625 C.C. Il Parco ITA0534 Centro Comm. Lario
Center ITA0546 Centro Comm. LA PORTA D'EUROPA ITA1555 C.C. Cantù 2000 ITA2552
Mirabello   ITA0552 Centro Comm. CREMONA DUE ITA0594 Centro Comm. GRAN RONDO'
ITA1540 C.C. Cremona Po ITA2628 C.C. Metropolis ITA2524 I Portali ITA2570 C.C.
Katanè ITA2651 Parco Commerciale Catania ITA1568 C.C. Etnapolis   ITA2502 C.C.
II Ciclope ITA2538 Le Ginestre ITA2613 Le Fontane ITA2543 Due Mari ITA0557
Centro Comm. I PORTICI di FORLÌ ITA1508 Centro Comm. LE FORNACI   ITA1556 C.C.
Montefiore ITA2584 Centro Comm. Le Mura ITA0537 Centro Comm. Bennet ITA0545
Centro Comm. GUERCINO ITA0585 Centro Comm. DARSENA CITY ITA1501 Centro Comm. IL
CASTELLO ITA0591 Centro Comm. IL PARCO ITA1526 C.C. I Gigli ITA1578 C.C. Sesto
ITA2646 Panorama ITA0582 Centro Comm. LE SORGENTI


Via Leopolda Lucchi, Unit 1 Unit 52

Unita 19/20
unit 42
Unit 70 - Timoline

Unit 4
Unit 1-R-07
Unit 3
Unit 2

Unit 43
Unit 16

Factory Outlet "La Corte Del Sole" Unit 1 PT

Unit 14

Località Pantano Lato Sinistro, Unit 22 Via Colle delle Api, 44

Località Padula, unità 35

N.      30 Teano N.      50 bis - Trentola Ducenta

Unit TA 61

Unit 14a - Località Gaeta

Unit 12 Unit 5

Via Po snc, Unit 14 N. 35 San Cataldo unit 9

Zona Motorizzazione, Unit 132 Località Tetto Garetto Unit 18 Unit 42 Anzano del
Parco

Unit 46/47

s.s. 10 - fr.s.marino, Unit 11/B Unit 10/B PT

Unit 6 N.71 - Rende

Contrada Salìce Agglomerato, Unit 52

N.      23 Gravina di Catania N.      131 Catania

Unit BA12

Strada Provinciale Vecchia, Unit A07 Unit 4 N. 36 Catanzaro Località Comuni
Condomíní Area Ex Orsi Magelli, Unit 24 Unit 1

Unit 16
Unit 43

Unit 30
Unit 9

Unit 10

N.      3 Alatri

  LEASED PROPERTIES           SCHEDULE 3.5(b)(ii)   Via Larga, 18 Bologna BO
Italy 40138 62.14 11/11/2005 11/10/2010 Mall - Hyper Market Via Emilio Lepido,
184 Bologna BO Italy 40100 80 11/27/2005 11/26/2010 Mall - Hyper Market V.le
Amendola, 129 Imola BO Italy 40026 82 11/16/2006 11/15/2011 Mall - Hyper Market
S.S. 7 Appia KM. 711 + 250 Brindisi BR Italy 72100 85.8 3/29/2007 3/28/2012 Mall
- Hyper Market Strada Statale 7 KM- 10 Mesagne BR Italy 72023 89 5/1/2008
4/30/2015 Mall - Hyper Market Via E. Mattei, 37/39 Roncadelle BS Italy 25030 61
5/21/2008 5/20/2014 Retail Mall via A. De Gasperi, 6 Mazzano BS Italy 25080 55
7/1/2008 6/30/2015 Retail Mall Via Roma, 78 Corte Franca BS Italy 25040 84.78
12/15/2008 12/14/2014 Retail Mall Via Delle Robinie snc Loc.                
Cadignano Verolanuova BS Italy 25028 84.86 11/20/2006 11/19/2012 Mall - Hyper
Market   Brescia BS Italy 25126 88.94 2/11/2008 4/21/2013 Mall - Hyper Market
Via Adua, 36 Orzinuovi BS Italy 25034 107 11/30/2006 11/29/2011 Mall - Hyper
Market Via Mantova, 36 Lonato BS Italy 25017 81 5/16/2007 5/15/2012 Mall - Hyper
Market Via Conter 2 Gavardo BS Italy 25085 97 5/15/2008 6/30/2015 Mall - Hyper
Market Corso Zanardelli, 28 Brescia BS Italy 25121 69 5/1/2008 4/30/2014 Not set
Ludwig-Erhard-Str. 9 Landshut BY Italy 84034 101.03 3/18/2010 3/31/2020 Retail
Mall Via Delle Serre Quartucciu CA Italy 9044 82 7/20/2010 7/20/2016 Mall -
Hyper Market S.S. 16 Km 15,600 San Sperate CA Italy 9026 70 6/8/2005 6/7/2011
Retail Mall   S.S. 131 - Loc More Corraxe Sestu CA Italy 9028 130 4/6/2006
4/5/2014 Retail Mall Via Dolianova, 35 Cagliari Pirri CA Italy 9134 49 6/29/2007
6/30/2014 Mall - Hyper Market Via San Simone, 60 Santa Gilla CA Italy 9122 90
8/16/2007 8/15/2014 Mall - Hyper Market S.S. 87 Sannitica KM. 216 +            
    256 Termoli CB Italy 86039 100 12/10/2006 12/9/2011 Mall - Hyper Market  
Campobasso CB Italy 86100 90 11/24/2008 11/23/2013 Mall - Hyper Market          
      Street - High   Montenero Bisaccia CB Italy 86036 85 6/5/2008 6/4/2013
Commercial Via Appia, 7 Km. 181 Loc.                 Maiorisi Teano CE Italy
81057 86 12/3/2009 12/2/2016 Retail Mall Via Provinciale Trentola              
  Parete Trentola Ducenta CE Italy 81038 80.62 9/5/2009 9/4/2014 Retail Mall
Località Aurno Strada Statale                 87 Marcianise CE Italy 81025 92.95
9/27/2007 9/26/2012 Mall - Hyper Market SS 84, ang. Via Tinari Lanciano CH Italy
66034 59.09 11/13/2008 11/12/2013 Retail Mall Via Tirino Loc. Santa            
    Filomena Chieti CH Italy 66100 125 9/15/2010 9/14/2014 Mall - Hyper Market
Via Filippo Masci Chieti CH Italy 66100 114 11/15/2007 11/14/2013 Mall - Hyper
Market C. Da Santa Liberata Ortona CH Italy 66026 78 7/22/2006 7/21/2011 Mall -
Hyper Market   San Giovanni Teatino CH Italy 66020 84 5/3/2007 5/2/2012 Mall -
Hyper Market Contrada Bigini San Cataldo CL Italy 93017 99 3/29/2010 3/28/2017
Retail Mall Via Don Orione 45 Bra CN Italy 12042 112 9/30/2008 9/29/2020 Retail
Mall Via Guido Martino snc Cuneo CN Italy 12100 91 1/1/2010 12/31/2019 Mall -
Hyper Market Via Savona snc Cuneo CN Italy 12100 84 12/15/2007 12/14/2010 Mall -
Hyper Market Corso Asti, 24 Alba CN Italy 12051 78 5/10/2006 5/9/2011 Mall -
Hyper Market Piazza Cerea, 15 Mondovì CN Italy 12084 85.13 11/7/2007 11/6/2012
Mall - Hyper Market Via per Cavolto S.S. 342 Anzano del Parco CO Italy 22100 100
6/4/2009 9/30/2016 Retail Mall Via Asiago, 2 Tavernola CO Italy 22100 104
7/1/2010 9/30/2017 Mall - Hyper Market Via Enzo Ratti, 2 Montano Lucino CO Italy
22070 86 2/26/2004 12/31/2010 Mall - Hyper Market C.so Europa 23 Cantù CO Italy
22063 70 7/8/2006 6/30/2013 Mall - Hyper Market Viale Lombardia 68 Cantù CO
Italy 20063 75 4/1/2008 3/31/2014 Mall - Hyper Market   Gadesco              
Via Berlinguer snc PieveDelmona CR Italy 26030 77 3/16/2005 4/19/2016 Mall -
Hyper Market Via La Pira, 18 Crema CR Italy 26013 93 9/2/2005 9/1/2011 Mall -
Hyper Market Via Castelleone sn Cremona CR Italy 26100 83 10/31/2006 10/15/2011
Mall - Hyper Market Via Kennedy Rende CS Italy 87036 71 6/1/2009 5/31/2016
Retail Mall Industriale di Schiavonea Corigliano Calabro CS Italy 87064 63.5
11/30/2007 11/29/2012 Mall - Hyper Market Via Quasimodo snc Gravina di Catania
CT Italy 95030 96.74 5/5/2009 5/4/2016 Retail Mall Via Gelso Bianco, snc Catania
CT Italy 95121 105 3/16/2010 3/15/2017 Retail Mall Contrada Valcorrente 23
Belpasso CT Italy 95032 135 1/21/2007 12/31/2012 Mall - Hyper Market Frazione
Santa Maria delle                 Grazie Acireale CT Italy 95024 90 7/11/2007
7/10/2012 Not set Via Marconi sn Tremestieri Etneo CT Italy 95030 77.55
11/29/2007 11/28/2012 Mall - Hyper Market S.S. 106 incrocio S.P. 116 Catanzaro
CZ Italy   70.5 4/7/2009 4/6/2017 Retail Mall   Maida CZ Italy 88025 91
4/24/2008 4/23/2015 Mall - Hyper Market Via C. Colombo Forlì FC Italy 47100 90
11/18/2009 11/17/2014 Mall - Hyper Market Via XXV Ottobre snc Forlipopoli FC
Italy 47034 96 11/24/2005 12/31/2012 Mall - Hyper Market Via Leopoldo Lucchi,
335 int.                 16 Cesena FC Italy 47023 86 10/19/2006 10/18/2011 Mall
- Hyper Market Via Copparo 132 Ferrara FE Italy 44100 63.13 11/30/2008
11/29/2013 Retail Mall S.S. Romea 309 Comacchio FE Italy 44029 103 7/1/2010
9/30/2017 Mall - Hyper Market Via Loves Matteo, 2 Cento FE Italy 44042 118
12/6/2003 12/31/2010 Mall - Hyper Market Via Darsena, 73 Ferrara FE Italy 44100
93.2 6/18/2005 6/17/2010 Entertainment Center Via Giusti, 4 Ferrara FE Italy
44100 108 9/16/2005 9/15/2010 Mall - Hyper Market Via Di Prato, 135 Calenzano FI
Italy 50041 101 10/1/2010 9/30/2018 Mall - Hyper Market Via San Quirico, 165
Campi Bisenzio FI Italy 50013 64.4 11/6/2006 11/5/2011 Mall - Hyper Market Via
Petrosa, 19 Sesto Fiorentino FI Italy 50019 76 12/19/2006 12/18/2011 Mall -
Hyper Market S.S. Casililna, Km 81.6 Alatri FR Italy 3011 99 12/5/2009 12/4/2014
Retail Mall Viale Le Lame, 10 Frosinone FR Italy 3100 65 7/1/2010 6/30/2015 Mall
- Hyper Market


--------------------------------------------------------------------------------




        LEASED PROPERTIES           SCHEDULE 3.5(b)(ii)           Piedmonte    
          ITA1524 C.C. Le Grange IperConad Via Casilina incrocio Via Marello snc
SanGermano FR Italy   82 11/26/2009 11/25/2014 Mall - Hyper Market       Via
Casilìna Sud Km.                 ITA2533 Panorama Unit 10 141,376 Cassino FR
Italy 3043 96 11/29/2007 11/28/2012 Mall - Hyper Market ITA2599 Centro Comm. I
Leudi Unit 4 via Mulinetti, 5 Carasco GE Italy 16042 65 11/10/2008 11/9/2013
Retail Mall ITA2606 Centro Bisagno N° 4 Genova L.go Bisagno Dalmazia, 75 Genova
GE Italy 16141 79 2/15/2009 2/14/2014 Retail Mall ITA2648 Le Lampare N. 15
Arenzano Via di Francia, 15 Arenzano GE Italy 16011 116 2/1/2010 1/31/2015
Retail Mall ITA0526 Centro Comm. FIUMARA Unit 65 Via Operai Snc Genova GE Italy
16149 115 3/10/2007 3/9/2012 Entertainment Center ITA0572 Centro Comm.
L'AQUILONE   Via Romairone, 10 Genova GE Italy 16163 80 1/1/2010 12/31/2014 Mall
- Hyper Market ITA2500 Centro Integrato di Via Artificiale IL MIRTO, Unit 7
Corso De Stefanis Genova GE Italy 16139 65 5/1/2007 4/30/2012 Retail Mall      
Via G. Pocar, 1 Quartiere                 ITA0530 Centro Comm. EMISFERO   Loc.
San Polo Monfalcone GO Italy 34074 128 1/1/2008 12/31/2012 Mall - Hyper Market
ITA2679 C.C. Aurelia Antica N. 18 Grosseto Via Aurelia Antica, 42/46 Grosseto GR
Italy 58100 88.85 11/25/2010 11/24/2017 Retail Mall ITA2595 Centro Commerciale
BENNET   Via Nazionale snc Pontedassio IM Italy 18027 48 6/23/2008 6/30/2015
Retail Mall ITA1502 Centro Comm. LA RIVIERA SHOPVILL Unit 52/24 PT Via Pivata
Roggeri, 52 Arma di Taggia IM Italy 18011 90.59 10/24/2005 10/9/2010 Mall -
Hyper Market       S.S. 17 Uscita Isernia Nord                 ITA2671 C.C. In
Piazza di Isernia N. 15 Isernia Località Nunziatella Isernia IS Italy 86170 116
10/23/2010 10/22/2018 Retail Mall       S.S. 106 Località Passo                
ITA2534 C.C. Le Spighe Unit 8 Vecchio Km. 249 Crotone KR Italy 88900 88
12/29/2007 12/28/2012 Mall - Hyper Market ITA0590 Centro Comm. Meridiana   Via
Amendola, 73 Lecco LC Italy 23900 151 7/16/2005 6/30/2012 Mall - Hyper Market
ITA2505 C.C. Auchan Merate Via Bergamo 19, Unit 31 PP   Merate LC Italy 23807 98
5/16/2007 5/15/2014 Mall - Hyper Market   ITA2642 C.C. Mongolgfiera N. 2bis
Surbo S.S. Lecce - Brindisi Km. 1.9 Surbo LE Italy 73010 86 10/28/2009
10/27/2016 Retail Mall ITA0538 CENTRO COMMERCIALE FONTI DEL CORvia Graziani  
Livorno LI Italy 57121 76 6/19/2008 6/18/2013 Retail Mall ITA2565 Via Grande,
93- Livorno   Via Grande, 93 Livorno LI Italy 57123 95 10/1/2008 9/18/2014
Retail Mall ITA2634 Cecina   Corso Matteotti, 163/165 Cecina LI Italy 57023
94.69 9/30/2009 9/29/2015 Street Front ITA0535 Centro Comm. Pieve   S.S. 235
Pieve Fissiraga LO Italy 26854 108 7/1/2010 9/30/2017 Mall - Hyper Market
ITA0568 Centro Comm. AUCHAN   Via Emilia 100 San Rocco Al Porto LO Italy 26865
68 12/1/2007 11/30/2010 Mall - Hyper Market ITA1516 Centro Comm. ITACA   Loc.
Santa Croce Formia LT Italy 4023 77.5 12/1/2005 11/30/2010 Mall - Hyper Market
ITA1575 C.C. Aprilia 2 Località Vallelata, Unit 58 S.S. Pontina KW 148 Aprilia
LT Italy 4011 111 12/29/2006 12/28/2011 Mall - Hyper Market       Via Santissima
Annunziata                 ITA0570 Centro Comm. CARREFOUR Unit 14-15 278 Lucca
LU Italy 55017 135 12/1/2004 11/30/2014 Mall - Hyper Market ITA2673 C.C. Lentate
N. 14 Lentate sul Seveso S.S:. dei Giovi, 249 Lentate sul Seveso MB Italy 20030
60 10/17/2010 9/30/2017 Retail Mall ITA1598 C.C. Civita Center Zona Mostre, Unit
5 Via G. Gronchi Civitanova Marche MC Italy 62012 85 6/10/2007 6/9/2013 Mall -
Hyper Market ITA2545 Parco Corolla Unit 6 Via Firenze sn Milazzo ME Italy 98057
61 3/11/2008 3/10/2014 Street Front       Via S.P. 227, n. 2 - DIR              
  ITA2610 C.C. Il Destriero Shopping Center N.3 - Vittuone (Vittuone/Cisliano)
Vittuone MI Italy 20010 79 4/2/2009 4/1/2014 Retail Mall       Via Palazzi Ang.
Corso                 ITA2624 Via Palazzi Ang. Corso Buenos Aires Milano Buenos
Aires Milano MI Italy 20124 75 10/1/2010 9/30/2016 Street Front ITA2630 Via
Marghera Milano Via Marghera, 37 Milano MI Italy 20100 18 6/15/2009 6/14/2017
Street - Commercial ITA2662 Il Parco Shopping Center n. 16 Vanzaghello Corso
Italia, 27 Vanzaghello MI Italy 20020 80 6/16/2010 9/30/2017 Retail Mall ITA0531
Centro Comm. Auchan Unit 64 via Togliatti, 4 Rescaldina MI Italy 20027 93
11/5/2008 11/4/2015 Retail Mall ITA0513 Centro Comm. METROPOLI Unit 93 Via
Amoretti, 1 Novate Milanese MI Italy 20026 85 3/17/2005 3/16/2011 Mall - Hyper
Market ITA0514 Centro Comm. LA FONTANA Unit 38 Via De Amicis, 2 Cinisello
Balsamo MI Italy 20092 54 7/23/2009 7/22/2017 Mall - Hyper Market ITA0517
Negozio   Via Lorenteggio, 22 Milano MI Italy 20100 65 11/1/2007 10/31/2013
Street - Neighborhood ITA0520 Centro Comm. BONOLA   Via Quarenghi, 23 Milano MI
Italy 20100 75 11/30/2007 11/29/2013 Mall - Hyper Market ITA0522 Centro Comm.
Bennet   Viale Lombardia, 264 Brugherio MI Italy 20047 120 1/1/2010 3/31/2017
Mall - Hyper Market ITA0539 Centro Comm. SETTIMO Unit 9 Via Reiss Romoli, 16
Settimo Milanese MI Italy 20019 82 11/1/2003 10/31/2015 Mall - Hyper Market
ITA0559 Centro Comm. CARREFOUR/ASSAGO Unit 5 Via Milanofiori s.n.c. Assago MI
Italy 20090 110 8/3/2004 8/2/2011 Mall - Hyper Market ITA0561 Centro Comm. LE
CUPOLE Unit 42 Via Della Pace SanGiuliano Milanese MI Italy 20098 136 11/10/2009
11/9/2014 Retail Mall ITA0562 Centro Comm. IL GLOBO Unit 48 Via Berlinguer 48
Cornate D'Adda MI Italy 20040 125 10/1/2004 9/30/2011 Mall - Hyper Market
ITA0569 Negozio   Via Arnolfo di Cambio, 2 Milano MI Italy 20154 105 11/1/2004
10/31/2016 Street - Neighborhood ITA0573 Centro Comm. BICOCCA VILLAGE ang. viale
Sarca Via Chiese, 60 Milano MI Italy 20126 80 5/2/2005 5/1/2011 Entertainment
Center ITA0574 C.C. PORTELLO Via Marco Ulpio Traiano, 79 ang. Via Grosotto
Milano MI Italy 20149 78 3/16/2005 3/15/2011 Mall - Hyper Market ITA0580 Centro
Comm. AUCHAN   Via Benedetto Croce, 7 Cesano Boscone MI Italy 20090 77 5/15/2008
5/14/2011 Mall - Hyper Market   ITA0586 Cento Comm. CAROSELLO   Strada
Provinciale, 208 Km 2 Carugate MI Italy 20061 69 9/22/2009 9/21/2015 Mall -
Hyper Market       Castano Primo S.S. 34 ang.                 ITA1503 Centro
Comm. Il Gigante Unit 12 Adua Castano Primo MI Italy 20022 94 11/7/2005
11/6/2014 Mall - Hyper Market   ITA1515 Centro Comm. ACQUARIO CENTER   Via G.
Galilei s.p. Cassanese Vignate MI Italy 20060 84 11/1/2005 10/31/2011 Mall -
Hyper Market ITA1517 Centro Comm. OPERA CENTRO   Via Diaz Opera MI Italy 20090
68 11/1/2005 10/31/2011 Mall - Hyper Market ITA1523 C.C. Villasanta   Via
Tiziano Vecellio snc Villasanta MI Italy 20058 91 12/12/2006 11/26/2011 Mall -
Hyper Market ITA1528 C.C. Carrefour Limbiate ex S.S. 527 angolo Via Garibaldi
snc Limbiate MI Italy 20051 93 5/4/2006 5/3/2011 Mall - Hyper Market ITA1533
C.C. Carrefour Giussano Unit A12 Via Prealpi, 41 Giussano MI Italy 20034 91
2/28/2006 2/27/2011 Mall - Hyper Market ITA1545 Negozio   Via Padova 195 Milano
MI Italy 20131 65 1/1/2007 12/31/2012 Street - Neighborhood ITA1546 C.C. Auchan
Unit 71 Via Bettola snc Cinisello Balsamo MI Italy 20092 92 9/1/2007 8/31/2014
Retail Mall ITA1561 C.C. PIAZZA LODI Unit 8 Viale Umbria 4 Milano MI Italy 20135
89 9/30/2006 9/29/2012 Mall - Hyper Market ITA1562 Negozio   Corso San Gottardo,
34 Milano MI Italy 20136 58 10/16/2006 10/15/2012 Street - Commercial       S.S.
35 Dei Diovi. Località                 ITA1563 C.C. Brianza Unit 72B Serviane
Paderno Dugnano MI Italy 20037 78 11/21/2006 11/20/2011 Mall - Hyper Market
ITA1583 C.so XXII Marzo Unit angolo Via Mancini C.so XXII Marzo, 11 Milano MI
Italy 20129 180 11/1/2007 10/31/2013 Street Front ITA1599 Negozio   Via Piave,
37 Milano MI Italy 20129 54 5/2/2007 5/1/2013 Street - Neighborhood ITA2532
Sarca Unit 247 Via Milanese sn Sesto San Giovanni MI Italy 20099 83 12/18/2007
12/17/2012 Mall - Hyper Market       Via Denti 1 angolo Viale                
ITA2536 Via Denti 1   Romagna Milano MI Italy 20133 51 11/1/2007 10/31/2013
Street Front ITA2537 Centro Comm. La Torre Unit. 4D, Baggio via Gozzoli, 130
Milano MI Italy 20152 58 12/1/2008 11/17/2013 Street - Commercial ITA2551 Rho
Center   Corso Europa 126 Rho MI Italy 20017 91.3 4/24/2008 4/23/2013 Retail
Mall


--------------------------------------------------------------------------------




          LEASED PROPERTIES           SCHEDULE 3.5(b)(ii)   ITA0536 Centro Comm.
LA FAVORITA - Mantova 5 -Jan via C. Beccaria Mantova MN Italy 46100 91.8
6/1/2008 5/31/2013 Retail Mall ITA0563 Centro Comm. QUATTROVENTI Unit 19   Via
Lauger snc Curtatone Montanara MN Italy 46010 154 3/10/2005 2/21/2014 Mall -
Hyper Market ITA2641 Grandemilia N. 23A Modena   Via Emilia Ovest, 1480 Modena
MO Italy 41100 70.05 10/30/2009 10/29/2014 Retail Mall ITA0558 Centro Comm. LA
ROTONDA Unit 50/2   Strada Morane 500/2 Modena MO Italy 41100 113 11/23/2009
11/22/2014 Mall - Hyper Market ITA0599 Centro Comm. I PORTALI Unit 50/B   Viale
Dello Sport, 50 Modena MO Italy 41100 92.59 9/12/2005 9/11/2010 Mall - Hyper
Market ITA2601 Centro Comm. Auchan Unit. 22   Via Pietro Nenni, 54 Mugnano NA
Italy 80018 63 9/11/2008 9/10/2015 Retail Mall ITA2650 C.C. Auchan N. 3 Napoli  
Via Argine, 380 Napoli NA Italy 80147 113 3/3/2010 3/1/2017 Retail Mall ITA2665
Corso Italia Sorrento   Corso Italia, 251 Sorrento NA Italy 80067 53 8/1/2010
7/31/2016 Street - Commercial ITA2670 C.C. Le Ginestre N. 43 Volla   Viale
Michelangelo Volla NA Italy 80040 83 11/22/2010 11/21/2015 Retail Mall ITA2517
Quarto Nuovo Unit 74   Via Masullo, 76 Quarto NA Italy 80010 102.79 12/6/2007
12/5/2012 Mall - Hyper Market   ITA2547 Carrefour Loc. S. Salvatore   Via
Circumvallazione Esterna Casoria NA Italy 80026 51 3/14/2008 3/13/2013 Mall -
Hyper Market ITA2569 TRONY     corso Vercelli, 118/a-b Novara NO Italy 28100 55
9/25/2008 12/31/2012 Retail Mall ITA0527 Centro Comm. SAN MARTINO Unit 27   Via
Ugo Porzio Giovanola 7 Novara NO Italy 28100 99 11/21/2007 11/20/2012 Mall -
Hyper Market ITA0556 Centro Comm. AIRONE Unit 6   Via Libertà 231 Bellinzago
Novarese NO Italy 28043 113 10/23/2004 12/31/2011 Mall - Hyper Market        
Via Brigata Alpina                 ITA1570 C.C. Sesia Center     Taurinense 1
Romagnano Sesia NO Italy 28078 72 9/21/2006 12/31/2013 Mall - Hyper Market
ITA2531 PratoSardo Unit 30   Zona Industriale Pratosardo Pratosardo NU Italy
8100 82 12/1/2007 11/30/2012 Retail Mall         Via Pecoraino Ang. Laudicina  
              ITA2637 Forum Palermo N. 18 Roccella   Loc. Roccella Palermo PA
Italy 90128 86 11/25/2009 11/24/2014 Retail Mall ITA2652 Centro Commerciale
Poseidon N. 49 Carini   Contrada Ciachea Carini PA Italy 90044 115 5/18/2010
5/17/2017 Retail Mall ITA2677 C.C. La Torre NV 13 Palermo   Via Torre Ingastone
Palermo PA Italy 90145 108 11/23/2010 11/22/2017 Retail Mall         Viale
Europa snc Loc. La                 ITA1520 Centro Comm. GALASSIA CENTER Unit 12A
  Madonnina via Gorgni 20 Piacenza PC Italy 29100 115 12/2/2005 12/31/2011 Mall
- Hyper Market         S.S. 10 Cremona - Piacenza                 ITA1580 C.C.
Verbena Unit 3   loc. Fornace CastelvetroPiacentin PC Italy 29010 123 9/30/2006
12/31/2013 Mall - Hyper Market ITA1597 C.C. Gotico Via Emilia Parmense 153/O,
Unit 13   Località Montale Piacenza PC Italy 29100 70 5/17/2007 5/16/2013 Mall -
Hyper Market ITA2617 Centro Commerciale Lando N.27 Conselve   Viale
dell'Industria, 2 Conselve PD Italy   82.67 5/28/2009 5/27/2014 Retail Mall
ITA2635 Stazione Ferroviaria Padova   Piazzale della Stazione Padova PD Italy
35100 90 9/15/2009 9/14/2015 Street - Commercial ITA0544 Centro Comm. LE
BRENTELLE Unit 18   Via Della Provvidenza 1 Sarmeola di Rubano PD Italy 35030 93
12/4/2009 5/30/2016 Mall - Hyper Market ITA1581 C.C. Ipercity Unit 3   Via
Verga, 1 Albignasego PD Italy 35020 65.67 10/24/2006 5/31/2012 Mall - Hyper
Market ITA2501 C.C. Megliadino Via Vallesella, 5/13, Unit 21    
MegliadinoSanFidenzi PD Italy 35040 81 6/14/2007 6/1/2012 Mall - Hyper Market  
      C.so Vittorio Emanuele II,                 ITA2611 Store Pescara     177
Pescara PE Italy 65100 90 3/5/2009 1/31/2018 Street - Commercial   ITA2675 C.C.
Pescara Nord N. 56/A Città S. Angelo   Via L. Petruzzi, 140/142/144 Città S.
Angelo PE Italy 65013 117 10/6/2010 12/5/2016 Retail Mall ITA2515 C. Comm.
Aereoporto Pescara Unit 20   Via Tiburtina Valeria, 386 Pescara PE Italy 65128
54 7/16/2007 7/15/2014 Mall - Hyper Market ITA2568 Centro Commerciale Emisfero
Perugia Unit 22 Località Settevalli   via Via Fiesole,1 Perugia PG Italy 6129 55
11/3/2008 12/31/2013 Retail Mall ITA1569 Centro Intrattenimento Gherlinda Unit
25/A   Via Nervi 6 Ellera di Corciano PG Italy 6074 92 8/1/2006 7/31/2012
Entertainment Center ITA2523 Piazza Umbra Via Bastia 2/4/6 (Via Flaminia KM 147)
    Trevi PG Italy 6039 72 11/25/2007 11/24/2012 Mall - Hyper Market ITA2564
Corso Matteotti, 27/29     Corso Matteotti, 27/29 Pontedera PI Italy 56025 76.13
12/1/2008 3/31/2014 Retail Mall ITA2643 Centro * Pontedera N. 21 Pontedera   Via
Umberto Terracini, 1-3 Pontedera PI Italy 56025 119.7 11/22/2009 1/15/2015
Retail Mall ITA0581 Centro Comm. CENTRO DEI BORGHI Frazione Navacchio   Via Del
Fosso Vecchio, 459 Cascina PI Italy 56021 70.68 3/24/2005 3/23/2011 Mall - Hyper
Market ITA1589 Emisfero Via Mestri del lavoro(Via Pian di Pan)     Fiume Veneto
PN Italy 33080 82 5/14/2008 5/13/2013 Mall - Hyper Market ITA0589 Centro Comm.
BARILLA CENTER     Galleria Pietro Micheli, 7/a Parma PR Italy 43100 120.3
11/17/2006 6/15/2015 Entertainment Center ITA0593 C.C. CENTRO TORRI     Via S.
Leonardo, 69/a Parma PR Italy 43100 71 2/1/2006 1/31/2012 Mall - Hyper Market  
      Via Bure Vecchia Località                 ITA1530 Panorama Mall Via
Sestini, Unit 34   Arcole Pistoia PT Italy 51100 88.78 11/30/2006 11/29/2011
Mall - Hyper Market ITA2604 Corso Cavour, 57     Corso Cavour, 57 Pistoia PT
Italy 51100 51 1/15/2009 12/31/2015 Retail Mall ITA1543 C.C. Miralfiore piano
terra Unit 58 PT   Galleria Dei Fonditori, 14 Pesaro PU Italy 61100 91
10/15/2006 10/14/2011 Mall - Hyper Market ITA2576 Centro Comm. Rossini Center
Unit 7/a- Località Torraccia   Via Yuri Gagarin, snc Pesaro PU Italy 61100 73
10/24/2008 9/29/2014 Retail Mall         Via Case Sparse S.P.x                
ITA0528 Centro Comm. BENNET     Vigevano Parona PV Italy 27020 110 1/1/2010
3/31/2017 Mall - Hyper Market   ITA0547 Centro Comm. San Martino     Strada
Prov.x Mortara, 3 SanMartinoSiccomario PV Italy 27020 98 3/20/2004 6/30/2011
Mall - Hyper Market ITA0575 Centro Comm. II DUCALE     Viale Industria, 225
Vigevano PV Italy 27029 108 3/16/2010 3/15/2017 Mall - Hyper Market ITA1500
Centro Comm. Montebello Unit 13   Via ing. Mazza, 50 Montabello/Battaglia PV
Italy 27054 96 7/21/2005 7/13/2011 Mall - Hyper Market         Via Vigentina
(Angolo Via                 ITA2539 Carrefour Unit 24   Cassani) Pavia PV Italy
27100 87 12/6/2007 12/5/2012 Mall - Hyper Market ITA0598 Centro Comm. IL GLOBO
Unit 11   Via Foro Boario, 30 Lugo di Romagna RA Italy 48022 85.31 10/24/2005
10/23/2010 Retail Mall ITA2619 C.C. Le Maioliche N. 9 (Faenza)   Via Bisaura,
1/3 Faenza RA Italy 48018 86.1 6/4/2009 6/3/2017 Retail Mall ITA2658 C.C. Centro
ESP N. 34 - Ravenna   Via Marco Bussato, 46 Ravenna RA Italy 48124 61.2
5/27/2010 5/26/2015 Retail Mall   ITA1572 C.C. La Gru Unit 14   Strada Statale.
106 KM. 106 Siderno RC Italy 89048 79.2 12/16/2006 12/15/2011 Mall - Hyper
Market ITA2579 Porto Bolaro n. 5 Reggio Calabria   Via Nazionale San Leo Pellaro
RC Italy 89134 86 2/19/2009 2/18/2016 Retail Mall         Strada Provinciale, 1
Loc.                 ITA2602 C.C. Porto degli Ulivi N. 55-56 - Rizziconi  
Sandalli Rizziconi RC Italy 89016 82.56 6/27/2009 6/26/2014 Retail Mall ITA0592
C.C. Meridiana Unit 15   Via J.F.Kennedy, 27 Reggio Emilia RE Italy 42100 96.87
7/1/2005 6/30/2011 Mall - Hyper Market ITA1593 C.C. I Petali Di Reggio Unit 33  
Piazzale Azzurri d'Italia, 1 Reggio Emilia RE Italy 42100 115 5/18/2007
5/17/2012 Entertainment Center ITA1551 C.C. Le Masserie Unit 56   Via Achille
Grandi Ragusa RG Italy 97100 83.33 10/26/2006 10/25/2011 Retail Mall        
Contrada Varino Croce SP                 ITA1596 C.C. Ibleo Via Delle Americhe
sn, Unit 36   52 km 1+400 Ragusa RG Italy 97100 67.9 5/11/2007 5/10/2012 Mall -
Hyper Market ITA1585 Via Roma 99/101 Via Roma 99/101     Rieti RI Italy 2100 85
1/1/2008 9/30/2019 Street - Commercial ITA2661 C.C. Perseo N. 8 Rieti   Via
Mercanti - Loc. Giardino Rieti RI Italy 2100 65 6/17/2010 6/16/2015 Retail Mall
ITA0551 Centro Comm. Auchan Unit 14   Via Pollio Alberto 50 Casal Bertone RM
Italy 159 74 5/1/2007 5/31/2010 Mall - Hyper Market ITA0560 Centro Comm.
PRIMAVERA SHOPPING Unit 2   Viale Della Primavera, 194 Roma RM Italy 172 108.51
5/1/2010 4/30/2013 Mall - Hyper Market ITA0565 Centro Comm. CARREFOUR TOR
VERGATUnit 2   Via Schiavonetti snc Tor Vergata RM Italy 100 107 12/1/2004
11/30/2011 Mall - Hyper Market ITA0583 Centro Comm. LEONARDO     Via Bramante
snc Fiumicino Roma RM Italy 54 115.1 11/19/2005 11/9/2010 Mall - Hyper Market


--------------------------------------------------------------------------------




ITA0584 Centro Comm. CASETTA MATTEI ITA1507 C.C. Ponte Milvio ITA1518 C.C.
Bufalotta ITA1519 Centro Comm. SEDICI PINI ITA1527 C.C. Roma Est ITA1538 C.C. La
Scaglia ITA1564 C.C. Torresina ITA1566 C.C. Casilino ITA1586 C.C. Porta Di Roma
ITA1588 C.C. Euroma 2 ITA1590 Colleferro ITA1595 C.C. Gulliver ITA2519 Viale
Ippocrate, 11 ITA2546 Guidonia ITA2557 Via Appia Nuova,143 ITA2562 Via Conca
D'Oro, 379/381 ITA2571 Via Dei Colli Portuensi, 438 ITA2573 Centro Commerciale
Cinecittà Due ITA2574 Via delle Baleniere,9   ITA2575 via dell'Acqua Bullicante,
243B/C-245   ITA2577 Centro Comm. Roma Domus ITA2618 Roma Tuscolana ITA2655 C.C.
Zodiaco ITA2656 C.C. LA ROMANINA ITA2666 C.C. Bracciano   ITA2668 C.C. The
Village Parco dei Medici ITA2676 C.C. Roma Est ITA2683 Via dei Settebagni
ITA1504 Centro Comm. LE BEFANE RIMINI SUD ITA1506 Centro Comm. I MALATESTA  
ITA1514 Centro Comm. IL FARO ITA2600 Centro Comm. Il Porto   ITA1567 C.C. Maxi
Mall ITA2588 Centro Comm. Le Ginestre ITA2631 C.C. Pegaso   ITA1584 Edificio
Lineare Porta Siena ITA2583 Centro Comm. I GELSI ITA2609 VIAREGGIO ITA1534 C.C.
Fuentes   ITA2509 C.C. La Fabbrica ITA2594 Centro Comm. IL GIARDINO ITA2664
Parco Commerciale Belvedere ITA1522 Centro Comm. Olbia ITA1531 Negozio Sassari
ITA2510 Via Porto Torres ITA1539 C.C. IL Gabbiano ITA1571 Negozio ITA2649 C.C.
Le Serre ITA2657 C.C.Tramontana ITA1576 C.C. Val Vibrata ITA2527 C.C. Gran Sasso
ITA1513 Centro Comm. MILLENIUM ITA2506 C.C. Top Center ITA2548 Shop Center
Valsugana ITA2555 Via Oss Mazzurana ITA0519 Centro Comm. LE FORNACI ITA0533
Centro Comm. AUCHAN ITA0540 Centro Commerciale Carrefour ITA0564 Centro Comm.
PANORAMA ITA0596 Centro Comm. LA PIAZZETTA ITA1505 Centro Comm. CASELLE CENTER
ITA1535 C.C. Parco Dora ITA1536 C.C. Intrattenimento ITA1547 C.C. Shopville Le
Gru ITA1587 Corso Francia, 3 ITA1592 Corso De Gasperi, 57 ITA2512 [8] Gallery
ITA2520 Via Garibaldi, 40 ITA2526 Mille City Center ITA2581 Centro Comm Le Due
Valli ITA2587 Via PO


Unit 27 Unit 5 PT Unit 26 Località Lunghezza Unit 26 Unit 28 Unit 6

Località Bufalotta, Unit 59 PT Unit T.111-112 Unit 16 Unit 21 Viale Ippocrate,
11 Località Martellona

Unit 13+18 1° livello

Unit 22
Roma

N.      2 - Anzio N.      129C - Roma N.      37 Bracciano N.      2/A N.2/B
Roma N.      217 Roma

Roma
Unit 126
Unit 20

Unit 46

Unit 82

Località Oliveto - unit 19 N. A2 (Pagani)

Unit 201B
Unit. 4
VIAREGGIO
Unit 51

Via Cesare Arzelà sn, Unit 23 Unit 22 N. 32 Melilli Unit 41 PP

Localita Predda Niedda, Unit 20 PT

Unit 2

N.      23 Albenga N.      2B Vado Ligure

Unit 92

Via Brennero, 320

Unit 33
Unit 38/B
Unit 16
Unit 4
Unit 1
Unit 12

45° Nord, Unit 28
Unit 271

Unit 230G
Via Garibaldi, 40
Unit 7
unit 2

  LEASED PROPERTIES           SCHEDULE 3.5(b)(ii)   Via Dei Sampieri, 92 Roma RM
Italy 148 126.63 5/23/2005 5/22/2013 Mall - Hyper Market   Roma RM Italy   83.54
5/7/2008 4/21/2016 Retail Mall Via Niccodemi, 103 Roma RM Italy 137 108
6/20/2006 6/20/2011 Mall - Hyper Market Via del Mare KM 16.800 Pomezia RM Italy
143 118.15 12/23/2005 12/1/2010 Mall - Hyper Market Via Collatina km. 12,800
Roma RM Italy 132 131.49 3/31/2007 3/30/2012 Mall - Hyper Market Via Aurelia Km
76 Civitavecchia RM Italy 53 83 3/26/2007 12/31/2012 Mall - Hyper Market Via
Andrea Barbato 31 Roma RM Italy 168 68.67 12/1/2006 11/30/2012 Mall - Hyper
Market Via Casilina, 1011 Roma Casilino RM Italy 169 106 11/1/2006 10/30/2011
Mall - Hyper Market Via delle Vigne Nuove Roma RM Italy 139 71 7/15/2007
7/14/2014 Mall - Hyper Market   Roma RM Italy 144 99.2 6/23/2008 6/22/2013 Mall
- Hyper Market Via Casilina KM. 49 Colleferro RM Italy 34 59.3 2/29/2008
2/28/2013 Mall - Hyper Market Via Della Lucchina, 96 Roma RM Italy 135 82.5
4/30/2007 4/29/2015 Retail Mall   Roma RM Italy 161 75 10/31/2007 10/30/2013
Street - Neighborhood S.S. 5 Via Tiburtina Valeria Guidonia Montecelio RM Italy
12 110.4 4/2/2009 4/1/2014 Mall - Hyper Market Via Appia Nuova,143 Roma RM Italy
183 48 7/1/2008 6/30/2014 Retail Mall via Conca D'Oro, 379/381 Roma RM Italy 141
88.34 9/1/2008 8/10/2014 Retail Mall Via Dei Colli Portuensi, 438 Roma RM Italy
151 65.95 11/16/2008 5/14/2012 Retail Mall   Roma RM Italy 187 60 11/15/2008
11/14/2013 Retail Mall Via delle Baleniere,9 Ostia Lido RM Italy 121 54.14
7/1/2008 6/30/2014 Retail Mall via dell'Acqua Bullicante,                
243B/C-245 Roma RM Italy 177 71.12 8/1/2008 7/31/2014 Retail Mall Via Bernardino
Alimena,                 111/11 Roma RM Italy 173 89.23 10/28/2008 10/27/2015
Retail Mall Via Tuscolana, 905/B - 907 Roma RM Italy 100 103.5 5/1/2009
4/30/2015 Retail Mall Via della Fonderia, 1 Anzio RM Italy 42 70 5/1/2010
4/30/2015 Retail Mall Via Enrico Ferri, 8 Roma RM Italy 173 69 4/29/2010
4/28/2017 Retail Mall Via Le Palme, snc Bracciano RM Italy 62 55 9/1/2010
8/31/2017 Retail Mall   Viale Salvatore Rebecchini, 3 Roma RM Italy   100
10/18/2010 10/18/2016 Retail Mall Via Collatina Km 12.800 Roma RM Italy 132
50.53 10/14/2010 10/13/2017 Retail Mall Via dei Settebagni, 745 Roma RM Italy
138 34.5 11/18/2010 11/17/2011 Store in Store Via Caduti di Nassirija, 20 Rimini
Sud RN Italy 47900 86 11/20/2005 11/19/2010 Mall - Hyper Market Via Emilia, 150
Rimini Nord RN Italy 47900 118.72 12/3/2005 12/2/2010 Mall - Hyper Market   Via
Orlando Scavazza, 1769 Giacciano/Baruchella RO Italy 45020 109.9 12/17/2005
12/16/2012 Mall - Hyper Market P.le Rovigno, 1 Adria RO Italy 45011 40 12/1/2008
11/30/2013 Retail Mall Via Pacinotti snc Loc.                 Scontrafata
Pontecagnano Faiano SA Italy 84098 99 11/30/2006 11/29/2011 Mall - Hyper Market
via SS 18 Villamare di Vibonat SA Italy 84079 90 12/11/2008 11/30/2013 Retail
Mall A. de Gasperi , 340 Pagani SA Italy 84016 62 7/11/2009 7/10/2014 Retail
Mall Piazzale Carlo Rosselli, 22                 int. 4 Siena SI Italy 53100 92
1/26/2008 1/25/2016 Retail Mall Via P.P. Pasolini, 1/R Sinalunga SI Italy 53048
63 12/1/2008 11/30/2015 Retail Mall VIA CESARE BATTISTI, 70 VIAREGGIO SI Italy
55049 100 3/1/2009 5/31/2016 Street - Commercial Via La Rosa Piantedo SO Italy
23010 93.85 12/1/2006 11/30/2011 Mall - Hyper Market     SantoStefanoValDiMag SP
Italy 19030 87 10/25/2007 10/24/2012 Mall - Hyper Market Contrada Riscione Avola
SR Italy 96012 75 11/27/2008 11/26/2015 Retail Mall Viale E. Garrone Melilli SR
Italy 96010 106 6/28/2010 6/27/2017 Retail Mall Loc. Sa Marinedda Olbia SS Italy
7026 73 1/1/2006 12/31/2012 Mall - Hyper Market Via Dei Mille, 17 Sassari SS
Italy 7100 50 3/1/2006 2/28/2012 Street - Commercial Via Porto Torres Sassari SS
Italy 7100 63 5/16/2007 5/15/2014 Mall - Hyper Market Corso Ricci 203 Savona SV
Italy 17100 109 7/1/2006 6/30/2011 Mall - Hyper Market Via Vittorio Veneto 44
Alassio SV Italy 17021 65 12/10/2006 12/31/2014 Street - Commercial Regione
Bagnoli, 37 Albenga SV Italy 17031 105 4/8/2010 4/7/2015 Retail Mall Via
Montegrappa, 1 Vado Ligure SV Italy 17047 103 9/2/2010 9/1/2015 Retail Mall
Contrada Riomoro Colonnella Teramo TE Italy 64010 71 12/31/2006 12/30/2011 Mall
- Hyper Market Località Piano d'accio Teramo TE Italy 64100 81 11/22/2007
11/21/2012 Mall - Hyper Market Via del Garda, 167 Rovereto TN Italy 38068 120
11/22/2005 11/21/2012 Retail Mall   Trento TN Italy 38100 100 6/11/2007
6/10/2013 Retail Mall Via Tamarísi, 2 Pergine Valsugana TN Italy 38057 50
7/1/2008 6/30/2014 Mall - Hyper Market via Oss Mazzurana, 33 Trento TN Italy
38100 38 5/10/2008 8/31/2017 Not set Strada Torino, 30/32 Beinasco TO Italy
10092 72 2/15/2007 2/14/2012 Mall - Hyper Market Corso Romania, 460 Torino TO
Italy 10100 70 3/16/2009 3/15/2016 Mall - Hyper Market via Spagne,12 Collegno TO
Italy 10093 86 11/26/2008 11/25/2013 Retail Mall Strada Settimo, 371 San Mauro
Torinese TO Italy 10099 81 11/19/2009 11/18/2014 Mall - Hyper Market Via Nizza,
5 Rivoli TO Italy 10098 74.17 8/1/2005 7/31/2011 Retail Mall Strada Torino, 23
Caselle Torinese TO Italy 10072 98 10/6/2005 12/31/2011 Mall - Hyper Market Via
Livorno, 51 Torino TO Italy 10144 120 8/1/2006 7/31/2011 Mall - Hyper Market Via
Postiglione Zona Vadò Moncalieri TO Italy 10024 87 2/15/2007 2/14/2013
Entertainment Center Via Crea, 10 Grugliasco TO Italy 10095 55.6 7/1/2006
6/30/2011 Mall - Hyper Market Corso Francia, 3 Torino TO Italy 10138 179
1/21/2008 10/1/2015 Street Front Corso De Gasperi, 57 Torino TO Italy 10129 55
1/15/2008 1/14/2014 Street Front Via Nizza, 262 Torino TO Italy 10126 87
11/7/2007 11/6/2012 Retail Mall   Torino TO Italy 10122 33.95 12/1/2007
11/30/2013 Street - Commercial Via Giordano Bruno, 142 Torino TO Italy 10134 64
11/7/2007 12/31/2014 Mall - Hyper Market via Poirino snc Pinerolo TO Italy 10064
80.4 11/24/2008 11/23/2013 Retail Mall Via Po, 26 Torino TO Italy 10124 36.86
12/10/2008 12/9/2014 Retail Mall


--------------------------------------------------------------------------------




ITA2593 Centro Comm. Rivarolo Urban Center ITA2627 Snos Gallery Centre ITA2645
C.C. Auchan Rivoli ITA2639 Centro Commerciale Cospea ITA0532 Centro Comm. Le
Torri d'Europa ITA0571 Centro Comm. UPIM ITA1554 C.C. Giulia ITA2607 Centro
Commerciale Montedoro Free Time ITA0549 Centro Comm. I GIARDINI DEL SOLE ITA0566
Centro Comm. TIZIANO ITA2592 Centro Comm. Famila ITA2680 C.C. Conè ITA0525
Centro Comm. Cittá Fiera ITA0543 Centro Comm. ALPE ADRIA ITA2516 C.C. Pradamano
ITA2542 Fruili ITA0510 Centro Comm. DAVERIO ITA0516 Centro Comm. MALPENSA
ITA0595 Centro Comm. LE CORTI ITA1559 C.C. Belforte ITA1574 C.C. Le Betulle
ITA2647 Campo dei Fiori ITA1529 C.C. Le Isole   ITA2508 C.C. Valdossla Shopping
Center   ITA2589 Centro Comm Le Grange ITA2659 C.C. CARREFOUR ITA0588 Centro
Comm. ADRIATICO ITA2535 Panorama ITA2549 Centro Le Barche ITA2621 C.C. Centro
Piave   ITA0521 Centro Comm. Palladio ITA1542 C.C. Carrefour ITA2629 C.C. Le
Piramidi ITA2636 Il Grifone Shopping Center ITA0541 Centro Comm. LA GRANDEMELA
ITA0597 Centro Comm. LE CORTI VENETE ITA1510 Centro Comm. GRAND'AFFI ITA1573
Verona Uno ITA2563 Centro Commerciale Galassia ITA2644 C.C. San Bonifacio  
ITA2660 C.C. AUCHAN ITA2632 C.C. SANT'IGNAZIO ITA2514 C. C. Tuscia ITA2518 Corso
Italia 41 ITA2521 C.C. Vibo Center ITA2580 Centro Comm. GLI ORSI ITA2586 Centro
Comm. Carrefour di Siracusa   ITA2615 Corso della Repubblica, 163 ITA2616 Centro
Luna ITA2623 La Fornace   Jolt Offices     Estuary House 8001 12 Lower Liffey
Street 8004 Unit 12 8005 Unit 6 8006 10 Mitchell Street 8007 12 Lower Liffey St
8008 16 Henry Street 8009 Unit 1 Block D 8010 Unit 41-43 Omni Park SC 8011 18
O'Connell St 8012 Unit 11X 8013 Unit 33 8014 Unit 22 8015 Unit 7A Donaghmede
S.C. 8016 Unit 25 8017 Unit 14 Clarehall S.C. 8018 23 Golden Island S.C. 8019 7
Upper Georges Street 8021 14 South Main Street 8022 7 Russell Street 8023 Unit 2
Ground Floor


Unit 16

N.      115 - Torino N.      1 Rivoli N.      21 Terni

Unit 214

Triesta Upim - Corso Italia, 18

N. 37 Muggia Unit 49

Fraz. Olmi, Unit 46/47 Unit 20 N. 17 Conegliano Unit 18 Unit 59

Unit 20/21
Unit 35
Unit 47

Unit 4

N. D18 Gavirate

Ipercoop - (EX Centrolaghi), Unit 42

Unit 6

unit 3
N. 28/29 Vercelli

Unit 18

Piazza XXVII Ottobre, 1 N. 36 - San Donà di Piave

Unit 33

N.      II/19 - Torri di Quartesolo N.      5 Bassano del Grappa

Unit 11 (ex 10)
Unit 20
Unit 21
unit 9

N.      29-30 San Bonifacio n.      11 Bussolengo N.      5 Villacidro

Località Riello, Unit 35

s.s. 18 Zona Aeroporto,Unit 36 unit 17 Unit 26

Latina N 8 Sarzana Jesi

6-7 St. Stephen's Green

Swords Business Park Liffey Street Market Cross Shopping Centre Corbettscourt
Shopping Centre Clonmel Douglas Court Shopping Centre 16 Henry Street Ground
Floor, Courtyard S.C., Newbridge Swords Rd, Santry Ennis Crescent Shopping
Centre - Dooradoyle Parkway Shopping Centre Fairgreen Shopping Centre Grange Rd.

Blackpool Shopping Centre Malahide Road Athlone Dun Laoghaire Main Street Tralee
Lyster Square

  LEASED PROPERTIES           SCHEDULE 3.5(b)(ii)   Corso Indipendenza, 74
Rivarolo Canavese TO Italy 10086 73.4 12/4/2008 12/3/2013 Retail Mall Corso
Mortara, 2 Torino TO Italy 10100 84 6/24/2009 6/23/2017 Retail Mall Corso Susa
Rivoli TO Italy 10098 50 12/1/2009 11/30/2016 Retail Mall Via Montefiorinio, 12
Terni TR Italy 5100 52.97 11/1/2009 10/31/2014 Retail Mall Via Italo Svevo, 14
Trieste TS Italy 34144 116 2/20/2003 2/19/2011 Mall - Hyper Market ang. via San
Iazzaro Trieste TS Italy 34122 60 2/11/2010 2/10/2015 Store in Store Via Giulia,
75/3 Trieste TS Italy 34126 78.22 8/5/2006 8/4/2011 Mall - Hyper Market Via
Flavia di Stramare Muggia TS Italy 34015 83.04 3/11/2009 3/10/2014 Retail Mall
Galleria Europa, 22 Castelfranco Veneto TV Italy 31033 78 5/10/2004 5/9/2011
Mall - Hyper Market Via Postumia Ovest, 76 San BiagioDiCallalta TV Italy 31050
105 12/1/2004 3/31/2014 Mall - Hyper Market Via Campi, 1 Mareno di Piave TV
Italy 31010 84 11/17/2008 11/16/2014 Retail Mall Via San Giuseppe Conegliano TV
Italy 31015 92.96 11/25/2010 11/24/2017 Retail Mall Via Cotonificio, 22 Torreano
Martignacco UD Italy 33035 77 10/1/2007 9/30/2012 Mall - Hyper Market S.S. 13
Pontebbana, 53 Cassacco UD Italy 33010 113 11/3/2009 5/30/2016 Mall - Hyper
Market Via Nazionale, 108 Pradamano UD Italy 33040 100 8/28/2007 6/30/2014 Mall
- Hyper Market Via Nazionale, 127 Tavagnacco UD Italy 33010 74 1/31/2008
1/30/2013 Mall - Hyper Market Via Le Industria, 1 Daverio VA Italy 21020 49
10/7/2010 10/6/2016 Mall - Hyper Market Via Lario, 37 Gallarate VA Italy 21013
105 12/5/2007 12/4/2013 Mall - Hyper Market Piazza Repubblica, 25 Varese VA
Italy 21100 109 8/15/2005 8/14/2010 Retail Mall Viale Belforte, 315 Varese VA
Italy 21100 76 11/29/2006 11/28/2011 Mall - Hyper Market Via per Busto Arsizio
11 Solbiate Olona VA Italy 21058 111 2/10/2007 2/9/2012 Mall - Hyper Market
Viale Ticino, 82 Gavirate VA Italy 21026 80 12/15/2009 12/14/2014 Retail Mall
Corso Marconi snc Gravellona Toce VB Italy 28883 85 6/6/2006 6/30/2013 Mall -
Hyper Market S.S. 33 del Sempione Angolo                 Via Garibaldi
Crevoladossola VB Italy 28865 82.08 6/14/2007 6/13/2012 Mall - Hyper Market  
Strada Vicinale Cantarana, 1 Vercelli VC Italy 13100 60 11/15/2008 3/31/2016
Retail Mall Tangenziale Sud Vercelli VC Italy 13100 83 6/30/2010 6/29/2016
Retail Mall Via Prati Guori, 29 Portogruaro VE Italy 30026 71 5/23/2010
5/22/2011 Mall - Hyper Market Via Sertorio Orsato 13/15 Marghera VE Italy 30175
90.36 12/30/2007 12/29/2012 Mall - Hyper Market (2° Livello Interno Coin) Mestre
VE Italy 30172 32.83 3/6/2008 3/5/2013 Retail Mall Galleria Piave, 1 San Donà di
Piave VE Italy 30027 126.28 5/19/2009 5/18/2014 Retail Mall S.S. Padana 11 verso
                Padova, 60 Vicenza VI Italy 36100 136 9/23/2007 12/31/2012 Mall
- Hyper Market Via Del Terziario, 2/4/6 Thiene VI Italy 36016 86 9/7/2006
9/8/2012 Mall - Hyper Market Via Pola, 20 Torri di Quartesolo VI Italy 36040
69.25 6/1/2009 5/31/2016 Retail Mall Via Capitalvecchio, 88 Bassano del Grappa
VI Italy 36061 88 11/24/2009 11/23/2014 Retail Mall Via Trentino 1 Lugagnano di
Sona VR Italy 37060 100 10/13/2004 10/12/2011 Retail Mall Via Del Commercio
S.MartinoBuonAlbergo VR Italy 37036 94 9/14/2010 9/13/2015 Mall - Hyper Market
Località Canove snc Affi (Vr) VR Italy 37010 73 11/19/2005 11/18/2011 Mall -
Hyper Market Via Monte Cristallo snc SanGiovanni Lupatoto VR Italy 37057 114
12/21/2007 12/20/2013 Not set via Mantova snc Legnago VR Italy 37045 93
9/24/2008 9/23/2014 Retail Mall Via Sorte, snc San Bonifacio VR Italy 37047 98
11/12/2009 11/11/2015 Retail Mall Strada Statale 11 - Loc.                
Ferlina Bussolengo VR Italy 37012 55 7/1/2010 6/30/2017 Retail Mall Zona
Indusrtiale Strada C1 Villacidro VS Italy 9039 83 7/15/2009 7/14/2014 Retail
Mall Via Tangenziale Ovest Viterbo VT Italy 1100 66.62 7/20/2007 7/19/2012 Mall
- Hyper Market Corso Italia, 41 Viterbo VT Italy 1100 80 6/15/2007 6/14/2012
Street - Commercial   Vibo Valentia VV Italy 89900 82 10/31/2007 10/30/2012 Mall
- Hyper Market via Domenico Modugno, 3a Biella   Italy 13900 106 9/11/2008
9/10/2013 Retail Mall Via Necropoli del Fusco Siracusa   Italy 96100 66
10/27/2008 10/26/2015 Retail Mall   Corso della Repubblica, 163 Latina   Italy  
84 5/1/2009 4/30/2015 Street Front Via Variante Cisa, 40 Sarzana   Italy   61.88
3/23/2009 3/22/2014 Retail Mall Ppiazza Caduti sul Lavoro Jesi   Italy   65.5
4/1/2009 3/31/2015 Retail Mall   Dublin     2       Offices     Swords   Ireland
  15000     Offices and Distribution Dublin Dublin   Ireland 00001        
Kilkenny Kilkenny   Ireland           Galway Galway   Ireland           Clonmel
Tipperary   Ireland           Douglas Cork   Ireland           Dublin Dublin  
Ireland 00001         Newbridge Kildare   Ireland           Dublin Dublin  
Ireland 00009         Ennis Clare   Ireland           Dooradoyle Limerick  
Ireland           Limerick Limerick   Ireland           Barrack St Carlow  
Ireland           Dublin Dublin   Ireland 00013         Cork Cork   Ireland    
      Dublin Dublin   Ireland 00013         Athlone Athlone   Ireland          
Dublin Dublin   Ireland           Wexford Wexford   Ireland           Tralee
Tralee   Ireland           Portaloise Portaloise   Ireland          


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   8024 1 Upper Main
Street Letterkenny Letterkenny Letterkenny   Ireland             8025 Unit 36B
Main Street Bray Bray   Ireland             8026 6 Park Street Dundalk Dundalk,
Co Louth Louth   Ireland             8027 125 Main Street Mallow Cork Cork  
Ireland             8029 2-3 Grafton Court Longford Town Longford Longford  
Ireland             8030 G17 Scotch Hall S.C. Marsh Road Drogheda Drogheda  
Ireland             8020 Tullamore - 10 Patrick st. Tullamore Co     Ireland    
        8031 Market Green Shopping Centre Unit R2b   Midleton   Ireland        
    8033 Wine Street Sligo Sligo Sligo   Ireland             8034 94 New Street
Killarney Kerry Kerry   Ireland             8035 193 - 195 Lower Rathmines Road
Rathmines Dublin 6   Ireland             8036 Dublin Road Naas Co. Dublin Co.
Dublin   Ireland             8037 Mullingar 22 Pearse Street   Mullingar  
Ireland             8038 Connolly Court Connolly Street   Cavan   Ireland      
      8039 Main Street     Castlebar   Ireland             8040 Stephens Green
Unit 4 Stephens Green Shopping Centre   Dunlin 2   Ireland             8041
Pearse Street Unit 1 Quintons Way Pearse Street Nenagh   Ireland            
8042 Charlestown Shopping Centre Unit 15A   Finglas   Ireland             8043
Gorey Shopping Centre Unit 12 Gorey Shopping Center Gorey   Ireland            
  8044 Ballincollig Unit 13 Ballincollig Shopping Centre Ballincollig   Ireland
            8045 City Square shopping Center Unit 21   Waterford   Ireland      
      8046 Navan Shopping Center Unit 1A   Navan   Ireland             8047
Bridge Street     Ballina   Ireland             8048 Wilton Shopping Centre Unit
3, Wilton Shopping Center   Wilton   Ireland             8049 Dungarvan Shopping
Center Unit 6   Dungaravan   Ireland             8050 Limerick 9 William Street
  Limerick   Ireland             8051 Pavilions Shopping Centre Unit G 23`  
Swords   Ireland             8052 Blanchardstown Shopping Centre Unit 117  
Dublin 15   Ireland                   The Square Shopping                   8053
Tallaght Unit 237, Level 2 Centre Dublin 24   Ireland             8054 St.
Patrick Street 47 St. Patrick Street   Cork   Ireland             1831
Micronesia Mall 1088 West Marine Drive Space C-100A Dededo GU Guam 96912 2800
5/1/2009 1/31/2011 Mall   2834 Agana Shopping Center 302 South Route 4 Suite 203
Hagatna GU Guam 96910 1505 4/1/2010 1/31/2011 Strip   6825 Andersen AFB BLDG
24016 Arc Light Memorial Park   Yigo GU Guam 86929 1200 4/1/2009 3/31/2011 Strip
  DEU2703 Oder Center   Landgrabenpark 1 Schwedt/Oder BB Germany 16303 107.2
1/11/2010 3/31/2020 Retail Mall   DEU0713 Berlin, Spandau   Klosterstr. 3 Berlin
BN Germany 13581 98 8/29/2003 9/30/2013 Retail Mall     DEU0715 Berlin, Gropius
  Johannisthaler Chausee 317 Berlin BN Germany 12351 120 9/23/2003 12/31/2013
Retail Mall   DEU0719 Berlin, Gesundbrunnen-C   Badstr. 4 Berlin BN Germany
13357 142.5 3/9/2004 3/31/2014 Retail Mall   DEU0734 Berlin, Schönhauser Allee
Arc   Schönhauser Allee 80 Berlin BN Germany 10439 121 11/1/2004 12/31/2014
Retail Mall   DEU0735 Berlin, Neukölln Arcaden   Karl-Marx-Str. 66 Berlin BN
Germany 12043 113 11/1/2004 12/31/2014 Retail Mall   DEU0744 Berlin, Berlin
Allee-Center   Landsberger Allee 277 Berlin BN Germany 13055 162 2/28/2005
3/31/2015 Retail Mall   DEU0768 Berlin, Eastgate   Marzahner Promenade 1a Berlin
BN Germany 12679 94 9/15/2005 9/30/2015 Retail Mall   DEU0779 Berlin,
Lindencenter   Prerower Platz 1 Berlin BN Germany 13051 86 1/1/2006 3/31/2016
Retail Mall   DEU0782 Berlin Steglitz, Das Schloss   Schloßstr 34 Berlin BN
Germany 12163 110 2/13/2006 3/31/2016 Retail Mall   DEU0791 Rathaus Center
Pankow   Breite Strasse 20 Berlin-Pankow BN Germany 13187 110 10/6/2006
12/31/2016 Retail Mall   DEU0797 Berlin Ring Center I Frankfurter Allee 111  
Berlin BN Germany 10247 89.89 12/1/2006 12/31/2016 Retail Mall   DEU1702
Schloß-Strassen Center   Bundesallee 96 - 103 Berlin BN Germany 12161 95
2/2/2007 1/31/2012 Retail Mall   DEU1713 Wilmersdorf Arcaden   Wilmersdorferstr.
46 Berlin BN Germany 10627 96 9/12/2007 9/30/2017 Retail Mall   DEU1721 Berlin
Maerkische Zeile   Senftenberger Ring 17 Berlin BN Germany 13439 63.8 10/1/2007
12/31/2017 Shopping Centre   DEU0709 Haven Höövt   Zum Alten Speicher 1
Bremen-Vegesack BR Germany 28759 86.3 3/13/2003 3/31/2013 Retail Mall   DEU0738
Bremen, Rolandcenter   Alter Dorfweg 30 - 50 Bremen BR Germany 28259 87.36
1/1/2010 12/31/2014 Retail Mall   DEU0758 Berliner Freiheit   Berliner Freiheit
11 Bremen BR Germany 28327 96.19 8/1/2010 7/31/2015 Retail Mall                
        Street - High   DEU1728 Potsdam   Brandenburgerstr. 17 Potsdam BR
Germany 14467 100 10/15/2007 10/14/2017 Commercial                        
Street - High   DEU1757 Obernstr.56 Bremen Obernstr.56   Bremen BR Germany 28195
136 8/1/2008 6/30/2016 Commercial   DEU0711 Kempten, Forum  
August-Fischer-Platz 1 Kempten BV Germany 87435 133.64 8/27/2003 9/30/2013
Retail Mall   DEU0716 Nürnberg, Mercado   Außere Bayreuther Str. 80 Nürnberg BV
Germany 90491 116.4 10/10/2003 12/31/2013 Retail Mall   DEU0726 Nürnberg,
Citypoint   Breite Gasse 5 Nürnberg BV Germany 90402 79.9 9/2/2004 9/30/2014
Retail Mall   DEU0731 Aschaffenburg, Citygalerie   Goldbacher Str. 2
Aschaffenburg BV Germany 63739 107.14 9/24/2004 9/23/2014 Retail Mall   DEU0736
Regensburg Arcaden   Friedenstr. 23 Regensburg BV Germany 93053 88 11/5/2004
12/31/2014 Retail Mall   DEU0761 Fürth Schwabacherstr.   Schwabacher Str. 38
Fürth BV Germany 90762 116 8/1/2005 7/31/2015 Street Front   DEU0764 Deggendorf,
Degg's   Hans-Krämer-Str. 31 Deggendorf BV Germany 94469 129 8/25/2005 9/30/2015
Retail Mall   DEU0771 Abensberg   Straubinger Str. 49 Abensberg BV Germany 93326
110 9/15/2010 9/14/2015 Retail Mall   DEU0774 Nürnberg, Franken-Center  
Glogauer Str. 30-38 Nürnberg BV Germany 90473 133.73 10/21/2005 12/31/2015
Retail Mall   DEU0787 Regensburg, Donau EKZ   Weichser Weg 5 Regensburg BV
Germany 93059 120 3/16/2006 2/28/2016 Retail Mall   DEU0795 Hallstadt Market
Center Michelinstr. 142   Hallstadt (Bamberg) BV Germany 96103 108.98 3/15/2010
12/31/2016 Retail Mall   DEU0796 Riem Arcaden Willy-Brandt-Platz 5   München BV
Germany 81829 79 12/1/2006 12/31/2016 Retail Mall   DEU1712 Erlangen Arcaden  
Nürnbergerstr. 7 Erlangen BV Germany 91052 91 8/21/2007 9/30/2017 Retail Mall  
DEU1718 Fritz EKZ   Fritz-Hernschuch-Str. 9 Kulmbach BV Germany 95326 105.53
10/1/2007 9/30/2017 Retail Mall   DEU1756 Hauptbahnhof München Am Hauptbahnhof
Platz 2   München BV Germany 803354 64.2 9/1/2008 8/31/2013 Retail Mall  
DEU1778 Bayreuth Rotmain-Center   Hohenzollnerring 58 Bayreuth BV Germany 95444
117.56 10/15/2008 12/31/2018 Retail Mall   DEU1786 Schweinfurt Stadtgalerie  
Schrammstr. 5 Schweinfurt BV Germany 97421 118 2/12/2009 3/31/2019 Retail Mall  
DEU1787 Memmingen Illerpark   Fraunhoferstr.8 Memmingen BV Germany 87700 101.59
3/1/2009 3/31/2015 Retail Mall   DEU0720 Konstanz, Lago   Bodanstr. 1 - 3
Konstanz BW Germany 78462 111 3/19/2004 3/31/2014 Retail Mall   DEU0730
Heidenheim, Schlossarcaden   Karlstr. 12 Heidenheim/Brenz BW Germany 89518 98.75
8/25/2004 10/31/2014 Retail Mall  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   DEU0740 Leonberg,
Leocenter     Leonberger Str. 98-108 Leonberg BW Germany 71229 83 1/17/2005
3/31/2015 Retail Mall           Westliche Karl-Friedrich-Str.                  
DEU0745 Pforzheim, Schlössle-Galerie     78-86 Pforzheim BW Germany 75172 117
2/23/2005 3/31/2015 Retail Mall   DEU0746 Stuttgart-Vaihingen     Schwabenplatz
1 Stuttgart BW Germany 70563 141.01 4/4/2005 4/3/2015 Retail Mall   DEU0762
Karlsruhe, Ettlinger Tor     Ettlinger-Tor-Platz 1 Karlsruhe BW Germany 76133
76.31 8/24/2005 9/30/2015 Retail Mall   DEU0772 Ulm, Blautal Center    
Blaubeurer Str. 95 Ulm BW Germany 89077 101.09 10/5/2005 3/31/2011 Retail Mall  
DEU0781 Bad Cannstatt     Wildunger Str 2-4 Stuttgart BW Germany 70372 80
1/13/2006 1/12/2016 Retail Mall                           Street - High  
DEU1726 Stuttgart, Schulstrasse     Schulstr. 1 Stuttgart BW Germany 70173 360
10/1/2007 9/30/2017 Commercial   DEU1748 MIRA Center Schleißheimer Str.506    
München BW Germany 80339 86 3/13/2008 3/13/2018 Shopping Centre   DEU1753
Schwarzwald Baar Center     Neuer Markt 1 Villingen-Schwenni. BW Germany 78052
165 8/1/2008 7/31/2013 Retail Mall   DEU1759 Trier Galerie
Fleischstr.62-65/Metzelstr     Trier BW Germany 54290 128.06 8/20/2008 8/19/2018
Retail Mall                           Street - High   DEU1765 Freiburg
Bertoldstr. Bertoldstr. 6     Freiburg BW Germany 79098 90 9/1/2008 10/29/2013
Commercial                           Street - High   DEU1768 Neustadt a. d.
Weinstr. Haupstr.31     Neustadt a. d. Wein BW Germany 67433 100 10/1/2008
9/30/2013 Commercial                           Street - High   DEU1770 Karlsruhe
Kaiserstr. Kaiserstr.203     Karlsruhe BW Germany 76137 217.24 10/1/2008
9/30/2018 Commercial                           Street - High   DEU1793
Heidelberg, Hauptstr. 10-14 (DEU1793) Hauptstr. 10 - 14     Heidelberg BW
Germany 69117 190 6/1/2009 9/30/2014 Commercial   DEU2704 Breuninger Land    
Tilsiter Straße 15 Sindelfingen BW Germany 71060 100 1/11/2010 3/31/2020 Retail
Mall   DEU0780 Perlacher Einkaufs Paradies     Ollenhauer Str. 6 München BY
Germany 81737 104.71 1/23/2006 3/31/2016 Retail Mall                          
Street - High   DEU1751 München Leopoldstr.DEU1751 Leopoldstr.76     München BY
Germany 80802 170 5/15/2008 5/31/2013 Commercial                          
Street - High   DEU1752 München Karlsplatz DEU1752 Karlsplatz 8     München BY
Germany 80335 165 6/2/2008 12/31/2021 Commercial   DEU1760 Stadtgalerie Passau
Ludwigsplatz 1     Passau BY Germany 94032 101.21 8/27/2008 9/30/2018 Retail
Mall   DEU1764 München Suma Margot Kalinke Str. 4     München BY Germany 80939
120 9/1/2008 7/31/2012 Mall - Hyper Market   DEU1780 Chamonix Passage
Chamonixstr.3-9     Garmisch Partenk. BY Germany 82467 155.23 12/1/2008
11/30/2013 Retail Mall                           Street - High   DEU1799 Bamberg
Hauptwachstr. 5 (DEU1799)     Hauptwachstr. 5 Bamberg BY Germany 96074 173.7
11/15/2009 11/14/2016 Commercial                           Street - High  
DEU2701 Nuernberg Breite Gasse 24 Breite Gasse 24     Nuernberg BY Germany 90402
220 12/1/2009 11/30/2019 Commercial                           Street - High  
DEU2702 Ingolstadt Schmalzingergasse (DEU2702)     Schmalzingergasse 1
Ingolstadt BY Germany 85049 140 1/1/2010 6/30/2014 Commercial   DEU2708 EKZ
Hamburger Meile     Hamburgerstrasse 27 Hamburg HB Germany 22083 93 4/28/2010
6/30/2020 Retail Mall   DEU0708 Hamburg, Harburg Arcaden     Lüneburger Str. 39
Hamburg HB Germany 21073 121 9/9/2002 9/30/2012 Retail Mall   DEU0728 Hamburg
Phoenix Center     Hannoversche Str. 86 Hamburg HB Germany 21079 84.74 9/15/2004
9/30/2014 Retail Mall   DEU0749 Hamburg Billstedt     Möllner Landstr. 3 Hamburg
HB Germany 22111 104.61 4/4/2005 6/30/2015 Retail Mall   DEU0788 Alstertal EKZ  
  Hegbarg 33 Hamburg HB Germany 22391 96.12 9/13/2006 9/30/2016 Retail Mall  
DEU0789 Europa Passage     Ballindamm 40 Hamburg HB Germany 20095 126 10/1/2006
9/30/2016 Retail Mall   DEU1796 KOMM Offenbach (DEU1796)     Aliceplatz 11
Offenbach a.M. HE Germany 63065 86.8 8/5/2009 9/23/2019 Retail Mall            
              Street - High   DEU2700 Frankfurt Zeil 72 (DEU2700)     Zeil 72
Frankfurt am Main HE Germany 60313 373 12/1/2009 1/31/2017 Commercial   DEU0707
Darmstadt, Luisencenter     Luisenplatz 5 Darmstadt HE Germany 64283 85.32
8/28/2002 8/27/2012 Retail Mall   DEU0722 Frankfurt, Hessen Center    
Borsigallee 26 Frankfurt HE Germany 60388 100.7 5/24/2004 6/30/2014 Retail Mall
  DEU0741 Wetzlar, Forum Wetzlar   Willy -Brandt-Platz 7 Wetzlar HE Germany
35576 91 2/2/2005 3/31/2015 Retail Mall   DEU0742 Neu Isenburg, Isenburg Centrum
    Hermesstr. 4 Neu-Isenburg HE Germany 63263 91.39 2/4/2005 6/30/2015 Retail
Mall   DEU0798 Frankfurt Nord West Zentrum     Nidacorso 2 Frankfurt HE Germany
60439 125 12/1/2006 11/30/2016 Retail Mall   DEU1700 Zeil Galerie     Zeil
112-114 Frankfurt HE Germany 60313 141.14 3/1/2007 2/29/2012 Retail Mall  
DEU1701 Lilien Carré     Bahnhofsplatz 3 Wiesbaden HE Germany 65189 112.62
2/26/2007 3/31/2017 Retail Mall   DEU1705 Main Taunus Zentrum       Sulzbach HE
Germany 65843 145.3 7/2/2007 4/30/2011 Retail Mall   DEU1706
Rhein-Neckar-Zentrum     Robert-Schuhmann-Str.8 Viernheim HE Germany 68519 87.5
7/6/2007 9/30/2017 Retail Mall                           Street - High   DEU1789
Marburg Wettergasse 12 Wettergasse 12     Marburg HE Germany 35037 171.12
4/1/2009 9/30/2019 Commercial                           Street - High   DEU1790
Fulda Marktstrasse     Markstrasse 22 Fulda HE Germany 36037 105 4/1/2009
8/31/2012 Commercial                           Street - High   DEU1792 Gießen,
Seltersweg 45 Seltersweg 45     Gießen HE Germany 35390 160 5/15/2009 5/31/2014
Commercial   DEU0714 Wolfsburg, City-Galerie     Porschestr. 45 Wolfsburg LS
Germany 38440 98.5 10/21/2003 12/31/2013 Retail Mall   DEU0786 Laatzen, Leine
Center     Marktplatz 11 Laatzen LS Germany 30880 78 3/15/2006 3/31/2016 Retail
Mall   DEU1703 Schloss-Arkaden     Ritterbrunnen 1 Braunschweig LS Germany 38100
122.25 3/15/2007 3/31/2017 Retail Mall   DEU1722 Hameln , Multimarkt    
Werkstrasse 17 Hameln LS Germany 31789 95 10/8/2007 10/30/2010 Retail Mall      
                    Street - High   DEU1761 Oldenbur,Achternstr. Achternstr.22  
  Oldenburg LS Germany 26122 200 9/1/2008 12/31/2017 Commercial   DEU1775
Schlossparkcenter Schwerin     Am Marienplatz/Reiferbahn Schwerin MV Germany
19053 99.12 10/17/2008 12/31/2018 Retail Mall                           Street -
High   DEU1791 Göttingen Weenderstr. 42     Weenderstr. 42 Göttingen NS Germany
37073 148 6/1/2009 12/31/2020 Commercial   DEU1762 Forum Duisburg Königtsr.48  
  Duisburg NW Germany 47051 123 8/18/2008 9/30/2018 Retail Mall                
          Street - High   DEU1783 Heford Gehrenberg     Gehrenberg 4 Herford NW
Germany 32052 102 1/1/2009 12/31/2018 Commercial                          
Street - High   DEU1784 Neuwied, Mittelstrasse     Mittelstrasse 44 Neuwied NW
Germany 56564 120 1/1/2009 12/31/2013 Commercial   DEU0704 Oberhausen, Centro  
  Centroallee 237 Oberhausen NW Germany 46047 102 6/1/2002 5/31/2012 Retail Mall
  DEU0705 Essen, Rathaus Galerie     Porscheplatz 83 Essen NW Germany 45127 116
6/16/2002 12/31/2012 Retail Mall   DEU0710 Hagen, Volme Galerie     Friedrich
Ebert Platz 3 Hagen NW Germany 58095 107 4/16/2003 6/30/2013 Retail Mall  
DEU0712 Siegen, City Galerie     Am Bahnhof 40 Siegen NW Germany 57072 105.68
8/25/2003 9/30/2013 Retail Mall   DEU0717 Münster, Salzstr.     Salzstrasse 14
Münster NW Germany 48143 114.48 10/1/2006 9/30/2016 Street Front  


--------------------------------------------------------------------------------




          LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   DEU0721 Wuppertal,
City-Arcaden     Alte Freiheit 9 Wuppertal NW Germany 42103 102.07 5/10/2004
6/30/2014 Retail Mall   DEU0724 Köln Chorweiler     Mailänder Passage 1 Köln NW
Germany 50765 99.62 8/16/2004 9/30/2014 Retail Mall   DEU0739 Essen, Alleecenter
    Altenessener Str. 411 Essen NW Germany 45329 115 11/15/2004 12/31/2014
Retail Mall   DEU0743 Köln, Köln Kalk Arcaden     Geschwister-Katz-Str. 1 Köln
NW Germany 51103 123 1/13/2005 3/31/2015 Retail Mall   DEU0747
Werre-Einkaufspark     Mindener Str. 22 Bad Oeynhausen NW Germany 32547 124
4/15/2005 6/30/2015 Retail Mall   DEU0748 Allee-Center Hamm    
Richard-Matthaei-Platz 1 Hamm NW Germany 59065 88 4/1/2005 6/30/2015 Retail Mall
  DEU0752 Mülheim Rhein Ruhr Zentrum     Humboldtring 13 Mühlheim a. d. Ruhr NW
Germany 45472 112 5/1/2005 4/30/2015 Retail Mall   DEU0753 Mülheim Forum City  
Hans -Böckler Platz 10 Mühlheim a. d. Ruhr NW Germany 45468 132 4/25/2005
4/30/2015 Retail Mall   DEU0754 Krefeld     Hochstr. 108 Krefeld NW Germany
47798 140 5/4/2005 5/3/2015 Street Front   DEU0755 Marler Stern     Marler Stern
21 Marl NW Germany 45768 108 5/1/2010 4/30/2015 Retail Mall   DEU0756 Remscheid
Allee-Center     Theodor-Heuss-Platz 7 Remscheid NW Germany 42853 91.54 6/1/2005
6/30/2015 Retail Mall   DEU0760 Bero Center     Concordiastr. 32 Oberhausen NW
Germany 46049 100.16 8/1/2010 7/31/2015 Retail Mall   DEU0763 Düren, Stadt
Center     Kuhgasse 8 Düren NW Germany 52349 132 7/26/2005 9/30/2015 Retail Mall
  DEU0765 Solingen, Clemens Galerie     Mühlenplatz 1 Solingen NW Germany 42651
107 8/1/2010 7/31/2015 Retail Mall   DEU0766 Wuppertal, Barmen     Werth 13
Wuppertal NW Germany 42275 130 8/1/2005 7/31/2015 Street Front   DEU0769
Iserlohn     Wermingser Str. 44 Iserlohn NW Germany 58636 150 8/1/2005 7/31/2015
Street Front   DEU0773 Bochum, Drehscheibe     Kortumstr. 100 Bochum NW Germany
44787 120 10/1/2005 12/31/2015 Retail Mall                           Street -
High   DEU0775 Duisburg     Münzstr. 24 Duisburg NW Germany 47051 157 10/1/2005
9/30/2015 Commercial                           Street - High   DEU0776
Mönchengladbach     Hindenburgstr. 39 Mönchengladbach NW Germany 41061 90
11/14/2005 11/15/2015 Commercial                           Street - High  
DEU0777 Minden     Bäckerstr. 44-46 Minden NW Germany 32423 200 11/1/2005
1/31/2012 Commercial                           Street - High   DEU0778 Neuss,
Niederstr. 5-7     Niederstr. 5-7 Neuss NW Germany 41460 100 12/1/2005
11/30/2015 Commercial                           Street - High   DEU0785
Dinslaken     Neustr. 22 Dinslaken NW Germany 46535 95 3/15/2006 3/14/2011
Commercial                           Street - High   DEU0794 Düsseldorf    
Neustr. 53-55 Düsseldorf NW Germany 40213 124 11/15/2006 11/14/2011 Commercial  
                        Street - High   DEU0799 Köln, Ehrenstr. 28     Ehrenstr.
28 Köln NW Germany 50672 200 2/1/2007 12/31/2011 Commercial   DEU1704 Wesel,
Viehtor 12     Viehtor 12 Wesel NW Germany 46483 195 6/1/2007 5/31/2012 Street
Front                           Street - High   DEU1707 Soest, Brüderstr. 36    
Brüderstr. 36a Soest NW Germany 59494 90 8/1/2007 5/31/2011 Commercial   DEU1708
Herne, Bahnhofstr. 68     Bahnhofstr. 68 Herne NW Germany 44623 70 8/1/2007
7/31/2012 Street Front   DEU1709 Giesler Galerie     Uhlstr. 100 Brühl NW
Germany 50321 85 8/15/2007 9/30/2017 Retail Mall   DEU1710 Neuss     Niederstr.
66-74 Neuss NW Germany 41460 149.04 9/8/2007 7/31/2012 Retail Mall          
Lingener Str./Humboldtplatz                   DEU1716 EEC Rheine     4 Rheine NW
Germany 48429 87 8/1/2007 7/31/2012 Retail Mall   DEU1717 Hürth Park   Hürth
-Park L118 Hürth NW Germany 50354 102.21 10/5/2007 10/31/2017 Retail Mall  
DEU1719 Recklinghausen     Breite Strasse 11a Recklinghausen NW Germany 45657
130 10/1/2007 4/30/2015 Street Front   DEU1720 Dortmund Westenhellweg ECKE
Hansash. 44   Westenhellweg 11-13 Dortmund NW Germany 44137 77 10/1/2007
9/30/2017 Street Front                           Street - High   DEU1724 Bonn
Sternstr     Sternstr. 4 Bonn NW Germany 53111 100 10/1/2007 9/30/2012
Commercial                           Street - High   DEU1727 Düsseldorf, T-Punkt
    Shadowplatz 13 Düsseldorf NW Germany 40212 127.29 11/12/2007 6/15/2011
Commercial   DEU1741 Huma Einkaufspark     Rathausallee 16 Sankt Augustin NW
Germany 53477 99 2/1/2008 12/31/2011 Mall - Hyper Market   DEU1742 Viersen    
Haupstr.64 Viersen NW Germany 41747 180 2/1/2008 12/31/2017 Street Front  
DEU1743 Alsdorf Kaufland     Bahnhofstr.37 Alsdorf NW Germany 52477 77 2/1/2008
12/31/2012 Mall - Hyper Market   DEU1745 Stadt Galerie Heilbronn Deutschhofstr.
19     Heilbronn NW Germany 74072 109.3 2/11/2008 3/31/2018 Retail Mall  
DEU1746 Stadt Galerie Hameln Am Markt 1     Hameln NW Germany 31785 97 2/5/2008
3/10/2018 Retail Mall                           Street - High   DEU1747 Köln
Hohestr. Hohestr.145     Köln NW Germany 50667 180 4/1/2008 1/31/2015 Commercial
  DEU1749 Essen Limbecker Platz Limbecker Platz 1     Essen NW Germany 45127
105.04 5/13/2008 4/12/2018 Shopping Centre                           Street -
High   DEU1755 Kleve Große Str.61 DEU1755 Große Str.61     Kleve NW Germany
47533 77.73 6/2/2008 5/31/2013 Commercial   DEU1763 Düsseldorf Arcaden
Friedrichstr.129-133     Düsseldorf NW Germany 40217 119 9/23/2008 9/30/2018
Retail Mall   DEU1766 Ernst August Galerie Ernst August Platz 2     Hannover NW
Germany 30159 119 8/25/2008 9/30/2018 Retail Mall   DEU1767 Aachen Arkaden
Triererstr.1     Aachen NW Germany 52078 82 9/15/2008 10/18/2018 Retail Mall    
                      Street - High   DEU1769 Aachen Holzgraben Holzgraben 1-3  
  Aachen NW Germany 52062 175 10/1/2008 9/30/2018 Commercial   DEU1772 Köln
Weiden Rhein Center     Aachener Str. 1253 Köln NW Germany 50858 106.5
10/20/2008 12/31/2018 Retail Mall   DEU1776 Marktkarree Langenfeld    
Friedhofstr. 8 Langenfeld NW Germany 40764 139.22 10/9/2008 10/31/2018 Retail
Mall   DEU1777 Kaufland Bergheim Hauptstr. 23     Bergheim NW Germany 50126
134.27 10/22/2008 10/21/2013 Retail Mall                           Street - High
  DEU1779 Wuppertal Poststrasse     Poststrasse 1-3 Wuppertal NW Germany 42103
119 11/1/2008 10/31/2018 Commercial                           Street - High  
DEU1781 Gelsenkirchen Buer Hochstr.30     Gelsenkirchen Buer NW Germany 45984
290 11/15/2008 11/14/2018 Commercial   DEU1795 StadtGalerie Witten (DEU1795)    
Hammerstrasse 9-11 Witten NW Germany 58452 121 9/7/2009 9/30/2019 Retail Mall  
DEU2705 Leverkusen Rathaus-Galerie Friedrich-Ebert-Platz 2     Leverkusen NW
Germany 51373 95.55 2/10/2010 3/31/2020 Retail Mall   DEU0718 Koblenz,
Löhrcenter     Hohenfelderstr. 22 Koblenz RP Germany 56068 111.45 10/31/2003
12/31/2013 Retail Mall   DEU0729 Ludwigshafen, Rathauscenter     Rathausplatz 20
Ludwigshafen RP Germany 67059 130.02 9/1/2004 9/30/2014 Retail Mall   DEU0759
Kaiserslautern     Fackelstr. 23 Kaiserslautern RP Germany 67655 115 7/15/2010
7/14/2015 Street Front   DEU1736 Kaiserpassage     Korngasse 2 Worms RP Germany
67547 73.66 2/1/2008 10/31/2018 Retail Mall                           Street -
High   DEU2709 Pirmasens Hauptstrasse     Hauptstrasse 11 Pirmasens RP Germany
66953 96 4/26/2010 4/14/2020 Commercial     DEU2712 Rhein Galerie    
Rheinuferstrasse / Zollstrasse Ludwigshafen RP Germany 67061 109.1 9/15/2010
9/30/2020 Retail Mall  


--------------------------------------------------------------------------------




DEU0770 Leipzig, Nova Eventis Am Einkaufszentrum DEU0784 Magdeburg, Allee Center
  DEU1711 Rathaus Center   DEU1714 Neustadt Center   DEU1715 Roter Turm  
DEU1737 Dresden Kaufpark Dohnaer str.246 DEU2707 Elbe Park   DEU0723 Kiel,
Sophienhof   DEU0750 Herold Center   DEU0792 Flensburg Galerie 1.33 DEU1725
Lübeck, Mönkhofkarree   DEU0727 Neunkirchen, Saarpark     DEU1785 Saarbrücken
Bahnhofstr.   DEUF2013 Europa-Galerie   DEU0706 Leipzig, HBf   DEU0725 Plauen,
Stadtgalerie   DEU0757 Leipzig, Allee-Center   DEU0767 Bautzen   DEU0783
Chemnitz, Sachsen Allee   DEU1788 Altmarkt Galerie   DEU1794 Centrum Galerie
Dresden (DEU1794)   DEU0733 Jena Goethe Galerie   DEU0737 Gera Arcaden   DEU0790
Thüringen Park   DEU1723 Weimar, Goethekaufhaus   DEU1729 Hockenheim EKZ  
DEU1730 Rhein-Main Center   DEU1731 Unna   DEU1732 City Center   DEU1734
Mannheim, O2   DEU1735 Anger 1   DEU1738 Huma Park Limburg   DEU1739
Gelsenkirchen Bahnhofstr. 13   DEU1740 Forum Köpenick   DEU1744 Kaufbeuren
Salzmarkt 13   DEU1750 Sterncenter Lüdenscheid Wilhelmstr.33 DEU1754 City Carree
Salzgitter DEU1754 Albert Schweizer Str.1 DEU1758 Luisenforum Wiesbaden
Kirchgasse 6 DEU1771 Theresien Center Regensburgerstr.4 DEU1773 Lübeck Header
Center DEU1773 Sandstr.18   DEU1774 Mönchengladbach Hindenburgstr.138   DEU1782
Kassel Untere Königstr. Untere Königstr.71 DEU1797 Hamburg Wandsbek Quarree
(DEU1797)   DEU1798 Bremen Weserpark (DEU1798)   DEU2710 Münster Arkaden
Ludgeristrasse 100   DEU2711 Würzburg Kaiserstrasse   DEU2714 real Braunschweig
  DEUF2014 Rheinpark-Center     Micromania Headquarters 955 route des Lucioles -
BP55   Micromania Distribution Center 2 and 4 avenue des Marguerites  
Micromania Offices 52 rue Montmartre     Galerie des Champs 84 Avenue des 6001
CHAMPS ELYSEES Champs Elysées 6002 FORUM 210 Porte Lescot     Centre commercial
LES 4 TEMPS Niveau 2 - 6003 LA DEFENSE Rotondes des Miroirs 6004 VELIZY 2 Centre
commercial VELIZY 2   6005 ROSNY2 Centre commercial ROSNY 2   6006 NICE ETOILE
Centre commercial NiICE ETOILE Niveau -1   6007 LYON PART DIEU Centre commercial
LA PART DIEU Niveau 1   6008 LILLE Centre commercial VILLENEUVE D'ASCQ 6009
MONTPARNASSE rue de Rennes 126 Rue de Rennes     Centre commercial LES ULIS
Saint Jean de 6010 LES ULIS Beauregard     51 Centre commercial EURALILLE Rez de
6011 EURALILLE Chausée 6012 CENTRE SEGA 5 Bld des Italiens Passage des Princes  
  Cente commercial EVRY 2 2 Bld de 6013 EVRY 2 l'Europe - Local 150 6014 PARINOR
Centre commercial PARINOR Niveau 1


    LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)     OT Guenthersdorf Leuna
SA Germany 6237 84 9/21/2005 9/30/2015 Retail Mall   Ernst -Reuter-Allee 11
Magdeburg SA Germany 39104 85.25 3/16/2006 3/31/2016 Retail Mall    
Kavalierstr. 49 Dessau SA Germany 6844 85.56 8/13/2007 9/30/2017 Retail Mall    
Neustaedter Passage 17 d Halle (Saale) SA Germany 6122 94 9/1/2007 9/30/2013
Retail Mall     Neumarkt 2 Chemnitz SA Germany 9111 100 10/4/2007 7/31/2010
Retail Mall       Dresden SA Germany 1239 161 2/7/2008 3/31/2018 Shopping Centre
    Peschelstrasse 33 Dresden SA Germany 1139 89.38 3/17/2010 12/31/2020 Retail
Mall     Sophienblatt 20 Kiel SH Germany 24103 99 6/15/2004 6/30/2014 Retail
Mall     Berliner Allee 38-44 Norderstedt SH Germany 22850 94.79 4/16/2005
6/30/2015 Retail Mall     Holm 59 - 61 Flensburg SH Germany 24937 112 10/6/2006
12/31/2016 Retail Mall     Alexander-Fleming-Str. 1 Lübeck SH Germany 23562 88
10/15/2007 10/31/2017 Retail Mall     Stummplatz 1 Neunkirchen SL Germany 66538
115 9/20/2004 9/30/2014 Retail Mall                     Street - High    
Bahnhofstr.78 Saarbrücken SL Germany 66111 96 1/1/2009 12/31/2018 Commercial    
St.Johannerstr./Triererstr. Saarbrücken SL Germany 66111 89.1 10/22/2010
12/31/2020 Retail Mall   Willy -Brandt-Platz 7 Leipzig SX Germany 4109 72.44
8/23/2002 9/30/2012 Retail Mall     Postplatz 1 Plauen SX Germany 8523 83.89
9/6/2004 9/30/2014 Retail Mall     Ludwigsburger Str. 9 Leipzig SX Germany 4209
85 7/1/2005 6/30/2015 Retail Mall     Kornmark 7 Bautzen SX Germany 2625 103.57
9/1/2005 9/30/2015 Retail Mall     Thomas-Mann-Platz 1b Chemnitz SX Germany 9130
82.49 3/8/2006 3/31/2016 Retail Mall     Weberstrasse 1 Dresden SX Germany 1067
83 4/1/2009 3/31/2019 Retail Mall     Prager Straße 15 Dresden SX Germany 1069
92 8/25/2009 9/30/2019 Retail Mall     Goethestr. 3b Jena TH Germany 7743 116
11/15/2004 12/31/2014 Retail Mall     Heinrichstr. 30 Gera TH Germany 7545 103
11/30/2004 12/31/2014 Retail Mall     Nordhäuserstr. 73 T Erfurt TH Germany
99091 79.82 10/15/2006 12/31/2016 Retail Mall     Theaterplatz 2a Weimar TH
Germany 99423 78 10/1/2007 9/30/2011 Retail Mall     Speyerer Str. 1 Hockenheim
  Germany 68766 99.24 10/25/2007 12/31/2015 Retail Mall     Außerhalb 14a
Rüsselsheim   Germany 65428 83 11/19/2007 12/31/2015 Retail Mall     Bahnhofstr.
20 Unna   Germany 59423 170 11/8/2007 1/31/2018 Street Front   Willy
-Brandt-Platz 1 Augsburg   Germany 86153 85.51 11/1/2007 10/31/2017 Retail Mall
    O2 / Planken Mannheim   Germany 68161 102 11/26/2007 7/31/2013 Street Front
    Anger 1-3 Erfurt   Germany 99084 62.78 11/19/2007 12/31/2017 Retail Mall    
Mundipharmastr. 1 Limburg   Germany 65549 91.5 11/30/2007 12/31/2015 Not set    
Bahnhofstr. 13 Gelsenkirchen   Germany 45879 145 10/1/2010 9/30/2015 Street
Front     Bahnhofstr. 33-38 Berlin   Germany 12555 81.19 1/1/2008 12/31/2018
Retail Mall     Salzmarkt 13 Kaufbeuren   Germany 87600 88 1/14/2008 1/13/2018
Street Front       Lüdenscheid   Germany 58511 117.32 4/28/2008 4/29/2018 Retail
Mall       Salzgitter   Germany 38226 133.14 6/12/2008 5/31/2013 Mall - Hyper
Market       Wiesbaden   Germany 65185 111 8/11/2008 9/30/2019 Retail Mall      
Straubing   Germany 94315 120.27 10/13/2008 12/31/2018 Retail Mall       Lübeck
  Germany 23552 73 10/6/2008 12/31/2018 Retail Mall                     Street -
High       Mönchengladbach   Germany 41061 131 10/1/2008 10/31/2013 Commercial  
                  Street - High       Kassel   Germany 34117 168 1/1/2009
12/31/2018 Commercial     Quarree 8 - 10 Hamburg   Germany 22041 77 10/1/2009
10/31/2019 Retail Mall   Hans -Bredow-Strasse 19 Bremen   Germany 28307 112.43
11/1/2009 2/28/2016 Retail Mall       Münster   Germany 48143 133.57 5/28/2010
5/27/2020 Retail Mall                     Street - High     Kaiserstrasse 10
Würzburg   Germany 97070 190 7/1/2010 3/31/2014 Commercial   Otto -von-Guericke
Str 2 Braunschweig   Germany 38122 92.5 11/22/2010 9/30/2012 Mall - Hyper Market
    Breslauer Straße 8 Neuss   Germany 41460 120 1/1/2011 12/31/2020 Retail Mall
      Sopiha Antipolis Cedex   France 06901 16303 11/1/2008 1/31/2017 Offices  
    Bonneuil sur Marne   France 94380 54110     DC       Paris   France 75002
1200     Offices         PARIS   France 75008               PARIS   France 75001
                PUTEAUX   France 92800               VELIZY   France 78140      
        ROSNY SOUS BOIS                     CEDEX   France 93117                
NICE   France 06000                 LYON   France 69003                
VILLENEUVE D'ASCQ   France 59650               PARIS   France 75006            
    LES ULIS   France 91940                 LILLE   France 59777              
PARIS   France 75002                 EVRY   France 91022               AULNAY
S/BOIS   France 93606          


--------------------------------------------------------------------------------




      LEASED PROPERTIES     SCHEDULE 3.5(b)(ii)       Centre commercial CAP 3000
Rez de SAINT LAURENT DU       6015 CAP 3000 Chausée VAR France 06700       C.C
La Place des Halles 24, Place des         6016 STRASBOURG Halles STRASBOURG
France 67000       Centre commercial POLYGONE 1 Rue des         6017 MONTPELLIER
Perthuisanes Local 305 MONTPELLIER France 34000     6018 TOULON Grand Var Centre
commercial GRAND VAR Local 22 LA VALETTE France 83160       Centre commercial
BELLE EPINE Local 23 -         6019 BELLE EPINE Belle Epine 440 THIAIS Cédex
France 94561       Centre commercial CRETEIL SOLEIL CCR         6020 CRETEIL 428
CRETEIL France 94016       C.commercial LES TROIS FONTAINES         6021 CERGY 3
FONTAINES Local 2113 - Niveau 48 CERGY France 95000       Centre commercial
SAINT QUENTIN Local MONTIGNY LE       6022 SAINT QUENTIN 59 BRETONNEUX France
78180   6023 RW INNOCENTS 2 Rue Pierre Lescot PARIS France 75001       Centre
commercial LES ARCADES Local         6024 ARCADES 117 NOISY LE GRAND France
93160   6025 RW ANTONY 27 Avenue de la Division Leclerc ANTONY France 92160    
  Centre commercial CARREFOUR RN7 -         6026 VILLIERS Local 77 - BP 23
DAMMARIE LES LYS France 77190       Centre commercial Auchan Pontet Espace      
  6027 AVIGNON Soleil Avignon Nord N°119 LE PONTET France 84130       Centre
commercial CARREFOUR Bld de PORTET SUR       6028 PORTET / GARONNE l'Europe -
Local 85 GARONNE France 31127       Centre commercial LA PART DIEU Niveau 1    
    6029 DOCK GAMES LYON PART DIEU - Local 1830 LYON France 69003   6030 SAINT
PRIEST Centre commercial Auchan Zac du Pont SAINT PRIEST France 69800      
Centre commercial CARREFOUR RN4 - PONTAULT       6031 PONTAULT C. Local 43
COMBAULT France 77340   6032 REIMS C.C CORA CORMONTREUIL Local 34 CORMONTREUIL
France 51350       Centre commercial ITALIE 2 30 Avenue         6033 ITALIE2
D'Italie Local 303 D Paris France 75013       Centre commercial IVRY GRAND CIEL
        6034 IVRY GD CIEL Local N°53 IVRY SUR SEINE France 94200     6035 ROUEN
Centre commercial Saint-Sever Local 124 ROUEN CEDEX France 76046   6036 NOYELLES
G. Centre commercial Auchan Local 239 Noyelles Godault France 62950   6037 CLAYE
SOUILLY Centre commercial CARREFOUR CLAYE SOUILLY France 77410   6039 RW NICE
TRINITE Centre commercial Auchan LA TRINITE France 06340   6040 AUBAGNE Centre
commercial Auchan Les Paluds AUBAGNE France 13400   6041 ECULLY Centre
commercial Carrefour du Perollier ECULLY France 69132   6042 NANTES Centre
commercial de BEAULIEU NANTES Cedex 2 France 44272       Centre commercial GRAND
EPAGNY 2AC         6043 ANNECY de la Mandalaz - Local 54 EPAGNY France 74330    
  Centre commercial Place d'Arc Place de         6044 ORLEANS l'Arc ORLEANS
France 45000       Centre commercial GERIC Rue du Maillet -         6045
THIONVILLE LOCAL E22 THIONVILLE France 57101     6046 TOULON MAYOL Centre
commercial MAYOL Rue des Muriers TOULON France 83000       Centre comm GRAND
VITROLLES Quartier         6047 VITROLLES du Griffon - RN 113 VITROLLES France
13127       Centre commercial PARLY 2 Local postal         6048 RW PARLY 2 327
LE CHESNAY cedex France 78158       Centre comm. BEAU SEVRAN Rte des        
6049 RW BEAU SEVRAN Petits Ponts SEVRAN France 93270       Centre comm LES
PORTES DE TAVERNY         6051 RW TAVERNY Lot 28 TAVERNY France 95158   6052
CALAIS Centre comm CITE EUROPE Local 211 COQUELLES France 62231       Cente
commercial Auchan Local 60 - 1         6053 LEERS avenue de l'Europe LEERS
France 59115   6054 MULHOUSE Cente comm lLE NAPOLEON ILLZACH France 68110   6055
METZ Voie romaine Local 26 SEMECOURT France 57280       Centre comm CARREFOUR
Echirolles Voie         6056 RW ECHIROLLES 24 Villeneuve - Local 2 ECHIROLLES
France 38130   6057 ST GENIS Centre comm SAINT GENIS 2 Local 2 SAINT GENIS
France 69230       Centre comm. LA TOISON D'OR Grand Mail         6058 DIJON -
Local 67 DIJON France 21000       Centre comm. Auchan 6 route de ILLKIRCH      
6059 ILLKIRCH Strasbourg -Local 45 GRAFFENSTADEN France 67400     6060 NANCY
Centre comm SAINT SEBASTIEN Local 40 NANCY France 54000       Centre comm. GRAND
PLAISIR Ch.         6061 PLAISIR départmental 161 - Local 20 PLAISIR LES CLAYES
France 78370       Centre commercial BERCY2 Place de CHARENTON LE       6062
BERCY 2 l'Europe - Local 227 PONT France 94220  


--------------------------------------------------------------------------------




      LEASED PROPERTIES     SCHEDULE 3.5(b)(ii)       Gare Paris Montparnasse
Hall Vasarely - 17         6063 GARE MONTPARNASSE rue de Vaugirard PARIS France
75015     6064 RONCQ Centre comm Auchan Local 208 - Bd Halluin RONCQ France
59223       Centre comm BEL'EST 26 av du Général de         6065 BEL EST Gaulle
BAGNOLET France 93170       Centre comm GEANT La Valentine Route         6066
MARSEILLE VALENTINE de la Sablière MARSEILLE France 13011       Cenre commercial
CARREFOUR 280 av         6067 MONTESSON Gabriel Péri MONTESSON France 78360    
    Centre comm Auchan LES 3 FONTAINES ST JEAN DE LA       6068 ST JEAN DE LA
RUELLE Avenue Pierre Mendès France RUELLE France 45146       Centre comm
CARREFOUR 'Le Merlan"         6069 MARSEILLE LE MERLAN Avenue Raimu MARSEILLE
France 13014       Centre commercial VAL DE FONTENAY FONTENAY SOUS       6070
VAL DE FONTENAY Coque 13 BOIS France 94120       Centre comm. CARREFOUR Chemin
de         6071 ANTIBES Saint-Claude ANTIBES France 06600         LA CHAPELLE
SAINT-       6072 LA CHAPELLE ST AUBIN Centre comm. Auchan Avenue du Mans AUBIN
France 72650       Centre commercial MONDEVEILLE 2 Local         6073 CAEN
MONDEVILLE 50 MONDEVILLE France 14120   6074 VALENCIENNES CC Auchan PETITE FORET
PETITE FORET France 59410   6075 AVIGNON MISTRAL 7 Centre comm Auchan Mistral 7
AVIGNON SUD France 84000       Centre commercial Auchan Rue Pierre SAINT
SEBASTIEN       6076 SAINT SEBASTIEN Mendes France - Local 45 SUR LOIRE France
44230       Centre comm CARREFOUR 295 avenue         6077 LE MANS Georges Durand
LE MANS France 72000       Centre commercial GEANT Espace Anjou -         6078
ANGERS ESPACE ANJOU 75 av. Montaigne ANGERS France 49000       Centre commercial
Auchan Chateauroux CHATEAUROUX       6079 CHATEAUROUX Route de Montluçon Cedex
France 36330   6080 SCHWEIGHOUSE Centre commercial Auchan ZI RN 62 SCHWEIGHOUSE
France 67590   6081 BORDEAUX LE LAC Centre commercial BORDEAUX LAC BORDEAUX
France 33300       Centre com. Auchan Porte d'Espagne         6082 PERPIGNAN
Route du Perthus PERPIGNAN France 66000       Centre commercial LABEGE 2 Zac la
        6083 TOULOUSE LABEGE Grande Borde LABEGE Cedex France 31670       Centre
commercial Auchan BOULOGNE SAINT MARTIN       6084 BOULOGNE SUR MER RN42- Local
43 BOULOGNE France 62200       Centre commercial LES 4 TEMPS 2 Parvis PARIS LA
DEFENSE       6085 LA DEFENSE 2 de la Défense Niveau 0 Cedex France 92999   6086
DIEPPE Centre commercial Le Belvedere DIEPPE France 76200       Centre
commercial CARREFOUR Mesnil         6087 BARENTIN Roux BARENTIN France 76360    
  CC Régional Parly2 Local postal 322 -         6088 PARLY2 Boutique 135 LE
CHESNAY Cedex France 78158       Centre commercial AUCHAN GRAND         6089
MONTIVILLIERS HAVRE Local 39 MONTIVILLIERS France 76290       Centre commercial
Osny Nord Chemin du         6090 OSNY Poirier Charles Guerin - Local 13 OSNY
France 95520       Centre commercial Auchan CP 86 -         6091 POITIERS
Boutique 14 Chasseneuil du Poitou France 86360   6092 ROUEN CENTRE 50 rue du
Grand Pont ROUEN France 76000       Centre commercial TOURVILLE LA            
RIVIERE ZAC des Clos des Antes -         6093 TOURVILLE TOURVILLE LA RIVIERE
CLEON France 76410       Centre commercial Océane Boutique 150 - GONFREVILLE    
  6094 GONFREVILLE ZAC de Campdolent Cantipou L'ORCHER France 76700       Centre
commercial Centre Deux 1-7 rue des         6095 SAINT ETIENNE Docteurs Charcots
SAINT-ETIENNE France 42100       Centre commercial Auchan Maille Irène        
6096 HAUTEPIERRE Place André Maurois HAUTEPIERRE STRASBOURG France 67200      
Centre commercial Val d'Europe Espace SERRIS MARNE LA       6097 VAL D'EUROPE
644 - ZAC du centre urbain val d'Europe VALLEE France 77710       Centre
commercial Melun Boissenart Local         6098 BOISSENARD 3 - RN6 CESSON France
77247       Centre commercial Carrefour Lieu dit "Le         6099 VANNES
Fourchêne" VANNES France 56000   6100 COTENTIN / CHERBOURG Centre commercial
Cotentin LA GLACERIE France 50470       Centre commercial GRAND MAINE rue      
  6101 GRAND MAINE Grand Launay ANGERS France 49000     6102 LORIENT Centre
commercial KZ LORIENT Local n°7 LORIENT France 56100         SAINT PIERRE DES  
    6103 TOURS SAINT PIERRE Centre commercial Les Atlantes CORPS France 37700  


--------------------------------------------------------------------------------




      LEASED PROPERTIES     SCHEDULE 3.5(b)(ii)       Centre commercial GEANT
Lot n°33 -         6104 QUIMPER Route de Benodet QUIMPER France 29000      
Centre commercial ESPACE OCEAN Local         6105 SAINT HERBLAIN 27 - 8 av.
Thébaudières SAINT HERBLAIN France 44800       Centre commercial Bay2 63 Mail
Ouest MARNE LA VALLEE       6106 TORCY Collégien CEDEX 3 France 77616     6107
PUGET SUR ARGENS Centre commercial CARREFOUR Lot 39 PUGET SUR ARGENS France
83480       Centre commercial Carrefour Route des         6108 CHAMBOURCY Mantes
CHAMBOURCY France 78240       Centre commercial Carré Senart Local 109        
6110 CARRE SENART LIEUSAINT LE POINCONNET France 77127       Centre commercial
Auchan Local 18 -9 av         6111 PAU du Général Leclerc PAU France 64000      
Centre comm CARREFOUR Local 62 -         6112 LA VILLE DU BOIS Croix Saint
Jacques LA VILLE DU BOIS France 91620   MONTIGNY LES 6113 MONTIGNY LES CORMEILLE
Centre commercial du Pavé CORMEILLES France 95370       Centre commercial
CARREFOUR 606 route         6114 NICE LINGOSTIERE de Grenoble NICE France 06200
      Centre commercial GEANT RN 20 SAINT         6115 TOULOUSE FENOUILLET JORY
FENOUILLET France 31150   6116 AVANT CAP Centre commercial AVANT CAP Local 51
CABRIES France 13480     6117 ST OMER Centre commercial Longuenesse Cellule 23
LONGUENESSE France 62219       Gare du Nord Local 9 - Espace Niveau 2        
6118 GARE DU NORD Banlieue - 18 rue de Dunkerque PARIS France 75010       Centre
commercial Coat Ar Gueven Lot 32-         6119 BREST 33 BREST France 29200      
Centre commercial BONNEVEINE 112 Av         6120 BONNEVEINE de Hambourg
MARSEILLE France 13008       Cente commercial Auchan 1449 avenue de GUILHERAND  
    6121 VALENCE la République GRANGES France 07500       Centre commercial
Auchan 8 Rue         6122 VALDOLY Longueraie VIGNEUX SUR SEINE France 91270    
  Centre commercial CARREFOUR LES         6123 AIX LES MILLES MILLES 1175 rue
Guillaume Du Vair AIX LES MILLES France 13290       Centre commercial Auchan
Porte du Forez         6124 VILLARS Chemin de Montravel VILLARS France 42390    
  Centre commercial Les Flaneries Route de         6125 LA ROCHE SUR YON Nantes
LA ROCHE SUR YON France 85000   6126 DEFENSE RER Hall RER La grande Arche Lot
103506 PUTEAUX France 92800       Centre commercial CAP COSTIERES Lot        
6127 NIMES 19 400 av du Dr Baillet BP 17243 NIMES CEDEX2 France 30918      
Centre commercial LE FAYET Route         6128 LE FAYET Nationale 44 FAYET France
02100     6129 ATHIS MONS Centre commercial CARREFOUR 180 RN7 ATHIS MONS France
91200       Centre commercial CARREFOUR 5 rue R         6130 FLINS SUR SEINE
Renault FLINS France 78410       Centre commercial EVRY 2 Boulevard de        
6131 EVRY3 l'Europe Niveau 84 EVRY Cedex France 91022       Centre commercial
CARREFOUR Rue         6132 LAON Romanette LAON France 02000       Centre
commercial CARREFOUR 6 avenue         6133 VENETTE Europe VENETTE France 60280  
    Centre commercial LES ARCADES Local         6134 RW ARCADE 218 NOISY LE
GRAND France 93160       Centre commercial GEANT Zac de         6135 BEZIERS
Montimaran BEZIERS France 34500       Centre commercial CARREFOUR Croix CHALONS
EN       6136 CHALON en champagne Dampierre Av. du Président Roosevelt CHAMPAGNE
France 51000       Centre commercial AUCHAN LA         6137 LAXOU Nancy
SAPINIERE Rue de la Sapinière LAXOU France 54520       Centre commercial Nice
TNL Rue de         6138 NICE TNL Roquebilière NICE France 06300   CLERMONT 6139
JAUDE Clermont Centre commercial JAUDE 18 rue Allagnat FERRAND France 63000  
6140 COLMAR HOUSSEN Centre commercial CORA HOUSSEN France 68125       Centre
commercial Carrefour CLAIRA Route         6141 CLAIRA Perpignan de barcares
CLAIRA France 66560     6142 MARTIGUES CANTO PERDRIX Centre commercial AUCHAN Av
Paul Eluard MARTIGUES France 13503       Centre commercial AUBIERE PLEIN SUD    
    6143 AUBIERE Clermont Route d'Issoire AUBIERE France 63170   BRETIGNY SUR
6144 BRETIGNY SUR ORGE Centre commercial Maison Neuve ORGE France 91220  


--------------------------------------------------------------------------------




      LEASED PROPERTIES     SCHEDULE 3.5(b)(ii)       Centre commercial Beynost
2 Zac des         6145 BEYNOST 2 Baterses BEYNOST France 01700       Centre
commercial CARREFOUR 33 rue du         6146 JEUXEY Epinal Saut le Cerf JEUXEY
France 88000   NIORT (79180 6147 NIORT Centre commercial GEANT Route de Paris
CHAURAY° France 79025       Centre commercial AUCHAN 1, avenue de         6148
MONT SAINT MARTIN l'Europe MONT SAINT MARTIN France 54350     6149 NANTES
PARIDIS Centre commercial Paridis 14 route de Paris NANTES France 44300      
Centre commercial CHAMNORD 1097, av.         6150 CHAMNORD Chambéry Landiers
CHAMBERY France 73000       Centre commerical AUCHAN Route de         6151
MONTLUCON DOMERAT Gueret Terre Neuve DOMERAT France 03410       Centre
commercial CARREFOUR BEGLES         6152 BEGLES BORDEAUX Les Rives d'Arcins
BEGLES France 33130       Centre commercial LA CROISETTE Rue CHARLEVILLE      
6153 CHARLEVILLE MEZIERE Paulin Richier MEZIERES France 08000       Centre
commercial Géant Zone         6154 ARLES Aménagement Fourchon ARLES France 13200
  6155 CERGY 3 C.commercial CERGY3 CERGY France 95000       Centre commercial
PARLY 2 Niveau bas         6156 PARLY 3 141 local postal 341 LE CHESNAY France
78150       Centre commercial St Quentin ville 10 rue MONTIGNY LE       6157
SAINT QUENTIN 2 colbert BRETONNEUX France 78180     6158 VAL THOIRY Centre
commercial régional Val ThoIry D984 THOIRY France 01710     6159 PEROLS
MONTPELLIER Centre comm PLEIN SUD Route de Carnon PEROLS France 34465      
Centre commercial Géant Quartier de MANDELIEU LA       6160 MANDELIEU Minelle
Route de Fréjus NAPOULE France 06210       Centre commercial CARREFOUR Bd l'ISLE
D'ABEAU       6161 L' ISLE D'ABEAU Bourgoin - Zac de St Hubert - BP 168 CEDEX
France 38081   6162 LILLE BETHUNE 40-42, RUE DE BETHUNE LILLE France 59000  
6163 OLLIOULES Centre commercial TOULON EST OLLIOULES France 83190       Centre
commercial St Jacques Quai Ledru-         6164 MONTLUCON ST JAQUES Rollin
MONTLUCON France 03100       Centre commercial Géant GLISY AMIENS         6165
AMIENS GLISY Zac de la Croix de Fer - GLISY GLISY France 80440       Centre
commercial GEANT Les Grandes         6166 ANGOULEME Chaumes RN 10 CHAMPNIERS
France 16430   6167 TOURS LA RICHES Centre comm GEANT Zac les Minimes LA RICHE
France 37520       Centre commercial CARREFOUR 2 rue         6168 LIEVIN Marie
Lietard LIEVIN France 62802       Centre commercial GEANT GRAND         6169
RENNES GRAND QUARTIER QUARTIER Route de Saint-Malo SAINT GREGOIRE France 35760  
    Centre commercial Biganos 71 rue des         6170 BIGANOS Fonderis - Lieudit
Facture BIGANOS France 33380       Centre commercial LA VRILLONNERIE CHAMBRAY
LES       6171 CHAMBRAY LES TOURS Route de Joue TOURS France 37172       Centre
commercial SHOPPING 21, chemin         6172 ETREMBIERES de l'Industrie
ETREMBIERES France 74100       Centre commercial AUCHAN Les Portes de        
6173 MANTES BUCHELAY Normandie BUCHELAY France 78200       Centre commercial
Auchan Rue du Docteur         6174 BETHUNE LA ROTONDE Dhenin BETHUNE France
62400       Centre commercial CHELLES2 Av.         6175 CHELLES Gendarme
Casterman RN 34 CHELLES France 77500       Centre commercial AUCHAN COGNAC      
  6176 COGNAC Rocade de cognac CHATEAUBERNARD France 16100     6177 RENNES
COLOMBIA Centre COLOMBIA 40 Place du Colombier RENNES France 35000       Centre
commercial GEANT Avenue Gabriel SAINT MARTIN       6178 SAINT MARTIN D'HERES
Péri D'HERES France 38407       Centre commercial CARREFOUR Route         6179
CHOLET d'Angers - Rond point des pagannes CHOLET France 49300       Centre
commercial GEANT bd st jean - ZI CLERMONT       6180 CLERMONT LE BREZET du
Brezet FERRAND France 63100       Centre commercial Pariwest Avenue         6181
MAUREPAS Gutenberg MAUREPAS France 78318   6182 EVREUX Centre commercial EVREUX
RN 13 GUICHAINVILLE France 27930   6183 SIN LE NOBLE Centre commercial AUCHAN
LES EPIS SIN LE NOBLE France 59450       Centre commercial CARREFOUR 31 rue    
    6184 CHAMBERY BASSENS Centrale BASSENS France 73000       Centre commercial
CARREFOUR Parc         6185 HAZEBROUCK d'activites de la Creule HAZEBROUCK
France 59190       Centre commercial AUCHAN 57 bd Romain         6186 MARSEILLE
SAINT LOUP Rolland MARSEILLE France 13010  


--------------------------------------------------------------------------------




      LEASED PROPERTIES     SCHEDULE 3.5(b)(ii)       Centre commercial AUCHAN
Zac de la         6187 SAINT NAZAIRE TRIGNAC Fontaine au Brun TRIGNAC France
44570       Centre comm CARREFOUR Route de         6188 VILLABE Villoison
VILLABE France 91100       Centre commercial AUCHAN Quartier Lery -         6189
LA SEYNE SUR MER RN 63 LA SEYNE SUR MER France 83500     6190 AIX EN PROVENCE
Centre commercial GEANT route de Berre AIX EN PROVENCE France 13090     6191 RW
LILLE V2 Centre comercial V2 Zac Borne de l'espoir VILLENEUVE D'ASCQ France
59650         Centre commercial LECLERC POLYGONE         6192 PERPIGNAN POLYGONE
2130 , avenue du Languedoc PERPIGNAN France 66000       Centre commercial Géant
Barnéoud LES PENNES       6193 PLAN DE CAMPAGNE (Adresse postale : 13480
CABRIES) MIRABEAU France 13170       Centre commercial AUCHAN Lieu dit        
6194 BOULIAC BORDEAUX Bonneau BOULIAC France 33270       Centre commercial
CARREFOUR Rue de         6195 BESANCON VALENTIN Chatillon VALENTIN France 25480
      Centre commercial AUCHAN Route de         6196 FACHES THUMESNIL Vendeville
FACHES THUMESNIL France 59155       Centre commercial Witty 2 130 route de      
  6197 WITTENHEIM Soultz WITTENHEIN France 68270       Centre commercial
Carrefour 130 rue du         6198 LOMME Grand But LOMME France 59160      
Centre commercial Auchan Bd Charles de         6199 TOURS SAINT CYR SUR LOIRE
Gaullle SAINT CYR France 37540   6200 CAUMARTIN 64, avenue Caumartin PARIS
France 75009       Centre commercial CARREFOUR Zac du         6201 ORANGE
Coudoulet ORANGE France 84100       Centre commercial BEZIERS2 4, av de la      
  6202 BEZIERS 2 voie domitienne BEZIERS France 34500       Centre commercial
Carrefour Zac de la         6203 MONT SAINT AIGNAN vatine MONT SAINT AIGNAN
France 76130       Centre comm La verte vigogne 940 avenue         6204 BERCK de
Verdun BERCK France 62600     6205 GRENOBLE GRAND PLACE 30 bis, Centre
commercial GRAND PLACE GRENOBLE France 38100       Cenre comm Auchan Bordeaux
Meriadeck         6206 MERIADECK Quartier de l'Hotel de Ville BORDEAUX CEDEX
France 33092       Centre commercial GEANT ST JEAN ZAC         6207 HYERES du
Roubaud Chemin du Rocher HYERES France 83400   6208 RW BELLE EPINE Centre
commercial BELLE EPINE THIAIS Cédex France 94561       Centre commercial
Carrefour La Mayenne         6209 LAVAL 46 av. de Lattre de Tassigny LAVAL
France 53000       Centre commercial Cora Cellule E21- RN         6210 HOUDEMONT
57 HOUDEMONT France 54180       Centres commercial Nimes Sud Avenue         6211
NIMES SUD Pierre Mendes France NIMES France 30000     6212 BREST IROISE Centre
commercial Iroise 126 bd Plymouth BREST France 29200       Centre commercial
HYPER U 1, avenue         6213 ABBEVILLE Vincent Auriol ABBEVILLE France 80100  
    C. C. CARREFOUR LA RIGOURDIERE         6214 RENNES CESSON Route de Domloup
CESSON France 35510       Centre commercial CARREFOUR GRAND         6215 LATTES
SUD Route de Carnon LATTES France 34970       Centre commercial Carrefour 21-23,
rue         6216 GENNEVILLIERS Louis Calmel GENNEVILLIERS France 92230      
Centre comercial CARREFOUR ST BRIEUC LANGUEUX ST       6217 SAINT BRIEUC 1,Ave
Jules Verne RN 12 BRIEUC France 22360       Centre commercial CHÂTEAU ROUSSILON
        6218 CHÂTEAU ROUSSILLON Route du Canet PERPIGNAN France 66000      
Centre commercial TRIFONTAINE Route de SAINT CLEMENT DE       6219 TRIFONTAINE
Ganges RIVIERE France 34980       Centre commercial CHALONS SUD Rue         6220
CHALON SUR SAONE Thomas Dumorey CHALON SUR SAONE France 71100       Centre
commercial Amiens Sud Route         6221 AMIENS DURY d'Amiens DURY France 80480
  6222 CREIL ST MAXIMIN Centre commercial CORA RN 16 SAINT MAXIMIN France 60740
      Centre commercial CARREFOUR 1, rue         6223 SAINT EGREVE des Abattoirs
SAINT EGREVE France 38120       Centre commercial CORA LENS 2 rn 47         6224
LENS 2 route de la Bassée VENDIN LE VIEIL France 62880       Centre commercial
CORA BRUAY 1115         6225 BRUAY LA BUISSIERE avenue de la Libération BRUAY LA
BUISSIERE France 62700       Centre commercial Carrefour Avenue de         6226
DIJON QUETIGNY Bourgogne QUETIGNY France 21800  


--------------------------------------------------------------------------------




      LEASED PROPERTIES     SCHEDULE 3.5(b)(ii)       Centre commercial GRAND
TOUR av de         6227 SAINTE EULALIE l'Aquitaine SAINTE EULALIE France 33560  
    Centre commercial PRINTEMPS Traverse         6228 LA VALENTINE 2 Montre
MARSEILLE France 13011       Centre commercial Carrefour 36/54 route de        
6229 TOULOUSE PURPAN Bayonne TOULOUSE France 31000       Centre commercial
LECLERC La Cavaille         6230 BERGERAC nord - Route de Bordeaux BERGERAC
France 24100       Centre commercial Carrefour Ormesson 85 CHENNEVIERES SUR    
  6231 ORMESSONS route de Provins - RN4 MARNE France 94430       Centre
commercial Carrefour Espace 50         6232 PAU LESCAR Route de Bayonne LILLE
France 64230       Centre comm Leclerc 2 allée Emile Zola         6233 BLAGNAC
Zac du Grand Noble BLAGNAC France 31700       Centre comm Leclerc Avenue du Gl
de SAINT PARRES AUX       6234 TROYES Gaulle - RN19 TERTRES France 10410        
Centre comm CORA DREUX OUEST Rue         6236 DREUX des Bas Buissons ZI Les
Livraindieres DREUX France 28100       Centre comm CORA MASSY Avenue de        
6237 MASSY PALAISEAU l'Europe MASSY France 91300       CC Place d'Armes Niveau
Rez de chaussée         6238 VALENCIENNES PLACE D'ARMES - Rue Derrière la Tour
VALENCIENNES France 59300       Centre commercial Leclerc RN 7 - Quartier      
  6239 BRIGNOLES Saint-Jean BRIGNOLES France 83170   6240 ENGLOS Centre
commercial Englos Les Géants ENGLOS France 59320       Centre comm CARREFOUR
GIVORS DEUX         6241 GIVORS VALLEES zi de la Vallée du Giers GIVORS France
69700       Centre commercial AUCHAN LA PAOUTE         6242 GRASSE 158, route de
Cannes GRASSE France 06130       C. C. LECLERC ORENS Route de Revel SAINT-ORENS
DE       6243 SAINT ORENS TOULOUSE Rocade Est GAMEVILLE France 31650      
Centre commercial CARREFOUR CAP         6244 CAP OCEAN OCEAN Chemin du Baou LA
TESTE DE BUCH France 33260       Centre comm SAINT SERGE Bd Gaston         6245
ANGERS SAINT SERGE Ramon ANGERS France 49000   6246 NANTES CENTRE 6, place du
commerce NANTES France 44000       C.C. GEANT BEAULIEU 2 avenue         6247
POITIERS BEAULIEU Lafayette POITIERS France 86011       Centre commercial Auchan
Avenue Jean         6248 CHATELLERAUT Moulin CHATELLERAULT France 86100   6249
BELFORT BESSONCOURT C.C. AUCHAN Lieu dit Blozier BESSONCOURT France 90160      
Centre commercial Montgaillard Grand Cap         6250 LE HAVRE GRAND CAP RN1 LE
HAVRE France 76600   6251 MOISELLES Centre commercial Leclerc RN1 MOISSELLES
France 95570       Centre commercial Geant Casino Route de         6252 SABLES
D'OLONNE Talmont CHÂTEAU D'OLONNE France 85100       Centre commercial CARREFOUR
Avenue         6253 WASQUEHAL du Grand Cottignies WASQUEHAL France 59290   6254
LA ROCHELLE ANGOULINS C.C. CARREFOUR RN137 ANGOULINS France 17690       C.C.
CARREFOUR CHAUSSEE DE LA         6255 BOURGES CHAPPE BOURGES France 18000      
Centre comm Leclerc 11 avenue Jean-         6256 BOIS D'ARCY Jaurès BOIS D'ARCY
France 78390   6257 LYON CENTRE VILLE 7 rue Victor Hygo LYON France 69002   6258
TOULOUSE RUE SAINT ROME 5 rue Saint Rome TOULOUSE France 31000       Centre
commercial Carrefour Route de         6259 NEVERS MARZY Fourchambault MARZY
France 58180   6260 DOCK GAMES AGEN 108 Boulevard de la République AGEN France
47000   6261 DOCK GAMES ANGOULEME 47, rue de Périgueux ANGOULEME France 16000  
6262 DOCK GAMES AUXERRE 19, boulevard du 11 Novembre AUXERRE France 89000   6263
DOCK GAMES AVIGNON 4, rue du vieux Sextier AVIGNON France 84000   6264 DOCK
GAMES BORDEAUX 12 rue des Trois Conils BORDEAUX France 33000   6265 DOCK GAMES
BREST 24, rue de Siam BREST France 29200   6266 DOCK GAMES CASTRES 24 rue Henri
IV CASTRES France 81100   CLERMONT 6267 DOCK GAMES CLERMONT FERRAND 30 rue des
Gras FERRAND France 63000   6268 DOCK GAMES LIMOGES 15, rue du Consulat LIMOGES
France 87000   6269 DOCK GAMES METZ     France     6270 DOCK GAMES MONTELIMAR
116 rue Pierre Julien MONTELIMAR France 26200   6271 DOCK GAMES MONTLUCON 10
Boulevard de Courtais MONTLUCON France 03100   6272 DOCK GAMES RENNES 3, rue du
Puits Mauger RENNES France 35000   6273 DOCK GAMES SAINT QUENTIN 23, Place de
l'Hôtel de Ville SAINT-QUENTIN France 02100   6274 DOCK GAMES SAINTES 15, Avenue
Gambetta SAINTES France 17100   6275 DOCK GAMES TOULOUSE 24 rue des Changes
TOULOUSE France 31000       Centre commercial BAB2 6 rue Jean Léon         6276
BAB2 ANGLET Laporte ANGLET France 64601   6277 RAMBOUILLET Centre commercial
Carrefour Bel Air RAMBOUILLET France 78120  


--------------------------------------------------------------------------------




      LEASED PROPERTIES     SCHEDULE 3.5(b)(ii)       Centre comm Espace René
Coty 122 rue         6278 LE HAVRE COTY Casimir Perier LE HAVRE France 76600  
6279 STRASBOURG CENTRE 11 rue du 22 novembre STRASBOURG France 67000   6280 DOCK
GAMES ARRAS 62, rue Saint-Aubert ARRAS France 62000   6281 DOCK GAMES BETHUNE 18
rue des Treilles BETHUNE France 62400   6282 DOCK GAMES LENS 13 rue de la Gare
LENS France 62300   6283 DOCK GAMES SAINT OMER 22 rue de Dunkerque au SAINT-OMER
France 62500   6284 FREJUS Centre commercial Geant RN98 FREJUS France 83600    
  Centre commercial Chartres Lucé Route du         6285 CHARTRES LUCE Mans LUCE
France 28112       Centre commercial Leclerc Chemin des         6286 OSNY SAINT
SIMEON Hayttes CD915 La Croix St Simeon OSNY France 95520   6287 DOCK GAMES
BOURGES 7/9 rue cours Sarlon BOURGES France 18020       Centre commercial
MERIGNAC SOLEIL         6288 MERIGNAC SOLEIL Local 85 Route du cap Feret -
MERIGNAC France 33700   6289 DOCK GAMES CHAMBERY 120, rue Croix d'Or CHAMBERY
France 73000   6290 DOCK GAMES NIMES 19, boulevard Amiral Courbet NIMES France
30000       Centre commercial LA VACHE NOIRE 1         6291 ARCEUIL LA VACHE
NOIRE Place de la Vache Noire ARCUEUIL France 94110   6292 POITIERS SUD C.C.
AUCHAN 250 avenue du 8 mai 45 POITIERS France 86000       Centre commercial
CARREFOUR 136 bd         6293 VENISSIEUX Irène Joliot Curie VENISSIEUX France
69200       Centre commercial Carrefour 2601 Route         6294 SARAN nationale
20 cellule 25 SARAN France 45770   6295 GRENOBLE CENTRE VILLE 23, Grande Rue /
18 rue JJ Rousseau GRENOBLE France 38000       Centre commercial Carrefour RN555
- 1303 TRANS EN       6296 TRANS EN PROVENCE route de Draguignan PROVENCE France
83720       Centre commercial Auchan Route de         6297 CASTRES Toulouse
CASTRES France 81115   6298 METZ SAINT JACQUES Centre commercial St Jacques METZ
France 57000   6299 DOCK GAMES ALBI 5 avenue Colonel Teyssier ALBI France 81000
  BOULOGNE SUR 6300 DOCK GAMES BOULOGNE ANTARES 71 rue Victor Hugo MER France
62200   6301 DOCK GAMES MONTAUBAN 16 rue Marie Lafon MONTAUBAN France 82000  
6302 DOCK GAMES TARBES 6 rue Massey TARBES France 65000   6303 DOCK GAMES
COLOMIERS 17 place Occitanie COLOMIERS France 31770       Centre commercial
Auchan Route de         6304 ANGOULEME LA COURONNE Bordeaux LA COURONNE France
16140   6305 DOCK GAMES CARCASSONNE 10, bd Omer Sarault CARCASSONNE France 11000
  6306 REIMS Centre Ville 15, rue de l'étape REIMS France 51100   6307 DOCK
GAMES LA ROCHELLE 7 rue Chaudrier LA ROCHELLE France 17000       Centre
commercial La Girardière Route des         6308 CHOLET 2 Sables CHOLET France
49300   6309 DOUAI 39, Rue saint Jacques DOUAI France 59500   6310 TERNES 1,
Avenue Niel PARIS France 75017       Centre Commercial LECLERC Route de        
6311 NICE SAINT ISIDORE Grenoble NICE France 06200       Centre commercial
Leclerc Rouffiac Cellule         6312 ROUFFIAC TOLOSAN 7 - Route d'albi - RN 88
Rouffiac Tolosan France 31180   6313 VILLEBON Centre commercial Auchan Chemin
Briis Villebon sur Yvette France 91140   6314 SAINT ETIENNE MONTHIEU Centre
commercial Géant Monthieu SAINT-ETIENNE France 42100       Centre commercial
LECLERC Route         6315 CHAMPFLEURY Nationale 51 CHAMPFLEURY France 51115    
  Centre commercial Carrefour Corgnac 14,         6316 LIMOGES CORGNAC Rue
Georges Briquet LIMOGES France 87100       Centre commercial Carrefour Route
Charles         6317 REIMS TINQUEUX Boucton TINQUEUX France 51430       Centre
commercial Auchan ZI des Gats de         6318 BLOIS Cœur VINEUIL France 41350  
    Centre commercial CARREFOUR 67,         6319 VILLEJUIF Avenue de Stalingrad
VILLEJUIF France 94800     6320 DOCK GAMES LA ROCHE SUR YON Place de la Vendée -
101 bd Aristide Briand LA ROCHE SUR YON France 85000       Centre commercial
CARREFOUR 134,         6321 ANNECY BROGNY Avenue de Genève ANNECY France 74000  
    Centre commercial Porte Jeune Avenue         6322 MULHOUSE PORTE JEUNE
Robert Schuman MULHOUSE France 68100       Centre commercial CARREFOUR Route de
        6323 ALENCON Rennes CONDE SUR SARTHE France 61250       Centre
commercial La Coupole 22,         6324 NIMES COUPOLE Boulevard Gambetta NIMES
France 30000       Centre commercial Leclerc ATOUT SUD 1,         6325 REZE Rue
Ordronneau REZE France 44400       Centre commercial Carrefour Avenue        
6326 SARTROUVILLE Robert Schuman SARTROUVILLE France 78500       Centre
commercial CARREFOUR 1,         6327 GRENOBLE MEYLAN Boulevard des Alpes MEYLAN
France 38240  


--------------------------------------------------------------------------------




6328 EVREUX 2 6330 BEAUCAIRE 6331 VALENCE SUD 6332 BEAUVAIS 6333 DOCK GAMES
PARINOR 6334 Creches Sur Saone 6335 Saint Jean de Vedas 6336 Dunkerque 6337 Dock
Games Blagnac 6338 Rouen Dock 76 6339 Calais 6340 Le Mans Jacobins 6341 Auxerre
6342 Dock Games Moulins Les Metz 6343 Rennes Pace 6344 Perigeux Trelissac 6345
Sannois 6346 La Ricamarie 6347 Saint Avold Longeville 6348 Lempdes 6349 Centre
Commerical Beaugrenelle 6350 Caen-Herouville 6351 Drancy 6352 Roques 6353 Rodgez
6354 Oyonnax 6355 Albi 6356 Caluire 6357 Varennes 6358 Dock Games Montpellier
Odysseum 6359 Bretigny Sur Orge 6360 Calais 6361 Dunkerque 6362 Rochefort 6363
Louvroil 6364 Toulouse Gramont 6365 Brest Kergardec 6366 Marseille Grand
Littoral 6367 Fourmies 6368 Lormont 6369 Metz Borny


 * DOCK GAMES ROSNY 2
 * Dock Games Evry 2
 * ROCK GAMES ROUEN SAINT SEVER

  LEASED PROPERTIES     SCHEDULE 3.5(b)(ii)   Centre commercial CORA 14,
Boulevard de         Normandie EVREUX France 27000   Centre commercial CARREFOUR
Route de         Nimes BEAUCAIRE France 30300   C.C. Géant Casino - RN7 - Avenue
de         Provence - VALENCE France 26000   C.C. Auchan - 1, Avenue Descartes -
BEAUVAIS France 60000   Centre commercial PARINOR - Niveau 1 - AULNAY S/BOIS
France 93606   Centre commercial Carrefour - ZAC Les CRECHES SUR      
Bouchardes - RN 6 SAONE France 71680   Centre commercial Carrefour - Route de  
      Sète MONTPELLIER France 34430   Centre commercial Auchan Avenue de        
l’Ancien Village DUNKERQUE France 59760   Centre commercial Leclerc - 2 allée
Emile         Zola Zac du Grand Noble TOULOUSE France 31700   Centre commercial
Les Dock 76 ROUEN France 76000   Centre commercial Les Jacobins, 13, Rue        
Blondeau, LE MANS France 72000   Centre commercial Auchan, RN1 - Avenue        
Roger Salengro CALAIS France 62100   Centre commercial AUBIERE PLEIN SUD,      
  Route d'Issoire AUBIERE France 63170   C.C Cora - Zone Tournebride MOULINS LES
METZ France 27160   Centre commercial Cora Opéra-ZAC de la         Giraudais-
PACE France 35740     Centre commercial LECLERC-La Feuilleraie- TRELISSAC France
24750   Centre commercial CARREFOUR-3, Rue de         Horrione- SANNOIS France
95118   Centre commercial GEANT RICAMARIE-La         Béraudière- LA RICAMARIE
France 42150   Centre commercial CORA-Zone LONGEVILLE LES       commerciale de
Heckenvald- SAINT AVOLD France 57740   Centre commercial Cora-ZAC du Pontel-
LEMPDES France 63370   Centre commercial BEAUGRENELLE-Rue         de Linois
PARIS France 75015   Centre commercial CARREFOUR-Saint HEROUVILLE SAINT      
Clair- CLAIR France 14204   Centre commercial Carrefour Avenir-60,         Rue
Saint Stenay- DRANCY France 93700   C. C. Leclerc -Allée De Fraizinet Roques
France 32310   C. C. Leclerc-Lieu dit L'Estréniol Rodez France 12850   C. C.
Casino-Rue du 19 Mars 1962 Arbent France 01100   C. C. Leclerc-ZAC de Fonlabour
Albi France 81000   Centre commercial Auchan-60, Rue Saint         Stenay-
CALUIRE France 69300   Espace commercial leclerc du Bréau- VARENNES SUR      
Avenue du 8 Mai 1945- SEINE France 77130   Centre commercial Odysseum-ZAC Port  
      Marianne - Porte de la Méditerranée- MONTPELLIER France 34000     BRETIGNY
SUR       Centre commercial La Maison neuve- ORGE France 91220   28, Rue de la
Tannerie- CALAIS France 62100   19, boulevard Sainte Barbe- DUNKERQUE France
59140   centre commercial Leclerc-11, Boulevard du         11 Novembre ROCHEFORT
SUR         MER France 17300   Centre commercial Auchan-Rue de        
l'Espérance- LOUVROIL France 59720   Centre commercial OCCITANIA-Chemin de      
  Gabarie- TOULOUSE France 31200   1, Rue Madeleine Lagadec-Zone de        
l'Hermitage- BREST France 29200   Centre commercial GRAND LITTORAL-11,        
Avenue Saint Antoine- MARSEILLE France 13015   Centre commercial Carrefour-Rue
Théophile         Legrand- FOURMIES France 59610   Centre commercial
Carrefour-Les quatres         Pavillons- LORMONT France 33310   Centre
Commercial CORA-Bd de la         Solidarité- METZ France 57070   Centre
commercial ROSNY 2 Av Général de         Gaulle ROSNY SOUS BOIS France 93110  
Centre commercial EVRY 2 Boulevard de         l'Europe EVRY Cedex France 91022  
  Centre commercial Saint-Sever Local 137 ROUEN CEDEX France 76046  


--------------------------------------------------------------------------------



 * Rennes Alma
 * Kremlin Bicêtre
 * Luneville
 * Marsac
 * Saint Gilles Croix de Vie
 * Dijon Chenove
 * Caen Cote de Nacre

MW Moulins   KQ Roncq   OB Montauban   EB Bourg En Bresse MK Marseille Gare
Saint Charles na BLOIS na COGNAC na MONT MARSAN na NIORT na TULLE na VENDOME
FIN0801 Kamppi FIN0802 Rovaniemi FIN0803 Turku FIN0804 Jyväskylä FIN0805 Tampere
FIN0806 Jumbo FIN0807 Asmatunneli FIN0808 Iso Omena FIN0809 Sello FIN0810
Itäkeskus FIN0811 Kotka FIN0813 Joensuu FIN0814 Columbus FIN0815 Ideapark
FIN0816 Kuopio FIN0817 Iisalmi DNK0401 Falkoner Alle DNK0403 Roskilde DNK0404
Fisketorvet DNK0405 Odense DNK0406 Kolding DNK0408 Ballerup DNK0410 Strøget
DNK0411 Slagelse DNK0412 Rosengård DNK0413 Aalborg Storcenter DNK0414 Lyngby
Center DNK0415 Brunn's Galleri DNK0416 Frederiksgade DNK0417 Bispensgade  
DNK0418 Fields DNK0419 City 2 DNK0420 Herning DNK0421 Rødovre DNK0422 Amager
Centret DNK0423 Stenlöse Center DNK0424 Esbjerg DNK0425 Svendborg DNK0426
Randers DNK0427 Center Nord DNK0428 Hillerød DNK0429 Horsens DNK0430 Herning
Centret DNK0431 Viborg DNK0440 Esbjerg StorCenter DNK0441 Holstebro DNK0442
Naestved DNK0443 Grenå


Centre commercial ALMA-Rue du Bosphore Centre commercial OKABE -Avenue de
Fontainebleau Centre commercial CORA Rue du Tuillier Centre commercial Auchan
Avenue Louis Suder Centre commercial Océanis Le Centre Rond point de l'Europe
Centre commercial Géant Casino 58, Rue Longvic Centre commercial Cote de Nacre 1
boulevard du maréchal Juin Centre Commercial Carrefour 169, route de Lyon Centre
Commercial Auchan 324 rue Henri Barbusse Centre commercial Auchan 777, Avenue
Jean Moulin Centre commercial Cap Emeraude 1380 Boulevard des Crètes du
Revermont

Urho Kekkosen katu 5B Rovakatu 28 Antintalo/Eerikinkatu 15 Forum Koskikeskus, PL
49 Vantaanportinkatu 7 Asema -aukio 1 Piispansilta 9 Leppävaarankatu 3-9 Itäkatu
7 E39 Keskuskatu 10 Kauppakeskus Iso Myy Kauppakeskus Columbus Oy Ideaparkinkatu
4 Päivärannantie 18 Eteläntie 4

Graven 3 Merkurvej Gravene 5 GI Vardevej 230 Norreport Centret Naestved
Storcenter 63 Östergade 14

  LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)       RENNES France 35200  
            LE KREMLIN BICETRE France 94270             MONCEL LES              
  LUNEVILLE France 54300               MARSAC SUR L'ILE France 24430            
SAINT GILLES CROIX                 DE VIE France 85800               CHENOVE
France 21300               CAEN France 14000               MOULINS France 3000  
            RONCQ France 59223               MONTAUBAN France 82000            
  BOURG EN BRESSE France 1000               France                 France      
          France                 France                 France                
France                 France               Helsinki Finland 100 86.5 6/1/2010
5/31/2015 Retail Mall     Rovaniemi Finland 96200 139 3/1/2010 2/28/2013 Retail
Mall     Turku Finland 20100 82.5 9/1/2008 1/31/2011 Retail Mall   Asemakatu 5
Jyväskylä Finland 40100 109 8/1/2010 7/31/2014 Retail Mall     Tampere Finland
33100 125 12/1/2009 1/31/2011 Retail Mall     Vantaa Finland 1510 143 9/1/2007
8/31/2012 Retail Mall     Helsinki Finland 100 97.6 3/1/2008 1/31/2011 Retail
Mall     Espoo Finland 2230 68 8/1/2010 7/31/2015 Retail Mall     Espoo Finland
2600 99 9/1/2010 8/31/2015 Retail Mall     Helsinki Finland   93 10/1/2007
9/30/2012 Retail Mall     Kotka Finland 48100 111 10/1/2007 11/11/2011 Retail
Mall   Kauppakatu 26 Joensuu Finland 80100 91.5 10/1/2007 9/30/2012 Retail Mall
  Vuotie 45 Helsinki Finland 980 90 5/1/2008 4/30/2011 Retail Mall     Lempäälä
Finland 37570 89.61 6/14/2010 6/13/2013 Retail Mall     Kuopio Finland 70420 102
12/13/2010 12/13/2011 Retail Mall     Iisalmi Finland 74130 71 12/13/2010
12/13/2011 Retail Mall   Falkoner Alle 46 Frederiksberg Denmark 2000 273
6/1/2009 5/31/2012 Street Front   Stationcenteret 2 Roskilde Denmark 4000 123
8/14/2007 8/13/2012 Street Front   Kalvebod Brygge 59 Kbh V Denmark 1560 128
1/1/2010 12/31/2012 Retail Mall   Kongensgade 43 Odense C Denmark 5000 183
3/2/2005 1/31/2011 Street Front   Skovvangen 42 Kolding Denmark 6000 245
5/14/2004 1/31/2011 Retail Mall   Ballerup Center 1 Ballerup Denmark 2750 85
11/16/2004 1/31/2011 Retail Mall   Nygade 3 Kbh V Denmark 1164 182 10/1/2006
10/1/2011 Street Front   Vestsjællandcentert 4 Slagelse Denmark 4200 138
8/1/2002 7/31/2012 Retail Mall   Ørbækvej 75 Odensen SØ Denmark 5220 133
9/1/2002 8/30/2012 Retail Mall   Hobrovej 452 Aalborg SV Denmark 9200 127
6/1/2003 12/1/2013 Retail Mall   Lejemål 2750 Kgs. Lyngby Denmark 2800 126
9/1/2003 8/30/2013 Retail Mall   M.P. Brunn's Gade 25 Århus C Denmark 8000 144
9/15/2003 9/14/2013 Retail Mall   Frederiksgade 26 Århus C Denmark 8000 192
11/11/2003 11/1/2013 Street Front   Bispensgade 10 Ålborg Denmark 9000 149
11/15/2003 11/15/2013 Street Front   Arne Jacobsen Alle 12, Butik              
  102 Kbh S Denmark 2300 139 2/17/2004 2/16/2014 Retail Mall   Butik 341
Taastrup Denmark 2630 128 8/1/2004 1/31/2011 Retail Mall   Dalgas Plads 7B
Herning Denmark 7400 181 10/1/2004 9/30/2011 Retail Mall   Rødovre Centrum 68
Rødovre Denmark 2610 117 10/1/2004 10/1/2014 Retail Mall   Reberbanegade 3
København S Denmark 2300 147 11/1/2004 10/30/2014 Retail Mall   Stenlöse Center
Stenlöse Denmark 3660 156.3 3/15/2005 3/15/2015 Street Front   Kongensgade 56
Esbjerg Denmark 6700 90 5/1/2005 5/1/2015 Street Front   Kattesundet 8 Svendborg
Denmark 5700 79 11/1/2005 11/1/2015 Street Front   Brødregade 11, st Randers
Denmark 8900 100 11/21/2005 3/1/2013 Street Front   Finlandsgade 17 Århus N
Denmark 8226 123 8/15/2006 8/15/2011 Retail Mall   Slotsgade 3 E st., Lejl. 4
Hillerød Denmark 3400 95 11/19/2006 11/1/2015 Retail Mall   Stuen Tv Horsens
Denmark 8700 150 12/1/2006 12/1/2016 Retail Mall   Butik Nr 91 Herning Denmark
7400 113 6/1/2007 5/31/2017 Retail Mall     Viborg Denmark 8800 129 9/1/2007
8/31/2015 Retail Mall     Esbjerg N Denmark 6715 133 9/15/2008 9/15/2013 Retail
Mall     Holstebro Denmark 7500 165 10/1/2008 10/1/2013 Retail Mall     Naestved
Denmark 4700 118 8/1/2009 11/11/2011 Retail Mall     Grenå Denmark 8500 70
9/1/2009 8/31/2019 Street Front  


--------------------------------------------------------------------------------




          LEASED PROPERTIES                 SCHEDULE 3.5(b)(ii)   DNK0444 Waves
Ovre Bölgen 12 G     Greve   Denmark   2670   124 10/1/2009 9/30/2014 Retail
Mall   DNK0445 Sonderborg Perlegade 75     Sonderborg   Denmark   6400   120
10/15/2009 3/1/2014 Street Front   CAN0807 Sherwood Park Mall 2020 Sherwood Dr.
Unit 19     Sherwood Park AB Canada   T8 A 3H9 977 4/14/2002 3/31/2012 Retail
Mall   CAN0862 SUNRIDGE MALL 2525-36TH STREET NE Unit 122   SPACE 122 CALGARY AB
Canada   T1 Y 5T4 1311 4/1/2009 3/31/2014 Retail Mall       6455 MACLEOD TRAIL
SOUTHWEST Unit                           CAN0863 CHINOOK CENTRE 52   SPACE 52
CALGARY AB Canada   T2 H 0K9 1309 6/1/2009 5/31/2014 Retail Mall   CAN0864
Parkland Mall 4747 67TH STREET Unit UNIT 310   UNIT 404 RED DEER AB Canada   T4
N 6H3 971 4/1/2009 3/31/2014 Retail Mall   CAN0865 SOUTHCENTRE MALL 100 ANDERSON
ROAD NE Unit 212   UNIT 212 CALGARY AB Canada   T2 J 3V1 1364 8/1/2009 7/31/2014
Retail Mall   CAN0868 MEDICINE HAT MALL 3292 DUNMORE ROAD Unit 116   SPACE 116
MEDICINE HAT AB Canada   T1 B2R4 1127 7/1/2010 6/30/2015 Retail Mall   CAN0874
Edmonton City Centre East 10200 - 102 Avenue Unit 32     EDMONTON AB Canada   T5
J2Z2 976 9/1/2010 1/31/2011 Retail Mall   CAN0883 Kingsway Garden Mall - Unit
283 109th St & Princess, Eliz. Ave.   UNIT 283 EDMONTON AB Canada   T5 G 3A6
2113 9/18/2009 9/17/2014 Retail Mall     CAN0895 MARLBOROUGH MALL 1240-3800
MEMORIAL DRIVE N.E. Unit 76     CALGARY AB Canada   T2 A2K2 1057 7/24/2001
7/31/2011 Retail Mall   CAN1601 North Hill Shopping Centre 1632 - 14th Avenue
Unit   NW R 1665 Calgary AB Canada   T2 N 1M7 1178 6/18/2002 6/30/2012 Shopping
Centre   CAN1620 Park Place Shopping Centre 501 First Avenue South Unit E08    
Lethbridge AB Canada   T1 J 4L9 1839 1/1/2009 12/31/2013 Mall   CAN1625 Calgary
Market Mall 3625 Shagnappi Trail NW Unit 34-A     Calgary AB Canada   T3 A 0E2
1619 8/11/2004 8/31/2014 Retail Mall   CAN1629 Southgate Centre #350, 5015-111
Street NW     Edmonton AB Canada   T6 H 4M6 1108 11/21/2005 11/30/2015 Retail
Mall   CAN1637 CrossIron Mills 261055 CrossIron Blvd.   Space 465 Rockyview AB
Canada   T4 A 0G3 1190 8/19/2009 8/31/2019 Retail Mall   CAN1644 Cornerstone
Olds 6900 46 Street #320     Olds AB Canada   T4 H 0A2 1500 3/31/2009 3/31/2014
Strip   CAN1717 Westbrook Mall Unit     Calgary AB Canada       1317 12/28/2002
1/31/2013 Strip   CAN1718 South Trail 130th & 48th Streets Unit     Calgary AB
Canada       1815 11/1/2003 12/31/2013 Strip   CAN1720 Skyview Power Centre
13676 137 Avenue NW Unit     Edmonton AB Canada   T5 L 4Z8 1418 5/1/2010
4/30/2015 Strip   CAN1721 Clareview Shopping Center 13703 -40th Street NW    
Edmonton AB Canada       1761 2/1/2011 1/31/2014 Strip   CAN1766 St Albert 700
St. Albert Road Unit     St. Albert AB Canada   T8 N 7A5 1863 12/22/2003
2/28/2014 Strip       3728 Mayor Magrath Drive South Unit Suite                
          CAN1768 Lethbridge Town Centre #30     Lethbridge AB Canada   T1 K 7T6
1921 3/21/2004 5/31/2014 Strip   CAN1772 Sherwood Town Square 390 Baseline Road
Unit 180     Sherwood Park AB Canada   T8 H 0X0 2421 4/22/2004 4/30/2012 Strip  
CAN1777 West Edmonton Mall - EB - Wal Mart Stony Plain Rd & 184th Street Unit  
  Edmonton AB Canada       1518 11/17/2004 1/31/2012 Strip   CAN1778 Clearwater
Landing (#1778) 19 Riedel St. Unit 105     Fort McMurray AB Canada   T9 H 5P8
1304 1/1/2010 12/31/2014 Strip Plaza   CAN1783 Sunrise Center       Calgary AB
Canada       1500     Strip   CAN1784 Coventry Hills Centre 130 Coventry Village
Road NE Unit 205     Calgary AB Canada   T3 K 6B8 1636 3/1/2010 2/28/2015 Strip
  CAN1788 Spruce Grove Highway 16 & Campsite Road Unit     Spruce Grove AB
Canada       1541 7/6/2004 9/30/2011 Strip   CAN1789 Gateway Power Centre 104
10902 105 Avenue Unit 104     Grande Prairie AB Canada   T8 V 7Y5 1540
10/22/2004 1/31/2015 Strip   CAN1793 Southpointe Common Red Deer 400-5001 19th
St. Unit     Red Deer AB Canada   T4 R 3R1 1496 1/14/2005 1/13/2015 Retail Mall
  CAN1804 Deerfoot Meadows Unit     Calgary AB Canada       2292.8 6/28/2005
6/30/2015 Strip   CAN1816 Cold Lake 2C-4802 43 Ave Unit     Cold Lake AB Canada
  T9 M 1K6 1350 12/17/2004 12/16/2014 Retail Mall   CAN1827 Leduc Common 5209
Discovery Way     Leduc AB Canada   T9 E 8N4 1400 11/29/2005 11/28/2015 Retail
Mall   CAN1871 Northland Village S/C       Calgary AB Canada       910 3/3/2007
4/30/2017 Strip   CAN1890 Beacon Hill 11710 Sarcee Trail NW   Unit G101 Calgary
AB Canada       1349 12/16/2007 12/15/2017 Strip   CAN2153 Park Place Shopping
Center 501 - 101st Ave. South   Space C2-C4 Lethbridge AB Canada   T1 J 4L9 2200
2/1/2008 4/30/2011 Retail Mall     CAN2156 Kingsway Garden Mall Unit 159   109
St. & Princess Elizabeth Edmonton AB Canada   T5 G 3A6 2258 2/1/2008 3/31/2012
Retail Mall   CAN2215 Deerfoot Outlet Mall 901 64th Ave NE #D7   Space D-7
Calgary AB Canada   T2 E 7P4 1072 12/1/2008 11/30/2013 Retail Mall   CAN2220
Cornerstone Slave Lake #430, 1500 Main Street     Slave Lake AB Canada   T0 G
2A4 2088 2/13/2009 2/28/2014 Strip   CAN2237 West Edmonton Mall - GameStop 8882
170 Street, Suite 1834   Unit D106 Edmonton AB Canada   T5 T 4M2 1026 3/1/2010
2/28/2015 Retail Mall   CAN2240 Cornerstone Okotoks 201 Southridge Drive Unit #
731 Okotoks AB Canada   T1 S 2C8 1511 5/30/2010 5/31/2015 Strip   CAN2245 Peter
Pond Mall       Ft. McMurray AB Canada       1507     Strip   CAN0849 HILLSIDE
CENTRE 1644 HILLSIDE AVENUE Unit U61   UNIT 61 VICTORIA BC Canada   V8 T 2C5
1319 5/1/2010 1/31/2011 Retail Mall   CAN0850 WOODGROVE CENTRE 6631 ISLAND
HIGHWAY Unit 27   UNIT 27 NANAIMO BC Canada   V9 T 4T7 990 5/1/2010 1/31/2011
Retail Mall   CAN0851 Lougheed Town Centre 9855 Austin Avenue Unit 139    
Burnaby BC Canada   V3 J 1N4 1073 2/1/2004 1/31/2014 Retail Mall   CAN0852
Metropolis at Metrotown 4700 Kingsway Unit 1159     Burnaby BC Canada   V5 H 4M1
1598 11/1/2003 10/31/2011 Retail Mall   CAN0853 RICHMOND CENTRE 6551 NUMBER 3
ROAD Unit 1512 UNIT # 1512 RICHMOND BC Canada   V6 Y 2B6 1407 8/1/2004 7/31/2014
Retail Mall   CAN0854 Brentwood Town Centre 4567 Lougheed Highway Unit 33A    
Burnaby BC Canada   V5 C 3Z6 1245 9/1/2004 8/31/2014 Retail Mall   CAN0855
OAKRIDGE CENTRE 650 WEST 41ST AVE. Unit 403 CRU # 403 VANCOUVER BC Canada   V5 Z
2M9 1018 7/1/2010 1/31/2011 Retail Mall   CAN0856 PARK ROYAL 2002 PARK ROYAL
SOUTH Unit 1030   UNIT 1030 WEST VANCOUVER BC Canada   V7 T 1A2 1146 10/1/2006
6/30/2013 Mall       2965 GUILDFORD TOWN CENTRE Unit                          
CAN0857 GUILDFORD TOWN CENTRE 2264   UNIT 2264 SURREY BC Canada   V3 R 7C1 929
7/1/2010 12/31/2013 Retail Mall   CAN0860 ORCHARD PARK SHOPPING CENTER 2271
HARVEY AVE Unit 0600   UNIT 0600 KELOWNA BC Canada   V1 Y 6H2 1194 6/1/2010
1/31/2011 Retail Mall     CAN0861 SEVENOAKS 201-32900 SOUTH FRASER WAY Unit 332
    ABBOTSFORD BC Canada   V2 S 5A1 1271 10/1/2009 1/31/2011 Retail Mall  
CAN0866 MAYFAIR SHOPPING CENTRE 3147 DOUGLAS STREET Unit UNIT 653   UNIT 653
VICTORIA BC Canada   V8 Z 6E3 1001 7/1/2009 1/31/2011 Retail Mall   CAN0870
Willowbrook SC - 19705 Fraser Hwy 19705 FRASER HIGHWAY Unit 202   UNIT 202
LANGLEY BC Canada   V3 A7E9 1249 6/1/2010 1/31/2011 Retail Mall     CAN0876
CHERRY LANE SHOPPING CENTER 2111 MAIN STREET SPACE 204 Unit 204     PENTICTON BC
Canada   V2 A6W6 895 8/29/2010 1/31/2011 Retail Mall   CAN0877 VILLAGE GREEN
MALL 4900-27 STREET Unit 770   SPACE 770 VERNON BC Canada V1T -7 G7 1044
10/1/2010 1/31/2011 Retail Mall       2929 BARNET HWY SPACE 2432 Unit          
                CAN0879 COQUITLAM CENTRE 2432     PORT COQUITLAM BC Canada   V3
B 5R5 1153 11/1/2010 1/31/2011 Retail Mall   CAN0896 The Bay Centre 109-1150
DOUGLAS CENTRE Unit 109     VICTORIA BC Canada   V8 W 3M9 1160 9/15/2001
9/30/2011 Retail Mall   CAN0897 PACIFIC CENTRE NORTH 777 DUNSMEUIR ST.   Unit
D038D VANCOUVER BC Canada   V7 Y 1E8 939 10/1/2001 9/30/2011 Retail Mall  
CAN1602 Pine Centre Mall 3117 Massey Drive Unit Unit 115     Prince George BC
Canada   V2 N 2S9 1190 8/1/2007 7/31/2012 Mall   CAN1628 Capilano Mall 45-935
Marine Drive Unit 45   Suite # 45 North Vancover BC Canada   V7 P 1S3 940
1/1/2010 12/31/2011 Retail Mall   CAN1722 Happy Trails 1055 Hillside Drive Unit
    Kamloops BC Canada   V2 EZS5 1707 9/1/2010 8/31/2013 Retail Mall   CAN1732
Strawberry Hill 7350 120th Street Unit 160     Surrey BC Canada   V3 W 2 M1 1189
9/21/2008 9/20/2013 Strip   CAN1744 Langley 6th Avenue & 200th Street Unit    
Langley BC Canada       1879 10/10/2004 12/31/2011 Strip   CAN1747 New
Westminster 805 Boyd Street Unit L140     New Westminster BC Canada   V3 M 5X2
1581 3/4/2005 5/31/2012 Strip   CAN1748 6333 Southridge Ave. 6333 Southridge
Ave. Unit C2     Prince George BC Canada       1803 5/28/2004 7/31/2011 Strip  
CAN1750 Cranbrook - 2100 Willowbrook Dr. 2100 Willowbrook Drive Unit    
Cranbrook BC Canada       1496 2/18/2005 4/30/2012 Strip   CAN1767 Sumas Way
Home Centre (Bakerview) 1399 Sumas Way Unit 106     Abbotsford BC Canada   V2 S
8M9 1209 12/13/2003 12/31/2013 Strip  


--------------------------------------------------------------------------------




            LEASED PROPERTIES               SCHEDULE 3.5(b)(ii)   CAN1785
Mission Valley (The Junction SC) 720-32525 London Avenue Unit Q003       Mission
BC Canada V2 V 6M7 1545 10/11/2004 1/31/2015 Strip   CAN1787 Gateway Station
Shopping Center 739 McCallum Drive Unit 105       Victoria (Langford) BC Canada
V9 B 6A2 1130 5/25/2004 5/24/2014 Strip   CAN1819 Kelowna Central Park Power
Centre 1575 Banks Rd   Unit 102   Kelowna BC Canada V1 X 7Y1 1701 3/11/2005
3/10/2012 Strip   CAN1839 Meadowtown Centre-19800 Lougheed 19800 Lougheed
Highway   Unit 725   Pitt Meadows BC Canada     1510 12/7/2005 12/31/2012 Retail
Mall   CAN1844 Country Club Shopping Centre 120B2 - 3200 Island Hwy N      
Nanaimo BC Canada V9 T 1W1 1180 12/3/2005 12/31/2015 Retail Mall   CAN1846
Surrey West S/C - 88th Avenue 12549 88th Avenue       Surrey BC Canada     1153
9/21/2007 11/30/2014 Strip   CAN1851 Park & Tilford Shopping Centre Unit      
North Vancouver BC Canada     1419 10/1/2010 9/30/2015 Strip   CAN1886 The Rise
457 8th Ave. West       Vancouver BC Canada V5 Y 3Z5 920 9/30/2008 9/30/2013
Strip   CAN1896 Westbank Hub Centre 3550 Carrington Road       Westbank BC
Canada     1305 3/26/2008 3/25/2013 Strip   CAN2102 Peninsula Village Shopping
Centre 15355-24th Ave.   Space H840/H850   South Surrey BC Canada V4 A 2H9 2013
9/11/2010 9/10/2015 Strip   CAN2212 Surrey South - 2285 160th St. 2285-160th St.
  Building E, Unit 60   Surrey BC Canada V3 S 9N6 1546 12/5/2008 1/31/2014 Strip
  CAN2239 Ironwood Plaza 3065 Steveston Hwy       Richmond BC Canada     1248
6/30/2010 6/30/2015 Strip   CAN0806 Polo Park Shopping Centre 66Q-1485 Portage
Ave. Unit 161A       Winnipeg MB Canada R3 G0W4 1277 3/1/2002 2/29/2012 Retail
Mall   CAN0858 Kildonan Place SC - Regent Ave. W 1555 REGENT AVENUE WEST Unit
T68 UNIT T -68   WINNIPEG MB Canada R2 C 4J2 941 8/1/2008 7/31/2013 Retail Mall
  CAN0859 St. Vital Centre 86 - 1225 St. Mary's Road   Unit 129   Winnipeg MB
Canada R2 M 5E5 1239 4/1/2009 3/31/2014 Retail Mall   CAN0869 GARDEN CITY
SHOPPING 2305 MCPHILLIPS STREET Unit 237   UNIT 237   WINNIPEG MB Canada R2 V
3E1 1230 4/19/2010 1/31/2011 Retail Mall   CAN0873 SHOPPERS MALL BRANDON 1570
18TH STREET Unit 70       BRANDON MB Canada R7 A5C5 1100 8/1/2010 1/31/2011
Retail Mall   CAN1715 Kenaston Place Centre 1665 Kenaston Blvd. Unit Bldg F Unit
1       Winnipeg MB Canada R3 P 3M4 1545 2/1/2010 1/31/2015 Strip   CAN1799
Unicity C5 - 3647 Portage Avenue Unit       Winnepeg MB Canada R3 K 2G6 1730
11/20/2004 1/31/2012 Retail Mall   CAN1813 Polo Park - 915 Empress St. 100-915
Empress St.       Winnipeg MB Canada R3 G 3P8 1541 10/20/2005 12/31/2012 Strip  
CAN1848 Selkirk Crossing - Manitoba Ave 12 - 1014 Manitoba Ave Unit       Sekirk
MB Canada R1 A 4M2 1433 8/13/2005 8/31/2015 Strip   CAN1859 Crossroads Station
1-1574 A Regent Ave. W. Unit # 74-01   Winnipeg MB Canada R2 C 3B4 1500
12/22/2005 12/21/2015 Retail Mall   CAN1862 Corral Centre 3 - 825 18th Street N.
Unit       Brandon MB Canada R7 A 7S1 1434 11/16/2005 11/30/2015 Retail Mall  
CAN2221 Grant Park Festival - 1130 Taylor Ave 1130 Taylor Ave.   Unit 2  
Winnipeg MB Canada R3 M 3Y9 1792 6/19/2009 6/30/2019 Strip   CAN2230 Royal
Plains - Sissons Dr 2352 Sissons Drive   Unit 8   Portage la Prairie MB Canada
R1 N 0G5 1412 5/22/2009 5/31/2014 Strip   CAN0871 MCALLISTER PLACE 519
WESTMORLAND ROAD Unit E015   SPACE E015   SAINT JOHN NB Canada E2 J3W9 1161
8/1/2010 7/31/2015 Retail Mall   CAN0872 REGENT MALL SHOPPING CENTER 1381 REGENT
STREET Unit L001   UNIT L001   FREDERICTON NB Canada E3 C 1A2 1041 8/1/2010
1/31/2011 Retail Mall       477 PAUL STREET SPACE D-11A Unit D-                
          CAN0878 CHAMPLAIN PLACE 11A       DIEPPE NB Canada E1 A4X5 815
11/1/2010 1/31/2011 Retail Mall   CAN1796 St. John Wal-Mart 70 Consumers Drive
Unit       St. John NB Canada E2 J 4Z3 1688 12/1/2004 1/31/2012 Strip   CAN1809
Empire Plaza 1033 Prospect Street Unit       Fredericton NB Canada E3 B 3B9 1512
2/1/2010 1/31/2015 Retail Mall   CAN1820 Plaza Boulevard Plaza Blvd Unit      
Moncton NB Canada     1800 3/27/2010 3/26/2015 Retail Mall   CAN1832 Madawaska
Road Plaza Unit #4       Grand Falls NB Canada     1200 4/16/2010 4/15/2015
Strip   CAN1845 Mirammichi Power Centre Unit       Miramichi NB Canada     1800
10/29/2005 1/31/2016 Strip   CAN1854 St. Peter Avenue         Bathurst NB Canada
    1600     Strip   CAN0885 AVALON MALL 48 KENMOUNT ROAD Unit 2155   UNIT 2155
  ST. JOHN'S NF Canada A1 B 1W3 981 7/1/2006 6/30/2011 Retail Mall   CAN0892
Village Shopping Centre 430 TOPSAIL RD. Unit F9       ST. JOHNS NF Canada A1
E4N1 1076 5/4/2007 3/31/2012 Retail Mall   CAN1760 First Pro Stavanger 95
Stavanger Drive Unit Building C, Unit 6       St. John's NF Canada A1 A 5N6 1845
11/30/2003 1/31/2014 Strip   CAN1765 Mount Pearl Old Placentia Road & Ruby Line
Unit       Mount Pearl NF Canada     1542 12/13/2005 2/28/2013 Strip   CAN1774
Corner Brook 22 Murphy Square Unit       Corner Brook NF Canada A2 H 1R4 1544
4/20/2004 6/30/2014 Strip   CAN1828 Kenmount - First St. John's Development 55
Kelsey Drive   Unit H4   St. John's NF Canada A1 B 5C8 1535 11/14/2005 1/31/2013
Retail Mall   CAN1868 Wal-Mart - Gander 29 Roe Ave Unit 1       Gander NL Canada
A1 V 1W8 1472 8/12/2006 10/31/2013 Strip   CAN0834 SUNNYSIDE MALL - Bedford Hwy
St 1595 BEDFORD HIGHWAY Unit 163   SUITE 163   BEDFORD NS Canada B4 A 3Y4 1033
10/1/2008 9/30/2013 Retail Mall   CAN0837 HALIFAX SHOPPING CENTER-Mumford Rd7001
MUMFORD ROAD   Unit 236   HALIFAX NS Canada B3 L 4R3 1258 6/15/2009 5/31/2014
Retail Mall   CAN0845 MIC MAC MALL 21 MIC MAC BOULEVARD Unit 167   UNIT 167  
DARTMOUTH NS Canada B3 A 4N3 1036 9/1/2009 8/31/2014 Retail Mall   CAN1624 Truro
Mall 245 Robie Street Unit A-14       Truro NS Canada B2 N 5N6 1193 11/1/2004
4/30/2014 Retail Mall   CAN1739 Downsview Plaza - Sackville Dr 752 Sackville
Drive Unit       Lower Sackville NS Canada B4 E1R7 1183 6/1/2008 5/31/2013 Strip
  CAN1790 New Minas Centre 9121 Commercial Street Unit       New Minas NS Canada
B4 N 3E7 1413 11/24/2004 1/31/2012 Strip   CAN1802 Wal-Mart Bridgewater 4 New
Pine Grove Rd Unit 1 RR # 2   Bridgewater NS Canada B4 V 4H5 1517 11/4/2005
1/31/2013 Retail Mall   CAN1829 Chain Lake Drive Plaza Chain Lake Drive Plaza
Unit       Halifax NS Canada     1663 4/15/2010 4/14/2015 Strip   CAN1836 Young
Kempt Centre-Young St 6061 Young St       Halifax NS Canada     1893 4/1/2005
2/28/2015 Strip   CAN1837 Starrs Road Plaza         Yarmouth NS Canada     1400
    Strip   CAN1852 Mayflower Annex Mall 800 Grand Lake Road       Sydney NS
Canada     1800     Strip   CAN2202 Highland Square 689 Westville Road       New
Glasgow NS Canada B2 H 2J6 1290 3/13/2008 2/28/2013 Retail Mall   CAN2203 County
Fair Mall         New Minas NS Canada     1376 1/31/2008 2/28/2013 Retail Mall  
CAN2226 Yarmouth Mall 76 Starrs Road Unit # 6   Yarmouth NS Canada B5 A 2T5 1645
3/14/2009 3/13/2014 Retail Mall     Distribution Center Annex Airport Rd.      
Brampton ON Canada     59148 4/1/2008 12/30/2016 Distribution Center   CAN2234
Ancaster Plaza         Ancaster ON Canada     1500     Strip   CAN0805 Conestoga
Mall GS 550 King St. North Unit H -10   Waterloo ON Canada N2 L 5W6 1350
10/15/2009 10/31/2014 Retail Mall   CAN0808 Sherway Gardens 25 The West Mall
Unit 1726       Etobicoke ON Canada M9 C 1B8 776 5/2/2002 5/31/2012 Retail Mall
  CAN0809 Northgate Square Shopping Centre 1500 Fisher Street Unit T-184      
North Bay ON Canada P1 B 2H3 1156.5 5/26/2002 6/30/2012 Mall   CAN0811 Markville
Shopping Centre 5000 Highway 7 East Unit 11       Markham ON Canada L3 R 4M9
1369 11/1/2003 1/31/2014 Retail Mall   CAN0812 UPPER CANADA MALL 17600 YONGE
STREET Unit E16   UNIT #E-16   NEWMARKET ON Canada L3 Y 4Z1 1293 11/1/2003
10/31/2013 Retail Mall   CAN0813 Fairview Mall - Cadillac 1800 Sheppard Avenue E
Unit U275       Willowdale ON Canada M2 J 5A7 809 11/1/2003 10/31/2013 Retail
Mall   CAN0814 SCARBOROUGH TOWN CENTRE 300 BOROUGH DRIVE Unit 21 UNIT # 021  
SCARBOROUGH ON Canada M1 P 4P5 1050 1/1/2010 12/31/2015 Retail Mall   CAN0815
PICKERING TOWN CENTRE 1355 KINGSTON ROAD Unit 144       PICKERING ON Canada L1 V
1B8 1260 9/1/2003 8/31/2013 Mall   CAN0816 Mapleview Shopping Centre 900 Maple
Avenue Unit A5   Box 207   Burlington ON Canada L7 S 2J8 797 4/1/2004 3/31/2014
Retail Mall   CAN0817 Quinte Mall 390 North Front Street Unit L6      
Belleville ON Canada K8 P 3E1 1544 4/1/2004 3/31/2014 Retail Mall   CAN0818
Carlingwood Mall 2121 Carling Avenue Unit 76       Ottawa ON Canada K2 A 1H2 785
5/1/2004 4/30/2014 Retail Mall   CAN0819 PEN CENTRE 221 GLENDALE AVE. Unit 116  
    ST. CATHERINES ON Canada L2 T 2K9 915 11/6/2001 9/30/2011 Retail Mall  
CAN0820 RIDEAU CENTRE 50 RIDEAU STREET Unit 129 UNIT # 129   OTTAWA ON Canada K1
N 9J7 1252 3/1/2006 2/28/2011 Retail Mall   CAN0822 Oshwa Centre 419 King Street
West Unit 2222       Oshwa ON Canada L1 J 2K5 1473 8/1/2004 7/31/2014 Mall  
CAN0823 SQUARE ONE SHOPPING CENTRE 100 CITY CENTRE DRIVE Unit 2-115 UNIT # 2-115
  MISSISSAUGA ON Canada L5 B 2C9 1145 5/1/2004 4/30/2014 Retail Mall   CAN0824
PLACE D'ORLEANS - EB 110 PLACE D'ORLEANS DR. Unit 520 UNIT # 520, BOX #87
ORLEANS ON Canada K1 C 2L9 1135 6/1/2009 5/31/2014 Retail Mall   CAN0825 STONE
ROAD MALL 435 STONE ROAD Unit L2   UNIT #L2   GUELPH ON Canada N1 G 2X6 1237
7/1/2009 6/30/2011 Retail Mall   CAN0826 WHITE OAKS MALL 1105 WELLINGTON RD. S.
Unit 301 UNIT # 301   LONDON ON Canada N6 E 1V4 1052 6/1/2009 1/31/2012 Retail
Mall   CAN0827 NEW SUDBURY CENTRE 1349 LASALLE BOULEVARD Unit 15 UNIT # 15  
SUDBURY ON Canada P3 A 1Z2 910 6/1/2009 5/31/2014 Retail Mall   CAN0828 YORKDALE
SHOPPING CENTRE 3401 DUFFERIN STREET Unit 121 UNIT # 121   NORTH YORK ON Canada
M6 A 2T9 711 10/1/2008 2/28/2013 Retail Mall  


--------------------------------------------------------------------------------




          LEASED PROPERTIES               SCHEDULE 3.5(b)(ii)   CAN0829 FAIRVIEW
PARK MALL 2960 KINGSWAY DRIVE Unit G006   UNIT G6 KITCHENER ON Canada N2 C 1X1
1294 6/1/2006 5/31/2016 Retail Mall   CAN0830 Lime Ridge Mall - EB 999 UPPER
WENTWORTH Unit 116B     HAMILTON ON Canada L9 A 4X5 1265 1/15/2004 1/31/2014
Retail Mall   CAN0831 Georgian Mall - EBGames 509 BAYFIELD STREET Unit D021  
UNIT D21 BARRIE ON Canada L4 M 4Z8 1058 8/24/2005 8/31/2015 Retail Mall  
CAN0832 INTERCITY SHOPPING CENTER 1000 FORT WILLIAM ROAD Unit 4   SUITE 203
THUNDER BAY ON Canada P7 B 6B9 1218 8/1/2010 7/31/2015 Retail Mall   CAN0833
LYNDEN PARK MALL 84 LYNDEN ROAD Unit F-14   CRU 14 BRANTFORD ON Canada N3 R 6B8
1120 9/1/2010 8/31/2012 Retail Mall   CAN0835 Timmins Square 1500 Riverside
Drive   Unit 17B Timmins ON Canada P4 R 1A1 1365 5/1/2010 4/30/2015 Retail Mall
  CAN0836 The Promenade SC 1 Promenade Circle Unit # 0149 Thornhill ON Canada L4
J 4P8 1492 11/15/2009 11/30/2016 Retail Mall   CAN0838 Erin Mills Town Center
5100 Erin Mills Parkway     Mississauga ON Canada L5 M 4Z5 2170 11/25/2009
11/30/2014 Retail Mall   CAN0839 EASTGATE SQUARE 75 CENTENNIAL PARKWAY NORTH  
UNIT G28 STONEY CREEK ON Canada L8 E 2P2 1469 9/20/2009 9/30/2014 Retail Mall  
CAN0840 DUFFERIN MALL 900 DUFFERIN STREET Unit UNIT 130   UNIT 130 TORONTO ON
Canada M6 H 4B1 1040 12/1/2008 11/30/2013 Retail Mall   CAN0841 CATARAQUI TOWN
CENTRE 945 GARDINERS ROAD Unit U-002   SPACE U-001A KINGSTON ON Canada K7 M 7H4
1190 8/6/2005 8/31/2015 Retail Mall   CAN0842 Woodbine Centre GS 500 Rexdale
Blvd.   Unit M009 Etobicoke ON Canada M9 W 6K5 1371 6/27/2010 7/31/2015 Retail
Mall   CAN0843 DEVONSHIRE MALL 3100 HOWARD AVE Unit T7   SPACE T7 WINDSOR ON
Canada N8 X 3Y8 1373 4/1/2009 3/31/2014 Retail Mall   CAN0844 NORTH BAY MALL 300
LAKESHORE DRIVE Unit UNIT 314   UNIT 314 NORTH BAY ON Canada P1 A 3V2 1077
6/1/2009 1/31/2011 Retail Mall       1680 RICHMOND STREET NORTH Unit            
            CAN0846 MASONVILLE PLACE L124   L124 LONDON ON Canada N6 G 3Y9 1388
9/1/2009 8/31/2014 Retail Mall   CAN0847 CLOVERDALE MALL 250 THE EAST MALL Unit
229   UNIT 229 ETOBICOKE ON Canada M9 B 3Y8 876 1/1/2010 1/31/2011 Retail Mall  
    645 LANSDOWNE STREET WEST Unit                         CAN0848 LANSDOWNE
PLACE SHOPPING CENTR L015A     PETERBOROUGH ON Canada K9 J 7Y5 1090 11/1/2010
1/31/2011 Retail Mall       9350 YONGE STREET SPACE B-017A Unit                
        CAN0875 HILLCREST MALL B-017A     RICHMOND HILL ON Canada L4 C5G2 1157
9/1/2010 1/31/2011 Retail Mall   CAN0884 BRAMALEA CITY CENTRE 25 PEEL CENTRE
DRIVE Unit 253B     BRAMPTON ON Canada L6 T 3R5 1261 6/26/2001 6/30/2011 Retail
Mall   CAN0890 Shoppers World EB unit 9 499 MAIN STREET SOUTH Unit 9    
BRAMPTON ON Canada L6 Y 1N7 1330 6/1/2001 5/31/2011 Retail Mall   CAN0894 The
Centre on Barton - ex-Centre Mall 1227 Barton St. East   Unit Q9 Hamilton ON
Canada L8 H2V4 1447 5/1/2009 4/30/2019 Retail Mall   CAN0898 Lambton Mall 1380
London Rd. Unit 139     Sarina ON Canada N7 S1P8 1290 10/25/2001 10/31/2011
Retail Mall   CAN1603 Toronto Eaton Centre T.E.C. 220 Yonge Street Unit N109  
Suite 110 Box 511 Toronto ON Canada M5 B 2H1 875 7/15/2002 7/31/2012 Retail Mall
  CAN1608 Cambridge Centre 355 Hespeler Road Unit Unit 305   Unit 305 Cambridge
ON Canada N1 R 6B3 1200 8/8/2002 8/31/2012 Retail Mall   CAN1613 Orillia Square
Mall 1029 Brodie Dr., RR 4 Unit 39   Box 11, Unit 39 Orillia ON Canada L3 V 6H4
1192 11/10/2002 1/31/2013 Mall   CAN1614 Centerpoint Mall Yonge St. & Steeles
Ave. Unit Unit 76     Willowdale ON Canada M2 M 3X4 1035 11/24/2002 1/31/2013
Mall   CAN1619 Oakville Place 240 Leighland Avenue Unit     Oakville ON Canada
L6 H 3H6 1115 4/7/2004 4/30/2014 Retail Mall   CAN1622 Station Mall 293 Bay
Street Unit B-6     Sault St. Marie ON Canada P6 A 1X3 1152 4/6/2004 4/30/2014
Retail Mall   CAN1623 Vaughan Mills Mall 1 Brass Pro Mills Drive Unit 245    
Vaughan ON Canada L4 K 5W4 1100 11/4/2004 1/31/2015 Retail Mall   CAN1626
Bayshore Shopping Centre 100 Bayshore Drive Unit A15     Nepean ON Canada K2 B
8C1 807 10/14/2004 10/31/2014 Retail Mall   CAN1632 Billings Bridge Shopping
Centre       Ottawa ON Canada     1443 5/31/2007 5/30/2017 Retail Mall   CAN1633
Woodside Square 1571 Sandhurst Circle     Scarbourough ON Canada M1 V 1V2 687
9/2/2006 8/31/2016 Retail Mall   CAN1638 Cedarbrae Mall 3495 Lawrence Ave. East
  Unit 57 Scarborough ON Canada M1 H 1B3 948 1/31/2009 1/31/2014 Retail Mall  
CAN1641 Milton Mall 55 Ontario Street South   Space A002 Milton ON Canada L9 T
2M3 1510 3/7/2009 3/31/2014 Retail Mall   CAN1642 RioCan Centre Vaughan -
Gamestop 8280 Highway 27 Unit B -6 Vaughan ON Canada L4 H 0R9 1588 6/20/2009
6/19/2014 Strip   CAN1646 Morningside Crossings 4525 Kingston Rd.   Unit H10
Toronto ON Canada M1 E 2P1 1427.73 2/1/2009 1/31/2014 Strip   CAN1649 Wismer
Commons 9830 Hwy 48 (Markham Rd.)   Building R, Unit 2 Markham ON Canada L6 E
0H7 1314 3/30/2010 3/31/2015 Strip   CAN1700 Highway 7 & Airport Road 2880 Queen
Street East Unit Unit C -17 Brampton ON Canada L6 T 3G1 2057 5/1/2009 4/30/2012
Retail Mall   CAN1701 Heartland Town Centre-6045 Mavis 6045 Mavis Road Unit Unit
4   Unit 4 Mississauga ON Canada L4 V 1E3 1844 4/26/2002 4/30/2012 Strip  
CAN1702 6985 Yonge Street 6985 Yonge St. Unit --     North York ON Canada M2 M
3X9 1500 2/1/2009 1/31/2014 Strip   CAN1703 2374 Yonge Street 2374 Yonge Street
Unit --     Toronto ON Canada M4 P 2E6 1650 3/13/2007 3/12/2012 Strip   CAN1704
Hub 1300 Kingston Road Unit Unit 4     Pickering ON Canada L1 V3M9 1822 3/1/2007
2/29/2012 Strip     CAN1705 RioCan Centre London South 387-401 Wellington Street
South Unit 397-B     London ON Canada N6 C 4P9 1232 8/8/2007 8/7/2012 Strip  
CAN1706 Thickson Place 80 Thickson Road Unit     Whitby ON Canada L1 N 7T2 1808
5/1/2010 1/31/2011 Strip   CAN1707 Baymac SC 1070 Major Mackenzie Drive E. Unit
F106     Richmond Hill ON Canada L4 S1P3 1576 11/1/2009 10/31/2012 Strip  
CAN1708 Woodland Hills Centre 17906 Yonge Street Unit Unit #3     Newmarket ON
Canada L3 Y8S1 1800 5/1/2010 4/30/2015 Strip   CAN1709 45 Sportsworld Drive -
Tonecraft Unit     Kitchener ON Canada N2 P 2JS 2250 7/1/2009 6/30/2014 Strip  
CAN1710 Owen Sound Centre 1979 E 16th Street E Unit E-1     Owen Sound ON Canada
N4 K6Y3 1831 12/1/2009 11/30/2012 Strip   CAN1711 Durham Centre Harwood Avenue &
Highway 2 Unit D-6     Ajax ON Canada L1 S 2J1 1755 9/11/2003 9/10/2013 Strip  
CAN1712 Kanata Entertainment Centrum Unit     Kanata ON Canada     1480
11/28/2002 1/31/2013 Strip   CAN1713 Argyle Mall- Dundas St. 1925 Dundas Street
Unit     London ON Canada N5 V 1P7 2013 9/1/2008 8/31/2013 Strip   CAN1714
Queen's Square 181 N. Queen Street Unit     Etobicoke ON Canada M9 C 1A7 1841
11/1/2009 10/31/2012 Strip   CAN1716 Shoppers World Danforth 3003 Danforth
Avenue Unit 6 A     East York ON Canada M4 C 1M9 1946 1/1/2008 12/31/2012 Strip
      50 Marketplace Avenue Unit Building E Unit                         CAN1719
Chapman Mills Marketplace (Barrhaven) 3     Ottawa ON Canada L2 J 5G3 1225
5/1/2008 4/30/2013 Strip   CAN1723 Trafalgar 5 261 Oak Walk Drive Unit 6    
Oakville ON Canada L6 H 6M3 1537 6/1/2010 1/31/2011 Strip   CAN1726 London North
SC /Hyde Park Ctr-Fanshawe 1380 Fanshaw Park Road W     London ON Canada N6 G
5B1 1532 3/31/2006 1/31/2013 Strip     CAN1727 W. C. 401 Highway 401 & Winston
Churchill Blvd. Unit     Mississuga ON Canada     1499 11/21/2005 1/31/2013
Strip   CAN1728 Harmony SC - 1471 Harmony Rd. 1471 Harmony Road North   Unit
#C0007 Oshawa ON Canada L1 H 7K5 1514 9/9/2008 7/31/2015 Strip   CAN1729 Garden
City Centre 420 Vansickle Road Unit K-1     St. Catherine's ON Canada L2 R 6P9
1498 2/13/2004 12/31/2013 Strip   CAN1730 Morningside Centre (Scarb Milner) 799
Milner Avenue     Scarborough ON Canada M1 B 3C3 1533 12/17/2005 11/30/2012
Strip   CAN1733 South Common Centre 2150 Burnhamthorpe Rd. W. Unit E 101    
Mississauga ON Canada L5 L 3A3 1314 12/4/2003 2/28/2011 Strip   CAN1734 Railside
Centre 1063 Talbot Street Unit     St. Thomas ON Canada N5 P 1G4 1557 3/26/2004
5/31/2011 Strip   CAN1740 Fairview Mall - 311 Geneva St. - FCR 311 Geneva Street
Unit     St. Catherines ON Canada L2 N 2G1 1800 10/26/2003 10/31/2011 Strip  
CAN1743 Alton Centre 4521 Dundas Street Unit     Burlington ON Canada L7 R 3X4
1577 7/2/2004 9/30/2011 Strip   CAN1749 North Maple Shopping Centre 849 St.
Clair Street     Chatham ON Canada     1531 4/1/2005 5/31/2012 Strip   CAN1751
Riocan Marketplace - Steeles Ave 2081 Steeles Avenue West   Unit G1 Toronto ON
Canada M3 J 3N3 1401 10/1/2009 9/30/2014 Strip   CAN1752 Orangeville Mall -
RioCan Fairgrounds 65 Fourth Avenue Unit C-4     Orangeville ON Canada L9 W 1G5
1799 10/26/2003 10/25/2013 Strip   CAN1753 1200 Brant Street 1200 Brant Street
Unit     Burlington ON Canada L7 P 5C6 2252.8 8/1/2010 7/31/2013 Strip   CAN1754
Bayview Glen 8865 Yonge St     Richmond Hill ON Canada     1701.12 6/15/2004
6/30/2011 Strip   CAN1755 RioCan Niagara - 7190 Morrison St. 7190 Morrison
Street Unit Suite C5     Niagara Falls ON Canada L2 E 7K5 1815 8/1/2010
7/31/2013 Strip   CAN1756 Woolrich Centre Hwy 86 & King Street N Unit    
Waterloo ON Canada     1500 11/11/2011 11/12/2011 Strip   CAN1757 Rexdale Mall -
2267 Islington Ave. 2267 Isligton Avenue     Etobicoke ON Canada M9 W 3W7 1456
8/30/2005 10/31/2012 Strip  


--------------------------------------------------------------------------------




            LEASED PROPERTIES               SCHEDULE 3.5(b)(ii)   CAN1758
Laurentian Power Centre - 245 Strasbury 245 Strasburg Road       Kitchener ON
Canada N2 E 3W7 1162 11/25/2003 1/31/2014 Strip   CAN1759 Portage Place 1154
Chemong Road Unit C-2       Peterborough ON Canada K9 H 7J6 1507 11/15/2003
11/30/2013 Strip   CAN1761 Delta Centre 1 Hespeler Road Unit H-2       Cambridge
ON Canada N1 R 8L4 1302 12/15/2003 12/31/2011 Strip   CAN1762 1719 Merivale -
Viewmount Ctr. 1719 Merivale Road Unit #100       Nepean ON Canada K2 G 3K2 2044
12/14/2003 2/28/2011 Strip   CAN1763 Brantford Commons 300 King George Rd      
Brantford ON Canada N3 R 5L8 1508 9/1/2005 8/31/2012 Strip   CAN1764 Bolton 40
McEwan Drive E. Unit 10       Bolton ON Canada L7 E 2Y3 1503.89 6/24/2004
8/31/2011 Strip   CAN1769 Clarkson Crossing 960 Southdown Road Unit C-14      
Mississauga ON Canada L5 J 2Y4 1275 2/13/2004 2/28/2014 Strip   CAN1770 Dorval
Crossing - Oakville Towne Centre 220 North Service Road Unit       Oakville ON
Canada L6 M 2Y1 1927 2/15/2004 4/30/2014 Strip   CAN1773 Thunder Bay Centre D9 -
949 Fort William Rd. Unit       Thunder Bay ON Canada P7 B 3A6 1514 11/19/2005
11/18/2015 Retail Mall   CAN1775 Midland         Midland ON Canada     1595
10/30/2006 12/31/2013 Strip   CAN1776 Cobourg 75 Strathy Road Unit Unit 2   Bldg
C   Cobourg ON Canada K9 A 5W8 1561 6/2/2004 8/31/2011 Strip   CAN1779
Michael-Angelo's Marketplace 8555 Woodbine Ave Unit       Markham ON Canada L3 R
4X9 1435.7 11/1/2010 10/31/2013 Strip   CAN1780 Fairway Plaza - Fairway Rd 655
Fairway Road South Unit B-06       Kitchener ON Canada N2 C 1X4 1401 8/20/2004
8/31/2014 Strip   CAN1781 Trenton Wal-Mart - Dughill Rd - Frontena 470 Second
Dughill Road Unit A       Trenton ON Canada K8 V 5P4 1739 12/25/2004 12/24/2014
Strip   CAN1786 Brockville Centre - Parkedale Ave 1958 Parkedale Avenue Unit A  
    Brockville ON Canada K6 V 5T6 1528 10/21/2005 12/31/2012 Retail Mall  
CAN1791 Orleans Centre - Innes Rd 5-3890 Innes Road Unit       Orleans ON Canada
K1 W 1K9 1542 10/31/2005 12/31/2012 Retail Mall   CAN1794 Park Place Center
Highway 400 & Molson Park Drive       Barrie ON Canada     1500     Strip  
CAN1800 Brookdale Centre 960 Brookdale Avenue Unit 15       Cornwall ON Canada
K6 J 4P5 1506 6/3/2004 5/31/2014 Strip   CAN1807 Whitby North 4160 Baldwin
Street, South Unit K-9       Whitby ON Canada L1 R 3H8 1524 11/13/2004 1/31/2012
Strip   CAN1808 Collingwood Centre 99 Balsam Street Unit 5       Collingwood ON
Canada L9 Y 3Y6 1729 11/19/2004 1/31/2015 Strip   CAN1814 Ferarri Plaza - Walker
Rd. 4128 Walker Road Unit 10       Windsor ON Canada N8 W 3T5 1740 12/5/2004
1/31/2015 Retail Mall   CAN1821 Meadowvale Town Centre Aquataine Ave. & Wrvston
Churchill Blvd.   Unit M01   Mississauga ON Canada     1164 11/8/2007 1/31/2015
Strip   CAN1822 Parkway Centre 950 Lansdowne Street W. Unit       Peterborough
ON Canada K9 J 1Z9 1985 8/23/2010 1/31/2015 Strip   CAN1823 Eglinton SC - 1900
Eglinton Ave E 1900 Eglinton Ave E       Scarborugh ON Canada     1454 3/6/2007
5/31/2014 Strip   CAN1824 Meadowlands Town Centre 1001 Golf Links Road Unit    
  Ancaster ON Canada L9 K 1L6 1980 8/1/2009 1/31/2011 Strip   CAN1825 Upper
James Square Upper James Square Unit       Hamilton ON Canada     1818 5/1/2010
4/30/2015 Strip   CAN1834 3434 Lawrence Avenue East Unit       Toronto ON Canada
M1 H 1A9 1400 6/16/2005 6/30/2012 Strip   CAN1835 Milton Crossroads 1290 Steeles
Ave.       Milton ON Canada L9 T 6R1 1809.8 10/1/2005 9/30/2015 Strip   CAN1838
Taylor Kidd Marketplace 599 Taylor-Kidd Blvd   Unit 1   Kingston ON Canada K7 M
3X9 1711 12/9/2005 12/8/2015 Retail Mall   CAN1849 Stockyards 2471 St.Claire
Avenue West   Space B-1   Toronto ON Canada M6 N 4Z5 1248 9/21/2006 11/30/2013
Strip   CAN1855 Festival Marketplace Unit       Stratford ON Canada     1900
10/14/2005 10/31/2015 Strip   CAN1856 Hespler-Cambridge-Pinebush Rd. 55 Pinebush
Rd. Unit 600       Cambridge ON Canada N1 R 8K5 1457 5/19/2006 7/31/2013 Strip  
CAN1860 Alliston Mills     142 Young Street West   Alliston ON Canada L9 R 1P8
1539 11/15/2006 11/30/2016 Retail Mall   CAN1861 Guelph Walmart 17 Woodlawn Road
West Unit # 400   Guelph ON Canada N1 H 1G8 1360 4/25/2009 6/30/2016 Strip      
    5213 Power Centre Blvd.                       CAN1863 Power Centre @ Drayton
Valley CAN1863   Building A Unit #1   Drayton ON Canada T7 A 1S7 1545 11/1/2006
10/31/2016 Strip   CAN1867 Hamilton Mountain - 2172 Rymal Rd E 2172 Rymal Rd
East Glanbrook   Unit 101   Hamilton ON Canada L0 R 1P0 2010 2/28/2010 3/31/2015
Strip   CAN1872 Gerrard Square-1000 Gerrard St. E 1000 Gerrard St. E.   Unit #
D014   Toronto ON Canada     1186 4/1/2007 3/31/2014 Not set   CAN1874 Barrie
Power Centre - Mapleview Dr. 35 Maple View Dr.   Unit D 3B   Barrie ON Canada  
  2050 11/4/2007 12/31/2012 Strip   CAN1875 Bathurst Centre - Disera Dr. 11
Disera Drive   Unit 260   Thornhill ON Canada L4 J 0A7 1754 6/23/2008 7/31/2018
Strip   CAN1876 Pickering SWM - 1899 Brock Rd. 1899 Brock Rd.       Pickering ON
Canada     2046 10/27/2007 11/30/2012 Strip   CAN1877 Aurora SWM - First
Commerce Dr. 91 First Commerce Drive   Unit 9   Aurora ON Canada     1514
4/28/2008 5/31/2013 Strip   CAN1878 Carleton Place - McNeely Ave 438 McNeely
Avenue Unit 3       Carleton Place ON Canada K76 0 A6 1823 10/31/2007 11/30/2012
Strip   CAN1879 Stonebridge by the Bay aka. Wasaga Beach Unit F-1   321 Main
Street   Wasaga Beach ON Canada L9 Z 0B6 1400 2/4/2008 3/15/2013 Strip   CAN1881
Clairfields Commons 5 Clair Road West Unit # 9   Guelph ON Canada N1 L 0A6 1298
12/6/2007 1/31/2013 Strip   CAN1883 Adelaide & Carroll Adelaide Rd. & Carroll
Street East       Strathrony ON Canada     1500     Strip   CAN1884 Sault Centre
- Great Northern Rd 524 Great Northern Rd.   Unit 3   Sault Ste. Marie ON Canada
P6 B 4Z9 2663 1/12/2008 1/31/2018 Strip   CAN1889 Hwy. 401 & County Rd. 41 Hwy.
401 & county Rd. 41       Napanee ON Canada     1500     Strip   CAN1891 Hoover
Park Hwy. 48 & Hoover Park Drive       Stouffville ON Canada     1500     Strip
  CAN1892 Oshawa South SWM First Pro Stevenson & Hwy. 401       Oshawa ON Canada
    1500     Strip   CAN1893 Kingston SWM Sir John Macdonald & Princess Street  
    Kingston ON Canada     1500     Strip   CAN1894 Sarnia Shopping Center -
Quinn Dr. 1444 Quinn Dr.       Sarnia ON Canada     1562 11/22/2008 12/31/2013
Strip   CAN1895 Welland SWM Woodland Road & Power Drive       Welland ON Canada
    1500     Strip   CAN2104 801 York Mills 801 York Mills Rd   Unit 15 - 17  
Toronto ON Canada M3 B 1X8 1547 6/26/2010 6/30/2015 Strip   CAN2152 Georgian
Mall - GameStop 509 Bayfield Street North   Unit J009   Barrie ON Canada L4 M
4Z8 3640 2/1/2008 2/28/2011 Retail Mall   CAN2155 Place D'Orleans - GS 110 Place
d' Orleans Drive   Unit 1192   Orleans ON Canada K1 C 2L9 2773 2/1/2008
4/30/2011 Retail Mall   CAN2160 Shoppers World GS unit 144 499 Main Street South
  Unit 144/145   Brampton ON Canada L6 Y 1N7 3847 7/1/2010 1/31/2011 Retail Mall
  CAN2161 1000 Islands Mall 2399 Parkedale Avenue   Unit 64   Brockville ON
Canada K6 V 3G9 1797 7/1/2010 1/31/2011 Retail Mall   CAN2162 Cornwall Square 1
Water Street East   TT21 B Cornwall ON Canada K6 H 6M2 2771 2/1/2008 6/30/2011
Retail Mall   CAN2164 Heritage Place 1350 16th Street East   B15   Owen Sound ON
Canada N4 K 6N7 1539 2/1/2008 3/31/2013 Retail Mall   CAN2168 Lime Ridge Mall -
GS 999 Upper Wentworth Street   Unit 0318A   Hamilton ON Canada L9 A 1A1 2558
2/1/2008 1/31/2011 Retail Mall   CAN2200 Richmond Green Marketplace (Elgin)    
    Richmond Hill ON Canada     1634 2/11/2008 2/28/2018 Strip   CAN2201 425
Queen Street 423 - 425 Queen Street West   Unit 111   Toronto ON Canada     2195
4/1/2008 1/31/2013 Street Front   CAN2204 Tecumseh Mall 7654 Tecumseh Rd. East  
Space A2A   Windsor ON Canada N8 T1E9 1136 12/14/2007 1/31/2013 Retail Mall  
CAN2205 Dixie Outlet Mall Dixie Outlet Mall   Space 77A   Mississauga ON Canada
    1504 12/15/2007 1/31/2018 Strip   CAN2206 Ottawa Train Yards 500 Terminal
Ave.   Unit A04   Ottawa Train Yards ON Canada     1726 2/18/2008 2/28/2013
Strip   CAN2207 Burlington Mall 355 Hespeler Rd.   Space H12   Burlington ON
Canada     1535 12/15/2007 1/31/2013 Retail Mall   CAN2209 Halton Hills Village
Mountainview & Argyle Rd.   CRU B3, Unit 133   Georgetown ON Canada     1704.3
1/11/2008 1/31/2013 Strip   CAN2211 University Plaza Osler Drive   Unit 134B  
Dundas ON Canada     2386 1/14/2008 1/31/2018 Strip   CAN2213 Colossus Centre 21
Famous Ave.   Unit B2   Vaughan ON Canada L4 L 0B6 1507 2/24/2008 2/23/2013
Strip   CAN2214 Sheppard Centre - 4841 Yonge St. 4841 Yonge Street   Unit GR227
  North York ON Canada M2 N 5X2 486 4/1/2008 3/31/2013 Retail Mall   CAN2216 Hwy
88 & 10th Side Rd. Hwy. 88 & 10th Sideroad       Bradford ON Canada     1500    
Strip   CAN2217 Seaway Mall 800 Niagara Street N.   Unit J4   Welland ON Canada
L3 C 5Z4 1979 1/30/2009 1/31/2014 Retail Mall   CAN2218 Laurelwood Commons -
Charterhall 606 Laurelwood Drive   Unit 310   Waterloo ON Canada N2 V 0A2 1480
7/17/2009 7/31/2014 Strip   CAN2223 519 Bloor Street W - GameStop 519 Bloor
Street West       Toronto ON Canada M5 S 1Y4 1350 1/31/2009 1/31/2014 Street
Front   CAN2224 Beaches - 2002 Queen St. 2002 Queen Street East       Toronto ON
Canada M4 L 1J3 1500 2/27/2009 2/26/2014 Strip   CAN2228 Hwy. 86 & King Street
North Hwy. 86 & King Street North       Waterloo ON Canada     1500     Strip  
CAN2229 IRA Needles Blvd. & University Ave. IRA Needles Blvd. & University Ave.
      Kitchner ON Canada     1500     Strip  


--------------------------------------------------------------------------------




          LEASED PROPERTIES               SCHEDULE 3.5(b)(ii)   CAN2231 Sheridan
Centre 2225 Erin Mills Parkway   Unit 58 Mississauga ON Canada L5 K 1T9 1580
7/18/2009 7/31/2014 Retail Mall   CAN2232 MetroCentre PATH 200 Wellingston
Street West   Unit 630 Toronto ON Canada M5 V 3C7 1172 5/15/2009 4/30/2014 Strip
  CAN2233 Rockland Commons - Richelieu St 3000 Richelieu St.   Unit 3 Rockland
ON Canada K4 K 0B5 1500 2/28/2010 4/30/2015 Strip   CAN2235 Commerce Court - 199
Bay St 199 Bay Street Unit C -134 Toronto ON Canada M5 L 1E7 1627 6/1/2009
5/31/2014 Retail Mall   CAN2236 Sudbury Centre       Sudbury ON canada     1875
    Strip   CAN2242 Rutherford Marketplace 9360 Bathhurst Street   Unit 107
Maple ON Canada L6 A 4N9 1450 8/28/2010 7/31/2015 Strip   CAN2243 Lindsay Square
401 Kent Street West Unit # 065 Lindsay ON Canada K9 V 4Z1 1900 11/22/2010
1/31/2016 Strip   CAN2244 267 Yonge Street       Toronto ON canada     3500    
Strip   CAN1782 Charlottetown Mall 670 University Avenue Unit Unit 12    
Charlottetown PE Canada C1 E 1H6 1048 5/1/2004 4/30/2014 Retail Mall   CAN0802
Les Galeries De La Capitale 5401 Des Galeries Blvd. Unit 220     Quebec City PQ
Canada G2 K1N4 1183 12/3/2001 12/31/2011 Retail Mall   CAN0803 Carrefour De
L'Estrie 3050 Portland Blvd. Unit E-3     Sherbrooke PQ Canada J1 L1K1 1240
11/13/2001 11/30/2011 Retail Mall   CAN0804 Victoriaville-Grande Place Des Bois
Fran 1111 Boulevard Jutras Est. Unit 87     Arthabaska PQ Canada     920
11/21/2001 11/30/2011 Retail Mall       274 BOULEVARD DES PROMENADES            
            CAN0867 LES PROMENADES ST-BRUNO Unit L-010 L -010 ST. BRUNO PQ
Canada J3 V 5K2 1494 7/14/2001 7/31/2011 Retail Mall     CAN0881 Les Galeries
D'Anjou 7999, Boul. Les Galeries d'Anjou Unit D-002     Ville d'Anjou PQ Canada
H1 M 1W9 1011 6/9/2002 6/30/2012 Retail Mall     CAN0888 LES RIVIERES SHOPPING
CENTRE 4125 BOULEVARD DES FORGES Unit L3   UNIT L3 TROIS-RIVIERES PQ Canada G8 Y
1W1 1213 6/1/2001 5/31/2011 Retail Mall       6801 TRANS-CANADA HIGHWAY Unit C-
                        CAN0889 FAIRVIEW POINTE CLAIRE 024   UNIT C024
POINTE-CLAIRE PQ Canada     1176 6/13/2001 6/30/2011 Retail Mall     CAN0891
Place Fleur de Lys - 5315731 552 BOULEVARD WILFRED HAMEL Unit     QUEBEC CITY PQ
Canada G1 M3E5 1276 7/18/2001 7/31/2011 Retail Mall   CAN0899 Mail Montenach 600
Laurier Blvd. Unit C-16     Beloeil PQ Canada J3 G4J2 1281 12/10/2001 12/31/2011
Retail Mall   CAN1604 Place Laurier 2700 Laurier Blvd. Unit #0530     St. Foy PQ
Canada G1 V 4J9 1053 10/4/2002 1/31/2013 Retail Mall   CAN1605 Place du Royaume
1401 Boulevard Talbot Unit B-13   13 Chicoutimi PQ Canada G7 H 5N6 1108
6/23/2002 6/30/2012 Retail Mall   CAN1609 Le Carrefour Laval Store # H004 Unit  
  Laval PQ Canada     1051 10/22/2002 10/31/2012 Retail Mall   CAN1611 Complexe
Les Ailes 677 St. Catherine West Unit M20     Montreal PQ Canada H3 B 5K4 1203
8/14/2002 7/31/2012 Mall   CAN1612 Place Rosemere SC - EB Games - Unit P3 401,
Labelle blvd Unit P-03     Rosemere PQ Canada J7 A 3T2 1076 9/19/2002 9/30/2012
Mall   CAN1615 Les Promenades de Drummondville 755 Boul Rene-Levesque Unit Suite
1210     Drummondville PQ Canada J2 C 6Y7 1194 10/31/2002 1/31/2013 Mall  
CAN1618 Les Galeries De Hull 300 Saint Joseph Boulevard Unit 105-B     Hull PQ
Canada J8 Y 3YB 1185 4/25/2003 4/30/2013 Mall   CAN1621 Les Galeries Rive Nord
100 Brien Blvd Unit 87     Repentigny PQ Canada J6 A 5NA 1270 12/12/2003
2/28/2014 Strip   CAN1627 Les Galeries de Granby 00220-40 Evangeline Street Unit
    Granby PQ Canada J2 G 8K1 1291 11/7/2004 1/31/2015 Strip   CAN1630 Place
Versailles     187-7275 Sherbrook St. E Montreal PQ Canada H1 N 1E9 1660
12/10/2005 1/31/2016 Retail Mall   CAN1724 Trois Routes 105 Monte Masson Unit  
  Mascouche PQ Canada J7 K 3B4 1399 10/1/2010 9/30/2013 Strip   CAN1731 Rio Can
Sainte Foy 1946 Jules Verne Avenue Unit D-1     Sainte Foy PQ Canada G2 G 2 R5
1500 11/4/2003 11/3/2013 Strip   CAN1735 Mega Center St. Constant 524 Local 400
Voie de Desserte Unit   Route 132 St. Constant PQ Canada J5 A 2E7 1539
10/30/2003 12/31/2013 Strip   CAN1736 Centre Montreal-Nord 6156 Henri Bourassa
Unit     Montreal North PQ Canada H1 G 5X3 1501 11/17/2003 1/31/2014 Strip  
CAN1737 Blue Bonnets SC - Centre Decarie 5397 rue des Jockeys Unit     Montreal
PQ Canada H4 P 2T8 1538 12/9/2003 2/28/2014 Strip   CAN1741 Les Galeries de
Lanaudiere 552 Montee des Pionniers Unit     Lachenaie PQ Canada J6 V 1N9 1882
11/16/2004 11/30/2011 Strip   CAN1742 Laval West Highway 13 & Simpson Blvd. Unit
    Laval PQ Canada     1845 9/30/2003 11/30/2013 Strip     CAN1795 Valleyfield
Centre 2162 Monseigneur-Langolis Boulevard Unit     Valleyfield PQ Canada J6 S
5R1 1525 10/22/2004 12/31/2011 Strip   CAN1801 St. Hyacinthe Wal-Mart Centre
5982 Martineau Street Unit B-2     St. Hyacinthe PQ Canada J2 S 8B1 1500
12/4/2004 1/31/2015 Strip   CAN1803 Jonquiere 2406 Rene-Levesque Boulevard Unit
    Jonquiere PQ Canada G75 5 Y5 1564 11/20/2004 1/31/2012 Strip   CAN1805 Place
St. Jean - Omer-Marcil 212 Boul. Omer-Marcil     St. Jean Sur Richeli PQ Canada
    1579 6/20/2008 7/31/2013 Strip       421 Montee Industrielle-et-Commerciale
                        CAN1806 Rimouski Unit     Rimouski PQ Canada G5 M 1Y1
1571 11/28/2004 1/31/2012 Strip   CAN1815 102 Boulevard D'Anjou 102 Boulevard
D'Anjou Unit     Chateauguay PQ Canada J6 K 1C4 2620 11/28/2004 2/28/2015 Retail
Mall   CAN1831 Mega Centre Lebourgneuf 200-5560 Des Gradins Blvd     Quebec PQ
Canada G2 J 1R7 1934 11/14/2005 1/31/2013 Retail Mall   CAN1840 Wal-Mart St.
Jerome 1056 Du Grand-Heron Blvd Unit G -4 St. Jerome PQ Canada J74 5 K8 1562
10/30/2005 12/31/2012 Retail Mall       5685 Blvd Val-des-brises & Robert-      
                  CAN1843 Laval East Bourassa     Laval PQ Canada H7 E 0A4 1496
11/11/2005 1/31/2013 Retail Mall   CAN1847 Centropolis 1745 Pierre-Pe la deau  
  Laval PQ Canada H7 T 2Y5 2007 1/6/2006 1/31/2016 Retail Mall   CAN1850 Plaza
Hotel De Ville Unit     Riviere-du-loop PQ Canada     1373 10/1/2010 9/30/2015
Strip   CAN1857 Centennial Plaza 3349-B Blvd des Sources     Dollard-des-Ormeaux
PQ Canada H9 B 1Z8 1489 11/26/2005 11/30/2015 Retail Mall   CAN1858 Ctr Comm
Sherbrooke - Josphat-Rancourt 1310 Du Plateau - St. Joseph Blvd   Unit 1290
Sherbrooke PQ Canada J1 N 3C6 1530 11/18/2005 1/31/2013 Retail Mall   CAN1864
A-81 President Kennedy 81 Route Du Pres-Kennedy     Levis PQ Canada G6 V 6C8
3210 2/10/2006 1/31/2016 Retail Mall   CAN1865 Wal-Mart Centre - Gatineau -
Maloney Blv 760 Maloney Blvd W     Gatineau PQ Canada J8 T 8K7 1937.18 1/15/2006
1/14/2014 Retail Mall   CAN1866 Les Quartiers DIX30     Cru #P6B Broussard PQ
Canada     2058 8/5/2007 8/31/2014 Strip   CAN1885 Gatineau - Autoroute 50 73
Boulevard de la Gappe   Suite E104 Gatineau PQ Canada J8 T 0B5 1520 6/20/2009
6/30/2014 Strip   CAN2150 Galieries Joliette 1075 Firestone Blvd   Unit 1889
Joliette PQ Canada J6 E 6X6 1445 2/1/2009 1/31/2014 Retail Mall   CAN2154 Les
Galeries Quatre Saisons- 13th Ave 930-13th Avenue North     Sherbrooke PQ Canada
J1 E 3G8 2408 3/1/2010 2/28/2013 Retail Mall   CAN2157 Carrefour Angrignon 7077
Boulevard Newman   Unit 01790 LaSalle PQ Canada     2077 6/1/2009 1/31/2012
Retail Mall   CAN2159 Carrefour Richelieu - Rue Caisse 00330/4 600 Pierre-Caisse
  Unit 00330 St. Jean PQ Canada J3 A 1M1 1857 2/1/2010 1/31/2015 Retail Mall  
CAN2163 Place Fleur de Lys - 5315491 552 Boulevard, Wilfrid-Hamel Unit H -3
Quebec City PQ Canada G1 M 1E6 1973 6/1/2009 5/31/2012 Retail Mall   CAN2165
Place Rosemere SC - Gamestop Unit J7 401 Boulevard Labelle Unit J -07 Rosemere
PQ Canada J7 A 3T2 2023 2/1/2008 5/31/2011 Retail Mall     CAN2238 Carrefour
Saint Georges 8585 Blvd. Lacroix Unit # 3 St.Georges de Beauce PQ Canada G5 Y
5L6 1052 6/19/2010 9/30/2015 Retail Mall   CAN0801 Carrefour Angrignon 7077
Boulevard Newman Unit # 1250     LaSalle QC Canada H3 A 3J2 1520 11/8/2001
2/28/2012 Retail Mall   CAN0887 PLACE VERTU 3131, boul. de la Cote-Vertu local
G40   UNIT E7 ST. LAURENT QC Canada H4 R 1Y8 1317 6/15/2001 6/30/2011 Retail
Mall   CAN1869 Mega Centre Beauport Autoroute 40 & Joseph Casavant     Beauport
QC Canada     1800     Strip   CAN1873 7057 St.Hubert       Montreal QC Canada  
  2418 5/1/2007 4/30/2012 Strip   CAN2158 Carrefour du Nord 900 Boul. Grignon  
Unit 00550 St. Jerome QC Canada     2000 5/1/2008 4/30/2013 Retail Mall  
CAN2167 Place Longueuil 825 Rue St-Laurent West   Unit 143 Longueuil QC Canada
J4 K 2V1 2029.94 3/15/2009 3/14/2014 Retail Mall   CAN0882 SOUTHLAND MALL 2965
GORDON ROAD Unit 60A     REGINA SK Canada S4 S 6H7 1071 11/1/2001 10/31/2011
Retail Mall       CORNWALL CENTRE ADMINISTRATION                         CAN0886
CORNWALL CENTRE OFFICE Unit T035A   202-2114 11TH AVENUE REGINA SK Canada S4 P
0J5 1320 5/19/2001 5/31/2011 Retail Mall   CAN0893 The Centre at Circle & 8th
3310 8TH ST. EAST Unit 620     SASKATOON SK Canada S7 H 5M3 996 10/3/2001
10/31/2011 Retail Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES                 SCHEDULE 3.5(b)(ii)   CAN1600 Midtown
Plaza Unit T33E   Saskatoon SK Canada       1102 8/27/2002 8/31/2012 Retail Mall
  CAN1606 Town 'N' Country Mall Unit 15A   Moose Jaw SK Canada       1161
8/27/2002 8/31/2012 Retail Mall   CAN1617 Northgate Mall Albert Street & 9th
Avenue Unit #5-B   Regina SK Canada       900 3/19/2003 3/31/2013 Mall   CAN1798
Regina North Pasqua St. North & Rochdale Blvd. Unit   Regina SK Canada      
1257 7/26/2004 9/30/2011 Strip   CAN1826 Chilkoot Centre #36 Chilkoot Way Unit
100 Suite #100 Whitehorse YK Canada   Y1 A 6T5 1279 12/1/2009 11/30/2014 Retail
Mall   AUT3501 Wels, SCW   Salzburger Str. 223 Wels   Austria A -4600   122.11
9/26/2005 12/31/2011 Retail Mall         SCS Allee (TOP 95), Eingang            
          AUT3502 SCS Shopping City Süd   5 Vösendorf-Süd   Austria A -2334  
129.92 7/26/2010 12/31/2015 Retail Mall     AUT3503 City Arcaden Klagenfurt  
St. Veiter Ring 20 (TOP 006) Klagenfurt   Austria A -9020   103.76 3/15/2006
9/30/2016 Retail Mall         Dr.-Adolf-Schärf-Str. 5-9                      
AUT3504 EKZ Traisenpark   (TOP25) St Pölten   Austria A -3107   125.07 6/1/2006
5/31/2011 Retail Mall   AUT3505 City Center   Waidhofnerstr 1 (Top 1.18)
Amstetten   Austria A -3300   115.7 6/20/2006 5/31/2016 Retail Mall   AUT3506
Linz, Plus City   Pluskaufstr. 7 Pasching   Austria A -4061   86 11/1/2006
12/31/2011 Retail Mall   AUT3507 Sillpark   Museumstr. 38 Innsbruck   Austria A
-6020   74 4/10/2007 4/9/2017 Retail Mall   AUT3508 Stadion Center  
Olympiaplatz 2 Wien   Austria A -1020   98 8/20/2007 12/31/2012 Retail Mall  
AUT3509 City Shopping   Hauptplatz 9 Leoben   Austria A -8700   82 9/12/2007
9/11/2017 Retail Mall   AUT3510 Auhofcenter   Albert-Schweitzer Gasse 6 Wien  
Austria A -1140   90 10/1/2007 1/31/2013 Retail Mall   AUT3511 Shoping Center
West-Graz Wieblinger Gürtel 25   Graz   Austria A -8030   94.9 11/16/2007
11/15/2017 Retail Mall   AUT3512 DEZ Innsbruck Amraser See Str.56 a   Innsbruck
  Austria A -6020   62.29 2/17/2008 2/28/2018 Retail Mall   AUT3513 Graz
Shopping Center Nord Wienerstr.365   Graz   Austria A -8051   105 2/13/2008
12/31/2013 Retail Mall   AUT3514 Innsbruck Cyta Gieenweg 2   Völs/Innsbruck  
Austria A -6176   139.38 3/1/2008 2/28/2013 Retail Mall   AUT3515 Atrio Villach
Kärntnerstr.34   Villach   Austria A -9500   61 7/1/2008 6/30/2013 Retail Mall  
AUT3516 Fmz Imst Industriezone 32   Imst   Austria A -6460   80.28 8/1/2008
7/31/2013 Retail Mall   AUT3517 Forum Salzburg Südtiroler Platz 13   Salzburg  
Austria   5020   88 7/18/2008 7/17/2013 Retail Mall   AUT3518 Lugner City Wien
15 Galenzstr.11 Wien   Austria   1150   91.78 8/1/2008 7/31/2011 Retail Mall  
AUT3519 Tulln Rosenarkaden Hauptstr.11-14   Tulln   Austria   3435   100
9/15/2008 9/14/2013 Retail Mall   AUT3520 Eco Park Eco Parkstr.3   Bruck  
Austria   2460   198.28 11/11/2008 12/31/2018 Mall - Hyper Market   AUT3521 EKZ
Oberwart   Europastr. 1 Oberwart   Austria A -7400   92.2 3/9/2009 3/8/2014
Retail Mall   AUT3522 Shoppingcity Seiersberg (AUT3522) Shopping City Seiersberg
1, Haus 7/UG   Seiersberg   Austria   8054   89.17 4/14/2009 12/31/2014 Retail
Mall   AUT3523 SC Varena   Linzerstr. 50 Vöcklabruck   Austria A -4840   112
7/8/2010 9/30/2015 Retail Mall     AUT3524 Donauzentrum   Donaustadtstrasse 1
Top 748 Wien   Austria A -1220   123 9/1/2010 8/31/2015 Retail Mall         Cnr
Gozzard & Hibberson                       AUS1211 Gungahlin Shop 29 The
Marketplace Street Gungahlin AC Australia   2912   103 11/1/2008 1/31/2014
Street Front       Shop #124A Level 3 Westfield                         AUS0111
Belconnen Shoppingtown Benjamin Way Belconnen AT Australia   2617   155.4
10/26/2009 4/25/2015 Retail Mall   AUS0130 Woden Plaza Shop# L78, Westfield
Woden Keltie Street Woden AT Australia   2606   129.7 6/29/2006 1/31/2012 Retail
Mall   AUS0132 Tuggeranong Shop#134-135, Tuggeranong Hyperdome Anketell Street
Tuggeranong AT Australia   2900   150 2/1/2005 1/31/2011 Retail Mall     AUS0186
Canberra Centre Shop FF11 Canberra Centre Ainslie Ave. Canberra City AT
Australia   2601   108 11/2/2006 1/31/2013 Retail Mall   AUS1142 Riverside Shop
38 Riverside Plaza 131 Monaro Street Queanbeyan AT Australia   2620   145
10/1/2007 1/31/2013 Retail Mall         Cnr Canberra Ave &                      
AUS1218 DFO Canberra Shop 222 Direct Factory Outlet Newcastle St Canberra AT
Australia   2609   97 2/17/2009 1/31/2014 Retail Mall       Shop GD255 Casuarina
Square Shopping                         AUS0167 Casuarina Centre 247 Trower Road
Casuarina NT Australia   810   120.9 2/1/2008 2/28/2013 Retail Mall   AUS0294
Palmerston Shop T48 Palmerston Shopping Centre Temple Terrace Palmerston NT
Australia   830   99.1 12/1/2006 1/31/2011 Retail Mall   AUS1259 Millner Unit 3A
Jape Homemaker Village 356 Bagot Road Millner NT Australia   810   209 2/1/2010
1/31/2016 Street Front   AUS1100 Stanhope Gardens Shop 37 Stanhope Village PO
Box 1 Stanhope Gardens NW Australia   2768   90 3/22/2007 1/31/2013 Retail Mall
  AUS1145 Lake Haven Shop 11 Lake Haven Shopping Centre Lake Haven Drive Lake
Haven NW Australia   2263   109.8 11/8/2007 1/31/2014 Retail Mall   AUS1162
Penrith #2 Shop 43 Westfield Penrith 585 High Street Penrith NW Australia   2750
  96 3/29/2008 3/28/2013 Retail Mall   AUS1178 George Street 403 George Street  
Sydney NW Australia   2000   150 6/1/2008 5/31/2013 Retail Mall   AUS0101
Miranda Shop# 1097 Westfield Shoppingtown The Kingsway Miranda NW Australia  
2228   160 2/1/2009 1/31/2011 Retail Mall   AUS0102 Tuggerah Shop #1045
Westfield Shopping Town Gavenlock Rd. Tuggerah NW Australia   2259   100
2/1/2008 1/31/2013 Retail Mall   AUS0103 MacArthur Square Shop #U23 MacArthur
Square Gilchrist Drive Campbelltown NW Australia   2560   137.6 2/1/2005
1/31/2011 Retail Mall   AUS0104 Charlestown Square Shop 1025 Charlestown Square
30 Pearson St Charlestown NW Australia   2290   132.3 10/21/2010 1/31/2016
Retail Mall   AUS0106 Penrith Plaza Shop #300, Level 2 Penrith Plaza Henry
Street Penrith NW Australia   2750   217 11/10/2005 1/31/2012 Retail Mall    
AUS0108 MacQuarie Centre Shop #412 MacQuarie Centre Crn. Herring & Waterloo Rds.
Nth Ryde NW Australia   2113   120 2/1/2010 1/31/2011 Retail Mall         Crn.
Park Road & Cross                       AUS0109 Hurstville Shop# 452 Westfield
Shoppingtown Street Hurstville NW Australia   2220   110 2/1/2008 3/31/2014
Retail Mall   AUS0110 Parramatta Shop #3008 Westfield Shoppingtown 159-175
Church Street Parramatta NW Australia   2150   110 2/1/2009 4/1/2010 Retail Mall
        Crn. Pittwater Rd. &                       AUS0119 Warringah Mall
Shop#505, Warringah Mall Condamine St. Brookvale NW Australia   2100   203.3
10/1/2005 9/30/2011 Retail Mall         Crn. North Cott Drive & Park            
          AUS0120 Kotara Shop#1.40, Westfield Shoppingtown Avenue Kotara NW
Australia   2289   78.4 3/1/2010 1/31/2011 Retail Mall   AUS0125 Bankstown
Shop#T64/5, Bankstown Square North Tce. Bankstown NW Australia   2200   114
2/1/2006 1/31/2011 Retail Mall         Crn. King St. & Cowper                  
    AUS0131 Warrawong Shop#93, Warrawong Shopping Centre Street Warrawong NW
Australia   2502   126 2/1/2006 1/31/2012 Retail Mall         Crn. Caroline
Chisholm &                       AUS0133 Winston Hills Shop#32, Winston Hills
Mall Langdon Rd. Winston Hills NW Australia   2153   112.1 11/1/2005 1/31/2011
Retail Mall       Shop#448, Chatswood Westfield                         AUS0136
Chatswood Shoppingtown 1 Anderson Street Chatswood NW Australia   2067   121.4
2/1/2005 1/31/2011 Retail Mall       Shop #1025, Liverpool Westfield            
            AUS0137 Liverpool Shoppingtown MacQuaries Street Liverpool NW
Australia   2170   194 6/22/2006 1/31/2012 Retail Mall   AUS0140 Castle Towers
Shop#25, Castle Tower Shopping Centre Castle Street Castle Hill NW Australia  
2154   114.2 2/1/2010 1/31/2011 Retail Mall   AUS0142 Erina Fair Shop T049,
Erina Fair Shopping Centre Terrigal Drive Erina NW Australia   2250   83.4
8/1/2006 1/31/2012 Retail Mall   AUS0146 Burwood Shop 206 Westfield Burwood 100
Burwood Road Burwood NW Australia   2134   92.2 2/1/2007 1/31/2012 Retail Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)       Shop 208 Level 2
Carlingford Court Cnr Carlingford & Pennant                   AUS0150
Carlingford Court Shopping Center Hills Roads Carlingford NW Australia 2118 73.5
2/6/2006 1/31/2012 Retail Mall   AUS0153 Tweed Mall Shop 21A, Tweed Mall
Shopping Centre Cnr. Bay St. & Pacific Hwy Tweed Heads NW Australia 2485 77
2/1/2006 1/31/2012 Retail Mall   AUS0156 Albury Shop T32, Westend Plaza 487
Kiewa St. Albury NW Australia 2640 96.5 2/1/2006 1/31/2012 Retail Mall      
Shop 3069, Westfield Shoppingtown 236 Pacific Highway (P.O.                  
AUS0162 Hornsby Hornsby Box 3069) Hornsby NW Australia 2077 110.1 2/1/2008
1/31/2014 Retail Mall   AUS0168 Wetherill Park Stockland Wetherill Park 561-583
Polding Street Wetherill Park NW Australia 2164 98.7 2/1/2008 1/31/2013 Retail
Mall       Shop 106, Mt. Druitt Westfield Cnr. Carlisle Ave. & Luxford          
        AUS0169 Mt. Druitt Shoppingtown Road Mt. Druitt NW Australia 2770 106
2/1/2007 1/31/2013 Retail Mall   AUS0175 Moore Park Shop GF20, Moore Park
SupaCenta 2A Todman Ave. Kensington NW Australia 2021 101.8 2/1/2009 1/31/2011
Retail Mall   AUS0179 Blacktown Shop 3036, Westpoint Shopping Centre 17 Patrick
Street Blacktown NW Australia 2148 108.4 10/1/2005 1/31/2012 Retail Mall  
AUS0181 Greenhills Shop 53, Greenhills Shopping Centre Mitchell Drive East
Maitland NW Australia 2323 105.1 2/1/2009 1/31/2012 Retail Mall   AUS0184
Eastgardens Shop #321, Westfield Shopping Town 152 Bunnerong Road Pagewood NW
Australia 2035 110 4/1/2009 1/31/2011 Retail Mall   AUS0193 Roselands Shop L36,
Roselands Shopping Centre Roselands Drive Roselands NW Australia 2196 104.6
7/21/2003 1/31/2011 Retail Mall         Cnr Wheelers Lane &                  
AUS0196 Dubbo Shop 14 Orana Mall Marketplace Mitchell Hwy Dubbo NW Australia
2830 120 7/1/2010 1/31/2016 Retail Mall         Cnr Pacific Hwy &Park Beach    
              AUS0197 Coffs Harbour Shop 108 Park Beach Plaza Rd Coffs Harbour
NW Australia 2450 126.6 2/1/2010 1/31/2016 Retail Mall   AUS0199 Wagga Shop 12A,
Wagga Wagga Market Place 87 Bayliss St. Wagga Wagga NW Australia 2650 112.1
2/1/2009 1/31/2011 Retail Mall       Shop N8 Wollongong Central Crown          
          AUS0204 Crown Central Shopping Centre 200 Crown Street Wollongong NW
Australia 2500 105 10/17/2009 1/31/2015 Retail Mall       Shop 5053 & 5054,
Westfield Bondi                     AUS0207 Bondi Junction 500 Oxford Street
Bondi Junction NW Australia 2022 218 12/3/2005 12/2/2011 Retail Mall     AUS0213
Port Macquaire Shop 30-31 Port Central Shopping Centre 40 Horton St Port
Macquarie NW Australia 2444 109 2/1/2010 1/31/2015 Retail Mall   AUS0214
Bathurst Shop 33 Stockland Bathurst 121 Howick Street Bathurst NW Australia 2795
99 2/1/2010 1/31/2015 Retail Mall   AUS0217 Parramatta #2 Shop #5026, Westfield
Shoppingtown 159-175 Church St. Parramatta NW Australia 2150 100 2/1/2010
1/31/2011 Retail Mall       Shop 55A Rhodes Waterside Shopping                  
  AUS0222 Rhodes Centre 1 Rider Boulevard Rhodes NW Australia 2138 94 12/2/2009
12/1/2014 Retail Mall         227 Summer & Anson                   AUS0225
Orange Shop 35, Metroplaza Streets Orange NW Australia 2800 93.7 11/1/2004
1/31/2011 Retail Mall   AUS0227 Warriewood Shop 43, Centro Warriewood Jackson
Road Warriewood NW Australia 2012 102.6 2/1/2005 1/31/2012 Retail Mall   AUS0230
Bateau Bay Shop 105, Stockland Bay Village The Entrance Road Bateau Bay NW
Australia 2261 90 4/20/2005 1/31/2011 Retail Mall   AUS0235 Tamworth   340 Peel
Street Tamworth NW Australia 2340 178 4/15/2005 2/14/2012 Street Front   AUS0236
The Galeries Victoria Shop RLG19-20, The Galeries Victoria 500 George Street
Sydney NW Australia 2000 156.1 4/15/2005 1/31/2012 Retail Mall   AUS0238
Campbelltown Shop U44, Campbelltown Mall Queen Street Campbelltown NW Australia
2560 128.8 6/4/2005 1/31/2011 Retail Mall   AUS0240 Broadway Shop D 76-82 Bay
Street   Ultimo NW Australia 2007 250 11/1/2007 1/31/2012 Street Front   AUS0242
Nowra Shop 19, Stockland Nowra 32-60 East Street Nowra NW Australia 2541 123.9
8/25/2005 1/31/2012 Retail Mall   AUS0245 Menai Shop 19, Menai Marketplace
Allison Crs Menai NW Australia 2234 86 8/18/2005 1/31/2012 Retail Mall        
Cnr. Mackenzie & Uralba                   AUS0246 Lismore Shop 65, Lismore
Shoppingworld Street Lismore NW Australia 2480 100 9/20/2005 1/31/2012 Retail
Mall   AUS0247 Jesmond Shop 19, Stockland Jesmond Bluegum Road Jesmond NW
Australia 2299 127 9/29/2005 1/31/2012 Retail Mall   AUS0252 Shell Harbour Shop
51, Stockland Shell Harbour Lake Entrance Road Shell Harbour City NW Australia
2529 93 11/1/2005 1/31/2011 Retail Mall       Shop 64, Centro Lavington Shopping
                    AUS0253 Lavington Centre Griffin Road Lavington NW Australia
2641 110.3 11/21/2005 1/31/2012 Retail Mall   AUS0254 Glendale Shop 56,
Stockland Glendale 387 Lake Road Glendale NW Australia 2285 90 12/1/2005
1/31/2012 Retail Mall   AUS0257 Tweed City Shop 504 Tweed City Shopping Centre
54 Minjungbal Dr Tweed Heads South NW Australia 2486 100 11/18/2008 1/31/2015
Retail Mall   AUS0260 Goulburn Shop T42, Goulburn Shopping Centre 217 Auburn
Street Goulburn NW Australia 2580 90 3/20/2006 3/19/2012 Retail Mall       Shop
34, Marrickville Metro Shopping                     AUS0262 Marrickville Centre
34 Victoria Road Marrickville NW Australia 2204 116.3 4/3/2006 3/2/2012 Retail
Mall     AUS0269 Ballina Central Shop 12 Ballina Central Pacific Hwy & Bangalow
Rd. Ballina North NW Australia 2478 84.8 7/15/2006 1/31/2012 Retail Mall        
Princess Hwy & Port Hacking                   AUS0271 Sylvania Waters Shop 9
Southgate Shopping Centre Rd. Sylvania NW Australia 2224 84.4 6/1/2006 1/31/2012
Retail Mall   AUS0276 Woy Woy Shop 44 Deepwater Plaza Cnr Railway & Charlton St
Woy Woy NW Australia 2256 90 8/1/2006 3/2/2013 Retail Mall   AUS0277 Chullora
Shop T25 Chullora Marketplace 355-357 Waterloo Rd Chullora NW Australia 2190
125.4 8/7/2006 1/31/2012 Retail Mall   AUS0281 Taree Shop 18 Taree City Centre
60 Manning Street Taree NW Australia 2430 101.1 9/29/2006 1/31/2012 Retail Mall
  AUS0292 Ashfield Shop 47 Ashfield Mall Shopping Centre Liverpool Street
Ashfield NW Australia 2131 100 9/4/2006 4/3/2012 Retail Mall   AUS0293 North
Rocks Shop 7 Westfield North Rocks 328-336 North Rocks Road North Rocks NW
Australia 2151 82 11/22/2006 1/31/2013 Retail Mall   AUS1101 Fairfield Shop G24
Neeta City Shopping Centre Smart Street Fairfield NW Australia 2165 94 3/24/2007
1/31/2013 Retail Mall   AUS1102 Baulkham Hills Shop 58-59 Stockland Baulkham
Hills 375 - 383 Windsor Street Baulkham Hills NW Australia 2153 110.9 12/1/2009
1/31/2015 Retail Mall   AUS1105 Forster Shop 106 Stockland Forster Breese Parade
Forster NW Australia 2428 97 4/5/2007 1/31/2013 Retail Mall   AUS1113 Greenwood
Plaza Shop M46-47 Greenwood Plaza 36 Blue Street North Sydney NW Australia 2060
81.3 7/1/2007 2/28/2014 Retail Mall   AUS1114 Merrylands Shop 2018 Stockland
Merrylands McFarlane Street Merrylands NW Australia 2160 109 9/2/2010 1/31/2016
Retail Mall     AUS1125 Cessnock Shop 10 Cessnock Plaza Shopping Centre Cnr
Cooper & Keene Street Cessnock NW Australia 2325 100 8/21/2007 2/28/2013 Retail
Mall         Cnr Prospect Hwy & Federal                   AUS1126 Seven Hills
Shop 24 Centro Seven Hills Road Seven Hills NW Australia 2147 83.9 9/1/2007
1/31/2013 Retail Mall   AUS1127 Lake Macquarie Shop T 42 Centro Lake Macquarie
Wilsons Road Mt Hutton NW Australia 2290 102 12/1/2007 1/31/2013 Retail Mall  
AUS1129 Rouse Hill Shop GR025 Rouse Hill Town Centre 10-14 Market Lane Rouse
Hill NW Australia 2155 108.5 9/25/2007 1/31/2014 Retail Mall   AUS1132
Leichhardt Shop F6 Marketplace Leichhardt Cnr Marion & Flood Streets Leichhardt
NW Australia 2040 105 8/31/2007 1/31/2013 Retail Mall   AUS1133 Griffith
Griffith Central Shopping Centre 10-12 Yambil Street Griffith NW Australia 2603
95.3 10/30/2007 1/31/2014 Retail Mall     AUS1134 Dapto Shop F209 Dapto Mall
Shopping Centre Princes Hwy & Moonbara St Dapto NW Australia 2530 82 10/31/2007
1/31/2013 Retail Mall     AUS1136 Armidale Centro Armidale Cnr Beardy & Jessie
Streets Armidale NW Australia 2350 97 11/16/2007 1/31/2013 Retail Mall   AUS1139
St Ives Shop 27 ST Ives Shopping Village 166 Mona Vale Road ST Ives NW Australia
2075 81 10/1/2007 1/31/2013 Retail Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)     AUS1141 Randwick
Shop 66C Royal Randwick Shopping Centre 73 Belmore Road Randwick NW Australia
2031 130 10/1/2007 1/31/2013 Retail Mall   AUS1143 Rockdale Rockdale Plaza Pty
Ltd Rockdale Plaza Drive Rockdale NW Australia 2216 120.8 9/24/2007 1/31/2014
Retail Mall   AUS1144 Richmond Richmond Market Place March Street Richmond NW
Australia 2173 125.4 11/1/2007 1/31/2014 Retail Mall   AUS1146 Settlement City
Shop 13 Settlement City Cnr Park & Bay Streets Port Macquarie NW Australia 2444
100 11/7/2007 1/31/2013 Retail Mall   AUS1148 Gosford Shop 150/152 Imperial
Shopping Centre 171 Mann Street Gosford NW Australia 2250 100 11/21/2007
1/31/2013 Retail Mall   AUS1153 Batemans Bay Shop G03 Stockland Batemans Bay PO
Box 695 Batemans Bay NW Australia 2536 84.4 11/14/2007 3/5/2013 Retail Mall  
AUS1170 Darling Harbour Shop 155 Harbourside Shopping Centre 2-10 Darling Drive
Darling Harbour NW Australia 2000 120 5/19/2008 1/31/2015 Retail Mall   AUS1179
Dee Why 693 Pittwater Road   Dee Why NW Australia 2099 197.1 6/1/2008 1/31/2014
Street Front         Corner Wollumbin & Brisbane                   AUS1185
Murwillumbah Shop 7 Sunnyside Shopping Centre Streets Murwillumbah NW Australia
2484 73 4/5/2010 4/4/2013 Retail Mall   AUS1190 Raymond Terrace 22 Willian
Street Raymond Terrace NewCastle NW Australia 2324 100 6/1/2008 1/31/2014 Retail
Mall   AUS1191 Maitland Shop 15A Centro Maitland Hunter Mall 405 High Street
Maitland NW Australia 2320 89 9/1/2008 1/31/2014 Retail Mall   AUS1194 Pacific
Square Shop 52 Pacific Sqaure Shopping Centre 737 Anzac Parade Maroubra Junction
NW Australia 2035 75 8/19/2008 8/18/2013 Retail Mall   AUS1195 Coffs Harbour #2
Shop 18B & 19 Palms Shopping Centre Harbour Drive Coffs Harbour NW Australia
2450 97 8/1/2008 2/28/2014 Retail Mall         Cnr Princess Highway & The      
            AUS1204 Figtree Shop 106 Westfield Figtree Avenue Figtree NW
Australia 2525 85 10/30/2008 1/31/2014 Retail Mall   AUS1208 Grafton Shop 29
Grafton Shoppingworld 52-74 Fitzroy Street Grafton NW Australia 2460 121
11/24/2008 1/31/2015 Retail Mall   AUS1210 Salamander Bay Shop 6 Salamander
Shopping Centre Town Circuit Salamander Bay NW Australia 2317 100 10/13/2008
1/31/2014 Retail Mall   AUS1212 Toormina Shop N40 Centro Toormina 5 Toormina
Road Toormina NW Australia 2452 122 11/1/2008 1/31/2014 Retail Mall   AUS1214
Narellan Shop 77 Narellan Town Centre 326 Camden Valley Way Narellan NW
Australia 2567 92 11/10/2008 1/31/2015 Retail Mall   AUS1215 Kempsey Shop
Riverfront Plaza Shopping Centre Belgrave Street Kempsey NW Australia 2440 99.4
12/6/2008 1/31/2015 Retail Mall   AUS1216 Katoomba 99 Katoomba Street   Katoomba
NW Australia 2780 245 9/1/2008 8/31/2012 Street Front   AUS1225 St Clair Shop 10
St Clair Shopping Centre 155 Bennett Road St Clair NW Australia 2759 112
5/18/2009 4/30/2014 Retail Mall     AUS1228 Balgowlah Shop 41 Stockland
Balgowlah 197 - 215 Condamine Street Balgowlah NW Australia 2093 68 6/15/2009
5/14/2015 Retail Mall       Shop B013 Chatswood Chase Shopping                  
  AUS1236 Chatswood Chase Centre 345 Victoria Parade Chatswood NW Australia 2067
113 8/18/2009 1/31/2015 Retail Mall   AUS1241 Parkes Shop 205A Clarinda Street
Parkes NW Australia 2870 113 8/1/2009 1/31/2015 Street Front   AUS1254
Birkenhead Point Shopping Centre Shop 129 Birkenhead Point Roseby Street
Drummoyne NW Australia 2047 88.7 11/20/2009 1/31/2015 Retail Mall   AUS1256
Inverell Shop 8 Central Plaza 121 Byron Street Inverell NW Australia 2360 64
2/1/2010 1/31/2016 Retail Mall   AUS1258 Top Ryde City Shop 2037A Top Ryde City
109-129 Blaxland Road Ryde NW Australia 1680 120 2/16/2010 2/15/2016 Retail Mall
  AUS1260 Mittagong Shop 6 Highlands Homemaker Centre Old Hume Highway Mittagong
NW Australia 2575 119.5 3/15/2010 3/14/2015 Street Front   AUS1265 Muswellbrook
Shop 5 Muswellbrook Marketplace 22 Sowerby Street Muswellbrook NZ Australia 2333
60 7/1/2010 1/31/2016 Retail Mall     Virginia Warehouse     Virginia QD
Australia   27749 5/4/2008 1/31/2011 Warehouse         Cnr Alexander Dv & Grand
                  AUS1192 Dianella Shop 63 Centro Dianella Shopping Centre Prom
Dianella QD Australia 6059 91 8/1/2008 1/31/2014 Retail Mall   AUS0105 Garden
City Shop #1061 Garden City Crn. Logan & Kessels Rd. Upper Mt. Gravatt QD
Australia 4122 90 10/1/2009 9/30/2014 Retail Mall   AUS0113 Pacific Fair Shop
#304, Pacific Fair Hooker Boulevard Broadbeach QD Australia 4218 100 8/1/2004
1/31/2011 Retail Mall   AUS0115 Sunshine Plaza Shop #130, Sunshine Plaza Horton
Parade Maroochydore QD Australia 4558 96 11/1/2010 1/31/2011 Retail Mall    
AUS0118 Toombul Shop 122 Centro Toombul Shopping Centre 1015 Sandgate Rd Toombul
QD Australia 4012 150 2/15/2009 2/14/2015 Retail Mall   AUS0121 Grand Central
Toowoomba Shop 72 Grand Central Shopping Centre Cnr. Margaret St & Dent St
Toowoomba QD Australia 4350 110 2/1/2009 1/31/2014 Retail Mall   AUS0123
Indooroopilly Shop 3107 Indooroopilly Shopping Centre 318 Moggill Road
Indooroopilly QD Australia 4068 92 2/1/2009 1/31/2012 Retail Mall      
Shop#110, Strathpine Westfield                     AUS0124 Strathpine
Shoppingtown 295 Gympie Road Strathpine QD Australia 4500 96 2/1/2009 1/31/2015
Retail Mall   AUS0128 Cairns Shop#62, Stockland Cairns 537 Mulgrave Road
Earlville QD Australia 4870 102 2/1/2009 1/31/2015 Retail Mall   AUS0129
Townsville Shop 81 Stockland Townsville 310 Ross River Road Aitkenvale QD
Australia 4814 82 2/1/2010 1/31/2013 Retail Mall   AUS0141 Carindale Shop 2009A,
Westfield Shopping Town 1151 Creek Road Carindale QD Australia 4152 118
4/18/2010 4/17/2016 Retail Mall       Shop 249, Chermside Westfield Shopping
Cnr. Hamilton & Gympite                   AUS0147 Chermside Town Rds. Chermside
QD Australia 4032 110 2/1/2007 4/30/2012 Retail Mall         Cnr. Mt. Lindesay
Hwy &                   AUS0149 Brown Plains Shop #87, Grand Plaza Shopping
Centre Browns Plains Road Browns Plains QD Australia 4118 92 2/1/2006 1/31/2012
Retail Mall   AUS0151 Morayfield Shop 61 Morayfield Shopping Centre 171
Morayfield Road Morayfield QD Australia 4506 120 2/1/2006 1/31/2012 Retail Mall
  AUS0155 Mt. Ommaney Shop 7, Mt. Ommaney Centre 171 Dandenong Road Mt. Ommaney
QD Australia 4074 89 10/20/2009 1/31/2016 Retail Mall     AUS0163 Capalaba Shop
81, Capalaba Park Shopping Centre Redland Bay Rd. Redland Bay QD Australia 4157
93 2/1/2008 1/31/2014 Retail Mall         Cnr. Pacific Hwy & Bryant            
      AUS0164 Logan Shop 95, Logan Hyperdome Road Loganholme QD Australia 4129
120 4/27/2005 1/31/2012 Retail Mall   AUS0170 Redbank Plaza Shop 225, Redbank
Plaza 1 Collingwood Drive Redbank QD Australia 4301 110 2/1/2008 1/31/2014
Retail Mall   AUS0171 Cairns Central Shop 101, Cairns Central Cnr. McLeod &
Spence Rd. Cairns QD Australia 4870 121 2/1/2010 1/31/2016 Retail Mall        
Cnr Yaamba Rd & Highway                   AUS0172 Rockhampton Shop EO2 Stockland
Rockhampton Fair One North Rockhampton QD Australia 4701 125 8/31/2010 1/31/2016
Retail Mall     AUS0177 Clifford Gardens Shop 27 Clifford Gardens Shopping
Centre Cnr James St & Anzac Ave Toowoomba QD Australia 4350 125 2/1/2009
1/31/2014 Retail Mall   AUS0178 Myer Centre Brisbane Shop 015 Myer Centre 91
Queen St Brisbane QD Australia 4000 143 2/1/2009 1/31/2014 Retail Mall   AUS0180
Kawana Shop 321A Kawana Shoppingworld Nicklin Way Buddina QD Australia 4575 90
2/1/2010 1/31/2016 Retail Mall         Cnr. King St. & Woolcock St.,            
      AUS0190 Castletown Shop 3-B, Castletown Shopping World Hyde Park
Townsville QD Australia 4812 102 6/15/2003 1/31/2011 Retail Mall   AUS0191
Brookside Shop 72 Brookside Shpping Centre 159 Osborne Road Mitchelton QD
Australia 4053 91 2/1/2009 1/31/2015 Retail Mall   AUS0192 Sunnybank Shop 27
Sunnybank Plaza Cnr Main & McCullough St Sunnybank QD Australia 4109 121
2/1/2010 1/31/2016 Retail Mall         Cnr. Anzac Ave. & Northlakes            
      AUS0194 Northlakes Shop 1062, Westfield Shoppingtown Dr. Mango Hill QD
Australia 4509 100 2/1/2010 1/31/2016 Retail Mall         Cnr. Mangrove Rd. &
Victoria                   AUS0198 Canelands Shop 2121, Canelands Shopping
Centre St. Mackay QD Australia 4740 89 9/30/2003 1/31/2011 Retail Mall   AUS0209
Bundaberg Shop 323A, Sugarland Shopping Town 115-119 Takalvan St. West Bundaberg
QD Australia 4670 97 4/5/2004 1/31/2012 Retail Mall         Crn
Cleveland-Redland Bay                   AUS0218 Victoria Point Shop 35 Victoria
Point Shopping Centre & Bunker Roads Victoria Point QD Australia 4165 106
2/1/2010 1/31/2017 Retail Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)     AUS0228 Taigum
Shop #13, Centro Taigum Cnr. Church & Beams Road Taigum QD Australia 4018 128
2/1/2005 1/31/2011 Retail Mall   AUS0229 Burleigh Heads Shop 102, Stockland
Burleigh Heads 149 West Burleigh Road Burleigh Heads QD Australia 4220 100
3/14/2005 1/31/2011 Retail Mall   AUS0231 Queens Plaza Shop TLG15, Queens Plaza
Queen Street Brisbane QD Australia 4000 92 6/1/2005 1/31/2012 Retail Mall      
  Cnr. George Street & Gold                   AUS0232 Beenleigh Shop G005A,
Beenleigh Marketplace Coast Highway Beenleigh QD Australia 4207 133 5/23/2005
1/31/2012 Retail Mall   AUS0241 Robina Shop BD4.46, Robina Town Centre Robina
Town Centre Drive Robina QD Australia 4230 135 8/12/2005 1/31/2011 Retail Mall  
      Junction of GC Hwy & Pacific                   AUS0249 Helensvale Shop
1021, Westfield Helensvale Motorway Helensvale QD Australia 4212 95 10/13/2005
4/30/2011 Retail Mall   AUS0258 Peninsula Fair Shop 12, Peninsula Fair 272 Anzac
Avenue Kippa Ring QD Australia 4021 104 2/6/2006 2/5/2012 Retail Mall   AUS0261
Australia Fair Shop 1012, Australia Fair 42 Marine Parade Southport QD Australia
4215 121.9 3/1/2006 2/29/2012 Retail Mall   AUS0264 Wynnum Plaza Shop 33 Wynnum
Plaza 2021 Wynnum Road Wynnum West QD Australia 4178 86 6/8/2006 1/31/2012
Retail Mall   AUS0265 Aspley Shop 82, Aspley Hypermarket 59 Albany Creek Rd.
Aspley QD Australia 4034 115 7/1/2007 1/31/2013 Retail Mall   AUS0266 Lutwyche
Shop 30 Centro Lutwyche 543 Lutwyche Road Lutwyche QD Australia 4030 72 2/1/2009
1/31/2012 Retail Mall   AUS0278 Elanora Shop 052 The Pines Shopping Centre PO
Box 4100 Elanora QD Australia 4221 96 8/1/2006 1/31/2013 Retail Mall         Cnr
Captain Cook & Kennedy                   AUS0280 Smithfield Cairns Shop 117
Smithfield Centre Hwys Smithfield QD Australia 4878 105 9/30/2006 1/31/2013
Retail Mall   AUS0282 Noosa Shop T1009 Noosa Civic Eenie Creek Road Noosaville
QD Australia 4567 105 10/12/2006 1/31/2012 Retail Mall         Cnr Gympie &
Hamilton                   AUS0283 Chermside # 2 Shop 408 Westfield Chermside
Roads Chermside QD Australia 4032 104 10/19/2006 4/18/2012 Retail Mall    
AUS0284 Runaway Bay Shop GF 75 Runaway Bay Shopping Village Lae Drive Runaway
Bay QD Australia 4216 101 10/8/2006 1/31/2013 Retail Mall   AUS0285 Toowong Shop
G40 Toowong Village 9 Sherwood Rd Toowong QD Australia 4066 105 3/1/2009
1/31/2015 Retail Mall   AUS0286 Logan Central Shop 13B Logan Central Plaza
Wembley Road Woodridge QD Australia 4114 83 11/1/2006 1/31/2014 Retail Mall    
AUS0289 Mount Pleasant Shop 012B Mount Pleasant Greenfield SC Philip Street
Mackay QD Australia 4740 118 10/15/2006 1/31/2013 Retail Mall   AUS0290 Rose
City Shop 19 Rose City Shopping World Palmerin Street Warwick QD Australia 4370
88 11/17/2006 1/31/2013 Retail Mall   AUS0295 Gympie Shop 25B Centro Gympie  
Gympie QD Australia 4570 88 3/1/2007 1/31/2013 Retail Mall   AUS0296 Dalby Shop
T13 Dalby Shoppingworld Cunningham Street Dalby QD Australia 4405 116 3/1/2007
1/31/2013 Retail Mall         Cnr Philip St & Dawson                   AUS0297
Gladstone Shop 015/016 Stockland Gladstone Highway Gladstone QD Australia 4680
123 3/7/2007 1/31/2014 Retail Mall   AUS0298 Springfield Shop 70 Orion
Springfield 1 Main Street Springfield QD Australia 4300 124 3/15/2007 1/31/2014
Retail Mall   AUS1103 Cleveland Shop 15 Stockland Cleveland 90-91 Middle Street
Cleveland QD Australia 4163 108 4/11/2007 1/31/2014 Retail Mall   AUS1104
Underwood Marketplace Shop 7 Underwood Marketplace Logan Road Underwood QD
Australia 4119 64 7/5/2007 1/31/2014 Retail Mall         Cnr The Terrace & Downs
                  AUS1106 Ipswich Riverlink Shop 30 Ipswich Riverlink Shopping
Centre Street North Ipswich QD Australia 4305 101 4/5/2007 1/31/2014 Retail Mall
        Cnr Patricks Rd & Dawson                   AUS1111 Arana Hills Shop 6
Arana Hill Plaza Parade Arana Hills QD Australia 4054 111 9/3/2010 9/2/2015
Retail Mall         Cnr Calamvale & Compton                   AUS1122 Sunnybank
Hills Shop 11A Sunnybank Hills Shoppingtown Road Sunnybank Hills QD Australia
4109 100 8/1/2007 1/31/2013 Retail Mall         Cnr Thuringowa drive &          
        AUS1123 The Willows Shop 126 Willows Shopping Centre Hervey Rand Road
Townsville QD Australia 4810 115 10/30/2009 1/31/2016 Retail Mall   AUS1124
Centro Townsville Cnr Nathan Street & Ross River Road   Aitkenvale QD Australia
4810 51 9/1/2007 1/31/2013 Retail Mall         Cnr Egerton & Clearmont          
        AUS1131 Emerald Shop 29 Emerald Market Place Streets Emerald QD
Australia 4720 78 10/1/2007 10/31/2013 Retail Mall         Cnr Brisbane & South
Station                   AUS1140 Booval Fair Shop 27 Booval Fair Shopping
Centre Rds Booval QD Australia 4304 90 10/8/2007 1/31/2013 Retail Mall    
AUS1149 Cannon Hill Cannon Hill KMart Plaza Cnr Creek & Wynnum Roads Cannon Hill
QD Australia 4170 64 11/1/2007 1/31/2013 Retail Mall       Shop T24 yeppoon
Central Shopping                     AUS1156 Yeppoon Centre 42 Park Street
Yeppoon QD Australia 4703 70 2/4/2008 2/3/2013 Retail Mall   AUS1157 Caloundra
Shop 011 Stockland Caloundra 47 Bowman Road Caloundra QD Australia 4551 60
3/3/2008 1/31/2011 Retail Mall         Cnr Rochdale Road &                  
AUS1159 Springwood Shop 26 Centro Springwood Fitzgerald Ave Springwood QD
Australia 4127 101 4/1/2008 3/29/2014 Retail Mall   AUS1167 Lismore 53 Woodlark
Street   Lismore QD Australia 2480 118 3/28/2008 1/31/2013 Street Front  
AUS1171 Mt Isa Shop 4 Simpson Central 23-25 Simpson Street Mt Isa QD Australia
4825 104.7 4/1/2008 4/30/2011 Retail Mall   AUS1172 Hervey Bay Shop 42 Pialba
Place Shopping Centre Main Street Hervey Bay QD Australia 4655 101 6/1/2008
1/31/2014 Retail Mall     AUS1174 Surfers Paradise Shop 1B 3170 Surfers Paradise
Boulevard   Surfers Paradise QD Australia 4217 82.8 5/1/2008 4/30/2015 Street
Front   AUS1176 Albert Street Shop G3 Renown Chambers 245 Albert Street Brisbane
QD Australia 4000 154 6/1/2008 5/30/2016 Street Front       Shop 25 Stockland
Benowa Gardens Cnr Benowa & Ashmore                   AUS1181 Benowa Shopping
Centre Roads Benowa QD Australia 4217 61.4 6/1/2008 1/31/2014 Retail Mall      
  Cnr Ann Lowe & Shorts                   AUS1186 Nambour Shop 5 Nambour Central
Streets Nambour QD Australia 4560 130 9/5/2008 4/29/2014 Retail Mall       Shop
108 Centro Raintrees Shopping                     AUS1189 Raintrees Centre Cnr
Alfred & Koch Streets Manunda QD Australia 4870 144 6/30/2008 1/31/2014 Retail
Mall   AUS1196 Capalaba Central Shop 26 Capalaba Central Moreton Bay Road
Capalaba QD Australia 4157 108.6 11/7/2008 1/31/2014 Retail Mall   AUS1205
Southport Shop 13 Centro Southport Cnr Ferry & Benowa Roads Southport QD
Australia 4215 74 10/1/2008 1/31/2014 Retail Mall   AUS1217 DFO Cairns Shop 41
Direct Factory Outlet 274 Mulgrave Road Cairns QD Australia 4870 85 2/20/2009
1/31/2015 Retail Mall   AUS1226 Nerang Shop No 11, Centro Nerang 57 Station
Street Nerang QD Australia 4221 107 4/1/2009 1/31/2015 Retail Mall   AUS1230
Village Square Browns Plains Shop B18 Village Square 18 Commerce Drive Browns
Plains QD Australia 4118 162 6/15/2009 1/31/2015 Street Front   AUS1235
Maryborough 239 Adelaide Street   Maryborough QD Australia 4655 79 7/1/2009
1/31/2015 Street Front   AUS1238 Inala Plaza Shop 21 Inala Plaza Shopping Centre
156 Inala Avenue Inala QD Australia 4077 76 7/13/2009 1/31/2015 Retail Mall  
AUS1240 Moranbah Shop 2 Moranbah Fair Saint Francis Drive Moranbah QD Australia
4744 107 9/29/2009 1/31/2015 Retail Mall     AUS1242 Caboolture Shop 36
Caboolture Park Shopping Centre 60-78 King Street Caboolture QD Australia 4510
92 8/14/2009 1/31/2015 Retail Mall       Shop L01 013 Mt Gravatt Homemaker      
              AUS1243 Mt Gravatt Centre 1 290 Logan Road Mt Gravatt QD Australia
4122 147 9/1/2009 2/28/2015 Retail Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   AUS1249 Hinkler
Central Shop 47 Hinkler Central Shopping Centre 16 Maryborough street Bundaberg
QD Australia 4670 89 10/1/2009 1/31/2015 Retail Mall         Cnr. Fitzroy &
Bolsover                   AUS1262 City Centre Plaza Rockhampton Shop 15
Rockhampton City Centre Streets Rockhampton QD Australia 4700 75 4/1/2010
1/31/2016 Retail Mall   AUS1263 Whitsunday Centro Whitsunday 8 Galbraith Park
Drive Cannonvale QD Australia 4802 70 5/1/2010 1/31/2016 Retail Mall        
Cnre Dectption Bay Rd & Bay                   AUS1266 Deception Bay Shop 14S
Deception Bay Shopping Centre Ave Deception Bay QD Australia 4508 85 10/1/2010
1/31/2016 Retail Mall         Cnr Ruthven & Stenner                   AUS1267
Toowoomba South Shop 17 Toowoomba Kmart Plaza Street Toowoomba QD Australia 4350
97 9/9/2010 1/31/2016 Retail Mall       Shop C105 Harbour Town Regional Cnr
Oxley Drive & Gold                   AUS1213 Harbour Town Shopping Centre Coast
Highway Biggera Waters QL Australia 4216 117 11/27/2008 1/31/2014 Street Front  
AUS1165 City Cross Shop T 52 City Cross Complex 33-39 Rundle Mall Adelaide SA
Australia 5000 88.4 5/1/2008 3/31/2013 Retail Mall       Shop #2035 Marion
Westfield                     AUS0107 Marion Shoppingtown 297 Diagonal Rd.
Oaklands Park SA Australia 5046 100 5/1/2010 4/30/2016 Retail Mall       Shop
#05, Tea Tree Westfield                     AUS0122 Tea Tree Plaza Shoppingtown
976 Northeast Road Modbury SA Australia 5092 120 2/1/2005 5/31/2011 Retail Mall
  AUS0134 Arndale Shop 61B Centro Arndale 470 Torrens Road Kilkenny SA Australia
5009 114 2/1/2010 1/31/2015 Retail Mall       Shop T76, Golden Grove Village
Shopping Cnr. The Golden Way & The                   AUS0159 Golden Grove Centre
Grove Way Golden Grove SA Australia 5125 127.1 2/1/2009 1/31/2014 Retail Mall  
AUS0174 Colonnades Shop YF75 Centro Colonnades Beach Road Noarlunga SA Australia
5168 96 11/9/2006 1/31/2012 Retail Mall   AUS0206 Rundle Mall Rundle Mall 132
Rundle Mall Adelaide SA Australia 5000 117 1/7/2010 1/6/2016 Street Front  
AUS0210 Hollywood Plaza Shop T7 Hollywood Plaza Cnr Winzor St & Spains Rd
Salisbury Downs SA Australia 5108 134.9 2/1/2010 1/31/2016 Retail Mall   AUS0226
West Lakes Shop T141, West Lakes Mall 111 West Lakes Boulevard West Lakes SA
Australia 5021 91 12/6/2004 1/31/2011 Retail Mall   AUS0237 Elizabeth Shop S012,
Elizabeth Shopping Centre 50 Elizabeth Way Elizabeth SA Australia 5112 105.9
7/1/2005 2/28/2012 Retail Mall   AUS0273 Parabanks Shop 57, Stockland Parabanks
69 John St. Salisbury SA Australia 5108 85.7 7/6/2006 1/31/2013 Retail Mall  
AUS1117 Whyalla Shop 15A Westland Shopping Centre Nichlson Avenue Whyalla SA
Australia 5600 100 8/14/2007 1/31/2014 Retail Mall   AUS1119 Ingle Farm Shop
2008 Ingle Farm Shopping Centre Montague Road Ingle Farm SA Australia 5098 106
7/8/2007 2/7/2014 Retail Mall   AUS1121 Seaford Shop T42 Seaford Shopping Centre
Commercial Road Seaford Rise SA Australia 5169 97 9/1/2007 1/31/2013 Retail Mall
        992 South Rd (cnr Raglan                   AUS1138 Castle Plaza Shop
G028 Castle Plaza Ave) Edwardstown SA Australia 5039 120 11/5/2007 1/31/2014
Retail Mall   AUS1152 Mount Gambier Centro Mount Gambier 21 Helen Street Mount
Gambier SA Australia 5290 82 11/1/2007 1/31/2013 Retail Mall   AUS1155 Glenelg
71 Jetty Road   Glenelg SA Australia 5045 140 2/1/2008 1/31/2013 Street Front  
AUS1158 Sefton Plaza Shop 21B Sefton Plaza Shopping Centre 225-237 Main North Rd
Sefton Park SA Australia 5083 91 2/18/2008 2/17/2013 Retail Mall   AUS1184 Port
Pirie Shop 10 Centro Port Pirie Grey Terrace Sailsbury Downs SA Australia 5108
107 8/4/2008 5/31/2013 Retail Mall   AUS1193 Firle Shop 9 Firle Plaza 171
Glynburn Road Firle SA Australia 5070 92 9/14/2008 1/31/2014 Street Front    
AUS1199 Southgate Shop 5 Southgate Plaza Shopping Centre Cnr Hillier & Sheriffs
Road Morphett Vale SA Australia 5162 91 8/18/2008 1/31/2014 Street Front  
AUS1232 Hallett Cove Shop T25 Hallet Cove Shopping Centre Lonsdale Road Hallet
Cove SA Australia 5158 73 6/29/2009 1/31/2015 Retail Mall   AUS1234 Adelaide
Harbourtown Shop 107 Harbour Town at West Beach 727 Tapleys Hill Road Adelaide
Airport SA Australia 5950 140 7/16/2009 1/31/2015 Retail Mall   AUS1244 Mt
Barker Shop 35 Mt Barker Central Mclaren Street Mt Barker SA Australia 5251 67.5
9/21/2009 1/31/2013 Retail Mall         Cnr. Swanport & Riverview              
    AUS1253 Murray Bridge Shop 2 & 3 Murray Bridge Shopping Centre Rd Murray
Bridge SA Australia 5253 105 11/1/2009 1/31/2015 Retail Mall   AUS1255 Gawler
142 Murray Street   Gawler SA Australia 5118 130 11/14/2009 1/31/2016 Street
Front         Crn Edinburgh & Porter                   AUS1264 Port Lincoln Shop
C Port Lincoln Plaza Streets Port Lincoln SA Australia 5606 97 7/1/2010
1/31/2016 Retail Mall   AUS0154 Eastlands Shop U020 Eastlands Shopping Centre
Bligh Street Rosny Park TA Australia 7018 116.3 2/1/2007 1/31/2013 Retail Mall  
AUS1209 Shoreline Shop 13 Shoreline Shopping Centre 6 Shoreline Drive Howrah TA
Australia 7018 90.7 10/15/2008 1/31/2014 Retail Mall         via per Montemesola
Km                   ITA2558 Centro Commerciale Mongolfiera unit 9 10,00 Taranto
TA Australia 74100 68.01 7/7/2008 7/7/2015 Retail Mall         Via per San
Giorgio Jonico,                   ITA2663 C.C. Auchan N. 51 Taranto 10 Taranto
TA Australia 74100 70 7/1/2010 6/30/2017 Retail Mall       Shop 20, North Gate
Shopping Centre Main                     AUS0160 North Gate Road Main Road
Glenorchy TS Australia 7010 123.45 2/1/2007 1/31/2012 Retail Mall   AUS0208
Hobart Shop #40B, Cat & Fiddle Arcade 51 Murray Street Hobart TS Australia 7000
116 2/1/2010 1/31/2016 Retail Mall   AUS0248 Launceston Shop 3 107 Brisbane
Street Launceston TS Australia 7250 262 9/1/2005 1/31/2012 Street Front  
AUS1112 Burnie Shop 4 Centro Meadow Mews Mount & Alexander Street Kings Meadows
TS Australia 7249 130.1 6/1/2007 1/31/2013 Retail Mall   AUS1154 Meadow Mews
Shop25 Meadow Mews Shopping Centre 102-104 Hobart Rd Launceston TS Australia
7250 110.9 2/1/2008 1/31/2013 Retail Mall   AUS1251 Devonport Shop 2 & 3 The
Plaza Arcade 5-9 Rooke Street Devonport TS Australia 7315 87 11/1/2009 1/31/2015
Retail Mall   AUS1252 Kingston S012 B Channel Court Shopping Centre Channel
Highway Kingston TS Australia 7050 124 12/1/2009 1/31/2012 Retail Mall   AUS1160
Sale Shop 36 Gippsland Centre 37-39 Cunningham Street Sale VC Australia 3850 181
3/1/2008 2/28/2013 Retail Mall   AUS1163 Bairnsdale 146 Main Street   Bairnsdale
VC Australia 3875 182.8 3/3/2008 3/2/2014 Street Front   AUS1166 Doncaster Shop
G119 Westfield Doncaster 619 Doncaster Road Doncaster VC Australia 3108 143.5
4/10/2008 1/31/2015 Retail Mall   AUS1168 Bay City Geelong Shop 2233 Westfield
Geelong Upper Level Malop Street Geelong VC Australia 3220 104.9 4/17/2008
4/16/2013 Retail Mall       Shop #1051 Level 1 Westfield                    
AUS0112 Doncaster Shoppingtown 619 Doncaster Road Doncaster VC Australia 3108
88.5 6/19/2008 1/31/2014 Retail Mall   AUS0114 Northland Shop K002 Northland
Shopping Centre 50 Murray Road East Preston VC Australia 3072 155.6 3/20/2009
4/30/2015 Retail Mall   AUS0126 Chadstone Shop# B48, Chadstone Shopping Centre
1341 Dandenong Rd. Chadstone VC Australia 3148 138.4 12/11/2004 1/31/2011 Retail
Mall   AUS0127 Dandenong Shop#230, Dandenong Plaza 25-55 McCrae Street Dandenong
VC Australia 3175 98.3 2/17/2006 1/31/2012 Retail Mall   AUS0135 Frankston Town
Shop#G42, Bayside Shopping Centre 28 Beach Street Frankston VC Australia 3199
104.3 9/4/2005 9/3/2011 Retail Mall       Shop#3069, Southlands Westfield      
              AUS0138 Southlands Shoppingtown 1239 Nepean Hwy Cheltenham VC
Australia 3192 111 2/1/2006 7/31/2011 Retail Mall   AUS0144 Broadmeadows Shop
G9, Broadmeadows Town Centre Pascoe Vale Rd. Broadmeadows VC Australia 3047
112.3 2/7/2006 1/31/2012 Retail Mall       Shop 201, Westfield Airport West
Shopping                     AUS0145 Airport West Town 29/35 Louis Street
Airport West VC Australia 3042 115 2/1/2006 1/31/2011 Retail Mall   AUS0152
Watergardens Shop 13, Watergardens Shopping Centre 399 Melton Hwy Taylors Lakes
VC Australia 3036 82.8 2/1/2007 1/31/2012 Retail Mall   AUS0157 Wendouree
Ballarat Shop 38, Stockland Wendouree Cnr. Gillies & Norman Sts Wendouree VC
Australia 3355 111.5 11/1/2006 1/31/2013 Retail Mall     AUS0158 Fountain Gate
Shop 1032, Fountain Gate Shopping Centre 352 Princes Hwy Narre Warren VC
Australia 3805 103 2/1/2008 3/31/2013 Retail Mall   AUS0166 Highpoint Shop 2110
Highpoint Shopping Centre 120 - 200 Rosamond Rd Maribyrnong VC Australia 3032
115 2/1/2008 1/31/2013 Retail Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)   AUS0173
Greensborough Shop 314 Greensborough Plaza 25 Main St Greensborough VC Australia
3088 95.9 1/26/2009 1/31/2015 Retail Mall   AUS0176 Keysborough Shop D03
Parkmore Shopping Centre 317 Cheltenham Rd Keysborough VC Australia 3173 112.7
2/1/2009 3/31/2015 Retail Mall   AUS0182 Forest Hill Shop 211 Forest Hill Chase
270 Canterbury Rd Forest Hill VC Australia 3131 86.9 8/16/2010 1/31/2016 Retail
Mall         425 Burwood Highway (Cnr                   AUS0183 Knox City Shop
2108 Knox Shopping Centre Stud Rd) Wantirna South VC Australia 3152 184 2/1/2010
3/31/2015 Retail Mall   AUS0185 Ringwood Shop G14A Eastland Shopping Centre
171-175 Maroondah Hwy Ringwood VC Australia 3134 105 2/1/2009 1/31/2014 Retail
Mall   AUS0187 Werribee Plaza Shop T104 Werribee Plaza Cnr Derrimut & Heaths Rd
Werribee VC Australia 3030 117 2/1/2010 1/31/2016 Retail Mall     AUS0188
Chirnside Park Shop 621 Chirnside Park Shopping Centre   Chirnside Park VC
Australia 3116 113 2/1/2009 3/31/2015 Retail Mall       Shop E44 Victoria
Gardens Shopping                     AUS0189 Victoria Gardens Centre Cnr
Victoria and Burnley St Richmond VC Australia 3121 101 4/3/2010 3/31/2016 Retail
Mall   AUS0195 Midvalley Shop 6, Midvalley Shopping Centre Princess Hwy Morwell
VC Australia 3841 91.7 2/1/2009 1/31/2011 Retail Mall         Cnr. La Trobe &
Swanston                   AUS0200 Melbourne Central Shop #062, Melbourne
Central S/C Sts. Melbourne VC Australia 3000 97.6 11/18/2003 1/31/2011 Retail
Mall   AUS0203 Cranbourne Shop 76, Cranbourne Park S/C High Street Cranbourne VC
Australia 3977 87.4 11/1/2003 1/31/2011 Retail Mall   AUS0205 The Glen Shop
2.007 Centro The Glen 235 Springvale Road Glen Waverley VC Australia 3150 173
10/1/2008 1/31/2015 Retail Mall   AUS0211 Bendigo Shop #53, Lansell Plaza High
St., Kangaroo Flat Bendigo VC Australia 3555 133 5/1/2004 1/31/2012 Retail Mall
  AUS0212 Camberwell   670 Burke Road Camberwell VC Australia 3124 110 6/1/2004
1/31/2012 Street Front   AUS0215 Epping Shop 35, Epping Plaza S/C 571 High
Street Epping VC Australia 3076 105.5 8/24/2004 1/31/2012 Retail Mall   AUS0216
Melbourne Shop 112-114 Elizabeth Street Melbourne VC Australia 3000 150 9/1/2004
1/31/2011 Street Front   AUS0219 Karingal Shop 21, Karingal Hub Shopping Centre
330 Cranbourne Road Frankston VC Australia 3199 95.9 11/1/2004 1/31/2012 Retail
Mall         Cnr Centre Dandenong &                   AUS0221 DFO - Moorabbin
Shop T12 Direct Factory Outlets Grange Rd Cheltenham VC Australia 3192 180
2/1/2010 1/31/2015 Retail Mall         Cnr. Bacchus Marsh &                  
AUS0223 Corio Shop G039, Corio Village Shopping Centre Purnell Rds. Corio VC
Australia 3214 111.7 12/1/2004 1/31/2011 Retail Mall   AUS0224 Shepparton  
234-236 Maude Street Shepparton VC Australia 3632 137 2/1/2010 1/31/2011 Street
Front   AUS0233 Sunshine Marketplace Shop 36/37, Sunshine Market Place S/C 80
Harvester Road Sunshine VC Australia 3020 102 6/17/2005 1/31/2012 Retail Mall  
    Shop T18, Mildura Centre Plaza Shopping                     AUS0243 Mildura
Centre Cnr. Fifteenth & Deakin Ave. Mildura VC Australia 3500 93.41 9/1/2005
1/31/2012 Retail Mall   AUS0259 Pran Central Shop G05, Pran Central Shopping
Centre Chapel Street Prahran VC Australia 3181 110 2/1/2006 1/31/2012 Street
Front       Shop TN049 Brimbank Central Shopping                     AUS0270
Brimbank Centre Cnr. Neale & Station Rd. Brimbank VC Australia 3023 107.6
5/31/2006 1/30/2012 Retail Mall     AUS0272 Geelong Shop 3, Yarra Plaza Market
Square Malop St. Cnr Moorabool St. Geelong VC Australia 3220 183.1 6/1/2006
1/31/2013 Retail Mall         Cnr Ferntree Gully &                   AUS0279
Broken Hill Shop 06 Centro Brandon Park Springvale Road Wheelers Hill VC
Australia 3150 92 8/1/2006 1/31/2013 Retail Mall       Shop R051 Rosebud Plaza
Shopping                     AUS0287 Rosebud Centre Boneo Road Rosebud VC
Australia 3939 99.5 11/2/2006 1/31/2013 Retail Mall   AUS0288 Bendigo
Marketplace Shop G018 Bendigo Marketplace 116 - 120 Mitchell Street Bendigo VC
Australia 3550 104.8 11/8/2006 1/31/2013 Retail Mall         Cnr Ferntree Gully
&                   AUS0291 Brandon Park Shop 06 Centro Brandon Park Springvale
Roads Wheelers Hill VC Australia 3150 81.7 10/1/2006 1/31/2013 Retail Mall  
AUS0299 Warrnambool Shop 23 Gateway Plaza 154 Raglan Parade Warrnambool VC
Australia 3280 111.9 7/1/2008 6/30/2014 Retail Mall   AUS1107 East Doncaster The
Pines Shop 63 Stockland The Pines Doncaster 181 Reynolds Road Doncaster East VC
Australia 3109 90 4/6/2007 4/8/2013 Retail Mall   AUS1116 Box Hill Shop 69
Centro Box Hill Shopping Centre Main Street Box Hill VC Australia 3128 89.9
6/1/2007 1/31/2014 Retail Mall         Cnr Matthew Flinders Ave &              
    AUS1118 Endeavour Hills Shop 8 Endeavour Hills Shopping Centre Heatherton
Road Endeavour Hills VC Australia 3802 111.5 7/2/2007 1/31/2013 Retail Mall  
AUS1135 Waurn Ponds Waurn Ponds Shopping Centre 173-199 Pioneer Road Waurn Ponds
VC Australia 3216 98 11/2/2007 1/31/2014 Retail Mall   AUS1147 Wangaratta 19
Murphy Street   Wangaratta VC Australia 3677 170 9/1/2007 1/31/2013 Street Front
  AUS1151 Wodonga Shop 18 Centro Wodonga 51-57 Elgin Boulevard Wodonga VC
Australia 3690 97.6 10/15/2007 1/31/2013 Retail Mall   AUS1164 Barkly Square
Shop 27 Barkly Square Shopping Centre 90-106 Sydney Road Brunswick VC Australia
3056 105.6 4/1/2008 12/31/2010 Retail Mall   AUS1169 Plenty Valley Shop 111
Westfield Plenty Valley 464 McDonald Road SOUTH MORANG VC Australia 3752 127
5/22/2008 1/31/2014 Retail Mall   AUS1177 Swanston Street 67 Swanston Street  
Melbourne VC Australia 3000 590 6/1/2008 1/31/2016 Street Front   AUS1180
Hastings Shop 2 K Mart Plaza 20 Victoria Street Hastings VC Australia 3915 59
5/1/2008 4/30/2013 Street Front   AUS1183 Point Cook Shop 342, Point Cook
Shopping Centre 804/5 Main Street Point Cook VC Australia 3030 86 7/21/2008
1/31/2014 Retail Mall         Cnr New Street & Maroondah                  
AUS1188 Ringwood Shop 4 Centro Ringwood Highway Ringwood VC Australia 3134 81.4
7/1/2008 1/31/2014 Retail Mall       Shop NW08 Waterfront City1b-Harbour        
            AUS1197 Docklands Town Level 1, 122 Studio Lane Docklands VC
Australia 3008 227 10/21/2008 1/31/2015 Retail Mall   AUS1198 Warringal Shop 30
Centro Warringal 56 Burgundy street Heidelberg VC Australia 3084 127 8/25/2008
1/31/2014 Retail Mall   AUS1202 Altona Gate Shop G028 Altona Gate Shopping
Centre 124-134 Millers Road Altona VC Australia 3018 78.8 9/20/2010 3/20/2017
Retail Mall   AUS1203 Somerville Shop 19 Centro Somerville 49 Eramosa Road West
Somerville VC Australia 3912 105.4 10/1/2008 1/31/2014 Retail Mall   AUS1206
Brand Junction Shop T27 Brand Junction University Hill 226 Plenty Road Bundoora
VC Australia 3083 151.4 11/7/2008 1/31/2014 Retail Mall   AUS1221 Moonee Ponds
Shop T69 moonee Ponds Central 14-16 Hall Street Moonee Ponds VC Australia 3039
80.5 3/19/2009 1/31/2015 Retail Mall   AUS1223 Ballarat Central Shop 11 Central
Square Shopping Centre 18 Armstrong Street South Ballarat VC Australia 3350 107
2/1/2009 1/31/2015 Retail Mall   AUS1224 Echuca Shop 2 McKinnon Arcade 196 Hare
Street Echuca VC Australia 3564 88 5/1/2009 1/31/2014 Retail Mall       Shop 11
North Blackburn Square Shopping                     AUS1229 North Blackburn
Square Centre 66 - 104 Springfield Road North Blackburn VC Australia 3130 81
5/1/2009 1/31/2014 Retail Mall     AUS1233 Horsham Shop 19 Horsham Plaza
Shopping Centre Darlot Street Horsham VC Australia 3400 96.7 7/1/2009 1/31/2015
Retail Mall   AUS1245 Sunbury Shop 29 Sunbury Shopping Centre 2-28 Evans Street
Sunbury VC Australia 3429 102 11/16/2009 1/31/2015 Retail Mall   AUS1246
Caroline Springs Shop L01 028 Caroline Springs Square Lake Street Caroline
Springs VC Australia 3023 100 10/22/2009 1/31/2015 Retail Mall   AUS1247 Melton
Shop T42 Woodgrove Shopping Centre 533-555 High Street Melton VC Australia 3337
102.7 10/5/2009 10/4/2015 Retail Mall   AUS1248 Traralgon Shop 29 Stockland
Traralgon 166-188 Franklin Street Traralgon VC Australia 3844 89 11/4/2009
1/31/2016 Retail Mall   AUS1257 Swan Hill 151 Campbell Streett   Swan Hill VC
Australia 3585 70 2/15/2010 2/14/2015 Street Front   AUS0116 Hay Street 621 Hay
Street Mall 621 Hay Street Perth WA Australia 6000 88 1/19/2004 1/31/2013 Street
Front       Shop #1055, Carousel Westfield                     AUS0139 Carousel
Shoppingtown 1382 Albany Hwy Cannington WA Australia 6107 107 2/1/2010 3/31/2016
Retail Mall   AUS0148 Booragoon Shop 97, Garden City Shopping Centre 125 Reasley
Street Booragoon WA Australia 6154 103 10/1/2009 1/31/2016 Retail Mall  


--------------------------------------------------------------------------------




        LEASED PROPERTIES             SCHEDULE 3.5(b)(ii)         Cnr. Whitfords
& Marmion                   AUS0161 Whitford City Shop 80A, Whitford City
Shopping Centre Ave. Hilarys WA Australia 6025 122.9 2/1/2008 4/30/2013 Retail
Mall     AUS0165 Galleria Shop 1059 Centro Galleria Shopping Centre Cnr Collier
& Walters Road Morley WA Australia 6062 106 2/1/2008 1/31/2013 Retail Mall      
Shop 63 Mirrabooka Square Shopping                     AUS0201 Mirrabooka Centre
43 Yirrigan Drive Mirrabooka WA Australia 6061 102 2/1/2009 1/31/2015 Retail
Mall   AUS0220 Kalgoorlie   281 Hannan Street Kalgoorlie WA Australia 6430 174
10/1/2004 1/31/2011 Street Front       Shop B49, Harbour Town Brand Direct      
              AUS0234 Harbourtown Outlet Shopping Old Markets Site Perth WA
Australia 6005 117.39 9/4/2005 1/31/2012 Retail Mall         Ellen Stirling Blv
Cnr. Oswald                   AUS0239 Innaloo Shop 1095, Westfield Innaloo
Street Innaloo WA Australia 6018 95 7/28/2005 7/28/2011 Retail Mall       Shop
17, Bunbury Centrepoint Shopping                     AUS0244 Bunbury Centre
Blair Street Bunbury WA Australia 6230 122 8/22/2005 1/31/2012 Retail Mall  
AUS0251 Ocean Keys Shop 64B, Ocean Keys Shopping Center 36 Ocean Keys Boulevard
Clarkson WA Australia 6030 89.1 10/20/2005 1/31/2012 Retail Mall       Shop 32A,
Centro Mandurah Shopping                     AUS0255 Mandurah Centre 330
Pinjarra Road Mandurah WA Australia 6210 90 11/21/2005 1/31/2012 Retail Mall  
AUS0256 Midland Gate Shop 95, Midland Gate Shopping Centre Brockman Road Midland
WA Australia 6056 138.6 2/13/2006 2/12/2012 Retail Mall   AUS0274 Warwick Shop
KD4, Centro Warwick Cnr Beach & Erindale Rd.'s Warwick WA Australia 6024 100
7/7/2006 1/31/2013 Retail Mall       Shop T83 Lakeside Joondalup Shopping      
              AUS0275 Joondalup Centre 420 Joondalup Drive Joondalup Drive WA
Australia 6027 130 2/12/2008 1/31/2014 Retail Mall   AUS1108 Armadale Shop T2.38
Armadale Shopping City Jull Street Armadale WA Australia 6112 104.5 3/26/2007
1/31/2014 Retail Mall       Shop 12 Centro Maddington Shopping Cnr Burslem Dr &
Attfield                   AUS1109 Maddington Centre Street Maddington WA
Australia 6109 72 3/1/2007 1/31/2013 Retail Mall   AUS1110 Carillon City Shop M5
Carillon City Murray Street Perth WA Australia 6000 119.77 5/1/2007 1/31/2013
Retail Mall   AUS1120 Belmont Forum Shop 9 Belmont Forum Shopping Centre 227
Belmont Ave Cloverdale WA Australia 6105 111.4 7/16/2007 1/31/2014 Retail Mall  
    Shop 27 Centro Northgate Plaza Shopping                     AUS1128
Geraldton Centre 110 Chapman Road Geraldton WA Australia 6530 112.7 8/1/2007
1/31/2013 Retail Mall       Shop 214 Cockburn Gateway Shopping City            
        AUS1130 Cockburn Gateway (1) 816 Beeliar Drive Success WA Australia 6164
133.3 10/4/2007 1/31/2014 Retail Mall   AUS1137 Fremantle Shop 21 Woolstores
Shopping Centre 28 Cantonment Street Fremantle WA Australia 6160 106 9/17/2007
1/31/2013 Retail Mall   AUS1150 Albany Plaza Shop 21a Albany Plaza Shopping
Centre 38 Albany Highway Albany WA Australia 6330 110 10/15/2007 1/31/2014
Retail Mall       Shop L01 069 Floreat Forum Shopping                    
AUS1161 Floreat Forum Centre 1 Howtree Place Floreat WA Australia 6014 114.5
5/26/2008 5/25/2013 Retail Mall       Shop 14 Esperance Boulevard Shopping      
              AUS1173 Esperance Centre 1 Forrest Street Esperance WA Australia
6450 80 6/1/2008 1/31/2014 Retail Mall   AUS1175 Phoenix Shop 33 Phoenix
Shopping Centre 254 Rockingham Road Spearwood WA Australia 6163 94 6/1/2008
1/31/2015 Retail Mall   AUS1182 Kingsway Shop 36 Kingsway City Shopping Centre
168 Wanneroo Road Madeley WA Australia 6065 89 8/6/2008 3/5/2014 Retail Mall  
AUS1187 Cannington 1429-1433 Albany Highway   Cannington WA Australia 6107 200
8/15/2008 8/14/2013 Street Front   AUS1200 Park Centre Shop 18 The Park Centre
789 Albany Highway East Victoria Park WA Australia 6850 85 9/22/2008 1/31/2014
Retail Mall   AUS1201 Karratha Shop 6 Centro Karratha Shopping Centre Welcome
Road Karratha WA Australia 6714 130 9/1/2008 1/31/2014 Retail Mall       Shop 26
Livingston Marketplace Shpping Cnr nicholson & Ramford                   AUS1207
Livingston Centre roads Canningvale WA Australia 6155 79.1 10/29/2008 1/31/2014
Retail Mall     AUS1219 Rockingham Shop T179 Rockingham Shopping Centre Council
Avenue Rockingham WA Australia 6168 129 3/4/2009 8/3/2015 Retail Mall   AUS1220
Claremont Shop 221 Claremont Quarter 23 St Quentin Ave Claremont WA Australia
6010 103.5 3/3/2009 1/31/2015 Retail Mall       Shop 9 Southlands Boulevarde
Shopping Cnr Burrendah & Pine Tree                   AUS1222 Willeton Centre
Gully Road Willeton WA Australia 6155 90.59 2/1/2009 1/31/2014 Retail Mall    
AUS1231 Armadale Central Shop 46 Armadale Central Shopping Centre 10 Orchard
Avenue Armadale WA Australia 6112 129 6/20/2009 1/31/2016 Retail Mall   AUS1237
Enex 100 Shop P145 Enex 100 Level 3 St Georges Terrace St Georges Terrace WA
Australia 6831 106.9 8/20/2009 1/31/2015 Retail Mall     AUS1239 South Hedland
Shop 24B South Hedland Shopping Centre 9/31 Throssell Road South Hedland WA
Australia 46722 90 9/1/2009 1/31/2015 Retail Mall     AUS1250 Riverton Shop 46
Stockland Riverton Cnr High Road & Willeri Drive Riverton WA Australia 6148 84
11/2/2009 1/31/2015 Retail Mall       Shop 22 Centro Kalamunda Shopping        
            AUS1261 Kalamunda Centre 39 Railway Road Kalamunda WA Australia 6076
77 4/1/2010 1/31/2016 Retail Mall       Shop T44, Waverly Gardens Shopping      
              AUS0263 Waverly Gardens Centre Cnr Police & Jackson's Rd's
Mulgrave   Australia 3170 131.8 4/29/2006 1/31/2013 Retail Mall   AUS0267 Alice
Springs Shop 4, Yeperenye Shopping Centre Hartley St. Alice Springs   Australia
871 80 5/1/2006 1/31/2012 Retail Mall   AUS0268 Stafford City Shop 80 Stafford
City Shopping Centre Stafford Road Stafford   Australia 4053 117 6/1/2006
1/31/2012 Retail Mall  


--------------------------------------------------------------------------------




SCHEDULE 3.6

DISCLOSED MATTERS

None

--------------------------------------------------------------------------------




SCHEDULE 3.10

ERISA PLANS

1)      GameStop Employees’ Savings Plan - 401 K plan for all eligible
employees. 2)      GameStop Welfare Benefit Plan - provides medical, dental,
vision and prescription drug insurance coverage for participating employees,
including the Voluntary Term Life Benefits Plan, which provides life, voluntary
life, accidental death and dismemberment and long-term disability insurance
coverage to employees. 3)      GameStop Flexible Benefits Plan - provides
flexible spending benefits for participating employees for medical and dependent
care expenses. 4)      GameStop Deferred Compensation Plan – deferred
compensation plan for senior executives.

--------------------------------------------------------------------------------




        SCHEDULE 3.13       SUBSIDIARIES             Incorporation/          
Jurisdiction of           Name of Subsidiary and   Organization   No. of Shares
  Shares or Other Equity   Incorporation   Class of Securities       Ownership  
Date   Authorized   Interest Outstanding GameStop Corp. Delaware 4/13/2005
Common 300,000,000   151,369,427 Publicly traded     Preferred 5,000,000 -0-  
Electronics Boutique Delaware 3/13/1998 Common 1000   100 Holdings Corp.        
    A wholly-owned subsidiary of             GameStop Corp.              
GameStop Finance Sarl Luxembourg 10/31/2008 Ordinary 16,250   16,250 100% owned
by GameStop             Corp.               GameStop Finance Sarl – U.S. Branch
of 11/3/2008 N/A N/A   N/A U.S. Branch Luxembourg             ELBO Inc. Delaware
5/27/1998 Common 100   100 A wholly-owned subsidiary of             Electronics
Boutique             Holdings Corp.               Marketing Control Virginia
7/21/2003 Common 1,000   100 Services, Inc.             A wholly-owned
subsidiary of             Electronics Boutique             Holdings Corp.      
        Kongregate, Inc. Delaware 5/22/2006 Common 200   200 A wholly-owned
subsidiary of             Electronics Boutique             Holdings Corp.      
        GameStop, Inc. Minnesota 3/23/1988 Class A Common 1,000,000   1,000 A
wholly-owned subsidiary of     Class B Common 13,000,000   4,000,000 Electronics
Boutique             Holdings Corp.               Sunrise Publications, Inc.
Minnesota 10/13/1994 Common 1,000,000   1,000,000 A wholly-owned subsidiary of  
         


--------------------------------------------------------------------------------




    Incorporation/           Jurisdiction of           Name of Subsidiary and  
Organization   No. of Shares Shares or Other Equity     Incorporation   Class of
Securities       Ownership   Date   Authorized Interest Outstanding   GameStop,
Inc.                 GameStop Texas Ltd. Delaware 5/28/2004 Common 1,000 100   A
wholly-owned subsidiary of             GameStop, Inc             SOCOM LLC
Delaware 7/28/2008 Membership N/A 100 % 100% of member interests            
owned by GameStop Texas             Ltd.               EB International Delaware
3/21/2001 Common 1,000 100   Holdings, Inc.             A wholly-owned
subsidiary of             Electronics Boutique             Holdings Corp.      
        GameStop Group Limited Ireland 6/23/2004 Ordinary 1,000,000 7,060  
83.67% (5,907 shares) of             stock owned by EB             International
Holdings Corp.               GameStop Ltd. Ireland 3/31/2004 Ordinary 1,000,000
100   100% owned by GameStop             Group Ltd.               GameStop UK
Ltd. United 11/12/2003 Ordinary 1,000,000 10,000   100% owned by GameStop
Kingdom           Group Ltd.               GameStop Global Holdings Luxembourg
10/31/2008 Ordinary 12,500 12,500   Sarl             100% owned by EB          
  International Holdings, Inc.               GameStop Europe Luxembourg
7/28/2005 Ordinary 125 125   Holdings S.à r.l.             100% owned by
GameStop             Global Holdings Sarl               GameStop Europe U.S.
branch of 1/26/2007 N/A N/A N/A   Holdings S.à r.l. – U.S. Luxembourg          


--------------------------------------------------------------------------------




    Incorporation/         Jurisdiction of         Name of Subsidiary and  
Organization   No. of Shares Shares or Other Equity   Incorporation   Class of
Securities     Ownership   Date   Authorized Interest Outstanding     Branch    
     


Electronics Boutique Ontario 4/22/1993 Common Unlimited 4,457,425 Canada Inc.
(Toronto)         100% owned by EB           International Holdings, Inc.      
      Electronics Boutique New Zealand 2/27/1997 Common 10,000,000 10,000,000
Australia Pty. Ltd branch of         100% owned by EB Australia        
International Holdings, Inc.             Electronics Boutique Australia
5/18/1999 N/A N/A N/A Australia Pty. Ltd – New           Zealand Branch        
  100% owned by EB           International Holdings, Inc.             Jolt
Online Gaming Ireland 9/14/2007 Ordinary 1,000,000 320 Limited 90% owned by EB  
  Deferred 40 40 International Holdings, Inc.,           10% (deferred) owned by
          local managers             Jolt Online Gaming England 10/2/2000
Ordinary 1,000 1,000 Limited           100% owned by Jolt Online          
Gaming Limited (Ireland)             Jolt Networks Limited Northern 10/27/2008
Ordinary 1,000 1,000 100% owned by Jolt Online Ireland         Gaming Limited
(Ireland)             GameStop Austria GmbH Austria 10/13/2005 Capital 35,000
N/A 100% owned by GameStop           Europe Holdings Sarl             GameStop
Denmark ApS Denmark 11/28/2003 Ordinary 13,085 13,085 100% owned by GameStop    
     


--------------------------------------------------------------------------------




    Incorporation/         Jurisdiction of         Name of Subsidiary and  
Organization   No. of Shares Shares or Other Equity   Incorporation   Class of
Securities     Ownership   Date   Authorized Interest Outstanding Europe
Holdings Sarl             GameStop Oy Finland 5/2/2005 Ordinary 1,000 1,000 100%
owned by GameStop           Europe Holdings Sarl             GameStop France SAS
France 11/4/2008 Ordinary 2,407,394 2,407,394 100% owned by GameStop          
Global Holdings Sarl             Micromania France SAS France 2/2/2005 Ordinary
112,642,820 112,642,820 97.5% owned by Gamestop           France SAS, 1.44%
owned by           Herbe SAS, 1.05% owned by           local managers          
  Herbe SAS France 10/22/2005 Ordinary 1,037,679 1,037,679 100% owned by
GameStop           France SAS             Micromania SAS France 3/25/1998
Ordinary 32,230,000 32,230,000 100% owned by Micromania           France SAS    
        Dock Games SAS France 2/24/1994 Ordinary 1,000,000 1,000,000 100% owned
by Micromania           France SAS             Micromania Online SAS France
5/26/2005 Ordinary 1,037,000 1,037,000 100% owned by Micromania           France
SAS             GameStop Deutschland Germany 9/13/2000 Ordinary 50,000 50,000
GmbH           100% owned by GameStop           Europe Holdings Sarl            
GameStop Italy Srl Italy 2/12/2004 Ordinary 100,000 100,000 100% owned by
GameStop           Europe Holdings Sarl          


--------------------------------------------------------------------------------




    Incorporation/         Jurisdiction of         Name of Subsidiary and  
Organization   No. of Shares Shares or Other Equity   Incorporation   Class of
Securities     Ownership   Date   Authorized Interest Outstanding GameStop
Norway AS Norway 4/3/2001 Ordinary 1,809 1,809 100% owned by GameStop          
Europe Holdings Sarl             GameStop Iberia S.L. Spain 7/1/1991 Ordinary
10,100 10,100 100% owned by GameStop           Europe Holdings Sarl            
GameStop Iberia S.L. – Portuguese 4/3/2007 N/A N/A N/A Sucursal em Portugal
branch of           Spain           GameStop Sweden AB Sweden 9/13/1994 Ordinary
10,000 10,000 100% owned by GameStop           Europe Holdings Sarl            
GameStop Schweiz GmbH Switzerland 11/22/1993 Ordinary 20,400 20,400 100 % owned
by GameStop           Europe Holdings Sarl          


--------------------------------------------------------------------------------




    INSURANCE   SCHEDULE 3.14           Renewal Coverage Insurance Carrier
Policy Limit Deductible Date Workers Compensation Zurich Insurance Co. Statutory
$250,000 per claim 2/1/2011       $7,823,395 aggregate stop loss     General
Liability Zurich Insurance Co. $1,000,000 per occ/$20,000,000 general $250,000
per claim 2/1/2011     aggregate.       Automobile Liability Zurich Insurance
Co. $1,000,000 per occurrence Nil/Guaranteed Cost Program 2/1/2011  
Excess/Umbrella Liability ACE, Zurich,Chubb & $100,000,000 per occ/aggregate Nil
2/1/2011   OH Casualty Ins. Excess of all liability coverages.       Punative
Damages Liability ACE Bermuda insurance Ltd. $25,000,000 Per Occurrence Nil
2/1/2011     Attachment; $1,000,000 or Primary policy         Aviation & Hull
Liability Lloyds of London $6,700,000 agreed value (1992 Challenger Nil
4/25/2011     601-3A 10 passenger)       Crime Insurance Zurich $10,000,000 per
occurrence $150,000 each loss (2-year policy $48,562 allually) 5/1/2011  
Foreign Liability Coverage ACE American Insurance $1,000,000 General Liability
Nil 5/1/2011     $1,000,000 Employers Liability         Same as above for Canada
Nil     Multi Media Liability Chubb Insurance $1,000,000 per occurrence $50,000
each loss 5/1/2011   International Cargo Affiliated FM $9,000,000 per shipment
$10,000 per shipment - $50,000 In-land transit US 5/1/2011       $97,597 US
premium - $34,979 International     Property "All Risk" Lexington Insurance Co.
(AIG) $200,000,000 per occurrence $50,000 per occ.- $1 million business
interruption. 6/1/2011     Sub-limits: Valuation: Retail price @ stores only    
  $100,000,000 EQ/Flood - aggregate $100,000 per occ. flood/EQ       $15,000,000
New Madrid & CA EQ 3% (Min $100k Named Windstorm)       Limit increase to $230
million in Louisville       Property "All Risk" Insurance Company of PA
$200,000,000 per occurrence $25,000 per occ.$1 million business interuption
6/1/2011   Canada policy   Valuation: Retail price @ stores only     Employed
Lawyers Ins. Chartis Insurance $1,000,000 per occurrence $25,000 each loss
11/12/2011   Directors & Officers AIG Insurance. ($15 Million) $85,000,000 per
occurrence Nil- Individual D & O 11/12/2011 Liability Insurance ACE Insurance
($10 Million)   $2,500,000 Corp. indemnity     Liberty Mutual ($10 Million)  
$2,500,000 SEC claims     AWAC Insurance ($10 Million)         CV Starr
Insurance ($10         Million)         HCC Insurance ($10 Million)        
Berkley Insurance ($10 Million)         ACE Ins Side A ($10 Million)        
Fiduciary Liability Chartis Insurance $10,000,000 each loss (claims made)
$25,000 each loss 11/12/2011   Monopolistic State W/C State Insurance
Departments Statutory limits Nil Various WA OH, ND, PR & WY           Directors
& Officers Scottsdale Insurance Company $1,000,000 Per Occurance $2,500 each
loss 6-Year premium Liability Insurance   $2,000,000 Aggregate   payment, No
(Kongregate, Inc.)       renewal Tail Policy        


--------------------------------------------------------------------------------




SCHEDULE 3.16

BORROWER AFFILIATED GROUP TRANSACTIONS

Barnes & Noble Transactions

     GameStop has entered into the following transactions with Barnes & Noble,
Inc. and/or its affiliated companies:

Internet sales agreement – GameStop pays fees of approximately $300k to $325k
per year for sales through the bn.com website.

Retail space rental – GameStop pays percentage rent at 7% of sales for
approximately ten stores operating within Barnes & Noble retail bookstores.
Rental payments total approximately $1.2 million per year.

Insurance claims reimbursement – GameStop reimburses the cost of insurance
claims related to policies in effect through May 2005 when GameStop was covered
under the Barnes & Noble insurance program. Reimbursements total approximately
$50k per year.

The Chairman of Barnes and Noble, Inc., Leonard Riggio, is a member of the Board
of Directors of GameStop Corp. and one of the largest non-institutional
shareholders of GameStop Corp.

GameStop Group Ltd. Transactions

     The following individuals hold an equity interest in GameStop Group Ltd,
which interest EB International Holdings, Inc. is obligated to purchase upon
certain conditions at a price to be determined, in part, by the financial
performance of the GameStop Group Ltd. group of companies. All are employees
and/or directors of one or more members of the Borrower Affiliated Group:

Michael Finucane
Kevin Neary
Paul Hennessy
Niall Lawlor

     The following individuals are the landlords on the property at 12 Lower
Liffey Street, Dublin, Ireland and are the beneficiaries of store lease payments
in the amount of approximately €80,000 per year made by GameStop Ltd:

Michael Finucane
Kevin Neary

--------------------------------------------------------------------------------




Micromania Transactions

     The following individuals hold an equity interest in Micromania France SAS,
which interest GameStop France SAS is obligated to purchase upon a prearranged
timetable at a price to be determined by the financial performance of the
Micromania group of companies. All are employees and/or directors of one or more
members of the Borrower Affiliated Group:

Pierre Cuilleret
Bruno Duriez
Olivier Grandclaude
Joel Sana
Jean Maincent
Laurent Bouchard
Nicolas Bertrand
Matthias Boudier

Jolt Online Networks Limited Transactions

     The following individual holds an equity interest in Jolt Online Networks
Limited (Ireland), which interest EB International Holdings, Inc. is obligated
to purchase upon certain conditions at a price to be determined by the financial
performance of the Jolt group of companies, and is an employee of Jolt Online
Networks Limited:

Dylan Collins

Kongregate Transactions

     The following individuals previously held an equity interest in Kongregate,
Inc., which interest Electronics Boutique Holdings Corp. has acquired. A portion
of the purchase price has been deferred and vests over time, contingent upon the
continued employment of the individual with Kongregate. Both are employees of
Kongregate:

Jim Greer
Emily Greer

--------------------------------------------------------------------------------




SCHEDULE 3.21

INTELLECTUAL PROPERTY, LICENSES AND PERMITS

None

--------------------------------------------------------------------------------




SCHEDULE 5.1(h)

REQUIRED REPORTING CHECKLIST

Monthly (30 Days after month end):

1. Stock Ledger Report

Quarterly (45 Days after quarter end):

1.      Quarterly Financial Statements 2.      Compliance Certificate

Annual:

1.      Audited Annual Financial Statements (90 Days after year end) 2.     
Consolidated Budget (30 Days after year end) 3.      Projected domestic and
foreign sales and inventory levels for the Borrowers’ stores for each month of
the following fiscal year (30 Days after year end)

1272562.1

--------------------------------------------------------------------------------




SCHEDULE 6.1

INDEBTEDNESS

Intercompany Loans

1)      $650,000,000 9% note issued by EB International Holdings, Inc. to
GameStop Finance Sarl, US Branch. 2)      $294,000,000 10.0% note issued by
GameStop France SAS to GameStop Europe Holdings, US Branch.

Bank Guarantees

1) See following schedule of bank guarantees.

Corporate Guarantees

1)      See following schedule of bank guarantees.

--------------------------------------------------------------------------------




Country Issuer Type Currency LCY Outstanding USD Equivalent Issue Expiry
Evergreen? Beneficiary Purpose Comments Collateral Austria Bank Austria BG EUR
261,875 365,237 Various Open Y Landlords Lease   Cash -100% Denmark Danske Bank
A/S BG DKK 306,748 57,370   Open   Rosengårdcentret i Odense Lease   None France
Société Générale BG EUR 241,007 336,133 Various Various N Landlords Leases  
None France CIC BG EUR 24,711 34,464 Various Various N UGC Lease   None Germany
Commerzbank BG EUR 3,847,605 5,366,255 Various Various N Landlords Leases   Cash
-100% Italy Allianz Bank BG EUR 566,815 790,537 Various Various N Landlords
Leases   Cash -100% Italy Intesa San Paolo BG EUR 2,256,211 3,146,738 Various
Various N Landlords Leases   Cash -100% Italy Banco Popolare de Cremona BG EUR
674,013 940,046   15-Sep-14 N Iniziativa Tredici S.R.L. Lease   Cash -100% New
Zealand Westpac BG NZD 35,033 26,851 5-Apr-04 Open Y Redwood Properties Ltd.
Lease   None Norway DnB Nor BG NOK 100,000 17,099 Various 12-Feb-11 N
Mortensrudsenteret AS Lease   None Portugal Millenium BG EUR 75,620 105,467
Various 7-Nov-15 N Landlords Leases   Cash -100% Spain BBVA BG EUR 173,603
242,124 Various Various N Landlords Leases   Cash -100% Switzerland Credit
Suisse BG CHF 427,188 434,841 Various Various Y Landlords Leases   Cash -100%
Switzerland Bank Coop BG CHF 26,188 26,657 Various Various Y Landlords Leases  
Cash -100% Switzerland Züricher Kantonalbank BG CHF 13,000 13,233 Various
Various Y Landlords Leases   Cash -100% Total Bank Guarantees (USD)      
11,903,053                   Country Issuer Type Currency LCY Outstanding USD
Equivalent Issue Expiry Evergreen? Beneficiary Purpose Comments Collateral
Austria GameStop Europe Holdings Sarl CG EUR     4-Aug-06 4-Aug-16 N EKZ Lease
guarantee   n/a Ireland GameStop Holdings Corp. CG EUR 4,760,000 6,638,773
2-Nov-03 2-Nov-22 Y CIF First Holdings 16 Henry St. lease   n/a Spain GameStop
Europe Holdings Sarl CG EUR 200,000 278,940 24-Apr-07 Open   BBVA Bank
guarantees   n/a Spain GameStop Europe Holdings Sarl CG EUR 6,500,000 9,065,551
31-Mar-10 31-Mar-11 N Sony Inventory   n/a Various GameStop Europe Holdings Sarl
CG EUR 28,000,000 39,051,604 31-May-10 30-Jun-11 N Microsoft Ireland Operations
Ltd. Inventory   n/a USA GameStop, Inc. CG USD 484,676 484,676 30-Dec-10   N
Mission and shaw LLC Kongregate lease   n/a Total Corporate Guarantees (USD)    
  55,519,543              


--------------------------------------------------------------------------------




SCHEDULE 6.2

LIENS

GameStop, Inc.         Secured Party Date Collateral 1 ) United Rentals
Northwest, Inc. October 11, 2010 Rented construction equipment 2 ) United
Rentals Northwest, Inc. October 11, 2010 Rented construction equipment


--------------------------------------------------------------------------------




SCHEDULE 6.4

INVESTMENTS

Preferred Equity Certificates

1)      $650,000,000 of 8% CPECs issued by GameStop Finance Sarl to GameStop
Corp. 2)      €47,505,729 of 5.75% Series A CPECs issued by GameStop Global
Holdings Sarl to EB International Holdings, Inc 3)      €500,000,000 of 5.75%
Series B CPECs issued by GameStop Global Holdings Sarl to EB International
Holdings, Inc. 4)      €288,000,000 of PPCPECs issued by GameStop Europe
Holdings Sarl to GameStop Global Holdings Sarl.

Loans

1)      $5,008,140 of 6% notes issued by eight management employees of
Micromania to GameStop Global Holdings Sarl in return for funds advanced against
the future purchase of free shares pursuant to agreements executed in relation
to the acquisition of Micromania, plus any increase in the balance per
contractual obligations not to exceed $8,000,000 in the aggregate.

--------------------------------------------------------------------------------




EXHIBIT A

ASSIGNMENT AND ASSUMPTION

     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [each, the] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
participations in Letters of Credit included in such facilities) and (ii) to the
extent permitted to be assigned under Applicable Law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity

     1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

     2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

1

--------------------------------------------------------------------------------




related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.      Assignor[s]: ______________________________
______________________________ 2.      Assignee[s]:
______________________________ ______________________________

3 . Borrowers: GameStop Corp., GameStop, Inc., Sunrise Publications, Inc.,
Electronics     Boutique Holdings Corp., Elbo Inc., EB International Holdings,
Inc., Kongregate Inc.,     GameStop Texas Ltd., Marketing Control Services, Inc.
and Socom LLC.


4.      Administrative Agent: Bank of America, N.A., as the Administrative Agent
under the Credit Agreement.

5 . Credit Agreement: Amended and Restated Credit Agreement, dated as of January
4,


2011, by and among (i) the Borrowers, (ii) the Lenders party thereto from time
to time, (iii) Bank of America, N.A. as administrative agent (in such capacity,
the “Administrative Agent ”) for itself and the other Credit Parties, (iv) Bank
of America, N.A. as collateral agent (in such capacity, the “Collateral Agent”)
for itself and the other Credit Parties, and (v) Bank of America, N.A., as
Issuing Bank.

7 .   Assigned Interest[s]:                 Aggregate Amount of Percentage      
    Amount of Commitment/ Assigned of           Commitment/Loans Loans
Commitment/       Assignor[s Assignee[s] for all Lenders7 Assigned8 Loans9     ]
5 6                 $____________ $______ _________%           $___________
$______ _________%


5 List each Assignor, as appropriate. 6 List each Assignee, as appropriate.

     7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

     8 Subject to minimum amount requirements pursuant to Section 9.5(b) of the
Credit Agreement and subject to proportionate amount requirements pursuant to
Section 9.5(b) of the Credit Agreement.

9 Set forth, to at least 9 decimals, as a percentage of the Commitments/ Loans
of all Lenders thereunder.

2

--------------------------------------------------------------------------------




[7. Trade Date:

__________________]10

     Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE DATE OF DELIVERY OF THIS ASSIGNMENT AND ASSUMPTION
FOR RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

     10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

3

--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]

By: _____________________________
Name: _____________________________
Title: _____________________________

ASSIGNEE
[NAME OF ASSIGNEE]

By: _____________________________
Name: _____________________________
Title: _____________________________

[Consented to and]11 Accepted:

BANK OF AMERICA, N.A., as
[Administrative Agent] [Issuing Bank]

By: _____________________________
Name: _____________________________
Title: _____________________________

     11 To the extent that (i) the Administrative Agent’s consent is required
under Section 9.5 of the Credit Agreement, or (ii) the Issuing Bank’s consent is
required under Section 9.5 of the Credit Agreement.

4

--------------------------------------------------------------------------------




[Consented to:]12

GAMESTOP CORP., as Lead Borrower

By: _____________________________ Name: _____________________________ Title:
_____________________________

12 To the extent required under Section 9.5 of the Credit Agreement.

5

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

     Reference is made to the Amended and Restated Credit Agreement, dated as of
January 4, 2011, by and among (i) the Borrowers, (ii) the Lenders party thereto
from time to time, (iii) Bank of America, N.A. as administrative agent (in such
capacity, the “Administrative Agent ”) for itself and the other Credit Parties,
(iv) Bank of America, N.A. as collateral agent (in such capacity, the
“Collateral Agent”) for itself and the other Credit Parties, and (v) Bank of
America, N.A., as Issuing Bank.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.      Representations and Warranties. 1.1.      Assignor. [The][Each] Assignor
(a) represents and warrants that (i) it is the

legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Credit Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.5 of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, Collateral Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into

6

--------------------------------------------------------------------------------




this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, the
Collateral Agent [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued up to but excluding the Effective Date
and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

     4. Fees. Unless waived by the Administrative Agent in accordance with
Section 9.6(b) of the Credit Agreement, this Assignment and Assumption shall be
delivered to the Administrative Agent with a processing and recordation fee of
$3,500.

7

--------------------------------------------------------------------------------




Exhibit B-1

Form of Revolving Note

REVOLVING NOTE

$_______________

January 4, 2011

     FOR VALUE RECEIVED, the undersigned, (singly, a “Borrower”, and
collectively, the “Borrowers”, together with successors and assigns) jointly and
severally promise to pay to the order of _____________________________
(hereinafter, together with its successors in title and assigns, the “Lender”),
c/o Bank of America, N.A., 100 Federal Street, Boston, Massachusetts 02110, the
principal sum of ______________________ ($______________), or, if less, the
aggregate unpaid principal balance of Revolving Loans made by the Lender to or
for the account of any Borrower outstanding as of the Termination Date pursuant
to the Amended and Restated Credit Agreement dated as of January 4, 2011 (as
such may be amended, modified, supplemented or restated hereafter, the “Credit
Agreement”) by and between, among others, (i) the Borrowers, (ii) the Lenders
named therein, (iii) Bank of America, N.A., as Administrative Agent and
Collateral Agent for the Lenders (in such capacity, the “Agent”), and as
Swingline Lender, and (iv) Bank of America, N.A., as Issuing Bank, with
interest, fees, expenses, and costs at the rate and payable in the manner stated
therein.

     This is a “Revolving Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof. The principal of,
and interest on, this Revolving Note shall be payable at the times, in the
manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

     The Agent’s books and records concerning the Revolving Loans, the accrual
of interest thereon, and the repayment of such Revolving Loans, shall be prima
facie evidence of the indebtedness hereunder, absent manifest error.

     No delay or omission by the Agent or the Lender in exercising or enforcing
any of Agent’s or such Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver.

     Each Borrower, and each endorser and guarantor of this Revolving Note,
waives presentment, demand, notice, and protest, except for notices expressly
provided for in the Credit

1

--------------------------------------------------------------------------------




Agreement or any other Loan Document, and also waives any delay on the part of
the holder hereof. Each Borrower assents to any extension or other indulgence
(including, without limitation, the release or substitution of Collateral)
permitted by any Agent and/or the Lender with respect to this Revolving Note
and/or any Collateral or any extension or other indulgence with respect to any
other liability or any collateral given to secure any other liability of any
Borrower or any other Person obligated on account of this Revolving Note.

     This Revolving Note shall be binding upon each Borrower, and each endorser
and guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and assigns.

     The liabilities of each Borrower, and of any endorser or guarantor of this
Revolving Note, are joint and several, provided, however, the release by Agent
or the Lender of any one or more such Persons shall not release any other Person
obligated on account of this Revolving Note. Each reference in this Revolving
Note to each Borrower, any endorser, and any guarantor, is to such Person
individually and also to all such Persons jointly. No Person obligated on
account of this Revolving Note may seek contribution from any other Person also
obligated unless and until all liabilities, obligations and indebtedness to the
Lender of the Person from whom contribution is sought have been satisfied in
full.

     The Borrowers agree that any suit for the enforcement of this Revolving
Note or any other Loan Document may be brought in any court of the State of New
York sitting in the Borough of Manhattan or any federal court sitting therein as
the Agent may elect in its sole discretion and consent to the non-exclusive
jurisdiction of such courts. The Borrowers hereby waive any objection which they
may now or hereafter have to the venue of any such suit or any such court or
that such suit is brought in an inconvenient forum. The Borrowers agree that any
action commenced by any Borrower asserting any claim or counterclaim arising
under or in connection with this Revolving Note or any other Loan Document shall
be brought solely in a court of the State of New York sitting in the Borough of
Manhattan or any federal court sitting therein as the Agent may elect in its
sole discretion and consent to the non-exclusive jurisdiction of such courts
with respect to any such action.

     THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATION LAW.

     Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agent and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Revolving Note, is relying thereon. EACH
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE LENDER BY ITS ACCEPTANCE
HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS REVOLVING NOTE, ANY OTHER LOAN
DOCUMENT OR

2

--------------------------------------------------------------------------------




THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS REVOLVING NOTE BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[Signature Page Follows]

3

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the Borrowers have caused this Revolving Note to be
duly executed as of the date set forth above.

BORROWERS:

GAMESTOP CORP.
GAMESTOP, INC.
SUNRISE PUBLICATIONS, INC.
ELECTRONICS BOUTIQUE HOLDINGS
CORP.
ELBO INC.
EB INTERNATIONAL HOLDINGS, INC.
GAMESTOP TEXAS LTD.
as Borrowers

By: _________________________
Name: _________________________
Title: ________________________

KONGREGATE INC., as a Borrower

By: _________________________
Name: _________________________
Title: ________________________

MARKETING CONTROL SERVICES,
INC., as a Borrower

By: _________________________
Name: _________________________
Title: ________________________

SOCOM LLC, as a Borrower

By: _________________________
Name: _________________________
Title: ________________________

1261353.4

4

--------------------------------------------------------------------------------




Exhibit B-2

Form of Swingline Note

SWINGLINE NOTE

$25,000,000.00

January 4, 2011

     FOR VALUE RECEIVED, the undersigned (singly, a “Borrower” and collectively,
the “Borrowers”, together with successors and assigns), jointly and severally
promise to pay to the order of BANK OF AMERICA, N.A., a national banking
association, with its offices at 100 Federal Street, Boston, Massachusetts 02110
(hereinafter, together with its successors in title and assigns, the “Swingline
Lender”) the aggregate unpaid principal balance of Swingline Loans made to or
for the account of any of the Borrowers outstanding as of the Termination Date
pursuant to the Amended and Restated Credit Agreement of even date (as such may
be amended, modified, supplemented or restated hereafter, the “Credit
Agreement”) by and between, among others, (i) the Borrowers, (ii) the Lenders
from time to time party thereto, (iii) Bank of America, N.A., as Administrative
Agent and Collateral Agent for the Lenders (in such capacity, the “Agent”), and
as Swingline Lender, and (vi) Bank of America, N.A., as Issuing Bank, with
interest, fees, expenses, and costs at the rate and payable in the manner stated
therein.

     This is the “Swingline Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The principal of, and interest on, this Swingline
Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to acceleration as
provided therein.

     The Agent’s books and records concerning the Swingline Loans, the accrual
of interest thereon, and the repayment of such Swingline Loans, shall be prima
facie evidence of the indebtedness to the Swingline Lender hereunder, absent
manifest error.

     No delay or omission by the Agent and/or the Swingline Lender in exercising
or enforcing any of such Agent’s or Swingline Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver.

     Each Borrower, and each endorser and guarantor of this Swingline Note,
waives presentment, demand, notice, and protest, except for notices expressly
provided for in the Credit Agreement or any other Loan Document, and also waives
any delay on the part of the holder hereof. Each Borrower assents to any
extension or other indulgence (including, without

--------------------------------------------------------------------------------




limitation, the release or substitution of Collateral) permitted by any Agent
and/or the Swingline Lender with respect to this Swingline Note and/or any
Collateral given to secure this Swingline Note or any extension or other
indulgence with respect to any other liability or any collateral given to secure
any other liability of the Borrowers or any other Person obligated on account of
this Swingline Note.

     This Swingline Note shall be binding upon each Borrower, and each endorser
and guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Swingline Lender and its
successors, endorsees, and assigns.

     The liabilities of each Borrower, and of any endorser or guarantor of this
Swingline Note, are joint and several, provided, however, the release by the
Swingline Lender or by Agent of any one or more such Persons shall not release
any other Person obligated on account of this Swingline Note. Each reference in
this Swingline Note to each Borrower, any endorser, and any guarantor, is to
such Person individually and also to all such Persons jointly. No Person
obligated on account of this Swingline Note may seek contribution from any other
Person also obligated unless and until all liabilities, obligations and
indebtedness to the Swingline Lender of the Person from whom contribution is
sought have been satisfied in full.

     The Borrowers agree that any suit for the enforcement of this Swingline
Note or any other Loan Document may be brought in any court of the State of New
York sitting in the Borough of Manhattan or any federal court sitting therein as
the Agent may elect in its sole discretion and consent to the non-exclusive
jurisdiction of such courts. The Borrowers hereby waive any objection which they
may now or hereafter have to the venue of any such suit or any such court or
that such suit is brought in an inconvenient forum. The Borrowers agree that any
action commenced by any Borrower asserting any claim or counterclaim arising
under or in connection with this Swingline Note or any other Loan Document shall
be brought solely in a court of the State of New York sitting in the Borough of
Manhattan or any federal court sitting therein as the Agent may elect in its
sole discretion and consent to the non-exclusive jurisdiction of such courts
with respect to any such action.

     THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATION LAW.

     Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Swingline Lender and the Agent, in the
establishment and maintenance of their respective relationship with the Borrower
contemplated by this Swingline Note, are relying thereon. EACH BORROWER, EACH
GUARANTOR, ENDORSER AND SURETY, AND THE SWINGLINE LENDER BY ITS ACCEPTANCE
HEREOF, WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SWINGLINE NOTE, ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED

2

--------------------------------------------------------------------------------




ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS SWINGLINE
NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[Signature Page Follows]

3

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the Borrowers have caused this Swingline Note to be
duly executed as of the date set forth above.

BORROWERS:

GAMESTOP CORP.
GAMESTOP, INC.
SUNRISE PUBLICATIONS, INC.
ELECTRONICS BOUTIQUE HOLDINGS
CORP.
ELBO INC.
EB INTERNATIONAL HOLDINGS, INC.
GAMESTOP TEXAS LTD.
as Borrowers

By: _________________________
Name: _________________________
Title: ________________________

KONGREGATE INC., as a Borrower

By: _________________________
Name: _________________________
Title: ________________________

MARKETING CONTROL SERVICES,
INC., as a Borrower

By: _________________________
Name: _________________________
Title: ________________________

SOCOM LLC, as a Borrower

By: _________________________
Name: _________________________
Title: ________________________

1261355.4

4

--------------------------------------------------------------------------------




Exhibit C

Form of Opinion of Counsel

January 4, 2011

Bank of America, N.A., as Administrative Agent and Collateral Agent for the
Secured Parties, and the other Lenders party to the Amended and Restated Credit
Agreement referred to below

Ladies and Gentlemen:

     We have acted as special counsel to GameStop Corp., a Delaware corporation
(“GameStop”), GameStop, Inc., a Minnesota corporation (“GSI”), Sunrise
Publications, Inc., a Minnesota corporation (“Sunrise”), Electronics Boutique
Holdings Corp., a Delaware corporation (“EB Holdings”), ELBO Inc., a Delaware
corporation (“ELBO”), EB International Holdings, Inc., a Delaware corporation
(“EB International”), Kongregate, Inc., a Delaware corporation (“Kongregate”),
GameStop Texas Ltd., a Delaware corporation (“GS Texas”), Marketing Control
Services, Inc., a Virginia corporation (“MCS”) and SOCOM LLC, a Delaware limited
liability company (“SOCOM”, and together with GameStop, GSI, Sunrise, EB
Holdings, ELBO, EB International, Kongregate, GS Texas and MCS, the “Borrowers”)
in connection with that certain Amended and Restated Credit Agreement, dated as
of January 4, 2011, by, among others, the Borrowers, the Lenders party thereto
and Bank of America, N.A., as Administrative Agent, Collateral Agent and Issuing
Bank (the “Amended Credit Agreement”). This opinion is being furnished to you
pursuant to Section 4.1(b) of the Amended Credit Agreement. References herein to
the “NYUCC” and the “DEUCC” shall refer to the Uniform Commercial Code as
adopted in the States of New York and Delaware, respectively. The NYUCC and the
DEUCC are hereinafter referred to together as the “UCC”. Capitalized terms used
herein without definition have the same meanings as in the Amended Credit
Agreement. Unless otherwise defined herein or in the Amended Credit Agreement,
terms used in this opinion letter which are defined in the NYUCC shall have the
meanings provided therein.

--------------------------------------------------------------------------------




In connection herewith, we have examined:

(1)      the Amended Credit Agreement; (2)      the revolving credit notes, each
dated January 4, 2011, and made by the Borrowers to the applicable Lender
(collectively, the “Notes”); (3)      the Security Agreement; (4)      the
Intellectual Property Security Agreement; (5)      the Pledge Agreement; (6)   
  the Post Closing Agreement, dated January 4, 2011, by and between the Borrower
and the Administrative Agent; (7)      the officer’s certificate, dated as of
the date hereof, of GameStop as Lead Borrower, delivered in connection with
Section 4.1(e) of the Amended Credit Agreement; (8)      the certificate of
incorporation or formation of each of GameStop, EB Holdings, ELBO, EB
International, Kongregate, GS Texas, MCS and SOCOM (collectively, the “Non-MN
Borrowers” and each a “Non-MN   Borrower”), as identified on Schedule I (each a
“Charter”); (9)      the By-laws or operating agreement of each of the Non-MN
Borrowers, each as in effect on the date hereof and provided to us by GameStop
(together with the Charters of each of the Non-MN Borrowers, the “Organizational
Documents”); (10)      certificates of legal existence and good standing for
each of the Non-MN Borrowers as identified on Schedule II; (11)     
certificates of the Secretary or Assistant Secretary of each Non-MN Borrower
certifying as to its Organizational Documents, resolutions and incumbency of
officers; (12)      certificates of (i) Robert A. Lloyd, Executive Vice
President and Chief Financial Officer of GameStop, EB Holdings, ELBO, EB
International and GS Texas, in the form attached hereto as Exhibit A-1 (ii)
Kevin Weimerskirch, President and Secretary of MCS, in the form attached hereto
as Exhibit A-2, (iii) J. Paul Raines, President of Kongregate, in the form
attached hereto as Exhibit A-3, and (iv) Marc Summey, President of SOCOM, in the
form attached hereto as Exhibit A-4 (collectively, the “Officer’s Certificates”)
and the documents described on Annex A attached

- 2 -

--------------------------------------------------------------------------------




to each of the Officer’s Certificates (the “Reviewed Documents”);

(13) the form of Uniform Commercial Code financing statement attached hereto as
Exhibit B naming Kongregate, as debtor and the Agent, as secured party, to be
filed with the Delaware Secretary of State (the “Financing Statement”); and

(14) certificates and statements of officers of each of the Borrowers,
representations and warranties of the Borrowers in the Loan Documents and
certificates and statements of public officials with respect to certain factual
matters.

     The documents referenced as items (1) through (6) above are collectively
referred to herein as the “Transaction Documents.”

     We have also examined originals or copies, certified or otherwise
identified to our satisfaction, of such other corporate or analogous records,
agreements and instruments of the Borrowers, certificates of public officials
and officers of Borrowers, and such other documents, records and instruments,
and we have made such legal and factual inquiries, as we have deemed necessary
or appropriate as a basis for us to render the opinions hereinafter expressed.
In our examination of the Transaction Documents and the foregoing, we have
assumed the genuineness of all signatures (other than those of the Borrowers to
the Transaction Documents), the legal competence and capacity of natural
persons, the authenticity of documents submitted to us as originals and the
conformity with authentic original documents of all documents submitted to us as
copies. When relevant facts were not independently established, we have relied
without independent investigation as to matters of fact upon statements of
governmental officials and upon representations and warranties made in or
pursuant to the Transaction Documents and the Loan Documents and certificates
and statements of appropriate representatives of the Borrowers.

     In connection herewith, we have assumed that, other than with respect to
the Borrowers, all of the Transaction Documents have been duly authorized by,
have been duly executed and delivered by, and constitute the valid, binding and
enforceable obligations of, all of the parties to such Transaction Documents,
all of the signatories to such Transaction Documents have been duly authorized
and all such parties are duly organized and validly existing and have the power
and authority (corporate or other) to execute, deliver and perform such
Transaction Documents.

     We have assumed, with your permission, that (a) each of GSI and Sunrise
(collectively, the “MN Borrowers”, and each a “MN Borrower”) was duly
incorporated and remains validly existing and in good standing under the laws of
the State of Minnesota, (b) the execution and delivery by each of the MN
Borrowers of the Transaction Documents to which it is a party and the
performance by such MN Borrower of its obligations thereunder are within its
corporate power and has been duly authorized by all necessary corporate action
on its part, (c) each of the Transaction Documents to which

- 3 -

--------------------------------------------------------------------------------




each MN Borrower is a party has been duly executed and delivered by such MN
Borrower and (d) the execution and delivery by each MN Borrower of the
Transaction Documents to which it is a party and the performance by such MN
Borrower of its obligations thereunder does not result in any violation by such
MN Borrower of the provisions of its Organizational Documents.

     Based upon the foregoing and in reliance thereon, and subject to the
assumptions, comments, qualifications, limitations and exceptions set forth
herein, we are of the opinion that:

     1. Based solely on the good standing certificates listed on Schedule II,
(a) each of GameStop, EB Holdings, ELBO, EB International, Kongregate and GS
Texas is validly existing as a corporation, in good standing under the laws of
the State of Delaware, (b) SOCOM is validly existing as a limited liability
company in good standing under the laws of the State of Delaware, and (c) MCS is
validly existing as a corporation in good standing under the laws of the
Commonwealth of Virginia.

     2. Based solely on the good standing certificates listed on Schedule II
hereto, each of the Borrowers is duly qualified or admitted to transact business
and is in good standing as a foreign corporation or limited liability company,
as applicable, in the applicable jurisdictions set forth on Schedule II hereto.

     3. The execution and delivery by each Non-MN Borrower of the Transaction
Documents to which it is a party and the performance by each Non-MN Borrower of
its obligations thereunder are within its corporate or limited liability
company, as applicable, power and have been duly authorized by all necessary
corporate or limited liability company, as applicable, action on the part of
such Non-MN Borrower.

     4. Each of the Transaction Documents has been duly executed and delivered
by each Non-MN Borrower party thereto. Each of the Transaction Documents (other
than the Notes) constitutes the valid and binding obligation of each of the
Borrowers to the extent that it is a party thereto, enforceable against each of
the Borrowers to the extent that it is a party thereto in accordance with its
terms, and each Note, when executed and delivered for value received, will
constitute the valid and binding obligation of the Borrowers thereunder,
enforceable against such Borrowers in accordance with its terms.

     5. No consent, approval, authorization or other action by, and no notice to
or filing with, any federal, New York or Virginia governmental authority or
regulatory body, that we, based on our experience, recognize as applicable to
each Borrower in a transaction of this type, is required for the due execution,
delivery and performance by each of the Borrowers of its obligations under the
Transaction Documents to which it is a party, except for such consents,
approvals, filings or registrations that have been obtained or made on or prior
to the date hereof and are in full force and effect.

6. Except as set forth on Schedule 3.6 to the Amended Credit Agreement, we

- 4 -

--------------------------------------------------------------------------------




hereby confirm to you that, to our knowledge, there are no actions, suits,
proceedings, claims or disputes pending or overtly threatened by written
communication to any Borrower, before any federal, New York or Virginia
Governmental Authority, that calls into question the validity of the Transaction
Documents to which it is a party or the legal ability of any Borrower to perform
any of its obligations under the Transaction Documents or the Loan Documents to
which it is a party.

     7. The execution and delivery by each Non-MN Borrower of the Transaction
Documents and the performance by each Non-MN Borrower of its obligations
thereunder do not result in any violation by such Non-MN Borrower of the
provisions of its Organizational Documents.

     8. The execution and delivery by each Borrower of the Transaction Documents
to which it is a party and the performance by each Borrower of its obligations
thereunder do not result in (a) any violation by such Borrower of (i) any
provision of federal, New York or Virginia law that we, based on our experience,
recognize as applicable to such Borrower in a transaction of this type or (ii)
to our knowledge, any order, writ, judgment or decree of any federal, New York
or Virginia court or governmental authority or regulatory body having
jurisdiction over such Borrower or any of its material properties that names or
is specifically directed to such Borrower, or (b) a breach or default or require
the creation or imposition of any security interest or lien upon such Borrower’s
properties pursuant to any Reviewed Document, other than the security interests
created by the Security Agreement and the Pledge Agreement and any rights of
set-off or other liens in favor of the Administrative Agent, the Collateral
Agent or the Lenders arising under any of the Transaction Documents or
applicable law.

     9. If used solely for the purposes contemplated by Section 5.13 of the
Amended Credit Agreement and in compliance with Section 3.19 of the Amended
Credit Agreement and assuming that the value of any “margin stock,” including
stock that is repurchased by GameStop but is not retired, held by any Borrower
does not exceed 25% of the assets of such Borrower and does not exceed 25% of
the consolidated assets of such Borrower and its Subsidiaries, no part of the
proceeds of any Loan or any Letter of Credit will be used, directly or
indirectly, for a purpose which violates Regulations T, U or X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Sections 220, 221 and 224,
respectively.

     10. The Security Agreement is in a form sufficient to create in favor of
the Lenders (the “Secured Party”) to secure the Secured Obligations (as defined
therein), a valid security interest in all right, title and interest of
Kongregate in and to the Collateral (as defined therein), to the extent that a
security interest can be created by the execution and delivery of a security
agreement under the NYUCC. Assuming (a) Kongregate has rights in such Collateral
and (b) the Secured Party has given value within the meaning of Section
9-203(b)(1) of the NYUCC, upon the filing of the Financing Statement with the
Secretary of State of the State of Delaware, as applicable, and the payment of
all

- 5 -

--------------------------------------------------------------------------------




applicable fees, such security interest will constitute a perfected security
interest in all right, title and interest of Kongregate in and to such
Collateral to the extent perfection of a security interest in the Collateral may
be perfected by the filing of a financing statement under Article 9 of the
DEUCC.

     In addition to the assumptions, comments, qualifications, limitations and
exceptions set forth above, the opinions set forth herein are further limited
by, subject to and based upon the following assumptions, comments,
qualifications, limitations and exceptions:

     (a) Wherever this opinion letter refers to matters “known to us,” or to our
“knowledge,” or words of similar import, such reference means that, during the
course of our representation of the Borrowers, we have requested information
from each Borrower concerning the matter referred to and no information has come
to the attention of (either as a result of such request for information or
otherwise) the attorneys of our Firm currently devoting substantive attention or
a material amount of time thereto, which has given us actual knowledge of the
existence (or absence) of facts to the contrary. Except as otherwise stated
herein, we have undertaken no independent investigation or verification of such
matters, and no inference should be drawn to the contrary from the fact of our
representation of each Borrower. Without limiting the foregoing, with respect to
our opinions in paragraphs 6 and 8 above, we have not conducted a search of the
dockets of any court or administrative or other regulatory agency or of any
computer or electronic database.

     (b) Our opinions herein reflect only the application of (i) applicable laws
of the State of New York (excluding (A) all laws, rules and regulations of
cities, counties and other political subdivisions of such State and (B) the
securities, blue sky, environmental, employee benefit, pension, antitrust and
tax laws of such State, as to which we express no opinion), (ii) the federal
laws of the United States (excluding the federal securities, environmental,
employee benefit, pension, tax and antitrust laws, as to which we express no
opinion), (iii) to the extent required by the foregoing opinions, the Delaware
Limited Liability Company Act (Del. Code Ann. Tit. 6, §§101-1916 (2010))
(excluding any and all rules and regulations issued thereunder and executive and
judicial interpretations thereof) and the Delaware General Corporation Law (Del.
Code Ann. Tit. 8, §§101-619 (2010)) (excluding any and all rules and regulations
issued thereunder and executive and judicial interpretations thereof), and (iv)
solely with respect to the opinions set forth in clause (c) of paragraph 1,
paragraph 3, paragraph 5, paragraph 6, paragraph 7 and clause (a)(i) of
paragraph 8, applicable laws of the Commonwealth of Virginia (excluding (A) all
laws, rules and regulations of cities, counties and other political subdivisions
of such Commonwealth and (B) the securities, blue sky, environmental, employee
benefit, pension, antitrust and tax laws of such Commonwealth, as to which we
express no opinion). We note to you that the

- 6 -

--------------------------------------------------------------------------------




attorneys who prepared and delivered this opinion letter are not licensed in the
State of Delaware. The opinions set forth herein are made as of the date hereof
and are subject to, and may be limited by, future changes in the factual matters
set forth herein, and we undertake no duty to advise you of the same. The
opinions expressed herein are based upon the law in effect (and published or
otherwise generally available) on the date hereof, and we assume no obligation
to revise or supplement these opinions should such law be changed by legislative
action, judicial decision or otherwise. In rendering our opinions, we have not
considered, and hereby disclaim any opinion as to, the application or impact of
any laws, cases, decisions, rules or regulations of any other jurisdiction,
court or administrative agency. We note that, with respect to the laws of the
State of Minnesota, you have obtained the opinion of Oppenheimer Wolff &
Donnelly LLP, special counsel to the MN Borrowers in such jurisdiction.

     (c) Our opinions contained herein may be limited by (i) applicable
bankruptcy, insolvency, reorganization, receivership, moratorium or similar laws
affecting or relating to the rights and remedies of creditors generally
including, without limitation, laws relating to fraudulent transfers or
conveyances, preferences and equitable subordination, (ii) general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
(iii) an implied covenant of good faith and fair dealing and (iv) the
qualification that certain other provisions of the Transaction Documents may be
further limited or rendered unenforceable by applicable law, but the inclusion
of such provisions does not affect the validity as against each Borrower of the
Transaction Documents to which it is a party as a whole or, subject to the other
assumptions, comments, qualifications, limitations and exceptions stated herein,
make the remedies afforded to the Administrative Agent, the Collateral Agent and
the Lenders by the Transaction Documents legally inadequate for the practical
realization of the principal benefits and/or security purported to be provided
thereby.

     (d) Our opinions are further subject to the effect of generally applicable
rules of law arising from statutes, judicial and administrative decisions, and
the rules and regulations of governmental authorities that: (i) limit or affect
the enforcement of provisions of a contract that purport to require waiver of
the obligations of good faith, fair dealing, diligence and reasonableness; (ii)
limit the availability of a remedy under certain circumstances where another
remedy has been elected; (iii) limit the enforceability of provisions releasing,
exculpating, or exempting a party from, or requiring indemnification of a party
for, liability for its own action or inaction, to the extent the action or
inaction involves negligence, recklessness, willful misconduct or unlawful
conduct; (iv) may, where less than all of the contract may be unenforceable,
limit the enforceability of the balance of the contract to circumstances in
which the unenforceable portion is not an essential part of the agreed exchange
and (v) govern and afford judicial discretion regarding the determination of
damages and entitlement to attorneys’ fees.

- 7 -

--------------------------------------------------------------------------------




(e)      We express no opinion as to:   (i) the enforceability of (1) any
provision in any of the

Transaction Documents purporting or attempting to (A) confer exclusive
jurisdiction and/or venue upon certain courts or otherwise waive the defenses of
forum non conveniens or improper venue, (B) confer subject matter jurisdiction
on a court not having independent grounds therefor, (C) modify or waive the
requirements for effective service of process for any action that may be
brought, (D) waive the right of the Borrowers or any other person to a trial by
jury, (E) provide that remedies are cumulative or that decisions by a party are
conclusive or (F) modify or waive the rights to notice, legal defenses, statutes
of limitations or other benefits that cannot be waived under applicable law or
(2) choice of law or any provision of any Transaction Document relating thereto;

     (ii) the enforceability of (A) any rights to indemnification or
contribution provided for in the Transaction Documents which are violative of
public policy underlying any law, rule or regulation (including any federal or
state securities law, rule or regulation) or the legality of such rights, (B)
rights of set-off, (C) any provisions purporting to provide to the
Administrative Agent, Collateral Agent, the Secured Parties or Lenders the right
to receive costs and expenses beyond those reasonably incurred by it or (D)
provisions in the Transaction Documents whose terms are left open for later
resolution by the parties;

     (iii) the enforceability of provisions in any Transaction Document to the
effect that terms may not be waived or modified except in writing;

     (iv) the validity, binding effect or enforceability of any provisions
relating to attorneys’ or trustees’ fees;

     (v) whether a subsidiary may guarantee or otherwise be liable for, or
pledge its assets to secure, indebtedness incurred by its parent except to the
extent that such subsidiary may be determined to have benefited from the
incurrence of the indebtedness by its parent or whether such benefit may be
measured other than by the extent to which the proceeds of the indebtedness
incurred by its parent are, directly or indirectly, made available to such
subsidiary for its corporate or other analogous purposes.

     (vi) the validity, binding effect or enforceability of any provision in any
of the Transaction Documents which purports (A) to permit the Lenders to sell or
otherwise dispose of any collateral subject thereto, or enforce any other remedy
thereunder (including, without limitation, any self-help or taking possession
remedy), except in compliance with the UCC, applicable Federal laws of the
United States, and other applicable state and local laws, (B) to impose on any
person or entity standards of care for collateral in such person’s or such
entity’s possession or control other than as provided in Section 9-207 of the
UCC, (C) to

- 8 -

--------------------------------------------------------------------------------




provide for a security interest in the proceeds of any collateral subject
thereto, nor do we express any opinion as to perfection thereof, except as
provided by UCC Section 9-315, (D) to entitle the Lenders, as a matter of right,
to the appointment of a receiver after the occurrence of a default or (E) to
limit the ability of any Borrower or any other person or entity to transfer
voluntarily or involuntarily (by way of sale, creation of a security interest,
attachment, levy, garnishment or other judicial process) its right, title or
interest in or to any collateral subject thereto, except as provided by UCC
Sections 8-204 and 9-406, 9-407 and 9-408; provided that such limitations on the
enforceability of any such provisions do not, in our opinion, subject to the
other assumptions, comments, qualifications, limitations and exceptions stated
herein, make the remedies afforded to the Lenders by the Transaction Documents
legally inadequate for the practical realization of the principal benefits
and/or security purported to be provided thereby;

     (vii) the validity, binding effect or enforceability of any purported
waiver under any of the Transaction Documents, or any purported consent
thereunder, relating to the rights of the Borrowers or any other person or
entity (including, without limitation, the marshalling of assets, reinstatement
and rights of redemption, if any), or duties owing to it, existing as a matter
of law (including, without limitation, any waiver of any provision of the UCC)
except to the extent the Borrowers or such other person or entity may so waive
or consent and has effectively so waived or consented (whether in any of the
Transaction Documents or otherwise) in accordance with UCC Section 9-602 or
other applicable laws, rules or regulations; provided that such limitations on
the enforceability of any such provisions do not, in our opinion, subject to the
other assumptions, comments, qualifications, limitations and exceptions stated
herein, make the remedies afforded to the Lenders by the Transaction Documents
legally inadequate for the practical realization of the principal benefits
and/or security purported to be provided thereby;

     (viii) the validity, binding effect or enforceability of the security
interests under any of the Transaction Documents in any item of the collateral
subject to any restriction on or prohibition against transfer contained in any
security, instrument or document evidencing or relating to such item except to
the extent provided in UCC Section 9-406;

     (ix) the existence or sufficiency of the Borrowers’ rights in or title to
any of the collateral; the creation, attachment or perfection of any security
interest in any part of the collateral other than as expressly set forth in
paragraph 10; or the priority of the security interests referred to therein
against any financing statement (including the Financing Statement), security
interest, mortgage, lien or other encumbrance on or covering any collateral
subject to any of the Loan Documents in favor of any other person or entity;

- 9 -

--------------------------------------------------------------------------------




     (x) any item of collateral which is subject to any statute, rule,
regulation or treaty of the United States (or any department or agency thereof)
which provides for national or international registration for the creation or
perfection of a security interest or which specifies a place of filing different
from that specified in the UCC to create or perfect a security interest or the
security interests in any property or other interests in property of the
Borrower which may be considered to be located outside of the United States and
are subject to the effect of any applicable foreign laws, rules, regulations or
equitable principles;

     (xi) any collateral which consists of as-extracted collateral or timber to
be cut or goods that are or are to become fixtures;

     (xii) any collateral to the extent such collateral is the subject of any
transaction described in Section 9-109(c) or (d) of the UCC;

     (xiii) the status of the Lender’s security interests in any personal
property as to which the filing of a financing statement is not an effective
method of perfection under the UCC;

     (xiv) the validity, binding effect or enforceability of any provision that
purports to limit or affect the enforceability of a waiver of a right of
redemption;

     (xv) the validity, binding effect or enforceability of any provision that
purports to impose limitations on attorneys’ fees; and

     (xvi) the validity, binding effect or enforceability of any provision that
purports to provide for late charges, prepayment charges or yield maintenance
charges, liquidated damages or “penalties” or acceleration of future amounts
owing (other than principal) without appropriate discount to present value.

     (f) In addition, our opinions in paragraph 10 are subject to (i) the
limitations with respect to buyers in the ordinary course of business imposed by
Section 9-320 and 9-330 of the UCC, (ii) all relevant provisions of and
limitations contained in the UCC, including, without limitation, the limitations
with respect to chattel paper, financial assets, documents, deposit accounts,
goods covered by documents, investment property, letter of credit rights, money,
instruments, securities and securities entitlements imposed by UCC Sections
8-302, 9-312 and 9-331, (iii) the provisions of UCC Sections 9-203(b)(1),
9-204(b), 9-334, 9-335 and 9-336 and (iv) Section 552 of the Bankruptcy Code,
which limits the extent to which property acquired by a debtor after the
commencement of a case under the Bankruptcy Code may be subject to a security
interest arising from a security agreement entered into by the debtor before the
commencement of such case.

(g) Our opinion in paragraph 10 above is also subject to the

- 10 -

--------------------------------------------------------------------------------




following assumptions: (i) that none of the personal property that constitutes
Collateral are (A) goods covered by a “certificate of title” or (B) “consumer
goods,” as those terms are defined in the UCC; and (ii) that such security
interests are neither (A) an “investment company security” (within the meaning
of Section 8-103(b) of the UCC) nor (B) dealt in or traded on securities
exchanges or in securities markets.

     (h) Our opinion in paragraph 10 above is further subject to the assumption
that the Financing Statement contains the correct name and mailing address of
the secured party and that the debtor has not changed its name, identity or
organizational structure. We call your attention to Section 9-507 of the
Delaware UCC, which provides that where the debtor so changes its name that a
filed financing statement becomes seriously misleading, the filing is not
effective to perfect a security interest in collateral acquired by the debtor
more than four months after the change, unless an amendment to the financing
statement which renders the financing statement not seriously misleading is
filed within four months after the change. In addition, we note that under the
provisions of the Delaware UCC, the Financing Statement will lapse five years
from the date of filing unless a proper continuation statement is filed within
six months prior to the expiration of the five-year period. In rendering our
opinions expressed herein, we have assumed that the Financing Statement has not
lapsed, or been modified, terminated or released.

     (i) In rendering the opinions expressed in Paragraph 6 and 8 above, we give
no opinion as to the impact of actions referenced therein under or with respect
to any provision in any of the Reviewed Documents which requires compliance with
any financial measure, test or ratio.

     This opinion letter is being delivered by us solely for your benefit
pursuant to the provisions of Section 4.1(b) of the Amended Credit Agreement. We
do not render any opinions except as set forth above.

     By your acceptance of this opinion letter, you agree that it may not be
relied upon, circulated, quoted or otherwise referred to by any other person or
for any other purpose without our prior written consent in each instance, except
that permitted assigns of any Lender may rely on this opinion letter as if it
were addressed to them. Notwithstanding the foregoing, you may deliver copies of
this opinion (a) to bank examiners and other governmental regulatory agencies
having jurisdiction over you should they request a copy hereof in connection
with their normal examinations, (b) to your independent accountants, attorneys
and other professional advisors acting on your behalf in connection with the
transactions contemplated by the Transaction Documents or the Loan Documents,
(c) to designated persons pursuant to order or legal process of any court or
governmental authority of competent jurisdiction, (d) pursuant to subpoena,
request for production of documents or other discovery request or in connection
with the defense by the

- 11 -

--------------------------------------------------------------------------------




Administrative Agent, the Collateral Agent or any Lender of any legal action
arising out of the transactions contemplated by the Loan Documents, (e) in
connection with any legal action commenced by the Administrative Agent, the
Collateral Agent or any Lender with respect to this opinion letter, and (f) to
prospective permitted assigns of any Lender or any of the Notes and any
prospective permitted Participant, provided that no such parties shall be
permitted to rely on this opinion letter.

Very truly yours,

- 12 -

--------------------------------------------------------------------------------




                                                                                                                                                                                                                                
Exhibit D

GameStop Corp. REVOLVING LINE OF CREDIT AVAILABILITY CALCULATION   Fiscal Month
Ended       Inventory                     Cost Ending Inventory balance per
BRIAN, as of:         (net of magazine and refurb labor SKU's)           Less:
Internal Warranties         Less: RTV's         Less: One Month Shrink Accrual  
      Less: Defective and Refurbishment Parts         Less: Landlord Liened
Inventory         Eligible Inventory per BRIAN, as of:       -   Inventory
Advance Rate:           90% of avg. annual NOLV           Avg. Annual Appraised
NOLV   0.0 %         90.0 %     Appr NOLV * 90%   0.0 %     Inventory
Availability Before Reserves       -   Less: Gift Certificates (30%)   30.0 % -
Merchandise Credits (30%)   30.0 % - Customer Deposit Reserve (30%)   30.0 % -
Landlord Lien Reserve (1 month rent PA, VA, WA)       Total Availability
Reserves       -   Inventory Availability       -   Credit Card Receivables    
      Eligible Credit Card Receivables   90 % -   Total Inventory and Credit
Card Receivable Availability       - Total Loan Cap       400,000,000 Total
Borrowing Base       -   GameStop ("The Borrower")

--------------------------------------------------------------------------------

Availability Calculation

--------------------------------------------------------------------------------

  Beginning Principal Balance       -   Add advances       - Add fees charged  
        Less paydowns           Ending principal balance       -   Add est.
accrued MTD interest         Add Documentary Letters of Credit       - Add
Standby Letters of Credit           Total liability prior to request       - Not
to exceed $ 400,000,000       Net availability prior to today's request       -
Today's Advance Request       - Net availability including today's request      
-


The undersigned represents and warrants that (a) the information set forth above
has been prepared in accordance with the requirements of the Credit Agreement
(the "Credit Agreement") between the Borrowers and Bank of America, N.A., as
Administrative Agent; (b) no Default or Event of Default (as such terms are
defined in the Credit Agreement) are presently in existence; and (c) all or a
portion of the advance requested hereby will be set aside by the Borrowers to
cover 100% of the Borrowers' obligation for sales tax on account of sales since
the most recent borrowing under the Credit Agreement.

Authorized Signer

--------------------------------------------------------------------------------




EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

To: Bank of America, N.A. Date:   100 Broad Street     Boston, Massachusetts
02110     Attention: Mr. Stephen J. Garvin  


     Re: Amended and Restated Credit Agreement dated as of January 4, 2011 (as
amended, modified, supplemented or renewed from time to time the “Credit
Agreement”) by and among GAMESTOP CORP. (the “Lead Borrower”), the other
Borrowers party thereto, the Lenders referred to therein and Bank of America,
N.A., as administrative agent and collateral agent for the Lenders (the
“Agent”).

     The undersigned, a duly authorized and acting Financial Officer of the Lead
Borrower, hereby certifies to you as follows:

1.      Attached hereto as Appendix I are calculations with respect to the Fixed
Charge   Coverage      Ratio as required by Section 5.1(d) of the Credit
Agreement. 2.      No Default   a.      Since __________ (the date of the last
similar certification), no Default or Event of Default specified in Article 7 of
the Credit Agreement has occurred and is continuing, or, if a Default or Event
of Default has occurred and is continuing, the Borrowers propose to take the
following action with respect to such Default or Event of Default:
_______________________________.   (Note,      if no Default or Event of Default
has occurred, insert “Not Applicable”.) 3.      Changes in GAAP   a.      Since
_____________ (the date of the Borrowers’ audited financial statements referred
to in Section 3.4 of the Credit Agreement), no change in GAAP or in the
application thereof has occurred.   b.      If any change in GAAP or in the
application thereof has occurred, Borrowers propose that such change will have
the following effect on the financial statements accompanying this certificate:
_______________________________    
_________________________________________________________________.   (Note,     
if no change has occurred, insert “Not Applicable”.)

-1-

--------------------------------------------------------------------------------




4.      Attached here to as Appendix II is a list of all DDAs (other than store
level DDAs which automatically sweep into another DDA which is a Blocked
Account) opened by the Borrowers during the quarter ending _________________.

-2-

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, I have executed this Certificate this _____ day of
__________, ____.

By:____________________________________
Financial Officer of Lead Borrower

Name:______________________________
Title:_______________________________

-3-

--------------------------------------------------------------------------------




Appendix I to Compliance Certificate

Fixed Charge Coverage Ratio1 as of the month ending _________________:

1.      Consolidated EBITDA for the twelve-month period then ended:

(a) Consolidated Net Income for such period:

Plus

(b) depreciation, amortization and all
other non-cash charges deducted in the
calculation of Consolidated Net Income
for such period

Plus

(c) provisions for income taxes that were deducted in the calculation of
Consolidated Net Income for such period

Plus

(d) Consolidated Interest Expense

Plus

(e) extraordinary non-cash losses to the
extent such losses have not been and
will not become cash losses in a
later fiscal period

(f) Consolidated EBITDA: Sum of 1(a)
through 1(e)

Minus the sum of the following:

1 Consolidated EBITDA and Capital Expenditures shall be calculated without
regard to (i) those items attributable to any Person prior to the date it
becomes a Domestic Subsidiary of the Lead Borrower or any of its other Domestic
Subsidiaries or is merged into or consolidated with the Lead Borrower or any of
its Domestic Subsidiaries or that Person’s assets are acquired by the Lead
Borrower or any of its Domestic Subsidiaries and (ii) any Subsidiaries other
than Domestic Subsidiaries Controlled by the Borrowers.

-4-

--------------------------------------------------------------------------------




2. Capital Expenditures during such period: ____________

3. Taxes paid in cash during such period: ____________

4. Line 1(f) minus the sum of Lines 2 and 3: ____________

5. Debt Service Charges for such period: ____________

6. Fixed Charge Coverage Ratio

(Line 4 divided by Line 5) ____________

Covenant: In the event that Excess Availability is less than the greater of (x)
$40,000,000 or (y) 12.5% of the Loan Cap, the Borrowers shall not thereafter
permit the Fixed Charge Coverage Ratio to be less than 1.1:1.0.

Fixed Charge Coverage Ratio required to be tested? Yes No If required to be
tested, are Borrowers in compliance? Yes No


-5-

--------------------------------------------------------------------------------




Appendix II to Compliance Certificate

DDAs2

1261362.5

2 List DDAs (other than store level DDAs which automatically sweep into another
DDA which is a Blocked Account) opened since last Compliance Certificate.

-6-

--------------------------------------------------------------------------------

